Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 1 of 946 Page ID
                                  #:9741




                               Exhibit 4
                                                                    Exhibit 4
                                                                    Page 278
                    Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 2 of 946 Page ID
                                                      #:9742




          ~;;i"~~: ·,I:,,\>,·:.,·.,<.:-{
                                           l\Dl",HNISTRATlON FOR
   =-~='
   -:-:
   1
    ~
      '        ..
                                           CHILDREN


                         : ::{~JAG· M·~P)
                         For ORR Staft Contractors, and Grantees



                         Section 3: Services




                         Office of Refugee Resettlement
                         Office of the Director
                         The Division of Policy and Procedures
                         January 2019 - Version 1.0




                                                                                        Exhibit 4
                                                                                        Page 279

Not Confidential                                                                              GOV-00016812
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 3 of 946 Page ID
                                           #:9743



            Section 3: Services


           Table of Contents


              Section 3: Services ....................................................................................................................... 2

              3 .1 Summary of Services .................. .............................. .................................. .................. ......... 5
              3.2 Care Provider Admissions and Orientation for UAC .................. .... ........ ............................... 6
                   3.2.1 Admissions for UAC ...... ........ .... .............. ........ ...................... ............ .............................. 6
                   3.2.2 Orientation .... .......... ........ .... .... .................. .... .... .... .... .......... .... .... .... .... .... .. .... ............... 12
              3.3 Care Provider Required Services ......................................................................................... 16

                   3.3.1 UAC Assessment and Case Review .......... .......... ........ ......... ......... .... .... .... ..................... 17
                   3.3.2 Long Term and Concurrent Planning ............ .... .... .... ................ .... .... .... .................. ...... 27

                   3.3.3 Screening for Child Trafficking and Services for Victims .......... .................................... 27

                   3.3.4 Safety Planning ................ .... .... .... .. ................ .... .... .............. .... .... .... .... ..... .................... 30
                   3.3.5 Aca demic Educational Services ...... .......... .... .... .... ..... ....... .... .... .... ........ .......... .... .... .... .. 32
                   3.3.6 Vocational Educational Services ................................................................................... 33

                   3.3.7 Services Related to Culture, Language, and Religious Observation ............................. 34

                   3.3.8 Recreation and Leisure Time Services ................................................................... ..... .. 35

                   3.3.9 Nutritional Services ...... .... .... .... .... .............. .... .... .... .... .......... ........ .... .... .......... .... .... .... .. 35
                   3.3.10 Telephone Calls, Visitation, and Mail .......... .... .... .... .............. .... .... .... ......................... 36
                   3.3.11 Clothing and Persona l Grooming ................ .... ........ .................... ...................... .... ...... 37
                   3.3.12 Assignment of Chores .......................................................................................... .... ... 38

                   3.3.13 Behavior M anagement .. .... .... .................. .... .... .... ........ ...... .... .... ........ .... .......... .... .... ... 38
                   3.3.14 Transportation Services ...... ........ ...................... ................................................ .... .... .. 40
                   3.3.15 Use of Restraints or Seclusion in Emergency Safety Situations in RTCs ...... .... .... .... .. 41
                   3.3.16 Notification and Reporti ng of the Death of a UAC. ..... ....... ... .... .... ............................. 42

                   3.3.17 Use of Restraints Duri ng Transport and in Immigration Court .................................. 42
                   3.3.18 Restraints in Immigration Court and Asylum Interviews ............................ .... .... .... ... 42


            UAC MAP Section 3: Services (Version 1.0}                                                                                                           2
                                                                                                                                                           Exhibit 4
                                                                                                                                                           Page 280

Not Confidential                                                                                                                                                       GOV-00016813
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 4 of 946 Page ID
                                           #:9744


              3.4 Health Services .... .......................... ...... .................. .... .... ...................... .... ............................ 42

                   3.4.1 Hea lth Care Eligibility and General Standards .......... ............ .................................. ...... 44

                   3.4.2 Initial Medical and Dental Examinations ...................................................................... 44

                   3.4.3 Requests for Health Care Services ................................................................................ 48

                   3.4.4 Medication Administration an d Management ............................................................. 48

                   3.4.5 Responding to Medical Emergencies ................ .......................... .... ............................. 48

                   3.4.6 M anagement of Communicable Diseases ........ .... ............................ ......................... ... 48

                   3.4.7 Maintaining Health Care Records and Confidentiality ............ .... .... ............. ................ 49

                   3.4.8 Medi cal Clearance Prior to Release or Transfer ................................................ .... .... ... 49

                   3.4.9 Provider Reimbursement ..................................................... ................................. .... ... 49

              3.5 Guiding Principles for the Care of UAC Who are LGBTQI .............. .... .... .... ......................... 50

                   3.5.1 Zero Tolerance for Discrimination and Harassment .................................................... 50

                   3.5.2 Prohibition on Segregation and Isolation ...... .... .... ...................... .... .... ..................... .... 50

                   3.5.3 Confidentiality with Regards to Sexual Orientation and Gender Identity ................ ... 50

                   3.5.4 Housing .. .... .... .......................... .... ...................... .......................... .... .............. .... ........ ... 50

                   3.5.5 Restroom and Dressing Area Accommodations ................... ... ..................................... 50

              3.6 Long-Term Foster Care ........................................................................................................ 50

                   3.6.1 ORR Long-Term Foster Care Service Provision ............................................................. 51

                   3.6.2 Change in Placements While in ORR Long-Term Foster Care ...... .... ...................... .... .. 54

                   3.6.3 Additional Questions and Answers About This Topic ................................................ .. 54

              Appendix 3.1 Checklist for Chil d Friendly Environment .... .... .......... .. .. .... .... .............................. 56

              Appendix 3.2 Initial Intakes Assessment ........................................................................ ........ ... 59

              Appendix 3.3 Garza v. Azar Notice (English and Spanish) ........................................................ 63

              Appendix 3.4 Notice for Shelters (English and Spanish) .... .................. .... .... ............................. 65

              Appendix 3.5 Assessment for Risk .... .... .............. .... ............ .............. .... .... .... ............................ 67

              Appendix 3.6 Interviewing Guidance for Clinicians and Caseworkers ...................................... 70

              Appendix 3.7 UAC Assessment .......................................................................................... .... ... 74

              Appendix 3.8 Individual Service Plan ...... .... .............. .... ..... ................... ........ .... ........................ 80

              Appendix 3.9 UAC Case Review .. .... .... .... .............. ..... ..... .... .................. .... .... ............................ 81




            UAC MAP Section 3: Services (Version 1.0}                                                                                                    3
                                                                                                                                                       Exhibit 4
                                                                                                                                                       Page 281

Not Confidential                                                                                                                                                  GOV-00016814
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 5 of 946 Page ID
                                           #:9745


                          Appendix 3.10 OYAS-RET Interviewing Guidance, OYAS-RET Score Sheet, and the OYAS
                          Reentry Self-Report Questionnaire ........................................................................................... 85




           . fookfor these                                             icons f6rquitk2ct~~8hwhat is reqlifred ·for asp;tlfidptOcedu/e\:>r'a referen'ce ·
           ,to            a particular p9ljq,;,,iri th4? l.JA<; '.P.iJiyy§ uige.
           :•:•:•:•:::::;:•:::: :•::~:.                                .·.·.·.·.·.·.·.·-·.·.·.·.·.-.·.-.·.-.·.-.·.·.-.·.-.·.-.·.-.·.-.·.····:•:•:•:•:··::::;;:::::::···································-·.·.-.·   ::::::::::::::::::::::::::::::::::::·



            W UAC Policy Guide (ORR-·:::::::::{:((f:/J::;::::;.::.:,:..
           ·.<·:-•
                                    Gui~~ to Children Entering the United Stated Unaccom.~anied)
                                 •:•. . . : . . . •••• •• ::: ·.·;.;.·.;......... ·.                                       .                                                                                               ··<•::.::-:· •.•               ,.-,-.-.-.-.-.-.-.-.-.-.-.-.-.-.-.-.-.-.-.-,.-.- .-........

           ,181. Email
           ·oo                   Mail
           ::@· Tasks··assoeiated·witha dead!Trl~
                                                                                                                                                                   .f
               [I Form or 9the.r template
           =DeJ UAc'Portar                                              .                          : .... ••' :                                     nr            !t
                                                                                                                                                                ,:••

                                                                                                                                                                   :,:
                                                                                                                                                                                             : .:
           , ,"tr.:..Ph.one.,.caH...;.:-:.,,.:.,:-:.:-:,:-:-:·:-:·:::.:,:·:·•-:':':':':':"':'':':':'"'':':::::::::::,:1:t!:J::::)t,:,:,:,'':""':':"''':':-:·.·:·:·:-,.:.,.,.,. .........................
           •.•.•.:-••:•   •,:•            ·.+.·   •   •   .•.•   •M•       •.•.•,:.;.:.•,:.•,•,•,•,•.•,•.•,•.•,•.•,•,•,•,•,•,••·•·,•,•••••••:-:::<:>>;.;.:.:.:•'•'•'•'•'•'•"·"""•" ••••••                         •'•    .•.•.•.•.•.•.•.•.•.•.•.•.




               UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                                                     Page 282

Not Confidential                                                                                                                                                                                                                                                                                   GOV-00016815
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 6 of 946 Page ID
                                           #:9746



            3.1 Su mmary of Services

            III    See Section 3.1 of UAC Policy Guide (ORR Guide to Children Entering the United Stated
            Unaccompanied) (UAC Policy Guide).



                   OVERVI EW

             This section includes procedures for care providers who are administering required
             services for UAC in ORR care, including admissions and orientation; UAC screenings,
             assessments and required notices; education; nutritional services; services related to
             culture, language, and religious. observation; recreation and leisure time; telephone calls
             and visitation rights; and other mandated services.

             Care providers are required to provide services in a chil d-friend ly, st ructured, safe, and
             productive environment that meets respective state guidelines, relevant federal law and
             settlement agreements, their Cooperative Agreements, the ORR Policy Guide and the UAC
             Manual of Operations (UAC MAP) and local buildi ng, fire, and health and safety codes.
             (For general guidance see Appendix 3.1 Checklist for Child Friendly Environment.)

             These services must be sensitive to the age, culture, religion, dietary needs, native
             language, sexual orientation, gender identity, and other important individual needs of
             each UAC. All UAC in ORR care are entitled to human rights protect ions and freedom from
             discrimination and ab use.

             Care providers must administer all services and assessments for al l UAC even if a UAC is in
             ORR custody for a short time. Care providers are required to have the capacity to provide
             services in the language spoken by the majority of UAC in their facility and/or provide
             translation services.

           ORR expects care providers to tailor the disseminat ion of information, such as the orientation
            regarding sexual abuse an d sexual harassment, in a manner that is appropriate for tender aged
            UAC and other younger UAC in the ir care. ORR also expects clinicians and other qualified staff
           to find effective ways to tailor delivery of services, such as substituting standard group
           counseling sessions for direct observation and therapeutic play and games in an informal
           setting, to add ress post tra uma needs of younger UAC.

             Care providers must provide UAC who are placed into staff secure, secure, and RTC with
             notice of the reasons for the placement or continued placement. Care provi ders must
             regula rly review a restrictive placement for a possible "step downs" to a less restrictive
             environment.



            UAC MAP Section 3: Services (Version 1.0}                                                 5
                                                                                                    Exhibit 4
                                                                                                    Page 283

Not Confidential                                                                                             GOV-00016816
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 7 of 946 Page ID
                                           #:9747




            3.2 Care Provider Admissions and Orientation for UAC

            ll}    See Section 3.2 of the UAC Policy Guide.

                   OVERVI EW

           Care provider services begin when the care provider takes physical custody of the UAC. At that
            point, the care provider admits the UAC into the care provider program via the UAC Portal,
            provides food and beverages and other services, and notifies and informs UAC of his or her
            rights and responsibilities . The care provider gives the UAC an orientation within 48 hours of
           admission .
                               ···:· ..                                                                         ._..;:tr=·'.·=                   :.::-.:,.:·.
            . Key·· Players               ResponsiijHJHeS <           '\::::f:.

             Designated care              Admits UAC into program, provides placement authorization form and
             provider staff               re quired not ifications to UAC, conducts an initial medical exam, and
                                          provides a standard orientation to all UAC.



             RelatedForm's/instruments            =.)   !        ]{(:ft·::·       •'.•'.•'.•'.•'.•:-"•"•:-·
                                                                                                              used~y             :<•.
                                                                                                                                  ·::::::::::·
                                                                                                                                                                ....-...-.   ····:-:-



             Placement Authorization Form                                                                     Designated care provider staff
             Authorization for Medical, Dentaf, and Mentaf                                                    Designated care provider staff
             Health Care
             lnitiaf Intakes Assessment and Interviewing                                                      Designated care provider staff
             Guidance for Clinicians and Caseworkers
             Notice of Placement in a Restrictive Setting                                                     Designated care provider staff
             Notice to Juvenile Aliens in Federal Facilities                                                  Designated care provider staff
             Funded by OHS or HHS by Reason of Their
             Immigration Status
             Legal Resource Guide for UAC                                                                     Designated care provider staff
                                                        .   ..                    ...
             lnitiaf Medical Exam                                                                             Designated ca re provider staff                                              ..




           3.2.1 Admissions for UAC

            W      See Section 3.2.1 of the UAC Po licy Guide.



            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                     6
                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                        Page 284

Not Confidential                                                                                                                                                                                GOV-00016817
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 8 of 946 Page ID
                                           #:9748



                   PROCEDURES

                    1. Upon arrival at the care provider facility, the designated staff admits the UAC to the
                       care provider program in the UAC Portal by completing the following steps:
                           •   Go to the Admission tab of their specific program. NOTE: ORR care providers
                               with more than one facility must designate the correct program from the list.
                               (See Fig. 3.1 UAC Portal Admission Navigation Tab).




            Fig. 3.1 UAC Portal Admission Navigation Tab




                           •   Enter the UAC case file by clicking on the Alien number on the left-hand si de
                               which brings the user to the Admission screen (See Fig. 3.2 Admission
                               Screen.)
                           •   Select "admit" under status.
                           •   If the UAC did not arrive at the program, contact ORR Intakes to confirm the
                               status of the UAC and ask ORR Intakes if "cancel" should be selected for the
                               status of the UAC {do not select the status "pending").
                           •   Answer "yes" to the question "By selecting "Yes" in this field ...... " and fill in
                               the date and time, and click "save."
                           •   Upload all DHS documents and forms given to the facility at placement. ©"'el

                               I
            NOTE: UAC MAP Section 1: Placement in ORR Care Provider Facilities Section 1.3.4 UAC
           Transferred to ORR Custody includes a "Quick Glance: How to Admit UAC to Program" as well
           as additional guidance on reviewing and uploading DHS records in the UAC Portal.




            UAC MAP Section 3: Services (Version 1.0)                                                       7
                                                                                                          Exhibit 4
                                                                                                          Page 285

Not Confidential                                                                                                     GOV-00016818
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 9 of 946 Page ID
                                           #:9749




           Fig. 3.2 Admission Screen



              Sy selet tine 'Ye s· in th is ti~td, you are confirmed that-vou have verified tha't the infonn ation provided above -exac.ttv matchtt the infonnalio.o
              officiaUy dcxumented by the Department ot Homeland Security. Once ·ves' 5s seleded, thfi>c.hifd s bio~raphical informa.tion wmbe shared with the
                                                                                                                    0




              Public Health Servites (PH~). If 'Yes' is nol sele<ted, the information will not be sent to PHS.
            Admission OM~:                                                                                                          Admission Time:                    =•••••••••••••• •




           NOTE: Foster parents are not responsible for admitting UAC.



                       2. Within 2 hours of admission and within 4 hours of admission into an HPC or Influx
                              Care Facility, the designated staff:
                                            •      Provides food and beverage to the UAC (asking about any food allergies
                                                   and/or dietary restrictions);
                                            •      Allows the UAC to shower or bathe, with assistance if required due to
                                                   disability or young age;
                                            •      Provides the UAC with clean clothing, clean bedding, and personal
                                                   hygiene items and documents this in the UAC case file;
                                            •      Ensures, to the extent practical under the circumstances, that the UAC
                                                   does not come into contact with other UAC currently placed at the
                                                   program until he or she has showered/bathed and eaten;
                                            •      Creates an inventory list for all cash and other property obtained at
                                                   admission . The UAC must sign the inventory sheet and the care provider
                                                   must provide the UAC with a copy of the inventory, retaining the origina l
                                                   document in the UAC case fil e. See the Quick Glance: UAC Personal
                                                   Property. (r) liJi]


           Quick Glance::UAG e~r~PniLPrPPE.!rtY

           Care providers must conduct an inventory of all UAC cash and property upon admission into the
           care provider's care . UAC belongings that are stored must be kept in a secure location to be
           returned to the UAC at release or transfer. Care providers must prevent mishandling, loss, or
           theft of the UAC's personal cash and property. UAC




           UAC MAP Section 3: Se rvices (Version 1.0}                                                                                                                    8
                                                                                                                                                                       Exhibit 4
                                                                                                                                                                       Page 286

Not Confidential                                                                                                                                                                       GOV-00016819
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 10 of 946 Page ID
                                           #:9750


           UAC's personal property should be thoroughly cleaned and sanitized before storage or use by
           the UAC. UAC should have access to their personal property upon request, if safety allows,
           during normal business hours or other reasonable time during the weekends or holidays.

           Care providers must develop a waiver for UAC who wish to keep certain pre-approved items,
           such as religio us bracelets or prayer books or materials, in their possession while in care. The
           inventory must be updated to include any additional property the UAC received during the
           UAC's stay with the care provider.

            In the event that a UAC runs away, the care provider must keep any property the UAC leaves
           behind for 90 days. If the UAC does not contact the care provider to claim their property within
           90 days, gently used clothing or other similar items may be donated to a local charity or shelter.
           If the UAC leaves items of value ($25 or more in cash, jewelry), the care provider must try to
           contact the parent or family either in home country or in the United States for their preference
           (mail the property or donate). If the care provider is unable to reach the parent or family, items
           of value may be donated to a local charity or shelter. The care provide may recycle or dispose of
           any items that are unable to be donated


                   3. W ithin 24 hours of admission, the designated care provider staff:
                          •   Verifies that all OHS documents that accompanied the UAC are complete and
                              accurate. If the UAC's reported name or date of birth is incorrect, the
                              designated staff attempts to verify the information on the UAC birth
                              certificate through school records and/or the UAC's parents, if possible (see
                              also step 4 below).
                          •   Takes the UAC's photograph and uploads it to the UAC portal. (Note: Care
                              providers may take photographs and record videotapes of UAC in care for
                              purposes of identification or for the child's personal use. ORR prohibits
                              release of any photographs or vi deotapes of any UAC for public use, including
                              for training purposes or for promotional materials without written
                              authorization from ORR.)
                          •   Determines if it is safe to allow the UAC to contact family members or other
                              relatives, following ORR policy and procedures and the care provider's
                              internal safety procedures. Provides UAC an opportunity with assistance, as
                              necessary, to contact family members, or other relatives, or the UAC's
                              consulate.
                          •   Uploads the following into the UAC Portal and saves a copy in the UAC case
                              file case file with appropriate signatures:
                                    o Placement Authorization form
                                    o Authorization for Medical Dental and Mental Health Care form
                                    o Page 2 of Legal Resource Guide - Legal Service Provider List for UAC


            UAC MAP Section 3: Services (Version 1.0)                                                 9
                                                                                                    Exhibit 4
                                                                                                    Page 287

Not Confidential                                                                                               GOV-00016820
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 11 of 946 Page ID
                                           #:9751


                                    o Supporting documents from referring federal agency (e.g. OHS) (o-1)

                                      I
                   NOTE: If there are concerns that the UAC may be 18 years of age or older, the
                   designated staff follows the procedures outlined in Section 1: Placement in ORR Care
                   Provider Facilities Section 1.6.2.

                   4. Within 24 hours of obtaining the UAC birth certificate and the name and age of the
                      UAC doesn't match the OHS records, the designated care provider staff notifies the
                      local OHS FOJC about the discrepancy in information and includes information about
                      how the discrepancy was identified and the attempts made to verify the
                      information, such as verification from Consulate. The notification includes a request
                      to OHS FOJC for an updated Notice to Appear (NTA) to reflect the correct name and
                      An umber. If the UAC has an attorney, cc the attorney in the correspondence. (See
                      also UAC MAP Section 1.3.4.) The designated staff makes changes to the name
                      and/or DOB in the UAC Portal. (o..te}   I
                   5. Within 24 hours of admission, care provider staff trained in the use of the Initial
                      Intakes Assessment form
                          •   Interviews the UAC in a private setting using all questions in the assessment
                              to identify any immediate needs and/or issues.
                          •   Completes all sections of the Initial Intakes Assessment in the UAC Portal.
                          •   Saves a copy in the UAC case file.
                          •   If the UAC responses raise suspicions that the UAC's health or life is at
                              imminent risk or his/her condition places the safet y of others at imminent
                              risk, calls 9-1-1 for crisis response and transportation to the nearest
                              emergency room; follows significant incident reporting procedures (See
                              Section 5.7.3 Significant Incidents) .
                          •   Determines if the UAC's responses indicate that he/she falls under any of the
                              criteria for trafficking under TVPRA.    CoiJ
                      See Quick Glance: Tips for Completing the Initial Intakes Assessment.

           Appendix 3.2 is the Initial Intakes Assessment.

                   NOTE: Care providers must complete a new Initial Intakes Assessment after each
                   transfer within the ORR network.




            UAC MAP Section 3: Services (Version 1.0}                                                   10
                                                                                                    Exhibit 4
                                                                                                    Page 288

Not Confidential                                                                                             GOV-00016821
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 12 of 946 Page ID
                                           #:9752



           Quick Glance: Tips for Corrap[~tingthe Initial Intakes Assessrt'lent

           The Initial Intakes Assessment allows the care provider to identity any immediate needs or
           issues, identity the severity of any medical or mental health needs and ensure that the needs
           are met; facilitate gathering of basic identifying information, and inform the UAC's initial
           housing/bed assignment.

           Phrase questions in a child-friendly and culturally appropriate manner to engage the UAC.
           Inform the UAC that self-disclosures of previously unreported criminal history or violent
           behavior to any other child ren, care provider staff, ORR, or others m.ay result in the child's
           transfer to another care provider facility an d may affect their release.

           UAC Basic Information-Auto-pop ulates in the UAC Portal
           Family Information -Document any relative or non-relative contract s in the United States as
           well as the name and contact information of anyone that the UAC wi shes to inform cf their
           placement.
           Medical -Doc ument any observab le or reported medical needs and immediately report them
           to the clinician, lead case manager, program director, or other supervisor designated for follow-
           up care, and/or any on-call medica l staff member for further guidance on the need to seek
           immediat e medical care .
           Mental Health--Document any observable or reported mental health questions in this section
           and/or if any concerning behaviors or emotions were observed or reported and immediately
           report them to the clinician, lead case manager, program d irector, or other supervisor
           designated for follow-up care for further guidance on the need to seek mental health care.
           Safety Assessment--Document any observations and/or concerns that the UAC has regarding
           his/her safety. If the UAC answers "yes" to any of t he safety assessment concerns, immediately
           report them to the clinician, lead case manager, program direct or, or ot her supervisor
           designated for follow-up care for fu rther guidance.
           Interview er Summary of Critical Issues that Need Immediate Attention and Action Taken-
           Summarize critical issues and note the steps taken to address identified critical issues as well as
           any actions for the immediate future.
           Certification-Enter name, title, and date and time the assessment was completed. If a
           translator was used, enter the translator's, name, language translated, and the date and time.

           See also ORR Policy Guide Section 5.8 Significant I ncident Reports and Notification
           Requirements for information gathered at intakes that may require an SIR.


                   6. Within 48 hours of admission, for secure, staff-secure or non-TAR (Treatment
                      Authorization Request) residential treatment center programs only, the care
                      provider staff:
                          •   Provides the UAC with the Notice of Placement in a Restrictive Setting and
                              ensures that the UAC signs or marks the notice. The original signed form is



            UAC MAP Section 3: Services (Version 1.0)                                                   11
                                                                                                     Exhibit 4
                                                                                                     Page 289

Not Confidential                                                                                             GOV-00016822
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 13 of 946 Page ID
                                           #:9753


                               placed in the UAC case file and a copy uploaded to the UAC Portal. (If the
                               UAC refuses or declines to sign the form, the staff member should note that
                               on the form and complete the staff section).
                           •   Notifies the UAC of the opportunity to request a Flores bond hearing. (See
                               UAC MAP Section 2: Subsection 2.9.)   Coll"t

                    7. Within 2 business days, the designed staff ensures that UAC receives an initial
                       medical exam and uploads the Initial Medical Exam form and any prior medical
                       evaluations (for UAC transfers) into the UAC Portal and saves a copy into the Health
                       tab. (See below Subsection 3.4.2} the UAC case file.   Col]"t


           3.2.2 Orientation


                   PROCEDURES



           The care provider must present the orientation in a way that is appropriate for the age, culture,
           and language of the child or youth. The orientation must be provided in formats that are
           accessible to UAC with limited English proficiency, visual or audio impairments, or other type of
           disability, as well as those with li mited literacy skills.
           --If the UAC is not literate, the care provider must verbally explain all the documents in the
           UAC's native or preferred language.

           --If forms are not translated into a language that the UAC can read, the care provider staff must
           verbally translate the document for the child or youth and document in the UAC's case file that
           the form was verbally translated.

           --Care providers lacking staff who speak a UAC's native or preferred l anguage must make every
           attempt to utilize a professional translation service for the UAC's orientation.
           In cases where no such service exists or is unavailable, care providers must consult with the FFS,
           PO and other relevant stakeholders to create and implement a strategy for communicating with
           the UAC as effectively as possible. One possible strategy may be to create a written translation
           of the orientation information and documents.


               1. Within 48 hours of admission, the care provider provides a standardized orientation for
                    all UAC that, at a minimum(See Quick Glance: Orientation Accessibility above), includes
                    the following topics:



            UAC MAP Section 3: Services (Version 1.0}                                                12
                                                                                                  Exhibit 4
                                                                                                  Page 290

Not Confidential                                                                                            GOV-00016823
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 14 of 946 Page ID
                                           #:9754


                      •   Explanation of the nature of the UAC's custody in ORR inclu ding the fact that
                          they will either be released to a qua lified sponsor in the United States; or they
                          will attend a court hearing to request to go home to t heir family; or will request
                          to work with an attorney to file for legal relief to stay in the United States.
                      •   Emphasis that the UAC must attend an immigration court hearing whichever
                          occurs first either:
                                o After the UAC is released to a sponsor at a court located nearest the
                                  sponsor; or
                                o After the UAC has been in ORR custody for 60 days at a court located
                                  near the care provider, or
                                o While in ORR custody, the UAC may request at any time to go to
                                  immigration co urt earlier and not wait the full 60 days.
                      •   Care provider rules, responsibilities, and procedures;
                      •   Care provider behavior management policies;
                      •   Care provider grievance policies and procedures (See the Quick Glance to
                          Grievance Policies and Procedures);
                      •   Care provider daily schedule;
                      •   The UAC's rights and responsibilities;
                      •   The fact that they will get a legal rights presentation by a legal rights attorney
                          ("The Know Your Rights" presentation) and will receive a pamphlet about the
                          immigration process;
                      •   Emergency and evacuation procedures;
                      •   Explanation regarding the possibility of transfer to another care provider facility
                          or an influx care facility. (o

           'Quick·Glance-i: care>ProvRfi¥:r:1Gfi~varke'.' polides'"ahd·'Pro.c.e~ures ·
           Care providers must have written internal grievance policies and procedures that meet the
           following standards.

           If needed or requested by the UAC, a staff member, another youth, a family member, UAC's
           legal representative or a legal service provider may help a UAC write up the grievance. All staff
           must be trained on the grievance policy and procedures. Extra copies of the UAC grievance
           forms need to be readily available to UAC.

           Examples of grievance may include, but are not limited to:
           --Complaints of services denied/not being provided to the UAC
           --Forceful religio us observation
           --Unresolved complaints regarding shelter environment/living conditions
           --Sexual abuse, sexual harassment, or inappropriat e sexual behavior
           --Breach of confidentiality by staff


            UAC MAP Section 3: Services (Version 1.0)                                                   13
                                                                                                      Exhibit 4
                                                                                                      Page 291

Not Confidential                                                                                               GOV-00016824
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 15 of 946 Page ID
                                           #:9755


           --Staff putting UAC at risk of harm
           --Unnecessary monitoring of mail/phone calls

           Written grievance policies and procedures must be easily understood by children and provided
           in the languages of the majority of UAC in care. The grievance procedure must clearly explain
           the following: the process for initiating a grievance, how and by whom the grievance will be
           addressed and the procedure to fol low if the grievance is not addressed in a satisfactory
           manner.

           The care provider must take into consideration the age and maturity of the child when
           processing any grievance. Copies of written grievances and their fina I resolutions must be
           maintained in the UAC's case file.

           The care provider m ust implement policies and procedures to identit y and handle time-
           sensitive incidents reported through a grievance that involve an immediate threat to the health,
           safety, or welfare or a child or youth. In the case of medical emergencies, staff must ensure the
           minor receives proper medical attention.

           The care provider must address the grievance policy an d procedures during program
           orientation and post grievance procedures in a common area. Each UAC in attendance must
           receive a copy.

           Care providers must report all UAC grievances according to ORR reporting policies and
           procedures. (For example, if the grievance is about a fight between UAC, they report via a
           regular SIR. If the grievance is about sexual harassment, they report it as a SA/SIR) The program
           must provide a written decision or response to the grievance within 5 days of receipt. Care
           providers must immediately respond to allegations of sexual abuse or sexual harassment
           reported via a grievance. If the grievance involves an immediate threat to the health, safety, or
           welfare of a UAC, the care provider must immediately respond as needed.



               2. Within 48 hours of admission, the care provi der must provide all UAC with a separate
                   orientation from any immigration-related topics, on sexual abuse and sexual
                   harassment policies and procedures, includ ing but not limited to:
                      •   Zero tolerance policy for all forms of sex ual abuse, sexual harassment, and
                             inappropriate sexua l behavior;
                      •   The right of UAC t o be free from sexual abuse and sexual harassment as well as
                          the UAC's right to be free from reta liation for reporting such incidents;
                      •      Definitions and examples of UAC-on-UAC sexual abuse, staff-on-UAC sexual
                             ab use, coercive sexual activity, appropriate and inappropriate relationships, an d
                          sexual harassment;
                      •      How to report sexual abuse and sexual harassment, including:


           UAC MAP Section 3: Services (Version 1.0)                                                     14
                                                                                                       Exhibit 4
                                                                                                       Page 292

Not Confidential                                                                                              GOV-00016825
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 16 of 946 Page ID
                                           #:9756


                                    o Reporting to any care provider staff member, volunteer or contractor
                                      either verbally, in writing, or via a grievance;
                                    o Reporting to ORR by telling an FFS or calling t he ORR Hotline;
                                    o Informing an outside community service provider via telephone or in
                                      writing;
                                    o Reporting to consular official s via telephone or in writing.
                          •   An explanation of a UAC's right to receive treatment and counseling if the UAC is
                              abused.
                          •   Boundaries and respecting one another.

                          As part of the orientation, the care provider must

                          •   Provi de every UAC with the ORR Pamphlet (What You Need to Know About
                              Sexual Abuse and Harassment);
                          •   Provi de every UAC with a care provider pamphlet that contains, at a minimum,
                              the following:
                                    o The care provider's policies and procedures related to sexual abuse and
                                      sexual harassment;
                                    o The child or youth's rights and responsibilities related to sexual abuse
                                      and sexual harassment;
                                    o How to contact diplomatic or consular personnel.
                          •   Provide every UAC information regarding the local and/or national service
                              providers and organizations (local chi ld advocacy cent ers, rape crisis centers,
                              immigrant victim service providers, .and or other community service provider to
                              provide services to victims of sexua l abuse and sexua l harassment that occurred]
                              at the care provider facility) availab le to assist UAC.

                      Care providers must document in case files that every UAC received the orientation an d
                      the ORR and care provider pamphlets as well as the list of local and/or national service
                      organizations available to assist UAC, as not ed in the Quick Glance below.     CoW!IJ1]
                   3. As part. of the orientation described in step 2 above, the care provider provides verbal
                      and written notice to ALL UAC regardless of gender the notice in English and Spanish
                      related to the Garza v. Arza court ruling as well as the ORR Pamphlet (What You Need to
                      Know About Sexual Abuse and Harassment)         CoW!IJ1]
           Appendix 3 .3 is the Garza v. Arza notice in English and Spanish.

            NOTE: The Garza v. Azar ruling includes a requirement to post the English and Spanish versions
           of the notice on housing bulletin boards adjacent to the notice required by ORR's Interim Final



            UAC MAP Section 3: Services (Version 1.0}                                                       15
                                                                                                         Exhibit 4
                                                                                                         Page 293

Not Confidential                                                                                                  GOV-00016826
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 17 of 946 Page ID
                                           #:9757


            Rule. Care providers must display ORR Posters and notices in prominent locations throughout
           the facility, including on housing bulletin boards, next to telephones, and throughout the care
            provider facility. See UAC Policy Guide 4.7 .2 Bulletin Board Postings.

               4. ORR also requires care providers to post an additional notice, "The Notice for Shelters"
                      adjacent to the Garza v. Azar notice. In addition, providers m ust make available the "A
                      Woman's Right to Know" booklet in places where rea ding materials, pamphlets, and
                      other information are made available to UAC, in color whe re possible. The booklet is
                      available at https://dshs.texas.gov/wrtk/


                      Care providers must also provide all UAC with a written copy in Spanish and English of
                      "The Notice for Shelters" as well as verbally explaining the content in the notice at time
                      of orientation.        I
           Appendix 3.4 is The Notice for Shelters.

                   5. The care provider's designated staff provides the UAC a tour of the care provider's
                      facility and shows what vario us areas are used for, noting emergency evacuation ro utes
                      and exits. If safety does not allow for a tour, the facility layout and emergency routes
                      and exits must be verba lly explained to the UAC.


                   6. The care provider documents that the UAC receives all orientation information in the
                      UAC case file.      I
            3.3 Care Provider Required Services

            bl} See Section 3.3 of the UAC Policy Guide.

                   OVERVI EW
           This section includes procedures for all Flores mandated services for care providers in all
           settings, including standard shelter, restrictive settings, and long term foster care .

                                                                                                                        ...                                                          :-.
                                                                                                                                                            ············
            J<ey Player~      :•:   )?.    Responsibilities
                                              ·.-.·.-.·.-.·.··:···:•:•:•:··:········:;:•:•:···:·······:·······::··-:·
                                          ,;-·.;-                                                                             •i   <?t . ·. ·•·-·.·   ..·                       '
             Case manager or                Conducts Assessment for Risk and UAC Assessment; develops Individual
             clinician                     Service Plan and UAC Case Review (case manager).
             Other care                    Provide services, including education, transpo rtation, activities related
             provider staff                to Flores mandated services.




            UAC MAP Section 3: Services (Version 1.0)                                                                                                                      16
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                     Page 294

Not Confidential                                                                                                                                                                    GOV-00016827
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 18 of 946 Page ID
                                           #:9758


             Foster care              Provides services in a comm unity setting
             parent(s}




                                                      ;\:i/ ;,,r,::. ·                    Used By
                                                                         :;:•:;:•   :,:                                ·=·=·=·-
            ·'Related Forms/Instrument{         '.>                                                  :,::;:::-:
                                                                                                              ·.;.                •:•:··      .:::


             Assessment for Risk                                                          Qualified case manager or clinician
                                                                                          (UAC Policy Guide 4.8.1 notes who may
                                                                                          conduct the assessment.}
             UAC Assessment                                                               Qualified case manager or clinician
             Individual Service Plan                                                      Qualified case manager or clinician
             UAC Case Review                                                              Qualified case manager or clinician
             Ohio Youth Assessment System {OYAS} Reentry                                  Qualified case manager or clinician in
             (RET) Tool                                                                   secure and staff secure facilities
                   •    OYAS-RET Interview Guide
                   •    OYAS-RET Score Sheet
                   •    OYAS-RET Self Report Questionnaire




            3.3.1 UAC Assessment and Case Review

            ffi    See Section 3.3.1 of the UAC Policy Guide.

                   PROCEDURES

                  Assessment for Risk

                   1. Within 72 hours of admission, a qualified case manager or clinician con ducts an
                       Assessment for Risk to assess the UAC for risk of being a victim or a perpetrator of
                       sexual abuse while in ORR care. The case manager or clinician :
                                  •   Interviews t he UAC in a private setting in a child-friendly and culturally
                                      appropriate manner using all questions in the instrument (see ORR Policy
                                      Guide Section 4.8.1 Assessment for Risk} .
                                  •   Uses the specific questions in the assessment, but also draws upon their
                                      professional training and experience to obtain additional information to
                                      complete a thorough assessment.
                                  •   Completes all sections of the Assessment for Risk in the UAC Portal using
                                      information gathered from a variety of sources, including, but not limited



            UAC MAP Section 3: Services (Version 1.0}                                                                                        17
                                                                                                                                           Exhibit 4
                                                                                                                                           Page 295

Not Confidential                                                                                                                                     GOV-00016828
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 19 of 946 Page ID
                                           #:9759


                                      to, the Assessment for Risk interview, any other conversations with the
                                      UAC, court records, case files, behavioral records, and other relevant
                                      documentation.
                                  •   Saves a copy of the Assessment for Risk in the UAC case file.   Col

                   2. The clinician reviews the results:
                                  •   Makes an individ ualized determination to ensure the safety and health of
                                      the child, using the Assessment for Risk, along with any other completed
                                      assessments to inform the child's assignment for housing, education,
                                      recreation, and other services.
                                  •   Considers the yo uth's gender self-i dentification an d the health and safety
                                      of UAC when making a housing assignment for a transgender or intersex
                                      UAC (See Policy Guide Section 4.8.2) .
                                  •   Does not use the res ult of the Assessment for Risk to place a child on
                                      one-on-one supervision unless there are exigent circumstances. (See
                                      Policy Guide Section 4.8.2}
                                  •   Reports any UAC disclosures made during the assessment in accordance
                                      with ORR policies and Procedures.
                                  •   If the assessment indicates that the child experienced prior sex ual
                                      victimization or perpetrated sexual abuse, ens ures follow-up, as
                                      appropriate, with any necessary medical or mental health services.
                                  •   If medical or mental health referral is necessary, the UAC must receive a
                                      medical and/or mental health evaluation no later than 72 hours after the
                                      referral.
                                  •   If the UAC's responses indicate that they fal l under any of the criteria for
                                      a mandatory or discretionary home study and/or post release services,
                                      immediately refers the case following the referral process (see UAC MAP
                                      Section 2.4.2 Home Study Requirement).@


                   3. The case manager or clinician:
                                  •   Continuous ly updates the Assessment for Risk when the case manager or
                                      clinician learns any new information that would change the housing,
                                      education, recreation, and other service assignments of the UAC.
                                  •   Updates the Assessment for Risk every 30 calendar days whi le the UAC is
                                      in care (every 90 days for UAC in long term foster care).
                                  •   Completes a new Assessment for Risk after each transfer within the ORR
                                      network of care . This includes transfers to an Influx Care Facility.




            UAC MAP Section 3: Services (Version 1.0}                                                         18
                                                                                                          Exhibit 4
                                                                                                          Page 296

Not Confidential                                                                                                   GOV-00016829
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 20 of 946 Page ID
                                           #:9760


                               •   Immediately reports any significant changes in behaviors indicative of
                                   emotional stress, significant shifts in behavior and/or symptoms requiring
                                   intervention of a mental health professiona l to the Shift Supervisor and
                                   Lea d Clinician.   Cai
                     NOTE: Do not delete previously entered information when updating the Assessment for
                     Risk.

                     See Quick Glance : Guide to the Assessment for Risk.

           Appendix 3.5 is the Assessment for Risk.

           Quick Glance: Guide to the'Assessment for Risk

           UAC Basic Information-Auto-populates in the UAC Portal.
           Information Clinicians or Qualified Case Managers Obtain from Child or Youth-Document the
           UAC's responses .
           Questions for Clinicians or Qual ified Case Managers to Answer-Document your professional
           assessment of the individual case based on observations an d information reported by the UAC
           during the interview and review of case files an d ot her records.
           Housing, Othe r Service Assignments, and Follow -Up-Document any housing or other service
           assignments needed to ensure t he safety an d well-being of the UAC. Indicate specific actions
           and follow-up . If housing and other service assignments changed at any time, including after
           the initial placement, describe the change, the reason for the change, and date in this section.
           Certification-Enter the signatu re of the official completing the assessment including name,
           title, and the date and time the assessment was completed. If using a translator, have the
           translator enter his/her signature, name, the language translated, and the date and time the
           assessment was completed.




                   UAC Assessment

               1. Within 5 calendar days of admission, a qualified case manager or clinician conducts a
                     UAC Assessment by
                               •   Interviewing the UAC in a private setting using the Interviewing Guidance
                                   for Clinicians and Case Workers to evaluate the UAC for services and as a
                                   basis for t he UAC's release p lan.
                               •   Completing all sections of the UAC Assessment in the UAC Portal {See
                                   Quick Glance: Guide to Completing the UAC Assessment).     Coll
           Appendix 3.6 is the Interviewing Guidance for Clinicians and Case W orkers.




            UAC MAP Section 3: Services (Version 1.0)                                                  19
                                                                                                     Exhibit 4
                                                                                                     Page 297

Not Confidential                                                                                            GOV-00016830
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 21 of 946 Page ID
                                           #:9761


                   2. If the qualified case manager or clinician needs to update the UAC Assessment past the
                      five calendar day time frame, he or she enters the additiona l required or relevant
                      information into the UAC Case Review.    Coil
                   3. If the UAC's responses indicate that he/she falls under any of the criteria for a
                      mandatory or discretionary home study and/or post release services, immediately refers
                      the case following the referral process (see UAC MAP Section 2.4.2 Home Study
                      Requirement).


               4. The UAC Assessment must be fully completed before:
                                  •   Submitting a home study referral
                                  •   Submitting a release recommendation
                                  •   Submitting a transfer request except in the case of an emergency transfer
                                  •   The case coordinator issues a third-party recommendation.                   <'.o!iDI
                   NOTE: Complete a new UAC Assessment after each transfer within the ORR network of care.


           QuickGlance-~tGuideto>the1lJAC:Assessment .                                     . ·············.··.·    :..:,:,:,:,:,:,:,:,:,:,:,:,:,_,:,:,:,:,:,:-:,:,:•::t'\:::t




           The UAC Assessment interview must be in a private setting. The interviewer must phrase
           questions in a child-friendly and culturally appropriate manner to engage the UAC. The
           interviewer must ask follow-up questions based on the UAC responses to obtain as much detail
           needed to inform the following: individual service plan, safety plan, and the UAC's re lease plan,
           regardless if the questions are exp licitly stated in the UAC Assessment instrument and the
           Interviewing Guidance for Clinicians and Case Workers.

           Inform the UAC that self-disclosures of previously unreported criminal history or violent
           behavior to any other children, care provider staff, ORR, or others may result in the child's
           transfer to another care provider facility and may affect their release.

           The questions may be asked out of order so that the interview may flow naturally.

           Assessment of the UAC does not end with the interview. The interviewer must continue to build
           a rapport with the UAC and continuously assess him/her while the U.AC remains in ORR care.

           UAC Basic Information-Auto-populates in the UAC Portal.
           Additional Basic UAC Information-Document the city and neighborhood of origin, previous
           placement, religious affiliation, case manager's name, and clinician's name.
           Journey and Apprehension-Document the circumstances leading up to and including the
           UAC's journey to the United States and his/her apprehension.
           Family and Significant Relationships-Document familial and other significant relationships in
           the UAC's country of origin and in the United States.


            UAC MAP Section 3: Services (Version 1.0)                                                                                    20
                                                                                                                              Exhibit 4
                                                                                                                              Page 298

Not Confidential                                                                                                                                             GOV-00016831
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 22 of 946 Page ID
                                           #:9762


           M edical-Document any health concerns raised by the UAC, the UAC's medical and medication
           history, and any reported allergies. Review the UAC Portal Health Tab to ensure that the initial
           medical exam was completed and fully documented. If a medical exam is not completed, notify
           medical staff immediately. If the information required is in the UAC Portal Health Tab, write
           "see Health Tab" in lieu of enteri ng the information.
           Education-Docu ment the UAC' s academic history in order to dete rmine the appropriate
           educationa l services for the UAC.
           Legal-Document the provision of legal services w hile in ORR custody and whether the legal
           service provider identified possib le legal relief.
           Criminal History-Document any criminal history disclosed by the UAC to help determine if the
           UAC is in the appropriate level of care or if the UAC needs further assessment.
           Mental Health and Behavior-Document the UAC's mental status during the interview to
           evaluate the UAC's level of post-t ra umatic stress, depression, and exposure to violence and the
           UAC's substance use history.
           Trafficking- Document any trafficking concerns in t he UAC's country of origin, during the UAC's
           journey, and in the United States. This includes concerns related t o coercion, debt
           bondage/labor trafficking, and commercial sex trafficking.
           Mandatory TVPRA 2008-Document whether the case req uires a TVP RA-mandated home
           study based on information gathered in the assessment and from any other relevant sources.
           Additional information- Report any additional information that may be pertinent to the UAC's
           identified needs that has not been covered in the sections above or that requires f urther
           elaboration. Identity assessment areas that require immediate follow-up or intervention. Note
           any significant issues that are not urgent but may require additiona l assessment, observation,
           or services.
           Certification-Enter the signatu re of the official completing the assessment including name,
           title, and the date and time the assessment was completed. If a translator was used, have the
           translator enter his/her signature, name, the language translated, and the date and time the
           assessment was completed.



           Appendix 3.7 is the UAC Assessm ent


                   Individual Service Plan

                   1. Within 5 calendar days of admission and concurrent with completion of the UAC
                      Assessm ent, the case manager uses information gathered from preceding int erviews
                      and assessments (i.e., Initial Intakes Assessment, UAC Assessment, Assessment for Risk)
                      to complete in the UAC Portal an Individual Service Plan {ISP) for the UAC (see Quick
                      Glance : Guide to the ISP).   ©ii't

                   2. Creates a new ISP every 30 calendar days after admission- (90 calendar days for LTFC)
                      and any time there is a substantive changes in the UAC's case information. NOTE : the



            UAC MAP Section 3: Services (Version 1.0)                                                  21
                                                                                                     Exhibit 4
                                                                                                     Page 299

Not Confidential                                                                                              GOV-00016832
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 23 of 946 Page ID
                                           #:9763


                      30 days is always after admission, even though another ISP might have occurred in the
                      interim.   0[1~
                   NOTE: Complete a new ISP after each transfer within the ORR network of care.




           Case managers complete the fol lowing sections of the ISP in the UAC Portal:
           UAC Basic Information-Auto-populates in the UAC Portal.
           Mandatory Services-Document the start and end date and the person responsible for
           mandatory services. If the service only occurs once and does not span over multiple days, the
           start and end dates will be the same. If the service is ongoing, an end date does not need to be
           entered until the UAC is released from care .
           Other Services (optional)-Document any additional services; enter the type of service, task,
           frequency, start and en d date, and person responsible.
           Certificate-Enter the signature, name, title, and date and time the ISP was completed. Include
           a copy of the certified ISP in the UAC case file .




           Appendix 3.8 is the Individual Service Plan.

                   UAC Case Review

                   1. After 30 calendar days in care or when substantive changes or receipt of additional
                      information after the UAC Assessment is complete, the case manager completes all
                      sections of the UAC Case Review in the UAC Portal. See Quick Glance: UAC Case Review.
                      0[1~



           Case managers complete the fol lowing sections of the UAC Case Review in the UAC Portal:
           UAC Basic Information-Auto-populates in the UAC Portal.
           Medical-Document any observable or reported medical needs. If any observed or reported
           medical concerns are checked in t his section, they must be immediat ely reported to the
           clinician, lead case manager, program director, shift supervisor, and/or any on-ca ll medical staff
           member for further guidance on the need to seek i mmediate medical care.
           NOTE: If the information required in this section is in the UAC Portal Health Tab, the case
           manager may write "see Health Tab" in lieu of entering the information.
           Legal- Document provision of legal services while in ORR care and whether the legal service
           provider identified possible legal relief.
           Trafficking- Document any trafficking concerns in the UAC's country of origin, during the UAC's
           journey, and in the United States. This includes concerns related to coercion, debt



            UAC MAP Section 3: Services (Version 1.0}                                                 22
                                                                                                   Exhibit 4
                                                                                                   Page 300

Not Confidential                                                                                            GOV-00016833
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 24 of 946 Page ID
                                           #:9764


           bondage/labor trafficking, and commercial sex trafficking. NOTE: Click "yes" to the question
           that the child is a victim of a severe form of trafficking in persons if ORR has issued a trafficking
           eligibility letter for the UAC even if the case is still waiting for the final Trafficking Eligibility
           Letter from OTIP.
           M andatory TVPRA 2008-Document whether the case requires a TVPRA-mandated home
           study based on information gathered in the assessment and from any other relevant sources.
           Recommendations-Document t he current release recommendation for the UAC.
           Care Plan-Document actions taken and outline care plans that have or will be implemented to
           address reunification, legal, and mental health needs, and/or issues.
           Certificate-Enter the signature, name, title, and date and time the assessment was completed.


               2. If the UAC's responses indicate that he/she falls under any of the criteria for a
                   mandatory or discretionary home study and/or post-release services, the case manager
                   immediately refers the case following the referral process in UAC MAP Section 2.4.2 .


               3. The case manager maintains direct contact with each UAC in care an d meets at least
                   once a w eek with each UAC to discuss reunification options. The case manager
                   documents the weekly meetings with the UAC and communication with potential
                   sponsors in the UAC case file. [iii©

               4 . The case manager continuously updates the UAC Case Review wit hin 30 calendar days
                   after admission (90 days for LTFC) or in the following circumstances:
                               •     The care provider receives required or relevant information that was
                                     unknown during the time of the assessment
                               •     The care provider receives additional information from the UAC or other
                                     sources.

                   NOTE: Do not delete previously entered information when updating the UAC Case
                   Review.   ll](o
               5. The case manager creates a new UAC Case Review:
                               •     Every 30 calendar days after admission into   a shelter, staff secure,
                                     secure, transitional foster ca re or residential treatment center care
                                     provider facility
                               •     Every 90 calendar days after admission into an ORR long term foster care
                                     program
                               •     Any time there is a substantial change in the UAC's case information (e.g.,
                                     upon reunification, age out, or voluntary departure)   ll]Co
           Appendix 3.9 is the UAC Case Review.


           UAC MAP Section 3: Se rvices (Version 1.0)                                                     23
                                                                                                       Exhibit 4
                                                                                                       Page 301

Not Confidential                                                                                               GOV-00016834
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 25 of 946 Page ID
                                           #:9765



                   UAC with Known, Disclosed, or Alleged Violent Criminal History

                   1. In addition to the Initial Intake Assessment, UAC Assessment, ISP, and UAC Case Review,
                      the case manager gathers criminal history information as described in the Quick
                      Glance: Guide to UAC with Known, Disclosed, or Alleged Violent Criminal History.


                      The case manager immediately elevates the criminal history information to the
                      clinician, case coordinator and the assigned FFS to review placement based on the
                      alleged crime and completes an SIR and notifies the UAC's parents/legal guardian,
                      potential sponsor, attorney of record or the local legal service provider, and child
                      advocate, if applicable. The FFS reviews the case, placement, and sponsorshi p and
                      notifies OHS ICE to request that they verify the criminal activity, which may include an
                      Interpol check or record request from the UAC's Consulate.


                      For UAC with known, disclosed, or alleged violent crimina l history, clinicians must
                      request a psychologist perform a psychological risk assessment as described below.
                      Where appropriate, collect criminal history information and the completed
                      psychological assessment. The psychological assessment must be completed within 7
                      business days of the child's admission (or when care provider is made aware of the
                      criminal history. The psychological evaluation focuses on:
                                • Current level of functioning
                                • Treatment recommendations
                                • Placement recommendations
                                • Risk assessment
                                • Psychosexual (if applicable) (o

                   2. The clinician reviews the psychological assessment in collaboration with the case
                      manager to determine if the UAC is in the appropriate placement level of care and if
                      the UAC needs any additional services.


                   3. The case manager notifies the assigned FFS and case coordinator of any case updates
                      and follows ORR home study policy and procedures for cases that meet the TVPRA or
                      other home study criteria.~



           Q~itk Glance:::G·u'ict~ 1:6 UAci~ith Kr.own, Oiscl~s~d; 8F~lt~i:it \li~le:nt Crimir)al
           Hi~~Qry..                         x
           If a UAC has a known, disclosed, or alleged violent criminal history that includes violence
           toward others (e.g., murder, attempted murder, rape, sexual assault, assault with a deadly
           weapon, arson, an act that resulted in the serious injury or death of another), the case manager
           and FFS work together to gather information about the activity.



            UAC MAP Section 3: Services (Version 1.0)                                                   24
                                                                                                      Exhibit 4
                                                                                                      Page 302

Not Confidential                                                                                             GOV-00016835
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 26 of 946 Page ID
                                           #:9766




           UAC Adj udicated in the United States
           The case manager:
           -- Obtains UAC criminal records, court records, court disposition, correctional detention
           records, child welfare records, mental health records, dental records, medical records, police
           reports, proof of rehabilitation, and letters of explanation of the incident(s).
           --Identifies and contacts the parole or probation officer and/or child welfare worker assigned to
           the UAC, if any.

           If the case manager is unable to successfully obtain criminal records or contact the courts or
           law enforcement entities, he/she documents attem pts to obtain add itional information and
           elevates the issue to the FFS for assistance.

           If criminal records are no longer available beca use t hey have been exp unged, the case manager
           verifies as much information as possible with the relevant court or law enforcement entity;
           document s efforts to obtain information in the UAC Case Review, an d proceeds with making a
           recommendation regarding the suitability of the potential sponsor and current ORR placement
           level.

           UAC Reportedly Involved in Criminal Activity in His/Her Country of Origin
           The case manager
           --Reaches out to the Country of Origin Consulate for assistance in corroborating any allegations.
           NOTE: Do not reach out to the Consu late if the UAC has filed a credible fear claim.
           The FFS
           --Asks OHS an d/or other law enforcement entities for assistance in verifying crimina l activity in
           country of origin .




           All UAC in Secure and Staff Secure

                   1. Al l UACs placed in secure and st aff secure must undergo a risk assessment within 30
                      days of referral to the program by a clinician trained in the use of the Ohio Department
                      of Youth Services (DYAS) Reentry Tool, w hich is comprised of t he OYAS-RET Interview
                      Guide, OYAS-RET Score Sheet, and OYAS-RET Self Report Questionnaire. Clinicians use
                      DYAS Reentry Tool in conjunction with other appropriate clinical assessment tools and
                      their professional judgement to establish a comprehensive assessment of risk level. The
                      clin ician uploads complet ed OYAS-RET Interview Guide, OYAS-RET Score Sheet, and
                      OYAS-RET Self Report Questionnaire into the UAC Portal and saves copies in the UAC
                      Portal and in the UAC case file.
                      NOTE: Prior to the interview, the clinician must inform the UAC that self-disclosures of
                      previously unreported criminal history or violent behavior to any other children, care



           UAC MAP Section 3: Se rvices (Version 1.0}                                                  25
                                                                                                     Exhibit 4
                                                                                                     Page 303

Not Confidential                                                                                              GOV-00016836
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 27 of 946 Page ID
                                           #:9767


                        provider staff, ORR, or others may result in the child's transfer to another care
                        provide r facility and may affect their release.                                     Co[i'""el

                 2. UAC in staff secure and secure undergo a re-assessment every 30 days following the
                        initial OYAS assessment and the file updated in the UAC Portal and case file.                                                                Coli]
                   See also UAC MAP Section 1.4.2 30 Day Restrictive Placement Case Review.

           Appendix 3.10 Includes screen shot s of the OYAS RET Interviewing Guidance, OYAS RET Score
           Sheet and the OYAT Reentry Self-Report Question naire.

           CASE MANAGEMENT

                   1.    Case managers are responsible for gathering and maintaining the UAC case records.
                        This includes keeping the UAC Portal up-to-date as well as the hard copy fi le. See Quick
                        Glance: Summary of UAC Case Records. Case managers manage the case fi le by:
                                            •      Timely entry and organization of documents, records, and any other
                                                   information in the UAC case file .
                                            •      Including records generated and gathered for the UAC and his/her
                                                   sponsor.
                                            •      Storing hard copy UAC case files in a secure location accessible only to
                                                   case managers, clinicians and other designated staff an d archiving
                                                   records in a secure location.


           Q~.i.f k .Glanc.e;..Sur.nm.ar,y:. of,::iµ&~..CasEt.R~.cp.r.ds. . . . . . . . . . . {:'•:•:•'•''•'·•·:::::,:,,Jf:.,,.•,::::::.:<:::'.:::::{:/h:•:'•'":::

           The master case file is the compl ete UAC file. For service delivery, programs typically maintain
           documents separately while the child is in care (i.e . the phone logs might be housed in areas
           where UAC make the actual calls, medical usually keeps their documents separate while the
           child is in care, some requ ired document are on the UAC Portal etc.)

           When a child is discharged, programs must consolidate all the separate files into a master case
           file, so that all the information is in one place. Depending on the facility, the master case file is
           either electronic or hard copy or a combination of both.

           The UAC Case File includes (and may inclu de other relevant information) (See also Section
           5.6.2):
           --Criminal or delinquency records, including but not limited to, police reports, arrest records,
           court information, and probation records
           --Psychological, psychiatric, and/or psychosocial records
           --Individual Service Planning




           UAC MAP Section 3: Se rvices (Version 1.0)                                                                                                                   26
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                      Page 304

Not Confidential                                                                                                                                                             GOV-00016837
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 28 of 946 Page ID
                                           #:9768


           --Educational assessments and records, including individualized education plans, report cards,
           and other education status updates
           --Clinical screening tools
           --Medical records, including but not limited to, immunization records, TB tests, physicals,
           prescription information, specia list visits, ER visits, drug and alcohol treatment, Treatment
           Authorization Req uests, other medical treatment and follow-up
           --Dental records, inclu ding but not limited to, documenting the UAC's scheduled dentist visit,
           reporting on the dental visit, any dental exams and any dental work
           --Significant Incident Reports and internal incident reports
           --Official ORR forms (such as Placement Authorization, Notice of Placement in a Restrictive
           Setting
           --Any documentation required under State licensing




                   2. Case managers m ust meet with each UAC at a minimum of once a week to assess and
                      discuss case outcome goals and services. UAC placed temporarily in hospitals and
                      mental health facilities should contin ue to receive visits from case managers at a
                      minimum of once a week to assess and communicate the needs and progress of UAC to
                      the care provider staff and the FFS. Case managers must document these meetings with
                      the UAC in the case manager notes section of the UAC case file.   [iii

                   3. Case manager m ust participate in weekly staffing meeting with care provide r staff and
                      the Case Coordinator to provide recommendations for best course of action on behalf of
                      UAC. (See additional case management consultations for UAC in restrictive
                      environments).



           3.3.2 Long Term and Concurrent Planning

            (I) See Section 3.3.2 of the UAC Policy Guide.



           3.3.3 Screening for Child Trafficking and Services for Victims

            (I) See Section 3.3.3 of the UAC Policy Guide.

            PROCEDURES


            UAC MAP Section 3: Services (Version 1.0)                                                       27
                                                                                                      Exhibit 4
                                                                                                      Page 305

Not Confidential                                                                                                 GOV-00016838
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 29 of 946 Page ID
                                           #:9769




            UAC Assessment tool

            W See Section 3.1.1 of the UAC Policy Guide.

            Referrals

                   1. If the care provider suspects the child may be a victim of trafficking, refer the case to the
                      Office on Trafficking in Persons (OTIP) within 24 hours. (o

                   2. Care provider make referrals by emailing the child's Significant Incident Report {SIR) with
                      trafficking concerns and the child's UAC Assessment to Childtrafficking@acf.hhs.gov. ~

                   3. In cases where the care provider is uncertain whether a child may be a victim of
                      trafficking, or if the care provider is uncertain whether to make a referral, the care
                      provider can email OTIP at Childtrafficking@acf.hhs.gov or call OTIP at 202-205-4582 to
                      schedule a case staffing. 121•

            Eligibility and Interim Assistance Letters

            m See Sections 3.3.3 and 5.6.2 of the UAC Policy Guide
               1. OTIP issues and mails the Eligibility and Interim Assistance Letters to the care provider
                  facility in which the child is currently housed. The care provider must retain the letter
                  until the chil d leaves the care provider's custody. The original letter must go with the
                      child upon release or transfer per Section 5.6.2 of the UAC Policy Guide.     liiJ
                   2. If the care provider submitted a referral to OTIP and the child leaves the care provider's
                      custody before the Eligibility or Interim Assistance Letter arrives, the care provider must
                      immediately notify OTIP and provide an updated address and point of contact for the
                      child by emailing Childtrafficking@acf.hhs.gov. The timely notification of a change of
                      address is imperative to ensure that the child can access time-limited benefits and
                      services. 121

               When a care provider receives Eligibility and Interim Assistance Letters while the child is in
               their care:

               1. The care provider must exp lain next steps and help the child and child's sponsor to
                  understand the benefits and the services available to the child, including comprehensive
                  case management services through the Trafficking Victim Assistance Program (TVAP).

                          •   Information about services is avai lab le here:
                              https ://www.acf.hhs.gov/sites/default/files/oti p/trafficki ngse rvices .pdf

                          •   Information about TVAP case management services is available here:
                              https ://www.acf.hhs.gov/oti p/trafficking-victi m-ass ista nce-progra m-gra ntees



            UAC MAP Section 3: Services (Version 1.0}                                                         28
                                                                                                           Exhibit 4
                                                                                                           Page 306

Not Confidential                                                                                                   GOV-00016839
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 30 of 946 Page ID
                                           #:9770




                   2. When OTIP issues an Interim Assistance Letter, OTIP will include a TVAP provider on the
                      email to help facilitate the process of connecting the child to TVAP case management
                      services. After receipt of this email, the care provider must give the TVAP provider the
                      child's most recent contact information to ensure the child receive services. ~

                   3. The care provide must explain to the child and child's sponsor the importance of
                      keeping the original copy of the Interim Assistance and/or Eligibility Letter in order to
                      access benefits and services.

               4. If there are any questions regarding victim assistance, benefits, or local service referrals,
                  the care provider, child, or child's sponsor can call the National Human Trafficking
                  Hotline (NHTH) at 888-373-7888, which is available 24 hours a day, 7 days a week. 11

                   5. If there are any questions about state-specific protocols for benefits and services, the
                      state refugee coordinators can provide further guidance.

                   6. Document the details of these discussions and explanations in the UAC case file.     !II
           When a child has a case that is being reviewed by OTIP and is discharged from the care of a care
           provider prior to receiving the Eligibility or Interim Assistance Letter determination, the care
           provider must:

               1. Explain the Child Eligibility process to the child and child's sponsor to help t hem to
                  understand that the child's case is still under review by OTIP and to expect an upcoming
                  decision on their case from the care provider, post-release services worker, or the
                  identified point of contact.

                   2. Explain to the child and child's sponsor what to do should the child receive an Interim
                      Assistance and/or Eligibility Letter, as well as the benefits and the services that are
                      available to the child should the child be issued a letter.

                   3. Explain to the child and child's sponsor the importance of keeping the original copy of
                      the Interim Assistance and/or Eligibility Letter in order to access benefits and services.

               4. When OTIP issues an Interim Assistance Letter, OTIP will include a TVAP provider on the
                  email to help facilitate the process of connecting the child to TVAP case management
                  services. While the child may be in the care of their sponsor, .after receipt of this email,
                  the care provider must give the TVAP provider the child's most recent contact
                      information so that the child receives services.   l2l
                   5. If there are any questions regarding victim assistance, benefits, or local service referrals,
                      the care provider, child, or child's sponsor can call the National Human Trafficking
                      Hotline (NHTH) at 888-373-7888, which is available 24 hours a day, 7 days a week.      11

            UAC MAP Section 3: Services (Version 1.0)                                                     29
                                                                                                        Exhibit 4
                                                                                                        Page 307

Not Confidential                                                                                                  GOV-00016840
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 31 of 946 Page ID
                                           #:9771




                   6. If there are any questions about state-specific protocols for benefits and services, the
                      state refugee coordinators can provide further guidance.

                   7. Document the details of these discussions and explanations in the UAC case file.   [ii


            3.3.4 Safety Planning

            W       See Section 3.3.4 of the UAC Policy Guide.

           Care providers must develop a written safety and security plan contained in the care provider's
           policies and procedures to maint ain safety. The safety plan must address the following
           emergencies: runaways, evacuat ions, medical and mental health emergencies, and disease
           outbreaks.

           Care providers and foster care programs and homes must meet the safety requirements
           maintained by their local/state licensing entity, fire code regulations, and local zoning and
           building code regulations.

           Care providers must submit all state and local licensing reports including citations, monitoring
           assessments and corrective actions, to the ORR PO within three business days of receipt of
           such reports, citations, or assessments. ~(o

           Safety Planning for Field Trips or Other Off-Site Outings

           The program must consider staffing ratios for field trips and outings for the safety of UAC as
           well as the type of outing. The ratio should be higher than expected under normal conditions.

            UAC not eligible for field trips or outings include:

                •     Those currently on 1:1 supervision
                •     Those determined to be a run risk
                •     UAC wlho have not completed all initial assessments
                •     UAC whose identity is in question
                •     UAC with behavior in last 48 hours that if done in public would draw unnecessary
                      attention to all UAC at the o uting or be deemed unsafe or aggressive.


           Procedures for UAC Who Run Away

            In cases involving an unauthorized absence by a UAC (runaway}, care providers should NOT
           discharge the UAC for 24-48 hours (depending on the circumstances). They should fo llow



            UAC MAP Section 3: Services (Version 1.0}                                                    30
                                                                                                       Exhibit 4
                                                                                                       Page 308

Not Confidential                                                                                                 GOV-00016841
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 32 of 946 Page ID
                                           #:9772


           emergency SIR reporting and notifications procedures that are outlined in the ORR Ops Guide
           Section 5.7.2. Emergency Incidents.   Co
           Evacuations

           Care providers must establish w ritten evacuation plans for implementation in the event of
           earthquakes, fires, hurricanes, tornadoes, other natural disasters or other potentia lly
           dangerous situations that threaten the safety of the program or the UAC's placement.

           Foster care provider agencies sha ll have an evacuation plan for all foster homes. Emergency or
           respite care homes may be designated for this purpose. Foster care programs that provide
           other ORR residential care may use the shelter care facility, where appropriate.

           Procedures shall also include a list of agencies and individuals to notify in the event of an
           evacuation. The list must include all relevant ORR contacts, the DHS, and local law
           enforcement. The emergency contact list shall be posted in the care provider's office area
           in a visible location.

           Care providers shall identify information of importance to transport during the evacuation,
           including information on each UAC (identifying any health information, including allergies and
           prescription medications), a photo of each UAC, information on each UAC's potentia l sponsor,
           and important telephone numbers.

           Additionally, care providers shall identify items of importance to transport during the
           evacuation, incl uding medications taken by any UAC, and any other items that are essential to
           the well-being of any individual or group of UAC. In the event of an emergency, care provider
           staff will not be expected to physically remove case files. However, care providers shall have in
           place procedu res to protect service and organizational records, whether in electronic or paper
           form, from destruction by fire, water, loss, other damage and from unauthorized access. Care
           providers are expected to comply with their state licensing requirements regarding the
           protection of records.

           Care providers must conduct evacuation drills every 60 days to ensure maximum
           preparedness in the event of a disaster or potentia lly dangerous situation. Additional
           evacuation drills may occur depending on state licensing requirements. Each drill must
           use alarms and the complete and orderly evacuation of the building. Care providers must follow
           state licensing requirements pertaining to the specific content of the drill. Foster care programs
           must follow state licensing requ irements for evacuation drills with all foster homes providing
           care to the ORR. Co




            UAC MAP Section 3: Services (Version 1.0}                                                   31
                                                                                                      Exhibit 4
                                                                                                      Page 309

Not Confidential                                                                                             GOV-00016842
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 33 of 946 Page ID
                                           #:9773



           3.3.5 Academic Educational Services

            W      See Section 3.3.5 of the UAC Policy Guide.

                   1. Within 72 hours of admission, a teacher or trained staff must assess a UAC to
                      determine an individual educational compet ency level and document the assessment in
                      the UAC case file and in the Education Tab under Assessments in the UAC Portal. (See
                      Fig. 3.3 ) (o~




            Fig. 3.3 Education Assessment Tab




                   2. Care providers m ust design a minimum of six hours of educational coursework to meet
                      the unique competency levels of the UAC in care (as well as the Flores requirements),
                      including linguistically appropriate educational materials and English language training,
                      Monday thro ugh Fri day, throughout the year. The care provider must submit the
                      curriculum to the PO for approval. (See below for exceptions for LTFC and Parenting
                      UAC. Breaks for federal holidays do not need ORR approva l. ) Educational fie ld trips may
                      count toward the six hours of co ursework if approved by the PO.

                      Daily class atten dance must be documented in the UAC's case file . Care providers must
                      provide academic reporti ng and progress notes on the UAC including transcripts, grades,
                      or other assessments. These documents must be updated in the case file and in the
                      UAC Porta I. [I]




            UAC MAP Section 3: Services (Version 1.0)                                                    32
                                                                                                      Exhibit 4
                                                                                                      Page 310

Not Confidential                                                                                              GOV-00016843
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 34 of 946 Page ID
                                           #:9774


                   3. Upon release to a sponsor, the care provider must include educational assessments and
                      records. (See UAC MAP Section 2.8 Release from ORR Custody.)    (olJJ
           Parenting UAC

            Parenting UACs who recently had a baby should follow the doctor's orders regarding when they
            may return to a full school day. The care provider should email the PO and FFS when a UAC wi ll
            be out of school for an extended period of time and when the UAC returns to the classroom
           setting. For UAC who have toddlers, the care provider must care for the toddler so that the UAC
            may attend school.

           Long Term Foster Care

           UAC who are in LTFC receive academic instructions in a community setting. Because most
           school districts do not offer year round aca demic instruction, LTFC providers must work w ith
           their POs to develop a summer learning schedule for UAC in care.




            3.3.6 Vocational Educational Services

            W      See Section 3.3.6 of the UAC Policy Guide.

            1. Vocational programs may not replace academic education or substitute for basic subject
               areas, nor the required six hours of academic instruction.

             2. The care provider must obtain prior authorizat ion from their assigned PO before
                implementing a vocational program. The following information must be submitted in the
                authoriza t ion request:
                                • Name of vocation or trade
                                • Rationale
                                • Staff qualifications
                                • Location of vocational training
                                 •   Safety preca utions (staff}
                                 •   Safety education (students}
                                 •   Student capacity
                                 •   Frequency and duration of course
                                 •   Community partnerships
                                 •   Course curriculum
                                 •   Policy and procedures for standardizing the process of selling UAC
                                     created items and dispensing funds to the UAC from a sale of any item
                                     made by a UAC.




            UAC MAP Section 3: Services (Version 1.0}                                                 33
                                                                                                   Exhibit 4
                                                                                                   Page 311

Not Confidential                                                                                             GOV-00016844
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 35 of 946 Page ID
                                           #:9775




           3.3. 7 Services Related to Culture, Language, and Religious
           Observation

            Ill    See Section 3.3.7 of the UAC Policy Guide.

            1. The care provi der must support the cultural identity of UAC through various programs and
               services, which may include:
                             • Contact with family or other support system through telephone calls,
                                 letters, or visits
                             • Addressing the UAC by his or her given names
                             • Inclusion of cultural awareness in daily activities, such as menus, clothing,
                                 and hygiene routines
                             • Celebration of culture-specific events and holidays
                             • Aca demic education covering various cultures within a classroom setting

             2. Care providers must ensure that UAC obtain skills necessary for acculturation in the United
                   States. In ad dition to English language classes, services may include:
                                 •   Access to community services
                                 •   Academic learning, including geography
                                 •   Celebration of U.S. holidays
                                 •   Discussion of U.S. laws
                                 •   Food and entertainment (e.g., music, books, magazines, and dancing)
                                 •   Field trips to local historical, scientific, or cu ltu ral points of interest

             3. Care providers must make every effort to provide on-site staff or interpreters who speak
                the native language of each UAC. If staff or on-site interpreters are unavailable in the
                geographi c region of the care providers, they may utilize a paid translation services, such
                as a telephone-accessible language line.

            4. Care providers must make every reasonable effort to provide services in the UAC's
               preferred language. The UAC may choose to communicate in his or her preferred or native
               language {safety of UAC and staff permitting).

             5. Care providers must grant UAC every opportunity to observe and practice their spiritual or
                religious beliefs. Care providers must provide the following:
                               • Assurances that religious and spiritual beliefs, including food preparation
                                   and dietary restrictions are permitted and accommodated;
                               • Internal procedures reflective of ORR religious services policy




            UAC MAP Section 3: Services (Version 1.0}                                                            34
                                                                                                              Exhibit 4
                                                                                                              Page 312

Not Confidential                                                                                                      GOV-00016845
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 36 of 946 Page ID
                                           #:9776


                                  •   Religious items, books, or clothing at the UAC's request, provided that
                                      these requests are reasonab le.



           3.3.8 Recreation and Leisure Time Services

            W      See Section 3.3.8 of the UAC Policy Guide.

            1. Care providers must have a recreation and leisure plan that includes daily outdoor activity,
               weather permitting. The plan:
                            • Must include at least one hour per day of large muscle activity and one
                                hour per day of struct ured leisure time activit y that does not include time
                                spent watching television.
                            • Be increased to three hours on days when school is not in session.
                            • Not be included in the 6 hours per day of required educational services.
                            • Account for insufficient onsite recreation areas by taking UAC to off-site
                                parks, comm unity recreation centers or other locations (off-site
                                recreation involves a higher staff-to-child ratio-see staff ratios for field
                                trips and outings).

                   NOTE: Care provider may not restrict outdoor recreational time because a UAC has
                   previously run away or is a f light risk. Care providers are requi re d to mitigate any flight risk
                   concerns and allow UAC access to outdoor activities.

             2. Care provider m ust provide, at a minimum, one monthly opportunity for escorted visits to
                the surrounding community for all UAC.

             3. Foster pa rents must provide opportunities for recreation as part of the regular activities of
                the family. UAC in individual foster homes must participate in normal family and
                community activities with consideration to the demands of school, homework, and extra-
                curricular activities.


            4. Care providers must document UAC's participation in physica l activity, leisure time and off
                   site visits in the UAC case file. [I



           3.3.9 Nutritional Services

            W      See Section 3.3.9 of the UAC Policy Guide.




            UAC MAP Section 3: Services (Version 1.0)                                                         35
                                                                                                           Exhibit 4
                                                                                                           Page 313

Not Confidential                                                                                                   GOV-00016846
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 37 of 946 Page ID
                                           #:9777



           3.3.10 Telephone Calls, Visitation, and Mail

            W      See Section 3.3.10 of the UAC Policy Guide.

            1. Care providers must develop internal procedures to accommodate potential visitors and
                   include safety and privacy measures to ensure that the UAC and facility are safe and that
                   the UAC may communicate with the visitor in private. The care provider should ensure the
                   UAC's case file includes the approved list of visitors and a log documenting any visits.

             2. Care providers must provide UAC the opportunity to make a minimum of two telephone
                calls per week (minimum 10 minutes each) to family members and/or sponsors in a private
                setting-this includes those living in the United States and abroad. UAC telephone calls
                must be private. A clinician or case manager or other professional staff may only listen in
                on a UAC conversation with the approval of the FFS, based on safety concerns. Care
                providers must document t he weekly phone calls in the UAC case files as well as a list of
                approved contacts.

             3. Care providers may use social media under supervision of the case manager to find and
                contact family members or potential sponsors for a particular UAC. A case manager or
                other staff must supervisor the use of social media for these purposes. While in care, UAC
                may not post to a social media site. Pictures or any identifying information of UAC in care
                (present or in the past) shou ld not be posted to the care provider's Facebook or in any
                other care provider social media content.

            4. UAC in LTFC may have access to cell phones and social media. The LTFC provider must
               ensure that every foster parent has ground rules in place on the safe use of social media
               and electronic devices, including cell phones and computers. Ground rules should reflect
               the following best practices:
                             • No UAC under the age of 13 may join Facebook or other social media
                                sites.
                             • Privacy settings for the Internet and Facebook must be set to the strictest
                                levels.
                             • Keeping the computer in a central location and high traffic zone for all
                                users.
                             • A requirement that all UAC understand the ground rules for social media1
                                and cell phone use in the household.
                             • Telling UA.C to avoid responding to questionnaires, free giveaways and
                                contests (these links make children susceptible to identity theft).
                             • Foster parent monitoring of pictures posted by UAC online and vetting of
                                friends to make sure he/she is not a target. (A UAC's online friends
                                should match his/her friends. Foster parents must have access to UAC
                                 Facebook page at any time.)


            UAC MAP Section 3: Services (Version 1.0)                                                36
                                                                                                  Exhibit 4
                                                                                                  Page 314

Not Confidential                                                                                          GOV-00016847
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 38 of 946 Page ID
                                           #:9778


                                  •    Limiting use of computer, cell phone, and TV or gaming systems (i.e., only
                                       allowing cell phone usage at certain hours in the evening or after
                                       homework is completed).
                                  •    Educating UAC on importance of protecting their on line reputation and
                                       being aware of online dangers.
                                  •    Foster parents must demonstrate and insist on proper technology
                                       eti quette, such as no bullying or teasing. Ad ults in the household must
                                       also teach youth to avoid disclosures and shari ng of personal
                                       information, such as where they will be at a certain time or other
                                       information that may put them or others at risk of harm.



           3.3.11 Clothing and Personal Grooming

            (I) See Section 3.3.11 of the UAC Policy Guide.

                   1. Care providers must confiscate or cover any gang-related UAC tattoos, accessory or
                      other item by:
                                  •    Covering gang symbol tattoos at all times
                                  •    Replacing or repairing immediately defaced ca re provider property,
                                       including schools books and notebooks with gang-related symbols
                                  •    Confiscating clothing with any religious symbol that may denote gang
                                       affiliation
                                  •    Confiscating clothing worn by UAC in a certain manner that denotes gang
                                       affiliation
                                  •    Room checks to ensure that UAC are not defacing property with gang
                                       symbols.

                      Further procedures may be developed by the care provider as deemed necessary an d
                      safe for containing gang- related symbols, tattoos, and accessories.   W

                   2. Upon UAC arrival, the ca re provider must wash and store the UAC clothing and must
                      supply the UAC with clothing for court dates, classrooms, outdoor recreation, and
                      sleeping, as well as undergarments and foot wear an d personal grooming items.


                   3. At a minim um of once a week, staff will collect soiled clothes to wash and retu rn to the
                      UAC in a timely manner.




            UAC MAP Section 3: Services (Version 1.0)                                                      37
                                                                                                         Exhibit 4
                                                                                                         Page 315

Not Confidential                                                                                                   GOV-00016848
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 39 of 946 Page ID
                                           #:9779


                4. Care providers may require UAC to wear school uniforms during school hours and
                     school-related outings as long as UAC are al lowed to wear their personal clothing at all
                     other times.



           3.3.12 Assignment of Chores

            W      See Section 3.3.12 of the UAC Policy Guide.

                1. Care providers must have written policies and procedures for chores that reflect the
                     fo llowing:
                                   •   UAC may not be assigned chores that generate income for care providers
                                       or replace duties of paid staff
                                   •   UAC must be medically screened before being assigned chores
                                   •   Assignments must be developmentally and age appropriate
                                   •   Chores must not interfere with participation in educational services,
                                       leisure or recreation, or meal times, as well as time set aside for showers
                                       or other personal hygiene activities
                                   •   UAC has t he right to request an accommodation to a chore type or
                                       schedule based on religious or cultural beliefs
                                   •   Chores may include the maintenance of a child's sleeping area and
                                       personal space as well as help cleaning classrooms
                                   •   Staff and not UAC should apply any cleaning agents
                                   •   UAC shou ld not be responsible for cleaning bathrooms in common areas
                                   •   UAC must have eq ual cleaning responsibilities
                                   •   Chores/cleaning may not be used as a means of punishment
                                   •   Cleaning supplies must be maintained in a locked area
                                   •   UAC may not be forced to maintain uncomfortable positions while
                                       cleaning and must wear appropriate clothing an d footwear


           3.3.13 Behavior Management

            W      See Section 3.3.13 of the UAC Policy Guide.

           All care providers (including LTFC} must have a behavioral management plan that meet child
           welfare best practice standards. Al l interventions must be positive and strength-based. Care
            providers may never subject UAC to corporal punishment, humiliation, mental abuse, or



            UAC MAP Section 3: Services (Version 1.0}                                                      38
                                                                                                        Exhibit 4
                                                                                                        Page 316

Not Confidential                                                                                                GOV-00016849
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 40 of 946 Page ID
                                           #:9780


            punitive interference with the daily functions of living, such as eating or sleeping. Behavior
            management plans must not affect the requirements of the Flores Settlement Agreement,
            including daily outdoor activity or leisure time.

           The strength-based behavioral management policy must include the following:

                           •   Credentials of the personnel involved in developing, approving, implementing,
                               monitoring, and overseeing the imp lementation of the behavior management
                               policy and proced ures.
                           •   System for training and assuring the competency (both written and practical) of
                               indivi duals involved in all facets of behavior management.
                           •   Procedures on how to handle, report, and follow-up behavioral incidents and
                               emergencies.
                           •   Documentation that all staff who come into contact with children subscribe t o a
                               Code of Ethics.
                           •   Policy of providers that indicate that they must comply with discipline and
                               restraint requirement as stated within the state licensure requirements.
                           •   Crisis prevention/intervention procedures (i.e., approved de-escalation
                               techniques, system for elevating instances of behavior that are dangerous to self
                               or others to trained staff for review)
                           •   Clearly articulated rules for the facility/home, list of minor and major behaviora l
                               infractions, earned privileges, and system for discipline that allow UAC to
                               develop self-control, positive coping skills and the abi lity to assume responsibility
                               for his or her actions.
                           •   Any time of solitary time as a result of behavior must meet state licensing
                               standards.

                   PROCEDURES


                   1. Care providers must submit their behavior management plan to their PO for approval.
                     121

                   2. Care providers and foster/gro up homes must post the program rules and grievance
                     procedures in English and language of majority of UAC in care.


                   3. Care providers may cond uct drug testing of UAC in accordance with state licensing
                     requirements. Care providers must have reason for testing t he minor and document the
                     information in the minor's medical records in the UAC Porta l and in the UAC case file.



            UAC MAP Section 3: Services (Version 1.0)                                                        39
                                                                                                          Exhibit 4
                                                                                                          Page 317

Not Confidential                                                                                                  GOV-00016850
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 41 of 946 Page ID
                                           #:9781


                   Behavior management plans must not include drug testing as a consequence or as a
                   form of intervention.




            3.3.14 Transportation Services

            ll} See Section 3.3.14 of the UAC Policy Guide.

           1. Care providers must comply with all local licensing requirements and state and federal
              regulations, including but not limited to the foll owing:
                             • Train all staff responsible for t ransporting UAC.
                             • Transport UAC in a safe and humane manner and under the supervision
                                 of trained and experienced personnel.
                             • Transport UAC in a manner that is appropriat e to the UAC's age and
                                 physical and mental needs, including proper use of car seats for young
                                 children .
                             • Transport UAC with special needs in vehicles t hat can best accommodate
                                 their need s.
                              •   The number of staff escorts must meet (or exceed) the minimum
                                  staff/child ratio required by the transporting care provider's licensing
                                  agency.
                              •   To the greatest extent possible under the circumstances when
                                  transporting UAC, assign tra nsport staff of the same gender as the chil d
                                  or youth.
                              •   Maintain constant "line of sight and sound" supervision of each UAC
                                  during transport.
                              •   All occupants must wear a seat belt when the vehicle is moving.
                              •   The driver must have a valid state driver's license an d have a cleared
                                  driving record.
                              •   The driver must drive defensively an d take care to protect the occupants
                                  and vehicle, obey traffic laws, and report damage or accidents
                                  immediately to the care provider.
                              •   Complete a vehicle inspection report, including an odometer reading,
                                  following each trip.
                              •   Create and maintain a manifest of UAC transported and account for each
                                  UAC at exit or entrance of the vehicle .
                              •   Regularly maintain and inspect all vehicles used for transportation .
                              •   Take immediate action for any defect that could render the vehicle
                                  unsafe and/or inoperable.

             2. For any secure transportation:


            UAC MAP Section 3: Services (Version 1.0)                                                 40
                                                                                                   Exhibit 4
                                                                                                   Page 318

Not Confidential                                                                                           GOV-00016851
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 42 of 946 Page ID
                                           #:9782


                                •   It must involve a trained care provider staff or an agency experienced in
                                    secure transportation . Traini ng must include the following: conflict
                                    resolution witho ut the use of physical or mechanical restraints, the safe
                                    and effective use of approved soft restraints, and the emergency use of
                                    safe and approved physical restraints during an emergency response .
                                •   Trained shelter or foster care staff may transport UAC in their care to a
                                    staff-secure or secure placement as long as the staff's or UAC's safety is
                                    not compromised.
                                •   Make all t ransportation decisions on a case-by-case basis in consultation
                                    with the FFS.
                                •   For UAC in ORR fun ded staff secure facilities, shelter facilities, group
                                    homes, and foster care homes, ORR prohibits the use of mechanical
                                    restraints at any time.
                                •   For transport of UAC's in ORR-funded secure detention facilities, ORR
                                    authorizes (but does not req uire) the use of soft restraints. If the
                                    transport can be safe and secure without mechanical restraints, then do
                                    not use rest raints. ORR does not authorize hard restraints except in an
                                    emergency response during a secure transport.

                   Care providers must submit to their PO operational details concerning secure
                   transportation services, use of mechanical restraints during secure transport and use of
                   mechanical restraints in response to an emergency.

             3. UAC with serious physical or mental health issues or exposed to a communicable disease
                should not be moved until medically cleared by a health care professional or ORR is
                consu lted.
                             • The health care professiona l must email the medical clearance to the
                                 care provider and the FFS.
                             • If a care provider must move a UAC with a communicable respiratory
                                 disease (e.g., infectious TB), the UAC must wear a mask at all times and
                                 the care provider must implement Universal Precautions. If expos ure is
                                 undetermined, the care provider should employ an emergency vehicle
                                 and consult with the Division of Health for Unaccompanied Children
                                 (DHUC).



            3.3.15 Use of Restraints or Seclusion in Emergency Safety
           Situations in RTCs


            W      See Section 3.3.15 of the UAC Policy Guide.




            UAC MAP Section 3: Services (Version 1.0)                                                  41
                                                                                                     Exhibit 4
                                                                                                     Page 319

Not Confidential                                                                                            GOV-00016852
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 43 of 946 Page ID
                                           #:9783



           3.3.16 Notification and Reporting of the Death of a UAC

            W      See Section 3.3.16 of the UAC Policy Guide.

                   Care providers must follow 5/R reporting and notification procedures (see ORR Ops Guide
                   Sect ion 5.8.1 Emergency Incidents).




            3.3.17 Use of Restra ints During Transport and in Immigration
           Court

            W      See Section 3.3.17 of the UAC Policy Guide.




           3.3.18 Restraints in Immigration Court and Asylum Interviews

            W      See Section 3.3.18 of the UAC Policy Guide.




            3.4 Health Services


            W      See Section 3.4 of the UAC Policy Guide.

           ORR's Division of Health for Unaccompanied Children (DHUC) oversees public health screening
           and the provision of health services to UAC in ORR care. DHUC monitors for serious medical
           conditions and infectious diseases of public health importance through an automated
            notification system. DHUC responds to care provider programs 24 hours a day, 7 days a week
           and provides management guidance on infectious diseases, serious mental health conditions,
           and complex medical cases. DHUC also ens ures reporting of public health informat ion to the
           appropriate public health authorities.

            Each care provider program that accepts placement of children in ORR custody must have an
           established network of healthcare providers, including specialists, emergency care services,



            UAC MAP Section 3: Services (Version 1.0)                                              42
                                                                                                 Exhibit 4
                                                                                                 Page 320

Not Confidential                                                                                          GOV-00016853
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 44 of 946 Page ID
                                           #:9784


            mental health practitioners, and dental providers that will accept ORR's fee-for-service billing
           system.

           ORR has developed its health care policies with the goals of ensuring the children's physical and
            mental well-being and the safety of care providers, medical personnel and communities.
           Through its care providers and other health care professionals and based on the requirements
           of the Flores Settlement Agreement, ORR provides the following services:

               •       Routine medical and dental care
               •       Family planning services, including pregnancy tests and comprehensive information
                       about and access to medica l reproductive health services and emergency contraception
                   •   Emergency health services
                   •   A complete medical examination (including screening for infectious diseases) with in two
                       business days
               •       Immunizations in accordance with recommendations of the Centers for Disease Contro l
                       and Prevention (CDC)
                   •   Administration of prescribed medications and special diets
                   •   Appropriate mental health interventions

            Under the terms of the Flores Settlement Agreement, ORR care providers must also provide:

                   •   At least one individual counseling session per week conducted by a trained social work
                       staff with the specific objective of reviewing the child's progress, establishing new short
                       term objectives, and addressing both the developmental and crisis related needs of
                       each child and
                   •   Group counseling sessions at least once a week that may be adjusted accord ing to the
                       needs of the population.

           Care providers must deliver services in a standardized manner that is sensitive to the age,
           culture, native language, and needs of each unaccompanied alien child. Care providers also
           must meet state and local licensing and public health requirements.

           Care providers must have policies and procedures based on state or local laws and regulations
           to ensure the safe, discreet, and confidential provision of prescription and nonprescription
            medications to unaccompanied alien children, secure storage of medications, and controlled
           administration and disposal of all drugs.

           From intake to release, care providers must observe all children for signs or symptoms of
           communicable diseases and act accordingly to protect others against possible infection.

           Care providers must have an identified space within the shelter faci lity that may be used for
           quarantine or isolation in the event that an unaccompanied alien child must be separated from




            UAC MAP Section 3: Services (Version 1.0)                                                     43
                                                                                                        Exhibit 4
                                                                                                        Page 321

Not Confidential                                                                                               GOV-00016854
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 45 of 946 Page ID
                                           #:9785


           the general pop ulation for a medical reason. The space m ust be suitable to house a child for
           days or weeks.

           The care provider m ust have written policies, proced ures, and practices that protect the
           confi dentiality of medical information.




            3.4.1 Health Care Eligibility and General Standards

            W          See Section 3.4.1 of the UAC Policy Guide.



           3.4.2 Initial Medical and Dental Examinations

           IIJ         See Section 3.4.2 of the UAC Policy Guide.



            Each child must receive an initial medical examination (IME) within 2 business days of
           admission to ORR. The purposes of the IME are to assess general health, administer
           vaccinations in keeping with U.S. standards, find out about health conditions that require
           f u rther attention, and detect contagious diseases, such as influenza or tuberculosis. The IME is
            based on a well-child examination, adapted for the UAC population with consi deration of
           screening recommendations from t he American Academy of Pediatrics, the Centers for Disease
           Control and Prevention (CDC}, and the U.S. Preventive Services Task Force (USPSTF).

           Components of the IME are o utl ined in the Initial Medical Exam Form, the Supplemental TB
           Screening Form, and Program Guidance - Revised Initial Medical Exam Requirements. The
            IME covers the following elements:

                 •       History and physical: Vital signs, documentation of allergies, vision screen (~5 years), a medical
                         history, a review of systems (signs and symptoms), and a physica l exam.
                   •     Review of psychosocial risk: Mental health screening, physical abuse history, sexual
                         activity/abuse history, and substance use history.
                   •     Risk- and age-based laborat ory testing: Influenza (if symptomatic with fever and cough or sore
                         throat); pregnancy (girls ~10 years and girls <10 years who have reached menarche or reported
                         sexual activity); lead level (6 months up to 6 years); HIV (adolescent s ~13 years and children <13
                         years who have reported sexual activity); hepatitis C (history of IV drug use); hepatitis B (history
                         of IV drug use or sexual activity); and chlamydia, gonorrhea, and syphilis (history of sexual
                         activity).




            UAC MAP Section 3: Services (Version 1.0)                                                               44
                                                                                                                  Exhibit 4
                                                                                                                  Page 322

Not Confidential                                                                                                          GOV-00016855
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 46 of 946 Page ID
                                           #:9786


               •   TB screening: All children (except for babies of UAC who are born in the United States) are
                   screened with a tuberculin skin test (TST) or blood test (interferon-gamma release assay [IGRA]);
                   IGRA is the preferred test for children ?.2 years. All adolescents ?.15 years also receive a chest x-
                   ray (posterior-anterior [PA] view). Children <15 years only receive a chest x-ray if their TST or
                   IGRA result is positive. Radiologists are to review and issue a report of their findings on all
                   imaging studies including, chest x-rays.
               •   Assessment and plan: Clinical findings noted and diagnoses made, medications prescribed,
                   vaccinat ions given (in accordance with the Advisory Committee on Immunization Practices
                   [ACIP] catch-up schedule: https://www.cdc.g_Q_yj_yaccines/schedules/hcp/child-adolescent.html),
                   labs ordered/refused, and referrals or follow-up recommended.

           All elements of the IME should be started within 2 business days of the child's admission to the
           care provider program . The IME is performed or supervised by licensed physicians (MD/DO) or
           non-physician practitioners (NP or PA). The Initial Medical Exam Form should be completed by
           the healthcare provider during t he IME. The Supplemental TB Screening Form should be filled
           out by the healthcare provider performing the IME or by the health department if the provider
           does not perform these services. Data from these forms must be entered into the IME form in
           the UAC Portal; all health documents (screening forms, lab results, chest x-ray reports,
           vaccination records) must also be uploaded to the UAC Portal.

           For babies born in the United States to girls in ORR care, a Medicaid :application should be
           prepared and submitted. The initial check-up should be documented in the UAC Portal and the
           office notes uploaded.    !IG?-11
           Vaccinations

           UAC are eligible for the Vaccine for Children (VFC) Program and should be vaccinated by a VFC
           provider. Simultaneous administration of all indicated vaccines per the ACIP catch up schedule
           should be given during the IME. Minor illnesses (diarrhea, urinary tract infection, mild upper
           respiratory infection, and other low-grade febrile illness) are not contraindications to
           vaccination; in general, antibiotic treatment is not a contraindication to vaccination. Live virus
           vaccines (MMR and varicella), human papillomavirus (HPV), and polio (IPV) vaccines should be
           deferred for pregnant girls, but pregnant girls should receive all other indicated vaccinations:
           https:ljwww.cdc.gov/vaccines/pregnancv/hcp/guidelines.html.

           TB testing (TST or IGRA) can be done before or on t he same day that live virus vaccines are
           administered; live vaccines may interfere with the response to TB testing and cause false
           negative results if TB testing is done 1 day to 4 weeks after administration of live vaccines .

           If a child will need hepatitis B testing (hepatitis B surface antigen), it is preferable to draw blood
           samples before administering vaccines since hepatitis B vaccine given before blood samples are
           collected can cause false positive hepatitis B results. If it is not logistically feasible to collect



           UAC MAP Section 3: Se rvices (Version 1.0)                                                          45
                                                                                                            Exhibit 4
                                                                                                            Page 323

Not Confidential                                                                                                    GOV-00016856
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 47 of 946 Page ID
                                           #:9787


            blood before vaccines are administered, other hepatitis B tests (hepatitis B core antibody and
            hepatitis B surface antibody) will need to be ordered to confirm active infection if the hepatitis
            B surface antigen result is positive. (o

            Repeat Examinations

           Children who are transferred to another care provider program do not need to undergo
           another IME, unless specifically required by state law. If a new IME is required by state law, the
           care provider program should inform the FFS as well as the Division of Health for
            Unaccompanied Children (DHUC}, an d cite the relevant law for ORR review. If a new IME is
            performed, the new healthcare provider should be given a copy of the previous IME, including
           all lab and chest x-ray reports and vaccination records. Depending on the timing and previous
           diagnoses, not all components of the IME should be repeated; the care provider should consultt
           with DHUC on these cases. For example, if the child was previously diagnosed with latent
           tuberculosis infection (LTBI), a repeat TB test (e.g., TST/IGRA, CXR) should not be performed.
           The vaccination record should be reviewed and the next round of vaccines given at the
           appropriate interval.

           Children who are released from ORR custody, but are referred back into care will need another
            IME; however, they may not need all the components, depending on the results of their
            previous IM E, length ohime they were out of ORR custody, and exposure risk. In general, TB
           screening should be repeated if more than 6 months have elapsed since the last screening or if
           a new exposure to active TB is reported since the last screening and the child was not
            previously diagnosed with LTBI; if previously performed, HIV testing should be repeated if new
           exposure risk since last IME is revealed (IV drug use, sexual activity si nce last IME) and the child
           was not previously diagnosed with HIV infection; if previously performed, sexually transmitted
           disease testing should be repeated if new sexual activity since last IME is disclosed. The care
            provider should consult with DHUC on these cases.    Co
            Follow-up Care

           Children shoul d receive follow-up care for conditions identified during health exams, as
           directed by the healthcare provider. Examples:

               •   Children who fail a vision test (20/40 or worse in either or both eyes) during the IME
                   sho uld be referred to an optometrist.
               •   Pregnant girls should be referred for prenatal care .
               •   Children with a positive HIV test should be referred to an infectious disease specialist.

           Children who remain in care for longer than 30 days should receive their next set of
           vaccinations per the ACIP catch up sched ule. Children who remain in ORR care long-term should



            UAC MAP Section 3: Services (Version 1.0}                                                   46
                                                                                                      Exhibit 4
                                                                                                      Page 324

Not Confidential                                                                                             GOV-00016857
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 48 of 946 Page ID
                                           #:9788


            have routine well-child examinations scheduled at recommended intervals; in children over the
           age of 3 years, annual health exams are advised.

           All follow-up care evaluations should be documented in the UAC Portal and documentation
            uploaded. (o-1)

            Initial Dental Exam and Follow-Up Care

           Care providers must provide appropriate dental care to UAC by providing initial dental
           evaluations, urgent dental care services, and follow-up dental services, as necessary. Prior ORR
           authorization is required for all dental services.

            Initial Dental Evaluation and Six (6)-Month Dental Evaluation

           Care providers must provide UAC an initial dental evaluation within 90 days but not before 60
           days after the UAC's date of admission into ORR care. If state guidelines require an initial
           dental evaluation with a dentist before the UAC's 60 1h day in care, the care provider must email
           evidence of the relevant state guidelines to the Division of Health for Unaccompanied Children
            (DHUC} for prior authorization in advance of any dental provider visit occurring before the
            UAC's 60th day in ORR care. (o~

           The initial dental examination must be completed in a single visit to a dental provider. UAC may
           only receive one initial dental examination while in ORR care. If a UAC is in ORR care for six (6)
            months or longer, the care provider may schedule another dental evaluation. Denta l
           evaluations may occur every six (6) months to ensure UAC dental health. ORR may, in its
           discretion, approve preventive dental services only for children in ORR care for six (6) months
           or longer. (o

           If a UAC is transferred to another ORR care provider, the referring care provider must include
           all dental documentation with the UAC's transfer documentation, including initial dental
           examination information, if one was provided.       !I

            Urgent Dental Care

           ORR will authorize urgent dental care, only if the UAC:

                   •   Is experiencing acute tooth pain;
                   •   Needs one or more procedures to maintain basic function; OR
                   •   Has a severe and/or acute infection or a severe and/or acute infection is imminent (e.g ..
                       an abscess in a tooth or gums).



            UAC MAP Section 3: Services (Version 1.0}                                                    47
                                                                                                       Exhibit 4
                                                                                                       Page 325

Not Confidential                                                                                              GOV-00016858
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 49 of 946 Page ID
                                           #:9789


            Follow-Up Dental Services

           If a UAC received an initial dental evaluation and was given a treatment plan, care providers
            may request follow-up dental services via a TAR for UAC:

                •        Who have been in ORR care for longer than 90 days; OR
                   •     Who are in long-term foster care.

           If the UAC's treatment plan requires several proced ures, care providers must ensure that the
           dental provider's treatment plan prioritizes proced ures and treatments based on urgency and
           severity. DHUC will only approve up to four (4) procedures at one t ime but has discretion to
           approve more than four (4) proced ures in one TAR in exceptional cases.

            For each UAC requiring follow- up dental services, care provi ders may only subm it up to four (4)
            procedures in one TAR an d submit one TAR at a time. To request additional follow-up
            procedures, care providers must wa it two weeks aft er the UAC's initial follow-up dental visit in
           order to submit another TAR to req uest up to four (4) more procedu res. Care providers may
            repeat this two-week process unt il all follow-up denta l procedures ar e complete.   Co

            3.4.3 Requests for Health Care Services

            W          See Section 3.4.3 of the UAC Policy Guide.


           3.4.4 Medication Administration and Management

            W          See Section 3.4.4 of the UAC Policy Guide.


           3.4.5 Responding to Medical Emergencies

            W          See Section 3.4.5 of the UAC Policy Guide.


            3.4.6 Management of Communicable Diseases

            W          See Section 3.4.6 of the UAC Policy Guide.




            UAC MAP Section 3: Services (Version 1.0)                                                    48
                                                                                                       Exhibit 4
                                                                                                       Page 326

Not Confidential                                                                                              GOV-00016859
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 50 of 946 Page ID
                                           #:9790



           3.4.7 Maintaining Health Care Records and Confidentiality

            lJJ    See Section 3.4.7 of the UAC Policy Guide.


            3.4.8 Medical Clearance Prior to Release or Transfer

            lJJ    See Section 3.4.8 of the UAC Policy Guide.


           3.4.9 Provider Reimbursement

            lJJ    See Section 3.4.9 of the UAC Policy Guide.

            Payment for health services whi le in ORR care is managed by a third party entity, Point Comfort
            Underwriters (PCU). Healthcare providers are encouraged to enter into an agreement with PCU
           before providing care for UACs. Contracting with PCU in advance will facilitate the appointment
           scheduling and billing process. Programs should submit the names of selected hea lthcare
            providers directly to PCU who will then contact the healthcare providers and work out an
           agreement. Facilities providing emergency or urgent services do not need to have an
           agreement with PCU prior to administering care.

           Care provider programs must obtain approval from PCU by submitting a Treatment
           Authorization Req uest (TAR) before a mental, dental, and medical service occurs, unless it is an
           emergency or urgent. Gui dance on submitting TARs can be found on the PCU Portal,
            https://maps.pointcomfort.com/login .

            Payment for the IME is pre-approved with the Initial Examination Authorization number, which
            is automatically generated on each child's ID document in the PCU Portal. All labs and chest x-
            rays that are part of the IME are included under the Initial Examination Authorization number,
           and do not require separate TARs as long as tests are performed within 72 hours of t he IME
           date.

           ORR will not approve or reimburse retroactive TARs submitted for dental procedures but may,
            in its discretion, allow exceptions for dental emergencies that occur over a weekend or federal
            holiday.




            UAC MAP Section 3: Services (Version 1.0}                                                49
                                                                                                  Exhibit 4
                                                                                                  Page 327

Not Confidential                                                                                          GOV-00016860
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 51 of 946 Page ID
                                           #:9791



            3.5 Guiding Principles for the Care of UAC Who are
            LGBTQI


            W      See Section 3.5 of the UAC Policy Guide.




           3.5.1 Zero Tolerance for Discrimination and Harassment

            W      See Section 3.5 of the UAC Pol icy Guide.


           3.5.2 Prohibition on Segregation and Isolation


            W      See Section 3.5.2 of the UAC Policy Guide.


            3.5.3 Confidentiality with Regards to Sexual Orientation and
           Gender Identity

            W      See Sect ion 3.5.3 of the UAC Policy Guide.


           3.5.4 Housing

            W      See Section 3.5.4 of the UAC Policy Guid e.


           3.5.5 Restroom and Dressing Area Accommodations

            W      See Section 3.5.5 of the UAC Policy Guide.


            3.6 Long-Term Foster Care

            W      See Section 3.6 of the UAC Policy Guide.



            UAC MAP Section 3: Services (Version 1.0}                          so
                                                                             Exhibit 4
                                                                             Page 328

Not Confidential                                                                    GOV-00016861
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 52 of 946 Page ID
                                           #:9792



                   OVERVIEW

            Foster care is the least restrictive placement option in the ORR continuum of care. As a
            community-based form of care, not all services will be provided within the residential
            structure of the foster/group home. UAC will typically access different elements of their care in
            several locations, including but not limited to, public school, foster care agency offices, foster
            homes, and counseling centers. ORR generally uses foster care, therefore, for more long-term
            placement and care of children, an d implementation of procedures for their care may differ
            from shelter care settings.

            Each foster family home must be licensed in accordance with state licensing regulations.
            However, ORR does not permit more than six children to a two-parent foster home, even if
            state licensing requirements allow for higher ratios. The number of children includes both
            foster and biological children. State-licensed group homes may have higher ratios,
            which are permissible by ORR. Placements must be based in individual needs and
            characteristics of each child and the overall makeup of the identified foster home.

             Categories of long-term foster care providers include:
                              • Basic foster care: UAC resides with an unrelated licensed foster
                                  parent(s) and requires only the minimal services required in a
                                  licensed foster care setting.
                              • Therapeutic foster care: UAC resides with an unrelated licensed
                                  foster parent(s) but receives additional treatment services and/or
                                  supervision specific to the identified treatment needs. UAC with
                                  significant emotional, behavioral, medical, and/or developmental
                                  needs receive structured treatment within a therapeutic foster care
                                  setting.
                              • Basic group home: UAC resides in a living arrangement with a
                                  designated house parent(s) and/or staff. This setting is for those UAC
                                  who do not wish to be in a family setting.
                              • Therapeutic group home: UAC resides in a living arrangement with a
                                  designated house parent(s) and/or staff. The setting is for those UAC
                                  that have difficulties within a family setting and require therapeutic
                                  services/interventions due to significant emotional, behavioral,
                                  medical, and/or development needs.



           3.6.1 ORR Long-Term Foster Care Service Provision


           IJJ     See Section 3.6.1 of the UAC Policy Guide.




            UAC MAP Section 3: Services (Version 1.0)                                                 51
                                                                                                   Exhibit 4
                                                                                                   Page 329

Not Confidential                                                                                           GOV-00016862
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 53 of 946 Page ID
                                           #:9793



                   PROCEDURES

            In long-term foster care, an ORR care provider places the UAC with a state-certified caregiver,
            referred to as a "foster parent" or "house parent." The care provider is responsible for
            recruiting, assessing, selecting, credentialing, training, monitoring, and retaining foster/house
            parents and foster care sites.

           The long-term foster care provider must establish community contacts for children, especially
           with regards to educational, health, spiritual, extra-curricular and recreational resources.

           Educational Services in a Community Based School

            UAC in a foster home attend stat e-regulated public school or other state-licensed educational
            programs in the local school district of the foster and/or group home during the academic year.

           The foster care provider and foster parent take part in the selection of and arrangements for
           educational programs appropriate to UAC's age and abilities. Foster care providers and foster
           parents collaborate with school personnel and advocate as needed when there are any
           problems with UAC in the school setting.

           In conjunction with the foster parents, the care provider's case manager takes an active role in
           attending school conferences, individual education plan (IEP) meetings, and similar activities,
           whenever possible.

           For public school breaks longer than two weeks, care providers are required to develop a plan
           of study for UAC who are placed in foster care and submit it to their PO for approva l.

            NOTE: ORR is reviewing the year-round academic requirements for LTFC in light of the difficulty
           of individual foster homes to provide 6 hours of structured educational activities in the summeir
           months.

           Telephone Calls, Visitation, and Mail

            (See also Section 3.3 .10 above)

           UAC placed in LTFC can have access to a personal cell phone, computers, and other
           communication methods that help prepare them for making a successful transition to
           independent living. However, the care provider must develop and disseminate ground rules for
           foster homes to enforce with all UAC in care. Care providers or foster parents must
           communicate these ground rules verbally and in writing to the UAC.

           Family visitation follows state licensing regulations. ORR does not permit family visits to take
           place in fost er homes or group homes, but they may occur at the administrative offices of the
           foster care provider.




            UAC MAP Section 3: Services (Version 1.0}                                                  52
                                                                                                     Exhibit 4
                                                                                                     Page 330

Not Confidential                                                                                            GOV-00016863
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 54 of 946 Page ID
                                           #:9794


           Long-term foster care providers are not required to maintain telephone logs, except in cases
           with identified safety concern. In such cases, providers must maintain telephone logs as
           indicated in the child's safety plan.

           Travel and Overnight Trips

            Requests for travel and overnight trips must follow state licensing regulations.

           Any travel or overnight trip request requiring custodian consent by state regulations an d any
           travel request involving a child with flight risk or safety concerns requires prior approval by
           ORR. The care provider submits a request to the FFS 10 days prior to the trip departure date
           and keeps a copy in the UAC's file.   Co!ElliJI
           Travel requests inclu de information regarding trave l destination, dates, mode and purpose,
           contact information and relationship of individual accompanying the UAC and exploration of
           any safety or security concerns.

            Counseling Services

           In accordance with the Flores Settlement Agreement, UAC in LTFC receive weekly individual
           counseling.

            LTFC providers are encouraged to adapt group-counseling activities suitable to a community-
            based setting, such as youth advisory boards and foster youth support groups.

            NOTE: At the request of a UAC, care providers are not required to complete the weekly
           individual counseling session or the group counseling session requirement of two group
           sessions per week. (See the addendum to the Cooperative Agreement.) Care providers must
           document this change in the UAC case file.        IElliJI
            Case Management Services

           1. LTFC care providers must implement an d administer a case management system that tracks
              and monitors a UAC's progress on a regular basis to ens ure that each UAC receives the full
              range of program services.

            2. Care providers' case managers meet with UAC, at a minimum, once a month, either in
               person (preferred) or by telephone . The foster care provider uses an interdisciplinary team
               approach that includes active participation by t he child (as appropriate) and a
               complementary partnership between the case manager and foster parents, and other
               agency staff members and stakeholders as needed.

          4.   Case managers maintain the Individual Service Plan and update every 90 days. Planning for
               independent living should be included as part of the ISP for UAC i n LTFC (meal planning,
               cooking, nutritional requirements, medical checkups, available health care, and financial
                   literacy).   ColiJI


            UAC MAP Section 3: Services (Version 1.0)                                                53
                                                                                                  Exhibit 4
                                                                                                  Page 331

Not Confidential                                                                                             GOV-00016864
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 55 of 946 Page ID
                                           #:9795


          5.    The case manager maintains t he UAC's records in the UAC Porta l. -'el




            3.6.2 Change in Placements While in ORR Long-Term Foster
           Care


                   PROCEDURES

            Foster care providers (LTFC and TFC) must notify the FFS, CFS and the CC 24 hours prior to a
            placement change and follow state licensing requi rements. The foster care provider must
           document the change of placement in the UAC's case file.    Co~[ill


           3.6.3 Additional Questions and Answers About This Topic

            W      See Section 3.6.3 of the UAC Policy Guide.

           Q: Can a minor in LTFC work during the summer?

           A: Yes, barring any concerns by the PO, if he/she has the proper credentials, including any
            necessary permits required under st ate law and is st ill in the UAC program.

           If h/she is transferred to URM, t hen the decision would be ma de by t he legal guardian, or
           whoever has legal authority for him (which may be the alien himself if he's above the age of
            majority) following state law where the minor resides.

           Q: One of our foster parents has offered paying for driving lessons for one of our UAC in care. If
           this permitted?

           A: Yes, if state licensing approves.

           Q: What employment forms does a foster parent need to provide t o the LTFC or TFC provider?

           A: All foste r parents must provide an 1-9 form to ensure that he/she may work in the United
           States.

           Q: May foste r families have pets in the home?




            UAC MAP Section 3: Services (Version 1.0)                                                54
                                                                                                   Exhibit 4
                                                                                                   Page 332

Not Confidential                                                                                           GOV-00016865
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 56 of 946 Page ID
                                           #:9796


           A: As long as state licensing requirements are met {including proper pet vaccines and licensing),
           the PO has the discretion to approve. Foster families must be vigilant for signs of allergies in the
            UAC.




            UAC MAP Section 3: Services (Version 1.0}                                                  55
                                                                                                    Exhibit 4
                                                                                                    Page 333

Not Confidential                                                                                            GOV-00016866
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 57 of 946 Page ID
                                           #:9797



           Appendix 3.1 Checklist for Child Friendly Environment

           The ORR policy is to ensure that, while adhering to state licensing requirements, UAC receive
           care a within a child-friendly residential environment that does not pose a safety risk to the
           chil d, staff, or neighborhood or a risk to the child of sexual abuse, sexual harassment, and
           inappropriate sexual behavior. The residential struct ure sho uld emp hasize a non-institutional,
           home-like atmosphere of care in the least restrictive environment.


            ~~jff€t~liRgsttiiit"t5t!SthU¢t'Ui t:: : : : :1: : : j:j:jt: : t1:::11:1i:j~i[Mmii[[fii!liiiiifoli;:::::: : t: : : : : : : : : : : : : rn: : : : : :m:m::(t:ili:~(li~i[ii~~I 1wgm;fl6t~: : :
             Controlled entry and exit from premises
             Clean
             Child-friendly (e.g. no fire, safety, or trip hazards; murals, colorfu l wall paint,
             pictures/posters on wall, etc.; youth permitted to personali ze assigned room
             area with pictures, personal art work, etc.)
             Furniture and building are properly maintained
             Well-ventilated
             Adequately heated/cooled
             Cleaning chemicals inaccessible to youth
             Medical supplies/prescriptions inaccessible to youth
             Alarm systems in designated areas of the resident ial structure
             Video monitoring in common and living areas
             "M irrored Windows" /windows in offices where staff and visitors meet with
             youth 1:1
             Evacuation procedures posted prominently on each floor and at eye level for
             chil dren and youth
             Fire extinguishers and smoke detecto rs in good working order and inspected as
             required
             Unsafe areas and equipment inaccessible to youth
             Infants/Todd lers - age appropriate furniture (e.g. cribs/bedding, high chairs,
             toys, outlet covers)
             Preprogrammed phones that provide some level of privacy and are accessible to
             youth



             Grievance policies an d procedures (grievance forms readily available to youth)
             ORR posters with phone numbers for UC to report sexual abuse/harassment
             ORR and care provider pamphlets on sexual abuse/harassment (additional copies
             rea dily available)




           UAC MAP Section 3: Se rvices (Version 1.0)                                                                                                                                   56
                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                   Page 334

Not Confidential                                                                                                                                                                                 GOV-00016867
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 58 of 946 Page ID
                                           #:9798


             Adequately accommodate all youth (e.g. individual bed with mattress for each
             youth)
             Natural Light/Dark at night
             Private place for youth to store personal belongings
             Provision of appropriate bed linens
             Desk and chair in room
            't:§~!lirP:.&m]tNt~Mfatdt;:'!;t';:i/)t/:L/:}::::iJ\:'::::::::u::t:·:·:::;':::':f:ti},%\~~~~i!i!i i~l~l[l..::i:::';:'!L:::::{)i;/::\:::::/:/:f:/:::::;:':;;::-:I-t!~;§t!Efa:OC~§LNgm::
             Soap
             Toilet paper
             Towels
             Hygiene items
             Bathroom in good working order (e.g. toilets, sinks, drains, etc.)
             Hot/cold water available in sink and shower/bath tub
             Appropriate privacy

             UAC dietary restrictions posted/accessible to staff
             Food stored in a sanitary manner
             Knives/sharp objects inaccessible to youth

             Video monitoring for exterior of building and surrounding premises
             Play equipment safe and in good repair

             Vehicle in good repair including, car seats and seatbelts, fire extinguisher; first
             aid kit.
             Insurance/Inspection current

             Secure locations to store UAC personal property/valuables



                           Guidance Checklist for Child-Friendly Environment -
                                                       Individual Foster Home Checklist
          The ORR policy is to ensure that, while adhering to state licensing requirements, UAC are
          provided care and placement within a child-friendly residential environment that does not pose
          a safety risk to the child, staff, or neighborhood. The residential structure should emphasize a
          non-institutional, home-like atmosphere of care in the least restrictive environment.

            tienef,al!RiilaeKHarsHUe,ar.e::~?T·:?:?(:::::1:1u1~~;xH:~m~~mmmmimmmrtr·:F??:?··?·:::?: i:r:1mmmmm~;@;~i@J R¥itsiNo~Enr
             Clean
             Child-friendly (e.g. no fire, safety, or trip hazards)
             Furniture and foster home are properly maintained
             Well-ventilated
             Adequately heated/cooled


            UAC MAP Section 3: Services (Version 1.0}                                                                                                                             57
                                                                                                                                                                              Exhibit 4
                                                                                                                                                                              Page 335

Not Confidential                                                                                                                                                                           GOV-00016868
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 59 of 946 Page ID
                                           #:9799


             Cleaning chemicals inaccessible to youth
             Medical supplies/prescriptions inaccessible to youth
             Evacuation procedures posted prominently on each floor
             Fire extinguishers and smoke detectors in good working order
             Unsafe areas inaccessible to youth
             Infants/Toddlers - age appropriate furniture (e.g. cribs/bedding, high chairs,
             toys, outlet covers)




             Adequately accommodate all youth (e.g. individual bed with mattress for each
             youth)
             Natural Light/Dark at night




             Soap
             Toilet paper
             Towels
             Hygiene items
             Toilets in good repair
             Hot/cold water available in sink and shower/bath tub
             Appropriate privacy

             UAC dietary restrictions posted/accessible
             Food stored in a sanitary manner
             Knives/sharp objects inaccessible to youth




             Vehicle in good repair including, car seats and seatbelts
             Insurance/Inspection current




            UAC MAP Section 3: Services (Version 1.0)                                           58
                                                                                              Exhibit 4
                                                                                              Page 336

Not Confidential                                                                                     GOV-00016869
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 60 of 946 Page ID
                                           #:9800



           Appendix 3.2 Initial Intakes Assessment
           ; ; ; ; ; ; ; ; ; ; ~; ; ; ; ; ; ;~;r;;;;.r.;r.;.JJii~fff~f~~ffi-amri:;;;;;;;:;:;~~~;;;;;;:~;:;;:;~; ; :;; ; ; ;:;~~@;::r:mwlff~ffK~fittifftr;;;;;~; ; ; ; ; ; ; ; ; ~; ~;~; ;~~r;~;Jft.?:irf.ff.lffmrRfff~f.
           F:,n: l't'•ro•;




           St.;)tus:
           O•t• of Bh•t h:                                                                                                                                                                                                                                   G•n~•r:
           ..\No.:                                                                                                                                                                                                                                           LOS:
           Arc:                                                                                                                                                                                                                                              (uf1'()'nt Protr3"1 :
           r.h>!«'• Country cf 8-1C"tl,:                                                                                                                                                                                                                     Adttutte.d Oat.:



            ;.. .!.:!i ••' .n !,,..r :r:."l.":.i · t. ·.:;~;:,::I•.: "7f:"' ~ r..::;I~~- ,'. , •.. ~....,. ::.- ~-·,· ...'~ t,.• ~:.-:. ,;:-..I~'.; .,.~<r.:;.~·., ...~ ~,~ ~,-.~ .:•(,:,,.<("~·                                                                                 ~,.., .:-~,, ::. ,: s;n :t ,.,~.... i:-~-- , -:.r ~t._.,:l'f ~ :.•. f;•• •:- :-•...~~ :.,~ !!"·r:~j :-' tj:.                                  ..,.,4 i 6t,..<:• :..:r:;i:»-,•._
            :;1:,;, ,,.,·,1:,... I:•;. . :,•l:•-f::v:.1:)· , r,: •n:<-J::..v:., ..-f·~:,~.:,,...,.,.; ,,;-1:,~t-·, ";'t,,, •; .•: ,,,y.... ,. ::,,: t,,::•;"".-.r' ,".. ••: :,.,;er• ;.:••.,-;;, :: .. .;:..;-i-; .. r,.: •:<.-::,,.,••1, ,t\...o( , t: ;~:...;,.1...... ,::.;,: •.·t::..,:: :<•: M· .":.-·.; ,~:~:·( ;a,:-;(i ·.,'t·l:-i:(>:r-( .~ ~:,:, :,-,... . .._
            ;,,,:":,$:..': r·>~=-~:.->:: :i,t· .... •t: 1a :::,:,, 1:-:. \::·c,~,:                               !\··~iN:"': ~··.:•,~ ~<:;,: t:~,:~·::i -:~(, :{.-.'•X •.'.' 1:~.;\"'~ t-\ :,1:, ,;,}: , ••• :: ,;.-.::,-J :,,:,,.::,.J-; ··~...·:~ (:-..:, :::• :- ; .:11 ,.•'.l::1···: \ :~:,:                                                         &i-... : ,:~.:~ ~"-!- -:: y <-:.•'w.•:~· ;..::.                      : :-1 ·=•""..: :,;, ~;,•1;{'; :--~ ,: • J;;.;:t




            Chitd'a Amvad O.te/Til'M:
            Chikr; Pri:m.)ry ~<1,v~1c:
            tr.t.::k~ condU'41cd in 1,1r1h -a,;:
            t,ftsu,,~:
            0.)11: of dcp,»'W(c from h:>,m::
                                                                                                                                                                                                                                                             i:>:.t~-o-f Ar~voBn tj,,c US ~oppr o..c.):
            CO\Httfy:




            FJ1ml:,Y Jnform.tlon
            Oo yo)) know a·.-.y bod•t !n : h o U .S.? h'1odud a robttvo :t~ ftOn•·col.:rtlv4t oo-M:a-ctc l.n thlc wnl:fl-


            iL~:~~~Mscz;M;i@iiiiipwN;,k#J'
                    w•
            ·:, ther• som•on•
                                          J@}).Jrw1tLL.s:t~s·~:~:,.:.::.:::::::idiitffiiiwk,,1;1su3.i;F::·:·:·;2;22~;,~::.:,: : : : :.:~:.:;·:rn::u1i:Ls~2:
                                                                -ar, ,o,,hcl to l• t th.em ~now ~ou an here?


                ti~111    i;oo oxp:r:.ritn,cd ;any ph-ysl,~/ mqd;al p,ro.bloms todiy or (' lft-} : ·                                                                                         ~.;i

                :)'\ the l:nt 30 4:iivi7
            1f ye,. p!-ca~e. e,J(pf~n.:
                Have 't#.) •,q,a,l•t"INd a i,.y ;,-hysic•Vmitdk •• ::,rob!.m., l
                tf ye,-. plc;c c.xpb>n:
                Do you 1-tave an'( a lft..1(1•1.?

            if .,-u, ;,(eo• • >-ptah,:
                Oo )'QU h2'1Ja ;any "V"~;~1 :ti•taryn.ecl1?



            A N' 'fO"' <-Umm:ty r.\kl'1S any(~s.tritW!<I ~, cttv-r nW!'dk.mN1? cf~...._ lllal b.l!!.c:"11 O thtr~~ e,11J.,r.1roy b·,c ~ hN b.ill tl-n'K'dk-s. C'oll'f>t•thi>·tcum«

                ;e,;'ll!dit"~ elG.
                ~.. v -~~{'" N,:

            Mcd:;:Jtion



            ObHrnbf• er r• P-Q>"":•d ~c-aS c,on:.crna. (Ch-.clc • ft tk•t a-~pltt).

            ~1~:hj:;:~r:;:;:;:;:~~i~~:~::~::::~:~~:;~i~~~~J.:=.:=.:=.:=.:=.:=.:=.:=.:=.:=;:;:;:;:Jt;:;:.i-.i.&mJ:J:J:J:JiJ:J:Z:J1fffiBJff~I:~:~:~i::::j:j:j:j:j:j:j:j:i:j:j:::~:;:;:::;:::;:::::J@@~~i.fa=.w;;:.::~wm;:B%#1lfJi&~i~~~:~:~:~:~:~:~:~:~M:~~:i;:f:~::::::;:::::imr& .fff'-~
           :c;\•;g:,-,1:;s
           :...........
           ;;;:if.t--,:~,· aua~:-.....i
                                                                                                                                                                                                                                                                                                                                                                         ------.:- -                 lf ..... i-~< :,.;-,
                                                                                                                                                                                                                                                                                                                                                                                                     '. f"Y..:i!" N~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                             ........ ~·····,.,._.,,..,,...................................... ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :


           ~;;;:.:::::__
           ••
                                                                                                                                                                                                                      ------------····--·-----
                 • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • J . J • • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • · • · • · . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . .   "·   J . J •••••••• ~ . J . ~ . ~ •• ................
                                                                                                                                                                                                                                                                                                                                                                                              --~~~;; ::
                                                                                                                                                                                                                                                                                                                                              ~.~. . . . . ~ . . . . . . . . . . . . . . . . . . . . ;   • • • • • • • • •   •• • •   •••••• aNo, ' ' ' •• ... "••"•••• • .,/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
           (Ct1,1-:1,,:;::M                                                                                                                                                                                                                                           ... - - - - - -                                                                                                                .',~YY:,~.. ~.,,. . . ..... . . ........................-..1,
                                                                                                                                                                                                                                                                                                                                                                                                     1
           /1£\"(1• ••••••••••••~~•••••• ............................................................................................................................................................................ :
           :?.~s:,.t.,,l                                                                                                                                                                                              r~;;~
                                                                                                                                                                                                                        ~• .-
                                                                                                                                                                                                                            =:~;~··
                                                                                                                                                                                                                               r.                                                                                                                                                                                                      ···················--······-· :
           :,.        •••••••• • • • • • •••• • •••••••••••• •""""""'""""""···•••••••• . . . . . . . . . . . . . . . . . . . . . . - . . . . . . . . ••••••••••••••••••••••••• • • • • • • • • •••• ~,o>• ••••••••--••••••••••• •••••• .... •••••••••••••••••••••••••••••• ' ••••••• • • ••••• •••••• ,...........................u,,,,,,                                                                                                                                                   ..
           ; b:t~.ASt.:u,"\
           • • ................................................... -.u ............................................................................ ._.._. •.._............                                                                     ..... ................................................................................................
                                                                                                                                                                                                                                                                                                                                                                                                           ir·,-t-,.t' ~o
                                                                                                                                                                                                                                                                                                                                                         ._._,..._._H.._.................................. :, _ _ _,,..__.,.,. .....           ~.o.•.o,•,.,•.o.o...o.o, •.o.o,..o.o.o.o.o-•   o




           ['.::,..,........ . . . . . . . . . . . . . . . . . . . . . . . . . . . ._. . . . . . . . . . . . . . . . . .............. . . . . . . . . . . . . . . . . . . . . . . . . . . . .1~·::~.:. .... ......... . . . . . :
           ~3::li$~                                                                                                                                                                                                                                                                                                                                                                                  jt".,-~i-:- ..~~                                                                         :
           .--------------
           ;ot::r.s                                                                                                                                                                                                                                                                                                                                                                               -·¥------····--·--------
                                                                                                                                                                                                                                                                                                                                                                                                         ;l'"y~:· N,o
           !fu:i:i:«                                                                                                                                                                                             fr ~H(· l'l.c
           >···································································..···............................................................................................................................................................................
           ;vc,r,.1~rnt                                                                                                                                                                                                                                                                                                                                                                                  :,· Yis•.. rro
           :•Af;;J:~~~~~!·~~:~.;.·.·.·.·.·.·.·.·.·.·.·.·.· ............ ..·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·-·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·....................................... . ......·.·.·.·.·.·.·.·:.-.-.................................................................-..............................·j-;:y~;i;;,.·:~~-•.•.•.                                                     u ................. .... . . .




           [::~~:~"f.-~i., i:r,.,: ·················· . . . . . . . . . . ......................................................................................................................................................t;·.::::. :.:: ........ .                                                                                                                                                                                           u ...... . . . ........... ... .

           ......................................................................................................................................................................................................·..............................................




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                                      59
                                                                                                                                                                                                                                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                               Page 337

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GOV-00016870
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 61 of 946 Page ID
                                           #:9801



           ;>,,_,:,,..,.st:<•I"<-•<'•<•a                                                                                                                                                                                          r
           ls<c'> ls!1ieo:1~/::,s:1 . . . . . . . ......................................................................................................................... .......................·-······················ ii"'-.~: 1,k. ••••••••••••• •• • •••••••••••••••
                                                                                                                                                                                                                                     <<><° '•O



           !~:::::~::~:::'.:':,::'.,: ~: .,,.,~                                        :.•Mr.-.-,o.
            If inju-rlar, woundr, =:rui,e• pri1unt, d•tcrlb• th•m tl'ld how they occu,r•cl::
                                                                                                      ~,,,,,·<"-."':"""I'°'" <i •·' \   °"'':':11:.:~~~~-· ::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::!~~:~~:::::: : : : : : : : : : : :·
            Lh:t of oth•t mc'C»u ,l conc.:n, :




            O:i you ha.v. :. hutory o( tu!:i.er .:ulo.s;s>
            lfyw aoeplaln:
            Oo you ~ G         ;a history     ot ~i::.uos of comu:.rionsl
            lfyHttpl:lln:
            Do you h i>vc ;tl\y sots; binh:m:ub, or t~t-c>o-J?
            lfy .-s •);pl~ln:
            If ony obtctved or tc90rtcd mcd:i" : ~onccrn11 uc: ~M:dted {n the 1c,tioru. ~bovc, pk-uc rcp,o,1 thctc to Prt:11r•m Oirc.«or, shift svpcrvisor., or.d/,or 1ny on- utl m<"dinl ,-t.,ff ffl'tmed'14tcly forf.u~,
            C'.J1d>nc-. en th• M.flt to uak imme.c5i•te m•dic•t c•r..
           McMal H.c~!t.h :C:h«k ~!:i th-"t V',Jpl'(~


           :~:~i~';~:~:~~::~~~~~;::-iJ.ijiJJJ;j~jf};Jfjfjf~f~j~~:~~;J;~:::~~~~1.if?1.».jjjJj;J;):§f,' )';)f;';,;';' .)' .'.' .': :,:':':'.'.~;:'.,;'ii1l.ijj~~~:~:~~:~~~~1.~i~~~~~;;~;;;;;;4.f'tr::~!:;~;:;:;:;,;';';';';';';';';';,;:~~~: :~~~
           i"Li<; ;~       ~., :)f',c~.1<:J•J~I' t'lr't>A'"r. V>:"',i;ONi?                                                                                                                                      ;:"'y~: t ,1'1
           ~~!~~?.
           .
                 ~.~~~::~:................. ············································-····················· .............................................................................}~~~~~:..~~.....~~~~~~~~~~~~~~~~~~~~=~~~.j
           : :,,.,.gM <I , tt.-'!,1•,.g ,e:«o• ol ~,,,t<..ssoo,1-,!II                                                                                                                                           ,.~y.,,.-. ,.                                                    I
                                                                                                                                                                                                                                                                                 ;




           i~~tI~~2.:.:::~~·~·
            pfc:,~~ e    11pl!1l» 3ft'I ttl:ec.,..~d !IIMWCU 3bo·1,e,:
                                                                                                                                 =_::=::::::~ ~: ~J~~~:=::::=J
           Olu.......ablie •rnoUor.•1 cor.-c•rns 1Ch.ck •If d,•: •PJ>l\o',



           ::wo::,e.:~11,·t                                            .!r-).<;.S(·         »,

            :u,-.~·.>'3;:fol!r~·t,~ •••••.. •• •• •••••••• ·---········~("',·1!~~... :~ .........-.-. ... -. ........................................... .......-
                                                                                                                                                                                                                          ---.. .------------<                                  I
                                                                                                                                                                       ....-.................................................................................................... .
           ;A•tn:                                                                 V' '(or Xe
           :n,,tr.m~:t                                                            S!· )~it·*
           :r.ct.n                                                                :(·'tut' :0¢
           :•••••••••••••••••••••• •••••••••••••• •u••••••• ••••••••:- ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• UUU U U • •• •• •• •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• ••••• .................. ,,••••••
           jit<.:t+:;                                                         i :'Ytr; :· N-,
           :,<o;•,o•,;         . . . . . . . ..•.•.•.•.• .,.,.,., . . ..   --4,,,  ..,(."".,.,.,.,.,.,.,.,.,.....,...,.......,.........,...,............., ...,.,.,.,,..,..,.. .,.,_-·- ·-----·---··········----------······--··----------··· ·-····- - - -
           ..................................... .............. ........ :.......................... .............................                         . .....•.... ~......................................................                        ···----.,--········:




           !~~                                             : : : i~t: ::                                                                                                                      :
            ff ~r-.y t hc. Vt~mw~r,cd "yes., ~ .:1nr of tht mc.nt41 kNM·. qwc, tion, or.U(o, H .a.ny c-on,ic:," l'TI bck;,vion ;ir.d ~m otion,w-=rc obnrv1:d o: Rportcd, tc.;>ot( U> Prosr.;,.rn Ofr-crtor, :.hift :n.:p,c:rvi,01; .a.nd/or
            •"'Y ~ft c.all cS:nlCM mH ;"'Yr.•":t••wtv NI, furti-..-, :U,ct•no 0,,-, 1fte n..-.i toH•k n"\•ftisf k• ..lth C61"9.
            Ar• ,au h.atnnc tl)ou1M• of h•rmlnt v~rHlf or com.ofte .fr•?
            S•f.ty Asunm• nt
                                                                                                                                                                                                                                                 ~~:                        J
            Oo~ou fHha1• l'I04ril?                                                                ( ' ,·,:~:'   !',;o
            b~aiJ, ifNo:
            Oo VOIJ ,. ., that scmeo!'I• .,.,•UI kttrn you?                                       .:'' "!e-!r ~
            h;rJ:aln >fva:
            tf 11,.• ch:Jcl :aN'\v.:ad ~y.,•• to a:i,y of th. nt•ty ho.Ith ~Hll'.ora, f'lpotflo P,or,"a,r. Ol.l'ffl..o< or -,f\Jr. c:u:~1'4c:o,- IMm..dlJrt• ly fo, fu:rtner- ru:k:Ja~ Ol'\ howt.o ieruora th• c.ht::d's Af•ty.
            SJ<pfa.>n t:>the d:11~ wharotha:DMtcr, roomwlJ: bo. !ootod (r.1h• fadf.'ty, tho: nvmbiar :f pot«t1Jal ~oomn1~t,u ., U:.o ~,• ~M ,u of the
            roomrnatu. ~»d th• b athroocn a:tO tho~•c ar.a. u,=c1•tad wltf> tt-a ~~tla; :oom ao:i.ir.n..n:. ,l(ta, h•v•nt H'pl•hi•d tf..U, doH h• or ('·,~,~ :,;,e.
            ~f-.e ld,rn:;fy any S?C('Sfk fo3,-s. ;30().ut this po1~nU.J MUsil\e ~m,cnt?
            Q9 Y9'V rtt4 1n)-thlfis r!'-M MW7
            lntacvltwM svmm•rv o( crh.l:.:at lu..i., th.at nud Jnim~t• •tta"'ltton:
            A.ctiei\ 1:a:'<.,., {.a.ch ut:on ,:ho,u?d «u.spcnd tot~• concay-, d.at.c.rlb•cbbo,,.e}:




            Do vou fact uf. In yot.tt curv•nt n:on, ault MMnt « tN u,iv,.,.,.,,t thJlt W>!I b• cWc.n to you?
            E•p~'ilin:

            Hu any.oM m·a d• any inappreprlat.e ,oMmMrtt to you .aOOu·t yoar l,OOf, c:oth.s_. or aP9•.aranN thtt mad• YO"J ~ncom'fom&I• to4ar a?                                               ry,.~=-f.Sc•
            th?ct.id:~?

            Exp~•)(\:




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                         60
                                                                                                                                                                                                                                                       Exhibit 4
                                                                                                                                                                                                                                                       Page 338

Not Confidential                                                                                                                                                                                                                                                          GOV-00016871
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 62 of 946 Page ID
                                           #:9802


                                                                                             '.............................:u;
            tf th(' ohiSd: Of )-Outh >dc-m>f:cd m tum;ccoducO or intcC'~, tk~1\ Hl wk¢1h('r th:c: c")ld w ~ would ,oth('l h;1;>.-c ~ fcmolC' or m~c ;t;,ff ( · V:t :!!' '!iti:t   ;- ~e:'",!lt:$:t~i
            rr.cmbcr oonOUct • ~ t down s,c;:1rffi if oMwo, n.c.ccury?
            Oo you f,et-$ ffle t~ir.~r Pf!~ ~bo\lt yov.r H,-,~I p.l"t'fuen« du-rin:f your til'l)C In ORR C'&'e?
            £:iq>l<l~




            06 yov fi11dtl\Jt ,w.opfo- M'$k• ~ lot 6f :,w'"I UP'i'lffltl'ltt: to y.,u M ~b6ul you?"
            Ex,>bln:



            Kava yoic 1y.ar ftlt li.i<• yo~ l'\"--de.d to Pficform ,e,~•I ~ , , or •Uow toin.oncw toi..<h: youc- bo-c:fv X' a J.uu•I w•v :n orO•rt.o •1101d
            :rdd.lti:,.nzl h.arm, to o.btz,n thfof( \'O\I ~udo:i 0< w~ntOC, ot to b• ~ccit,~ by~ 9cuoi,, or zroup <If ;,oopio?


            i-bve yo1: cvu bc!'oe:n. i4' tt<lubte for h:avlnc .,_.,, wit~ ;:mot;..c., pl'rs.on?

            bpbJn:

            H.:.v.:> ygu ovor h.-d 1a talk to~ oaun~crlor, soc~I 1.1,•orlcor, PS\"':"loloc~, 1n~or, or AAV oth11Y :rdutt boc:1usa of,,) Go0,cu:1t uparionc• vou
            ~zcn

            b~~l":
            Q.UlSTIONS f-OR CLINSCt.AH TO AnSW£R: (f·.1•rvQ.u.HHor. Mtut h                   Aot'l~ad}

            ~ the       ,hHd oc 10\lth e~ib1t 'tf'>y J~nd•u l')Qnc,.Q(lfO(ff'lir\J 6'1pc~«ll,~     °' ~:»mer?
            E~11in:




            OQ<U the d\ik:! M    )'Ou:h kn•     VI)'   rnanb S, p!',yskaJ, or <Mv•;opmfflt•: 6iub~lty o.r Htn...u or so-•~.ct•::I: cf ha~~ ~,v of th• ~bo-.re?
                                                                                             '...........it


            bpl:rin,
            HO\IS:NG. OTHtR 9<RVltf ~'ll<lNME'1TS, AND fOLlOW·U9
            Hous;n, and OtkCf" Servi<~ Pl.in
            <fin~7n •h~cd ~          , opr(.atct Lr.form:rticm with rclsrv.ant c.are provide,. f;adlay t-Nm                                                       r-




            bfllMI·

            ChSIO or y<>:rtb ooD'lo!c.d to~ t"oom/docm:to,y un th:d ro:t,hc> t~c cbi!Oor youth' ,- rcndct" irknt!ty (>F d'rf'c<~nt from ~.x}                      r




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                    61
                                                                                                                                                                                                       Exhibit 4
                                                                                                                                                                                                       Page 339

Not Confidential                                                                                                                                                                                              GOV-00016872
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 63 of 946 Page ID
                                           #:9803


            Child er you th pro\lided will, atte-rriotivc. h•1krc,am fo-o>t,"tics o-t .Kftitd\lle                                                          r
            ~bi,1.
            O,,i!<: or youth plKcd in •t'.1.1c.ationeS o:- ,=tiviti•.s croup(,) 1.o r-.ffa.c< dt;td or youth's ,.l'lci4f xl•ntity (if datec-.nt trom Mc}   r
            l,cj,Jaio:

            Developed ~nd: lfflpl.eMettt~d .J ~«y pfa.n b~<eef) c,ki~ or youth, dt1>klar., and cMe p.eo\'fdoe-t ~taff to aOd,~ss a ~c:ihc lsi;u.e          r

            lmf:1cmcntod IO(r.nod c~nk:.J 1:u,slons                                                                                                        r
            r~()frou.
            d.lM or yooth taf•r-tad ior pro#«u-iona1 m•:-.i.l hntth ,.,....:u1                                                                             i
            b;plfc11;

            thac! o, yo-...th pl~•d on dv,•r rt,H ,up•rvtt:Of'I
            bP,-'Jn·
            Steff,e,llt with FFS ~n d CC f.:n-pc,.,ibff:: tnn,.fcr                                                                                         r
            &;pMn:

                                                                                                                                                           i



            ~off SJ,:naWi'•:

            Stafft::v11•:




            UAC MAP Section 3: Services (Version 1.0}                                                                                                            62
                                                                                                                                                               Exhibit 4
                                                                                                                                                               Page 340

Not Confidential                                                                                                                                                      GOV-00016873
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 64 of 946 Page ID
                                           #:9804



           Appendix 3.3 Garza v. Azar Notice {English and Spanish)

                                                            Please read this notice.

                         If you are pregnant, you have the right to decide whether to have the baby or to have an
                                                                     abortion.


                         No one who works for the government or the shelter can force your decision either way.


                       No one who works for the government or the shelter can tell anyone about your pregnancy or
                                      decision to have an abortion if you don't want them to do so.




                    A United States court has approved a Jegal case on behalf of all pregnant
              women in this shelter. The legal case was filed to prevent the government or the
              shelter from interfering with your ability to get information about abortion, and
              to get an abortion if you want one. If you are pregnant, you are protected by the
              lawsuit.

                   If you are pregnant and are having problems getting information about
              abortion, or getting an abortion, or if feel that you are being pressured not to get
              an abortion, please contact attorney Lindsey Kaley by telephone at 212-549-2633
              or email at lkaley@aclu.org. She speaks English and Spanish. Please tell her:

                   •     Your name


                   •     Your A-number


                   •     Your location (shelter name, city, state)




            UAC MAP Section 3: Services (Version 1.0}                                                     63
                                                                                                        Exhibit 4
                                                                                                        Page 341

Not Confidential                                                                                               GOV-00016874
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 65 of 946 Page ID
                                           #:9805




                          Si est.a cmbnraza.da. tieue el derecllo a ckcidll' ~i Msea tener 1m bcbe o im <1borto.


               Ningim agente del gobienw ui pcis<mal del ,1lbergue puede forzl'lr sn decisi<'m de mw nrnnera u otrn.


                   )iingim ngente del gobieruo ni personal dd albergu~ pue<le dei:-idc a nadie ~obre sn embarazo o
                                      .In decision de bacerse un nbo1to s1no qniere que lo haga.




                    Un tribunal de los Estados Unidos ha aprobado un caso legal en nombre de todas las
             mujeres embarazadas en este albergue. El caso legal fue presentado para impedir que el
             gobiemo o el albergue interfieran con su capacidad de obtener informaci6n sobre el aborto y
             hacerse un aborto si lo desea.

                       Siesta embarazada, esta protegida por la demanda judicial.


                    Si esta embarazada y tiene problemas para obtener informaci6n sobre el aborto o para
             hacerse un aborto, o si siente que la estan presionando para que no consiga un aborto, por favor
             contacte la abogada Lindsey Kaley por telefono al 212-549-2633 o por correo electr6nico a
             lkaley@aclu .org. Ella habla ingles y espafiol. Por favor dile:

                   •   Su nombre


                   •   Su numero A


                   •   Su ubicaci6n (nombre del albergue, cuidad, estado)




            UAC MAP Section 3: Services (Version 1.0}                                                                64
                                                                                                                   Exhibit 4
                                                                                                                   Page 342

Not Confidential                                                                                                          GOV-00016875
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 66 of 946 Page ID
                                           #:9806



           Appendix 3.4 Notice for Shelters (English and Spanish)


           If you are pregnant and want information about support for
           your pregnancy, you may speak to your clinician. As an
           alternative, you may call any of the following organizations,
           which are experienced in counseling women who have an
            unexpected pregnancy:


                   Option Line: 1-800-712-HELP


                   Pregnancy Decision Line: 1-877-791-5475


                   Sisters of Life: 1-877-777-1277


           If you are pregnant, the Office of Refugee Resettlement will
           provide prenatal and medical care for you. If you give birth
           while in ORR custody, ORR will care for both you and your
           child.


           ORR also offers assistance to help you care for your child, or -
           if you wish-to plan for an adoption.




            UAC MAP Section 3: Services (Version 1.0}                          65
                                                                             Exhibit 4
                                                                             Page 343

Not Confidential                                                                    GOV-00016876
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 67 of 946 Page ID
                                           #:9807



           Regardless of any decisions you make or have made regarding
           your pregnancy, you can count on ORR to provide you with
           the same high standard of care.


           If you have any questions about this information, please ask
           your clinician or case manager.




            UAC MAP Section 3: Services (Version 1.0}                          66
                                                                             Exhibit 4
                                                                             Page 344

Not Confidential                                                                    GOV-00016877
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 68 of 946 Page ID
                                           #:9808



           Appendix 3.5 Assessment for Risk


             'r=:m~~~"L.
              t=?:':'=ttnnn,:mmmmrnmrnrrnmrff.ffft.®fftnwe.1Wn@iiwwv'Y':':''''1t:=::''i'';t:=;;=rnrnmmrw.11.1nwwrmimwv=='=,=='"':''"':':'' ~
                                                                                                                                           ':'=:=?w.m.amr-~


            - --
              -
              C~e ct~""'*
              ~ Uc. .·

              ~"'
             Q,jkj•-:     to~fflo:re of !c,,:h,:              •
                 >»:<,:·:·>~>:-t :,.,....~,~t.:11 ; ~<-::fo: :;;,   ,r;f ~~;{@ ;. ~t~
                                                                                                                                                                                                            LC6'
                                                                                                                                                                                                            C--'tf"rM ~:"?.iO,rV-
                                                                                                                                                                                                           ;)kitt.c.0~(,e:

                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        •
                                                                                         ";::...:<...;x,,-,:.: ~:,.:<0-:<-:~~ <..e~ ~-hn , ;'<., :: <:...:<<:e:.• ~:, :J•<,~ :>.:f:.i·>!}>::.,0-x-,· ;.w.:-!<:.~v:-t<i ::4nv:,o ~:: ::~:,:r, l:c,9 <.4a:~:v>:.e.: x,!-~'l::,c;:,:,:,:, :i-.~ :<>)f o:..:r,1.::~:..~< ~..c 1.1~:.\!t~•




                                                                                                                                                                                                                           -
                 ("h »>:<•<->1,    a.~»,;,..,c{«·-..»:.:i<-·.,;!»t&, ~,:~:cv:« ::<<< };::,(,{~:~»>: .:< ~J;«li:(<:: C:x,:,c i ~~!<<:,:tY• '4.~-o,;,·. ; }.-.;,') J»<:•X4 ~ )<,,1X:·. 4;. ~,-.:;; 4; ~~ot':.-::·.;.r-> ~,r-::'.;..,t ,.:x. .::;.o:c :.,· ~'.:.-(o1'~~:,cJ,'>_;.:.c !)t~r«::;.-): 4'•):4'l,» :<¥<C'! :»;~,:.;.,e:,,;~S:«
                                                                      --------.,.,.,..,..,..,.....,
               :,:-~,e.);•<,: 'z,• ~ 'l.'~W ,Y,'d-.:,-~~•.-.e v ,1.S::v :·~~i ,~~.
              ,.,.,.,.,.................,..........................................                                    .......................................................................................................     ---------=. . . . . . . . . . .......... . . . . . . . ........ . . . . _______                      ~




                     !<,;>

                     m.r~~~~Mil~-~~W;iic:i.ii~w~~;~i.1lliWi:i:~1i~M~:ii:~ij~{ ~ ~@i~®i: 1' $:i-~ m,
                     ~):




                                                                                                                                                                                                                                 r :~$i4,l~J.,,*-<-·        :;f i~~i~~­
                                                                                                                                                                                                                                 1 ~M~x                     : ~ij:
                                                                                                                                                                                                                                 r ~ift                     : ·~4t'W**-:tir.
                                                                                                                                                                                                                                 r :t,}i~~~~/~:~~~:: ~f~fJ~ii~~$.:ij:t,~~J
                                                                                                                                                                                                                                 r· :ffil,v.ll~'#i-:ii~-i<.<i>.#ii~.iim~;,. ,, ,~~:.:f.~~m,;i: ~-0tl.f~~~f .~ ,.,....,, 5¥,,.,
                                                                                                                                                                                                                                 iV'l:"-«3; +-::>')":

                     ll:if.t:j,i,$l~t1'~iii~~:W~~.;;:{i;uu~,::il\t,i'i:~: r
                     li,~~t,¥.R<n~~l>'f.ff~tw.~~w.~~~
                     ,lll1 ~ ~ ~ ~ ~.g~~Mtl~~w;~~ti'M,·
                          (' !l~ , i ~ :h ~mt'!~;,m.l;r.:~tf.~~*'
                      ,~,,~ii:..;;,&~:m:~~.m~W¥iii¢...:iuf.~a,•,~~wiii~i:&Jiji;iiW.,1~~'*1*l:i!~~~~~~3,;~_...~
                             :· i,j,l"~~r· :if$.~:'i~t-~ :~\i:tf~@ii




            t.    ~~@*.~~%~~,:fJ~ef~,:~,~~ :~:~~:i*.~:~~=!=~~~:""~~~:>J~~:~M~I!!!?:
                   tt1c~g~O!:·li




            t.    ,~..:a%.i,~~~..if-~i
                   1 · 1~~~~#.i.;~ti:f.~~=
                    '" (~*-t:tft'~~j~




                 :..::~
            ...........................................




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                              67
                                                                                                                                                                                                                                                                                                           Exhibit 4
                                                                                                                                                                                                                                                                                                           Page 345

Not Confidential                                                                                                                                                                                                                                                                                                                  GOV-00016878
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 69 of 946 Page ID
                                           #:9809


             ~ ~~~:~~?.~i~!~!(.~$%~~~~1~=~~~#~4t~:~:~~~=~=~~:i~i~~i~i~=fil~~~                                                                                                                             ~· ~w~;; :~~=
                 ~N¥~M.~«~~t*li¥W.~:;i,i@ii,ii..i.ii:r:~~,~~@~:~:~Mli'i>."W1*}™




            .s.•,c;;J)!tK1">:'."!~~ .•~~, ,:d~.-«<-«~·~ ~}.~.:~»& ~· ~:..-.:1:-~ "» cc-Yc-Y.,>-"\o a:!Y.<o:, < :,o,,:<.f!,:<:, M•t:,':~>." ·-c:,:,•J:.••<~-:,:::>0:t :   ),,,»-,,::...,&:fo:J :~:io:< ~~«->:sc::. "Y.,,),'\.t.>~ i:11c,,•:,-,..:,:c~,:,c,m,t ~-:x..,.=«1.,:       ),,):«-c:   t::.:- :'.,;,*..rh:,"\i-~-c:.,x,>x..•.••
                                                                                                                                                                                                                                 0                                            0

            tl:JB!,":I)~ $0.."l !.t:11:~S 03. ®A.l1~Ri ~Sf f..G~{i!9.5- f(! ~m,w!9..




             j   ~ ~r(,~},tta;;~ri~~~~~=~tt~;r:~.:t~~~i~t~#.~~~~~~~~~~j~~~:~9S::f(tf.fi.V.ii:~,;;;.(Y;_t:~if~1.,
                  . . ,~
                  r :~ts                                                                                                                                                     1-~M· ~..,;~:::!i':!@!i,l*,:i.!i>l:




            ~,r,;:~ , -Ci.HU.i:tR\<:Ct ~~WtffS.,ANOl7c.lU..O\'<.-<-W
            ~- :--..Ot:; .Y~ ~-' C t"!\« S¢M<t       Ff,c,,-.



            ~. 1\i:~~~*-~~~~~«.~~~m.~~~"'rim~~~t<~eyi:r
                 :~:~*~~*~;~~;:~~~~*~~~~:
                 :(~~~~*~).~foi%:~~,~~@i;l,v.¥;~~ %~~~~~~~:i%!#fliml.<:~~




            3    ~~m'!<mi.~~~!'.~1[~~
                  : -~~~:~~~~~:~~~~~=~~~~~f~~~=~=~~~~~j~:~~~~t~~




           UAC MAP Section 3: Se rvices (Version 1.0}                                                                                                                                                                                                                                                  68
                                                                                                                                                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                                                                                     Page 346

Not Confidential                                                                                                                                                                                                                                                                                                           GOV-00016879
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 70 of 946 Page ID
                                           #:9810




             :·· fij{~~)~fr¥'-~~~~,.t~~
            h~:i)~




            ,-; ,"1,,.

             r--· dtijit'.




                             -




            UAC MAP Section 3: Services (Version 1.0}                          69
                                                                             Exhibit 4
                                                                             Page 347

Not Confidential                                                                   GOV-00016880
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 71 of 946 Page ID
                                           #:9811



           Appendix 3.6 Interviewing Guidance for Clinicians and
           Caseworkers
                                     INTERVIEWING GUIDANCE FOR CLINICIANS AND CASEWORKERS
           Case Workers and Clinicians must use the suggested questions below when initially interviewing UAC for the Case Summary and ISP. During
           interviews with UAC, Clinicians and Case Workers must follow-up on UAC's comments and responses appropriately. They must avoid reading
           the following questions verbatim and instead use them as a guide to engaging UAC and to track if all areas have been assessed. Both professionals
           must also continue to build rapport with the UAC a1d continuously assess t he UAC during his/her placement.

          - - - - - - - - - - - - - . §...U-GGESTED INTERVIEW QUESTIONS
           ii1i41rtii,11.l:a111~t:~ttii lfi1ttt~1:)!:::i::::::l!:!:):i:i:i:i:::):!1!):!:i:i:i:::::i:i!::::::1;ii;i ir:t11~~•,'.':~~~~~,j1~iti ~;;;::l!)!)!:i:::i:!:)!::i:::)!::i:)!!1j::rnt.im!tmtl.W:ittffff:[tttrn:rntt
             •   Where did you reside prior to arriving here at this program?                                      • W hat happened along the journey here?
             •   How long did you live there?                                                                      • How and where were you apprehended?
             •   With whom did y·o u live?                                                                         • W hat was your plan for when you arrived in the U.S.? With whom
             •   What was your experience like there?                                                                did you plan to live, if anyone?
             • What did a typical day look like fo r you?                                                          • W here were you planning o n living and what were you planning
             • Have you lived anywhere else? With whom? When and for how                                             on doing in the U.S.?
               long?                                                                                               • Had you been to the U.S. before this journey? If yes- When did
             • What brought you to the United States?                                                                you come to t he U.S.? For how long were you In the U.S.? What
             • When did you leave home country?                                                                      brought you here t hen?
             • With whom did y·o u travel to the U.S.?




             • Where are your mother and fat her?                                                                  • Are you a parent to a child'? Jfyes- Where is the child? Who is t he
             • Do you have siblings?                                                                                 mother/father? How woul d you like to be involved as a parent to
             • Do you have family in the U.S.? Do you know anyone else in t he                                       your child?
               U.S.?                                                                                               • Are you married or single? If the UAC is married- Who is your
             • If yes to ony of the obove,for eoch person: What is his/her name                                      spouse? Where is your spouse? How long have you been
               and age? Where does he/she live? What ha s your relat ionship                                         married ? What is you r relationship like with your spouse?
               been like with him/her? When is the last time you contact with
               him/ her, and what klnd of'contact did you have (e-mail, phone,
               mail)? How often have you been in contact with his/her and for
               how long? What kind of contact have you had in the past with
               him/her? Do you have his/her current contact information ?




             • What languages and dialects do you speak?                                                           • W hile in DCS care, what religious practices or traditions do you
             • Are you spiritual or religious? I/yes- What are your beliefs?                                         want to continue?
             • W hat faith do you practice, if any? How do you practice your                                       • Is there anything else you would like to share about your culture
               faith?                                                                                                or background?
             • Are t here traditions you have practiced, through your family or in
               your home country, which are important to you? If yes- What are
               t hey?




             • Do you have any medical conditions that you know of? lfyes-                                          • Have you ever taken medication? If yes- What was the
               Please explain.                                                                                        medication(s)? When is the last time you took this medication?
             • Do you feel any pain/discomfort? If yes- Please explain.                                               Do you know the dosage? If yes- what is the dosage and times
             • Have you ever been hospit alized? If yes-When? What                                                    taken per day? To your knowledge, should you still be on any
               happened? How long were you hospitalized for and w here?                                               medication?
               What was the outcome of the hospitalization?                                                         • Do you have any allergies? If yes- What are you allergic to?
                                                                                                                    • Have you been sexually active? I/yes- when is the last sexual
                                                                                                                      encounter you had and with whom? Did you practice safe sex?




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                  70
                                                                                                                                                                                                  Exhibit 4
                                                                                                                                                                                                  Page 348

Not Confidential                                                                                                                                                                                                 GOV-00016881
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 72 of 946 Page ID
                                           #:9812


             • Have you ever received medical treatment? if yes- What for and        • Have you ever caught an illness from sexual contact? If yes- What
               when? What happened? What was the outcome of this                       illness, from whom and when?
               treatment? Where was the treatment provided?                          • Is it possible that you are pregnant? What was the date of your
                                                                                       last menstrual cycle?




             • Have you ever been arrested or charged wit h a crime? lfyes,for      • Have you ever been held in Juvenile detention or adult Jail? If yes-
               eoch chorge ask: What happened? When did this happen?                  How many t imes? For each time- Where were you held? How
               Where did this happen? What was the outcome In court?                  long were you incarcerated? W hat we re the dates of
             • Are you on probation? If yes-When did probation start? How             incarceration, as you can best remember?
               long w ill it last and in what state? What are t he conditions of    • Have you experienced any violence or threats while in
               your probation? Do you know the name and number of your                government custody (local, state and DCS custody)? /fyes- What
               probation officer?                                                     happened? Where did this. happen? When did this happen?
             • Are you on parole? If yes-When did parole start? How long will       • Have you ever been involved in a gang? If yes- What gang(s) and
               it last and in what state? What are the conditions of your parole?     for how long? How did you become invo lved? When did you
               Do you know the name and number of your parole officer?                become involved? What was your involvement in the gang? Did
                                                                                      you have specific roles or responsibilities? /fyes- What were
                                                                                      these roles and responsibilities?




             • What other schools have you attended? When did you attend
                                                                                    • What classes/subjects do you feel strongest in?
               these schools?
                                                                                    • What classes/subjects would you like to work on or improve?
             • How many years of schooling have you had?
                                                                                    • What are your educational goals (e.g.: high school diploma, GEO)?
             • Where did you last attend school? What level/grade was this?



             • Do you have and have you ever had an attorney? If yes and if
               applicable- What is the attorney's name and contact information?
               On what matter/case did this attorney represent you and in what
               court? When (what dates) did the attorney r epresent you? Who
               provided or arranged for your attorney?




             • What is your first choice for where and with whom you want to        If there is a potential spansar(s), for each potential sponsor:
               live after being in OCS care?                                        • Have you lived with this person before? If yes-
             • W hat makes this your first choice?                                     o When did you live with this person?
             • Right now, what is your second choice for where you want to             o Where did you live with this person?
               Iive/be atter being in DCS ca re?                                       o For how long did you live with this person?
                                                                                       o What was it like living with this person before?
                                                                                       o What did your day look like?
                                                                                       o Did you attend school?
                                                                                       o Did you work? If yes- What kind of work were you doing?
                                                                                       o Where did you sleep?
                                                                                       o   How did this person discipline you?
                                                                                       o Who else lived in the h ome?
                                                                                       o W hen is the last time you had contact with this person?
                                                                                       o W hat kind (phone/e-mail etc) of contact have you had?
                                                                                       o How frequent was your contact?




             • What goals would you like to accomplish while in DCS care? These
               goals can be anything from educat ional, vocational, athletic,
               artist ic, and/or related to how you want to feel or behave.




             • Is there anything else you t hink we should know?




           UAC M AP Section 3: Services (Version 1.0}                                                                                                 71
                                                                                                                                               Exhibit 4
                                                                                                                                               Page 349

Not Confidential                                                                                                                                           GOV-00016882
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 73 of 946 Page ID
                                           #:9813




             • What do you think are your biggest strengths?                        • What kinds of activities do you enjoy doing?
             • What do you think are your best skills?                              • What/who has helped you get t hrough difficu It ies?




             • What was your behavior like in the past, before coming to DCS?       • Was your behavior any different before you were in DCS care? If
                                                                                      yes- How was your behavior different? What do you think makes
                                                                                      your behavior different here?




             Assess UAC's orientation to person, time and place:                    Use your clinical skills to conduct additional clinical assessment of
                                                                                    the UAC os appropriate to evaluate the UAC's level of post-traumatic
             • What's your name?                                                    stress, depression and exposure to violence. Below ore some
             • Do you know today's date? What is today's date?                      example questions. Conduct additional assessment and ask different
             • Do you know where you are? Where?                                    questions when needed and appropriate:
             In the past 60 days, have you had any of the following happen? (If     • Do you have any mental health conditions that you know of? If
             UAC answers yes to any of the following, ask follow-up questions for     yes- What conditio ns?
             more details).                                                         • Have you ever been psychiatrically hospitalized? If yes- When?
                                                                                      What happened? How long were you hospitalized for and where?
             •   Sleeping too little or too much                                      What was the outcome of the hospitalization?
             •   Had nightmares                                                     • Have you ever received mental health treatment? if yes- What
             •   Had difficulty paying attention                                      for and when? What happened? What was the outcome of t his
             •   Felt hopeless about the future                                       treatment? Where was the treatment provided?
             •   Felt very sad                                                      • Have you ever taken psychotropic m edication? if yes- Which
             •   Experienced serious anxiety                                          medications have you taken? When is the last time you took t his
             •   Had trouble con trolling anger or violent behavior                   medication? What is the dosage and times taken per day, if you
                                                                                      recall? To your knowledge, should you still be on any medication?
             Have you ever had any of t he following happen: (If UAC answers          I/yes- What medication?
             yes to any of the following, ask follow-up questions for more          • Have you ever used drugs or alcohol? What are the names of
             details).                                                                substances? For each substance: What was your age when you
                                                                                      first used? How often did you use and how much? What was t he
             •   Ever tried to hurt yourself
                                                                                      last date you used?
             •   Had urges to beat, injure or harm someone
                                                                                    • Did anyone in your family use drugs or consume alcohol? /fyes-
             •   Ever thought abaut attempting suicide
                                                                                      Who ? What substances did he/she use? How much and how
             •   Ever attempted suicide
                                                                                      often?
             •   Heard voices that others do not hear




                                                                                    • Has anyone ever touched you or did something in a way that
             • Have you ever lived on the street? If yes• Can you descri be how       made you feel uncomfortable or confused? If yes- What
               this happened? Where and for how long did you live on the
                                                                                      happened? When did this happen? How many times did this
               street?
                                                                                      happen? Who did t his? Where is this person now?
             • Have you wit nessed acts of violence? If yes- What happened?
                                                                                    • Has anyone ever forced you to touch someone or to do anything
             • Have you lost any friends or family to violence? If yes· What          uncomfortable? If yes- What happened? When did this happen?
               happened?                                                              How many times did this happen? Who did this? Where is this
             • Have you ever been hit or hurt in any way that left bruises or         person now?
               other marks on or caused pain? I/yes- What happened? When
               did this happen? How many times did this happen? Who hurt
               you? Where is th is person/people now?




            UAC MAP Section 3: Services (Version 1.0}                                                                                          72
                                                                                                                                             Exhibit 4
                                                                                                                                             Page 350

Not Confidential                                                                                                                                      GOV-00016883
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 74 of 946 Page ID
                                           #:9814



             Recruitment /Transportation:                                        Debt Bandage/labor Trafficking Indicators:

             • Who planned/organized your journey?                               •   Were you involved in any labor or services?
             • What were you told about t he arrangements before t he journey?   •   Did you perform any work or provide any services?
             • Did the arrangements change during the journey? If yes· How did   •   Who arranged the work?
               t hey change?                                                     •   What type of work did you perform?
             • Does your family owe money to anyo ne for the journey?            •   What was t he work schedule? (Hours per day, days per week,
             • How much money was charged or promised?                               what times of day/night?)
             • Who is expecting to be paid?                                      •   Did you have to work for anyone in a home?
             • Are you expected to pay for the journey? If yes- How?             •   What were you told when he/she began working?
             • What do you expect will happen if the person owed is not paid?    •   Did work conditions change over t ime?
                                                                                 •   Is there a debt? If yes- Has any debt amount increased? By how
             Coercion/Control Indicators:
                                                                                     much? When did it increase? Why did it increase?
                                                                                 •   Have you or your family ever been threatened over payment or
             • Did anyone threa ten you or your family? If yes· Who and w hat        work for t he journey? If yes- Who threatened you and how
               happened?                                                             exactly?
             • Were you ever physically harmed?                                  •   What did you expect would happen if you leh the job or stopped
             • Was anyone around you ever physically harmed? I/yes- Who was          working?
               harmed and what happened?                                         •   Were you ever made to work or do anythi ng you did not want to
             • Were you ever held against your will? If yes- Who held you and        do?
               what happened?                                                    •   Were you paid to work?
             • Did anything bad happen to anyone else in t his situation or      •   Did you receive pay or did someone else keep the pay?
               anyone else who tried to leave? I/yes- What happened exactly?     •   Were you paid what was promised when you started working?
             • How many other people were in this situation?                     •   Were expenses taken out of t he pay? W hat did the pay go
             • Did anyone ever keep/destroy your documents? I/yes- Who did           towards?
               this and what documents?                                          •   How did you get to the work site?
             • Did anyone ever t hreaten to report you to the.                   •   Where did you live while working?
               police/immigration? /fyes- Who did this and what did they say
               exactly?                                                          Commercial Sex Indicators
             • Are you worried anyone Might be trying to find you?
                                                                                 • Did anyone ever ask you to see you naked o r in your underwear
                                                                                   in exchange for money/anything of value?
                                                                                 • Did anyone ever pay/accept money/anything of value from other
                                                                                   people in order to see you naked or in your underwear?
                                                                                 • Did anyone ever ask to take pictures or recording of you naked or
                                                                                   engaged in sex acts? Ifso, did they offer you money/anything of
                                                                                   value to do this or did they accept money/anything of value from
                                                                                   others in order to see these pictures or recordings?
                                                                                 • Did anyone ever ask or expect you to perform sexual acts in
                                                                                   exchange for money/anything of value? //yes· Who asked you
                                                                                   and what happened?
                                                                                 • Did anyone ever promise or give money/anything of value to you
                                                                                   in exchange for sexual acts? If yes- Who asked you? What did
                                                                                   he/she promise?




            UAC MAP Section 3: Services (Version 1.0}                                                                                     73
                                                                                                                                      Exhibit 4
                                                                                                                                      Page 351

Not Confidential                                                                                                                                 GOV-00016884
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 75 of 946 Page ID
                                           #:9815



           Appendix 3.7 UAC Assessment

           r.,f ,>:-~~"'~~i 1v._.x,:;,x-,:,f ;.zrCi tnS ,J,,;~ ~ ~H}~?i:iv. l't?Of·~ t...&o: ~ :°"• er.<oo:.-.,y,,..,:., •11:«"M:..M.$ ~<:a.-O:Y!~ :ol'•t;"u            t :,.." ., ~e- ~ -<"~ ..-o.w-.c:,,.. :w.e '-" ·~.-.~'-""!\; .«~,.~....,;,. (Al~...,~   ,x- "W'!o:,.....,<t tf-t ~1,..,, N,;,f~1.·;,;~~~-~.:~·;
           '.,'\(.~~        -' ", ' W.:Otl"IA":)00.;,:,,,f!!l(\';'ltt'\'IMO:'/h.J..'t ~ !~.!4' l'N~ t:,,.J!,'."\! ,...,,., ~~ ;'./.,:~ ~~:~-"I0·.:,.~,:',,:~(,1•:~:"C'~C'.·h.•M.:::-.~,...~.:-~:<.·~r,
                                                                                                                                                                                                    ..~-n~.¢(:,C,,.:,:,'.;<':'.n.v.•        ( •>,• ~ ';~:,,,~ w. :,:,,:,,Q,,-~~.!;,.:,="·:<'..... .ilt~; ;<1,Nt~:r.:.. :

            r~;~f=~=~:~=~=~:~:~;~:~:~
                                    =
                                    ~=~=~=~=~=~=~=~=~=
                                                     ~=~:~
                                                         =
                                                         ~~=r~=~~::~::(~~~fff~:rf.::rf.::r1:~:f.f.f.#':f:ff.?fff.fff=*Wfffffff:~=~=~=~=~=~=~:~:;r:{~:=:~:::~·!=~:::;:~:~:::~:::3~:{:~:J~(fff.f.f.f.f.f.::'::W.f.!f.f.f.f.f.W.3f.::?.::?.'fff.f.~=1:::~:~:~:~:~:~~:1:
                                                                                                                                                                                                                                          f                         ~;1:~~;~~;~;~;~:r~:~:~:~:~:~:~:~:~;wJJff~
                fi1't N"""4!




                AU:
                ~tu.u,:
                0Ji~ of 8tl'th:
                                                                                                                                                                      .............................
                                                                                                                                                                      G-.-nd.,.-:
                A ~ o.:                                                                                                                                                ~OS:
                Afe!                                                                                                                                                   Curttnt troerom:
                , ~a,ntf'I' of Sirth.:                                                                                                                                 Admittod D,.t,:
                Ci~v.o! °.1rh,                                                                                                                                        •N• tth,b ;1,h:ioo:il of Orltfn·




                Pt•vl:,u: PluoM C!"lt : ,

                ft~i,io-.J~ Aff1li~tio.,;

                C11~ M :tl'\:11tt:r:.

                di~(\;




               ::::::::::::%::::::~::::::mm:@l'ii?Ji'}}}},@iMii:}}jff..:#~:if..M@MWi&lll:@K:::::::r:t:::::,.){:::,:t,;:;::tf.t.:MMi:}_.W,ffi®miiilmMii@il@llkiM:::::::::::::::::::::4:::NMiiMNNWWM
                ·0~·;;;1·~ ·;;;~·~-d·;~·i:f~ 1~· ~~~ ~;~~;;.;;..............
                .~~~y .~~~.'I'?.~.~~~~. ~'?.!!~:V:~! J.~.~~.~: :~: ~~ ~~. ~!~{


                       :-.!~~~~j
                   . F"(. ~~?1cd ~O:· l r.~~X! ~'!.~                .~ff.cf.':'.~.'!?!!~~~~~~'~'·or ~d(...-ttti,nal opp;;;.rtut!IUc, ·" " 0 /a«or fn Ms/he.r d«iJj,Q,t to t,o~d f'O Mc U.$, _?
                                       ......................................................
                       (·'!+:,'• X O



                           .                            .. .
                   •How lang        &J :ltc trip(okc?.




                   ....                             .                     ....       ..                   .. ..       ..
                   1~~~~~.~·~.~~~~!!.~~!!!.'!!'!.!!t.~.~~!!~.~~'::!.!~~:~!.'!:~·.~
                       ~·1Jy.1 ,r ~t,1! A;r,c,~:o:.. nc
                Ho-ve you twer br:c)," t'O t he U.$. b.:!fott!?               < 'JF~t"'),:i




           i;, ,, ............................................................................................................... . . . . ..y . . . . . .                          . . . ........................................................................... . .
           :n,. <Mid', •x.p•rlef,c• • nd >d<iit>Onai l"lforourti:m r•.c »di-,r f,e..utn•t( ,.,d a ppHh•n,101):;

           rmm
             mm
              fmmmmm]~l1i~~iit~1r1rJJ%W-•~f.iJJI~Ni.fffff~J~t}JtJ!::~~fJ1:i:1:{:t~1:t:t:i:1M.-Jjj'Jfif.ftfit.trrtmr??1J1m1rmmir1wr1rtw•Mtw.
           ~;;·
           . , ~·;;.1,~;~·c;~~~~;~;~;;;?(;;·;~~.·;,;,·;;;i;;.i;.                                                                                                                                              tt~~~?1                                                                                                        :
           )F:11N lv In Coo:,-t(V of <M¢b1                                                 )
           :::::+iiHi!ifo#l:iit~iM~tMi.iliW-i.t»»-~.J>~::l~wwriim;;;;m:,:::::::::,:,:,:,:,:r:tiili.i:lim1;:w,<t),;:1m;:~..,.m.:1'::rFr-1i1,,;,;:imiiimmiw:r:::::i:;:;::,:,:::1m11,11rnrnw1111.mri:
           ::                                                                                                     :                                                                          !                                        ;.. S!l!c: :t@IJo•fatot:.<;!' :, ..
           ~                                                                                                      .                                                                                                                                                                                                          :
            '.
            ............................................................................·: ..........................................................................................
                                                                                                                                                       ;                              :--~i'>~,:~~ls.:-"?1'fi:·:> - :
                                                                                                                                                                                      ........................................................................... .
            H~i f>m.Uy in : hQ- U.S .? (ff 'Y9S, l~t b olov,1

            .~!~.'~V.!~~.~~~:)'. !.~.~~~! .'!: ~ .~~: ......

            ..?:::: :: :i: : : : .:i::i:i?:i:;r;::~;;m;:@BBJJ~~'.:'.'.'.~'.r'.~~:::~!!!ii!fj;i~J;i~!Jif!!:::::1:1:~1~:'.'.'.:::;'.'.:'.'.....'.:.·.·.·.;..;.,,.i,,,:;\!:;J;Mt.t.MMMMif?i.~E;i;,f;;;~\::~.~·,rr::mmi:\rn::::mii l.,~~~

            A.re ')'Ol.: ma.m..d?
            Sp.ot:s~ ~;).f'l'\~ , Aje. 11'\Cf l~odon:




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                             74
                                                                                                                                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                                                                                                                                          Page 352

Not Confidential                                                                                                                                                                                                                                                                                                           GOV-00016885
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 76 of 946 Page ID
                                           #:9816


           .                  ..
           jH;u Osl!dton? (If vcc., II.ct ii>oJow}!
                                                         . ...
           t?:'J~;~~............................i

            Hll\•• yow cvv b.e,- hurt., ph')"tluHv• ..,,._nta!lvor e"l)OtiOf'aHy bv                              SOl'l'MO!\e tl~nt or•                of yo..i1                                             r ~·o!-:r ~· ·




            ·:·:·:·:·: : ::~
                           :~
                            :~
                             :~
                              :~:~:=:~::~:::~
                                            ::~
                                              ::~::~
                                                   :: ~
                                                      rfH:::::@:rrrr::::~=~l:itr~r~:l=::~;:r=tJmff@~::~Jfilm~1:1~i:=t~=:@=~=?~=????~;: ~::::::r:::t:~::=~:~r:1t:::~==~r~t~rr1~~?~=~fff~~~m:mmim:rim~~•=~•=~•==1=~=1=~=f.r=f:f: ;~:~:~:~;: : :=:=:;: ~;:=
                                                                                                                                                                                                                                                       :=:=~:ip.~t.?.rawa»JW~
            llst :i~y 3J$e"(~:


            Oo y,ou fMI tJri-.\'•A?

            if y.,, wh•t•t• VO\H S\'""°p,1.»nt 1




                                                     -
            m:rnnrnm@mt~.fZ%t9'~,aw1,;;m:;;;;:rn@m@:;i;t:t!IP~~~AllimmrnmrnrnrnrnM1tJJitttJ ~~
                                                                                                                              me




            ~:if;Jf~'J~~............................................... ;f' "!@s<·                                                 ~                                                                                                                                                                             ==-...................     f




                                                        "-i~ :. :.:.:-t----= : :
                                                                                       !-:?, ................. - . .....,..• • • • • • • • }........................... ... "' • • ..,,. • • •,. ••••• ,,,,,• .,. ... ................ ._.._. • ._.._• ._. ......,. •••••••••••••••••••••••••,.,.,.,.,.,..........




            ~L_____                                                                                                                                                                                                                                                               .: ----······l
            ~;i,::;;:"'~: lf~-~; • • • • • • ~~~~-- -::::-•=::::••·················~• • • • • :--:::-..-::.~.•.•.
           ir1.~~.1~~~~ -~ :~::(
            ;Ed:~c.Jti~n                                                                                 :
                                                                                                                                                                                                                                                                                                                                            1

            \\lh:i.t is tbc: M_chc::.s OO'lc:1 of ~d\:"'3'tion you h;,~ c;omplcttd?/




            ir~tti:}:1:1:1:~1:tt.:i:ti~;.~.:tlf:i~i~~~~~~~~}~im~~*H~..-m.ii§§.~j§ffiwfilft.~trmttttti:1:1:1:1~:l~~f;:t~~tti~~~~f~~~}i~~.filOCltf.if~itttttttttttt~Jt~r~~,?i~~~tJ~~
           ix-r.cw ·vour lUC,,t~ PNa,H211on                                        :-<·, ~s/·· !'i?
           jprovi<C11d?                                                               ··········

           )wll~n?.

           1~~~~·1• ~~~~;~~~-~·~;;.;;.~;1
           )'.•;">lu?:

           r.o.~v·~~~i;i~·~ ·;j~;;:t~·;~~~;1
           :5.90,ify:




           /nstaad du.crib• any :tiscto,ad crim:aat aeti'\'it)•: j

           fid~i;;~·~;~·1~i~~;~~;;
           :Hhtory of ' m:,in.,.,.uon~
           i ;,:;;,;,;, ,;,;,,,,;,;,;,;,;,~:~@~:?"it.,~f.a:-i.wi@"'~7'-····,;,)&,2'W;,,;;,~\i:!i~'-'?-'-i1;.;ir.1,*;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,,:,:!r.{::::~~;.a.w~~"'mmiiii,*=*'' ' ' ' ' ' ' r:,,r:,;,;,;,;,;,;,;,;,;,;,,,,,;,;,,,,,,,,,;,;,,,,,,,,,,,,,,,,,,,:e,,I
           (:::::t:::::t:i:rir:i:ir:1:1:1:1:1:1:1:1:1:1:::i:1:i;::ft:t~~~f:::~~~~~zrrr~~~«««~ ~..?d/F::W.s:f#.:?.lliI:J.::.::t.::::ii:::::1:1:1:1:i:i:1:1:i:i:i::ii:~i=i:i:i:i:1:i:i:i:i:i:i::::;:=:=:::;f:"ff:f.•~:eW:f&#.wt:J:?t.:::::::::1:::i:i:i:1:i:1:i:i:1:i:i:i:i:i:1{:1: :1:1:1:1:1:1f: 1:1f:f:f:f:f:f:f:t:f:f:f:t:f:t:~~:r




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                     75
                                                                                                                                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                                                                                                                                        Page 353

Not Confidential                                                                                                                                                                                                                                                                                                                          GOV-000 16886
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 77 of 946 Page ID
                                           #:9817




                                             If ot~r. 4ccc:lbo: ............... .
                                             ·;-:·x~·~;~;~·;tv.~.~~~;.~·~~-;~~;;;;~;,·r·::·1:.:::~:.~·r::~;.~~·
                                             It othot~ tf•se...;bo:
                                             C ~<,: :r,:t!-t~b!!!t•')(-/\'~:v:r,t:' ' Q.~~)
                                             _tf::,1:h,ct(1 :fGS("riba: •....••••••••••••

                                             · ·· • ff.c..sc: Sclcd - :
                                             ; If oOvo:, ducrlbo:~
           :MOi)d                            ::::;~;~·;~,~;;·.::~
                                             ;!~ .<:':!:~:( -~-~~~~~~:~
                                             ,· · G<".)'"""'~ ...t-~   t!o.. .:f :.og:01<• rnr<•"tM,<:<!.:.;·   o:~~
                                             If ..,ih.r, dHGfibe:
                                             : sutcW:al kleotX'lf>                                                                                               ;:Ho.micld~l kJ~~rio:,,_

                                             )--·~:;;.;.;-;;~$$~~·:"       'i~~:;'l.                                                                              r· '«r.{,e··--=~,:h·f,r·   A,f?;w,

                                             '. :f.~t"=v,:;                                                                                                       l:.....
                                                                                                                                                                     :.?:.~:'!~ ...................
                                                                                                                                                                                             . .... .
                                             :''4~.                      r/1::.: 1-.:~~~l                                                                         ~~-'.
                                             ~i~~;.v.·;                  r~~~-         .-· ~~:                                                                     111:ent
                                              Moru,J                     (·~:;;                                                                                   (~\,!Nfn



           . P~tc~pt!o..~

           , ~ ;!onbticn


            Mo,:no,y/Cor.<Mll~1r~iof\ r Six»: t~:,....:r.tu ; ~ :.o.-.z t<-;:>:' i,: : •t : r ~~b'<><ti?!°:/'."~t+.«•::\·l',
                                             :!f o:h•rr du.crib• :;
            lnli(l\t/J\ldJtnOl'\I~
           . Ment•l t<Hfth           ~
             H,l'.-e \'h)U ~vertatlred to a 1Mychbr:i,.t, p~yr.hoklgist, th~ill~...:ti ~t,3Jwor~1 O( coun~ fM <>hour .'ti\ emorkm~t 1,rohlem?:
             When :

             H..·wc you ever fen you nE"e:ded h>!lp wi~h vour '1tootioc;..iPfoME,n~. or have you had pco1>le lc U you t hat yc.."fU should get h~Jp fo, your emotional psobtem~?}
             \\<hen :

             Have. yott eve-:- b~eo adv,~ed to t.ake m~dk:.it:on for ~m:!et'(, deprM~on, he~1lug·,-,~ Of fN .M,y o th~,· eff'oti~J pt'ot>l~1'1)!.?'
             When

             Hav~ you everhee.n ~'!?en i n 4~ psychtat1k ef!letgetKy room &bt-en hO!-pita!h.ed Jcr ps.ych~trk r e:a~1M? j
             Whon .
            ·················································································-························································
            .: :::,::)" """' lle•r.J. va>ke, M cne.etse rn:i1~ lw,,>r.or ,~e n <>bj<!r.ts.or things th~t.«thers o<»~<1 not                                :t•?!
             H~vc you ew, b~en depcC!Sied foe wc,c,.ks. at~ tim., . lost ioterc~ oc pk!.,s<tJrn 11, m(ISt .,ct:Vitfos, h~d trcubk! ronrentr:itlng and m..i-ktng d~~$JooS or thought .)bout
             k;i8ing \'<>ltrs-?U?'
             When .

            Oid yoa i!'"-tr ~ tempt tG kill y'XJe~?
            W hen:

            fbve 'Y(IU 1.."Yt'I ha d ntihb':HU~ vr tla;.',04<.k.) a,- a fC)U:, of bcit1it ;nvot-red i n 1-ome l.lc>!.OnJtk/ tcmbte eY1.--r.tl' f-oc, c,..:.,t~e. vA rl,u~. g,mg f~nt, , fo·e,. Ql)mestis
           'Vio.~ ou . t',",1¥.t.. n'kitd.,<. a(tkk:-mr tA.lt~ kHk.od.
            When:

            Ha,reyo-u cverghren into m i>gJTci~"" VtJt.? Of iml.x.ifw ~n,:wct- th"l <Jno.! IIXt~..i.:m th& rt-.)uttcd-:ilwK'u•, imm lo utlx:.r,.ttt ~ti t.o tl~ dcsb!ltU~1 oC (l'f')l::Crtv1'j             r   I"~..-.. i-%1
            Wh<m:




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                            76
                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                               Page 354

Not Confidential                                                                                                                                                                                                                      GOV-00016887
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 78 of 946 Page ID
                                           #:9818




           ·o;;i ~· i~R:,: ~;;..~~·~·;;;.;;i1y·;;~~;i;;~y·i~~-:.,:;..~~-b'~~i ·t~·1i;.; US:?'·:
            What.wore yo~tokt :-bo"1. tho,_:,r1:-0&omof'IU bofo,o tho )our-~«»?

            Did tfu: ;an.;.nicm~n(.:; ~h;.nJc dvdnJ the: }1;>1,1rn~·t?:
            tfyu. h:w?


            Dou •;our famityw nnm, friti11d owe money 10 ~nyc.ne for the jo1Jr1"~y?.1.
            If \'~.~'. ~~W Much?


            Whom \'$ the r.,oncy c w•d?




           ~;~i;;~.i~1~~;;~············-··············
            Did :a.nyono thrnic.n yo~" Qr you, t:.mlly?

            tf ye~. who m.:.d• the thrc~is?

           We-re you e'Yt'rphYflc~l]y h:.rmcd? ~

            HY••, hQ-v.r? ......•.............. •.....•



            If v-,..h:-\v?............................................. .




            Did :a.nythinr ba.d h:.~IM" to U":yon• et. . i n t hh sit uati~n or •n1c,11e      •Ir•   l Yho   : · · .;.~~·; : · ;_:;;

            lt1od to i.avol

           Wh-,it hopp,encO ~nd to whom?


            Did ;1.r,yone ever kcQ/ d.c:.trov yqr,u doc~ment,? :

            If yes, woho ;md v.rlat? .........•.....................•

            Ot'O ~YOM ovor thrut.in to rQport y~ to the 'PQl!~/imm~ratton?

            tf~~,whG?

            Arc you wo( ri~d .ltryonc mlJht he tryins to fu'td you?

           .H~·~.~.~~!?
            O.ibt Bond.~/ bb!X Tr.,f ftui.nr
            Oid yo1,1 ,nrfon,.. ;my wo:): er ,:,ro~d.!: .;rny soMt'u7
            U_yo:s,,,wh~, .~nd whor•? ................................ .




            .................. ..................
           Wh«t    =--~ ~h· YIIOA ~~· d4.l.i..?

            Cs th•r• • d•bt?
            Hyer, h•, .11.rn,· debt ar,,.:wnt )n:UHHd? ;

            6y how mu<h? ..............•.•.••••......      .!
           When    did it lnCfuw,?
           ..........................
           wn,, did it in:r~nc'?




            UAC MAP Section 3: Services (Version 1.0}                                                                                    77
                                                                                                                                       Exhibit 4
                                                                                                                                       Page 355

Not Confidential                                                                                                                              GOV-00016888
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 79 of 946 Page ID
                                           #:9819


                       0
            : : : : : ; ,. you, DMlty ovo,r bun t fo.<Htonod OV.ff p~t\"'lat11 M wo•lrfo1··· ·h·o':


            tf yos, ""-'ho_tfw6~1:o:t06 y.:iu :at'id tvow? ..................... .




            w~rc ';'OU ~'lcr ma.dt' tc wo:k                 °" do ~nythin, yo~ d>d not W:lQt to do?
           .~;~ ~~~ .~~~~~- P.~\l f!.~~ d              ~~.' !':·~~ -~~J-~. ~~·~ ~   - ~!Y.~ ..........




            W~r,o .xponsH 1;>k Hi out o'f tf\o p y ?

            ff)-.s~t,.s?
               ·································-······
           : ~~ -~ ~.VC.~.c.~~ ~ -~~~ :-':'.'~:~.!!~~?.


                                  ......................................................
           : C';m,~e<ct.1.S.x Jndi<~

           : Old af'!yon• •nr Mk yo.u «o , •• y:,..., 1\11~.& or fn vo..ar undarwn r fn u:~ar,s• ftx mon•y/ a.nythln c of ve1v• ?                                                         :r ~~fl··i~~
             Oi:f 2f\yone ever p m'//s<c-cpt mon cv/ 0~1:h>nc o1 vaN-C" from olhcr pcotJe in Ol'dc:r to ,cc. you n.lkcd o, ir. y,oU< brtdcr-"'ct:.r?                                      ir-:";-;si =·:~~
           : Did •11v:io11• • ..,.., a,kto b li• r ict..,,.., or uco1cfiJ>t ofyo\l mok•:I or • ns:, .c•d in s.x .uh?

             If so. 'C!~d th-cy off-or you mor.~l/ Mytfli~ of ~~:uc t..o do this w did l hc-y a«'Cp\ r,-1oncv/.;n)"th.in1 of v~!uc- f«wn othc-:; ln order tv :,c:,,.: tj\cie 91CW.n:s or;t · .-.;.~
                                                                                                                                                                                                  r   -:-~,
             rcc;o.,dinc s'?




           : a~:c--:! on the Mfom»tion p:rcnclcd. ,ibD'llc: in the- ,.,..ffcd.,inC :cnic:,n, U thuc 1: 1nffi ckil')c «>t1~crn?
           : •' Y-!-.;. 1 ~!6- Gf tt~•l,t->.-t'f ,' ol:'4! Sil:
                                                        0




                C\1Ueflt ~            ,Of             Cot: f1.,.l.,3)'
            ~ -----·--·---·-·-·-···· , ···, ··· ·" ••, ........ .                                                                                                                                             --------------,•,•••,1 •••••••••••••••••••••ss
                                            l
                                                                                                                                                                                                                                   I
           ·o:;;~~k ~1~~~~- ;~~~;~;?)
            tfyH1 e>;,lalt>:

           Child ab.ui..ot i,,.a:f.rtc.on.c.emc? ;

           ,I f.! ~.~.~~-~ }~:••••••••••,•,•,•,••., •.

            M•nol h-ufth In"" ?:
            tfyu,u,pb:lt>:




           .................................................................
            O:ru ~n:c : p o!ttor ho\lC ff!V ldcnttf.:d .:.pec::i:lt f\c:ccb?




            Dot: th.c , poMo, h1vc f(,.,inri,al need,?

            If 'fC'S, C,tpblr,:


           ·o~~~-~~~: ~;~~~;·~ ~~;:;:~:J~·~~:~;~:h~~;;~;r
           /tfY~~.·e~~~!~··


           (Ooec t h• s:pcnsot >ta..,. >ny u l:ntn• f hmo,y1;,.:                                                        f' ,•e:;· ' 40

           )urt :any fok, nyccovkt:onc:
             U,t •"Y M lsd• m ..nor cor,!l)(Uol"',s. :




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                   78
                                                                                                                                                                                                                                  Exhibit 4
                                                                                                                                                                                                                                  Page 356

Not Confidential                                                                                                                                                                                                                                    GOV-000 16889
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 80 of 946 Page ID
                                           #:9820



            j tti:,,t0,1yn-f1N:A,<«at)cm:                                                                           :.~ ! .
            (Attt tf,o>c :t1-y p>rcflT/cbJtd f'03:a.tlo,u1 lc:<uoKl                                             . . fY~~}·:·t.:-.;
            j!f YH, ·~pla~I'\:


            t1J.lf~~~ ~~~.~.1~~~=............................. .
            : Ha, th; .pon;c, aponso:od Qnt 011101 UC in ca ,~ra:?
            t~~~:1~~~-~!'!.!:.~!~.~~.t.t~':':..........................;



             Sn•d onth•mo,t r•«nt !r>ffkki;:. ~-;~~~i~;· i; ·:·~ ·~~iki·; ~;,;.;·;. ~i.v•r• form ot:,-affk-kill% ln p•no,;;j ·(t~d~~;~·.:y;/~~;y·!f·oRR.hu (ss1,1.,d .
             traffl:.~bif; •11,:,bJljtyJ.ttu lot UC.)
            •Da:e •lid!tlflty l•ttM.,autd:.......................................................................... .................................................................... .

             8ue:d on th• :-r,on c-•c~t K1""111n1 for i(nb;lrUu, do-., tht cbftd k.t\le:it dtu~llity u d•fa,e,d in JKtlon 3 of thcAmuiu,n, v,ith tru.aba1tiu Act of lS,.iJ,                       ;·:·y~~·;: ·;;~
             4Z u.s.c. 6 1210llll?
             Jf   y•,, ,~lfy d1wbSltty~
             Bnod on tha nwst r~'4mt ~H~inc., ~' d1~ cblkt ~on~ 1/ictirn qf pt\'/f1taf ~ :;;~·~I .)bu~e u,do-r d~urnrt:t,;~,. that lndiwlt@ that tho chiiis h.cialth o;\,..\ (e,;: i' ,•,:;,.
             w•tf1N hH ~UI\ 1l-rn!fk.»:\tl\' hai-rn•cl ortffl.atened?                                                                                                                         '

            .U,~, P<O":i.~       ~ )hort. S.U(l)ffl.il~I/ . ................................ .
            ··-··················································································                 ·········-········································
             Send on t~ .spon,cr rl,:k •nco,""f\crot1clou 1t1• J;lon,o, c:r.edv pr•sao! • tlck o f ~ •, n,eJtt•atMan~, ._•plotte~tor., :.<tnffid<f.,t to 1t-. . UC?
             H y1,, Pf'Ovld• a short lUC'l)tnar•r........................ ..................•.....                         . .................................................. .




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                 79
                                                                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                    Page 357

Not Confidential                                                                                                                                                                                                           GOV-00016890
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 81 of 946 Page ID
                                           #:9821



           Appendix 3.8 Individual Service Plan

           tm:m:m:m:m:m@:1:m:M1i m¥MW?1~~JWWJJ!@mmnnmmm:m:mmrrn:w..;,'%'.1.ze:-1JWJ»Afil®JJ!!Mrnrnmmm:mnmtt1:::mmmwm@n
            fi;'51: N.arn~:


            l:ii.t Name:


            AKA:
            Status:
            0 ~1o of 81rth:                                                                                                                                                       Gender:
            A No. :                                                                                                                                                               LOS:
            Aeec:                                                                                                                                                                 C.c.O'rCC\t P'roe<';sm.!
            Country of 8h1h:                                                                                                                                                      Admltt<!<I O>t<t:



            (a~c Man:ai::cr.
            Cl>ni,c;:an:
            Mandat ory S:M'Vi~s




                                                                                    M~i!'"~: i')(\I~ w/:c-, 4& -(()~:rs of                                          Qne ll;-;ie

                                                                                    Ac:n:s~:c,•1




                       ..............................................................,,,,,,,.,,,,.,,,,,,,,,,,,, ............................................................,,,,,,,,,,,,,,,,,,,,,,,, ............................................................_.
                                                                                                                      «lttt•:ag)

                                                                                                                                            ~'."r"i! ,·~e.l!i,!\'i"r
                                                                                                                                            I)~       W(~l,.."v w•:,h




                                                                    ~ si::~.:,o~c- F4rr,' "•i '                                             Cv,g,)l ;"it
                                                                    ;;4,r,i•f ;:!~~,..,.1:.!',),\•0f'                                       o,,,,,,~<.·Vt'



                                                                    YVG .:.ru~~:1..-,..,;
                                                                    --.o?J.,l: ~,,c~r"'-'




                                             ~   OOt llft>:   0000000 • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • " ' ' ' ' ' ' ' ' ' ' ' ' '




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                           80
                                                                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                                                                          Page 358

Not Confidential                                                                                                                                                                                                                                             GOV-00016891
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 82 of 946 Page ID
                                          #:9822



           Appendix 3.9 UAC Case Review

            mn:rn:rn:rnmrnrnrnmwiw%&»ff1W~A.2a1J@www:1;;;Jmmmm;;:n&:MW~.t.ffffffl~J1mmmmmmrnrnmmt::r:::tINWWfiif:~
             flu t Name:


             l u t N:ur.,o:

             AAA,
             Statu s:
             O~to..:;f 2b'l"i):                                                                                                                                                 Gondo::
             A. f<lo..:                                                                                                                                                         LOS:
             A.re:                                                                                                                                                              Cvrn :.n1 Prcv-,m: .
             C.Cui'lt.ry ~t.s lrth :j ........................................................•...                                                                              Admltt-'d 0 )to·




             ; te!t

             jae(J,:!o-t.ls Aff:btfott:
             · ~~:
             )CanMe~u:
             jt:t:;t
             /ctinki.a.n:

             =~~:.....................

               Us.t.ll,, .:tl!ereil3:
               Ooyou foal v1ho1r1oh?


               If vo,, Wh>t 1ro y•u1 •1mpten1>?,
               AIJd:1:iC)tlll!I m e &1tl information!




           .i ~i''.:D• l¥~')! W'-1; f"~                                     :                                 ;'
                                                                                                                                                                                                                                                                          ·························        ....·····················-···
           :n:~,:rC:t..
           : ... ...................... .. . ............ _
                                                                            !:·~::;::.::~.:
                                                                  ••••••• y ,. ......,..,..,.,. .... ...... ,o),   ..................................................... . _ _ ..... ..........,.. ,.. ,. • • • • ,. . ................................................. . ~ . - -- --
                                                                                                                                                                                                                                                                                                                                                n
                                                                                                                                                                                                                                                                                                                                      ····--·.,; .


           ( t> ys:.:.-i                                                    ~·... -:-ur    l'.:1              .                                                                                                                                                                                                                                 l,. \,
             :tis.~~;·:~;·

                         :······················ ·                                 ·····.········ ........................... .,..................................:······· ····························· .............. -                           ................................ ....................................                         :
            ~m~:~:@.:'*~{-;•:-;.,:.;.,:.;.;,:-:-:,:. ;._;._;._;._;.:.:•:,,_;._;._;.x,x,x,x,_;.J=J:,.:,:,······:·············-··c~:m~:c!tJ(:-~;-··-~««-:-:.-:-:.«.«.•:-:-;.:-:•:~ ~:~::~ :::;....-:,.:,:,:,:,:,:,;.,· ······· ············· c··c·········~-:-:-:-:-:-:-:-:-:-:-:-:-:-;.;..;._;.;.:.;.;.;.:-;.:,:.:,:.:.-..-..:.-..w..-............~


            Know \',our R'lh:s '"rcwn:~'ti;;n
            l=t'O\'ldc:cl?

            Oat-!!:

            Lor o1,crul\l'f ,:o,r:pS.tA>Ol
            O:iito:
            A.i,y possible      WZJ:..1 ..~, id~ntit~d? j




           UAC MAP Section 3: Se rvices (Version 1.0}                                                                                                                                                                                                                                                                   81
                                                                                                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                                                                                               Page 359

Not Confidential                                                                                                                                                                                                                                                                                                                       GOV-00016892
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 83 of 946 Page ID
                                           #:9823



           j ~ : -:"\'i.::•.i \;~ ~., :-:.r,<Y.-... C'f t"lr   ::.\C'~:t;! ""'M !\"~-:ti.t."!C"{

           ) '.-y~MIOfk,>l tv.ahntkltt
           j Ott• of batu:a.~01':
           jr"Mustto1:
           j.ox<£1:
           )A>.isll:

            Aids Ill:

           j1«...,_1V
           iAx;sV,
           )Summ•ry of "•'°mme.nd.atio:,s:


           .m:m:m: : : :f: :m:rf:Hi:l fWY , ~ ~ ~ ~ff.f.l .l.l.l.l.l.l.l.Wrnri~mirfiI!Ii I . - ~ ~;Jff.iMrn:n:m:m:mmmmrnmmmnrwwrnr11
            Who pl11nned/o,c:.aniHd ye>~r jo1.u~•l'1

           lWh2t wue yo1.1 totd shout th• •u.ar.rerna:nts b • f.ore th* jo.irn•yl ·

           j Old th* uranc:•:n•t'IU c.hanc:• duri,i:: the jour,,..y?




           )Hye,, kow muck:

           \ \Ai'!!on< Jt t!.• "'o"•Y owid?(
           lwi·~·:~·~·~~·~;~d·;;;~~~·;
           j W1iat do you Hpe« to h.a,i9•~ if payment i•                            r.Gt   made?

           jC·1t:11::,0... !o;t,:.wx~
           /.~;~ -~nyol'!• tilr•.ait.n your ofy,o\lt t.mJlyr
                                                                                                                                   (   ...   ....
                                                                                                                                  :..! ~'?.~~


                                                                                                                                 r:..c..
                                                                                                                                 Yt••' c-,:,
                 .........................................................
               Jf;..,.. how?



               tty.., who?




             tY""~,wt>cn-?

             /~f~ .~~)1:~i:,;c .~~.d.~~Pf!C";~.'»n,'>"'!"~.~.bc ~. ~:: ,.;;~! ~.'!.oT4J?~~~ c~ ~.~~ko t,rltcf u, ~ ~lfc          !...:...
                                                                                                                                 ~~:.!.«-.


               Did .)!lyof\e e,,cf keep/ dest, o,y yout document~?
                                                                                                                                 ·'·······

               DEd .;,S\yonc cYcrth,catcn to npo.rt you to thi:' poti.i;c:/lmmicnrtlo~?



                                                                                                                                 (' ('
               Asi:','IOU wo~~:tyoncmich: be: try:n1 to fin:f you?
                                                                                                                                 :;;;~··

               !')eh( ~v,~,\ge/       :.aU\.v T, oJfkk\T".g
                                                                                                                                 (' ( '
               1>:d y~u p,•rform "1¥ i,.•ork or _provf<l• any Hrvkt•?

               If yos. what -at1d whtro?




               W~at win t he wor\o ic:~dvSc?




            UAC MAP Section 3: Services (Version 1.0}                                                                       82
                                                                                                                          Exhibit 4
                                                                                                                          Page 360

Not Confidential                                                                                                                   GOV-00016893
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 84 of 946 Page ID
                                           #:9824



            8vhowmuc.h1



            Wh'i dld lt 5ner~:uc?

            Kive you or youf fw:mily ~er Inc,., 1hre.rtcncd twer ~mc,,t or work for the joum~?
                                                             .....................................
            If y.., v;ho th.r.a'tfllff you :al'\d ho1...,?

            11\' t\at d id   you Hpttt t<tot)ld happtn H yc11 S.k th• job o , .stopP-d ....,o ,-ldn: ? :
            W•r• you .-..er m ade !a work a, do a n'(tn1nc ,ov did n.o: w•nt to do?
                                                                                                                                                                                                                        <'   r

            Did you rr~f\'O ~v or dld som~o..,a c.bo hop tho p-:J.y ]




           ' lf_y .eswh~t?.)

            How did you fort t e> th• wo,~ s;t•?




           ; Did :tnyoM l!VC.f pay/a.ec-tpt m ort~y/:inythtnc of .r:a!v~ f-ro m o.th't'r p,copl~ In orde r to se-c yo u 111hd o t in yoat u.nde rwu ,?
                                                                                                                                                                                                                        ,. ,.

                                                                                                                                                                                                                        :· :·
                                                                                                                                                                                                                        V~S t;t\
                                                                                                                                                                                                                        ,r
                                                                                                                                                                                                                        .~~~.":~
                                                                                                                                                                                                                        rr
           :.1!.~~~ ~!~~ ~~ ~f?l.~~1~;;.~!!~.~~~~: ..............................
           ,:,:r,: :>::,: :,:,,,,,:,,,,,,,:,:,,:,::::giifif({{ff{«ffffJ~~.Jrafft@fWWtn1f'.~==r,n:::r::;w@WW6fWfuwa;.:@fif@b@ifi!,\:~r:~:fa:~: :: : ':': :::::;:;mtWW~Jii i ff?'@Mi;
            f(;;;~;,,~·~;;;~~-              ;£lt {~,.2,-lj                        ;S»lxirJ.S~t~             {11) 8                       ilr,.:bess~     ~bcite       l~AI stMu<;                  : r.t1~~:k)nd,is,:
            rmmm,•,•,•,•,•,wj ----------~----

                                                                                                                                                                                       l
           L$.;b at.aM• • W H
                                   I
                                     t.Q. f'tUtl\~·1 ~
                                                                                                                                                                  .......................1.. .............................. .


           .t!. ~~~.~~p~~!i:i: ................ J


            C.,fl<I >ib«a:• .,. n <tCf• ct <onc••t'I•?
            tf yc~, caipbln.

            M a nt:a.J '.l,eahh hau.a?
            tfy..s, •)(pbi:,:
                         ·························-·················
            Ooac t h• sponsQr hw• ,iny family ,uppor.?
            Sp• '*(' ,,,,,,.,, ..... ,,,,,,,,,,,, ................
            Oou t~• tpontor hive an\· id•nt~itd .p.c.iti n Hds?~
           .,fy.:::1,,c111pbiri: ••••••••••••••••••••••••••••••••••••••••••••••      l
            Ooes the ) f, On>Ot h:w~ nn.:11ndal l'\eed ,?
            ify•1,, up1J,i:,:
            ..  - -                    ..          ..
                                             ............
            )ooas the spo~1-0T have ~da quate hcusl:r:z:?:
            (J,f' y,es, 11:xpfal.n~••••••••••••••.•.••••••••••••••••••.
            !l...r• thu•     a r.yc,o nureu v,ith tM dbcip!(nvy pn.cUcu/phiJ::nopky o f as;oruor?t

            fO~~-;th~ ,pow.or ·h ~~ ,1;;·;.kY,;::.;thi;;~-,:;?i
            ;~~~-~! F~lo~w ~vi~~~ f\-J _ ••••••••••••••••• ~
            .~!;t:~~ ~!~·~-~•.n!r'~~,·1.~tlC?;"t:.
            li<t a.y P••l»~60/ P&r•I•,
                 ..           .                                  .. ..       ..
            List and ducr;ta J,nf dl,cl~H:d cr{,.,,J-,a! a.ctMty:

                                                                                                                                       Oitc




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                     83
                                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                   Page 361

Not Confidential                                                                                                                                                                                                        GOV-00016894
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 85 of 946 Page ID
                                           #:9825


           : Ar•th••• :a.n-, ;:,.uant/ch11d r.tet:onat bs:uu?
             Sfyu, uplein:
             Do~ t~s,,;,No: ,.;1,vo. >,., o ,d,;r of R;?a»"~t?
            H 1n~ d•:• a.n:•d:
           : Mar th• Jpcni.or ,~n.sored any 0-i:l,•r UC In DC$ e2r•?
           : Adct:tiono! spon~t lnform.lti~"



                                                                                                                                     N,Jtne &fUC




           ,:,:,:,:,:,:,::J:::J:J:tmtM@ii.t.&;;J;JffiJ~.#..f.iffeti;.11MMM~r,:,,:A+:,:
                                            ............ ....
                                                                                      ~Mff@M@M.WJJ~k.M;.::iitm@@:::,:,:,:,:,:,:,:,:,:,:,:,:,:,,,J,::trrn1d@rnrnrnm                                                                                                                           ("" (""
            O:.s..:.::: «1: U~ n:«~t re'!,,: ;,; .?n,~,:1:1g :::v.:u:,J:f. h lti"! !:~,$:>Go •,:cu,: cl :.< Y.!,"=:'! f<,,•r. -:! ~r:.ff~•.:r,g :.,, :.-e· .o~a ~:~:c:;.1"!            ··,~! i:,d,· ,: Of-~ :us ),S\.~':: t 1~~:,~:«,g !.!~£.b-i ..-:v l.:::c: •,n t.C}                      1't~ ,~
            Vttt'I: <?-t;3:;,;::,y ·H:ermM?S:
            ;;.~~ M 7.t M{'J.1: ~tt<!f''" ~rr.t~l!\t? r.:,., .::•!.$~11tlt.,. t:i:-ts ' i~t <r-.·!~ ~3,t ,. ~i,,n-: -1:~'i                u: ~.f!~,1 ·r. S,,!'(!~o~ 3 ~, ::-.« A~e>..-:,s ~::-. ::>is,-:..:1,::.   1   :.J;t   .:-.i 1sr.,c, ~2 s;. :,.(. $ 1iJviUV
            :fy,•~. :,t)t-Clf~C:.~, bt,:t)'"
            8.;H;: Cf' tf>c :-:-.est ~ -:er.t :"'-'"Ec'?:",•:"'.g. t.r. ~~ ,:!',•I:-~:-.~, ·/,c:.~ ?f :*'fs•.:...I "':oe',c,1,» .;-bt;<Se (•.-Ae ; l;c~.Y.s~'i:-«-: ~'l<"2 1"X!lcau- t~:.t •f'. e t:-1:,&: ;.~,;<tt; Gr •n:fNE ta: ~.t.~~ ~!i,"\•fV.i:l~f"< t-,;;,,..,,e~ ~.. t-.r,g~u~t:~
            lf )-C, .):-:,'-• •C~ ,>   ::i-,~.~ )~;n:t:"f:
            &.."'S-.i:; <•1i Uit· ~~....,...,..s• , .1~ :-:1~~~~,.l.. ;l,o.u ::.-:: ~:>w:.~N t :<.-:,, !·, :,,u~;;~.:. ::~ ~r l:>•.~t. -.:-t!~·o:"'t•,t.. &..~.M·:t·Ht¢f'. or ti ,~n..::-f :.i ::.-: ·.r!:'
                                                                                                                                                                                                                                                                                             r ,.



           ro:;;1,.;g~·=·
           j!"IOl«ll!
           IDl£o:'ll¥fe" 'N/ Pov. tuliH\E-:



           j Re:,cr to WJ•)to: S\W'f'
           l!~~~?:'. ~'?!m.~•-'r;-:-~:.....



                                                             ·t   :enr:::· ... n · · · · · · · · · · · · · :::· · · · · · · · · · m · n::::ww w-:::n· ·re·· ::::::


            ~Reo1<1ff:utio.>1c

            jtecsl:
            :.J~~~ · ~~~·Jl~t!


            r~i~~.°'~~-~:·
            t~~~:i
            r;ti.,,t ~lt
            :'11tl•::




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                               84
                                                                                                                                                                                                                                                                             Exhibit 4
                                                                                                                                                                                                                                                                             Page 362

Not Confidential                                                                                                                                                                                                                                                                              GOV-00016895
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 86 of 946 Page ID
                                           #:9826



           Appendix 3.10 OYAS-RET Interviewing Guidance, OYAS-
            RET Score Sheet, and the OYAS Reentry Self-Report
           Questionnaire
            Prior to using these tools: Inform the UAC that self-disclosures of previously unreported
           criminal history or violent behavior to any other children, care provider staff, ORR, or others
            may result in the child's transfer to another care provider facility and may affect their release.



                                              OHIO YOUTH ASSESSMENT SYSTEM
                                                        REENTRY TOOL (OYAS--RET)
                                                            INTERVIEW GUIDE
                                                                                                                                               l(tf
               The, inter.-fe·vV gu!<!~? b !JeslgnetiN .~$.Sl:>t the a:;~e~s(!:r In (g.J:the-ring-the inform,~tlon nee:e.s!«!:!Yt <> ,Krn«ttdy .~s:it~.~. the
               :,01.1th en the OYAS-RE1. It I:, imp<11tant toestat)lr:stH;.i,ppc,rt with the \l'.>t.1tli, ari c! wnl:ejtis r.e<.:<,rnm~nded th,~t the
               i'nt~Nif:'W •;JUide llf.'- ctnsely folki'Jw~:I, r~1~ w<11¥.1i.ny of rhe q:H/i".;tlnrn. rtu)'¥c,t)' Her;? ;~r~s,mi-"" til)>fo-r ,::ondw:ur~J t he
               tmervlew~




                      " Do not he$.itate to tw., roll cw-up ques.tio-ris and prcbe. E.;(ampil?s ot fuUov:1-up qt1>?.~tion~:
                               c le:I rrw mor12<, I want to· !:x?. crmain that I und~rstanr! ,--ou.
                               o What happened next?
                               ,') Could ym.i expl~ln tl)at rt.utl1~e


                               ~' C}o y<m i:1er.c111l~ ;;om~ e~m:p[€$'?
                               -o Hcrw tHll that maJ.'~ you (~I?


                      " R.,emie!tnb;?-f '"'-1)::it' information yo1.1 ar~ tr/ini;i tc:-, ul:ltain. D:eVe!cp ti ear ex::in,1r~,% and remember there are
                         someumes diff~rnrir:-es in p€!rr:-eption.




            UAC MAP Section 3: Services (Version 1.0}                                                                                                       85
                                                                                                                                                         Exhibit 4
                                                                                                                                                         Page 363

Not Confidential                                                                                                                                                  GOV-000 16896
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 87 of 946 Page ID
                                           #:9827




             • \~/hene-.•er p!:?,£:Sible, ·ti1e open-i:!r1ded qtie~tio.n:; wlwre t.he: respondent. pn:.vides l1is er: her opi:nion a11ci is ab!e to
               ~laborate. For ex.ample, "Tell me moH, about yotff H':latiomhip with,,,"

             • Avoid dtslil'ble-b-arn~l-eti qu~sUons-where the respor,ct~nt l$m,ket:!., wmb-hl<lti,:in of qti;;-s.ti<ms:
                       ~   "How f~ y~u1· r~.it!or.uhlp w!tM yo.ur ni.~·ther and fatM~rr

             • Avoid biased questions w11er... the r>.3-sponden:t is led irt a c.ertatn direction,
                       o 'Your ireiatii:,n5.hip wit!~ }'o.ur rnoth;,,r isn't b,~d, i!. it?"




              Also, remember that the Interview i$ on1y one source of lnformatlon, OffldaJ recordi .and conater.al sources, such as family
              members or othEr professlon*fs, sf,ould alw be conrnlted<It is Important to corroborate the youth's respons~s. whenever
              posslb-le,

              Note: Throughout file lnt€1vlew guide there wm be q ue-s tiom markecl with an ~. These questions are av all.able on the sett-
              report questionnaire also, lf the interviewer ls using the self-report questionnaire with·the youth, they do not neces~rHy
              ha,~ to ask these que-stlom,


              The following domains a re sc:ored:
                   1. Juver1Ue Justice History
                   L Famfly cmd Uvlng Arrangements
                   L Peers and 5ocfal Suppott N?.twnrk
                   4. Education and Employment
                   5, Pro-Soclaf Skllls
                   6. Substanc:eAbuse, Mental Healtt1,and Perso;naHzy
                   7. Values, 8eUefs, and Attitudes


                                   •:••" '. •;•;.;.;.;.;,:.;,;-:-;-:   ...... .                                                                                  .;.: ::,:-:•          :,: :::::::= :•::•: .
                                                                                                                                                       :·.··.··:-:
             Name:                       ·::::>::..:.:· :'.:.:'.:.:'.:.:'.:.:'.:./      ':::}   :f:•:•:•:•:•:•:•:•:•:•:•:•:··=:::   :- ••
                                             ::-:--:-:




             Ra.r:e;
                                                                                     Cl C&uus!an       L:BlacUArnc.a-Amertc.an                                                        C::1 Native American
                                                                                     CJ Asian          [":-) Pacific islanoer
             Etlmicity:                                                              Cl Hispanldi.atlno        CJ Non-Hispanic

             Date of Bl rth:

             County:

                                                                                     [ ] 8thorless                                      Li 9th   C.l 1-0tti                     CJ ·11th         [) HS Diploma/GED
             Education (t1lg:flest completed):




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                86
                                                                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                                Page 364

Not Confidential                                                                                                                                                                                                          GOV-00016897
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 88 of 946 Page ID
                                           #:9828


             1.0 Juvenile Justice History

              ttems;

             1.1 l Docun1ent~ Contact with Juvenjle Justice System
                       0= 14orolde-r
                       1=   n ofy·mmger
             1.2) Atternpt€d and/or Escaped from :Residential Faclllty
                     o = No history of attempvescape
                       1 = History of attempt/escape


             1.3) Hfs-tory-ofSe'lllng Drugs
                     O= Has n~ve-r sold drugs
                     1 = Ha~ sold dmgs

             1.4) Ptiys.icaf Altercatr:on wi\f.h an Authority Figure
                      O= No 111 st1.1,f}' of physrc:al alterc:ation with auttiority ftgure
                      1 = Has a history of physical altercatkm with au!ltlorlty figune

             1.5) Weapon IJsed During a. Crime
                       0 = Nfver used a weapon during a crime
                       1 = Has-used a weapon cturtnpaaime

             1.6) Vlctlm Phy,,;lcany Harmed During Offense
                       o = Has n1tve-r p1ws.1c1Uy harmed a person during a crime
                       1 = Kas physically harm~d a person during a rrime

             l. 7) Received a ~/ajor Sanction wl1ile l n Residential care
                     o= H.as never recel,fe..i a major. sanction wl1Ue ln resldentral can,·
                     1 =Has fecetved at 1:east 1 ma}or sanction whUe 'in re-s:Jdential care




            UAC MAP Section 3: Services (Version 1.0}                                           87
                                                                                              Exhibit 4
                                                                                              Page 365

Not Confidential                                                                                     GOV-00016898
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 89 of 946 Page ID
                                           #:9829


              lam goinq to as"1 .vou a few questions- about your past.


               .1,. . ". .How
                          . .. . . .old
                                    . . . .were
                                           . . . . . . y. .ou. . . the
                                                                   . . . . .first
                                                                             . . . . .time
                                                                                       . . . . . . . . . . .got
                                                                                           }'OlJ
                                                                                                            . . . .in. . .trouble-?
                                                                                                                           . . . . . . . . . .......... . .. . . . . . . ...... . . . . . . . . . . . . . . . . .... . . -                                                                          . . . . .........,. .... . . . . . . . . . . 1


                            a, l/~'hat did -;•ou dol
                                                                                                                                                                                                                           ----................................................................................
                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                             ~:
                                                                                                                                       ,,,,,,,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,,,,,.,._ _ _ _ _....,..,,,..,..,.,.,.,,,,,.,.,.,,,.,.,.,.,.,.,,,,,.,,,.,,,.,, ,•,•,•,•,•,•,•,•,•,•,.,.,.,.,.,.,.,.,.,.,.,.,.,.,,.,_ _= w w w = . v ~ ;




                            b. Vt/hathappened ?
                                                                                  ·- -------.. .......... .......... ...... . . . - ...--------
                                                                                                                                             .-              ~




                          1............................................................................................................................................................................................................................1

             2 How about the mos1 recent offense, t ell me atmut It.




             l How marl'/ times alto gether have )'OU gotten in trouble wlt.h the tawi'

                                                                                                                                                                                                                                                                                                                                                  :1
                                                                                                                                                                                                                                                                                                                                                  :l
                          ·-------~----.,.,.,,....................................                                               ....................,...............,.,...,...,...,..............
                                                                                                          ,,,,,,,,,,,,,,,,,,,,,,,, ,                                                                 ____-                                                                                                        ---~--~
                                                                                                                                                                                                                         ..........................................................................................

                       a, Of those. how many r€suttect in adjudication?




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                         88
                                                                                                                                                                                                                                                                                                                       Exhibit 4
                                                                                                                                                                                                                                                                                                                       Page 366

Not Confidential                                                                                                                                                                                                                                                                                                                          GOV-00016899
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 90 of 946 Page ID
                                           #:9830


                                    b. 'vVllat o.tfense~ Wi?re you adjud1catetl on?



                                                                                                                                                                                                                                                                                                                                                                                                                        j
                4. Have you ever sold drugs?                                                                                                                                                                                                                                                                     .                                '   '   '                            .    . .                         ~




                                                                                                                                                                                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                                                                                                                                                                                        I
                 •• ••••••••••••••••••••••••••• ~ . . . . . . . . . . . . . . . ·, ·• ·, .. . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . .. . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . ......... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . .. ... ... . .       ,#-.-   .. .,.,.,,,.,..
                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                            -.-.-.-.-.-0:. ............................ 1:


               a. ·•·tfso, how often?

                     ('· Never                                       t · Oni::eina WhUe                                                                                                                                   C Often

              .~: .. ~~~l~.~,,~::er u~e a weapon durin9y~~X~!,!!?:..?.~.~.:.!X?..~.'.~~~~
                                                                                        tInto trciu~~e f or7 IS};~:,!.:.~'.}:.::.~.~~:.i.!,!(~~:~. . ...". . .._.,,,,,,,_=


              __,_., , .,.,. . ,. . . . ,. . . . .,. ._,_. . .,. . . ., .,. . . .,. . . ,. ., . ___.,_,. . . . .,_. J
              6. Has anyone g:otten hurt during an offense that you have (Ommltted?

                                                                                                                                                                                                                                                                                                                                                                                                                      I~
              ... m ....... ,. uu.u.· ,.· ,.· ,.· ,.· ,muuumuuuuuuu.wuuu.wu.wu.w,.•.•.•.w.•.•.•.•.•.•.•.•.•. .-.,.w ,.w,.wu .. , ....,,,,,,... ,,.,_.,,,,,,.,,,,,,,,....w.w................., ...•.•.•.•uuu.•.•.•.•.·. .-.....•.·umumuu.••.•,,,~,_,. ,.,.,,,.,uuuum,J




            .7,. . Ten
                   .......me
                          ......about
                                ..............................................................................
                                           any physical fights you have been in                                . . with
                                                                                                                   . . . . . .st..'\ff
                                                                                                                              . . . ... . . .... ,...................................................................... . . . ... . ..... . . . . .1

                                                                                                                                                                                                                        ...................................................................................................................... 1
                            a. \r\lhat aoout any other authority figures (e,g,, police, tea-;:hers/sd'lool personnel. detention workers, bosses,
                            etc..)?

                           I
                           ;
                                   ·- - - - - - - - - - - - - - -·" """'"'"""""""""                                                                                                                                                                                                                                                                           """"""'"'"·"
                                                                                                                                                                                                                                                                                                                                                                                       .                             I'
                           L,,,,,,,,,,_.,,_.,,,,,,,_,,,,,,,_,,,,_,,,,,,_,,,,,,,,mu,n,nuu,-·.···,.,·.·······································"·"·····"wm,.wnmmuuuuummmruunn,nuu,.·.················································"''"'"'""'"'~·.w.wuuu.wm.., .., ..                                                                                                                                               ,J




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                89
                                                                                                                                                                                                                                                                                                                                                                                              Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                              Page 367

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                   GOV-00016900
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 91 of 946 Page ID
                                           #:9831



                 8. Have yc11 ever been held ~n de:tentfon:?
            r···············~··································"··············· ··· ··.......................................................,.........m••••······················..·····················...................- ....... .-.-........l
            !                                                                                                                                                                                                                                     !
            l                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
            1                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
            i
            ,. •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• •••• ' ' " ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '                                                                                          ,,,,,,,,,,.,.,u ...... ,.,..,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, /.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                 9. How about an-0ther res~dent~tfacillty besides this c<n:e?
            ::                                                                                                                                                                                                 .                                                                                                                                                                                                                                               ~



            ~                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
            l                                                                                                                                                                                                                                                                                                                                                                                                                                                  $
            l                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
            l                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
            i
            ::
            , .............. ....................................................................... , .., ......... ................ .. ....... .................................................... ............ ,.,.,., .. ........... ...... ......... , ...................i
                                                                                                                                                                                                                                                                                                                                                                                                                                                              l'S



                                   a. lf so, ha.v~ yoli ever gotten into trouble f<!rtrying to leav,e a re~idential facility without pennission?


                                 I                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                 1......................................................................... -.......................................                                                                                                   uu ·, v ........................................................... ............. . , · · ww ..........                                                                                            ..J
                                   b.         Were you charged with AWOL?




                                 c=~~~
                 1o. Since be-ing in the facm~• .. liave you received any consequences?
                 ,.,.,.,.,.,.,.,.,.._._._,.._._..._..._,,,,, ,, ,, ,,,,,,,..,.,.,...,,.,.,.,.,.,.,., ,.,.,., ,., ,., ,., ,., , , ,., ,., , , ,."'""""'""'..,,,.,...,,,,............................................................................_,,.......................................... " .." .. " " " .. " ..,,,,,,,..................................................................................,,,,,,,,,,...........................................,.....v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f



                                 a, If yes. for wtiat?
                             ~ _..., , · , , · , , · , , , , · , , · , , · , ; , ',• ; , , , (~(,(.(((((((((((((((((((((((((((((((-.((-.(-.(-.(-.-:-.(-.«(((((<(((.;(..• .... .., •, ·,;, o'o , •o o'(U, •• O• O• {•J• U ",(<'.<(_((• (<.:..:. . (((((((((((•. ((<•,(•(<((((((((o((o((((((((•:•• o'.• ,· , , , ..,                                                        l o.., I , , , , • .., , , , , ,,,•, {,;.,\.;,\((<(((<<((((('({(((o((((( l




                             !
                             \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~

                             !                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                             l                                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                             t,,,, ,.,.,.,,, '"''""'"'' .,, ,,. ,.,,.,.,,,,,.,.,,., .,, ................... •"~•'•••• ,, ....... ••••,, ...... ,,,,,,,,,,, "",. uu,:,,:,, o . " ' ,, ,,unn ·,.,,.,.b,1,,1,,1,,1,, "'"'""'' ...... ,,, ........ , ...... , ,..,..,.. .... ......., . , . , . . . . . . . ..............                                                                                                                                              ~




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                  90
                                                                                                                                                                                                                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                            Page 368

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                             GOV-00016901
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 92 of 946 Page ID
                                           #:9832


                             b-, What happened to you as the result-Of the the conc;equencel
                            !"'-------.-                             -                                   '"'""""="""'""''""'.-'"''-'"'WWW_ _ _wwwwww=wwwwww.-.-.-.-.-.-.-.-,.,.-_.,.._.._.-.-......




                            1                    .                                                                                                   .                                                          - -

              2.0 Family and living Arrangement

               Items:

              2.1) Famlly fs llnportant
                     o= FamjJy Is very lmport.ant t•~ th~ }'Ot1th
                     1 = Famlly Is not very lmporbnt to th"1youth

              2.2') Family MembeTr.sJ Arre~ted
                                0= No
                                1 = Yes


              2.3} Parent:sJCaregtvers Use ft.p1>ropri:ate Consequences
                      o= Parentstcareg:iv.ers llse appropflate consequencesmost of th~ timJ?
                                1 = Parent~/careg1vers use inapproprlate consequences

              2.4} Posltlve Re·lationsh1p with Person at Pl;anne<1 Residence
                     0 = Posltlve/sup:portlve relatiooshf p wim adu it at planned res1ctence
                     1 = Does not nave a positive re-latlonship with adult at planned residenc~


             I t1m goi.ng to askyou a tewqae_stkms about your taml'iy,


               1. Tell me ~bot~! your biological
              r·------·----                      pi:!f'e ot5
                                              ____             and/or adoptive
                                                          ,_,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,    pa,~nts.
                                                                                            ____________                                            , , w_ _ __                 _




             I
             I                                                                                                                                                                                                                      ..................................r

              r---------·                                                                                                                 _ _,_"_ _ _ ____
              }.   • • • • • • • • • • • •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• • ••••••••••••• • • ••••••• ••••• •••••••••••••••••••••••••••••••••••••••••••••••••••••>•>• M••••••••• ••••••••




               a, How often do you ha\<e contact wtth them?




             Il.........................................................,..................................,.,.,,,.,, ..........................................................................,.,,, ........................
                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                      .v.v,v,•,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r,r~




              f
               b, If the youth was raised by non-biological parents. ask them dbOut the~r relationship 1t,iith these parents ;also,
                                                                                                                 -------. .......----------                                                                -------"·-----------~·                                                  I
              t""""'"""~""'""""'"'-'"'"""""""""""""""·''·'"'•'•'•'•''•'•'•'•'•"""""""'"'"""""""""'""""'"'"'""'"""""'"'"'"'·'•'•'•'•''•''·""'""'""'""""""""""""'"""'"'"'J




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                    91
                                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                               Page 369

Not Confidential                                                                                                                                                                                                                                                             GOV-00016902
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 93 of 946 Page ID
                                           #:9833



              2:. Who we.re you !Mng with the fast tlrneyou weft!. lo the comrmmlty,'




                            a._ How w~H ~fdyou~et_alon~ _w.Rh the-pt!opli!}'?.ll~V.~'.~ fi~l11~ ~i_t~7·····························                                                                                                                                                                                ----·· · · ·............

                        """"'----------.................................                                                                                                                              _____
                                                                                                                                                     .....................,.,.,.,.,.,...,...,...,...,..
                                                                                                                                            ,,,,,,,,,,                                                                               ~   .....,.........................,,,,,,,,,,,,,,,,,,,,,,,,,,...,.........................,.,...,...,...,._   ,.,.,.,,.,,.,--,.,,.,.,.,,-_


             3. ~How· would you rate the foUov.1ng statement1"My family i5 important to me?''

                    r Strong I}' Agree                                                       C Agret?                                          r· D1sagree                                                C Stron-gly D1sagre€

                             How often (lo y.ou talk to them?
                       ra...................................................................................................................................................................._
                                                                                                                                                                                             ..........................................-................ l
                       !                                                                                                                                                                                                                                                                                                                                                      l

                       !
                       ~-
                            , , , , , , , , , , , , , , , , , , , , , , ••. •.-. ••h""un, " .,,,.,n,1,1,1,1,1,1,1.,,1,u"""""'""""""""nnnn,1,1 ..,H.,Un.,. , , , , , , , , , , , , , , , .............. ,. , .. Jn,.,,n,1,1,1,1,1,1.,.,.,.,.,.,.,.,.,.,.,.,.,_,.,_,.,_,.,_,,,.,.,.,.,, •'••'•., •, , , , , , , , , , , , ,1,1,10 , ",1,u,,/, "'"''' •• "' •• •• •• 10;



                       rb.. . .o.-er
                                . . . . .the
                                          . . . .phone1
                                                  . . . . . . . .Visitation?
                                                                  . . . . . . . .,....,. . ~.,. . . . . . . . . . . . . . . . . . . ... ... . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . ... . . .... . . . . .. . . ';.
                       f


                       1......................................- .....................................................................................- ........................................ _ ...............................,,, ,,,,.., i



             3, ,;How manyclosefamUy members (e.g., parents,, siblingsJ h.avebeen arr€sted before?
                  ('· Q    C- 1       (' 2        (' 3+

                           a, Have any of them ever be-en loja11/prison?
                       r·················-···················································································································--"'···                                                                                                     ·································- ---                                      ........................ ,




                       1.................. ........................................................... .............................. ············ · ········································                                                                                                                              "'"                                             'j
              5. Ten me about tne consequences your parentsf-ca:re(llvers gave you when you got in trouble.
             r----------                                                                                                                                                   -------                                                                        -----------------------------------------------
             1                                                                                                                                                                                                                                                                                                                                                                I
             !l................................................................................"..................................................................................................... __ .......,...__...........,...JI




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                   92
                                                                                                                                                                                                                                                                                                                                                      Exhibit 4
                                                                                                                                                                                                                                                                                                                                                      Page 370

Not Confidential                                                                                                                                                                                                                                                                                                                                                         GOV-00016903
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 94 of 946 Page ID
                                           #:9834


                   .a. Have you ever gotten grounded? If so. how Jong:
                   r-···················· ........ .. . ..... .. ...............                 . ............. ··············································· .. .......                                  . ........ ................................................. )

                   !                                                                                                                                                                                                                                                                           ;
                   f                                                                                                                                                                                                                                                                           1
                   I
                   ! .• ,,, .. ,, ..............,,,,,........................ ,,,,,,,,,,,,,,,,, ,,, , .,, ,,,,,,,,,,,, , , , , ,,,,,,,,,,,,,,,,,, .... ,.,,,,,,,,,,, ............ ,, ...... ,,,,,,,,,,,,,,._,, , , , , .,.,..., •.,..,u•~n• ~o o••••uu .. ............................ _, :. ·
                   ~
                                                                                                                                                                                                                                                                                               ?




                                                                                                                                                                    ::: ::



                    a, Hmv well do·you get al<:419 with th~m?
                   r······································································· .......................................... _............................................................................................................._
                   '                                                                                                                                                                                                                                                                      ~
                   I.... . ..               , . w . w . -.,, .. uwNwu. • . • . • .,.,.,.,.,.,,,,,.m••...• . ,... . ......                     . •. • •   ' " ' w u w w ......... • . • . • . • .,.,...., .......... . . . . . . . . . .               ,.· . ~ · "· -"·•• · • · "' "· ..   .J
                                 Oo you think the people you ani golng to li'Vt> with are, suppmtlve?
                         rb,........... ,...,,,,,....u==n,,."""'"'"""w.......,.. .....,.,·,········································" "'"""'"--""'"""'.... , u, .......... ..,...,....................,,.....,, ................ ·"" ...                                             .,w    i



                         I
                         !
                         1.. ............................................................. ············································································· ............................................................................... .!
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                           1




              3.0 Peers and Social Support Network

               items:

              3, 1) Acquail1ranc1?-s Use Drugs
                       o = 5 or f<!Wf!f a«1uaintances use C!rugs
                       1 = 6-or mor~ acquafntarices us~ <!rugs

              3.2} FriJ:nds Fight
                      O = Friends do not get in fights .often
                              1 = Frl~1ds fight a lot


             .l.3) Friends Use Drug;~
                             o= L~ss th.an soev., offrie-nds use- drugs
                             1 = 50% or more of Mends use. drugs




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                  93
                                                                                                                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                                                                                Page 371

Not Confidential                                                                                                                                                                                                                                                                    GOV-00016904
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 95 of 946 Page ID
                                           #:9835



              3.4) Friends Anested
                           O= Less than, 50% offri~nds have been arr5ted
                           l = 50% or more offriends have been arrested

              3.5) R.elaUonsMp with Yo'llth on Unit
                           O =Gets afong \l'ilth youth on t~ un!t
                            l     = Does not get along with youth on the ur.i!t

              3.6) RelaUonsl"tipwlth Staff:
                           O= -Gets along with staff .at the facility
                           1 = Does not get along with staff at tt1e- tac.ii ity

              3.7) Fri-ends/Family A~~ocl.ated 'Nlth Gang Actfvffy·


                            O= Frfe:nds. are not part ofa gang
                            1 = Frfe,tKlsare pa1t of a gang.

              3.S) AnestE!d With Friends
                      O= Not .arrested with tri~nds
                      1 = Arrestee! vvith frhmds

              3-!}) Adults it, t~e(ommunity are Supportr,e
                      o= Adults in the coinmunity ar<? suppo.ruve
                      1 = Adults ln the community are not supportive-


               lam golng to ask you 11 set of quest/om aoo ut ttle. propie that you !mow. Some ofthe t/lies-tlons wiff l>e about-acquaintances
              .and some wHI be about your close hiends.


               1. Talking al>out your ac<1uaintances (pe¢:p!e who you know but are not your dose rrlencls), how many have 1,een in
                  trouhlew'ltMhe law?




                        a. Forwhat?
                    1······ · · · · · · · · · · · · · ······· ····································•·"''""""'''"''''''''''''''''''''''''''''''' '''''' ' ""''''''''''''''''''''''''''""'."'"""''''''''''''''''''''''''' ' ' ' " · ''' ·' · ' '"'' ''''''''''''' )
                    !                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                    !i                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !


                    il                                                                                                                                                                                                                                                                                                                                                                                                                                                   !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         <
                    ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..... . .. . .. . . . . . . . . .... . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..... . . . . . . . . . . . . . . . . . . . . . . . . . . .... ... .t.. .......................................... . . . . . . . . . . . . . . . . . . . . . . . . . . . .




               2. .,.How about the number of acqua!nl:an<es 1hat 1.1se drugs? Do you kncr,\I ab,)ut how 1nony {outside the fa:cllity) us~
                   substanc~.sl'
                   c··oto5        (' 6to10         (' '11to15            r· 16to20            (' 21+




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                       94
                                                                                                                                                                                                                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                               Page 372

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                   GOV-00016905
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 96 of 946 Page ID
                                           #:9836




             Now focusi ng on your friends:

             3, TeU m e aooutyour e:losefriends {consider those inthec:o mmunityai well as in the facmtn

                 How many friends would you say you have?                                                     f'...................
                                                                                                              ~
                                                                                                                   . ...............  1
                                                                                                                                      :


                           a.    Of tMse friends, how rnany use alcohol?                                                l                         i
                                                                                                                        i . ... . ......... . ••• .:




                           b. Of those friends, how many use drugs?
                                                                                                                  r... . . ..... . 1
                                                                                                                  ~-.................. ~
                                                                                                                                                                                          ~-       .
                          a. Ot those friends, how mari>• t,ave been suspended/ expelled from schooll

                          a, Of those fr fends. h(lW rnany t,ave been in detentton?

                           a, Of those friends, how many 11.;we been arrested? ·•j.................... j..
                                                                                                                                                 \             ..  __
                                                                                                                                                 '. ,.,..,,.,,.,,.,.
                                                                                                                                                                       '
                                                                                                                                                                       .
                                                                                                                                                                                          ~-.•.•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,:




             4. ~How woukl you rate the foJlo\\~ng stilt~ment: "M'/' friends. get into physfc:al fights?"
                                                   (" Sometimes                                  (· Often,

              5. »H(rw many1imes have you been arrested/c.ommitted a crime while you h.ave bet:n with: your friends?
             ~-··········· ..................................................................,....... ..............................................................................-...... .. .................................,.,.........., ,.,         ... ...


             I{i.. ~How many ot your friends are Involved In a gang?                                                     l,,,,,,,,,,,,,,,,,,,,J
                                                                                                                                                 ··· .
                                                                                                                                                                                                                                          -- J
             7. "'As fortheyouthonyouruni(, hov1well·doyo-u get along with them?
                    (~ Not at.AH                            (' Ok                     ·C' Somi?v,l'hat                                                                 ('"· VP<Y Good

                         a. Do you .consider any orn1em to be your friends?'


                        1.:                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                    i
                                                                                                                                 •.•••••• - : . : •••••••••••••••••••••••••••••••••••••••·.............................Y'X«<...<<<<<<<<<· ......................... -~




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                 95
                                                                                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                               Page 373

Not Confidential                                                                                                                                                                                                                                                   GOV-00016906
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 97 of 946 Page ID
                                           #:9837



              8. ,; How about staft? How well do you g<:it along with them at the tadlit}•?

                      ( NotatAlf                                                             :' Ok                                           c· Somewhat                                                                  c· Good                                                 C VeryGood

             9, As for the comrmmlty )'OU wm be li'+1ng in, te-11 me- about any non-family mernb€fs that you ~el are su.pport'iV<!,




                                  ·-----------                                                                                                                                                                                                                                                          --                                                                                                                                              j
                            a. Have yo:u talked to any of them slnce ;•ou have been here?
                           ~. . ......... . ....... .............. ................................ . . . . . . . . ...................... ••.• •.• . •                                               .................................................... ............... . ........................... ' .                                      -.«, ((,_,. ...... _,. ... ..................,....-;,,;,;,;,;,;,;,;,;-i,-.-.-.-;-;........,;-;-;-;-;-.-:;

                           :                                                                                                                                                                                                                                                                                                                                                                                                                            l
                           t. . _.NJ'll_._._._._._..,.,.,.,.,.,,n,,1.r,1,1,1,1,1;,1,1,1,1,1,1,1,1,u;,1,1,1.,.,;,u,1,1,1,1,1,1,1.,.,.,.,.,.,.,.,.,_..,.,.,_.,,,.,.,.,.,.,.,,,,,.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,•,,,,,,....,y.•,t,•_..,_._._..,NNNN_..,.,.,_..,.,.,.,.,.,.,,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,1,,;,1,,;,,...,.,.,,1_,.,.,.,.,,,.,.,.,,,,,.,,,,,,','•'•'•'o','N,t,.,.,t,•,•,•,•,t,t,t,t,t,t,•.r,u,u.r.r,u.r.r.r;o.•.r.r.r.r.r==.r.r.r.r.r.J




             4 .0 Education and Employment

             Items:

             4.1l Truant f:rom School
                     O = Never beeri diarged with truancy
                                  1 = Charged with truancy


             4 .2) Expelled - Ever
                     O = Never beeri expelled from :school
                                  1 = Exp~ le-d from school

             4.3l Effort in Sc.hool
                                  O= Eff(lrt in school
                                  1 = Litue l:'ffort in scho<1i

             4.4l Relationship with Current School PersoonWEmployer
                                  O= Positive rela,ttcnshlp wlth sc:hool per~onnel/employer
                                  1 = No positive relationihip with school personnel/employer


             Th/5 section rocus-es on edurntior1 and employment, frth.e youth ts employed f/JH-tfmeor herl .tli) primary rows fs empioyment
             Item 43 snouir:fb e scm-ed bam1 on employment.

                    1. Tell me about sch,ool before you-came to the fa-cllity,
             ·. :                                                •                               •                  .      0 •• •            •            •, •• • •                                                                                                               ••    < < ••• ••• •, • •                                              ~           NNN                ~ » . < - <• •••••••••••••••••;~




                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
             ,
             l _ ,__,__,_,_,,,~~,,,,,,,J
                       a. \>Vhen was the first time you sklpped cla~~J
                       ~                                                                                                           . . . .                                                                                                                                                                 . . . . . . . . . . . . . , . , ........, ... , . ,,,, .. ,.m• .,,-.            .,---=-
                       I


                       L,mH·----www-m,mm.•mHmm.•,,•,,•,,•,,•.•.•.•.•.•.•,•.•,•.•.•.•.•.•.w.wnnnmmnm•--www-=,mm.w,.•,.•.•.•,,...... , ...•.•,•.•,•.•,.•,.•,,,..,,,,_,_,_,__,,mHH====,.,,,,,S




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                  96
                                                                                                                                                                                                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                            Page 374

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                              GOV-00016907
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 98 of 946 Page ID
                                           #:9838


                                    b. How· often did you skip class?




                                    c. '°How many tlmei; were you charged with truancy in th€' last two years?
                                 :···............···················································· .... ...................................................................................... ........................................... .. . . . . . . . . . . . . . . . . . .. . ..
                                                                                                                                                                            ,                                                                                                                                                                      ~                                                                                                                             .
                                 ~
                                  j'.

                                 \
                                 .1:,                                                                                                                                                                                                                                                                                                                                                                                                                                            ~
                                 :;.,..........,.....---·~---.,.,.,.,.,.,.,.,.u., .., ..,.,.,.,.,.,.,.,.,.,.,.,.,,.,.,·,·,·,•,·,,·,,·,,·,,·, ,·,·,·,,,,,,.,,..,,..,,,,.,.,.,.,.,.._.,.,.,.,.,.,www.,,u.,., ....,...,.,.,,.. ,...,...,,.,·,•,·,•,·,•,·,•,·,•,·,•,',,',,,,,,,<,'""..,."'"'"',,,,..,..............•.·.v .v .•,;. •,;. •,;. ·.·.·.·.v .·.·.···.·-.·.-~


             ,·
                  2, Were you ever e:xpelte(i from school?
                  ................................................................................                                                                                                                                   ························-··················································································                                                                                              ____
                                                                                                                                                                                                                                                                                                                                                                 ························································-·....................




            I                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
             :•u,1,-,-,1,-,1,1,1,1.-....,,..-,-,.,-.-,-.-,-.,....,....-..............n•,t,t,f,f,f,f,f,f,f..,1b',l•',l,l,','.','.','.','o",'o','o'•'•'•'•'•'•'•'•'•'•'•'•••••••·••t,•,•,•,•,•,•,•,•,•,•,•,•,·,•,·,·,·,·,·,·,f,·,1,-,-,-,-,.,.,.,...................................._..,_..,...,_..,_..........,•.,.,·,·,·,•.·,•,•,•,•,•,•,•,•,•,•,•,•.•,•,•,•,•,•,•,•,•,•,•,•,•,•,·..·,f,·,1,·,',·...-,.·,1..............................=-.-.-.-.-.-...-.-...-...-...-.......-_....:




              3. "'HoiN did yl)u get along w ith teachefil
             :·

             11

             :·
             L............................................................. . . . . . . . . . . . ............................................. ........ . . . . . . .... . .. . .. .... . . ,............,.,.,.,.,.,..,.. ... . .                                                                                                                                                                                                                                 w .·,.·,·


                                        a. Oid yot1: c.onside.r any of them positiv~ Influences?
                                   r,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,___,,,____________,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,....,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,                                                                                                                                                                                                                     r
                                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                                  ;.



                                  1..................................................................................................................................................................................................................................1
                                        b, If yes, h:ow manyJ                                                                                                                                                                                              _________
                                                                                                                                                                                                       .....................................................                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                               ....................................... ..,,_..................................    --~
                                  I
                                  1...................................................................................................................................................................................................................................1
                                        Ic. Wete they avaUaf)le to h=elp you outside U,e d,ssroom?                                                                                                                                                                                                                                             .                                                                             ~= _____                                         ,,1
                                        I                                                                                                                                                                                                                                                                                                                                                                                                                                            l

                                        I................................................................................................................................................................................................................................I..
                                        l\. ,                                                                                                                                                                                                                                                                                                                                                                                                                                        ~




                                           d. How about school s:lnce you have. been here.!




                                        f,,,,,,             '··"'"''''''''''''''''''-=•·'·······"''"'''''''''''''''-··-==·············· .                                                                                                                                                                                                                                                                                                                                            1


           UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                              97
                                                                                                                                                                                                                                                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 375

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                       GOV-00016908
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 99 of 946 Page ID
                                           #:9839


                   4. Have-you been in tr(}uble at s.ctiool sinc.e you have-been here?
                ............................................................., ..,"'""""' " ' ' ' ' ' ' ' ' '""""",...,...,...,.........,....,.,......................., ............................... . . . , . , .... .... .... .... ........ . ......................,,...,,,........." ...."""""" ""'"""'""'"""'".........................,... ......., . ,.,•,·,· · · · ····· ··,',•,',',',',',',','.............."""'"ff<N",',r-ff,',r-.................., ..,,., , . , , , ,.....,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~:




                N.o'.fi' lam going to ask }fOU questions aboot cmyjobs you have had.


                   S:. Describe .any jobs you rnwe ev€I had.
                                                                                                                                                    mm,m,.v.•.•.•.•.•.•.•.•.•,•.•.•.•.•.•.•.•,•.•.•.•,•.•.•.•.•,'•' '·""""'""·'"WN~"www~~"'"' ' , ....•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•,•,•.•,•.•.•,•.w nw w·····ww•··,mm-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·'


                ·•• • • • • • • • • • · ······· · ····· • · • · • · • · .... - ............... ......... ....................... ......... • • •• •• • •• • • •••••••••••••••• --• •••••-- ·· • · • ·· " ·" "· "· ·--·----••••••••• •••••••••••• -. • • •••••.... • . .. .. ..... m m ........................                                                                                                                                                                           -1


                                    ra.. . Did
                                           . . .you
                                                ....... gi?t
                                                        ..... .. along
                                                                   . . . .with
                                                                          . . .... your
                                                                                   . . .......co-workers~
                                                                                                ..      .. ...........~···~·· .....                                                                                                                                                                           .... . . .. . ... .. . . . . . .................                                                                                                                           ~




                                    I
                                    t.......................................................................................................................................................................--······--····--·····--··--·· · ----·· · · ........._;·
                                       b, How a boutyour boss?
                                     [                                              .                          .                                        ...                                                                                                                                            .            .                                                                                                                                                                    1-


                                    1                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                    '
                                    f
                                    t .,,,,,,,,,,,,,,,,.,, ................................................,, .••••••••••••••••••••••••••••••...•.... , .. ,,, ,1.u .u,1,1,1•••••• , •• , ............................................... ...........                                                                                                                                                                        o1o1•••••••••••••••••·•·•·•·•·•·-}
                                c. Did you everhi\ve a problem with staff or co-workers?




             6., Describe any problems that }'OU had,                                                                                                               -~wwwwwww................................"'·"'

                                                                                                                                                                                                                                                                                                                                                     Nwwe......, •••••••••••••••••••••, , ,......, ••          """"'"""'"'""'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \
            i:..........•...•.•w.•.•.•-•.•-•.•.•."""'"""'""""""""""'"""""'"'"""""'"""""""""''····································'"""""""""'"'"'"'""'"""""""""""""'·······································,.•-•.,•. """"""'"'""""'"'""""J
               7. How dld it end up?




              I8. What is longest
                          . you......wof1<etl. at a.job:.. . . .
                                                       the
                                                                                                                                                                                                                                                                  .... .... ...... . . .                                                                                                                                                           - 1
              11
              •,•. • • , • , • •, •,•,.~ , •• I-I• i'• I-• I-• I-• i' I I, NIUUUUUU , I , I , l ol ol . •• I ••••••• I , I , l , . •,,•, ,\,' ,,' ,,-1 ,d,o'. • • • • 1-,                                    I-•,•••, I-•, •, I ,, I-••• i'• I , I ,          ,',l,l,1,1,l,U IIIIUNlol ol ,,,,,, •, •,, • •, • • •• .. ~,1,1,1 ,,,•,' •, o',' ,li'• • • • • , • , • , , ,, • , • , • . , •, I • I • I •• ,-.;.• ,• .-.;.-.;.:,:,:,; .:,:,• ;.-;, ;u, ;, ;, ;,~ ...{
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                                   98
                                                                                                                                                                                                                                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                            Page 376

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                               GOV-00016909
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 100 of 946 Page ID
                                           #:9840


              9, How about the s.hortest time?
                     .. ...············· ··················.. ······················································ ·········· ·········· ··································· ······· · ···············"" ···1

             [
                    ·- -----                                                                                       ""'""""""" "'                                                                                                                                                                                                            '




             5.0 Pro-Social Skills

              Items:

             .5". 1) Can Identify Trfgg,e~/Hlgh                                                 Risk S.ltuations
                                 O= td~tmes high 1isk situations



                                1 = Does not kfent1fy h~gh rlsk situations

             5.2) Weighs Prc,/Ci;ins ofa Situation
                               o='Neighs the pros and cons of .a situation
                               1 = Does not weigh the pros.and .c.ons of a situation

             5.3) Pro-5oci41 ctecisJon Making
                     O= Demonstrates pro-soclal decision mak!ng
                     1 = Does nm demonstrat~ pro-soda! decision making

             SA) Frustration Tole1.1nce-
                               O= Adequate skms to manage frustration
                               1 = Some-/minlmal skills to m.ma.gefrustratlon



              t What kinds of things lead you t-0.get Into trouble?




              ........................................................................................................................................................................................................................................:·

              2, Tell me aboot a time where you did not realize you were headed fof trOL1ble.. but loo~:ing back on lt, you should have
              seo?n trouble coming your way,




                                                                                                                                                                                                                                                                                                                                       :•
             ·············································································· ....................... ·····································........................... ····..·.···················································,-,·,-,·,·.·.·.·,,,................................................,....................:




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                99
                                                                                                                                                                                                                                                                                                             Exhibit 4
                                                                                                                                                                                                                                                                                                             Page 377

Not Confidential                                                                                                                                                                                                                                                                                                                     GOV-00016910
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 101 of 946 Page ID
                                           #:9841



                      ! am going to asl<. JOV a set orsce-narios. i wantyou to.think of the answer Wat best:fits with what you wovtd normalr; do,
                     i'NOTE TO iNTERVlEWER: p-ro&e tD de.term ~m whether the youth can identfty t/JI) h-rlsi<. sltuaUatJS and then whether they are able
                     to •,w:igh pros/con, ofthat situation belor-e ttizy engage iti anybehalfior for each scenario.]

                         3. 5c.enario ~1: lfoneof-0ur frif11ds asked you to goto a party, would you go?




                      i,:_;,.:::.............................................................
                           ................ ..... . . ... .                ........ .. . .....................,. ...,., ......................................... ,...,..........................................................,........................... 1                                                                                                                                                                                                          I


                                   b. What lf you ·k.new there wou Id oo alcohol .:i:nd drugs. there?
                                  r,........................................'\................ v,. ,. ... ... ... ........................................,................................. ,.,.,............. . .                                                        ''   ' " ............................................................................... ,.,,,,,.............................······~·············~                                                  ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
                                  I
                                  L. ."                      ""'"'" ·'""··· ""· ·'· ·"·' ""'"'·""·······w......................·.·.·.·..·................ ·'''"''"'".."'·'""""'" ........................................................., .......................................,,

           4, Scenario #2; lf)'OU f-0:un<.1 a wallet with. $100 In lt what would }' OU do?
           .,..,..,..,..,.,,,,,,,,,,,,,,,,,,,,,,,,,,.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,mnnnnn.,.,.•mum.,...,_,,,..,.,.,,.,,_,,,,,,,.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,_.,_.,_.,_.,_.,_.,,.,.,.,.,.wnn.• mnmommmmmmm~ui


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                              _.=..
           . •. •. •. •. ,.,. , ... , ...............................'J.'J.'J..          ,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;,;.>.>.>.>.>.>.>.>.>.>.>.>.>.>,•.>.•.>,•.•.•J.•.>.•,•.•.•.•.•.•.>.•.•.•.•.'.•.•.•.•.•.•.•...•.•.•,•.•.','.....'.'..............._._.~.._.~_._._._._._._._._._._._._._._.,U.'.'.'.'.'.'.'.'.'.',•,•.'.'.J.'.'.',','•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'•'..,'................   N    N.'J.'J.'J.'J.'J.'J.'J.'J.'.'<           M




            5.. Scenario #3: .Jf }'Oi.l knew your fflend was driving a car that was not hi~'hers, would you get in the (.an




                                                a. Why or why not?
                                             ,., ·,,, ···, , , , . , , , ,,,,,,,,, ·; · .. .._.. . ,.._• .._... .._.. .._••··;.· •.· v·,· v;;; •_. . .,>•••••                              ••••••••••• •'••••••••·· ··, , , , , ,·, ,·, , , ,·, ,·, ; , ,,,·,·,,,, .... .._• .._• .._• .._•.••••.•.•• , .•·,,,•,,•, ,,','••'• •••••••· ~                                      ·-             ••• •' •••• ••••••'•.•.•.•.•.•.•.,.•. ._,.,...,......................._....._


                                              ~

                                             :. ... . . .......... ..,. , ., ., , ,___........ .......~·-·~
                                                                                                          ·-· · · · · · ···. . . . . . ... . ... .... . . ., . ,. ,..,..,. ,. ,... ._-_. .. . . . .~·· · · · · · - - - - - ···· · ··-· ·" . ...... . . . . . .!
                      .,~. Switi::P.tn g g.;sus tor a :S~i:ond, T~ll m~ ;ibQut stutt'th:atni.i~~ )<vlJ frustrate:1,
                     1··,·,w,•.., •.              .,••,••••••,m··.· ··,·,·,·,,·,.·,m,mmmmm,mum,.•.•.•,.•m.·.•,,-•,.•.,.,._.....,...·.················································w.·m.·,~ ·.·,.·mu.·mmuh,w.w.w.wum,•.•,•.,...,.•.,...., .., ...•.•.·.•·····························WV.WNN===='-""<




                    It.                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                          ,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•.t,No'.......... .._..., ...................... .....,.,, ............, ...,,,,,,..,,... ,.•,•,•.•.•.•;.1; ,•,•,•,•,•,•,•,•,•.•;;;;;,•; ; ; ;;,•,•;,•,•,•,•,•,•,•,•,•,•.•,•,•,•.• ,• ,•,•;;,•;,•;,•,•;................. . _..._.......... •........,,... ,,','•'•' •' •'•' •'•'~'•'•';,•,•,•,•,•,•,•;;;,•; ;; ; ,•;,•,•,•,-,-,-;,','0,' ,',',',',',','(,'(((((((((,',',',',','Nllllll((~




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                100
                                                                                                                                                                                                                                                                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                   Page 378

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                    GOV-00016911
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 102 of 946 Page ID
                                           #:9842


                             a. Wh~n was the- l:a!it time you fi?lt frustratedl




                         b, How hard Is It to d eal w fth thing s when you are frustrat~d?
                        i.                             ~~~~~"                                                               .                                                    "" ,                                                            .                                    ,                                      .....   I
                        ~                                                                                                                                                                                                                                                                                                             ~


                        L_,,,,,,,,,,,,,,,___,,___,,,,,,,,,,,,,,_,,,,,,,,,,,,,,,,,,,______,,_,,,,,,,_,__,__,,,,,,_,,,,,,,,,,______,,,,,

                       !                                                               .
                         c. You ever just give up?                                                           ......... .. . . . . ..... . . . .. ... ..................................... .
                                                                                                                                                                                                                                                                                                                                     I
                        L.~~-. ------~. ~-- -., , , , . . . , ., ._______-.., , ,-, . . . . . . . . . . . ----------------J
            Sta ft RaU no: Can the you th lden.ttry triggQr:si hl gh risk situations <tft«tlvely?
                   C No                            C Somewhat


            Staff Ratl ng: Does the. youth weigh pros/cons?
                   ( ' No                          (V     Somiewhat                                        (' Yes

            Interviewer's Impressions:
                                       "' ' ' ""                                                                                                               ""' ""'                                                                                                           "" ·--1
            OO•O•O•O•O•O•OOO,, . . . . . . . . . . . . . . . . . . . . . . . . . . . ,.,ooOOOOOOOOOOOOOOOOOOOOOOOO·O·O·OOOH,0000.0000000000000000000000000000.000····••••-'••••••••••ooOOOOOOOOOOOOOOO.OOOOOOO<lo.,,,•   . , , . , , . , , , , o H 0 0 0 , 0 " " " " ' ' ' ' " ' ' ' ' ' ' " ' ' 0 0 0 • 0 • • • • • • . . 000000000000~




             can tit& youth tl~ behavtor to the con,~uenc~1

             Rat:ethe youth on hls/ he.r abllltvto understand the.consequences ofhlstlier actions.
                       /' None                                     C Very UtUe                                           / ' Some.                                    t··Good

              Statf"Ratlng: Do~ the.y'Outh make pro.social d~dslons given th~sesccnarlos?
                       c No                             C Somowhat                                               ill.   Yes




                     Staff Rating:: DMs ·the. youth have adequate skllls i:o handle frustration?
                              ( ' No                          f' Some.what                                              ( ' Yes




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                        101
                                                                                                                                                                                                                                                                                                  Exhibit 4
                                                                                                                                                                                                                                                                                                  Page 379

Not Confidential                                                                                                                                                                                                                                                                                                                GOV-00016912
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 103 of 946 Page ID
                                           #:9843



               6.0 Substance Abuse, Mental Hea Ith; and Personality

               Items:

               6, 1) Age of Drug Onset
                        o"' 13 or older
                         1 = 12 or younger

               6,2) Others Com pl.al ned about Drugl.A.lcohol Use.
                       O= No onl? has cornpJa~nei.1 a'bout s:ubstan-ce use
                       1 = Others h-.ave :complained .;.1bout substance- use

               6,Jj FaiEed Drng Test wttMri P;st 6 Month
                        0 = Ha:s not faUed drug test within fhl,st 6 months
                        1 = Ha:s falied dnig test within past 6 mcr-11ths.

               6,4) Alcohol/DflJgs have Caused :1 Pro~lem in Major Life-Are-a
                       o= Alcohol/Drugs nave not causP.-d a problem
                       1 = Alo)hol/Dmg.s hav.e c.1us.ed a problem

               6,5) lls.ed Substances While i n~es.idential Faclllty
                         0 = Ha:s not used al<:.ohol or d:flJ{J.5 whlle lf:l the fac.illty
                         1 = Has u~~, alcohol and/or drugs whlle in th€·facilltY

               6,6) lnftate-d Seif-Es.teem
                        0 = Apf)ropri.ate levef otself-es~em
                        1 = Inflat~ .self-est~em

               6.7) Risk Taking Beha•ior
                        O= Does not gene.rally take risl<s
                         1 = Takes risks

             Now we are gofmJ to tat!( a.Poat any atroJWi ar drugsyou have usea.

             1, Tell meabout.any-drugsth.ltyou h aveused,
                                                                "


                                                       Hcr,u often were you
                           Type of D_
                                    rug                 u:stng attlrne-0t ar~st      Howmu<:h?
                                                                                                                        Last u~e (tlst~ or ::
                                                                                                                        Qut how long ago)?-
                                                                                                                      ab_
                                                ' ' . (e,g~daliy,;\wi:kty, et(.}?°
                                 ............                                                    ,,..,........... .



                                                                                                                              -.-   ·, ,   .-.-.... .·,,




            UAC MAP Section 3: Services (Version 1.0}                                                                                      102
                                                                                                                                    Exhibit 4
                                                                                                                                    Page 380

Not Confidential                                                                                                                                           GOV-00016913
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 104 of 946 Page ID
                                           #:9844


              2. How old ·.-vereyouthe tlrsttimeyc>u used rnarijwma?
                                                                                                                                                                                                                                                                                               _
              .......................................................................................................................................................................................................................................................................,...,......                                                                                                                               - -.................
                                                                                                                                                                                                                                                                                                    ............................................................................................................................                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~


                                  ra.. . . . . How                . .. atw oth~.r drugs?
                                               . . . . . . . . . .about                                                                  ......................................\ .....,•••,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•.-.•.-.-.-.-====~........................................,.,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•, ......................................................


                                   ~

                                  ?
                                  l ,,,,.,.u,.,.,.,.,.,.,...,."'.,.,u,,,.,.,.,,,.,,,.,.,.,,,,...,.,,,.,,.,,.,.,.,,.,,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,,.,,.,.,.,.,.n-n·rrrrrrrrr.,,.,.,.,.,.,.,.,.,.,.,.,.nnrr,.,..,..,..,..,..,..,..,..,..,.,..,.,..,.,.,.,.,.,...,...,...,..,,...,...,.....................n·n·r..rrn·r.-n·n·n·.-.,-.,-.,-_..,._..,.,,u.,.,u.,.,,u,u.u.u.u.;.;./>
                                   :-
                                   'N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •,




               3, Tell m~ about what your [lnse-rt ,ipproprlate adult parent counselor, uncli'/aunt] thlnkS about your [drugfa!cohol]
              us-e.




                                     a. "Has anyone <:<'.mp~alnecl [showed conc<?rn] atiout your .ah:oho-Uclmg use?
                                   i                                                                                                              .                                                                                                                                                ... .                            ... ..                                        ~                                                                                      l
                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                      :·
                                  .~,'NU<N<,r,r,r,r,r,r,·,•,·,r.,,· ,r,r,r,r,•<'N,-,r.,.,,...,..........................,................ ........,•.;.;.-...., ...,,...........,.,.,•, ,•,•,•,•,•,•,•,•, ,•,, , , , , , ••' • •' •••••••.,.,...,• •.,.,..,..,.,..,.,..,...,..,.,.,.,.,.,.,.,,..,.,.,...,...,.,.,.,.........................., ....,...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                        ,,,','•'•'•'•'•'•'•'•'•'•·, u,huuu,.·u•u·.tu·,1>,-.,-,.,.,.,.,.,..,.,.,.,.,.,.,..,..,..,..,..,..,..,..,..,..,..,..,..



                   4. ¥lhen is the fast ume :vou took a drug test?
                1···························· - ·""···"'···"'·'·"·'·'·"""'""" ···" ""························" ·"'·················· ··············•««««««······································-""""""""""'"



                I•......................................................................................................................................................................................................................................... <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i




                                        fa. What
                                            •    were
                                                  ...... the
                                                          ...... results.? •                                                                                          • ••                         .......................•,. ...... .,, ..,...... .                                         , u.,U'       V       • • . . . . . . . . . . . . . . , v....          ,.....                                   , , , ,               ............. , .... , ...                   !


                                        [                                  ,,,                  '                           «       _,,                 '''''''         ''        •••••••• , . , , , . , . , . , . , . . . . . . . .                   '"        '          '         ''''                      , , , , ,, , , , . , , , , , , , . , , , , , , , , , , , , , . , . , , , . , •••                       ·-                   •••••••••••••••




                  5.          Have you e."\1er te-stect posnfve for drugs]
                r······-··-··-··"'""'""'"'""""'"'"""'"'"""=""·~-------"'""""""'""""""""""'"""""""'""'""'""'"=----~-""'"'"""'"'"""""'""'""""""''"'"'"""""'""·:


                 :;                                                                                                                                                                                                                                                                                                                                                                                                                                                             •:


                1: ....................................................................................................................................................                                                                                                                                                                                   ................................ ................................                                                     !
                                        ~
                                            a. If so, how long ago?
                                                                                                                   ---WWW~                                                                             """""'"""""""'"'""mwwwwwwwwwwwwwwwwww-"'""""'"'"""""""'""•----------- -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ::




                                        1..................................................................................................................................................................................................,,,,,,,,,,., ...........




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                              103
                                                                                                                                                                                                                                                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                        Page 381

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                         GOV-00016914
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 105 of 946 Page ID
                                           #:9845



                 6. Given what you have told me so far, .do you think that drugs and/or al<:ohol have .ca:used you any problems?
                r,uu.-uUUUlll./',(./',(./',l./',(UU,..U u l Ul ,(,l l ,(,(((,l,li(l,ll(U(IU ( 'UUIUl,l.,/,f,,/,/,'(",U,",(U,,l,/,,/,/,U,./',/,./',/,UUUUUUUUU,UUUU./'./'..,.,.,,1,,1,1,UUl,IUUl'IIUIUIU l,(UIU,/,,/,./,/,./,",,l,,/,,l,•N,. / , l , U l , u , u u u u u u..UIUU,',,,.,,,,,,1,,1,,,1,,,u,,1,,1,uuul'UU,(~:


                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •:
                ) . • • • • • • • • • • • • •   • • • ·.-.- ••· · · •,N./' ·   ·.u,n.,_..,.,,u.;.;.,.;.,.u.,.,.,.,.,;...,u.;.1.;.1.> ,,•., •., •..,,.,.,•. •. · • " " '· .•.•.•, · ,.,,,,,,,,,,,·,• •.•.•.•.•,·, ·, · • •,· . . . . . • • • • • • • • · •,; • ., • .,.,.,.,..,.,.., ·,r,n.,.,.,;,,                             ·J ·J    ·u,,,.,.,.,.,.,., u " ·" ·'·'·" · '·'·                ,','•'•'•'•'•'•'•' •,•,· •,· •,· •,· • · • · • • ... •• •• •• • .,..,.,,,.,..,..,..,..,..,..,.,..,..,.,..,.,..,..,..,..,..,.,..,.,.,.,.,,j.•




                                        .:1, How has ,-our use affected school1
                                       f_.,_.,, ..                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,,,,,,-,,-,1:
                                                    ,,1,/,/',/',1',/',/',/,l,U,/'.l',f,/',f,l,l,/,/,l;,/'.r,l';;,1;.r,1.,,1.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,,U.,,l',l',1',1',/',1',1',UU,1',l',1',l',l',l',l',l',1',1',l',1',1',l',l',l',l',l',l',•,1',1';>,1';>,1',•,1';>,1',1',l',/',l',l'...........,,UNN,t...........,...,.,.,.,.,.,.,.,.,.,.,.,,u.,.,.,.,,u.,.,.,.,.,,U,l',1',l'-',1',1',l',1',1',1',1',1',1',1',l'...,.._..,.,.,.,.,.,.,.,.,.,.,.,.,.,.,...,.,H..,('......................................




                                      I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                       l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t!
                                       l........................_ _, .................................................................................. -                                                                                                                                                      ..................................,......................................----·····--·· ,.
                                 t;i-,      How abo·ut ,vJtn your familY?




                                 c. Legat problems?
                              ;;s,•,,.................................................................................................................................................................................................................................v.....,,,..........................................................................................................................................................,,,,,,,,,,,,...., ,......•.•.,.., •., ..,~:.

                              I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f
                             I
                              t"""""""""' ,"" '"
                             I                                                           . . . ..                                                                                                                                                                                           .. ...........                                                                                                                                           --.
                                                                                                           "'A"'""                               v.•,.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.w.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•. •.•.w.w,w.""" u ,                                                    n          ,nn,n.,•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.<•.w, .,w.•.w."" nn•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•.•,J


                                 d. Friends]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i

                             : .
            7. What kind of drugs                                                                   have you seen whHe in tlle facility?
            ••••••••••••••••••••••••••• ••••••••••••••••••••••••••••••••• ,,,,,,,.,•.••.•,••,••,•.•o,•o,•o,•o,•,• ••••••••••••••••••••••••••••••••••••••••• ••••• , ...... ............... , ............................................. . . . . . . . .......... , .............................................
                                                                                                                                                                                                                                                                                                                                                                                                                          ·-· · · · J                                                                                                -r




            • • • • • • • • • • • • • • • • • • •• . . . .u , , , .,.•• ,,,,,,,,,,,,,, ,, , . , . , . , . , . , . , . , . , •••••• ····" · ......................................... . . ,u.:- · ,,,,,,,,,,,.,,, . , , ,•• , •••••••••••••••••• ., • .,.,. . . . •· •••••••••••••••••• .-. ..... r •• .,..,..,..,.,.,,,,.,,., .r .ruu,u·,nnu<u•J.:


                                       a. ·~·hat about while you were :still living in the facility but out on pass?
                                    1···•·•·•····••••••«-'""''"'""""""""""'""""'••uw.•.w,················ •·•·•·•·•·•·•······ •·•·•·• ••••• m«.-«"'""""""'•.,w•.. , ..w.w ······· «<• ·· ««<«WW<'«wc•·•· -.""""""""""""w;




                                    1. ................................................................,,......................................................................................................................................................... .!
                                      b. Have you ev€f seen anyone use drug,s whUe l n the faclfity? What about alcohoH
                                     ~- .                . . ·····················-············································· ........ ....................................... . . . .                                                                                                                                                                                                                                                                                                         .. . . . . . . . . . . . . . .1
                                    !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1



                                    !. . . . . . . . . . . _·.·.·.·. ·-·.·. ·. · · · ··· · ······· · · ·.· · · · · ·.·.·.·.
                                                                                                      ·.              .                                  . . . . . .                   . . . .                                         . . ·. ·············".':::::'.- '.'.'.·'.· ... • ............... ·'.'.'.''. .. '.'.'··.... ·• ·. .....· .....:,,,:.,:,,,:.:.:·v .. :·:·:............................. ,                                                                                                                    I
            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                                                                              104
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Page 382

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GOV-00016915
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 106 of 946 Page ID
                                           #:9846


              c. Have )fou ever had an op-pottunlt'/ to use drngs while In the facility?·what about .il-coholl
             r"'""'"""""""""'"'"'"""'""""""""'"""""'"""'"""""""'"'"""""'"""""'""""''"""""'"'"'"'"'"""""""""""""'"'""""''""''--'"'""'"""""'""'"""'""""'w

             '}                                                                                                                                                                                                                                                                                                                                                                                                                                                               i1
             \wmmmm,""                                                                                                                                        u~w-,w--------------- -,-,-,-,w-ww,                                                                                                                                           "~"'"""w-------------- ----wnnmmm                                                                                                 '
                              a. Have you used orugs vm11e In me ra.cHlty r w11at aoout a1coM1t
                             f"''''''''''''''''''''''................................................................................................................,.........................................................................................................................................................................................................................................................................................      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~~~ ""~~~                ~


                            ;·                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                            i                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                               --wmmmw-·-···mmuuwww•w---------- - - ---------- - , ······-· -··. .·. .·. ........... , .. _, . ... mm.. muuuum.. , . , ... -..···--·-·-············· ······ .·.·.···············-···-···-·,-·,muuuuumumuuuu,m,mmu,,l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l
                             t
                              ~- How ab1>ut on a community pass?
                                                                                                                                                                                                                          ·······················-------.--·· - - - - = = - - --                                                                                                                                                      -                                                I
                             t.-u;,io,,,,,,,,ruunn~u,u,uuuuuuuuuuuu,,,.,.,.,,u,u,u,,_...,b'N,u,u,,,.,.,,.,.,.,.,.,.,.,.,.,.,..,,.,,,.,.,,.,,..,.,,,,,,,,,·u,·,1,uu,uuuuuuuuu,,,.,.,.,.,.,.,,.,..,,.,.,..,.,.,.,..,.,.,.,.,.,.,.,.,.,.,.,.,.,.,..,..uuo'NN,,,,,,,,u_.,,.,.,u,.,,.,,.,.,.,.,.,.,.,.,.u-,uu,r,u.;of


            I am going to asl<.rou mme q.uestforis abo"j;Jtyour~elf.

                                                                                                                                                                                                                                                                   ,.,~,~"""~~-~
            s. ~ona sa le of l to 1ohow i:ool de, you comideryoursem                                                                                                                                                                                           1-·-········----------- i


            9'. "'If your friends had to rate you, how· coo would they rate )'l)U on ct scate of 1 tQ 10?                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                        :, ,,,,, , , , , , ,,,,,,,, ,,'
                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                  1O, Tel I me about any situations that you
              <·................
                                                                    nave part!cipaten In that you woul cl consi<l e-rrlsky
                                                           ......................,.....,.......,,,.,.,,,,,.,.,.,.,.,.,.,....,,,.,,,..,.,.,.,,....,,..,............
                                                                                                                                                                                         (dang erou.s)-
                                                                                                                                                                   -....y...,........,.,.,.,.,.,.,.,.,.,.,.,,.,.,.,.,.,.,.,.,.,..,,..,,.,.,.,..,wwwwwwwwwwww...,.,..




             I!. . . . . ... ...... . . . . . . . . . . . . . . . . . . . .-.. . . . . . ._. . . . . . . _. . . . . . . . . ......... . . . . . . . . . . . . . . . _._· · · · · -·-·-· · · ·· · · · · · · ·· · · · · · · · · · · · · ·. . . .Ii!
                                      a. Would you consider yourself a risk taker?
                                                                                                                                                                                                  ----------------·------------

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                                                                                                                                       ••••• n n n n . . o o o n • n n n n n • • • • . . •• •••••••••••••••••••••••• ! o'




                                      b_ Have yotJ ever driven a car v-tlttiout a drivers llcensel



                                   I
                                   '···---·-········-·-·······-·-·-·-·-·-·-                                                                                                                                                                                                                                                                                                       ... .........""" .,._..............                        _ ,   ____________   ...............}
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I



            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                                             105
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 383

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                            GOV-00016916
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 107 of 946 Page ID
                                           #:9847


                     c. What Is. the fas test you have driven a car (o:r been In a earl!
                   r ·,·, ,·,·"'""""' ·" " """"·····' ·' ·········' ····' ····' ···"""·'"""'"""'""···· -'-'··· .,m "'""""'"""'"' ············" ·mmmmmmm ... .... ........,.w .· .· .· ·'"'""""""""'""""·' · ···:


                   I                                                                                                                                                                                                                                                                                                                                                                                                                               :
                   t. . . . . . . . . . . . . . . . . . . . . .-.. . . . . . . . . . . . . . . . . . . . . . . . . ....,.,,.,.,
                     d. Have you ever s-tolen somethi ng when you had enough money to pay for It?
                   f'"""""""                                                                                                                  m ..w ..w u u u u m,•,•,•,•,•,•,•,•,•,•,.•,m•,m m                                                                                                      u = u , ~ -" - -                                                                                                                              !

                       ······················-··························································································-···········································-··············· ··················································-··!
                      e. Ever cmy .i loaded gun'? How about Into a plao~ wri.ere y:ou wer'l'n't supposed to have-it (e,g" sch(1ol)?
                   ( ·muum,mu..==uuuuuuuuuuuumuuuuuuumuNum, .. ,.,, .. u, , m                                                                                                                umu m                umuu , m , , m                            m u u m m u m u u u u u u u........ u m u u , , , , , , ,                                                          muuuu-~"'""l




                   ~,.....,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,..,..,.,..,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,._,.,.,..,,.,.,.,..,._.,.,,.,,.,,.,,.,,.,,,,,,,, , , ._.._,.,....,,,..,.,.,..,. . ,_., .,...,.,.,.,.,.,.,.,.,.,.,.,.,.,.,._,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,._,.,.,..,.,..,,..,,.,..,.,.-,,.,,,,,,,,,,-.._.,,_-.,,,,. ,_..,_ ,.,.,.,..,.,..,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.u,,•,..,.,.,..,..,._,.,._,.,,.,. ~
                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                      t Have you ever taken arw drugs mat you did not know what 'tlleywere?
                   I
                   .. ···························
                                                                                                                                                    .                                                                                                                                                                                                                                                                                          I
                   i
                   .f:. ... ..... .... .. ........ ...... .. .. . ......... ... ,. ..... .. .... .. ... ._ ....                                         • •
                                                                                                                                                                     . .. . ..          .. .. .
                                                                                                                                                              ••••••• • ••••••••••••••• •• •• ,                 • • • •
                                                                                                                                                                                                                          .... . ..   ............
                                                                                                                                                                                                                                                           ... • ... • • • • • • • •.• • • •· " "• • •. •. • • • .• • •         0   .............
                                                                                                                                                                                                                                                                                                                                                           ..   . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,




           7 .O Values; Be liefs, and Attitudes

            f!tems:

           7.1) Pro-Criminal Statements
                   O= No/Few pro-cdmlnat beliefs
                          1 = Some/A lot ofp(l)-<riminal b~l!efs

           7,2) NegatlveAttltLJlie-s Towards SupNvlsioo
                          O= Will -complete stipervi'iion witlhout prob-le ms
                          1 = WIU Ila ve. a ctffflcult time with supe.rvision


              7.3) Attitude Supports Substance Use
                      0 = Not supportlve o:f substance use
                      1 = Supportl\te of s.ubstam:e use

              7Ai Demonstrates R~morse for Offense
                    0 = Full remorse
                    1 = Some remorse
                    2 = No h'i!mor.se




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                       106
                                                                                                                                                                                                                                                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                Page 384

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                   GOV-0001691 7
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 108 of 946 Page ID
                                           #:9848



               7.5) Deinonstrates Ernpathy·Towards Othe!rs
                      0 = Demonstrates empattly towar<l s others
                      1 =Does.not show empathy towards others

               7.6) Attitude Towards Gangs
                       O= n~ati\lie attrtuoe towards ga:ngs
                       l = Supportive o.f g,mgs


               f am 1x-w1 go.fng to ml< you s.ome ques tkms about yow belief's emd vatv.es, {NOTE TO iNfER',,iHVEFI: Thi, section sno uld be rated
              based on t.l'le-entire lntervie~.,,_ There dre same quest/om that are provf<lei:f.as suggestions Ifyou do not fee! that you nave
              captured the necessaw lnformatkm to swre t~ese items.}

                   1. Bar;e!f: Oli what you have tolct me, what do you think .about belng on pa.rote?.

               lI                                                                                                                                                                                                                                                                                                         ~
               '
                                                                                                                                                                                                                                                                                                                         i'
               1...................................................................................................................................................................................................................................... .1

                          I                                      .
                           a TE41me about your plan to make lt on parole.
                                                                                                               .....                                                                                                                             ..                                                                     I
                          1                                                                                                                                                                                                                                                                                               {
                          !....... .·. ·. ·.· · · · · · · · · · · · · · · · · · -.                ,·,·,·,·-,, , , , , , ·,, ·,•.•....•....- -. . .                               ·················,?J··......... .·.·.·.·.·.·,,,,,',',',',',',',',',', ,·,,,,,,,,,,,,,,, .•.•.•.·.•.·.......•.      « '.................. ~



                                                                                                                                                                                                                  -.= = J
                   2, What do y1>u see as your parole (probatlon) omi:er'sJob]



               [=•••••••••••••••••••••••••••••••••••••••••=m. .m
                                                               .. m
                                                                  . .m
                                                                     . .-..-.-..-..-..-.-..-. -..                                                            =..

             3, "Herw would you rate the followi ng st.aternent "l will get off s.upe1vislon W1thout any problems..''

                    C Strongly Agree                                  (' Agree                             C Disagree                                                            ( ' .Strongly rnsagree

             4. What do you think about marijuana? Should it be legal?
                                                                                                                                                                                                                                                                                .......... ,w."~==="<~


                                                                                                                                                                                                                                                                                                                         l~
                                                                                                                                                                                                                                                   . ...... . . . . . . ... . . . . . . . . . . . . . . . J
                        a. How ab-Out other drug:sl

                      :t                                                                                                                                                                                                                                                                                                 !
                                                                                                                    .............,.,•,•,•,•,•,•,•,•,•,•,......................                                                                                                                                  ............



                                                                                                                                                                                                                                                                                                                         !
                       t... .,.,.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,..,,,,,,..,,.,................................,.,.,,,.,,,. . ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,....,.............,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,.,..,,..,,,,..,.,..,,,,,,,,,,,J




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                              107
                                                                                                                                                                                                                                                                                                 Exhibit 4
                                                                                                                                                                                                                                                                                                 Page 385

Not Confidential                                                                                                                                                                                                                                                                                                 GOV-00016918
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 109 of 946 Page ID
                                           #:9849


                 4. ,What
                ......               do you think about marijuana?
                       .. .... ..... ,. ' ............... ,... .. ,. ,. ,........... . . ,. ,. ,. Should           it be legal?
                                                                                                   ,, . ' .... .· .· .· ...·.... .. ,. ,. ,. ,. .·.... .. .......· ....................... ... ..... " ............ ,... .. ................................... .. ,... ,....... ... ~· .
                                                                                                                           , • ,• ,• ,• ,• ,•                    ,. ,.                ,•                                                             ~              ~




                ~                                                                                                                                                                                                                                                                      i
                1:                                                                                                                                                                                                                                                                                                                                                                                                                                                         .

                :•
                i:
                : •..,.,...,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,....,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,._.,.,....,.................... . . . . >.A....., ... . .. . . ...... . .... . ............................,.,.,.,.,.,.,.,.,.,.,.,.,....,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,..,.,.,. ............ . .. . . . . . . . . . ... . - - ...  ,Ha,.,.,..,.,.,.,...,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.,.--,.·


                                       a, How about other drugs?
                                     f '"'"'"""'"""'""""" "'"'"'"""" " " '""""""""'""""""""""'"'" ' " " ' -"""'"'"'"""'"""'"""""""""""'""""""""""""'"'"'" ,,,,,,,,,,,,,,,,,,,,,,,,,,,,, ,:

                                     I                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                    !I                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                      ~
                                    !...................................................................................................................................................................................................................... ......... l
                                       b. What are the chances.that You use drugs. in the ne~coupfe of years.?

                                    I                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                    !
                                     t ...,..,.,,.,_,.,._..,......,.....................................................................................,,.,.,,,•,•,•,•,•,•,•,•.•,•,•,•,\•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,','N,','ll.l'.-.,....1'.1'.l'.1'............,..,...........................................,,.,.,,.,.,,,,,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•,•..,',',',','...Y..........NNNNN..~NNN-','-',',',',',',','NN,~'!


                 5., Yr,u talked about your offense e-..:u1ler. Tell me how It affec~d the people Involved .
                                                                                                                                                       .................»,,,,,,,,.............. .............................




              I. . ........... . . . . . . . . ... . . . ..... . . .. . . . . . .... . . . ... . . . . . . . . ... .· ······ --· ..... .... . . . . . . . . :
                              ;i,. HOW w~~ y;nur ranmy ~fr"~ijl:Jf
                            ::·'·'·' ·'·' · · · · ····· ········., ,., ,,.:m«««««««««««« «««««<««<«<W·'' ··m.·,.·,.•.•.·.•.·.•.•.•,.w.·,.·,.·.·.·.·.·.·.·.·.·.·.,.•.,.•.·.·· <•!<•'•!W<'«<<« <«««'<'m'<«<«««"-"·•muNmm. ...... .,..,,,,...._..............                                                                                                                                                                ,,,.,,,,,,,,,,,,,,,,,,,!


                            ~;,;,.-,,===="'-'-"-"-"-"="""';,;,;,;,;,;,;,.,.,.,.,.,.,.,.,·,·,·,·,.• ·,·,·,·,,·,•,·,·,·,.,·,.,·,·.·,·.·,...,...,·,.,·.,;,;, , , ,;, ,.-;,;,;,;,                                                                                =~..,,,,,,.......... ,.,.,.,.,·,·,·,·,·,·,·,.,·,·,·,·.·.·.·,·,·,······,·,;,·,;,.-;,;,,;,,;,,,,. . . . ,..,.,,,
                                                                                                                                                                                                                                                                                                                                                                      .. =                                                    ··=:,~:,:,,,,,...,,

                             !), If f,')u could <niing~ anrtnlng abmir yoor oft~mr.-~ wh~t. wo{i~d It bt"l
                            f;.;.;....,.,.,.,.,.;.,.,.,...,.,.,.,..., .... ·• ··•·• .. ··• ···• ... ·• .. ··,.,..;.......................,.......;,;...............,.;..... . .                                                                                                                                               ...................................................................................,..,,,    .;.;.;· ·.; ·.;.;




                                                                                                                                                                             .··.··.························ ·.· ·············· ...... ._.,;-.. ,,.,. •••••••..••••••• ., . ., ...•.·.·.·.·.·.·.·.·.·.·.·.·.,.·.·.·.·.·.·.·.·,,·.·.·.·.·,·,,.·,·.·.·.·,·,.·,,·.·····················"'"'"'""""""""""'"""""""'u""":


                                                                                                                                                                                                                                                                                                                                                      ..........-:,,:7 . 7 . -_,. ,. ,. ,.,•.,...,. ....................... :




                                                                                                                                                                                                                                         •. •. •. ••••••••••••••••••••••...•.•••••••••••••••••• ········· ""<'<<<<««<<<«<<::<<<<<<<<<••·.................. ....:,·.-.-....................                                                                          ~




            [                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~



            I
            !. .................................................................. ......................... .................................................................. ........ .




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                     108
                                                                                                                                                                                                                                                                                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                Page 386

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                               GOV-00016919
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 110 of 946 Page ID
                                           #:9850




             r8,. . . . Wou!d         you. ________________
                        . , . . . ._____   say that you generall;•.care about others?
                                                              _, . . . . . ._... .,. . . . ... ... . . . ..                                                                                                           wmmmm,,m----------·                                                                       _ . . . . , . . ...,m ...                    w-··-...------------,-----------------------                                                                                               ~




             1........................... ...                                                    .. ········-'' ... ····································- ''' ··-··········· ···········-· ~......                                                                                                                                                                                                                                                                                                   "
              9. What do you ttlink.about gangs?
             <                                                                                                                                                         --------------'""""""""'""'"""wwwwww--wwwwww_ _ __._._."'"""""'"""_ _ _ ___,


             I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
             I
             ~- ...................................................................... ·..........                                                                                     -;;  ............................................................. ... ·.. .......... ·.............................................. ,,. ,_,_ ..............;:
                                                                                                                                                                                                                                                                                                                          ;.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                  10, Do you think that gangs ar~ h~lpfulJ
                 ....... ......... ...... ...... .... ............................................................................ ........... .. .. .. .... ...... ..                                                                                                                                 .                                                                      .                                                       .   .                                                            {




                  1 I. Should youth tie a:llowed t o Join a gang?




                 .•...,........................................................................................................................................................................................•,•,•,•,•,•,•,•.•...............................................................................................................................................................,..•.•.•.•.-.•.-.•........................................................................................:


             Statt·Rating! Oo'35 thn youth use pro-<rlmlnal statements'/
                             (; None                                                                   {... Few                                                        f .' Som{!                                                                   ( A Lot

             * lftheyo,uthis rated some/a lo t thisH-€m s:hot1ld be scored a 'L

             Staff Rating. Youth has negative att:ltud~ towardssuper'llslon,
                             C Strongly Agree                                                                                                 C Agre,                                                                   t· Ol$agree                                                                             C Strongly Olsagre.e


             Staff·Rating; Youth's attitude towards subs'tance ute.
                             c·supportive of Drug/Alcohol use                                                                                                                                                           (~ Somewhat Supportive                                                                                                                           (' Not Su pport!n.


             St aff·Rating: Does th~ youth demonstrate rnmorse for offense?
                             t' Full Remorse                                                                                          (' Some Rernort.e                                                                                                C' No Remorse

                     Staff Rating: Youth's lewd of empathy towards others.
                                     ("· None                                                                 t· Very Uttle                                                                                    ,t·· Some
                    "' ,If the youth is rate-d as none-or very little this Item sMuld be srnred a 1,




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                                                                                                                                                                                                                                                 109
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 387

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GOV-00016920
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 111 of 946 Page ID
                                           #:9851


            Staff Rating: Supportive of Gangs
                   ( ' Highly Supportive                          ('· Supportive                            (' Somewhat SupporUve.                                          C Not Supportive
            ~. lf t:he youth Is rate.cl hlqhly su:pportlre, supportive, or scmew!lat supportive t1lli Item should tie :;cored a I,


                                                          OHIO YOUTH ASSESSMENT SYSTEM
                                                                  REENTRY TOOL (OYAS-RET)
                                                                       SCORE SHEET

                                                                                                                                      .........................................'..
           ~~ 1                                                                                                          :    Dat e     :
                                                                                                                                      : ...........................{
                                                                                                                                                                                 :
                    ~.····················-········-·-······· .   .......... ····························    .............:



            1. 1) Documented contact w ith juvenile justice systern
                    o = 14 or older
                    l "' 13 or young,?r


            1.2) Attempted and/or escaped from residential facil ity
                    o = No history ot attempt/~scape
                                                                                                                                                                                               L... . . ~
                    1 ~ History of attempVesc.-ipe

                                                                                                                                                                                                 "'"""'f::]
            1.3) History of selling drugs
                    0 "' Has never sold d rugs
                                                                                                                                                                                               l. .;. . . . . ra
                    1 = Has sold drugs


            1.4} Physical Altercation with an authori ty figur~
                                                                                                                                                                                               l
                                                                                                                                                                                                r""t';1          ,:!~
                                                                                                                                                                                                •.......•.•.\,91.~
                    O-= No history of physical altercation w ith au th orit y figure
                    1 ~ Has a hi5tory of physic.al altercation with authority figure
                                                                                                                                                                                                             :..·.;
            1.5) We-'lpon used d uring a crime
                    o ,.. Never used a weapon during a crime
                                                                                                                                                                                               Ir··········m1
                                                                                                                                                                                                 ...........     ·::

                    1 "'H;is u~d a we.lpon during a crime

            1.6} Victim physically harmed during offense                                                                                                                                       f"""""l@
                                                                                                                                                                                                      ~ni
                                                                                                                                                                                               i .. . ........
                    O-= Has never physically harmed a person during a crim(!
                    1 -= Has physicall y harmed a p0rson d uring a crime

            1.7} RernlvP.d a major s;inction while in resid0nti:31 c.am                                                                                                                        ,,.,........-; ·
                                                                                                                                                                                                            :-:·.·


                    O,.. Has never recei\/{!d a major sanction whiiP. in rnsld<rn tial cam
                                                                                                                                                                                               I........... {
                    l "'Has rece ived at least 1 major sanction whilE! in rnsidential care


                                                                                                                                                                                       TOTAL C




            2.1) Family is impm1ant
                   O"' Family is very important to the youth
                   1 " Family is not very important 10 the youth




           UAC MAP Section 3: Se rvices (Version 1.0}                                                                                                                                          110
                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                          Page 388

Not Confidential                                                                                                                                                                                            GOV-00016921
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 112 of 946 Page ID
                                           #:9852


            2.2) Family member(~} arrested                                                                          !.:; ...........imt
                                                                                                                                    W
                    O:::No
                    1 :.,.·Yes


            2.3} Parents use appropriate consequences
                    O,,., Parl?nts use appropriate consequenrns most of the time
                    1 "'Parent s use inappropriate c:onsequencP.s

            2.4) Positive relationship with person at plan ned residence                                           .1""""!@\
                                                                                                                   L ........ .
                                                                                                                                    ;::
                    O::. Positivi1/supportivn rela,ionship with adult at planned residence
                     I = Does not have a positive relationship with adult at planned residence

                                                                                                           TOTAL D

                                                                           Stre11gth             Barrier
             Family supportive of change
             Family is en9aged
             Family w illing to p.;1rticipate in treatment
             Family ls stab!£?
             History of abu~/negle<.t


                                                                 TOTAL:    1.. ~..   1




           .l 1) Ac.quaintanc,1s Use Drugs                                                                          r········ 1w:
                                                                                                                    ·.......... J_.;{
                   0 ,.,. So, feNN acquaintan(es use dfu9 s
                                  1


                   1 "6 or more ac:quaintances uw drugs

           3.:2.) Friends Fight
                   0.,, Friends do not g0t in fi9hts o(t im
                   1 = Friends fight a lot

           3.3) Friends Use Dru gs                                                                                  r.·.·.·.·.·.·.·.·.·.m1
                   o::: Less th;m 5004> of fri,md~ us!! drugs
                   1 ""SO% or more ot friends use drugs
                                                                                                                             ::·:.!
            3.4) Friend~ Arrested
                    O ~ Less lhan 50% of friends have been arm5led
                                                                                                               I.......... ~[~

                    1 " 50% or morP. of fri\\'nds   have b ,~en arrested

            3.5) Relationship with Youth on Unit
                    o" Gets along with yo uth on the unit
                                                                                                               1-...........d?'!·- _

                    1 " Does not get along with youth on the unit


            3.6: Relationship with Staff
                    O = Gets along with staff at the facility
                    1 .., Does not get along with $'taff at the facility
            3.7) Friends/Family As$ociated with Gang Activity                                                      !,
                                                                                                                   r • ••••••••••
                                                                                                                                    w
                                                                                                                                    F:·
                    o = No friends/family in a gang
                    I = Friends/family in a gang




            UAC MAP Section 3: Services (Version 1.0}                                                           111
                                                                                                             Exhibit 4
                                                                                                             Page 389

Not Confidential                                                                                                               GOV-00016922
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 113 of 946 Page ID
                                           #:9853


             3.8} Arrested/Charged with •;riends
                     o"" Not arres1ed/charged with friends
                                                                                                                   L.. . . . l:
                      I = Arrested/charged with friends

             3.9) Adult5 in the community are supportive
                    O :-: Adults in the community are supportive
                    1 = Adults in the community are not supportive


                                                                         Strength         Barrier         TOTAL L _
            Pro-soda! peers
            Man.igE! anti5oci.il pE!ms effoctively                               (''

            Pro-soda I lei sum act ivrties
            Motivation to make new friends

                                                               TOTAL:     r·.·_·_ o._]    !_ _ o____ l
            4.1) Truant from school
                                                                                                              r········Tn-
                                                                                                              L__I.J_
                    O=- Never been charged wilh truancy
                    1 "' Charg,,d with truancy


            4.2) Expelled ever
                    o"' NP.v<?r ooen expelled from school
                                                                                                              [J........~. ::r~ .
                    1 "' Expelled from School

            4.3) F.ffott in Sc:hool
                    O'"'" Effort in school
                                                                                                              !············rm "'-: ·
                                                                                                                  .................
                    l '"' Little !!(fort in ~chool

            4A) Relations hip with Current SC'hool PE!rsonneVEmployN
                   O"' Positive relationship wi th school personnel/employer
                   1 = No positive relationship with school personnel/employer

                                                                                                         TOTAL D
                                                                        Strength         Barrier
                                                                             ,,• ·
            Motivation for education
            Motivation for employment                                                      ('
            Has HS Diploma/GED
            Previous employment experience                                                 (
            Individualized education plan
                                                                           .('·,
            Parents supportive o f education
                                                                           .('
            Parents supportive of P.mployment


                                                              TOTAL:    L..~. ..l
                                                                                                                ,··········m
            5.1) Can idEmtify triggHr$/high risk situa1ions
                    o "' Identifies high risk situations
                                                                                                               L.. .....-.~
                    1 :a: Does not identify high risk situatiom

            5.2) Weighs pro/cons or ,1 silu.ition
                   o =Weighs the pros .ind cons of a situation
                   l ,,. Does not w<?igti th,~ pros and wns of a situation




            UAC MAP Section 3: Services (Version 1.0}                                                          112
                                                                                                            Exhibit 4
                                                                                                            Page 390

Not Confidential                                                                                                             GOV-00016923
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 114 of 946 Page ID
                                           #:9854


            5.3) Pro-soda! decision making                                                                                ;:.......... ...lF
                                                                                                                                          LI
                    o.:.: Demonstrat es pro-soc.ial decision   makin g
                     I .:.: Does not d1!monstrate pro-soc.ial <fet:ision making


            5.4) Frustration Tolerance
                    O= Adequate skills to manage frustra tian
                                                                                                                          !. . . . . Iii
                    1 "'Sorne/minim:il skills to manage fr uslra lion

                                                                                                                     TOTAL ~
                                                                                                                          ! .........,,,.;
                                                                                Strength    Barrier
            Ability to manag,? own behavior
            Motivated to learn new skills
            Age appropriate socia l skills
            Availability of pr1>-SOcial models
                                                                                                               .
                                                                  TOTAL:        L~_..I     '
                                                                                           !.....................
                                                                                           {
                                                                                                    0 :
                                                                                                                 ·



             6. 1) Age of Drug Ons(:l\                                                                                     -·-i              i:+:
                                                                                                                          1.......... .......::-:~      ·


                    o = 13 or <>lc1er
                     1 "" 12 or youngi?r


             6.2) Others Complzi!Md abou t Youth's Drug/Alcohol US12
                    o,,. No one has complained about sub stance use                                                       ! :i.i
                                                                                                                           , aoo,,,,,,,X«-:




                     1 "'Others have c:c>mplained about substanc:e use
                                                                                                                           . .. . . .        t,';';',

             6.3} Positive Drug Test within Past 6 Months
                    o"' Has not failE.>d drug test within pJst 6 months
                                                                                                                          !. .,.-,,,,,,.utl
                     1   =Has failnd drug tc?st with in past 6 mon ths
             6.4} Alcohol/Drugs have Caused Problem in Major Life Area                                                    ! : '.,'.:~   :~
                                                                                                                          .. .......... $"?
                     O ,, Alcohol/Drugs have not <:aus<.>d a problem
                     1 ,:: Alcohol/Drugs have cau sed a problem
            6.5) Us<:'d Substances While in Residential Facility
                    o,., Has not used alcohol or drugs while in the faci lity
                    1 ,., Mas used .ikoh()I or drugs whilti in the f.ic.ility

                                                                                                                           •'""'""" t:'.l
                                                                                                                                     ..
            6.6) Inflated S<:'lf.F.st<:'em                                                                                 ~                  Hr~
                                                                                                                           4,................. ~            -
                     O ,., Appropriate level of self -esteem
                     1 = Inflated self-esteem

            6.7) Risk Taking Behavior
                    o.,., Does not generally take risks
                                                                                                                           L. . . . .1ii
                    1 ,., Takes risks




            UAC MAP Section 3: Services (Version 1.0}                                                                     113
                                                                                                                        Exhibit 4
                                                                                                                        Page 391

Not Confidential                                                                                                                            GOV-00016924
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 115 of 946 Page ID
                                           #:9855


                                                                                                            TOTAL !
                                                                                                                           ~ .............. ~...•,.
                                                                         Strrngth             Aarrier
            Motivation to stop using
            History of substance abl1se
            Sober support network
            Motivated for treatment
            Attitude towards psyc.hotropi<: med
                                                                           ......
            Stable nwnt.al health issues
            AngN Managnment

                                                               TOTAL:    Li]

            7.1) Pro-Criminal Sentirm?nts
                   O "" No/few pro-criminal sentiments
                                                                                                                      LI
                                                                                                                      - -                      .
                                                                                                                                                   .
                                                                                                                                                   .


                   1 ,.,. Som«?/a Iot of pro-<:rfminal ~entiments

            7.2) Nt1gative Attilud<?s Towards Sup.,rvision
                   O "' Will complete supervision without problems
                   1 "' Will have ?. difricu.lt time with supe rvision

            i'3) Attitude Supports Substance Use
                   0 = Not suppo,tive of substance use
                                                                                                                      n0                N
                                                                                                                                              .
                                                                                                                                                   .



                   1 "' Supportive of substanrn ust>
            7.4) Demonstrates Remorse for Offense
                                                                                                                      . . . . . . . .,[[!
                                                                                                                      :
                                                                                                                                       ..
                                                                                                                                     ::•
                                                                                                                      :·........... ==::·:.
                    o =Full 1·emorse
                    1 ,~ Som<? rmnorS(l
                    2 "' No remorse

            7.5) Demonstrates Empathy Towards Others
                    O"' Demoma rales mnpathy towards others
                    1 = Does not show empathy towards. otfws

            7 .6) Attitudn Toward s G:mgs
                    0 = Negative altitude towards gangs
                    l "" Supportive of gangs

                                                                                                           TOTAL ....._
                                                                                                                 /               ___
                                                                                             Strength         Barrier
                                                                                               ...,u ••,

            Motivation to change                                                               ~.
                                                                                                                  .,v ...
            Take responsibility for offense                                                                      ~.

            Supportive of pro-social lifestyle                                                                   ('

                                                                                    TOTAL:




            UAC MAP Section 3: Services (Version 1.0}                                                             114
                                                                                                              Exhibit 4
                                                                                                              Page 392

Not Confidential                                                                                                                      GOV-00016925
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 116 of 946 Page ID
                                           #:9856


               overall Impressions
           I                                                                                                                                                                                                                                                 1


           I                                                                                                                                                                                                                                                ,
           ~                                                                                                                                                                                                                                                 :




           \
           t..................................................................................................................................................................................................................................................·
                                                                                                                                                                                                          Total Risk Score                 11
                                                                                         Total Nuniber of Strengths [ ~

                                                                                         Total Number of Barriers                            0
           SCORING

                                                                             Cutoffs                                                       Reddivism Rates                                              Youth Score

               LOW                                                           0 - 15                                                        15'?10


               MODERATE                                                       16 - 24                                                     35%


               HIGH                                                          25 - 42                                                      67%

            Instrument Risk Lr.vel                                LOW                          MODERATE                                   HIGH


               override
            ·-                                                                                                                               ----·------···············


           L                                                                                                                              ..                                                                                   ···-·
               Final Risk Level                              ,:-· LOW                     ., .. MODERATE                             C HIGH




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                                                     115
                                                                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                                                   Page 393

Not Confidential                                                                                                                                                                                                                                     GOV-00016926
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 117 of 946 Page ID
                                           #:9857




                   ··~r::r:::·rrrnr · ·




                          Pkuur ff// !Ms am           w ai,,· h.::H (~l        t'f,W' .rNl!:~,,. Ymw n:!tp:;1~:i:e?i- id!! !;,r used w hdp mitkit the f.,e:,t d((cl.,ious
                                                                                         "·<:'gtinH11g p> ar uMi<m.       .#f



                                          ~Nha\ d;d :,:,:s,i :;ks Ji:=· ,i;<:-l in 1rtd:,!s:7 ..............................................................................................................................




                                                                                           ():K




            UAC MAP Section 3: Services (Version 1.0}                                                                                                                                                      116
                                                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                     Page 394

Not Confidential                                                                                                                                                                                                     GOV-00016927
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 118 of 946 Page ID
                                           #:9858




                                                            .,
                                                            I ~ '·,'




            UAC MAP Section 3: Services (Version 1.0}                          117
                                                                             Exhibit 4
                                                                             Page 395

Not Confidential                                                                     GOV-00016928
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 119 of 946 Page ID
                                           #:9859




                                                             ..:'.>




                                                                      ·-I........1
                                                                      )
                                                                                     ,- ]
                                                                                     ~--··
                                                                                             >, .
                                                                                             ) f,:X")




            UAC MAP Section 3: Services (Version 1.0}                                        118
                                                                                      Exhibit 4
                                                                                      Page 396

Not Confidential                                                                                        GOV-00016929
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 120 of 946 Page ID
                                           #:9860




                                                                          r.. ·~
                                                                          t..........
                                                                          [• '(,,r-; Ys::~.
                                                               r··~       CJ




            UAC MAP Section 3: Services (Version 1.0}                                     119
                                                                                        Exhibit 4
                                                                                        Page 397

Not Confidential                                                                                GOV-00016930
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 121 of 946 Page ID
                                                                                                                                  #:9861
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     f t{ It= =/ :, ::t.-tt
       .......................................................................................................................... ~.....................................~.......................~................................................................ .w-~1;;;;;;


        4.403 ASSESSMENT: Recommendations and Decision-Making
        Effective Date: Rev. 11/25/2013 (Original 04/30/2012, Rev. 12/21/2012)



        POLICY
        Upon completion of the family reunification assessment process, Case Managers shall make a timely
        recommendation to the Case Coordinator for release. Release recommendation options include:
                 •        Approve release
                 •        Approve release with post-release services
                 •        Conduct a home study before a release decision can be made
                 •        Deny release
        Case Coordinators shall conduct a third-party review of the proposed rel ease, and submit one of the
        following release recommendations (either in the form of a Third Party Recommendation or case
        concurrence) to the ORR/FFS in a timely manner:
                 •        Approve release
                                   o For Category 1 cases, where the sponsor does not present a safety risk, the UAC is not
                                     especially vulnerable, and there is no TVPRA of 2008 concern requiring a mandatory home
                                     study- A case concurrence', after a Case Coordination interview, on the Case Manager' s
                                     recommendation will suffice for the Case Manager to send the case forward for a release
                                     decision by the ORR/FFS.
                                   o For all other cases, a JJ,ird Party Recommendation (TPR) wi ll need to be completed prior to
                                     the release recommendation being forward to the ORR/FFS.
                 •        Approve release with post-release services
                                   o For cases where the Case Coordinator agrees with the Case Manager that post-release only
                                     services should be approved, the case may be referred by the Case Manager to a post-release
                                     service provider after the TPR is completed by the Case Coordinator.
                                   o For cases where the Case Coordinator and Case Manager disagree on the recommendation
                                     for post-release only services, the case will be elevated to the ORR/FFS for a decision on
                                     whether post-release only services will be approved.
                 •        Conduct a home study before a release decision can be made -
                                   o For cases where the Case Coordinator agrees with the Case Manager that a home study
                                     should be completed prior to a TPR being completed, a concurrence on the home study
                                     recommendation (noted in the TPR form) will be necessary for the case to be referred to a
                                     Home Study provider.



        1
         The concurrence on the straight release can occur either as an email by Lhe Case Coordinator to the Case Manager. However,
        Case Coordinators and Case Managers should have reached a decision on the straight release decision for cases meeting th.is
        exemption from .fingerprint background checks and from a TPR requirement, prior to Case Manager's fo rmal recommendation.
        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  27
        -t403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 398

Not Confidential                                                                                                                                                                                                                                   GOV-00016931
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 122 of 946 Page ID
                                                                                                                                  #:9862
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     ft{ It==/:, ::t.-tt
       .......................................................................................................................... ~.....................................~.......................~................................................................ .w-~1;;;;;;
                                   o       For cases where the Case Coordinator and Case Manager disagree on the recommendation
                                           for a home study, the case will be elevated to the ORR/FFS for a decision on whether a home
                                           study will be required prior to release.
                 •        Recommendation pending- additional information needed
                 •        Deny release


        DHS shall be provided with 24 hours to comment on the proposed release from the time the Case Manager
        sends the notice, by email, of the pending release request.
        Only the ORR/FFS has the authority to make a release decision . The ORR/FFS considers the Case
        Manager 's and Case Coordinator's recommendations or concurrences, and those of other stakeholders, as
        applicable, and makes the final release decision ORR release determinations include:
                 •        Approve release
                 •        Approve release with post-release services
                 •        Conduct a home study before a final release decision can be made
                 •        Remand release request-decision pending
                 •        Deny release2


        Waiver of Release Requirements
        If comprehensive child welfare assessment of both safety AND mitigating factors shows that the sponsor
        can provide for the child ' s physical and mental well -being, and fulfilling a particular requirement would
        cause a delay in tjmely family reunification, the care provider should request a waiver from non-statutory
        requirements from ORR. Any waivers must be approved by an ORR Supervisor (Field or Headquarters).
        The following requirements can NOT be waived under any circumstances:
                 •        Verification of the sponsor' s ID
                 •        Verification of the sponsor' s relationship with the UAC
                 •        An independent finding in the form of a background check and Case Coordinator third party
                          recommendation or concurrence that the sponsor has not engaged in any activity that would JPOSe a
                          risk to the UAC
                 •        Child assessments including screenings for mandatory home study eligibility


        Safety Planning
        In consultation with the Case Coordinator, the Case Managers shall prepare safety plans as needed. Safety
        plans should be prepared to address any outstanding needs that the UAC will have following release, and to
        enhance the UAC' s opportunity for safe and successful integration into the sponsor family unit and
        community.



        2
            The approval of the ORR Director or designee is required for the denial of release to a parent or legal guardian.
        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  28
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 399

Not Confidential                                                                                                                                                                                                                                   GOV-00016932
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 123 of 946 Page ID
                                                                                                                                  #:9863
       ........................................................................................................................................................................................................................................................ Tff"?.W.ff.f.f~lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     ft{ It==~:, it ti/
       .......................................................................................................................... ~.....................................~.......................~................................................................ .w-~;;;:;;;;;
        Incomplete Sponsorship Applications
        Case Managers shall document efforts and outcomes for any potential sponsor to whom a FRP was sent,
        even if the potential sponsor does not complete the reunification process or withdraws sponsorship. Case
                                                                                              3
        Managers shall document information on unsafe potential sponsors in the ORR database in order to prevent
        the sponsor from sponsoring other U ACs.


        H ome Studies
                   Please refer to ORR Operations Guide, Section 2.2.6 Mandatory Home Studies




        3
            Document in the notes section of the sponsor entity.
        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                   29
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                      Exhibit 4
                                                                                                                                                                                                                                   Page 400

Not Confidential                                                                                                                                                                                                                                    GOV-00016933
          Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 124 of 946 Page ID
                                                                                                                                   #:9864
        .......................................................................................................................................................................................
                                                                                                                                                                                        ~       ................................................................Tff"?.W.ff.f.f~lf;.
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                              ~ff: // J:: Y tHf
       .........................................................................................................................................................................................................................................................Mt.at..,.;,.»»,;,;;;




        Remand
        ORR may remand a release request if additional information is needed or additional actions need to be taken
        before a release decision can be made. The release decision is held pending when ORR enters a remand in
        the ORR database. The Case Coordinator or ORR/FFS documents the date of the remand, an explanation of
        why the case is remanded, and which party is responsible for addressing the outstanding issues in the
        Release Request. When the additional information is received or the actions are completed, the ORR/FFS
        documents the date and provides an explanation in the Release Request as to why the remand was lifted and
        what the ORR decision on the release request is.


        Release Options
        Release
        A recommendation for a release without a home study or post-release services shall be made after a
        thorough assessment of the sponsor, the sponsor's family unit., and the needs of the UAC demonstrates that
        the sponsor can provide for the UAC' s physical and mental well -being without additional assessment or
        services. Release is recommended after it is determined that the release will not endanger the UAC or
        others in the household or community, and that the UAC is likely to appear before the U.S. Department of
        Homeland Security (DHS) and/or the U.S. immigration court.

                                                                                                 4
        Release with Post-Release Services
        A recommendation for a release with post-release services shall be made when the release is determined
        safe and appropriate as outlined above, but the UAC and sponsor need additional assistance to connect them
        to appropriate resources in the community. These services can only be provided with the consent of the
        sponsor. The Case Manager shall document the sponsor's consent during the sponsor assessment process.
        Post-release services shall be provided for six months after the UAC is released to the sponsor, unless
        determined to be necessary for a shorter or longer period of time by the post-release services provider, and

        4
            This term is used synonymously with follow-up services as described in TVPRA of 2008. §235(c)(3)(B).
        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                   30
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                      Exhibit 4
                                                                                                                                                                                                                                   Page 401

Not Confidential                                                                                                                                                                                                                                     GOV-00016934
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 125 of 946 Page ID
                                                                                                                                   #:9865
        .........................................................................................................................................................................................................................................................W"#l~~fff.JJtl
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               Ift1· It= =~ :, i::.. ti/
       ..........................................................................................................................~.....................................:.........................................................................................mfM.iiiiiii;
        approved by ORR. If the service needs identified in the referral are fully met prior to completion of the six
        month period, the post-release services provider shall make a request to ORR to conclude the services. If
        the UAC has significant outstanding service needs that could impact the safety of the UAC or others at the
        completion of the six month period, the post-release services provider may request prior approval from ORR
        to extend the services. Post-release services do not continue under any circumstance beyond a UAC's 18 111
        birthday.


        Deny Release
        Only ORR has the authority to deny release of a UAC to a potential sponsor. Even if the Case Manager or
        Case Coordinator does not find a potential sponsor to be suitable, he or she must submit a recommendation
        indicating such to ORR for ORR's review and final decision.
        Release to a potential sponsor may be denied if any one of the following conditions exists:
                  •        The potential sponsor is not v\~lling or able to provide for the UAC's physical or mental well-being.
                  •        The potential sponsor would present a moderate to high !eve] of risk to the UAC because the
                           potentiaJ sponsor:
                           o        Has been convicted of (including a plea of no contest) a felony involving child abuse or neglect;
                                    spousal abuse; a crime against a child or children (including child pornography); or a crime
                                    involving violence, including rape, sexual assault, or homicide
                           o        Has been convicted within the last five years of a felony involving physical assault, battery, or
                                    drug related offenses
                           o        Has been convicted of a misdemeanor for a sex crime, an offense involving a child victim, or a
                                    drug offense that compromises the sponsor's ability to ensure the safety and well-being of the
                                    UAC
                           o        Has other criminal history or pending criminal charges that compromises the sponsor's ability to
                                    ensure the safety and well-being of the UAC
                  •        Placement in the potential sponsor' s household would present a moderate to high level of risk to the
                           UAC because:
                           o        A hous.e hold member has been convicted of a crime that compromises the suitability of the home
                                    environment for the UAC
                           o        A household member presents child welfare concerns
                           o        The physical environment of the home presents 1isks to the UAC's safety and well being
                  •        Release of the UAC would present a moderate to high risk to him or herself, the sponsor, family
                           unit, or the community .




        ••••••••••••••••••••••••••••••••••••••• •••••••••••••••••••••••• •••• ••••• ••••••••••••••••

        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                         31
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                           Exhibit 4
                                                                                                                                                                                                                                        Page 402

Not Confidential                                                                                                                                                                                                                                          GOV-00016935
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 126 of 946 Page ID
                                                                                                                                  #:9866
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                    f t{ It= =/ :, ::t.-tt
       ..........................................................................................................................~.....................................~.......................~................................................................ .w-~1;;;;;;
        PROCEDURES
        I ncomplete Family Reunification Process
        1) If any potential sponsor initiates, but does not complete the family reunification and release process, the
           Case Manager documents in the ORR database that the reunification process is cancelled and enters the
           corresponding justification in the Release Request in the ORR database.


        Release Recommendations
        Case Manager: Within 2 business days of the completion of the fami ly reunification assessment, the Case
        Manager submits a release recommendation. The Case Manager:
        l) In collaboration with the Clinician, updates or creates the UAC Assessment, UAC Case Review (as
           applicable), Sp onsor Addendum (as applicable), and Individual Service Plan (ISP) with a release
           recommendation. Will document in the UAC Assessment or UAC Case Review, as appli cable, a
           summary of the assessment of the potential sponsor's ability to provide for the U AC ' s physical and
           mental well-being and the Case Manager's recomrnendati ons.
        2) Completes the Release Request, and notes whether the case is a Category 1 exempt case in the
           comments with the date the Case Coordinator concurred.
        3) Completes the Discharge Notification with the sponsor and UAC demographic information; the actual
                 discharge date is left blank at this point.
        4) Updates the Care Provider Family Reunification Checklist indicating the date each item was completed
           and the specific document(s) used as supporting documentation for each category of documentation on
           the checklist.
        5) Emails notification of the pending release decision to the DHS/JC to provide DHS 24 hours to comment
           on the release, with copy to the Case Coordinator, 1egal service provider or attorney of record, and Child
           Advocate, if applicable. Specifies in the subject line "Pending Release Decision," the UAC ' s full name
           and alien number ( e.g., Pending Release Decision: Garcia Santos, Jose, 098-765-432).
        6) Emails notification of the release request to the Case Coordinator. For Category 1 cases meeting the
                 exemption requirement, the Case Manager will skip the email notification to the Case Coordinator and
                 send the case (following the procedure below) straight to the ORR/FFS and CC the Case Coordinator.


        Case Coordinator: Within a maximum of 3 business days (excluding weekends and holidays) of
        receipt of the Case Manager's recommendation, the Case Coordinator s ubmits a release recommendation.
        The Case Coordinator:
        1) Reviews the Release Request, the UAC Assessment, UAC Case Review (as applicable), Sponsor
           Addendum (as applicable) and ISP in the ORR database.
                                                                                                                                                                                5
        2) If additional information is needed to make a recommendation , the Case Coordinator requests the
           information from the Case Manager. The Case Manager responds to requests for additional information
           within 1 business day.


        5
         Additional information shall only be requested if needed to assess the sponsor' s overall ability to prov ide for the UAC 's
        physical and mental well-being.
        SEC TION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                32
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                                 Page 403

Not Confidential                                                                                                                                                                                                                                  GOV-00016936
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 127 of 946 Page ID
                                                                                                                                  #:9867
       ........................................................................................................................................................................................................................................................ Tff"?.W.ff.f.f~lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     f t{ It= =~:, it ti/
       ..........................................................................................................................~.....................................~.......................~................................................................ .w-~;;;:;;;;;
        3) Completes a TPR under one of the following scenarios:
                    a. Home Studies: Makes a home study concurrence to send the case to home study. In this case the
                       notice will be sent back to the Case Manager who will begin the home study referral process.
                    b. Post-Release only Se1·vices: Makes a post-release only services concurrence to recommend post-
                       release only services, the concurrence will ALSO require a completed Third-Party
                       Recommendation.
                    c.      All other releases (excluding exempt Category 1 cases), and cases with completed home
                            studies: Completes the Third-Party Recommendahon, if applicable addressing the following:
                                   i) Narrative of release recommendation and justification for the recommendation
                                   ii) Summary of Case Coordinator interviews with UAC
                                   iii) Summary of interviews or information gathered from sponsor or other stakeholders, as
                                        applicable
                                   iv) Any additional recommendations to promote the UAC's physical and mental well -being and
                                       the safety of the release
                                   v) Explanation of any identified discrepancies in information
        4) Completes the Case Coordinator's release recommendation in the Release Request and documents
           whether a TPR or concurrence has been made.
        5) Sends the Third-Party Reunificahon, if necessary, with a formal notice of the recommendation to the
           Case Manager.


        Case Manager: Within 1 business days of receipt of the Case Coordinator's Third-Party Recommendation
        and/or case concurrence, the Case Manager:
        l) Sends the Care Provider Family Reun{ftcahon Checklist, and either the Third-Party Recommendation
                 and/or a notice in the email of the Case Coordinator's case concurrence, and release recommendation to
                 the ORR/FFS, with a copy to the Field Support Specialist and the Case Coordinator, requesting a final
                 release decision.
        2) If the ORR/FFS requests additional information, the Case Manager or Case Coordinator responds within
           1 business day.


        ORR/FFS: Within 2 business days of receipt of the Case Coordinator's and/or Case Manager's completed
        recommendations the ORR/FFS makes the release decision. The ORR/FFS:
        1) Reviews the release request, including the: Release Request (in the ORR database), UAC Assessment,
           UAC Case Review (as applicable), Sponsor Addendum (as applicable) and ISP (in the ORR database),
           Care Provider Family Reun(ftcation Checklist, and if applicable the Third-Party Recommendation.
        2) Updates the ORR release decision in the Release Request and the Discharge Notification.
        3) Emails notification of the ORR release decision (e.g., release, release with post-release services, etc.) to
           the Field Support Specialist, Case Manager, Case Coordinator, legal service provider or attorney of
           record, and Child Advocate, if applicable. The subject line of the email shall specify "ORR Release
           Decision" and shall contain the UAC's full name and a.lien number.

        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  33
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 404

Not Confidential                                                                                                                                                                                                                                   GOV-00016937
          Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 128 of 946 Page ID
                                                                                                                                   #:9868
        ........................................................................................................................................................................................................................................................ Tff"?.W.ff.f.f~lf;.
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               ~ff: // J:: Y tHf
       ......................................................................................................................................................................................................................................................... Mt.at..,.;,.»»,;,;;;


        Conduct Home Study
                        Please refer to ORR Operations Guide, Section 2.2.6 Mandatory Home Studies




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                    34
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                       Exhibit 4
                                                                                                                                                                                                                                    Page 405

Not Confidential                                                                                                                                                                                                                                     GOV-00016938
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 129 of 946 Page ID
                                                                                                                                  #:9869
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     ~ff:// $:: k.ttr
       ......................................................................................................................................................................................................................................................... ~~tiHJ®»'J




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  35
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 406

Not Confidential                                                                                                                                                                                                                                   GOV-00016939
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 130 of 946 Page ID
                                                                                                                                  #:9870
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     ~ff:// $:: k.ttr
       ......................................................................................................................................................................................................................................................... ~~tiHJ®»'J




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  36
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 407

Not Confidential                                                                                                                                                                                                                                   GOV-00016940
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 131 of 946 Page ID
                                                                                                                                  #:9871
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provide r Version)                                                                                                                                                                                    ~ff:// $:: k.ttr
       ......................................................................................................................................................................................................................................................... ~~tiHJ®»'J




        Release w ith Post-Release Only Services
        Case Manager: Within 1 business day of the ORR/FFS approval to release with post-release only services,
        the Case Manager:
        1) Selects a post-release services provider based on provider capacity and the geographic location of the
           sponsor, utilizing the Post-release Referral Contacts. The Case Manager only refers the case to one
           post-release services provider at a time, unless otherwise directed by ORR for exceptional circumstances
           (e.g. , capacity issues).). In the event that the case is referred to more than one post-release services
           provider at a time, the Case Manager must clearly advise each post-release services provider of this in
           the referral email.
        2) Sends the post-release services provider the referral for post-release services, and all attachments as
           ordered below:
                 a) Release Request (reflecting Case Manager's and Case Coordinator' s recommendations and ORR' s
                    decision for release following completion of home study).
                 b) Care Provider Fam;/y Reunification Checklist
                 c) UAC Assessment, UAC Case Review (as applicable), Sponsor Addendum (as applicable)
                 d) Updated Individual Service Plan.
                 e) Results of background checks (including fingerprint results and CAIN results if applicable).

        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  37
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 408

Not Confidential                                                                                                                                                                                                                                   GOV-00016941
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 132 of 946 Page ID
                                                                                                                                  #:9872
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     f t{ It= =/ :, ::t.-tt
       .......................................................................................................................... ~.....................................~.......................~................................................................ .w-~1;;;;;;
                 t) Family reunification packet, supporting documentation and background check results (including on
                    household members), and any additional information, as applicable, obtained by the home study
                    provider, Case Manager or Case Coordinator during the home study process (one PDF file).
                 g) Child assessments including any additional documentation, as applicable, obtained by the home
                    study provjder, care provider or Case Coordinator on the UAC during the home study process that
                    relates to release assessment (one PDF file).
                 h) Third-Party Recommendation.
                 i) Safety plan, as applicable.


        Post-Release Provider: Confirms services are                                                                             in      place within 2 business days of ORR/FFS release
        approval. The posl-release services provider:
        1) Reviews the UAC ' s assessments and family reunification information.
        2) Confirms services are in place w ithin 2 business days, and emai ls notification to the Case Manager,
           copying the Case Coordinator, ORR/FFS, and Field Support Speciali st.
        3) In the event that the post-release services provider is unable to secure services, the post-release services
           provider immediately informs the Case Manager, copying the Case Coordinator, and the Case Manager
           refers the case to another post-release services provider.


        Care Provider:
        1) The UAC is not released until after the post-release services provider confirms that a post-release
           services provider is available to begin services immediately upon the UAC ' s release. However, the
           UAC ' s release should not be delayed if a post-release service provider is not avail able to immediately
           begin services. The Case Manager informs the post-release services provider of the planned date of
                 discharge prior to release.


        Denial of Release: Parent/legal guardian
        ORR/FFS:
         1) Consults with the ORR/FFS Supervisor on any denial of release to a parent/ legal guardian to ensure that
            all alternatives to a denial were explored and that even with additional services the UAC could not be
            safely reunified with the parent o r legal guardian.
        2) Emails recommendation of denial of release and clearly outlines justification for denial to the ORR/FFS
           Supervisor with the following attachments:
                 a) All supporting documentation related to the reason(s) for denial.
                 b) Release Request.
                 c) UAC Assessment, UAC Case Review (as applicable), Sponsor Addendum (as applicable)
                 d) Individual Service Plan.
                 e) Sponsor' s background check.
                 t) Third-party Recommendation.

        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  38
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 409

Not Confidential                                                                                                                                                                                                                                   GOV-00016942
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 133 of 946 Page ID
                                                                                                                                  #:9873
       ........................................................................................................................................................................................................................................................ Tff"?.W.fff:f@lf;.
        ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                     f t{ It= =/ :, ::t.-tt
       .......................................................................................................................... ~.....................................~.......................~................................................................ .w-~1;;;;;;
                 g) Home Study, if applicable.
        3) In consultation with the ORR/FFS Supervisor, prepares a denial notification letter addressing the basis
           for denial and information on the process for requesting a reconsideration of the decision, and submits to
           the ORR/HQ Supervisor.


        ORR/HQ:
        l) The ORR/HQ Supervisor, in consultation with the ORR/DCS Division Director, submits to the
           ORR/Director or his/her designee for final denial determination.
        2) The signed denial notification letter is mailed to the parent/legal guardian by ORR


        ORR/FFS:
        1) Notes the ORR/Director's denial of release to a parent/ legal guardian in the Release Request in the ORR
           database and documents the justification for the denial.
        2) Emails notice of the denial to the Case Manager with a copy of the signed denial letter attached.
        3) Emails notification of the denial to the following stakeholders. The subject line of the email shall
           contain the UAC's full name and alien number and specify "ORR Release Decision: Denial."
                 a) Case Coordinator
                 b) Legal service provider or attorney of record
                 c) Child Advocate, if applicable
                 d) Home study provider, if applicable


        Care Provider:
        1) Within 1 business day of receipt of the signed denial letter, the Case Manager, in collaboration with the
           Clinician, as needed, explains to the sponsor in a language the sponsor understands the reason for the
           denial and the process to submit a request for reconsideration of ORR' s decision as outlined in the letter.
        2) The Case Manager, in collaboration with the Clinician, notifies the UAC of the denial.


        Denial of Release: Non-parent/non-legal guardian
        ORR/FFS:
        l) Consults with the ORR/FFS Supervisor on any denial of release to a non-parent/non-legal guardian.
        2) Notes the denial decision in the Release Request and documents the justification for the denial.
                 a) Emai ls notification of the denial to the stakeholders indicated below. The subject line of the email
                    shall contain the UAC ' s full name and alien number and specify " ORR Release Decision: Denial."
                 b) Case Manager.
                 c) Case Coordinator.
                 d) Legal service provider or attorney of record.

        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  39
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                  Page 410

Not Confidential                                                                                                                                                                                                                                   GOV-00016943
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 134 of 946 Page ID
                                                                                                                                  #:9874
       .........................................................................................................................................................................................................................................................W"#l~?-'~~,,.,Jtl
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               Mt:// t :: k.ttr
       ..........................................................................................................................................................................................................................................................W'..iit.tti.ttilt.i

                 e) Child Advocate.
                 t) Home study provider, if applicable.


        Care Provider:
        1) Within I business day of receipt of the ORR/FFS' s denial decision notice, the Case Manager, in
           collaboration with the Clinician, notifies the UAC and proposed sponsor of the denial , in a ~anguage
           they understand. The Case Manager informs the proposed sponsor and UAC that a reconsideration of
           ORR's decision may be requested by writing to:

                           ACF Assistant Secretary




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                    40
        4.403 ASSESSMENT: Recommendations and Decision-Making                                                                                                                                                                       Exhibit 4
                                                                                                                                                                                                                                    Page 411

Not Confidential                                                                                                                                                                                                                                     GOV-00016944
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 135 of 946 Page ID
                                                                                                                                  #:9875
       ....................................................................................................................................................................................... ~·· ...............................................................~~ff?:?.~ii'P.J.J?J~.

       . ?~. ~~~.1:.~?.~~~.?.1:.~.~~.~?..~.~. ~~~. ~~~.'.:~. ~'.:~.~·i·~.~~~..~~'.:~~.~~~................................................................................-JEJJJDj!Jl




                                                                             SUBSECTION 4.500
                                             RELEASE FROM ORR




                                                                                                                                                                                                                                     Exhibit 4
                                                                                                                                                                                                                                     Page 412

Not Confidential                                                                                                                                                                                                                                       GOV-00016945
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 136 of 946 Page ID
                                                                                                                                  #:9876
       ........................................................................................................................................................................................................................................................ Tff"?~tt#:fifl:il
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               ~ff: ::'Ktn I Ht{
       ......................................................................................................................................................................................................................................................... ~~ttiHM»"J



        4.501 RELEASE FROM ORR: After Care Planning
        Effective Date: Rev. 11/25/2013 (Original 04/30/2012, Rev. 12/21/2012)



        POLICY
        Care providers shall conduct planning for the lJAC's needs following release. Throughout the family
        reunification process, care providers shall work with sponsors and UACs to prepare them for reunification,
        to assess the sponsor' s ability to access community resources, and to provide guidance regarding safety
        planning and accessing services for the UAC following release. For all UAC, Case Managers shal l provide
        sponsors and UAC with information on basic safety and resources.
        Once a UAC is approved for release, the care provider shall collaborate with the sponsor to ensure the UAC
        is released as quickly as possible. The care provider shall coordinate the physical discharge of the UAC to
        occur within three (3) calendar days after ORR approves the release. In order to provide DHS sufficient time
        to comment on the release request, the care provider shall not release the UAC until 24 hours have elapsed
        from the time the care provider emails notification of the pending release decision to the DHS/JC.
        The Case Manager shall ensure that all of the UAC' s belongings (money, clothes, etc.) are given to the
        UAC and sponsor at time of release, including belongings the UAC had at the time they entered ORR
        custody, and any belongings they acquired during their stay. The care provider shall ensure that the UAC is
        dressed appropriately for their destination. The Case Manager shall ensure that the UAC and sponsor
        receive copies of case file documentation needed for the UAC to obtain medical, educational, legal or other
        services following release.
        The Case Manager shall ensure that all stakeholders are infonned of the UAC ' s discharge date and change
        of address and venue, as applicable.



        PROCEDURES

        Ca..e Planning
        1) The Case Manager explains to the UAC and sponsor the following:
                   a) U.S. child abuse and neglect standards and child protective services 1
                   b) Human trafficking indicators and resources
                   c) Basic safety and 911


        Stakeholde.. Notification
        1) The Case Manager completes the following:
                 a) Verification of Release (completed on date of release)


        1
            http://ww,v. child welfare.gov/pubs/(::a.n_info packet. pdf

        SECTION 4: FAMILY REUNIFICATION
        4.501 RELEASE FROM ORR: Afte1· One Planning                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                  Page 413

Not Confidential                                                                                                                                                                                                                                   GOV-00016946
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 137 of 946 Page ID
                                                                                                                                  #:9877
       ........................................................................................................................................................................................................................................................ Tff"?~tt#:fifl:il
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provide r Version)                                                                                                                                                                                              ~ff: ::'K tn I Ht{
       ........................................................................................................................................................................................~................................................................ ~~ttiHM»"J

                 b) ORR Notification to ICE Chief Counsel Release of Unaccompanied Alien Child to Sponsor and
                    Request to Change Address. Completes and sends to the:
                          i) ICE Office of Chief Counsel (OCC)
                           ii) EOIR Immigration Court Administrator
        2) The Case Manager coordinates with the legal service provider or attorney of record to ensure completion
           of the EOIR Change of Venue Motion and EOIR Alien's Change of Address Form/Immigration Court
           EOIR - 33/IC, and to provide the sponsor and UAC with instructions for filing Change of Venue
           Motions and Change of Address forms if the sponsor subsequently moves.
        3) Within 24 hours of the UAC's physical release from the care provider, the care provider updates the
           Discha,·ge Notification in the ORR database with the UAC's discharge date.
        4) The Case Manager emails the completed Discharge Noli.ficaiion to the ORR/FFS, Case Coordinator,
           OHS/JC, UAC' s attorney of record or legal service provider, Child Advocate, post-release services
           provider, and probation officer, as appli cable. The subject line of the email must specify "Discharge
           Notification,, and contain the UAC ' s full name and alien number.


        UAC's Belongings and Records
        1) At the time of discharge, the care provider gives the sponsor and UAC all of the UAC' s belongings, and
           copies of the following documentation and UAC case records below. The care provider retains a copy
           in the UAC 1 s case file of any documents provided to the sponsor and UAC:
                 a) Personal belongings brought with UAC at time of admission or acquired during stay with ORR
                 b) Money from the UAC' s daily allowance, if applicable
                 c) Verification of Release -The original is given to the UAC and sponsor
                 d) Sponsor Care Agreement
                 e) UAC's documents, including but not limited to:
                          i) Immigration case related documents
                                    1. U.S. Department of Homeland Security, Form I-862, Notice to Appear
                                   2. U.S. Customs and Border Protection, I-94 (if applicable)
                                   3.         Immigration court orders
                                   4.         DHS notifications and determinations
                           ii) Original, notarized Letter of Designation for Care ofa Minor, if applicable
                           iii) Immunization record and initial medical screening
                           iv) Initial dental exam and any significant dental records
                          v) List of all medications the UAC is taking, including reason and dosage, and original of all
                             prescri ptions
                          vi) Name and contact information of medical, mental health, and dental care providers so sponsor
                              and UAC may request additional records if needed
                          vii)EducationaJ assessments and records

        SECTION 4: FAMILY REUNIFICATION
        4.501 RELEASE FROM ORR: Afte1· On e Planning                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                   Page 414

Not Confidential                                                                                                                                                                                                                                    GOV-00016947
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 138 of 946 Page ID
                                                                                                                                  #:9878
       ........................................................................................................................................................................................................................................................ Tff"?~tt#:fifl:il
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               ~ff: ::'K tn I Ht{
       ........................................................................................................................................................................................~................................................................ ~~ttiHM»"J

                          viii) Original or certified official documents i n the UAC's case file (e.g., birth, marriage, or death,
                               certificates, etc.)
                          ix) Any change of venue and change of address documents (in collaboration with legal service
                              provider or attorney of record), if applicable
                          x) Blank copies of Alien's Change of Address Form/Immigration Court EOIR - 33/IC (in
                             collaboration with legal service provider or attorney of record). Each immigration court' s
                             Change of Address Form may be accessed here:
                             http://www.justice.gov/eoir/eoirforms/eoir33/ICadr33.htm
                          xi) Post-release safety plan, as needed for cases with potential safety risks to UAC or community.




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  44
        4.501 RELEASE FROM ORR: Afte1· OH'e Planning                                                                                                                                                                               Exhibit 4
                                                                                                                                                                                                                                   Page 415

Not Confidential                                                                                                                                                                                                                                    GOV-00016948
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 139 of 946 Page ID
                                                                                                                                  #:9879
       ........................................................................................................................................................................................................................................................ Tf£?.W.t~ff$ff;.
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               ~ff: ::'K tn :)..tHf
       ........................................................................................................................................................................................~................................................................ ~~ttinM»-J



        4.502 RELEASE FROM ORR: Transfer of Physical Custody of UAC
        Effective Date: Rev. Rev. 11/25/2013 (Origimll 04/30/2012, Rev. 12/21/2012)



        POLICY
        The care provider shall notify the Field Support Specialist of the date the UAC will be picked up by the
        sponsor, or travel to the sponsor, upon conft rrnation of the date.
        Whenever possible, sponsors shall obtain physical custody of the UAC by picking him or her up at the care
        provider's site or at an off-site location designated by the care provider. Off-site locati ons (e.g., the care
        provider's administrative offices) may be designated for care provider sites that maintain a confidential
        address for the building in which UAC are housed.
        The ORR/FFS may approve a UAC to be escorted to the sponsor in extenuating circumstances (e.g. , sponsor
        cannot travel due to medical condition), or if sponsor pick-up of the UAC would cause delay in timely
        release of the UAC. UAC ages 14 and over may be escorted by an airline escort to a location where a
        sponsor is waiting. For airline escorts, the care provider must verify the airline's requirements for airline
        escorts, and ensure in advance that the sponsor can comply with all of the requirements (e.g., ID
        requirements), that the UAC ' s needs do not require escort by the sponsor or the care provider, and that there
        are no safety concerns. UAC under the age of 14 may only be escorted by care provider staff
        The sponsor is responsible for the cost of the UAC' s transportation and if an escort is used., for the escort's
        t ransportation/airfare. However, in exigent circumstances where a sponsor is unable to afford the cost of
        airfare for the escort, and the sponsor needs assistance with the costs for the escort's airfare to ensure timely
        release, ORR may reimburse the care provider for these costs. In no circumstances will ORR pay for the
        sponsor's airfare. The care provider shall follow ORR instructions and procedures on transportation of
        UAC.
        The care provider escort staff shall verify the identity of the sponsor prior to the sponsor taking physical
        custody of the UAC. The care provider shall not release the UAC to any individual other than the sponsor
        approved by ORR .

        ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• •••
        PROCEDURES
        Sponsor Pick-Up
         1) The Case Manager collaborates with the sponsor in selecting a date and time for the sponsor to pick-up
            the UAC, and advises the sponsor to bring valid government issued photo identification (from a U.S. or
            foreign government).
        2) The care provider notifies the Case Coordinator and Field Support Specialist of the date the UAC will be
           picked up by the sponsor, upon confirmation of the date.
        3) Upon arrival of the sponsor, the care provider checks the sponsor' s valid government issued
           identifi cation.
        4) The care provider gives the sponsor the UAC's release documents and personal possessions as outlined
           in the sub-section on follow-up care planning.
        SECTION 4: FAMILY REUNIFICATION
        4.502 RELEASE FROM ORR: Transfcr ofPhyskal Custody ofUAC                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                                    Page 416

Not Confidential                                                                                                                                                                                                                                      GOV-00016949
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 140 of 946 Page ID
                                                                                                                                  #:9880
       ........................................................................................................................................................................................................................................................ Tf£?.W.t~ff$ff;.
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                              ~ff: ::'Ktn :)..tHf
       ........................................................................................................................................................................................~................................................................~~ttinM»-J

        5) The care provider advises the sponsor, if traveling by airplane, to check in the UAC at the ticket counter
           with a copy of the UAC's U.S. D epartment of Homeland Security, Form I-862, Notice to Appear.
        6) If the sponsor does not arrive or does not produce valid identification, the care provider contacts his/her
           supervisor and the ORR/FFS to d iscuss alternate release plans.


        Care Provider Escort
        l) The Case Manager collaborates with the sponsor in selecting flights for the UAC and escort.
        2) The care provider notifies the Case Coordinator of the date the UAC will travel, upon confirmation of
           the date.
        3) The Case Manager arranges for the sponsor to pay for the airline tickets for the UAC and escort.
        4) The sponsor 1 purchases the airfare and sends the itinerary to the care provider, along with a copy of
           valid government issued photo identification. The Case Manager ensures the identification document
           will be acceptable, and instructs the sponsor to meet the UAC and escort at the airport with valid
           government issued identification .
        5) At the airport, the care provider escort checks in the UAC at the ticket counter with a copy of the UAC's
           U.S Department of Homeland Security, Form I-862, Notice to Appear.
        6) At the final destination, the care provider escort releases the UAC to the sponsor after the sponsor has
           presented to the escort valid government issued identification. The care provider escort provides the
           sponsor \vith the UAC's release documents and personal possessions.
        7) If the sponsor does not arrive at the airport or does not produce valid identification, the care provider
           escort shall contact his/her supervisor and the ORR/FPS to work out the safe return of the UAC to the
           care provider program.
        8) If the care provider escort has concerns regarding the identity of the sponsor or the safety of the
           reunification upon meeting the sponsor, the care provider escort shall contact his/her supervisor and the
           OR.R/FFS prior to releasing the UAC.


        Airline Escort
        1) The Case Manager contacts the airline to obtain information on airline escort requirements.
        2) The Case Manager collaborates with the sponsor to confirm that the sponsor can comply with airline
           escort requi rernents.
        3) The Case Manager staffs the case with the Case Coordinator to determine if the UAC is an ap[Propriate
           candidate for an airline escort.
        4) The Case Manager collaborates with the sponsor in selecting flights for the UAC.
        5) The Case Manager arranges for the sponsor to pay for the airline tickets for the UAC and escort.
        6) The sponsor2 purchases the airfare and sends the itinerary to the care provider, along with a copy of
           valid government issued photo identification. The Case Manager ensures the identification document


        1
            The Case Manager should assist the sponsor with making travel reservations if the spo.nsor requests such assistance.
        2
            The Case Manager should assist the sponsor with making travel reservations if the sponsor requests such assistance.
        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                  46
        4.502 RELEASE FROM ORR: Transfcr ofPhyskal Custody ofUAC                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                                                   Page 417

Not Confidential                                                                                                                                                                                                                                    GOV-00016950
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 141 of 946 Page ID
                                                                                                                                  #:9881
       ........................................................................................................................................................................................................................................................ Tf£?.W.t~ff$ff;.
         ORR UAC PROGRAM OPERATIONS MANUAL (Care Provider Version)                                                                                                                                                                                               ~ff: ::'K tn :)..tHf
       ........................................................................................................................................................................................~................................................................ ~~ttinM»-J

                 will be acceptable, and instructs the sponsor to meet the UAC and esco11 at the airport with valid
                 government issued identification.
        7) At the airport, the care provider escort checks in the UAC at the ticket counter with a copy of the UAC' s
           U.S. Department of Homeland Security, Form 1-862, Notice to Appear.
        8) The care provider gives the UAC their personal possessions and documents and mails an additional copy
           of the release documents to the sponsor.




        SECTION 4: FAMILY REUNIFICATION                                                                                                                                                                                                                                    47
        4.502 RELEASE FROM ORR: Transfcr ofPhyskal Custody ofUAC                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                                    Page 418

Not Confidential                                                                                                                                                                                                                                      GOV-00016951
         Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 142 of 946 Page ID
                                                                                                                                  #:9882
       ........................................................................................................................................................................................................................................................ Tff"?.W.t~ff.@lf;.
         ORR UAC PROGRAM OPERA TIONS MANUAL (Care Provider Version)                                                                                                                                                                                              ~ff: :N/~ : :/. tHf
       ......................................................................................................................................................................................................................................................... ~~ttH;;:ix:;;



        4.503 RELEASE FROM ORR: Closing the UAC's Case :F ile
        Effective Date: Rev. Rev. 11/25/2013 (Origimtl 04/30/2012, Rev. 12/21/2012)



        PROCEDURES
        After completing the Discharge Notification, and within 24 hours of the discharge of the UAC, the care
        provider:
        1) Closes the UAC ' s case file record in the ORR database by dismissing the UAC from the program, and
           entering the end date as the date that the UAC was physically discharged.
        2) Completes the remaining portions of the Care Provider Family Reunification Checklist and submits to
           the ORR/FFS and Field Support Specialist.




        SECTION 4: FAl\ULY REUNIFICATION                                                                                                                                                                                                                                  48
        4.APX: APPENDIX                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                   Page 419

Not Confidential                                                                                                                                                                                                                                     GOV-00016952
          Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 143 of 946 Page ID
                                             #:9883

                                         ORR OPERATIONS GUIDE:
            CHILDREN ENTERING THE UNITED STATES UNACCOMPANIED




     i······················································································································································································································································································:
     j                                                                                                                                                                                                                                                                                      l
     I                                                      Click HERE to link to Section 5 of the ORR Policy Guide.                                                                                                                                                                       l
     !                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                           l
     l
     i            Section 5 Table of Contents                                                                                                                                                                                                                                              !
     I            5.1 REQUES1S TO VISIT ORR CARE PROVIDER FACILITIES ............. .. .... .. .. .. ... .. .... ..... ....................... ...... .. 2                                                                                                                                  l
                                                                                                                                                                                                                                                                                           ll
     I
     l
                        5.1.1 Related Forms, Checklists, and Other Tools ........................................... ............. ...................... 2
     i                  5.1.2 Requests for Ca re Provider Facility Tours ......... ........................................................................ 2                                                                                                                              l
     ll                 5.1.3 Government Accountability Office Visits ......... ................. ........................................................ 8
                                                                                                                                                                                                                                                                                           ll
     l                                                                                                                                                                                                                                                                                     l
                  5.7 SIGNFICANT INCIDENT REPORTING..................... ................. ...................................................... 10                                                                                                                                       l
     I
     !

                        5. 7.1 Related Forms, Checklists, and Other Tools ..... ....................................................................... 10                                                                                                                                I
     l
     I
     l
                        5. 7.2 Emergency Incidents ........•.................... ....... ........... ........... ................................................. 10
                        5.7.3 Significant Incidents ............... .................... ........... .......... ... .... ......................... ................ •... 16
                        5. 7.4 Sexua l Abuse Significant Incidents in ORR Care ....................................................................... 21
                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                           I
     I            5.8 REPORTING TO FEDERAL AGENCIES ............ ... ... ... ................. .. ....................... ... .......................... 27                                                                                                                                l
     l
     !                  5.8.1 Related Forms, Checklists, and Other Tools ..... ....................................................................... 27                                                                                                                                  :l
     l
     !
                        5.8.2 Reporting to HHS OIG.......................................................................................................... 27                                                                                                                            l
                                                                                                                                                                                                                                                                                           j


     !                  5.8.3 Reporting to USICE HSI ..... ............................ ................ ...... ... ... .... ....................................... 30                                                                                                                    l
     !
     i                  5.8.4 Reporting Allegations that Occurred in DHS Custody ..................... ......................................... .. 33                                                                                                                                     ll
     l                                                                                                                                                                                                                                                                                     l
     I
     !
                                                                                                                                                                                                                                                                                           li.




     !
     l
                                                                                                                                                                                                                                                                                           ll
     !                                                                                                                                                                                                                                                                                     l
     !                                                                                                                                                                                                                                                                                     I
     I
     !
                                                                                                                                                                                                                                                                                           Il
     !                                                                                                                                                                                                                                                                                     l
     J                                                                                                                                                                                                                                                                                      ~
     l                                                                                                                                                                                                                                                                                      l
     l                                                                                                                                                                                                                                                                                     l
     !
     l
                                                                                                                                                                                                                                                                                           ll

     I                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                           Exhibit 4
                                                                                                                                                                                                                                           Page 420

Not Confidential                                                                                                                                                                                                                                             GOV-00016953
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 144 of 946 Page ID
                                           #:9884




       ~ ORR Policy Guide,Section 5.2 ORR Poliieies on Requests to Visit ORR Care Provider Facilities


       ,5 .1.1 Related Forms, Checklists, and Other Tools



        ! Care Provider Facility
        l
                                                                   Tour Request                                                       Requesting Party, FFS, Project Officer, DCS
                                                                                                                                      Headquarters
        l' ························································································································
             Care Provider Facility Tour Addendum                                                                                     FFS, Project Officer, DCS Headquarters
                                                                                                                                    ··················································································································




           Best Practices for Care Providers in Preparing DCS Headquarters, Care Providers
          for Facility Tours
           What to Expect - Care Provider Facility                         DCS Headquarters, Requesting Party
        l  Shelter Tours
        t--c;;;--;;;~~1d;;·F;~11ii;"r;--~ ;·R-;q uests i-;;;;;1T----------                                                         ·--ocs--H;;dq·~;rt;·~~--------------------------------·---------------·
        l Templates          · - - - - - - - - - ~...............~..........................- - i " " . . - .......-.v.................._ _ ______

            Care Provider Facility Tour Request Tracker                                                                               DCS Headquarters



        S.1.2 Requests for Care Provider Facility Tours
       Interested parties, includingadvocacy groups, faith-based organizations, researchers, government
       officials, international delegations and other relevant stakeholders who wish to tour a care provider
       facility must request a visit through ORR. ORR considers various factors when responding to these
       requests with the best interests of the children of paramount importance.
       A standard shelte rtour consists of guided tour of the care providerfacility and does not include
       standard consular visits. See + ORR Policy Guide, Section 5.4 ORR Policies on Communication and Interaction with
       Consulatesforpolicyon standard consular visits .



       Requesting a Standard Shelter Tour

       =<!!;, ORR Policy Guide,Section 5.2.2 Special Arrangements

       CARE PROVIDER

                1) Refers any requests to tourtheirfacilityto the.assigned FFS and Project Officer.

       FFS or PROJECT OFFICER

                2) Provides the Care Provider Facility Tour Request to the requesting party and instructs them to
                   complete Section 1 of the form and return it to the FFS or Project Officer no later than two
                   weeks before the requested visit date.

       Section 5: Program Management                                                                                                                                                                                                                         2
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                           Exhibit 4
                                                                                                                                                                                                                                           Page 421

Not Confidential                                                                                                                                                                                                                                         GOV-00016954
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 145 of 946 Page ID
                                           #:9885

            3} Upon receipt of the Care Provider Facility Tour.Request from the re questing pa rty, ensures that :
                              a) Section 1 has been ful ly complete d;

                               b) Any special arrangements, such as additi onal security and accessibility issues, are
                                  indicated in Section lC. Such arrangements must be included in the Care Provider
                                  Facility Tour Request and wi II be coordi nated prior to the approve d visit; and

                              c) Any specific individuals to whom the requesting party wishes to speak (i.e ., care
                                 provi derstaff, children) are indicated in Section lC. Requests which include access to
                                 specifici ndividuals during the visitwi II be coordinated wi t h the FFS. ORR will only
                                 approve such requests if it is consistent with the best interest of the child .
            4) Completes Section 2A of the Care Provider Facility Tour Request.

            5) If the request only re quires FFS Supervi sor or Project Officer Supervi sor approval {See Table
               5.1.2-A be l ow}, uses the following criteria to evaluate the tour request :
                   ",l · O RR Policy Guid e, Section 5.2.1 Evaluation Criteria
                              a) Re q uester has a legitimate mission or business purpose for participating t ouring the
                                 shelter{ e .g. State/local government matte r, child welfare advocacy, legal issue, etc.).
                               b) The privacy and well-being of children at the care providerfacilitywill not be adversely
                                  affected by the visit.
                              c) There are sufficientstaffingand ground resources to cond uct the visit and protect t he
                                 privacy an d well- beingof chil dren. ORR will also consider the number of visitors
                                 requeste d.
                              d} There is sufficient notice. Requests shoul d be submitte d two weeks prior to the
                                 requested tour date. Requests not received within this ti me frame may be considere d if
                                 there are exigent circumstances.
            6) Emai Is the Care Provider Facility Tour Request to the FFS SUPERVI SOR or PROJECT OFFICER
               SUPERVI SOR forfinal approval.
            7) Aftersupe rvisorapproval is received, completes the remainderof Section 2 and emails the Care
                   Provider Facility Tour Request back to the requesterto confirm approval or denial of the
                   request, copying the assigned FFS or Project Officer, the FFS Supervisoror Project Officer
                   Supervisor an d UCTourRequests@acf.hhs.gov for tracking purposes.




               I•
               (·
                                         ~r~i :s) Group Events (religious services, holiday parties, etc. held by outside

               j          •              Students                                                                                                                                                                                                                                                                                                          !
               L.  H¥¥• ¥rrrrrrrrrr••.........rr, - r••••• "'••••••• .rrhhn.r,n,,; o; r ; r ; _ _.,.,.,.,.,.,.,.,.,.,.,,;r,J##,U ,Ur; r ;r;.,;,; , ; , ; ,,- , .,..,..,..,.,.,..,.,., . .,., ..., . .....,.,....,..,.~ ~-,;.,.,,;,;#,r #;Jr;;u,.,.,,;.,.,,.J-.,; .,; .,; .,; .,;,,;.,.,.,.,;,;.-;,;.,;,JU·#o'"'"'"'"'""'"'Jor.,.,,..,.,._,Jor,..,....,....,..}

                   Table 5.1.2-A




       Section 5: Program Management                                                                                                                                                                                                                                                                                                                                    3
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                                                                                                                                            Page 422

Not Confidential                                                                                                                                                                                                                                                                                                                                                  GOV-00016955
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 146 of 946 Page ID
                                           #:9886

            (111             REQUESTS FROM ATIORNEYS
              · _W           Shelter tours are generally not allowed for att orneys. If the attorney is interested in providing
                             legal services for UC, contact information should be requested from the attorney and
                             provided to the ORR Division of Policy via UCPolicy@acf.hhs.gov. A Division of Policy team
                             member will contact the attorney with further information.


            8} If the request requires ACF or ORR DCS Headquarters approval (See Table 5.1.2-8 below},
               forwards the Care Provider Facility Tour Request to UCTourRequests@acf.hhs.gov, copying the
               assigned FFS or Project Officer and the FFS Supervisor and Project Officer Supervisor.



               r·········
               i      •       Congressiona l                                                                         !I
               j      •       Consular Visits (non-standard)                                                         l
               ]      •       Federal Agencies                                                                       .
               i
               ! •
               1
                      •


                      •
                              International (non-consular)
                              State/Local Officials
                              Media
                                                                                                                  J  I
               !.Table
                 ,• '"•'"•'"•"''•'·-------~----------------"-"""""--------·
                        5.1.2-8                                           ~·~--""'"--""·- " - " " ' w -
                   See "°1b' ORR PolicyGuide,Section 5.4 ORR Policies on Communication and Interaction with Consulates for policy
                   on standard consula r visits.

       DCS HEADQUARTERS

            9} Reviews requests requiring ACF or ORR DCS Headquarters approval for completeness and
               accuracy.

            10) Uses following criteria to eva luate the tour request:
                   »'.J ORR Policy Guide, Section 5.2.1 Evaluation Criteria

                            a} Requestorhas a legitimate mission or business purpose for participatingtouring the
                               shelter( e.g. State/local government matter, child welfare advocacy, legal issue, etc).
                            b) The privacy and well-being of children at the care providerfacilitywill not be adversely
                               affected by the visit.
                            c) There are sufficientstaffingand ground re sources to cond uct the visit and protect the
                               privacy and well- being of children. ORR will also consider the number of visitors
                               requested.
                            d) There is sufficient notice. Requests shoul d be submitted two weeks prior to the
                               requested tour date. Requests not received within this ti me frame may be consi dered if
                               there are exigent circumstances.
            11) If the criteria above is not met:
                            a) Confirms decision to deny req uest with DCS Director and/or Senior FFS Supervisor.

                            b) Completes Section 28 and emails denial of the request as follows:

       Section 5: Program Management                                                                                              4
       Version 2 (Effective 09 /12/16)
                                                                                                                     Exhibit 4
                                                                                                                     Page 423

Not Confidential                                                                                                             GOV-00016956
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 147 of 946 Page ID
                                           #:9887

                                                                  To:

                                                                   Cc:           FFS, Project Officer, FFS Supervisor, Project Officer Supervisor, Senior FFS
                                                                                 Supervisor, ORR DCS Director, ORR ChiefofStaff, ORR Associate Deputy Director, j
                                                                                 UCTourRequests@acf.hhs.gov                                                     :

                                                            Body:                 Use la nguagefromthe Care Provider Facility Tour Request Email Templates.

                                      j Att achments:                       Care Provider Facility Tour Request
                                      ·................................................................................................................................................................,................................................................-.. ·

            12) If the criteria above is met:

                          a) Coordinates with the FFS assigned to the care provider location requested to verify the
                             availability of care provider staff on the date and time requested and the availability of
                             an FFS or FFS Supervi sorto staff the tour.

                          b) Concurrently forwards the request to the approvingofficial(s) per the table below,
                                  copying the DCS Director, Senior FFS Supervisor, ProjectOfficerSupervisor, ORR Chief
                                  of Staff, and ORR Associate Deputy Director.




                                  j Advocates (includes religi~~s                                                         : HHS Office of lntergovernmenta I and
                                  : groups)                                                                               j External Affairs
                                  =-····························································································································································································
                                  j Congressiona I                                                                        \ HHS Assistant Secretary for Legislation                                                             ,
                                  ·······················································································~·····································································································!
                                  : Consular Visits                                                                                         : HHS Office of Global Affairs-                                                                                              I
                                  i
                                  : Int ernat ional
                                                                         """""""""""·--~------··----------·----_.)--~~!~ rnat ion aI Ad~~~~2'- ~:~!:!E.---------._.-....-l
                                                                                                                                            j HHS0fficeofG1oba1Affairs-                                                                                                  I
                                  :                                                                                                         I International Advisory Group
                                  (Federal Agencies                                                                                   --rsenfor--FFS Supervisor and/or DCS                                                                                  -------,
                                                                                                                                            1 Director                                                                                                                   I
                                  j State/Loca l Officials
                                                                                                                                            1
                                                                                                                                              HHS Office of Intergovernmenta l and                                                                                       l
                                  l·WMedia                               ,,,,,,,,...,,,,,,,,,-,,,..           w •• , . , ••••• , ........... , ..   !~~e~~~ff;i~su""6ffc'Afi~irs                                        00
                                                                                                                                                                                                                          . . . . ., , ,• . ,. . . ._.. . . ._.• • •   «w~

                                  ' • .,....,.,,.,.,,,,.,,.,.,.,.. .,.,.,...,. - , . . ,.,.,.,,,.,,_,.,... .. . .-.·, .·... , ......w     -,,_ , ....,.,..,,,,,,..•.•wu.·o.•-.·, . ... u.-.wwu.,.,,..,,,_,•..• , ••. -.-.,.·...•...•...~,      ..............--..-.--.-.~1
                                  Table 5.1.2-C


            f ~ REQUESTSFROMTHEMEDIA

               · P For any requests from the media or that involve a media component, the ORR Public Affairs
                             Specialist and ORR Communications Specialist must be copied on the request for approval.

                             The press may want to visit a facility but not speak with the children. To maintain the privacy,
                             security and well-being of the children, ORR generally does not approve media tours of
                             facilities. However, in certain circumstances, ORR will consider a request and evaluate the
                             request using the following factors in consultation with ACF Office of Public Affairs prior to
                             making a decision about allowing the press to visit a particularfacility.
                                  •           To what extent wi ll the visit be disruptive to the facility or children in the facility?
                                  •           Will special arrangements be needed? {e.g., security)
                                  •           How will the visit be conducted? (e.g., interviews with facility staff, number of
              ................................ :.~P.?.0.:~:.~)..~.?.~.!.?.~~..~i(!..~.~.~.Y!.~.i.~...~.~.?................. ........................................................................................................ .
       Section 5 : Program Management                                                                                                                                                                                                                                                5
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                         Exhibit 4
                                                                                                                                                                                                                                                                         Page 424

Not Confidential                                                                                                                                                                                                                                                               GOV-00016957
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 148 of 946 Page ID
                                           #:9888

                                       •           Are there preferable alternatives?
                                  ·~::- ORR Policy Guide, Section 5 .1.4 Requests to Visit a Facility


            13} If the request is denied, comp letes Section 28 and emails denial of the request as follows:

                                         To:          FFS or Project Officer (whoever submitted the request)
                                                                                                                                                                                                                                              _________
                                                                                                                                                                                                        ·································'"....                   _,


                                           Cc:        FFS, Project Officer, FFS Supervisor, Project Officer Supervisor, Senior FFS Supervisor, 0 RR
                                                      DCS Director, ORR Chiefof Staff, ORR Associate Deputy Di rector,
                                                      UCTourRequests@acf.hhs.gov

                                   Body:              Use I a ngu age fromthe Care Provider Facility Tour Request Email Templates.

               j Attachments:                         Care Provider Fac;/ity Tour Request


            14} If the request is approved, completes the remainderof Section 2 and emails approval of the
                    requestas follows:
                                                                                                                                                                                                                                     •'•'•'•'•'•'-'•'-"•WWWWWWWWWWWW~

            ;;;::::1!'/;~:fa;:f   '·==
                                     T=
                                      o :~ -
                                           F-FS_o_ r_P
                                                     _r_o-je_c_t _O_ff-ic-er (whoever submitted the request)

            :::f:::-,/!F                   Cc:        FFS, Project Officer, FFS Supervisor, Project Officer Supervisor, Senior FFS Supervisor, ORR
                                                      DCS Di rector, ORR Chief of Staff, ORR Associate Deputy Di rector,
                                                      UCTourRequests@acf.hhs.gov


                                   Body:              Use I a ngu age from the Care Provider Facility Tour Request Ema ii Templates.

               j Attachments:                          • Care Provider Facility Tour Request
                                                       • Best Practices for Care Providers in Preparing for Facility Tours
                                                       • What to Expect- Care Provider Facility Tours
                  ..................................................................................................................................................................... ............................................................................. .
                                                                                                                                                                                             ~




            15} Updates the Care Provider Facility Tour Request Tracker and UC Tour Requests Outlook
                calendar.




                                  The following information must be tracked via spreadsheet for each tour request, at a
                                  minimum :
                                               •         Date Received
                                               •         Type of Visitor (e.g., international, congressiona l, etc.)
                                               •         Number of Visitors
                                               •         Care Provider Location
                                               •         Tour Date
                                               •         Approval Status(i.e., approved or denied)
                                  Each approved tour must be saved in the UC Tour Requests Outlook calendar. Be sure to
                                  account for differences in time zones when saving the appointment.




       Section 5: Program Management                                                                                                                                                                                                                                      6
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                  Exhibit 4
                                                                                                                                                                                                                                                  Page 425

Not Confidential                                                                                                                                                                                                                                              GOV-00016958
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 149 of 946 Page ID
                                           #:9889

       FFS or PROJECT OFFICER
               16) If the tour was denie d, informs the re questing party that their request cannot be
                   accommodate d an d includes a copy of the Care Provider Facility Tour Request in the email.
               17) If the t our was approved :

                        a) Emails the approved Care Provider Facility Tour Request and What to Expect - Care
                           Provider Facility Tours to the requesting party.

                        b) Emails the approved Care Provider Facility Tour Request and Best Practices for Care
                           Providers in Preparing for Facility Tours to the care providerhosti ng the t our.

                        c) Responds to any follow-up questions from the requesting party or care provider,
                           elevating any questions they cannot answer to UCTourRequests@acf.hhs.gov.

                        d) Emails any changes to the approved tour request (i.e ., additional visitors, change in
                           dat e, time, or location)to UCTourRequests@acf.hhs.gov.



       Conducting a Standard ShelterTour

       .,¥,   ORR Policy Guide, Section 5 .2 .3 V isitation Protocol

       FFS or FFS SUPERVISOR

               18) Staffs the tour, answering any ORR-relate d questions posed by the visitors or ref erring the
                   q uestions t o ORR HQ an d ensuringthat the visit ors follow ORR visitation protocol as outlined in
                   What to Expect - Care Provider Facility Tours .

               19) Ensures that the care providerfollowsORR po licy and proce dures as outlined in Best Practices
                  for Care Providers in Preparing for Facility Tours.

               20) Ensures that the tour does not exceed three (3) hours .



       Post-Tour Responsibilities

       FFS or FFS SUPERVI SOR
               21) NO LATER THAN TWO (2) BUSINESS DAYS afte r the tour date, co mpletes the Care Provider
                   Facility Tour Addendum and emails itto UCTourRequests@acf.h hs.gov, flagging any major
                   issues or concerns that arose during the tour in the body of the email.




       Section 5 : Program Management                                                                                7
       Version 2 (Effective 09 /12/16)
                                                                                                        Exhibit 4
                                                                                                        Page 426

Not Confidential                                                                                               GOV-00016959
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 150 of 946 Page ID
                                           #:9890

       DCS HEADQUARTERS
            22) Emails the final Care Provider Facility Tour Request and Care Provider Facility Tour Addendum to
                the ORR Chief of Staff as follows:



                                        Cc:         FFS, Proj ect Officer, FFS Supervisor, Project Officer Supervisor, Senior FFS Supervisor, ORR
                                                    DCS Di rector, ORR Chief of Staff, ORR Associate Deputy Di rector, ORR Deputy Di rector for
                                                    Children's Program s, UCTourRequests@acf.hhs.gov

                                  Body:             Use I a ngu age from the Care Provider Facility Tour Request Email Templates.

                j Attachments:                        •     Care Provider Facility Tour Request
                                                      •     Care Provider Facility Tour Addendum
                ',,,,,,•.•.v,•.•,•.w,•,w-,-,-,-,-,-,-,,- - - = = = = m = = A w,•.,,.,•,w,•,,•,,,,,,,,,,,',',',',', •,•,•,•,,,•,•,•.•,w .•,.•,•.•,w .w,-,-,-,,,,,,_ _m = "•" •"-'•'•'•'•'•'•''•'•'•','.V,','•'•'• ',',',','•'•'•""""W"""NNm_ _ __




            23} Updates the Care Provider Facility Tour Request Tracker and saves the final Care Provider
                Facility Tour Request and Care Provider Facility Tour Addendum on the ORR shared drive .



       .5.1.3 GovernmentAccountabilityOffice Visits
       The U.S. Government Accountability Office (GAO), an independent, nonpartisan agency that works for
       Congress, may request to visit a care provider facility in order to:

            •       Audit agency operations to determine whetherfederal funds are being spent efficiently and
                    effectively;
            •       Investigate allegations of illegal and improper activities;
            •       Report on how well government programs and policies are meetingthei robjectives;
            •       Perform policy analyses and outlining options for congressiona l consideration; and/or
            •       Issue legal decisions and opinions, such as bid protest rulings and reports on agency rules.

       FFS, PROJECT OFFICER, or ORR OFFICIAL
            1) Received r€q uestfrom GAO to visit a care providerfacility. If the req uest is received by the care
               provider, they must email the request to their assigned FFS and Project Officer.
            2) Completes Section 1 of the Care Provider Facility Tour Request and emails the form to
               UCTourRequests@acf.hhs.gov, copying the assigned FFS, Project Officer, FFS Supervisor, and
               Project OfficerSupervisor.

                              •       GAO is categorized as a Federal agency, which requires ACF or ORR DCS Headquarters
                                      approval, and is required to formally request a visit that is then elevated to ORR
                                      Headquarters for situational awareness.
                              •       If GAO re quests to interview care provider staff or UC, this sho uld be indicated ahead of
                                      time on the Care Provider Facility Tour Request.

                              •       If GAO requests to review UC case files or other documentation, this should be indicated
                                      ahead of time on the Care Provider Facility Tour Request so that the care provider may
                                      have these items ready and available on the day of the visit.


       Section 5 : Program Management                                                                                                                                                                                                              8
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                            Page 427

Not Confidential                                                                                                                                                                                                                             GOV-00016960
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 151 of 946 Page ID
                                           #:9891

       DCS HEADQUARTERS
             3) Follows the procedures outlined above in ...), Section5.1.2RequestsforCareProviderFacilityTours,
                beginning with Step 9.

       FFS

             4) Fol lows the procedures outlined above in ""':'t- Section 5.1.2 Requests for Care ProviderFacilityTours.,
                beginning with Step 18 under Conducting a Standard Shelter Tour.

             5) The FFS staffing the tour should make themse lves avai Iable to answer ORR-related questions.
                At times, GAO may ask the FFS to leave the room so that they may speak with UC or staff
                privately. The FFS must comply with this request.




       Section 5 : Program Management                                                                                       9
       Version 2 (Effective 09 /12/16)
                                                                                                              Exhibit 4
                                                                                                              Page 428

Not Confidential                                                                                                      GOV-00016961
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 152 of 946 Page ID
                                           #:9892



       "*'   ORR Policy Guide,.Section 5.8 Significant Incident Reports and Notification Requirements


       .5 .7.1 Related Forms, Checklists, and Other Tools


        ! Significant Incident Report (SIR}                                                                                             Care Provider
        i Sexual Abuse Significant Incident Report                                                                                      Care Provider
          (SA/SIR}
        1 Significant Incident Report (SIR} Addendum                                                                                    Care Provider
        l
        'I Sexual Abuse Significant Incident Report                                                                                     Care Provider
            (SA/SIR} Addendum
        .............................................................................................................................................................................................................................................




        [ CHART 1: Definition ofSexualAbuseand                                                                                 1·E;·~~ Provider
                                                                                                                           .....
        1 Sexual Harassment                                                                                                                 _ - - - - - - - - - - - -... . . . . . . .___
        j CHART 2: Reporting and Notification                                                                                      jl   Care Provider
        I Requirements for Significant Incidents
        [ FLOWCHART: How to Report Sexual-Related                                                                                  j' Care Provider
        1   Incidents
        i.._uc_Port,CJJSIR User_Guide ...... .. .. -···· .....................-.-............. Car~ Provider .......................... ... ...............----..-                                                                        .,.-.-.. ..


        S.7.2 Emergency Incidents
       "* ORR Policy Guider Section 5.8.1 Emergency Incidents
       aef , ORR PolicyGuiderSection 5.8.8 Elevation of Emergencies and Serious Incidents
       xJ, ORR Policy Guider Section 3.3.16 Notification and Reporting of the Death of an Unaccompanied Child
       "*~ORR Policy Guider Section 3.4.5 Respondingto Medical Emergencies
       Emergency incidents include:

               •         Death of a child, staff, or othe r person in a care providerfacility
               •        Situations in which the lives of children or staff are in immediate danger (e.g., active shooter,
                         earthquake or other natural disaster, medical emergencythat is life threatening in nature
                         requiring immediate hospitalization) NOTE: A medical emergency is an acute injury, illness, or
                        toxic exposure that necessitates a 911 call or urgent medical attention that, if not received, may
                        result in death or damage to vital bodilyfunctions.
               •         Unauthorized absence from a care provider (i.e., a runaway)

       Emergency lncide nts and allegations may be reported to care providers multiple ways ( e.g., ORR staff;
       stakeholders such as legal service providers, OHS, or the sponsor; the UC; self-observation). No matter



       Section 5: Program Management                                                                                                                                                                                                                       10
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                         Exhibit 4
                                                                                                                                                                                                                                         Page 429

Not Confidential                                                                                                                                                                                                                                        GOV-00016962
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 153 of 946 Page ID
                                           #:9893

       ithe method by which the care provider became aware of the inci dent or allegation, the care provider
       must follow all reporting, notification, and follow-up requirements in th is subsection.



       Reporting

       CARE PROVIDER
            1) IMMEDIATELY:
                      a) Calls 911, if appropriate (For unauthorized absences alwayscall 911).
                      b) For unauthori zed absences:

                                •     Calls the National Center for Missing and Exploited Children Hotline atl-800-
                                      THE- LOST (1-800-843-5678).

                                •     Calls the DHS FOJC.
                      c) Reports the emergency incident to CPS and/or State licensingaccordi ng to State
                         licensing re quirements and reporting procedures.
                      d} Reports emergency incident to the ORR Intakes Hotline at (202) 401-5709.

       INTAKES

            2) IMMEDIATELY, notifies the FFS Supervisor(or on-cal I FFS Supervisor) of the emergency inddent
                   via phone.

            3) If unable to reach the FFS Supervisor(or on-ca ll FFS Supervisor) within 15 minutes, calls the
               SeniorFFS Supervisor.

       FFS SUPERVISOR

            4} WITHIN 30 MINUTES, elevates the emergency incident to SeniorFFS Supervisor, DCS Director,
               ORR Deputy Director for Children's Services, and ORR Director.

       CARE PROVIDER

            5) WITHIN 4 HOURS OF THE EMERGENCY INCIDENT (or within 4 hours of the care provider
                   becoming aware of the incident):
                      a} Completes an SIR in the UC Portal (see UC Portal SIR User Guide located on the UC Portal
                         homepage)

                           ENTERING SIR DATES IN THE UC PORTAL

                            Event Section
                             • Date of Event - Date the actual incident occurred(or estimate if occurred prior to ORR
                                    care)
                           SIR Incident Information Section
                            • Date Reported t o Care Provider- Date the incident was reported to the Ca re Provider
                            • Date Reported to ORR- Date the Care Provider reported the incident to ORR


       Section 5: Program Management                                                                                    11
       Version 2 (Effective 09 /12/16)
                                                                                                          Exhibit 4
                                                                                                          Page 430

Not Confidential                                                                                                 GOV-00016963
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 154 of 946 Page ID
                                           #:9894


                         b} Notifies ORR as show below, and saves a copy of the SIR i n the UC's case fi le.


                   1
                    ~             ,           To,          ~~~;i~gf ~~~;~~n,Y
                     ,.-:.:~~:$.....~ ................................................................................................................................................. ~ ..


                                                                                                                          lnddents                                                                    -                                                           I
                                                            FFS
                                                            CFS
                                                                                                                                                                                                                                                                  I~
                                                                                                                                                                                                                                                                   '
                                                            Ca se Coordinator

                                                            Required for Certain Types of Emergency Incidents                                                                                                                                                      j
                                                            ORR Medical Coordinator(medical incidents)                                                                                                                                                             !
                                                                                                                                     1
                        Subject Line:                       ::::Je:~"::e:::::;:~:;::: ,ndd ent" and include the event nu mbe, Ie.g., "Event
                                                            12345")
                                                                                                                                                                                                                                                                  Il
                                        Body:               UseSynopsisofthe Event from UC Portal and do not includ e UC's full name or alien number ,
                                                                                                                                                     ,
                                                                                                                                                                                                                                                                  !l
                    .A           h                                                                                                            ~
                    !.wwwt_t a_c_ m_e_nts
                                      _ :_ S_IR_ _ _ _ _______.-.••.,.,.-.- --------------------------------····--··-- - - - - - - - - - - - '



       Notifications

       CARE PROVIDER

       WITHIN 48 HOURS OF THE EMERGENCY INCIDENT (or within 48 hours of the care provider becoming
       aware of the incident):

            1} Notifies the UC's attorney of record and/or legal service provide r of any unauthorized absences
               following the table below (except when otherwise required by state licensing) and documents
                   the UC's decision in the UC Case Review.
                   Note: DO NOT send a copy of the SIR to the attorney of record of legal service provider.

                    NOTIFICATION TO ATTORNEYS AND LEGAL SERVICE PROVIDERS




                    / 14 Yea rs_o_r_o_ l d_e_r____Y_e_s_ _ _______________J _:.~~--o w mi nor' s deci sion ~---------::::::.:··:·:·:·:·:· .. :·.·.·::.::::·.·::·1
                    j 14 Years or Older           No                       1
                                                                             1. Inform minor that the allegation may                                                                                                                                               l
                                                                                                                                             j   affect the hi s/he reli gibil ityfo rimmigration l
                                                                                                                                             :   relief                                                                                                           l
                                                                                                                                             I
                                                                                                                                          2. Ask whether the minorwould Ii ke to speak                                                                            I
                                                                                                                                        j        with an attorney                                                                                                  l
                    .................................................................................................................... .................................................................................. ..... ..... ......................... l::
                    ,                                                                                                                   1 3. Follow minor's deci sion
                                                                                                                                             ~




       Section 5: Program Management                                                                                                                                                                                                                         12
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                                                Page 431

Not Confidential                                                                                                                                                                                                                                  GOV-00016964
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 155 of 946 Page ID
                                           #:9895


                    I~~t~:a~i~;n~l!e;                                                                                                                 Yes or No                                                                                             i,,,   :~~~;the FFS prior to speakingwith the                                                                                                                                                           1.•




                    i Developmental                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                    I Disabi lity
                    •,, , "' " " " " " " " · ····- "· •· •· •· •· •· •·····" - - -                                                                                     - . -, wm" ·' •' ·' ··· ....,A<,-um, .                                          •    ' ,,,.• "      ·" ·'       '                                                                            ,.    w m n. •• . u                      ·   ·""" ··· " ••••••••••• ,_.,. ,. ,. ,. """ ···· 1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                    1 Under                                 14 Years Old                                                                              Yes or No                                                                                             1 Notify the                                               minor's attorney of record or the                                                                                                            i
                    :                                                                                                                                                                                                                                       :                                                                                                                                                                                                       I

                    I                                                                                                                                                                                                                                      :local legal service provider                                                                                                                                                                            l
                    r.'.;b~ 5.7.4-A                                          0           ORR Policy Guide, Figure 4.10.1                                                                                                             "'""""k



            2) Notifies the UC' s parent or legal guardian and the UC's sponsor or the receiving entity that wil I
               be caring for the UC (when the UC is released from ORR custody) of any unauthorized absences,
               hospitalizations, or serious medical services fol lowing the table below (exceptwhen othe rwise
               required by state lice nsing) and documents the UC's decision in t he UC Case Review.

                   Note: DO NOT se nd a copy of the SIR to the UC's pare nt, legal guardian, sponsor, or e ntity
                   caring for the UC.

                       NOTIFICATION TO PARENTS/ LEGAL GUARDIANS AND SPONSORS


                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'l
                    ,
                    ,
                    1
                    , ',   14 Years or Older                                                                                                       1. Follow minor's decision whether to notify the parent or legal                                                                                                                                                                                                                                                 1

                                                                                                                                                      guardian unless t here is evidence showing they should not be                                                                                                                                                                                                                                                 l
                                                                                                                                                   2. ;::i::~he minor's decisionwhetherto notify the sponsor or                                                                                                                                                                                                                                                     i
                    .                                                                                                                                            receivingfacility, ifdifferentfromtheparentor legal guardian                                                                                                                                                                                                                                       I
                    :................................................................................................................................................................................................................................. ············~
                    j 14 Years or Ol der                                                                                                           Notify the FFS prior to speaking with the minor                                                                                                                                                                                                                                                                  I
                    l with a Diagnose d                                                                                                                                                                                                                                                                                                                                                                                                                             1

                    IDevelopmental                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                    l Disabilit y                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                    i Under 14 Years Old                                                                                                           1) Notify the minor's parent or legal guardian unless there is                                                                                                                                                                                                                                                   I
                    l                                                                                                                                 evidence showingthey should not be notifie d                                                                                                                                                                                                                                                                  l
                    I                                                                                                                              2) Notify the minor's sponsor or receiving facility, if different from                                                                                                                                                                                                                                           !
                    [
                    :
                                                                                                                                           I                    the parent or legal guardian
                      .......·.························-.............................................................,....................................,...........,.................................................................,..·,·,·,-..,.....................,...,....................................................................................-...............-.-.-.-.-.-...................................
                     Table 5.7.4-B ":.) ORR Policy Guide, Figure 4 .10.2
                                                                                                                                                                                                                                                                                                                                                                                                                                    ___   ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                               . . .................)


            3) If applicable, notifies the UC's child advocate of any unauthorized absences, hospitalizations, or
               serious medical services followi ngthe table be low (exce pt when othe rwise required by state
               licensing) and documents the UC's decision in the UC Case Review.

                   Note: Include a copy of the SIR.




       Section 5 : Program Management                                                                                                                                                                                                                                                                                                                                                                                                                         13
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                    Page 432

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                 GOV-00016965
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 156 of 946 Page ID
                                           #:9896

                    NOTIFICATION TO CHILD ADVOCATES


                   :                                                                                                                                                                                                                                             l
                   / 14 Yea rs or Older                                            Follow minor's decision                                                                                                                                                      l
                   f............................................................................................................................................................................................................................................ j
                   \ 14 Years or Older                                             Notify the FFS prior to speaking with the minor                                                                                                                              l
                   ! with a Diagnose d                                                                                                                                                                                                                          l
                   l Developmental                                                                                                                                                                                                                              !
                   l Disability                                                                                                                                                                                        .
                   ,·""""""""""""•'"•""m...........,..,,........, ...., ,. ,..,,,..,,,,,,,, """""""""""•••••••••••••••••"""'·"" ·"'"'"····"···- ····•·"··· ""'""""'"'"'"""'""""""""""""""""""""""""""""""""""""'"'"'"'"""""m"~",. """"""""""-"'"'"'-"""_,.l
                                                                                                                                                                                                                                                                l
                   : Under 14 Years Old                                            Notify the minor's child advocate                                                                                                                                            l
                   :                                                                                                                                                                                                                                             ~

                    Table 5.7.4-C              0     ORR Policy Guide, Figure 4.10.3


       DCS HEADQUARTERS

       In the event of the death of a UC:

            1)     IMMEDIATELY (within 24 hours of DCS HQ becoming aware of the incident) notifies:
                        •        UC's parent, legal guardian, or next-of-kin
                        •        UC's cons ulate
                        •        UC's attorney ofrecord and/or legal service provider, ifapplicable
                        •        Chi Id advocate, if applicable
                        •        ICE FOJC
                        •        OHS ERO Juvenile and Family Residential Management Unit (JFRMU) at
                                 JFRMU @ice .dhs.gov.



       Follow- Up and Additional Reporting

       ~ ORR Policy Guide, Section 5 .8.7 SIR Ad dendums


       CARE PROVIDER

            1) Uploads any documents received related to investigations and law enforcement involvement
               (e.g., CPS, State licensing) to the UC Portal upon receipt, if applicable.
            2) Updates t he UC on the results of the law enforcement investigation, if applicab le. (Note: If the
               victim is no longer in ORR custody, the care provider must attempt to notify the victim of the
               results of the investigation at his or her last known address.)

            3) Creates an SIR Addendum (see UC Portal SIR User Guide located on the UC Porta l homepage) to
               an existingSIR when:
                        1) Information in the original SIR was incorrect or incomplete

                        2) New or more detailed information has become available since the origina l SIR was
                           submitte d. Examples of new information include, but are not limited to:
                                           o        Discussion with the sponsor about the incident
                                           o        Media inquiriesaboutthe incident
                                           o        Receipt of offi cial reports from State or local government agency

       Section 5: Program Management                                                                                                                                                                                                                       14
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                              Exhibit 4
                                                                                                                                                                                                                              Page 433

Not Confidential                                                                                                                                                                                                                                GOV-00016966
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 157 of 946 Page ID
                                           #:9897

                               o      Updates on investigations and law enforcement involvement
             4} W ITHIN 24 HOURS of determining the need to create an SIR Addendum, notifies ORR as
                shown below, and saves a copy of the SIR Addendum in the UC's case file.

                               To:     Required for Al I Emergency lncidentS/R Addendums
                                       SI RHotl ine@acf.hhs.gov
                                       Project Officer
                                       FFS Supervisor
                                       FFS
                                       CFS
                                       Case Coordinator

                                       Regui red for Certain Types of Emergency I ncidentS/R Addendums
                                       ORR Medical Coordinator{medical incidents}

                      Subject Line:    Must read "Report of Emergency I ncidentAddendum" and include the event number (e.g.,
                                       "Event 12345")

                             Body:     UseSynopsisofthe Eventfrom UC Portal and do not include UC's full name or alien number

                    \ Attachments:     SIR Addendum


       FFSAND PO

             1) FFS and PO during their monthly meeting review the emergency SI Rs to ensure that the SIR is
                clearly written with all required information. Al so, ensures that the emergency SIR was
                reported appropriately.
             2) If the emergency SIR was not reported to the appropriate agency or with the appropriate
                information:
                      a} Coordinate providingthe care providertechnical assistance.

                      b} If the issue persists, then coordinates issuing a corrective action and re qui res the care
                         provider to take appropriate action . .,,J, ORR Policy Guide,Section 5.5.2 Follow Up and Corrective
                           Actions


       FFS

       For unauthorized absences, hospitalizations, and serious medical services only:

             1) If any investigative entity (e.g., CPS, law enforcement, State licensing, USICE HSI, HHS OIG, OHS
                   OIG, CRCL, CBP} that received a report has not verified if they will conduct an investigation
                   within the entity's standard response time, then WITHIN 1 BUSINESS DAY, follows up with that
                   investigative entity to determine ifthe incident will be investigated.

             2) If an invest igative entity opens an investigation for the reported SIR then the care provider, FFS
                   Supervisor, and FFS cooperate fullyduringthe investigative process.




       Section 5: Program Management                                                                                           15
       Version 2 (Effective 09 /12/16)
                                                                                                                Exhibit 4
                                                                                                                Page 434

Not Confidential                                                                                                        GOV-00016967
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 158 of 946 Page ID
                                           #:9898

       FFS or FFS SUPERVISOR

       In the event of the death of a UC:

              •    Obtains police reports and uploads them into the UC Portal.

              •    Works with the Medical Examineror other appropriate office to obtain a death certificate and
                   upload to the UC Portal.

              •    Works with OCS Headquarters, Project Officer, and other appropriate stakeholders to arrange
                   for transportation of the UC' s remains to country of origin and/or a funeral.

              •    Follows up with State licensi ngto determine if the care provider is required to perform any
                   additional actions .



       .5. 7 .3 Significant Incidents
       <!,   ORR Policy Guide,Section 5.8.2 Significant Incidents
       ,;;Ar ORR Policy Guide, Section 5 .8.S Allegations of Past Abuse that Occurred Outside the United States
       .,:g.,, ORR PolicyGuide,Section 5.8.6 Allegations of Past Abuse that Occurred Inside the United States
       -») ORR Policy Guide, Section 5 .8 .8 Elevation of Emergencies and Serious Incidents


       Significant incidents include, but are not limited to:

              •    Abuse or neglect in ORR care (not including sexual abuse)
              •    Past abuse and neglect in the U.S. - not in ORR care (includes sexual abuse)
              •    Past abuse and neglect outside the U.S. (includes sexual abuse)
              •    Abuse or neglect in OHS custody (includes sexual abuse)
              •    Behavioral incidents that threaten safety, such as physical aggression, assaults, or suicide
                   attempts
              •    Escape risk or escape attempt
              •    Incidents involving law enfo rcement
              •    Pregnancy an d pregnancy-related issues
              •    Safety measures, such as the use of restraints
              •    Criminal history (all types of criminal history)
              •    Contact or threats to a UC while in ORR care from smuggling syndicates, organized crime or
                   other cri mi na I actors
              •    Potential fraud schemes
              •    Any type of non-emergency incident that endangers the safety and well-beingof the minor

       For incidents of sexual abuse that occurred while the UC was in ORR care, refer to ~                  ORR Ops Guide,
       Section 5 .7 .4 Sexual Abuse Significant Incidents in ORR Care.


       Incidents and allegations may be reported to care providers multiple ways (e.g., ORR staff;
       stakeholders such as legal service providers, OHS, or the sponsor; the UC; self-observation). No matter
       ithe method by which the care provider became aware of the incident or allegation, the care provider
       must follow all reporting, notification, and follow-up requirements in this subsection.

       Section 5: Program Management                                                                                          16
       Version 2 (Effective 09 /12/16)
                                                                                                                  Exhibit 4
                                                                                                                  Page 435

Not Confidential                                                                                                        GOV-00016968
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 159 of 946 Page ID
                                           #:9899



       Reporting

       CARE PROVIDER

       WITHIN 4 HOURS OF THE SIGNIFICANT INCIDENT (or w ithin 4 hours of the care provide r becoming
       aware of the inci de nt) :

            1) Reports the inci dentto CPS, local law enforcement, and/or State licensing according to Statte
               licensing requirements and reporting procedures.
                   NOTE: Incidents must be reported to CPS in both the state of the reporting care provider and
                   the state i in which the incide nttook place according to state licensing requirements.
            2) Reports inci dents to other federal agencies. Referto:
                   ·~ ORR Ops Guide, Section 2.2.5 Protecting Sponsors fr om Fraud
                   ~ ORR Op s Guide,Section 5 .8 Re portingto Federal Agencies

            3) Completes an SIR in the UC Portal (see UC Portal SIR User Guide located on the UC Portal
               homepage).

                                     ·······························································································································································································································:
                                          ENTERING SIR DATES IN THE UC PORTAL
                                          Event Section
                                              • Date of Event- Date the actual incident occurred(or estimate if occurred prior to ORR
                                             care)
                                          SIR Incident Information Section
                                           • Date Reported t o Care Provider - Date the incident was reported to the Care Provider
                                           • Dat e Reported t o ORR - Date the Care Provider reported the incident to ORR
                       ..............................................................................................................................................................................................................................................
                       '                                                                                                                                                                                                                                              ,l



            4) Notifies ORR as shown below, and saves a copy of the SIR in the UC's case file .
                    ::t.,)·.... .-:~.;.)······················································ ................................................................... ·······················~······. ·~·
                              ~.. . . .
                   \~;~l)WW~..,
                        ......-,,~,                  .
                                                    To·          Regui- red for Al IS/Rs
                    ·:::;1,m<t---                               SIRHotl ine@acf.hhs.gov
                     '                                           Project Officer
                                                                 FFS
                                                                 CFS
                                                                 Case Coordinator

                                                             Required for Certain Types of SIRs
                                                             ORR Medical Coordinator (med i cal incidents)

                        Subject Line:                        Must read "Report of Significant Incident" and i ncludethe event number (e.g., "Event
                                                             12345")

                                         Bo dy:              Use Synopsis ofthe Eventfrom UC Portal and do not include UC's full name or alien number                                                                                                                 l

                    :...Attachme nts: .....SIR.......................................................................................................................... .....................................................................                        1

       Section 5 : Program Management                                                                                                                                                                                                                            17
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                                                   Page 436

Not Confidential                                                                                                                                                                                                                                     GOV-00016969
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 160 of 946 Page ID
                                           #:9900

       Notifications Required for Abuse/Neglect or Human Trafficking SIRs

       CARE PROVIDER

            1) WITHIN 48 HOURS OF THE SIGNIFICANT INCIDENT (or within 48 hours of the care provider
                   becoming aware of the incident), makes additional notificationsfollowingthe tables below,
                   except whe n otherwise req1.Jired by state licensing.

            2) Documents any decisions the UC makes regarding notifications in the UC Case Review.

                   Note: DO NOT send a copy of the SIR to these individuals/entities unless otherwise specified.

                     NOTIFICATION REQUIREMENTS



                    ! Any Allegation of Abuse or                                                                            • Parent or Legal Guardian (seetable5.7.3-Cbelow)
                    l Neglect, Regardless of Where                                                                          • Attorney of Record and/or Legal Service Provider (see
                    I    It Occurred
                                                                                                                              table 5.7 .3-Bbelow)
                                                                                                                            • Sponsor or Receiving Facility(s eetable5 .7.3-Cbelow)
                                                                                                                            • Child Advocate, if applicable (include copy of SIR, see table
                                                                                                                              5.7.3-D below)
                    ( Human Trafficking Prior to                                                                                    OTIP at ChildTrafficking@acf.hhs.gov (includea copy of
                    ! ORR Care                                                                                                      rel eva ntSIRs, the most recent UC Assessmen~ and note if
                                                                                                                                    reported to investigative entities)
                                                                                                                            • Attorney of Record and/or Legal Service Provider (see
                                                                                                                                    table 5.7 .3-Bbelow)
                                                                                                                            • Child Advocate, if applicable (includecopyofSIR,seetable
                                                                                                                                    5.7.3-Dbelow)                                                                                                                                                          l
                    ''""""""'" "'"''" - ·-~~H<HHHHH<muuummmmm«-.--·-.·--··--··········"'""'"'"" ' " " - " " " ' " " ' " '"'""'"'"""" "'"··········--······ ··--                                                                                                                     HHU<« HHUH<\

                    l Hu man Trafficking Post-                                                                              • OTIP at ChildTrafficking@acf.hhs.gov (includea copy of                                                                                                                       l
                    1,   Release                                                                                                    the SIR, the most recent UC Assessment, and note if reported to
                                                                                                                                    investigative entities)
                                                                                                                      ! •           Attorney of Record and/or Legal Service Provider(see
                                                                                                                                    table 5.7.3-Bbelow)
                                                                                                                      ! • Child Advocate, if applicable (include copy of SIR, see table
                                                                                                                                    5.7 .3-D below)
                    ? •,• • • •,• •~•,•N •.,. •••••>uu uu•••••••••••••••••u••••••Ho H••••••••••••••• • • • --•.>• ••••••••••••••••••.•••,•••••••••••••••• _. , _._.._.,_.,,.._.._. ....... .................. P .. •••••••••••.•••• • ••"'••••.-.•.••.-.••• •.-...-•, •,o, - -•••••••• .. •p••••••••• • • •"•

                    Table 5.7.3-A




       Section 5: Program Management                                                                                                                                                                                                                                                                 18
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                   Exhibit 4
                                                                                                                                                                                                                                                                   Page 437

Not Confidential                                                                                                                                                                                                                                                                        GOV-00016970
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 161 of 946 Page ID
                                           #:9901

                     All requi red notification must be made in accordance with the tabl es below, except whe n
                     otherwise required by state licensing:

                       NOTIFICATION TO ATTORNEYS AND LEGAL SERVICE PROVIDERS




                   j 14 Years or Ol der                                                                          Yes                                                                           j Follow minor's decision                                                                                                                                                                                                  ,
                   : 14 Years or Older
                                                                                                     '"-- ~                        <WN""""""""'"""'~--···w ,'"" :                                                                                       !
                                                                                                                                                                                                     L 'l nform"min~ ; t h;t.t h·~,-~ ,i~g;tT~-~--~·~·v··-·------------
                                                                                                                                                                                               j            affect the his/hereligibilityforimmigration !
                                                                                                                                                                                               i            relief                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                               :                                                                                                                                                                                                                          l

                                                                                                                                                                                               j 2. Ask whether the minorwould Ii ke to speak
                                                                                                  with an attorney                                                                             j                                                                                                                                                                                                                          l
                                                                                             ! 3. Follow minor's decision                                                                                                                                                                                                                                                                                                 l
                   i      14 Years or Ol der"""""'"'"'v ;·~--; ;--N·; ----·----·------------r ·Notifythe FFS priorto.speakingwith the
                                                                                                                                                                                                                                                                0



                                                                                                                                                                                                                                                                                                                                                                                                   ,,.,.,.,.,.,1
                   : with a Diagnosed
                   j Developmental
                                                                                                                                                                                               I minor
                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                         Ii

                   j Disability                                                                                                                                                                I                                                                                                                                                                                                                          !
                   1 Under                      14 Years Old                                                       Yes or No                                                                   j Notify the minor's attorney of record or the
                   :l__
                    Table S. 7.3· 8
                                   ,_.w,, .w            •
                                                            •t} ORR Policy Guide, Figure 4.10.1
                                                                                                            I                ,,.,,,..,.,_,_.,,,.,,.,,,,,,,.
                                                                                                                                                                                               ! local legal service provider
                                                                                                                                                                                               :                                                                       _ , , , , , . , . , . , . . , , . , , , , , . - - -·- - -., .., ... ,..,.,_., ...... , .. .,.,..,..,.,..,i




                       N OTIFICATION TO PARENTS/ LEGAL GUARDIAN S AND SPONSORS



                   114 Years or Ol der                                                                          1. Follow UC's decision whether to notify the parent or legal
                                                                                                                   guardian unless t here is evi dence showingtheyshoul d not be
                                                                                                                   notifie d.
                                                                                                                2. Follow the UC's decisionwhetherto notifythe sponsor or
                                                                                                                                                                                                                                                                                                                                                                                                                         Il
                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                           receivingfacility, if differentfrom t he parent or legal guardian.                                                                                                                                                                                                                             l
                                                                     ·- - - - - ,,,.,,,_,=-------------·""""""'""""""'""'""'"'"""'""'"'"'""""'..."'·--····--···-----··-""'"'__..,.,.•..,,.,_,_,_,,,,,,,,,l
                   : 14 Years or Ol der                                                                          Notify the FFS prior to speaking with the minor.                                                                                                                                                                                                                                                         l
                   : with a Diagnosed
                   : Deve lopmental
                   : Di sability
                   ·,,
                   :i',
                   _      Under 14 Years Old                                                                    1. Notify the minor's parent or legal guardian unle ss there is
                                                                                                                   evidence showing they sho uld not be notifie d.
                   .
                                                                                                                 2. Notify the minor's sponsor or receivingfacility, ifdifferentfrom                                                                                                                                                                                                                                      lI
                   :                                                                                       l               the parent or legal guardian.
                   :. , . . . ..... .-. .......-.-....--...-...-...-.-.-.-.-.-•.-•.-•.-•.-•.-•.-•.-..-•.-•.- ••••.-.-.-•.-..,...-.-...-.-.-...-.-.-.-•.-•.-, . ......-.............,••,••v,.•.•. -
                                                                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                       .,.,.,...-.-.-..........-""""'....-•"•".-"""".-.-.-...,..,.-.-.-.-.-.-.-.-.-...-....... ,. ........-........................ , . ... .-..,,,..,,,.,.,rr.,..,..,.,u,u-.,.,,..,,.,,..,,..,._..,..,..,._..,._..,._..,. ~
                     Table 5.7.3-C                          ? ORR Policy Guide, Figure 4.10.2




       Section 5 : Program Management                                                                                                                                                                                                                                                                                                                                                                          19
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                                                                                                          Exhibit 4
                                                                                                                                                                                                                                                                                                                                                          Page 438

Not Confidential                                                                                                                                                                                                                                                                                                                                                                           GOV-00016971
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 162 of 946 Page ID
                                           #:9902

                     NOTIFICATION TO CHILD ADVOCATES



                    : 14 Years or Older                                                                                Follow minor's decision
                    ... . . . ...... . .. . .. . .. . .. . .. . . . . . ........ ... . ....... . ....~ - - _ _................... .• .• .• .• .. .. ............. . . . ....................... ..... »,, ................. ,,..,._..   ...
                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                           ~



                    j 14 Years or Older                                                                                Notify the FFS prior to speaking with the minor                                                                                     l
                    1 with a                 Diagnose d                                                                                                                                                                                                    1?·,




                     j Developmental                                                                                                                                                                                                                  !
                    j,.,_,_.,,,,
                         Disability                                                                                                                                                                                          .                        l
                                ..,,,,...., ..,,,-,....., .., ..,..,,,,,,,,,,,. ,w,w,w,- ""'"'""'•••••••••••••••••"'•· ""·"""· ··· ·" ··- ·········•····•«-,,,,,,,,,,,,.,,,,,,,,,,,,,,,,,,-,,,,,,,,,,,,,,,,,,,,,,.,,,,,,m,~·- mm""-""",,,_,,.,,,_,__,.l

                    : Under 14 Years Old                                                                               Notify the minor's child advocate                                                                                                   l
                    :                                                                                                                                                                                                                                      ~

                    Table 5.7.3-D ~ ORR Policy Guide, Figure 4.10.3




       Follow-Up and Additional Reporting

       <!,   ORR Policy Guide,Section 5.8 .7 SIR Addendums


       CARE PROVIDER

              1) Uploads any documents rece ived related to investigations (e.g., CPS, State licensing, HHS OIG,
                 OHS OIG, USICE HSI, CRCL, CSP) to the UC Porta l upon receipt, if applicable.
              2) Creates an SIR Addendum (see UC Portal SIR User Guide located on the UC Portal homepage) to
                   an existing SIR when:
                       • Information in the original SIR was incorrect or incomplet e

                            •             New or more detailed information has become available since the original SIR was
                                          submitted. Examples of new information include, but are not limited to :
                                                         o              Discussion wit h the sponsor about the incident
                                                         o              Media inquiries about the incident
                                                         o              Receipt of official reports from State or local governments
                                                         o              Updates on investigations
              2) WITHIN 24 HOURS of determining the need to create an SIR Addendum, notifies ORR as
                 shown below, and saves a copy of the SIR Addendum in the UC's case file .




                                                                               Required for Certain Types of SIRAddendums
                                                                               ORR Medi cal Coordinator(medical incidents}
                                                                               Chi IdTrafficking@acf.hhs.gov (human trafficking in ORR care and human trafficking post
                    ,                                                          relea se)                                                                                                                                                                   j
                    1... subject .Line: ......Must r ea.d. " Report                                                                            of Significant 1.ncidentAddendum".a nd i.ndud.ethe event.n.u.mber.(e.~.,.......                            .J
       Section 5: Program Management                                                                                                                                                                                                                      20
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                              Exhibit 4
                                                                                                                                                                                                                                              Page 439

Not Confidential                                                                                                                                                                                                                                    GOV-00016972
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 163 of 946 Page ID
                                           #:9903



                                     Body:            UseSynopsisofthe Event from UC Portal and do not i ndude UC's full na meor alien numlber                                                                                        ~
                                                                                                                                                                                                                                      ~
                    !.. Attachments: ......~!.~..~.~~~.n.~'!.~....................................................................................................................................................................... i'
       FFS
             1) Reviews the UC's allegation in the SIR and ensures that the SIR is clearly written w ith al I
                required information. Also, ensures that the SIR was reported to the appropriate investigative
                agency.

             2) If the allegation was not reported to the appropriate agency or with the appropriate
             information:

                        •        Provide the care provider technical assistance.

                        If the issue persists, then issues corrective action findings and requires the care provider
                        •
                        to take appropriate action. "7 ORR Policy Guide, Section 5.5.2 Follow Up and Corrective Actfons
             3} If any CPS, local law enforcement, or State Licensing investigative entity that received a report
                   has not verified if theywi II conduct an investigation within the entity's operational response
                   time, then WITHIN 1 BUSINESS DAYS, follows up with that investigative entitytodetermine if
                   the incide111twill be investigated.
                   ~ ORR Ops Guide, Section 2.2.5 Protecting Sponsors from Fraud

                   0:- ORR Ops Guide,Section 5.8 Reportingto Federal Agencies
             4) If an invest igative entity opens an investigation fort he reported SIR then the care provider, FFS
                Supervisor, FFS and CFS cooperate fullyduringthe investigative process.



       S.7.4 Sexual Abuse Significant Incidents in ORR Care
       "i~ ORR Policy Guide, Section 4.10 Reporting and Follow-up
       -0 ORR PolicyGuide,Section 4.10.1 Methods for Children and Youth to Report
       ·,1~ ORR Policy Guide, Section 4.10 .5 Confidentiality
       =<l} ORR Policy Guide, Section 4.10.6 UC Sexual Abuse Hotline
       ·?i· ORR PolicyGuide, Section 5.8.3 Allegations of Sexual Abuse and Harassment in ORR Care

       Care provide rs must use the Sexual Abuse Significant Incident Form to report the following:

             •     Sexual abuse in ORR care
             •     Sexual harassment in ORR care
             •     Inappropriate sexual behaviorin ORR care

       Incidents and allegations may be reported to care providers multiple ways ( e.g., ORR staff; outside
       stakeholders such as legal service providers, DHS, or the sponsor; the UC; self-observation). No matter
       the method by which the care provider became aware of the incident or allegation, the care provider
       must follow all reporting, notification, and follow-up requirements according to Section 4.10 of the
       ORR Policy Guide and as described in this subsection.



       Section 5: Program Management                                                                                                                                                                                             21
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                        Page 440

Not Confidential                                                                                                                                                                                                       GOV-00016973
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 164 of 946 Page ID
                                           #:9904

       Care providers may use CHART 1: Definition of Sexual Abuse and Sexual Harassment as a reference
       guide in determin ingwhetheran incident is considered sexual abuse or sexual harassment.

       Care providers may referto FLOWCHART: How to Report Sexual-Related Incidents for a quick reference
       guide on reporting and notification requirementsforsexual abuse significant incidents.




       Reporting

       ~ ORR Policy Guide,Section 4 .10 .2 Care Provider Re porting Re quire ments

       CARE PROVIDER

       WITHIN 4 HOURS OF THE SEXUAL- RELATED SIGNIFICANT INCIDENT (or within 4 hours of the care
       provider becoming aware of the incident):

            1) Reports the inci dent to CPS, local law enforcement, and/or State licensingaccordingto Stat e
               licensing requirements, and ORR reporting po licies.

                   NOTE: Incidents of sexual abuse or harassment that occurred at another care provider must be
                   reported to CPS in both the state of the reporting care provider and the state in which the
                   incident took place. Incidents of sexual abuse involving an adult must be reported to local law
                   enforcement.

            2} Completes a Sexual Abuse SIR (SA/SIR} in the UC Portal (see UC Portal SIR User Guide located on
               the UC Portal homepage) and saves a copy of the SA/SIR in the UC's case file .
            3} Reports inci dents that fall under the definition of sexual abuse to the FBI as fol lows :

                                           To:          VCACU _0 RR_ Reporti ng@ic.fbi.gov

                                           Cc;;         FFS
                                                        CFS
                                                        Project Officer
                                                        UAC@oig.hhs.gov
                                                        psa c@acf.hhs.gov

                      Subject Line:                     Must only include the event nu mber (e.g., "Event 12345" )                                                                                                    '

                    j Attachments:                      SA/SIR
                                                            o Do not send all SA/S!Rs for each UC involved in the incident; only send one SA/SIR per
                                                                                                                                                                                                                      I!
                                                              evenL                                                                                                                                                   I
                                                            ~ : :~~~=~: ~~:: ~: ~aa~:l:~r~i~~::eec~::umber
                                                            o Password must be sent in a separate email that references the..................................................
                     ·································································- ···································
                                                                                                                            event number                                     ;:1
                                                                                                                              .................................. ·····································




       Section 5 : Program Management                                                                                                                                                                                22
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                         Exhibit 4
                                                                                                                                                                                                         Page 441

Not Confidential                                                                                                                                                                                               GOV-00016974
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 165 of 946 Page ID
                                           #:9905

            4) Reports al I allegations of se xual abuse, sexual harassment, and inappropriate sexual be havior
               to ORR as fol lows:
                     ·~::{filt,... .......... ............... ..... .. .. ..................... ...... .................................................................................' .~ .


                   ,~t:7,                       To,            ~~i~~~;E~~~s:=~                                                                                                                                               -                                                                    I
                                                                FFS Supervisor
                                                               Case Coordinator
                                                                                                                                                                                                                                                                                                  I~
                                                                                                                                                                                                                                                                                                  '
                                                               CFS
                                                               ORR Medical Coordinator

                                                               Reg ui red for Sexual Abuse SAIS/Rs Only (DO NOT send sexua I harassment or inappropriate sexual
                                                               behavior SA/S!Rs)
                                                               UAC@oig.hhs.gov
                                                               psac@acf.hhs.gov


                    I   Attachme nts: SA/SIR



       Notifications

       ·,;) ORR Policy Guide, Section 4 .10.4 Notification and Access to Att orn eys/Legal Representatives, Families, Child
       Advocates, and Spon sors
       CARE PROVIDER

       WITHIN 48 HOURS OF A SEXUAL ABUSE OR SEXUAL HARASSMENT INCIDENT (or within 48 hours of
       the care provide r becoming aware of the incide nt):

            1) Notifies the UC's attorney of record and/or legal service provide r of the incidentfollowing Table
                   5. 7.4-A be l ow an d documents how the notification was made in the Notifications section of the
               SA/SIR or SA/SIR Addendum.

                   Note: DO NOT se nd a copy of the SA/ SIR to the attorney of record or legal service provider.

                    NOTIFICATION TO ATTORNEYS AND LEGAL SERVICE PROVIDERS




                    ! 14 Years or Ol der                                                    Yes                                                          ! Follow minor's decision                                                                                                                ;
                    ; ,w ,••,••,•.,.,.,, • •,,.,. ••••••••••••••,,.,,,, •••••••,, •• _. ...... ... •••·-•,• w .. - .- ·••,•.•,•,,,.,,,,,.._..,..,.,•,•.•,••,•,•,w ••: •••., •• ,,.,, ••,,.,,, •••, •••• ,........ ... ...... .,..,••.•••.•.•,wmmmmmm•.,,,•• • ••.•••••• w .v .v ...w • • " " " w m i

                    114 Years or Ol der                                                      No                                                          ! 1. Inform minorthattheallegati onmay                              l
                    i                                                                                                                                         affect the his/hereligibilityforimmigration l
                    '                                                                   I
                                                                                                                                                         1

                                                                                                                                                         ! relief                                                                                                                                 l
                    i                                                                                                                                    12.
                    :!                                             _J                                                                                         Ask whethe r the minorwould Ii ke to speak
                                                                                                                                                         1 with an attorney
                                                                                                                                                         ! 3. Follow minor's decision
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                   ;Ii




                    ' ,,1,..,.;.,1;,,,1;,1;;;;;,1,1,1,;,,-----                                                                                                                               .,.,,,...,,...,,....,.,..,,,U<H )
                                                                                          ----.,.,N<'r;r,r.Jrr,,l'rrr••••'r<lr<lo,;;;;;;;,.;;;;,.r.,... ,,.,.,,,,,,_.,.,,_,;,,.,_ _ _ _,.,.,.,.rr.-.rrrh-rrh ,0 0 ,0 00-.H#'.J,li,looV o ,I.,, ,.,,,




       Section 5: Program Ma nagement                                                                                                                                                                                                                                                       23
       Version 2 (Effective 09 /12/ 1 6)
                                                                                                                                                                                                                                                           Exhibit 4
                                                                                                                                                                                                                                                           Page 442

Not Confidential                                                                                                                                                                                                                                                               GOV-00016975
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 166 of 946 Page ID
                                           #:9906


                    I~~t~:a~i~;n~!e;                                                                                                                  Yes or No                                                                                             i,,,   :~~~;the FFS prior to speakingwith the                                                                                                                                                                             1.•




                    i Developmental                                                                                                                                                                                                                                                                                                                                                                                                                                                   i
                    I Disabi lity
                    •,, , "' " " " " " " " · ····- "· •· •· •· •· •· •·····" - - -                                                                                     - . -, wm" ·' •' ·' ··· ....,A<,-um, .                                          •    ' ,,,.• "      ·" ·'       '                                                                            ,.    w m n. •• . u                      ·   ·""" ··· " ••••••••••• ,_.,. ,. ,. ,. """ ···· 1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                    1 Under                                 14 Years Old                                                                              Yes or No                                                                                             1 Notify the                                               minor's attorney of record or the                                                                                                                              i
                    :                                                                                                                                                                                                                                       :                                                                                                                                                                                                                         I

                    I                                                                                                                                                                                                                                      :local legal service provider                                                                                                                                                                                              l
                    r.'.;b~ 5.7.4-A                                          0           ORR Policy Guide, Figure 4.10.1                                                                                                             "'""""k



            2) Notifies the UC' s parent or legal guardian and the UC's sponsor or the receiving entity that wil I
               be caring for the UC (when the UC is released from ORR custody) of the i ncidentfol lowing Table
               5. 7.4-8 be l ow an d document s how the notificat ion was made in the Notifications section of the
               SA/S!Ror SA/SIRAddendum.

                   Note : DO NOT se nd a copy of the SA/ SIR to the UC's parent, legal guardian, sponsor, or e ntity
                   caring for the UC.

                       NOTIFICATION TO PARENTS/ LEGAL GUARDIANS AND SPONSORS


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     'l
                    ,
                    ,
                    1
                    , ',   14 Years or Older                                                                                                       1. Follow minor's decision whether to notify the parent or legal                                                                                                                                                                                                                                                                   1

                                                                                                                                                      guardian unless t here is evidence showing they should not be                                                                                                                                                                                                                                                                   l
                                                                                                                                                   2. ;::i::~he minor's decisionwhetherto notify the sponsor or                                                                                                                                                                                                                                                                       i
                    .                                                                                                                                            receivingfacility, ifdifferentfromthe parent or legal guardian                                                                                                                                                                                                                                                      I
                    :................................................................................................................................................................................................................................. ············~
                    j 14 Years or Ol der                                                                                                           Notify the FFS prior to speaking with the minor                                                                                                                                                                                                                                                                                   I
                    l with a Diagnose d                                                                                                                                                                                                                                                                                                                                                                                                                                               1

                    IDevelopmental                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                    l Disabilit y                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                    i Under 14 Years Old                                                                                                           1. Notify the minor's parent or legal guardian unless there is                                                                                                                                                                                                                                                                    I
                    l                                                                                                                                 evidence showing they should not be notifie d                                                                                                                                                                                                                                                                                  l
                    I                                                                                                                              2. Notify the minor's sponsor or receivingfacility, ifdifferentfrom                                                                                                                                                                                                                                                               !
                    [
                    :
                                                                                                                                           I                    the parent or legal guardian
                      .......·.························-.............................................................,....................................,...........,.................................................................,..·,·,·,·.·,·....-...............,...,....................................................................................-...............-.-.-.-.-.-...................................
                     Table 5.7.4-B ":.) ORR Policy Guide, Figure 4 .10.2
                                                                                                                                                                                                                                                                                                                                                                                                                                    ___       ,,   . . .................)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l

            3) If app licable, notifies the UC's child advocate of the incidentfollowing Table 5. 7.4-C below and
               documents how the notificat ion was made in t he Notifications section of the SA/SIR or SA/SIR
               Addendum.

                   Note : If notifying the child advocate, include a copy of the SA/SIR.

                       NOTIFICATION TO CHILD ADVOCATES


                    \ 14 Years or Ol der
                    : .-...-,.,.,._.,.,.,._.,..,,.,..,.,.,_..,.,.,.,.,.,.,.,.,,.,,.,.,,.,,.,.,,.,.,,.,.,."",.,.,.,.,.,.,.,.,.,.,.,.,.,..,,._. ,,u-,u,.-,.,.-«.,,u...-,,...,.,.,,,..,.,.,.,,..,..,,,.,.,,..,.,.,.,.,.,.,..,.,.,.,.,.,.,.,.,.,.,.,..,.,_.,.,....,....,.,.,,.,,.,.,,.,.,.,.,.,._.,.,.,.,.,.,..,,,....,.,.,,....,,....,,....,,....,,....,.,.,.,,.,u,.-.-.-.-,.-,.-.-,,..-.-.-.-...-.-.-.-.-.-.-.-.-.-.-.-.-.-...-H,.,·.--...,.o'h--N'N'N'o'r,•,.,•,..,..,.•..,..,..,.•..,.~l
                    ·.-.-..




       Section 5 : Program Management                                                                                                                                                                                                                                                                                                                                                                                                                                      24
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                                                                                                                                                                                    Exhibit 4
                                                                                                                                                                                                                                                                                                                                                                                                                                    Page 443

Not Confidential                                                                                                                                                                                                                                                                                                                                                                                                                                      GOV-00016976
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 167 of 946 Page ID
                                           #:9907




                   r. ~~~~~~~n:.~e;·-- Notify::~:r:t·o·s~eaki ng with the mi=· ··-- ·············· · I
                   l·.............................................................................................................................................................................................................................................
                       Under 14 Years Old                                           Notify the minor's child advocate
                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                   i

                   Table 5.7.4-C                 4     ORR Policy Guide, Figure 4.10.3




       Follow-Up and Additional Reporting

       ,.;), ORR Policy Guide,Section 4.10.3 Sexual Abuse and Harassment Follow-up
       ,.3- ORR PolicyGuide,Section 5.8 .7 SIRAddendums

       CARE PROVIDER

            1) Uploads any documents received related to investigations (e.g., CPS, State licensing} to the UC
               Portal upon receipt, if applicable.

            2) Creates an SA/SIR Addendum (see UC Portal SIR User Guide located on the UC Portal homepage)
               to an existingSA/5/Rwhen:

                        •          Information in the original SA/SIR was incorrect or incomplete

                        •         New or more detailed information has become available since the origina l SA/SIR was
                                  submitted. Examples of new information include, but are not limited to:
                                             o         Discussion with the sponsor about the incident
                                             o         Media inquiries about the incident
                                             o         Receipt of official reports from State or local governments
                                             o         Updates on investigations

            3} WITHIN 24 HOURS of determining the need to create an SA/SIR Addendum, notifies ORR as
               shown below, and saves a copy of the SA/SIRAddendum in the UC's case file.
                                                         ------=,.,.. . ,. .,. .,. .,. .,. . . .                                          " " - - - - - - - - - -,------"··~·~······················"···"··"··"··"··"··=•-------,
                                                                                                                     •.•.•.•.•.•.•.•.•.w...

                                              To:           Required for AIISA/SIRAddendums
                                                            SI RHotl ine@acf.hhs.gov
                                                            Project Officer
                                                            FFS
                                                            FFS Supervisor
                                                            Case Coordinator
                                                            CFS
                                                            ORR Medical Coordinator

                                                            Reg ui red for Sexual Abuse SA/SIR A ddendums Only (DO NOT send sexua I ha rassmen t or
                                                            inappropriate sexual behavior SA/SIRs, DO NOT send SA/SIR Addendumsto the FBI)
                                                            UAC@oig.hhs.gov
                                                            ps a c@acf.hhs.gov

                   j Attachments: SA/SIR Addendum                                                                                                                                                                                                                                 I
                   ·.......................................................................................................................................................................................................... . . . . .... ........................................


       Section 5 : Program Management                                                                                                                                                                                                                                       25
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                             Exhibit 4
                                                                                                                                                                                                                                             Page 444

Not Confidential                                                                                                                                                                                                                                                GOV-00016977
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 168 of 946 Page ID
                                           #:9908

       FFS

       For Local Investigative Entities Only

             1) If any investigative entity (e .g., CPS, law enforcement, State licensing) that received a report has
                   not verified if they will conduct an investigation within the entity's man dated response time,
                   then WITHIN 1 BUSINESS DAY, follows up with that investigative entity to determine ifthe
                   incidentwill be investigated.

             2) Regularly fol lows up with any investigative entitythatopened an investigation to determine
                   that status of the investigation.
             3) Ensures that all notifications and follow- up actions required by ,,), ORR PolicyGuide,Section 4
                Preve nting, Detecting, and Responding t o Sexual Abuse and Harassment and the Interim Final Rule
                (located on the UC Portal) are completed.

       For All Investigative Entities

             4) WITHIN 48 BUSINESS HOURS of receiving notification that an investigation is complete,
                notifies the victim involved in t he incident of the result of the investigation.

                      •   If the victim involved in the incident is no longer in ORR care, attempts to notify the UC
                          at his/her last known address.
       Notifies the investigating agency of any individuals involved in the incident, such as other complainants or other
       additiona I parties, and encourages the investigating agency to notify the other individua Is involved




       Section 5: Program Management                                                                                  26
       Version 2 (Effective 09 /12/16)
                                                                                                          Exhibit 4
                                                                                                          Page 445

Not Confidential                                                                                                  GOV-00016978
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 169 of 946 Page ID
                                           #:9909



       "*'   ORR Policy Guide,.Section 5.8 Significant Incident Reports and Notification Requirements


       .5 .8.1 Related Forms, Checklists, and Other Tools


        ! Significant Incident Report (SIR}                                                                                             Care Provider
        i Sexual Abuse Significant Incident Report                                                                                      Care Provider
          (SA/SIR}
        1 Significant Incident Report (SIR} Addendum                                                                                    Care Provider
        l
        'I Sexual Abuse Significant Incident Report                                                                                     Care Provider
            (SA/SIR} Addendum
        .............................................................................................................................................................................................................................................




        [ CHART 1: Definition ofSexualAbuseand                                                                                 1·E;·~~ Provider
                                                                                                                           .....
        1 Sexual Harassment                                                                                                                 _ - - - - - - - - - - - -... . . . . . . .___
        j CHART 2: Reporting and Notification                                                                                      jl   Care Provider
        I Requirements for Significant Incidents
        [ FLOWCHART: How to Report Sexual-Related                                                                                  j' Care Provider
        1   Incidents
        i.._uc_Port,CJJSIR User_Guide ...... .. .. -···· .....................-.-............. Car~ Provider .......................... ... ...............----..-                                                                        .,.-.-.. ..


        S.8.2 Reporting to HHS OIG
       "* ORR Policy Guider Section 5.7 ORR Polides to Protect Sponsors from Fraud
       Types of Incidents to Report to HHS OIG

       Reportable incidents to HHS OIG include, but are not limited to:

               •        Potential fraud schemes involving one or more individuals claimi ngto represent a
                        charitable/nonprofit organization that wi II assist in processing and reuniting unaccompanied
                        children with their families ~ ORROpsGuide,Section 2.2.5 Protecting Sponsors from Fraud

               •         Potential fraud schemes involving providing false documentation and/or information to deceive
                         ORR for the purpose of obtaining the release of a chil d from ORR custody (Including but not
                         Ii mited to address fraud, ide ntityfraud, identity theft, and manufacturing or altering identity
                         documents)

       Note: These schemes can be perpetuated by a sponsor, ORR Care Provider, ORR federal or contracted
       staff, or an outside individual or organization.



       Section 5: Program Management                                                                                                                                                                                                                       27
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                         Exhibit 4
                                                                                                                                                                                                                                         Page 446

Not Confidential                                                                                                                                                                                                                                        GOV-00016979
           Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 170 of 946 Page ID
                                              #:9910

       Reporting To HHS OIG

       ~ ORR Policy Guide,Section 5.7 .2 Responding to Fraud Attempts
       0
        ·0) ORR Ops Guide, Section 5.7 .3 Significant Incidents

       WITHINfour{4) HOURS OF THE SIGNIFICANTINCIDENT{orwithin four{4) hours ofthecare provider becomi'lg
       aware of the incident):

       CARE PROVIDER
             1) Gathers the following information:

                     •   UC full name, alien number, and date of birth
                     •   Time and date of the report
                     •   Name of the ORR care providerfacility and care provider address (include city/state)
                     •   Name, telephone number and location of the sponsor;

                     •   Name, phone number, and other contact information given by the person/program who
                         filed the report;

                     •   Description of the event
                              o    Date and time of allege d incident
                              o    If money was asked for from the sponsor
                              o    Whether money was actually paid by the sponsor
                              o    Amount and method of any paym ent made (e.g., wire transfer, moneyorde rr)
                              o    If sponsor retai ned receipt/proofof payment application such as PayPal, Apple
                                   Pay, Google Wallet, etc., a copy shoul d be provided.
                              o    Identifying information for rece i ving account of any payment made to include
                                   account name, account number, routing number, or other account identifiers.
                              o    Name and description of any individuals or organizations involved in the incident
                                       •   If the sponsor was contacted by someone, name, phone number, and
                                           other contact information of the person/program who contacted the
                                           sponsor
                                       •   Location where the alleged incident occurred (include location name,
                                           address, city, state)
                                       •   Provide any ad ditional identifying details such as placesof birth,
                                           countries of citizenship, and social security/alien numbers
                                       •   Detail how the in dividua l ororganization i s involved in the incident
                                  o Name and alien number/social security number (if applicable) of any potent ial
                                    witnesses

                     •   Any other details for which the UC or ca ll er has information
                     •   Actions taken (includ ing reports made to other in dividuals orentities and any associated
                         case numbers)


       Section 5: Program Management                                                                                 28
       Version 2 (Effective 09 /12/16)
                                                                                                        Exhibit 4
                                                                                                        Page 447

Not Confidential                                                                                               GOV-00016980
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 171 of 946 Page ID
                                           #:9911

             2) Completes a Significant Incident Report (SIR} in the UC Portal with all of the information
                   gathered.

             3} Reviews the SIR and ensures that the SIR is clearly written with all required information.

             4} Notifies ORR as shown below and includes a copy of the SIR and notification email in the UC's
                   case file.

                   -~~;; ;,~1~·· · · · ·~~;·· · · ~·~~~;·;·~d·f~·;~,i;;~;······ · . . . . .,..,. . . ,.,.. . . . . . . . . . . . . . . . . . . . . . .,.,, ....,.,., ,., , , , , . . . . . . . . . . . . . . . . . . . . .l
                     ,·./f:R>                                  SIRHotline@acf.hhs.gov
                                                               Project Officer
                                                               FFS
                                                               CFS
                                                               Case Coordinator

                         Subject Line:                         Must read "Report of Fraud" and include the event number (e.g., "Event 12345")

                                           Body:               Use Synopsis ofthe Event from UC Portal and do not include UC's full na meor alien numtber

                     j Attachments:                              • SIR                                                                                                                                                                                                                  I
                     .........................................~.....~.~!.~:,(.~.~~.~.~.P..P..°..r.ti ng Documents .......................................................................................................................1

             5) Reports the fraud allegation to local law enforcement. Obtains and saves an incident report
                   number or copy of the incident report from local law enforcement.

             6) Reports to State licensing, if Care Provider staff are involved. Obtains and saves an incident
                   report numberorcopy of the incident report.

       FFS

             7) Reviews the allegation in the SIR and ensures that the SIR is clearly written with all re qui red
                information. If SIR is missing information, the missing information must be submitted in an SIR
                Addendum.
             8) WITHIN 1 BUSINESS DAY OF RECEIVING THE SIR, for document and information fraud
                   allegations only - Reports to USICE HSI (Follow-) ORROpsGuide,Section 5.8 .3 Reporting to USICE HSI}
                   and instructs the Case Manager to save the reportingemail in the UC's case file.

                   Note: DO NOT send the same information more than once to HSI Tip Line and DO NOT file a duplicate
                   report by calling the HSI Tip Line. If unsure about if USICE HSI is already aware of an allegation, then
                   work with the loca l USICE HSI agent to determine if they are aware of the allegation.
                    "-=~::~:;:.;.:.::;~::~~!: ....................................................................................................................................................'.........................,.,.,.,.,.,.............................................~
                    ·,.-;,':)£fY                        To:          HSI Tip Line (HSITipLine.Collaboration@ice.dhs.gov)                                                                                                                                                            l
                     ,•::i,?(.f~ii~~~~r.
                       :""subject Line:                              Must read "Report Fraud" and include the event number (e.g., "Event 12345")                                                                                                                                   I~



                                           Body:               Use Synopsis ofthe Eventfrom UC Portal and do not include UC's full name or alien number \
                                                                                                                                                                                                                                                                                   ~
                     I Attachments:                              • SIR                                                                                                                                                                                                             /

                     ........................................~.....~~·l·~.~~·~·t··~upportin~ ..~.°..c.~.~~.n.~~··································································--..............................................                                                  i

       Section 5 : Program Management                                                                                                                                                                                                                                           29
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                 Exhibit 4
                                                                                                                                                                                                                                                 Page 448

Not Confidential                                                                                                                                                                                                                                                    GOV-00016981
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 172 of 946 Page ID
                                           #:9912


            9} WITHIN 1 BUSINESS DAY OF RECEIVING THE SIGNIFICANT INCIDENT REPORT, reports all types
               of fraud schemes, whether attempted or successfully perpetrated, to HHS Office of the
               Inspector General (OIG} at UAC@oig.hhs.gov. Instructs the Case Manager to save the reporting
               email in the UC's case file.


                   ;6               To:

                    I ·subject 11.ine:
                                             HHS OIG

                                             Must read "Report of Fraud" and include the event number (e.g., "Event 12345")

                                 Bo dy:      Use Synopsis ofthe Event from UC Portal and do not i ndude UC's full na meor alien number                  I
                    1.   Attachments:         • SIR                                                                                                      .
                     ·= """"'~_,,,,_,,,,,__•_ R,.,,.
                                                el_e_v a_n_t Su~fl::,~.~~~'~"~-°--=~--r::i~en ts   ,,,,=,,,,,,,,_..,_..,""·'""·'""·" ·" ·                j
            10} If an investigation is opened for the reported allegation, FFS wi l I notify the FFS Supervisor,
                Project Officer, and CFS.
            11} If an investigation is opened for the reported allegation, then the FFS Supervisor, FFS and CFS
                cooperate fully during the investigative process (e.g., providing any information or
                documentation re quested by investigative agency}.
            12} If the fraud scheme involves ORR care provider staff:

                         •   Fol lows up with HHS OIG within ten (10) business days to determine if the reported
                             fraud al legation will be investigated further.

                         •   Instructs the care provider to followthe i rlocal licensingguidelines regarding reports of
                             inappropriate employee behavior and to inform their local licensing agency that the
                             case was referred to other investigative agencies.

                         •   Provide the care provider with technica l assistance.

                         •   If applicable, issues corrective action findings and requires the care providerto take
                             appropriate action. ~ ORR Policy Guide, Section 5.5.2 Follow Up and Corrective Actions

                         •   Program should submit/have internal disciplinary protocols to ad dress Fraud Scheme
                             involving care provider staff.



        S.8.3 Reporting to USICE HSI

       Types of Incidents to Report to USICE HSI

       Reportable incidents to USICE HSI include, but are not limited to:

            •      Human Trafficking that occurred in the United States
            •      Human Trafficking that occurred outside of the United States
            •      Drug and Weapon trafficking
            •      Gang or Cartel - Related Crimes/Activity

       Section 5: Program Management                                                                                                                    30
       Version 2 (Effective 09 /12/16)
                                                                                                                                            Exhibit 4
                                                                                                                                            Page 449

Not Confidential                                                                                                                                  GOV-00016982
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 173 of 946 Page ID
                                           #:9913

            •      Contact or threats to a UC while in ORR care from smuggling syndicates, organized crime or
                   other criminal actors
            •      Potential document/information fraud schemes (Includes, identity fraud, immigration benefit
                   fraud, identity theft, and manufacturing or altering identity documents) that could be
                   perpetrated by any individual or entity (e .g., sponsor, household members, UC, care provider)

       Incidents and allegations may be re ported to care providers multiple ways (e.g., ORR staff;
       stakeholders such as legal service providers, the sponsor; the UC; self-observation). No matterthe
       method by which the care provider became aware of the incident or al legation, the care provider must
       follow all reporting, notification, and follow- up requirements in this subsection.



       Reporting to USICE HSI
       4' ORR Ops Guide, Section 5.7 .3 Significant Incidents
       CARE PROVIDER

       WITHIN 4 HOURS OF THE SIGNIFICANT INCIDENT (or within 4 hours of the care provider becoming
       aware of the incident):

            1) If informed of an allegation that USICE HSI has authority to investigate ( use list above to guide
               that determination), gathers t hat following information:

                      •   UC Full Name, Alien Number, and Date of Birth

                      •   Ti me and date of the UC disclosure
                      •   Name of the ORR faci lity, as well as city/state;

                      •   Description of the situation
                              o   Date and time of alleged incident
                              o   Location where the alleged incident occurred (include, Location Name, Address,
                                  City, State)
                              o   Name and description of any individuals or organi zations involved in the incident
                                     • Provide any additional identifying details such as placesof birth,
                                        countries of citizenship, and social security/alien numbers
                                     • Detail how the individual ororganization is involved in the incident
                              o   Name and Alien number (if applicable) of any potential witnesses
                              o   The name and phone numbergiven by the person on the phone who filed the
                                  report (ifapp licable).
                      •   Any other details for which the UC has information related to the incident

                      •   Actions taken (including information on who else the incident was reported to and any
                          associated case numbers)

            2) Completes a Significant Incident Report {SIR} in the UC Portal with all of the information
               gathered .


       Section 5 : Program Management                                                                              31
       Version 2 (Effective 09 /12/16)
                                                                                                       Exhibit 4
                                                                                                       Page 450

Not Confidential                                                                                             GOV-00016983
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 174 of 946 Page ID
                                           #:9914

             3} Reviews the SIR and ensures that the SIR is clearly written with al l re qui red information.

             4) Notifies ORR as shown below,andsaves a copy of the SIR in the UC's case file .
                      •• ...:~:::::..:                                   , _._._._._..,,,.,.,.,.,,,.,,,.,,,.,,,.,,,.._..,...,...,.,.,.,.,.,.,.••._....,wwwwwwwwwwwwwwwwww,....,.,.,.,.,_..,_.,,,,_._..._..,_..,,,.,,,...._,.._,.._,.,.,.,.,.,...,.,.._._._._._._._www_www_wwwwww-.,
                                         wwwwww_ _ _ _ _ _ _ _._._._..,.,,
                                                              •




                   \!);                             To:           ReguiredforAI ISIRs
                                                                  SI RHotl ine@acf.hhs.gov
                                                                  Project Officer
                                                                  FFS
                                                                  CFS
                                                                  Case Coordinator

                         Subject Line:                            Must read "Report of Significant I ncident/USICE HSI" and include the event number (e.g.,
                                                                  "Event 12345")

                                               Bo dy:             Use Synopsis ofthe Event from UC Portal and do not i ndude UC's full name or alien numiber

                    I Attachments:                                  •      SIR
                                                                    •      Relevant Supporting Documents


             S) Reports to State licensing, if Care Provider staff are involved. Obtains and saves an incident
                report number or copy of the inci dent report.

       FFS
             6) Reviews the SIR and ensures that the SIR is clearly written with al l re quired information. Also,
                ensures that t he allegation is a type of allegation that USICE HSI has authority to investigate (use list
                above to guide that determination). If SIR is missing information, the missing information must be
                submitted in an SIR Addendum.

             7} Prior to reporting the allegation to the USICE HSI Tip Line, ensures that the allegation has not
                al ready been reported to USICE HSI Tip Line by phone, email or online.

             8} WITHIN 1 BUSINESS DAY OF RECEIVING THE SIGNIFICANT INCIDENT REPORT, reports
                al legations to USICE HSI, as follows. Instructs the Case Manager to save the reporting emai l in
                the UC's case file.
                   Note: DO NOT send the same information more than once, and DO NOT file a duplicate report by calling
                   the USICE HSI Tip Line. If unsure about if USICE HSI is already aware of an allegation, then work with the
                   local USICE HSI agent to determine if they are aware of the allegation.

                    :if;:;:);.'.'t:~~. ________                                                www_       _._..,.,.,.,.,,,.,,,.,,,.,.,,,,,,,,,,,,,,,.,.,.,.,.,.,.,.,.,.,.,.._........__ _ _ _ _ _...,_..,.,.,.,.,.,.,.,.,...,...,,,.,.,.,.,.,,,.,,,.,,,.,,,.,.,.,.,.,.,.,.,........_.....,,._ _ _ _ _ _ ,




                   <fi)!f! :i~.                     To:           USI CE HSI Tip Line ( HSITipline.Collaboration@ice.dhs.gov)

                                                                  Reg ui red for Certain Types of USI CE SIRs
                                                                  I CEHuma ntrafficking.helpdesk@ice.dhs.gov.(AII Human Trafficking allegations)
                                                                                                                                                                                                                                                                                                                     ~
                         Subje ct Line :                          Must read "Report of UC Al legation" and include the event number (e.g., "Event 1234 5")                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                     l

                    : Attachments:                                  •      SIR
                                                                    •      Relevant Supporting Documents
                    •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• ••••••••••• ,,,,,,,,,,,, . ,.,.,.,.,.,,,,,00••••••••••••••••••••••••••••••••••••••••••••••••••                       , ._._._._._...._..........._....,..,.,.,.,.,.,.,u•• • • • •••••••••••••••••••••••••••••••••••••••"




       Section 5 : Program Management                                                                                                                                                                                                                                                                            32
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                                                                                        Page 451

Not Confidential                                                                                                                                                                                                                                                                                 GOV-00016984
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 175 of 946 Page ID
                                           #:9915

            9) If an invest igation is opened for the reported allegation, FFSwi ll notify the FFS Supervisor,
               Project Officer and CFS.

            10) If an invest igation is opened for the reported all egation, then t he FFS Supervisor, FFS and CFS
                cooperate f ullyd uringthe investigative process(e .g., provi dinganyinformationor
                documentation re quested by investigative agency).

            11) For Human TraffickingAllegations-follows up with
                ICEHumantrafficking.helpdesk@ice.dhs.gov within ten (10) business days to determine if the
                reported allegation will be investigate d further.
            12) If the allegation involves care provider staff:

                      •   Fol lows up with local USICE HSI agent within ten (10) busi ness days to determine if the
                          reported al legation wi ll be investigated further.

                      •   Instructs the care providerto follow their local licensingguidelines regarding reports of
                          inappropriate employee behavior and to inform their local licensing agency that the
                          case was referred to USICE HSI.
                      •   Provide the care provid ertechnical assistance.

                      •   If applicable, issues corrective action findings an d requires the care providerto take
                          appropriate action. 0 ORR Policy Guide, Section 5.5.2 Follow Up and Corrective Actions
                      •   Program should submit/have internal disciplinary protocols to ad dress Fraud Scheme
                          involving care provider staff .


       .5 .8.4 Reporting Allegations that Occurred in OHS Custody
       0 ORR Policy Guider Section 5 .8 .4 Allegations of Abuse that Occurred in DHS Custody


       Checking for Potential Allegations of Abuse that Occurred in the Department of Homel and Security
       (OHS) Custody

       The Department of Homeland Security Office of Inspector General (DHS OIG) Hotline is a resource for
       Fe deral emp loyees and the publicto report allegations of employee corru ption, civil rights and civi I
       liberties abuses, program fraud and financial crimes, and miscellaneous criminal and non-criminal
       activity associated with waste, abuse or fraud affecting the programs and operations of OHS.

       The OHS Office for Civil Rights and Civil Liberties (CRCL)'s Compliance Branch investigates and resolves
       civil right and civil libertiescomplaints regarding DHS policies and activities. CRCL works in coordination
       with the entirety of DHS to address civil rights an d civil liberties concerns, incl udingthe OHS OIG.
       Types of allegations that should be reported to DHS OIG for investigation:

            •      Conditions of Detention: Includes, but not limite d to, not rece iving food, drink, access to
                   sanitary items (e.g. diapers, feminine hygiene products) or access to bathroom or medication;
                   discarding personal items (e.g. birth certificate, money, medication); overcrowded hold room
                   cells; or unsanitary hold room cell.



       Section 5: Program Management                                                                                 33
       Version 2 (Effective 09 /12/16)
                                                                                                      Exhibit 4
                                                                                                      Page 452

Not Confidential                                                                                              GOV-00016985
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 176 of 946 Page ID
                                           #:9916

            •      Disability Accommodation (Section504 of the Re habilitation Act ): lncludes,butnotlimitedto,
                   not providing appropriate assistance for a UC w ith a hearing impairment or not provi ding
                   assistance for a UC with a mobility impairmentduringtransportation.

            •      Excessive Force or Inappropriate Use of Force : Includes, but not limited to, inappropriate use
                   of taser or baton; use of weapon; inappropriate shackling/handcuffs; inappropriat e physical
                   abuse . Particularly after the subject has been apprehended or subdued or whe n medical
                   attention was nee ded after t he use of force incident.

            •      Fourth Amendment (Search and Seizure}: Incl udes, but not li mited to, confiscation of ident ity
                   documents and property that is then not returned.

            •      Intimidation/Threat/Improper Coercion: Includes, but not limite d to, threateni ngto deport the
                   UC, if he/she does not admit t o being an adult.

            •      Legal Access/Due Process : Incl ud es, but not limited to, when the UC states that while in DHS
                   custody they claim ed crediblefearof returning to home country, or that they are a human
                   trafficking victim, but the information was not documented or comm unicate d in the initial
                   placement re quest. Also, incl udes denial of phone cal I, the UC was in DHS custody over 72
                   hours, o r improper age determination.

            •      Separation from a sibling or parent/legal guardian, but the information was not document ed
                   or comm unicate d in the initi al placement req uest.

            •      M edical/Me ntal Health care: Inclu des, but not limited to, inci dents of not rece ivi ng medical
                   attention for an injury or upon request.

            •      Violation of Privacy: Includes, but not limited to, UC's me dical privacy was vio late d or the UC
                   was strip searched by or in front of an officerof the opposite ge nder.

            •      Religious Accommodation: Includes, but not limite d to, not provi ding reasonable
                   accommodation for religious dietary restrictions.

            •      Retaliation: Incl udes, but not li mite d to, pun ishment by being force d to clean t oil et s or
                   retaliation as a res ults of reporting an allegation against a DHS employee.

            •      Reporting Sexual Assault/Abuse allegations that occurred in OHS custody

                   NOTE: Allegations of sexual abuse/assault that occurred in DHS custody must be reported to
                   OHS OIG, OHS CRCL, CBP and ICE ERO.




       Section 5: Program Management                                                                                      34
       Vers ion 2 (Effective 09 / 12/ 1 6)
                                                                                                              Exhibit 4
                                                                                                              Page 453

Not Confidential                                                                                                       GOV-00016986
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 177 of 946 Page ID
                                           #:9917

       Reporting Potential All egations that Occurred in OHS Custody

       ~ ORR OpsGuide,Section 5.7 .3 Significant Incidents


       WITHIN 4 HOURS OF THE SIGNIFICANT INCIDENT (or within 4 hours of the care provider becoming
       aware of the incident):

       CARE PROVIDER

            1) If the UC alleges that he/she was or witnessed the abuse of another UC while in OHS Custody or
               that his/hercivil rights or civil Ii berties may have been violated by a OHS employee, gathers the
               followingi nformation:

                   •   UC Full Name (includingaliases), Alien Number, and Date of Birth (ensure that the name
                       is spelled correctly and that the Alien Number and date of birth are correct);
                   •   Time and date UC reported allegation;

                   •   Name,city, and state of the ORR care provider;
                   •   Description of the situation;
                           o   Date an d time of alleged incident
                               If the specific time is unknown, then provide a description of the sky or environment that
                               may indicate time of day
                           o   Location where the alleged i ncidentoccurre d {include, city, state, and Border
                               Patrol Station/Port of Entry/Checkpoint, ifapplicable)
                               If the specific location is unknown, then provide a description of landmarks or the
                               nearest Border Patrol Station where the child was temporarily placed prior to ORR
                               custody
                           o   Descriptions of any injuries incurred as a result of the incident and any medical
                               care provided
                           o   Indication if the UC felt that the incident or action was intentional or an accident
                           o   Name and description of any DHS employees involved in the incident
                               If the OHS employees name is unknown, then provide a detailed description of the
                               employee, including, but not limited to, gender, approximate height, hair style, hair
                               color, body type, color of uniform, and distinctive traits or characteristics of the OHS
                               employee
                           o   Name and Alien number(ifapplicable) of any potential witnesses
                           o   The name and phone number given by the person on the phone who filed the
                               report
                   •   Any other details for which the UC has information related to the incident; and

                   •   Actions taken (including information on who else the incident was reported to and any
                       associated case numbers).
            2) Completes a Significant Incident Report (SIR} in the UC Portal with all of the information
               gathered.


       Section 5: Program Management                                                                                      35
       Version 2 (Effective 09 /12/16)
                                                                                                            Exhibit 4
                                                                                                            Page 454

Not Confidential                                                                                                    GOV-00016987
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 178 of 946 Page ID
                                           #:9918

             3} Reviews the SIR and ensures that the SIR is clearly written with all re qui red information.
             4) Notifies ORR as shown below,andsaves a copy of the SIR in the UC's case f ile .


                   ::,,
                   ....;.;~;~v.www---- - - - - ~·._._. . ,.,,.,.,.,.,.,.......................................,...,...,.,...,.,..........wwwwwwwwwwwwwwwwww,....,.,.,.,.,..,.,.,,,,,.,.,...,.,.,............_,.._,.._,.,.,.,.........................
                                 To: SIRHotline@acf.hhs.gov
                                      Project Officer
                                      FFS
                                                                                                                                                                                                                                                    w w w _ w w w_ _ __,,,




                                      CFS
                                      Case Coordinator

                      Subject Line:                            Must read "Report of Incident in OHS Custody" and include the event number (e.g., "Event
                                                               12345")
                                                                                                                                                                                                                                                                            ~
                                         Bo dy:                U•se SyRnopsis ofthe Event from UC Portal and do not include UC's full name or alien num!ber                                                                                                                 !.:




                   : Attachme nts:                                      51                                                                                                                                                                                                  1
                                                                 •       Relevant Supporting Documents                                                                                                                                                                      ~
                   :.........................................................................................................................................................................- -.. . . . ..~ ..................................!
             5} Reports the al legation to CPS in the State of the reporting Care Provider as well as the State
                where the incident occurred., according to State mandatory reporting laws. Obtains and saves
                an incident report number or copy of the incident report from local law enforcement.

       FFS

             6) Reviews the allegation in the SIR an d ensures that the SIR is clearly written with all required
                information. Also, ensures that the allegation is a type of allegation that DHS has authority to
                investigate (use list above to guide that determ ination).
             7} If SIR is missing information, t he missing information wil I be submitted in an SIR Addendum.

             8} WITHIN 1 BUSINESS DAY OF RECEIVING THE SIGNIFICANT INCIDENT REPORT, reports potential
                allegations of abuse that occurred in DHS custody as follows and instructs the Case Manager to
                save the reporting email in the UC's case file.

                                               To:             DHS OIG (Hotline@oig.dhs.gov)

                                               CC:            OHS CRCL(CRCLCompliance@hq.dhs.gov)
                                                              Required for Certain Types of OHSSIRs
                                                              ORR Medical Coordinator (medical incidents)
                                                              ERO .SexualAs.sault@ice.dhs.gov (sexual abuse in OHS custody)
                                                              PREA.CBP@cbp.dhs.gov (sexual abuse in OHS custody)

                      Subject Line:                            Must read "Report of UC Allegation" and include the event number (e.g., "Event 12345" )                                                                                                                  l
                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                        ~
                   j Attachme nts:                                   • SIR
                                                                     • Initial Intakes Assessment
                                                                     • Intakes Form(Thecasemanager will need to select the "Go to Intakes" option in the f
                                                                                                                                                              .
                                                                                                                                                                                                                                                                       I
                                                                       case record in the porta I, and print that page to P OF.)                                                                                                                                        l
                                                                     • Release Contact Information (if UC is no longer in ORR custody)                                                                                                                                  j
                                                                     • Any other supporting documentation (ifa !legation relates to physical abuse, injury or                                                                                                           l
                   ,.,._ _ _ _ _ _ _m_e_d_ic_a_l _is-s.ue incl·~·~·=-·~~.!-~_al medical exam reco~~=-~"~·~···~~--~.! ~--~~~njury)                                                                                                                                       j


       Section 5: Program Management                                                                                                                                                                                                                                  36
       Version 2 (Effective 09 /12/16)
                                                                                                                                                                                                                                                        Exhibit 4
                                                                                                                                                                                                                                                        Page 455

Not Confidential                                                                                                                                                                                                                                                GOV-00016988
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 179 of 946 Page ID
                                           #:9919

            9) If an investigation is opened for the reported allegation, then the FFS Supervisor, FFS and CFS
               cooperate fully during the investigative process (e.g., providing any information or
               documentation requested by investigative agency).
            10) If the al legation was not reported with the appropriate information:

                   •   Provide the care provider technical assistance.

                   •   If the issue persists, then issues corrective action findings and requires the care provider
                       to take appropriate action. -4 ORRPolicyGuide,Section 5.5.2 Follow Up and Corrective Actijons




       Section 5: Program Management                                                                             37
       Version 2 (Effective 09 /12/16)
                                                                                                     Exhibit 4
                                                                                                     Page 456

Not Confidential                                                                                             GOV-00016989
zg_                                                            Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 180 of 946 Page ID
                                                                                                  #:9920 Sexual-Related Incidents
                                                                             FLOWCHART: How to Report
()
0                   l:· ,:,:,:,:,;,:.;. .. .
::::)
:::!l
a.                  f lithe Incident Sexual in ..                                  0
CD                  ;   Nihure oisexual-R.elated?                                  '''
~                   ~~#~~;:~:;:;:;»~>>»>>>~»»x.»>~
ai"



                    ~                     NO                                                              YB
                                                                                                       \ i;> 0 rnd'the Incident Occur In
                     ;



                         _,_,"!_                 Report Via SIR
                         ..............·.·....................······«·=====
                                                                                         ~   :.
                                                                                                       !...ti::;«<«·       ;;[,~~~-~~;~!,~~!:«'.'.'..'.««<«««-,·1
                                                                                                            ,,,,.....,,,,,.,,i,,..=,,,,,,,..~ ,


               (See UC Pol icy                                                                    NO                                                                  YES
               Guide Section 5.8)
                                                                                                                                                                1    · · · ~~~~:;~·~~·~;:;~~;~~~~··;~· · · 1
                                                                                                                                                                (,                        Th.is?                                    i      (See CHART 1)




                                                                          ~~r: . ,. . . 'l · ·, -. . .,. . .,
                                                                                                                                                                r·····················································       ······1                                                           .........•..w.....               ···1
                                                                              !I                  Inappropriate SeXtJ.al                      \
                                                                                                                                                               Ii           Sexual Harassment                                       i                                                           ~~~~e                               ~
                                                                              L.                                                           J                                                                                                                                       ~-~xual



                                                                                                                                                                                                                                                                                               t __
                                                                       ri=1al=J;
                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                     Who,i$ the Perpetrat:C)r?                                      f
                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                 .,,,,_,,.,,,_.:.


                                                                                                                             (See Purple Section of Chart 1)

                                                                                                                                                                                                        ·i
                                                                                                                                                                                                                   Perpetrated By ,if Minor '''                                                                    :;~::;~d By:: :~:I
                                                                                                                                                                                                                                         ·-i
                                                                                                                                                                                             r···~~:~·~;~-~~;~;~·~~=·· · · · ·. · ···· · · · · · · · · · · ,~ i
        Page 457
        Exhibit 4




                                                                                                                                                                                                                                                                                                         Report Via SA/SIR To:                                                                      ~
G>
                                                                                                                                                                                             t       1. CPS and/or State Licensing
                                                                                                                                                                                                     ~F~
                                                                                                                                                                                                                                                            I !1                                         1. CPS and/or State Licensing
                                                                                                                                                                                                                                                                                                         2. Local Law Enforcement
                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                    l
0                                                                                                                                                                                             !                                                                                         I
                                                                                                                                                                                                                                                                                                  I                                                                                                 I
'0f=
0
0
_.
0)
                                                                                                                                                                                             J
                                                                                                                                                                                              !1
                                                                                                                                                                                                     3. OIG
                                                                                                                                                                                                     4. ORR
                                                                                                                                                                                                     5. Local Law Enforcement, Only If
                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                        I i
                                                                                                                                                                                                                                                                                        ,.       I
                                                                                                                                                                                                                                                                                                         ~FBI
                                                                                                                                                                                                                                                                                                         4.0IG
                                                                                                                                                                                                                                                                                                         5. ORR
                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                    ,,
                                                                                                                                                                                              ;         Required by State licensing
<D
<D
              FLOWCHART: How to Report Sexual- Related Incidents, 03/21/2016
              ORR UC/A-9                                                                                                                                                                     .,    · = - ~ = ~ - ' . ' . '•'.'•'•:•.•.•.. .•...... ..•.•.•.•.•.•.•'•'•'•. .   .<
                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                        ....      ~ ··- .......................................-.-.·.·.-.-.-.-.........,.....::..·.. ·..............'f:
0
zg_                                        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 181 of 946 Page ID
                                                                              #:9921
()
0
::::)
                                                            CHART 1: Definition of Sexual Abuse and Sexual Harassment
:::!l
a.
CD
~                   SEXUAL ABUSE
ai"
                    Sexual abuse includes the acts described in the chart below:


                                       Sexual Abuse of a Minor by Another MINOR                                                Sexual Abuse of a Minor by an ~DULT

                    (1)   The employment, use, persuasion, inducement, ent icement, or coercion        (1)   The employment, use, persuasion, inducement, enticement, or coercion of a child
                          of a child to engage in, or assist another person to engage in, (2) or (3)         to engage in, or assist another person to engage in, (2) or (3) below or the rape,
                          below or the rape, molestation, prostitution, or other form of sexual              molestation, prostitution, or other form of sexual exploitation of children, or
                          exploitation of children, or incest with children                                  incest with children

                    (2)   Actual or simulated sexual intercourse, including sexual contact in the      (2)   Actual or simulated sexual intercourse, including sexual contact in the manner of
                          manner of genital-genital, oral-genital, anal-genital, or oral-anal                genital-genital, oral-genital, anal-genital, or oral-anal contact, whether between
                          contact, whether between persons of the same or opposite sex                       persons of the same or opposite sex

                    (3)   Intentional touching, either directly or through the clothing, of the        (3)   Intentional touching, either directly or through the clothing, of the genitalia,
                          genitalia, anus, groin, breast, inner thigh, or the buttocks of another            anus, groin, breast, inner thigh, or the buttocks, that is unrelated to official duties
                          person, excluding contact incidental to a physical altercation                     or where the staff member, grantee, contractor, or volunteer has the intent to
                                                                                                             abuse, arouse, or gratify sexual desire
                    (4)   Penetration of the anal or genital opening of another person, however
                          slight, by a hand, finger, object, or other instrument                       (4)   Contact between the mouth and any body part where the staff member, grantee,
                                                                                                             contractor, or volunteer has the intent to abuse, arouse, or gratify sexual desire
                    (5)   Bestiality
                                                                                                       (5)   Penetration of the anal or genital opening, however slight, by a hand, finger,
                    (6)   Masturbation
                                                                                                             object, or other instrument that is unrelated to official duties or where t he staff
                    (7)   Lascivious exhibition of the genitals or pubic area of a person or animal          member, grantee, contractor, or volunteer has the intent to abuse, arouse, or
                                                                                                             gratify sexual desire
                    (8)   Sadistic or masochistic abuse
                                                                                                       (6)   Any attempt, threat, or request by a staff member, grantee, contractor, or
                    (9)   Child pornography or child prostitution
                                                                                                             volunteer to engage in activities (1) through (5) above

                                                                                                       (7)   Any display by a staff member, grantee, contractor, or volunteer of his or her
                                                                                                             uncovered buttocks or breast in the presence of a child

                                                                                                       (8)   Bestiality

                                                                                                       (9)   Masturbation

                                                                                                       (10) Lascivious exhibition of the genitals or pubic area of a person or animal
        Page 458
        Exhibit 4




                                                                                                       (11) Sadistic or masochistic abuse

                                                                                                       (12) Child pornography or child prostitution
G>
0                                                                                                      (13) Voyeurism by a staff member, grantee, contractor, or volunteer (See definition
'0f=                                                                                                        below)
0
0
_.
0)
<D            CHART 1: Definition of Sexual Abuse and Sexual Harassment, 03/21/2016                                                                                                        l
<D
_.            ORR UC/A-10
zg_                                        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 182 of 946 Page ID
                                                                              #:9922
()
0
::::)
:::!l
a.
                    Voyeurism
CD
~
                    Voyeurism is an invasion of privacy of a child by a staff member, grantee, contractor, or volunteer for reasons unrelated to official duties. Examples include inappropriately
ai"                 viewing a child perform bodily functions or bathing; or requiring a child to expose his or her buttocks, genitals, or breasts; or recording images of all or part of a child's naked
                    body or part of a child performing bodily functions.




                    SEXUAL HARASSMENT
                    Sexual harassment includes the acts described in the chart below:




                                                                                                         Repeated verbal comments, gestures, phone calls, emails, texts social media
                     Repeated and unwelcome sexual advances, requests for sexual favors, or
                                                                                                         messages, pictures sent or shown, or other electronic communication of a sexual
                     verbal comments, gestures, phone calls, emails, texts, social media
                                                                                                         nature to a child by a staff member, grantee, contractor, or volunteer, including
                     messages, pictures sent or shown, other electronic communication, or
                                                                                                         demeaning references to gender, sexually suggestive or derogatory comments about
                     actions of a derogatory or offensive sexual nature
                                                                                                         body or clothing, or obscene language or gestures
        Page 459
        Exhibit 4




G>
0
'0f=
0             CHART 1: Definition of Sexual Abuse and Sexual Harassment, 03/21/2016                                                                                                         2
0
_.            ORR UC/A-10
0)
<D
<D
I\,)
          Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 183 of 946 Page ID
                                             #:9923

                                         ORR OPERATIONS GUIDE:
            CHILDREN ENTERING THE UNITED STATES UNACCOMPANIED




                                                            Click HERE to link to Section 6 of the ORR Policy Guide.

                  Section 6 Table of Contents
                  6.2 SAFETY AND WELL-BEING FOLLOW-UP CALL ..................... ... ...... ... ... .............. ......... ...... ... ...... ... ...... 2




     I:                                                                                                                                                                                                                                                                                     I!
     I                                                                                                                                                                                                                                                                                      I
     t ..................................................................................................,...................................................................................................................................................................................3




                                                                                                                                                                                                                                            Exhibit 4
                                                                                                                                                                                                                                            Page 460

Not Confidential                                                                                                                                                                                                                                             GOV-00016993
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 184 of 946 Page ID
                                           #:9924


       ,~:} ORR PolicyGuide,Section 2 .8 .4 Safety and Well Being Follow Up Call


       CARE PROVIDER

            1) Thirty days after release of t he UC, Care Provider staff calls the sponsor and UC to conduct a safety
               and well- being follow-up cal I.

                    •   All call attempts must be made within seven (7) days after the 30-day mark of the UC's
                        release.
                    •   A minimum of three (3) attempts must be made, unless the phone is disconnected.
            2} Confirms that the sponsorstill resides at the address on the Verification of Release Form.

                    •   Documents ifan updated address is provided in the UC case file

                    •   Reminds the sponsor to file a change of address with DHS and EOI R if they moved or have
                        recently moved

            3) Makes every effort to speak to the sponsor and UC separately, on the following topics:

                    •   Sponsor Topics
                             o   Is the child sti II residing with the sponsor?
                             o   Is the child demonstrating any behavioral issues?
                             o   Is the child enrolled in and/or attending school?
                             o   Is the sponsor aware of upcoming court dates?
                             o   Did the sponsor attend an LOPC presentation?
                             o   Has the sponsor been contacted and asked to pay fees or wire money related to the
                                 release of the child?
                             o   (If the case was release with PRS} Did PRS provider contact the sponsor?

                    •   UC Topics
                             o   Is the child sti II residing with the sponsor?
                             o   Does the child feel safe?
                             o   Is the child enrolled in and/or attending school?
                             o   Is the child aware of upcoming court dates?
                             o   Has the child been contacted and asked to pay fees or wire money related to their
                                 release?
                             o   (If the case was release with PRS} Did PRS provider contact the child?
                             o   Is the child beingforced to work without pay or being forced to work to pay his/her
                                 share for rent and utilities or repay a debt?

            4) If the fol low-up call indicates thatthe child may be in immediate danger, completes all the
               following actions:

                    •   Calls911 immediately.

                    •   Stays on the phone with the child until authorities arrive.

                    •   Reports any emergency for which 911 is contacted to the ORR Intakes Hotline at 202-401-
                        5709.



       Section 6 : Resources and Seivices Available After Release from ORR care                                        2
       Version 1.0 (Effective 09/12/2016)                                                          Exhibit 4
                                                                                                   Page 461

Not Confidential                                                                                            GOV-00016994
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 185 of 946 Page ID
                                           #:9925
                       •   Complies with mandatory reporting laws, State licensing requirements, and Federal laws
                           and regulations for reporting to local child protective agencies and/or law enforcement.

                       •   If the sponsor is the perpetrator of the allegation, then flag the sponsor and provide
                           explanation as to why the sponsor is being flagged in the UC Portal.

                       •   Emails notificationtothe FFS, including:
                                o   UC name and alien number
                                o   UC date of rel ease
                                o   Sponsor/child contact phone number
                                o   Sponsor address
                                o   Previous ORR placement
                                o   Summary of call
                                o   Actions taken (including information on who else the i ncidentwas reported to and
                                    any associated case numbers)
            5) If the follow-up call indicates thatthe child may be unsafe, completes all the following actions:

                       •   Complies with mandatory reporting laws, State licensing requirements, and Federal laws
                           and regulations for reporting to local child protective agencies and/or law enforcement.

                       •   If the sponsor is the perpetrator of the allegation, then flag the sponsor and provide
                           explanation as to why the sponsor is being flagged in the UC Portal.
                       •   Emails notificationtothe FFS, including:
                                o   UC name and alien number
                                o   UC date of re lease
                                o   Sponsor/child contact phone number
                                o   Sponsoraddress
                                o   Previous ORR placement
                                o   Summary of call
                                o   Actions taken (including information on who else the i ncidentwas reported to and
                                    any associated case numbers)

            6) If the fol low-up call indicates fraud or extortion of money/fees attempts against the sponsor and/or
               child related to the release of the child, follows the following policy and procedures regarding what
               information to gather and how to report the incident to the FFS:
                   ,Ji, ORR Ops Guide,Section 5.8 .1 Reporting to HHS OIG
                   ,-]::, ORR Ops Guide,Section 2.2.5 Protecting Sponsors from Fraud
                   «:]~ ORR Policy Guide, Section 5.7 ORR Policies to Protect Sponsors from Fraud

            7} If the follow-up call indicates that the chi Id may have been sexually abused or harassed while in
               ORR care, completes all the following actions:

                       •   Complies with mandatory reporting laws, State licensing requirements, and Federal laws
                           and regulations for reporting to local child protective agencies and/or law enforcement.

                       •   Gather details about the allegation.

                       •   If the sponsor is the perpetrator of the allegation, then fl ag the sponsor and provide
                           explanation as to why the sponsor is being flagged in the UC Portal.
                       •   Refers the child or sponsor to the ORR UC Sexual Abuse Hotline (855-232-5393).


       Section 6 : Resources and Seivices Available After Release from ORR care                                         3
       Version 1.0 (Effective 09/12/2016)                                                               Exhibit 4
                                                                                                        Page 462

Not Confidential                                                                                               GOV-00016995
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 186 of 946 Page ID
                                           #:9926
                      •   Emails notificationtothe FFS, including:
                               o   UC name and alien number
                               o   UC date of release
                               o   Sponsor/child contact phone number
                               o   Sponsor Address
                               o   Previous ORR placement
                               o   Summary of ca ll
                               o   Actions taken (including information on who else the i nci dentwas reported to and
                                   any associate d case numbers)

             8) If the follow-up call in dicates that the sponsor and/or child wo uld benefit from additional support
                or services or the sponsor has not attended an LOPC presentatio n, completes all the following
                actions:

                      •   Refers the sponsor or chil d to the ORR National Call Cent er (800-203-7001)

                      •   Emails the ORR National Call Center (information @orrncc.com) the following information
                          for each referral:
                               o UC name and alien number
                               o   Sponsor's name
                               o   Sponsor/child contact phone number
                               o   Sponsor address
                               o   Date of referral
                               o   Reason for referral

             9} Documents results of the call in the case management notes of t he UC's case fil e and in the Follow-
                   Up Call Tracking Report.


                          FOLLOW-UP CALL TRACKING REPORT

                          1) The CARE PROVIDER completes the Follow-Up Call Tracking Report no later than the         3 th
                               of every month for UC release two months earlier. If the 3 th falls on a weekend or holiday,
                               the report will be due the next business day. This report is emailed to the FFS and CFS .

                          2) The FFS elevates any concerns raised by the Follow-Up Call Tracking Report to the FFS
                               SUPERVISOR.

                          3)   The CFS compiles individual Follow-Up Call Tracking Report into a Master Follow-Up Calf
                               Tracking Report and submits to the SPECIAL ASSISTANT and SENIOR FFS SUPERVISOR.


       FFS

             10) If the care provi dernotifiesthe FFS that the fo ll ow-up call indicates that the chi ld may be in
                 immediate danger:
                      a) lmme diatelyelevatesthe incidenttothe FFS SUPERVISOR.
                      b) Elevates any identified safety trends or issues to the FFS SUPERVISOR.
                      c) Reviews the allegation and ensures that the inci dent was reported to the appropriate
                         authority to investigat e.



       Section 6 : Resources and Seivices Available After Release from ORR care                                               4
       Version 1 .0 (Effective 0 9/1 2/2016)                                                                   Exhibit 4
                                                                                                               Page 463

Not Confidential                                                                                                      GOV-00016996
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 187 of 946 Page ID
                                           #:9927
                                           •        If the allegation was not reported to the appropriate agency or with the appropriate
                                                    information:

                                                             o        Provide the care providertechnical assistance.

                                                             o If the i ssue persists, then issues corrective action findings and requires the
                                                                      care providerto take appropriate action.                                                    ~ ORR Policy Guide,Section 5.5.2 Follow
                                                                      Up and Corrective Actions
            11) If the care provi dernotifiesthe FFSthat the follow-up call indicates that the child may be unsafe:
                            b) Reviews the allegation and ensures that the incident was reported to the appropriate
                               authority to investigate.

                                           •        If the al legation was not reported to the appropriate agency or with the appropriate
                                                    information:
                                                             o Providethe care providertechnical assistance .
                                                             o        If the i ssue persists, then issues corrective action findings and re qui res the
                                                                      care providerto take appropriate action. ~ ORR Policy Guide,Section 5.5.2 Follow
                                                                      Up and Corrective Actions

                            c) Elevates any identified safety trends or issues to the FFS SUPERVISOR.
            12} If the care providernotifiesthe FFSthat the fol low-up call indicates fraud or extortion of
                money/fees attempts against the sponsor and/or child related to the release of the child:
                   x), ORR Ops Guide,Section 5.8 .1 Reporting to HHS OIG
                   Y.}, ORR Ops Guide, Section z.z.s Protecting Sponsors from Fraud
                   "3'} ORR Policy Guide, Section 5.7 ORR Policies to Protect Sponsors from Fraud
                            a) Reviews the fraud allegation and ensures that the incident report is clearly written with all
                               required information. Notifies the Project Officer, CFS and FFS Supervisorof the fraud
                               allegation.

                            b) WITHIN 1 BUSINESS DAY OF RECEIVING THE INCIDENT REPORT, reports all fraud schemes,
                               whether attempted or successfully perpetrated, to HHS Office of the lnspectorGeneral


                       al~ ..;~: ·~~~·;;·~.. . . . . .                                                                     .. . . . . . . . . .
                               {OIG} at UAC@oig.hhs.gov .
                        .... ::...,·
                    ::_,f                                                                                                                                                                                                           I
                            Subject line :                 Must read "Report of Fraud" and include the UC's l ast name

                                         Body:             Use a Synops is of the Incident and do not include UC's full name or a lien number

                            Attachments:                     • Incident Report Ema i I
                                                                          ~.~~-~T.~.~.P.P9.~~!.~~-9.~~-~.'!.1.~~-~-?..~~-~-~---···················· .................................................................................~
                       ····················-···················-~---~~.Y...

                            c) If the fra ud scheme involves care provider staff:

                                           •        Follow up with HHS OIG within 10 business days to determine if the reported fraud
                                                    allegation will be investigated further.
                                           •        Instructs the care provider to fol low their local licensing guidelines regarding reports
                                                    of inappropriate employee behavior and to inform thei rlocal licensingagencythat
                                                    the case was referred to HHS OIG.



       Section 6 : Resources and Seivices Available After Release from ORR care                                                                                                                                                          5
       Version 1.0 (Effective 09/12/2016)                                                                                                                                                                Exhibit 4
                                                                                                                                                                                                         Page 464

Not Confidential                                                                                                                                                                                                        GOV-00016997
        Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 188 of 946 Page ID
                                           #:9928
                           •   Along with the care provider, FFS Supervisor, and Project Officer, cooperates fully
                               with HHS OIG during the investigative process.

                           •   Issues corrective action findings and req uires the care provi derto take appropriate
                               action. ~ O RR Policy Guide, Section 5.5.2 Follow Up and Corrective Actions

            13) If the care provider notifies the FFS that the fo llow-up call indicates that the child may have been
                sexually abused or harassed while in ORR care:

                   a) Reviews the allegation an d ensures that the inci dent was reported to the appropriate
                      authority to investigate.

                           •   Follows up with t he care provider where the alleged inci dent occurred to determine
                               if the incident was previously re porte d and/or investigate d while the UC was in ORR
                               care .
                           •   If the allegation was not reporte d to the appropriate agency or with the appropriate
                               information:
                                   o    Provi dethe care providertechnical assistance.

                                   o    If the i ssue persists, then issues corrective action findings and requires the
                                        care providerto take appropriate action. 0-, O RR PolicyGuide,Section 5 .5 .2 Follow
                                        Up and Corrective Actions

                   d} Forwards the email notification to the ORR SA/SIR MAILBOX (psac@acf.hhs.gov).
                   e) Ensures that the allegation is appropriately investigated and addressed.


       INTAKES HOTLINE

            14) If the care provider notifies the Intakes hotline that the follow- up call indicates that the chi Id may
                be in immediate danger and was reported to 911:

                   •   Intakes imme diately notifies the FFSSupervisor (or On-call FFS Supervi sor if after hours).

                   •   The FFSSUPERVISOR immediately informs the SENIOR FFSSUPERVISOR, the DCS
                       DIRECTOR, and the DEPUTY DIRECTOR FOR CHILDREN'S SERVICES of the inci dent.




       Section 6 : Resources and Seivices Available After Release from ORR care                                            6
       Version 1 .0 (E ffective 0 9/12/2016)                                                            Exhibit 4
                                                                                                        Page 465

Not Confidential                                                                                                GOV-00016998
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 189 of 946 Page ID
                                   #:9929




                                Exhibit 5
                                                                     Exhibit 5
                                                                     Page 466
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 190 of 946 Page ID
                                   #:9930


       -26(3+++817
        $VVLVWDQW$WWRUQH\*HQHUDO
       8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH
        &LYLO'LYLVLRQ
       (51(672+02/,1$-5
        'HSXW\'LUHFWRU
       -())5(<652%,16
        'HSXW\'LUHFWRU
       2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
        %(1-$0,10$5.0266
       :'$1,(/6+,(+
        6HQLRU/LWLJDWLRQ&RXQVHO
       6+(55<'62$1(6
        0$5,1$&67(9(1621
       7ULDO$WWRUQH\V
        32%R[
       %HQ)UDQNOLQ6WDWLRQ
        :DVKLQJWRQ'&
      7HOHSKRQH  
        )DFVLPLOH  
      EHQMDPLQPPRVV#XVGRMJRY

      $WWRUQH\VIRU'HIHQGDQWV

                              81,7('67$7(6',675,&7&2857
                           )257+(&(175$/',675,&72)&$/,)251,$
   
                                                        &DVH1R&9'0* 3/$
      /8&$65et al.
                                                     '()(1'$176¶),5676(72)
                      3ODLQWLIIV                    5(63216(6 723/$,17,))6¶
   
                                                     5(48(676)25$'0,66,2172
              Y                                     '()(1'$17$/(;$=$5
   
                                                     6(&5(7$5<2)86'(3$570(17
        $/(; $=$5 6HFUHWDU\ RI 86 'HS¶W RI 2)+($/7+$1'+80$16(59,&(6
   
                                                     6(721(
        +HDOWKDQG+XPDQ6HUYLFHVet al
   
                      'HIHQGDQWV
   
   
   
   
                                       3527(&7,9(25'(5$'9,6$/6
   
              7+,6'2&80(17,668%-(&772$&285725'(5,1LUCAS R. V. AZAR &$6(12
   
        &9 &' &$/  7+,6'2&80(17$1',76 &217(1766+$//127%(86('
   
        6+2:125',675,%87(' (;&(37$63529,'(',17+(3527(&7,9(25'(5
   
   


                                    'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV    Exhibit 5
                                                                              Page 467
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 191 of 946 Page ID
                                   #:9931



       5(48(67)25$'0,66,2112

                   5(48(67  $GPLW WKDW WKH 8$& 352*5$0 0$18$/ LV VXEMHFW WR FKDQJH
    
        ZLWKRXWSULRUQRWLFHWRWKHSXEOLFRURSSRUWXQLW\IRUWKHSXEOLFWRFRPPHQW RQFKDQJH
    
                   2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
    
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶ GHILQLWLRQVRIWKHWHUP 8$&352*5$00$18$/
    
                   5(63216( 6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH REMHFWLRQV 'HIHQGDQWV
   
        VWDWH DV IROORZV  'HIHQGDQWV DGPLW WKDW FKDQJHV WR WKH 255 *XLGH DUH QRW IRUPDOO\
   
        SXEOLVKHGLQWKH)HGHUDO5HJLVWHULQD1RWLFHRI3URSRVHG5XOHPDNLQJ 1350  +RZHYHU
   
      DQ\FKDQJHVWRWKH255*XLGHDUHSRVWHGRQOLQHDQGDYDLODEOHWRWKHSXEOLF$GGLWLRQDOO\
   
        255UHJXODUO\KROGVVWDNHKROGHUPHHWLQJVZKHUHLQWHUHVWHGSDUWLHVKDYHWKHRSSRUWXQLW\WR
   
        FRPPHQWXSRQ255¶VSROLFLHV
   
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDWWKH8$& 352*5$00$18$/ GRHV QRW VHW RXW HYHU\
   
      255 32/,&<$1'35$&7,&(5(/$7,1*72 WKH WUHDWPHQW DQG FRQGLWLRQV &/$660(0%(56
      H[SHULHQFH GXULQJ 255 FXVWRG\ EXW WKDW DGGLWLRQDO VXFK 32/,&<$1'35$&7,&(6 DUH VHW
   
        RXW LQ LQWHUQDO '2&80(176 VXFK DV SROLF\ PDQXDOVPHPRUDQGDDQG FRQWUDFWV
   
                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶ GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( 5(/$7,1*
   
      72 32/,&<$1'35$&7,&( <285 DQG '2&80(176


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 468
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 192 of 946 Page ID
                                   #:9932



                  5(63216( 6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH REMHFWLRQV 'HIHQGDQWV

       VWDWHDVIROORZV'HIHQGDQWV DGPLWWKDWLQDGGLWLRQWRWKHRQOLQH255*XLGHWKHUHDUH
    
        RWKHU GRFXPHQWV VRPH RI ZKLFK DUH FRQVLGHUHG JXLGDQFH GRFXPHQWV  WKDW UHODWH WR
    
        WUHDWPHQW DQG FRQGLWLRQV RI 8$& LQFOXGLQJ FODVV PHPEHUV  LQ 255 OHJDO FXVWRG\
    
       LQFOXGLQJ EXW QRW OLPLWHG WR  255¶V 0$3 SURFHGXUHV  FRRSHUDWLYH DJUHHPHQWV ZLWK
       JUDQWHHFDUHSURYLGHUVIXQGLQJRSSRUWXQLW\DQQRXQFHPHQWVWKH255RSHUDWLRQDOGLUHFWLYH
    
        RQWKHSROLF\IRUILQJHUSULQWLQJDQGFHUWDLQJXLGDQFHSURYLGHGE\255WRFDUHSURYLGHUV
    
       HJ³3ROLF\0RQGD\V´DQG³)$4)ULGD\V´ ,QDGGLWLRQLQ'HFHPEHU255LVVXHG

      WKH,QWHULP)LQDO5XOHRQ6WDQGDUGVWR3UHYHQW'HWHFWDQG5HVSRQGWR6H[XDO$EXVHDQG
   
        6H[XDO+DUDVVPHQW,QYROYLQJ8QDFFRPSDQLHG$OLHQ&KLOGUHQ)HG5HJ 'HF
   
       FRGLILHGDW&)53DUW

      5(48(67)25$'0,66,2112
   
                   5(48(67$GPLW WKDW WKH 8$& 352*5$00$18$/ GRHV QRW UHTXLUH 255
   
      WRGHFLGHZKHWKHUD352326('&8672',$1 LV ),7 ZLWKLQDQ\WLPH FHUWDLQ
   
                   2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\

      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 8$& 352*5$0 0$18$/
   
        352326('&8672',$1 DQG ),7
   
                 5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWH DVIROORZV'HIHQGDQWVDGPLW WKDW255GHVFULEHVLWV
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 469
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 193 of 946 Page ID
                                   #:9933



       SROLFLHVIRUWKHVDIHDQGWLPHO\UHOHDVHRIXQDFFRPSDQLHGDOLHQFKLOGUHQIURP255FDUHLQ

       6HFWLRQ  RI WKH 255 *XLGH LQFOXGLQJ VSRQVRU DVVHVVPHQW FULWHULD DQG LQFOXGHV FHUWDLQ
    
        WLPHOLQHVIRUDVVHVVLQJSRWHQWLDOVSRQVRUVLQ6HFWLRQRIWKH2550$3'HIHQGDQWVDOVR
    
        DGPLWWKDW255GRHV QRW KDYHDSROLF\UHTXLULQJLWWRPDNHDILQDOVXLWDELOLW\GHWHUPLQDWLRQ
    
       UHJDUGLQJ DSURSRVHGVSRQVRUZLWKLQDQ\VSHFLILFWLPHOLQH
    
        5(48(67)25$'0,66,2112
    
                   5(48(67$GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255
      WR SURYLGH D &/$66 0(0%(5 RU KLV RU KHU 352326(' &8672',$1 DQ RSSRUWXQLW\ WR
   
        LQVSHFWRUUHEXWHYLGHQFH<28 FRQVLGHULQGHWHUPLQLQJZKHWKHUD 352326('&8672',$1
   
      LV ),7

   
                    2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 8$& 352*5$0 0$18$/
      352326('&8672',$1 DQG ),7
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWH DVIROORZV7KURXJKRXWWKHUHOHDVH HYDOXDWLRQ SURFHVV
   
        255)HGHUDO)LHOG6SHFLDOLVWV ))6 DQGWKHLUVXSHUYLVRUV255JUDQWHHFDVHPDQDJHUV
   
      DQG FDVH FRRUGLQDWRUV URXWLQHO\ RIIHU SURSRVHG FXVWRGLDQV DQ LQIRUPDO RSSRUWXQLW\ WR
      FRPPHQWXSRQRUH[SODLQLQIRUPDWLRQJDWKHUHGIRULQVWDQFHGXULQJEDFNJURXQGFKHFNV
   
        VXFK DV GRFXPHQWDWLRQ HYLGHQFLQJ D FULPLQDO KLVWRU\ RU SULRU DEXVH DQG QHJOHFW
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 470
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 194 of 946 Page ID
                                   #:9934



       DOOHJDWLRQV'HIHQGDQWVDGPLWWKDW255GRHVQRWKDYHDSROLF\UHTXLULQJLWWRSURYLGHDQ

       RSSRUWXQLW\ WR LQVSHFW RU UHEXW HYLGHQFH WKDW 255 FRQVLGHUV LQGHWHUPLQLQJ ZKHWKHU DQ
    
        XQDFFRPSDQLHGDOLHQFKLOGVKRXOGEHUHOHDVHGWRDSURSRVHGFXVWRGLDQ
    
       5(48(67)25$'0,66,2112

    
                    5(48(67 $GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255 WR
    
        DIIRUG D &/$660(0%(5 RU KLV RU KHU 352326('&8672',$1 D KHDULQJ EHIRUHDQHXWUDO
    
       DQG GHWDFKHG GHFLVLRQPDNHU HLWKHU EHIRUH RU DIWHU 255 ILQGV D 352326(' &8672',$1
      81),7
   
                    2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶ GHILQLWLRQVRIWKHWHUPV&/$660(0%(58$& 352*5$0
   
        0$18$/ 352326(' &8672',$1 DQG 81),7 'HIHQGDQWVDOVRREMHFWWRWKHVXJJHVWLRQ
   
      WKDW255GHFLVLRQPDNHUVDUHQRW³QHXWUDODQGGHWDFKHG´
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWH DVIROORZV$QDGPLQLVWUDWLYHDSSHDOVSURFHVVGRHVH[LVW
   
        IRU SDUHQWV RU OHJDO JXDUGLDQV ZKRVH VSRQVRUVKLS DSSOLFDWLRQV DUH GHQLHG LQ RUGHU WR
   
        FKDOOHQJHWKDWGHFLVLRQLQDQDSSHDOWRWKH$VVLVWDQW6HFUHWDU\IRU&KLOGUHQDQG)DPLOLHV
   
       $&) ZLWKRUZLWKRXWDKHDULQJ7KLVSURFHVVLVGHVFULEHGLQ6HFWLRQRIWKH255
      *XLGH
   
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 471
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 195 of 946 Page ID
                                   #:9935



                  7KHUHLVQRWSUHVHQWO\DQDGPLQLVWUDWLYHDSSHDOVSURFHVVIRUSHRSOHZKRDUHQRW

       SDUHQWVRUOHJDOJXDUGLDQVRI8$&VZKRVHVSRQVRUVKLSDSSOLFDWLRQVDUHGHQLHG
    
        5(48(67)25$'0,66,2112
    
                  5(48(67$GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255 WR
    
        LQIRUPD&/$660(0%(5RUKLVRUKHU352326('&8672',$1WKDW 255KDVGHWHUPLQHG
    
        WKH 352326('&8672',$1 LV 81),7 IRUXSWR GD\V
    
                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶ GHILQLWLRQVRIWKHWHUPV&/$660(0%(58$& 352*5$0
   
      0$18$/ 352326('&8672',$1 DQG 81),7
   
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVVWDWH DVIROORZV$ SDUHQWRUJXDUGLDQZKRUHTXHVWVDQDSSHDO
   
        SXUVXDQWWRWKHSURFHVVUHIHUHQFHGLQWKH5HVSRQVHWR5HTXHVWIRU$GPLVVLRQ1RPD\
   
        GRVRZLWKLQGD\VRIUHFHLYLQJWKHGHQLDORIUHOHDVHQRWLILFDWLRQ
   
                 255¶V SROLFLHV GR QRW SUHVHQWO\ UHTXLUH WKDW SURSRVHG VSRQVRUV EH QRWLILHG
   
        ZLWKLQGD\VRI255¶VGHWHUPLQDWLRQWKDWWKH\KDYHQRWEHHQVHOHFWHGDVVSRQVRUV
   
      5(48(67)25$'0,66,2112
   
                   5(48(67$GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255
   
      WRSURYLGH D &/$660(0%(5 DQ DSSHDO RU RWKHU DGPLQLVWUDWLYH UHFRXUVH IURP DILQGLQJ

      E\255WKDWD352326('&8672',$1 LV 81),7


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 472
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 196 of 946 Page ID
                                   #:9936



                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶ GHILQLWLRQVRIWKHWHUPV&/$660(0%(58$& 352*5$0
    
        0$18$/ 352326('&8672',$1 DQG 81),7
    
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDW255¶VSROLFLHVGRQRWSUHVHQWO\UHTXLUHWKDW255

      SURYLGHDFODVVPHPEHUDQDSSHDORURWKHUDGPLQLVWUDWLYHUHFRXUVHIURPDILQGLQJE\255
   
        WKDWDSURSRVHGFXVWRGLDQLVXQILW
   
      5(48(67)25$'0,66,2112

   
                   5(48(67$GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255
   
        WRDOORZ352326('&8672',$16 LWILQGV81),7RWKHUWKDQSDUHQWVDQG OHJDOJXDUGLDQV WR
   
      DSSHDO IURP D ILQGLQJ E\ 255 WKDW WKH 352326('&8672',$1 LV 81),7
   
                   2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 8$& 352*5$0 0$18$/
   
        352326('&8672',$1 DQG 81),7
   
                 5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWH WKDW255¶VSROLFLHVGRQRWSUHVHQWO\UHTXLUHWKDW255
   
        SURYLGH SURSRVHG VSRQVRUV RWKHU WKDQ SDUHQWV DQG JXDUGLDQV DQ DSSHDO RU RWKHU
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 473
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 197 of 946 Page ID
                                   #:9937



       DGPLQLVWUDWLYHUHFRXUVHIURPDILQGLQJE\255WKDWDSURSRVHGFXVWRGLDQLVXQILW

       5(48(67)25$'0,66,2112
    
                   5(48(67$GPLWWKDWWKH8$&352*5$00$18$/ GRHVQRWUHTXLUH255
    
       RU ++6 WR FRQYHQH D KHDULQJ RQ DQ DSSHDO RU RWKHU FKDOOHQJH WR D GHFLVLRQ E\255
    
        ILQGLQJ D 352326('&8672',$1 ZKR LV D SDUHQW RU OHJDO JXDUGLDQ 81),7 ZLWKLQDQ\WLPH
    
        FHUWDLQ
    
                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 8$& 352*5$0 0$18$/ DQG
   
      352326('&8672',$16
   
                   5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDW255¶VSROLFLHVGRQRWSUHVHQWO\UHTXLUHWKDW255
   
        SURYLGHD KHDULQJRQDQDSSHDORURWKHUFKDOOHQJHWRDGHFLVLRQE\255ILQGLQJDSURSRVHG
   
        FXVWRGLDQZKRLVDSDUHQWRUOHJDOJXDUGLDQXQILWZLWKLQDQ\WLPHFHUWDLQ
   
      5(48(67)25$'0,66,2112
   
                   5(48(67 $GPLW WKDW SURWHFWLQJ &+,/'5(1 IURP DEXVH DQG QHJOHFW LV
   
      JHQHUDOO\DIXQFWLRQRIVWDWHDQGORFDOJRYHUQPHQW DJHQFLHV
   
                   2%-(&7,216 'HIHQGDQWVREMHFWWRWKLVUHTXHVWDVYDJXHDQGDPELJXRXV,W
   
      LVQRWFOHDUZKHWKHU3ODLQWLIIVLQWHQGWKHSKUDVH³DIXQFWLRQRIVWDWHDQGORFDOJRYHUQPHQW

      DJHQFLHV´WRLQFOXGHRUH[FOXGHVWDWHDQGORFDOFRXUWVIRULQVWDQFHRUZKHWKHU3ODLQWLIIV


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 474
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 198 of 946 Page ID
                                   #:9938



                   $GGLWLRQDOO\'HIHQGDQWVREMHFWWRWKHXVHRIWKHZRUG³GHWHQWLRQ´WRUHIHUWR

       255¶V FDUH DQG FXVWRG\ RI FKLOGUHQ SXUVXDQW WR WKH 7935$  86&   DQG WKH
    
        +RPHODQG6HFXULW\$FW86&$VPDQGDWHGE\ODZ255SODFHVXQDFFRPSDQLHG
    
        DOLHQ FKLOGUHQ LQ WKH OHDVW UHVWULFWLYH VHWWLQJ WKDW LV LQ WKHLU EHVW LQWHUHVWV VXEMHFW WR
    
       FRQVLGHUDWLRQVRIGDQJHU WRVHOIGDQJHUWRRWKHUVRUULVNRIIOLJKW See 255*XLGH6HFWLRQ
        3ODFHPHQWLQ255&DUH3URYLGHU)DFLOLWLHV 
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKHFKDUDFWHUL]DWLRQWKDW255XQQHFHVVDULO\SURORQJV
   
        IHGHUDOOHJDOFXVWRG\DQGDGPLWWKDWJHQHUDOO\FKLOGUHQUHPDLQLQ255¶VOHJDOFXVWRG\
   
      SHQGLQJDQHYDOXDWLRQRIZKHWKHUDSURSRVHGVSRQVRU LVFDSDEOHRISURYLGLQJIRUDFKLOG¶V
      SK\VLFDODQGPHQWDOZHOOEHLQJDQGLVRWKHUZLVHVXLWDEOH
   
      5(48(67)25$'0,66,2112

                  5(48(67 $GPLW WKDW D GHFLVLRQ E\ 255 ILQGLQJ D 352326('&8672',$1
   
        81),7 RIWHQ UHVXOWV LQ SURORQJLQJ D &/$660(0%(5¶V VHSDUDWLRQ IURP KLV RUKHU SDUHQWV
   
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV352326('&8672',$1 81),7 DQG
   
      &/$660(0%(56
   
                    'HIHQGDQWV IXUWKHU REMHFW WR WKLV UHTXHVW DV YDJXH DQG DPELJXRXV WKH WHUPV
   
        ³RIWHQ´DQG³SURORQJLQJ´DUHQRWTXDQWLILHG
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV         Exhibit 5
                                                                                           Page 475
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 199 of 946 Page ID
                                   #:9939



                   'HIHQGDQWV IXUWKHU REMHFW WR WKH LPSOLFDWLRQ LI DQ\ LV LQWHQGHG WKDW 255

       ³VHSDUDWHV´ FKLOGUHQ IURP WKHLU SDUHQWV ± 255 GRHV QRW GR VR DV FKLOGUHQ DUH
    
        XQDFFRPSDQLHGZKHQWKH\DUHUHIHUUHGWRWKHFDUHDQGOHJDOFXVWRG\RI2555DWKHUE\
    
        ODZ255PXVWFDUHIRUXQDFFRPSDQLHGDOLHQFKLOGUHQZKRDUHUHIHUUHGWRWKHSURJUDPE\
    
       WKH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 RUDQRWKHUIHGHUDODJHQF\SeH86&
        E $VVWDWHGLQ'HIHQGDQWV¶5HVSRQVHWR5HTXHVWIRU$GPLVVLRQ1RLQRUGHUWR
    
        UHOHDVHDFKLOG255PXVWXQGHUWDNHDVDIHW\DQGVXLWDELOLW\DVVHVVPHQWIRUDQ\SURSRVHG
    
      FXVWRGLDQ LQFOXGLQJ D SDUHQW 255 LV VWDWXWRULO\ SURKLELWHG IURP UHOHDVLQJ D FKLOG WR D

      SDUHQWRURWKHUSURSRVHGFXVWRGLDQZKR255GHWHUPLQHVLVQRWFDSDEOHRISURYLGLQJIRU
   
        WKHFKLOG¶VSK\VLFDODQGRUPHQWDOZHOOEHLQJ86&  F 
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKHFKDUDFWHUL]DWLRQWKDW255XQQHFHVVDULO\SURORQJV
   
      IHGHUDOOHJDOFXVWRG\DQGDGPLWWKDW  JHQHUDOO\FKLOGUHQUHPDLQLQ255¶VOHJDOFXVWRG\

      SHQGLQJDQHYDOXDWLRQRIZKHWKHUDSURSRVHGVSRQVRULVFDSDEOHRISURYLGLQJIRUDFKLOG¶V
   
        SK\VLFDO DQG PHQWDO ZHOOEHLQJ DQG LV RWKHUZLVH VXLWDEOH DQG  ZKLOH LQ 255¶V OHJDO
   
      FXVWRG\FKLOGUHQVRPHWLPHVEXWQRWXQLYHUVDOO\H[SHULHQFHVHSDUDWLRQIURPWKHLUSDUHQWV

      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW D GHFLVLRQ E\ 255 ILQGLQJ D 352326('&8672',$1
   
      81),7 RIWHQ UHVXOWV LQ SURORQJLQJ D &/$660(0%(5¶V VHSDUDWLRQ IURP KLV RUKHU VLEOLQJV
   
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 476
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 200 of 946 Page ID
                                   #:9940



                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV352326('&8672',$1 81),7 DQG
    
        &/$660(0%(56
    
                   'HIHQGDQWV IXUWKHU REMHFW WR WKLV UHTXHVW DV YDJXH DQG DPELJXRXV WKH WHUPV
    
        ³RIWHQ´DQG³SURORQJLQJ´DUHQRWTXDQWLILHG
    
                   'HIHQGDQWV IXUWKHU REMHFW WR WKH LPSOLFDWLRQ LI DQ\ LV LQWHQGHG WKDW 255
      ³VHSDUDWHV´FKLOGUHQIURPWKHLUSDUHQWV5DWKHUE\ODZ255PXVWFDUHIRUXQDFFRPSDQLHG
   
        DOLHQFKLOGUHQZKRDUHUHIHUUHGWRWKHSURJUDPE\WKH'HSDUWPHQWRI+RPHODQG6HFXULW\
   
       '+6  RU DQRWKHU IHGHUDO DJHQF\   SeH  86&   E   $V VWDWHG LQ 'HIHQGDQWV¶

      5HVSRQVHWR5HTXHVWIRU$GPLVVLRQ1RLQRUGHUWRUHOHDVHDFKLOG255PXVWXQGHUWDNH
   
        DVDIHW\DQGVXLWDELOLW\DVVHVVPHQWIRUDQ\SURSRVHGFXVWRGLDQLQFOXGLQJDSDUHQW255LV
   
        VWDWXWRULO\SURKLELWHGIURPUHOHDVLQJDFKLOGWRDSDUHQWRURWKHUSURSRVHGFXVWRGLDQZKR
   
      255GHWHUPLQHVLVQRWFDSDEOHRISURYLGLQJIRUWKHFKLOG¶VSK\VLFDODQGRUPHQWDOZHOO
   
        EHLQJ86&  E 
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKHFKDUDFWHUL]DWLRQWKDW255XQQHFHVVDULO\SURORQJV
   
        IHGHUDOOHJDOFXVWRG\DQGDGPLWWKDW  JHQHUDOO\FKLOGUHQUHPDLQLQ255¶V OHJDOFXVWRG\
   
      SHQGLQJDQHYDOXDWLRQRIZKHWKHUDSURSRVHGVSRQVRULVFDSDEOHRISURYLGLQJIRUDFKLOG¶V
   
        SK\VLFDO DQG PHQWDO ZHOOEHLQJ DQG LV RWKHUZLVH VXLWDEOH DQG  ZKLOH LQ 255¶V OHJDO
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                         Page 477
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 201 of 946 Page ID
                                   #:9941



       FXVWRG\FKLOGUHQVRPHWLPHVEXWQRWXQLYHUVDOO\H[SHULHQFHVHSDUDWLRQIURPWKHLUVLEOLQJV

       5(48(67)25$'0,66,2112
    
                    5(48(67 $GPLW WKDW D GHFLVLRQ E\ 255 ILQGLQJ D 352326('&8672',$1
    
       81),7 RIWHQ UHVXOWV LQ SURORQJLQJ D &/$660(0%(5¶V VHSDUDWLRQ IURP IDPLO\PHPEHUV
    
        RWKHUWKDQKLVRUKHUSDUHQWVRU VLEOLQJV
    
                   2%-(&7,216           'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV352326('&8672',$1 81),7 DQG
   
        &/$660(0%(56
   
                  'HIHQGDQWV IXUWKHU REMHFW WR WKLV UHTXHVW DV YDJXH DQG DPELJXRXV WKH WHUPV
   
        ³RIWHQ´DQG³SURORQJLQJ´DUHQRWTXDQWLILHG
   
                  'HIHQGDQWV IXUWKHU REMHFW WR WKH LPSOLFDWLRQ LI DQ\ LV LQWHQGHG WKDW 255
      ³VHSDUDWHV´FKLOGUHQIURPWKHLUSDUHQWV5DWKHUE\ODZ255PXVWFDUHIRUXQDFFRPSDQLHG
   
        DOLHQFKLOGUHQZKRDUHUHIHUUHGWRWKHSURJUDPE\WKH'HSDUWPHQWRI+RPHODQG6HFXULW\
   
       '+6  RU DQRWKHU IHGHUDO DJHQF\   SeH  86&   E   $V VWDWHG LQ 'HIHQGDQWV¶
      5HVSRQVHWR5HTXHVWIRU$GPLVVLRQ1RLQRUGHUWRUHOHDVHDFKLOG255PXVWXQGHUWDNH
   
        DVDIHW\DQGVXLWDELOLW\DVVHVVPHQWIRUDQ\SURSRVHGFXVWRGLDQLQFOXGLQJDSDUHQW255LV
   
      VWDWXWRULO\SURKLELWHGIURPUHOHDVLQJDFKLOGWRDSDUHQWRURWKHUSURSRVHGFXVWRGLDQZKR

      255GHWHUPLQHVLVQRWFDSDEOHRISURYLGLQJIRUWKHFKLOG¶VSK\VLFDODQGRUPHQWDOZHOO
   
        EHLQJ86&  E 
   
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                         Page 478
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 202 of 946 Page ID
                                   #:9942



                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVH REMHFWLRQV'HIHQGDQWVGHQ\WKHFKDUDFWHUL]DWLRQWKDW255XQQHFHVVDULO\SURORQJV
    
        IHGHUDOOHJDOFXVWRG\DQGDGPLWWKDW  JHQHUDOO\FKLOGUHQUHPDLQLQ255¶VOHJDOFXVWRG\
    
       SHQGLQJDQHYDOXDWLRQRIZKHWKHUDSURSRVHGVSRQVRULVFDSDEOHRISURYLGLQJIRUDFKLOG¶V
       SK\VLFDO DQG PHQWDO ZHOOEHLQJ DQG LV RWKHUZLVH VXLWDEOH DQG  ZKLOH LQ 255¶V OHJDO
    
        FXVWRG\FKLOGUHQVRPHWLPHVEXWQRWXQLYHUVDOO\H[SHULHQFHVHSDUDWLRQIURPUHODWLYHV
    
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW 255¶V 32/,&,(6$1'35$&7,&(6 GR QRW UHTXLUH LW
   
      WRGHFLGHD)$0,/<5(81,),&$7,21$33/,&$7,21 ZLWKLQDQ\WLPH FHUWDLQ

   
                    2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUP 32/,&,(6 $1' 35$&7,&(6
      'HIHQGDQWVIXUWKHUREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP³GHFLGH´LV
   
        XQFOHDULQLWVPHDQLQJDQGPLVOHDGLQJDVXVHGKHUHLQ255GRHVQRW³GHFLGH´D)DPLO\
   
      5HXQLILFDWLRQ$SSOLFDWLRQ )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255

      *XLGH EXW UDWKHU ZRUNV ZLWK QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI
   
        GRFXPHQWVUHTXLUHGE\WKHDSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUW
   
        RI WKH PRUH FRPSUHKHQVLYH SURFHVV IRU DVVHVVLQJ D SRWHQWLDO VSRQVRU RI D FKLOG DV LV
   
      UHTXLUHGE\ODZ$PRUHIXOVRPHH[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVV
   
        DSSHDUV LQ 6HFWLRQ  RI WKH 255 *XLGH LQFOXGLQJ WKH GLVFXVVLRQ RI 255¶V VSRQVRU
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                        Page 479
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 203 of 946 Page ID
                                   #:9943



    1   assessment criteria and home studies in Section 2.4, required background checks for

    2   sponsors and household members in Section 2.5, and fingerprinting in Section 2.6.2. As
    3
        described in ORR Guide, Section 2.7, ORR’s decision whether to release a child to a
    4
        potential sponsor is based on an evaluation of all the available information.
    5
    6              RESPONSE: In light of these objections, Defendants are unable to admit this
    7
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
    8
    9   these objections, Defendants respond that, as Defendants stated in their Response to

   10   Request for Admission No. 4, ORR includes certain timelines for assessing potential
   11
        sponsors in Section 2 of the ORR MAP.
   12
   13   REQUEST FOR ADMISSION NO. 19

   14
                   REQUEST: Admit that in practice ORR may take up to several months to
   15
        decide a FAMILY REUNIFICATION APPLICATION.
   16
   17              OBJECTIONS: Defendants object that this request is vague and ambiguous,
   18
        as the term “decide” in this context is unclear in its meaning and does not accurately
   19
        describe the process involved. ORR does not “decide” a Family Reunification Application
   20
   21   (FRA), as is described in Sections 2.2.3 and 2.2.4 of the ORR Guide, but rather works with
   22
        non-Federal case managers to assess the submission of documents required by the
   23
        application for release, wherein the application is only one part of the more comprehensive
   24
   25   process for assessing a potential sponsor of a child as is required by law.
   26
        A more fulsome explanation of the complete sponsor assessment process appears in
   27
        Section 2 of the ORR Guide, including the discussion of ORR’s sponsor assessment criteria
   28


                          Defendants’ First Set of RFA Responses            - 32 -
                                                                                       Exhibit 5
                                                                                      Page 479_001
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 204 of 946 Page ID
                                   #:9944



    1   and home studies in Section 2.4, required background checks for sponsors and household

    2   members in Section 2.5, and fingerprinting in Section 2.6.2. As described in ORR Guide,
    3
        Section 2.7, ORR’s decision whether to release a child to a potential sponsor is based on
    4
        an evaluation of all the available information.
    5
    6               RESPONSE: In light of these objections, Defendants are unable to admit this
    7
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
    8
    9   these objections, Defendants respond that in practice it may take several months before

   10   ORR reaches a conclusion concerning whether a proposed sponsor is capable of providing
   11
        for a child’s physical and mental well-being and is otherwise suitable.
   12
   13   REQUEST FOR ADMISSION NO. 20

   14
                    REQUEST: Admit that, as a matter of POLICY AND PRACTICE, ORR does
   15
        not allow CLASS MEMBERS to inspect adverse evidence before it denies a FAMILY
   16
   17   REUNIFICATION APPLICATION seeking their release.
   18
                    OBJECTIONS:         Defendants object to this request to the extent it uses
   19
        Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   20
   21   Defendants object to Plaintiffs’ definitions of the terms CLASS MEMBERS and POLICY AND
   22
        PRACTICE.
   23
   24               Defendants state, however, that children, potential custodians, and attorneys are

   25   able to speak with case managers and clinicians at care providers where the unaccompanied
   26
        alien children are placed about the status of a sponsorship application of a proposed
   27
        custodian (including any adverse evidence that arose during a background check or through
   28


                           Defendants’ First Set of RFA Responses           - 33 -
                                                                                      Exhibit 5
                                                                                     Page 479_002
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 205 of 946 Page ID
                                   #:9945



       5(48(67)25$'0,66,2112

                   5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 HPSOR\V
    
        QR DUWLFXODWHG HYLGHQWLDU\ VWDQGDUG VXFK DV D SUHSRQGHUDQFH RI WKH HYLGHQFHLQGHFLGLQJ
    
       )$0,/<5(81,),&$7,21$33/,&$7,216 VHHNLQJ &/$660(0%(56¶ UHOHDVH

    
                    2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
    
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 DQG 32/,&<$1'
      35$&7,&(
   
                    'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
   
      ³GHFLGLQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
   
        SURFHVVLQYROYHG255GRHVQRW³GHFLGH´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ )5$ DV
   
        LV GHVFULEHG LQ 6HFWLRQV  DQG  RI WKH 255 *XLGH EXW UDWKHU ZRUNV ZLWK QRQ
   
      )HGHUDOFDVHPDQDJHUVWRDVVHVVWKHVXEPLVVLRQRIGRFXPHQWVUHTXLUHGE\WKHDSSOLFDWLRQ
      IRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYHSURFHVVIRU
   
        DVVHVVLQJDSRWHQWLDOVSRQVRURI DFKLOGDVLVUHTXLUHGE\ODZ$PRUHIXOVRPHH[SODQDWLRQ
   
      RI WKH FRPSOHWH VSRQVRU DVVHVVPHQW SURFHVV DSSHDUV LQ 6HFWLRQ  RI WKH 255 *XLGH

      LQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ6HFWLRQ
   
        UHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQDQG
   
        ILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶VGHFLVLRQ
   
      ZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOOWKHDYDLODEOH
   
        LQIRUPDWLRQ
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                        Page 480
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 206 of 946 Page ID
                                   #:9946



                   'HIHQGDQWVDOVRREMHFWWRWKHSUHPLVHRIWKLVUHTXHVWWRWKHH[WHQWLWSUHVXPHV

       LQFRUUHFWO\ WKDW 255 VKRXOG EH WUHDWHG DV LI 255 ZHUH D MXGLFLDO ERG\ UDWKHU WKDQ DQ
    
        DJHQF\ VWDWXWRULO\ PDQGDWHG LQ SHUWLQHQW SDUW WR SURYLGH FDUH IRU XQDFFRPSDQLHG DOLHQ
    
        FKLOGUHQ
    
                   5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDWLQH[HUFLVLQJLWVVWDWXWRU\GXW\XQGHUWKH+RPHODQG

      6HFXULW\ $FW DQG WKH 7935$ WR GHWHUPLQH ZKHWKHU D SURSRVHG FXVWRGLDQ LV FDSDEOH RI
   
        FDULQJIRUWKHSK\VLFDODQGPHQWDOZHOOEHLQJRIDFKLOG255GRHVQRWXVHDQ³HYLGHQWLDU\´
   
        VWDQGDUGVXFKDVLVPRUHDSSURSULDWHO\DSSOLHGLQIRUPDOFRXUWSURFHHGLQJV
   
      5(48(67)25 $'0,66,2112
   
                    5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1' 35$&7,&( 255 GRHV
   
      QRWDOORZ 352326('&8672',$16 WR LQVSHFW DGYHUVH HYLGHQFH EHIRUH LW GHQLHV D )$0,/<
      5(81,),&$7,21$33/,&$7,21 VHHNLQJ &/$660(0%(56¶ UHOHDVH
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 352326('
   
        &8672',$16 DQG 32/,&<$1'35$&7,&(
   
                  'HIHQGDQWV DOVR REMHFW WKDW WKLV UHTXHVW LV YDJXH DQG DPELJXRXV DV LQ WKLV
   
        FRQWH[WWKHWHUP³GHQLHV´LVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
   
        SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 481
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 207 of 946 Page ID
                                   #:9947



                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDWZKHQ255LVLQFOLQHGWRGHWHUPLQHEDVHGRQWKH
    
        LQIRUPDWLRQ NQRZQ WR 255 WKDW D SURSRVHG VSRQVRU LV QRW FDSDEOH RI SURYLGLQJ IRU D
    
       FKLOG¶VSK\VLFDODQGPHQWDOZHOOEHLQJRURWKHUZLVHLVQRWVXLWDEOH255GRHVJHQHUDOO\
       JLYH WKH SURSRVHG VSRQVRU WKH RSSRUWXQLW\ WR VXEPLW HYLGHQFH GHVLJQHG WR UHEXW WKLV
    
        FRQFOXVLRQ
    
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1' 35$&7,&( 255 GRHV
   
      QRW SURYLGH &/$66 0(0%(56 D ZULWWHQ GHFLVLRQ H[SODLQLQJ LWV UHDVRQV IRU GHQ\LQJ D

      )$0,/<5(81,),&$7,21$33/,&$7,21 VHHNLQJWKHLU UHOHDVH
   
                    2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 DQG 32/,&<$1'
   
        35$&7,&(
   
                  'HIHQGDQWVDOVRREMHFW WKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
   
        ³GHQ\LQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
   
        SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
   
       )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
      QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH
   
        DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 482
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 208 of 946 Page ID
                                   #:9948



       SURFHVVIRUDVVHVVLQJ DSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH

       H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
    
        *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
    
        6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
    
       DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
       GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO
    
        WKHDYDLODEOHLQIRUPDWLRQ
    
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV DGPLW WKDW FKLOGUHQ DUH QRW SURYLGHG D ZULWWHQ GHQLDO RI D
   
      SURSRVHGFXVWRGLDQ¶VUHOHDVHUHTXHVWXQOHVVWKHVROHUHDVRQIRUWKHGHQLDOLVDFRQFHUQWKDW
      WKHXQDFFRPSDQLHGDOLHQFKLOGLVDGDQJHUWRKLPVHOIKHUVHOIRUWKHFRPPXQLW\ VHH
   
        DQGRIWKH255*XLGH 'HIHQGDQWVDOVRUHIHU3ODLQWLIIVWRWKHLU5HVSRQVHWR5HTXHVW
   
      IRU$GPLVVLRQ1R'HIHQGDQWVIXUWKHUUHIHU3ODLQWLIIVWRVHFWLRQVDQGRIWKH

      255*XLGHZKLFKLQFOXGHVWDQGDUGVDQGWLPHOLQHVZKHQWKHSURSRVHGFXVWRGLDQLVDSDUHQW
   
        RUOHJDOJXDUGLDQ LQFOXGLQJWKHUHTXLUHPHQWIRUDGHQLDOOHWWHUH[SODLQLQJWKHUHDVRQVIRU
   
      WKHGHQLDOLQVWUXFWLRQVRQKRZWRREWDLQWKHFKLOG¶VFDVHILOHWKHVXSSRUWLQJPDWHULDOVDQG

      LQIRUPDWLRQWKDWIRUPHGWKHEDVLVIRU255¶VGHFLVLRQDQGDQH[SODQDWLRQRIWKHSURFHVV
   
        IRUUHTXHVWLQJDQDSSHDORIWKHGHQLDO VHH6HFWLRQ DVZHOODVDGLVFXVVLRQRIWKH
   
        3ROLF\IRU$SSHDORID5HOHDVH'HQLDO3ODLQWLIIVVKRXOGUHIHUWRWKHIXOO255*XLGHIRULWV
   
      IXOOFRQWHQW&KLOGUHQDUHQRWKRZHYHUSURYLGHGDZULWWHQ GHQLDORIDSURSRVHGFXVWRGLDQ¶V
      UHOHDVHUHTXHVWXQOHVVWKHVROHUHDVRQIRUWKHGHQLDOLVDFRQFHUQWKDWWKHXQDFFRPSDQLHG

                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                         Page 483
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 209 of 946 Page ID
                                   #:9949



       DOLHQFKLOGLVDGDQJHUWRKLPVHOIKHUVHOIRUWKHFRPPXQLW\ VHHDQGRIWKH255

       *XLGH 
    
        5(48(67)25$'0,66,2112
    
                  5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1' 35$&7,&( 255 GRHV
    
        QRW SURYLGH D 352326(' &8672',$1 ZKR LV QRW D &/$66 0(0%(5¶V SDUHQW RU OHJDO
    
        JXDUGLDQ D ZULWWHQ GHFLVLRQ H[SODLQLQJ LWV EDVLV IRU GHQ\LQJ D )$0,/<5(81,),&$7,21
    
       $33/,&$7,21 VHHNLQJ &/$660(0%(56¶ UHOHDVH
   
                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 352326('
   
        &8672',$1 DQG 32/,&<$1'35$&7,&(
   
                 'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP

      ³GHQ\LQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
   
        SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
   
         )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
   
      QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH
   
        DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
        SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH
   
      H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
      *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
   
        6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 484
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 210 of 946 Page ID
                                   #:9950



       SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURI DFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH

       H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
    
        *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
    
        6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
    
       DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
       GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQ RIDOO
    
        WKHDYDLODEOHLQIRUPDWLRQ
    
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV   DGPLW WKDW SURSRVHG FXVWRGLDQV RWKHU WKDQ D SDUHQW RU
   
      OHJDO JXDUGLDQ DUH QRW JHQHUDOO\ SURYLGHG D ZULWWHQ GHQLDO RI WKHLU UHOHDVH UHTXHVW DQG
        IXUWKHUREMHFWWKDWVHDUFKLQJWKURXJKDOOUHFRUGVUHODWLQJWRHYHU\FKLOGIRUZKRP255
   
        GLG QRW ILQG D SURSRVHG VSRQVRU WR EH VXLWDEOH²WR DVFHUWDLQ ZKHWKHU WKHUH ZDV HYHU DQ
   
      LQVWDQFHZKHUH255SURYLGHGDZULWWHQH[SODQDWLRQ²ZRXOGEHXQGXO\EXUGHQVRPHDQG

      QRWSURSRUWLRQDWHWRWKHQHHGVRIWKHFDVHHVSHFLDOO\LQOLJKWRISRLQW  
   
        5(48(67)25$'0,66,2112
   
                  5(48(67$GPLW WKDW WR GDWH ++6 KDV FRQYHQHG IHZHU WKDQ IRXU KHDULQJV
   
        RQ DGPLQLVWUDWLYH DSSHDO E\ 352326(' &8672',$16 IURP D GHQLDO RI D )$0,/<
   
        5(81,),&$7,21$33/,&$7,21
   
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 485
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 211 of 946 Page ID
                                   #:9951



       'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 352326('

       &8672',$1
    
                   'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
    
       ³GHQ\LQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH

       SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
    
         )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
    
       QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH

      DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
        SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH
   
        H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
   
      *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
      6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
   
        DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
   
      GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO

      WKHDYDLODEOHLQIRUPDWLRQ
   
                   'HIHQGDQWVIXUWKHUREMHFWWRWKHXQGHILQHGRYHUO\EURDG WLPHSHULRGWRZKLFK
   
      WKLVUHTXHVWDSSOLHV6HDUFKLQJWKURXJKDOOUHFRUGVUHODWLQJWRHYHU\FKLOGIRUZKRP255
      GLGQRWILQGDSURSRVHGVSRQVRUWREHVXLWDEOH²WRDVFHUWDLQZKHWKHUWKHUHZHUHIHZHUWKDQ
   
        IRXUKHDULQJVRQDGPLQLVWUDWLYHDSSHDOUHODWLQJWRWKH VXLWDELOLW\RIDSURSRVHGFXVWRGLDQ²
   
      ZRXOG EH XQGXO\ EXUGHQVRPH DQG QRW SURSRUWLRQDWH WR WKH QHHGV RI WKH FDVH

   
   


                          'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                     Page 486
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 212 of 946 Page ID
                                   #:9952



                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFW WRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDW  WRWKHEHVWRIXQGHUVLJQHGFRXQVHO¶VNQRZOHGJH
    
        DVRIWKHGDWHRIWKHVHUHVSRQVHVDSURSRVHGFXVWRGLDQKDVQRWUHTXHVWHGDQDGPLQLVWUDWLYH
    
       DSSHDORIWKHGHQLDORIDUHOHDVHUHTXHVWVLQFHWKHILOLQJRIWKHLQVWDQWODZVXLWDQG  D
       UHODWLYHO\ ORZ SURSRUWLRQ RI SURSRVHG VSRQVRUV HOHFW WR SXUVXH DQ DGPLQLVWUDWLYH DSSHDO
    
        SURFHVV
    
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW ++6 KDV QRW DV RI WKH 35(6(17 UHYHUVHG D GHQLDO
   
      RID )$0,/< 5(81,),&$7,21 $33/,&$7,21 RQ DGPLQLVWUDWLYH DSSHDO SXUVXDQW WR 

      RIWKH8$&352*5$00$18$/
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUP8$&352*5$00$18$/
   
                    'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
   
      ³GHQLDO´ LQ WKLV FRQWH[W LV XQFOHDU LQ LWV PHDQLQJ DQG GRHV QRW DFFXUDWHO\ GHVFULEH WKH
   
        SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
   
         )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
   
      QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH
      DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
        SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 487
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 213 of 946 Page ID
                                   #:9953



       H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255

       *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
    
        6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
    
        DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ 255¶V
    
       GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO
       WKHDYDLODEOHLQIRUPDWLRQ
    
                     'HIHQGDQWVIXUWKHUREMHFWWRWKHXQGHILQHGRYHUO\EURDGWLPHSHULRGWRZKLFK

      WKLVUHTXHVWDSSOLHV6HDUFKLQJWKURXJKDOOUHFRUGVUHODWLQJWRHYHU\FKLOGIRUZKRP255
   
        GLGQRWILQGDSURSRVHGVSRQVRUWREHVXLWDEOH²WRDVFHUWDLQWKHQXPEHURIWLPHVWKDW++6
   
        UHYHUVHG255¶VSRVLWLRQUHODWLQJWRWKHVXLWDELOLW\RIDSURSRVHGFXVWRGLDQIROORZLQJDQ
   
      DGPLQLVWUDWLYHDSSHDO²ZRXOGEHXQGXO\ EXUGHQVRPHDQGQRWSURSRUWLRQDWHWRWKHQHHGV
      RIWKHFDVH
   
                      5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVDGPLWWKDWDUHODWLYHO\ORZSURSRUWLRQRISURSRVHGVSRQVRUV
   
        HOHFW WR SXUVXH DQ DGPLQLVWUDWLYH DSSHDO SURFHVV VR DQ\ UHYHUVDOV RI 255¶V VXLWDELOLW\
   
      GHWHUPLQDWLRQDVDUHVXOWRIDQ\VXFKDGPLQLVWUDWLYHDSSHDOVZRXOGOLNHZLVHEHUHODWLYHO\
      LQIUHTXHQW
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1' 35$&7,&( 255 GRHV
   
        QRW DIIRUG &/$66 0(0%(56 D KHDULQJ EHIRUH GHQ\LQJ D )$0,/< 5(81,),&$7,21
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                        Page 488
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 214 of 946 Page ID
                                   #:9954



       $33/,&$7,21

                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
    
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( DQG &/$66

       0(0%(56
    
                   'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
    
       ³GHQ\LQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
      SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ
   
         )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
   
      QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH

      DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
        SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH
   
        H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
   
      *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
   
        6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
   
        DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
   
      GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO
      WKHDYDLODEOHLQIRUPDWLRQ
   
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVDFNQRZOHGJHWKDW255GRHVQRWSURYLGHFKLOGUHQDKHDULQJ
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 489
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 215 of 946 Page ID
                                   #:9955



       WRFKDOOHQJHDQDQWLFLSDWHGGHQLDORIDSURSRVHGFXVWRGLDQ¶VUHOHDVHUHTXHVW

       5(48(67)25$'0,66,2112
    
                   5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1' 35$&7,&( 255 GRHV
    
       QRWDIIRUG&/$660(0%(56¶ 352326('&8672',$16 DKHDULQJEHIRUHGHQ\LQJ D)$0,/<
    
        5(81,),&$7,21$33/,&$7,21
    
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( DQG &/$66
   
        0(0%(56
   
                 'HIHQGDQWVDOVRREMHFWWKDWWKLVUHTXHVWLVYDJXHDQGDPELJXRXVDVWKHWHUP
   
        ³GHQ\LQJ´LQWKLVFRQWH[WLVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
   
      SURFHVV LQYROYHG 255 GRHV QRW ³JUDQW´ RU ³GHQ\´ D )DPLO\ 5HXQLILFDWLRQ $SSOLFDWLRQ

       )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
   
        QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH
   
        DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
      SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURI DFKLOGDVLVUHTXLUHGE\ODZ$PRUHIXOVRPH
   
        H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
   
        *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
   
      6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
      DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
   
        GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 490
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 216 of 946 Page ID
                                   #:9956



       QHJOHFWHGWKHPDQGRWKHUFORVHUHODWLYHVDUHXQDEOHRUXQZLOOLQJWRFDUHIRUWKHPDVNLQVKLS

       FDUHJLYHUV)XUWKHU'HIHQGDQWVREMHFWWKDWVXUYH\LQJDPXOWLWXGHRI255HPSOR\HHVWR
    
        DVFHUWDLQZKHWKHUDQ\RIWKHPPD\EHDZDUHRIDVWDWHRUORFDOFKLOGSURWHFWLRQDJHQF\WKDW
    
        UHIXVHVWRSODFHGHSHQGHQWFKLOGUHQZLWKXQUHODWHGDGXOWVRUUHODWLYHVPRUHGLVWDQWWKDQD
    
       EURWKHUVLVWHUDXQWXQFOHJUDQGSDUHQWRUILUVWFRXVLQRQWKHJURXQGDERQDILGHVRFLDO
       UHODWLRQVKLS ZLWK WKH FKLOG DQGRU WKH FKLOG¶V IDPLO\ GLG QRW H[LVW EHIRUH GHSHQGHQF\
    
        SURFHHGLQJVFRPPHQFHGZRXOGEHXQGXO\EXUGHQVRPHDQGQRWSURSRUWLRQDWHWRWKHQHHGV
    
      RIWKLVFDVH

   
                    5(63216(  ,Q OLJKW WKHVH REMHFWLRQV 'HIHQGDQWV DUH XQDEOH WR DGPLW WKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
      WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH WKDW DIWHU PDNLQJ D UHDVRQDEOH EXW QRW H[KDXVWLYH
      LQTXLU\'HIHQGDQWVDUHQRWDZDUHRIDVWDWHRUORFDOFKLOGSURWHFWLRQDJHQF\WKDWUHIXVHVWR
   
        SODFH GHSHQGHQW FKLOGUHQ ZLWK XQUHODWHG DGXOWV RU UHODWLYHV PRUH GLVWDQW WKDQ D EURWKHU
   
      VLVWHUDXQWXQFOHJUDQGSDUHQWRUILUVWFRXVLQRQWKHJURXQGDERQDILGHVRFLDOUHODWLRQVKLS

      ZLWK WKH FKLOG DQGRU WKH FKLOG¶V IDPLO\ GLG QRW H[LVW EHIRUH GHSHQGHQF\ SURFHHGLQJV
   
        FRPPHQFHG
   
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW 255 UHJXODUO\ SODFHV &/$660(0%(56 LQ ORQJWHUP
   
        FDUH ZLWK IRVWHU SDUHQWV ZLWK ZKRP QHLWKHU WKH &/$660(0%(5 QRU KLV RU KHUIDPLO\ KDG
   
      D ERQD ILGH VRFLDO UHODWLRQVKLS EHIRUH WKH &/$660(0%(5 PLJUDWHGWRWKH8QLWHG 6WDWHV
   
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                         Page 491
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 217 of 946 Page ID
                                   #:9957



                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQ RI WKH WHUPV &/$66 0(0%(5 6  'HIHQGDQWV
    
        IXUWKHUREMHFWWRWKLVUHTXHVWDVRYHUEURDGYDJXHDQGDPELJXRXV,WLVXQFOHDUZKDWWKH
    
       WHUP³UHJXODUO\´PHDQVLQWKLVUHTXHVWDVLWLVXQTXDQWLILHG'HIHQGDQWVDOVRREMHFWWRWKH
       WHUP³ORQJWHUP´DVXQTXDQWLILHG'HIHQGDQWV¶UHVSRQVHWRWKLVUHTXHVWZLOODVVXPHWKDW
    
        WHUPUHIHUVWRDOHQJWKRIIRXU  PRQWKVRUPRUH See 255*XLGH6HFWLRQ
    
                  5(63216(  6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH REMHFWLRQV 'HIHQGDQWV
   
        VWDWHDVIROORZV8QDFFRPSDQLHGDOLHQFKLOGUHQPD\XQGHUFHUWDLQFLUFXPVWDQFHVUHPDLQ
   
        LQ255¶VOHJDOFXVWRG\IRUDSHULRGRIIRXU  PRQWKVRUPRUH&KLOGUHQLQORQJWHUPFDUH
   
      E\ GHILQLWLRQ GR not KDYH D YLDEOH VSRQVRU and RQH RI WKH WZR IROORZLQJ VLWXDWLRQV KDV
      RFFXUUHG  DOHJDOVHUYLFHSURYLGHU RUDWWRUQH\KDVVFUHHQHGWKHFKLOGRU\RXWKDVHOLJLEOH
   
        IRULPPLJUDWLRQUHOLHIor  DQRWKHUUHDVRQSUHYHQWVUHWXUQRIWKHFKLOGWRKLVKHUKRPH
   
      FRXQWU\ VXFK DV WKDW WKH FKLOG¶V FRXQWU\ RI RULJLQ LV LQ D VWDWH RI HPHUJHQF\ DQG VDIH

      UHSDWULDWLRQLVGHOD\HGDVDUHVXOWSee 255*XLGH6HFWLRQ:KHQXQDFFRPSDQLHG
   
        DOLHQ FKLOGUHQDUHLQORQJWHUPFDUH255FDUHSURYLGHUVFRQWLQXHWRPDNHWKHLUEHVWHIIRUWV
   
      WR LGHQWLI\ PRUH SHUPDQHQW DUUDQJHPHQWV LQ RUGHU WR UHOHDVH VXFK FKLOGUHQ IURP 255¶V

      OHJDO FXVWRG\ See id. 'HIHQGDQWV IXUWKHU DGPLW WKDW ZKHQ DSSURSULDWH 255 SODFHV
   
        XQDFFRPSDQLHG DOLHQ FKLOGUHQ LQ ORQJ WHUP IRVWHU FDUH LQ OLFHQVHG IRVWHU KRPHV DQG
   
        FRQVLGHUV WKHLU FXOWXUDO DQG OLQJXLVWLF QHHGV ZKHQ PDNLQJ VXFK SODFHPHQWV  See id. DW
   
      6HFWLRQ
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV          Exhibit 5
                                                                                            Page 492
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 218 of 946 Page ID
                                   #:9958



       'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWRQUHOHYDQFHJURXQGVWRWKHH[WHQWWKDW3ODLQWLIIV

       UHTXHVWLQIRUPDWLRQFRYHULQJDSHULRGEHIRUHWKHGDWHWKDWDQ\RIWKHQDPHG3ODLQWLIIVILUVW
    
        HQWHUHG255¶VOHJDOFXVWRG\
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDWIRUDOOXQDFFRPSDQLHGDOLHQFKLOGUHQLQ255¶V
    
       OHJDOFXVWRG\GXULQJILVFDO\HDUWKHDYHUDJHOHQJWKRIFDUHZDVGD\VDVUHSRUWHG

      RQ255¶VZHEVLWHDWKWWSVZZZDFIKKVJRYRUUDERXWXFVIDFWVDQGGDWD
   
        5(48(67)25$'0,66,2112
   
                  5(48(67 $GPLW WKDW 255 WRRN FXVWRG\ RI PRUH &/$660(0%(56 LQ ILVFDO
   
        \HDUVDQGWKDQLWGLGLQILVFDO\HDU 
   
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQ RI WKH WHUP &/$66 0(0%(56  2Q UHOHYDQFH
   
        JURXQGV'HIHQGDQWVDOVRREMHFWWRWKHUHOHYDQFHRI3ODLQWLIIV¶UHTXHVWFRQFHUQLQJZKHWKHU
   
      ³PRUH´ &/$660(0%(56 ZHUHLQ255FXVWRG\LQILVFDO\HDUVDQGZKLFKDUH
   
        RXWVLGHWKHWLPHIUDPHZKHQDQ\QDPHG3ODLQWLIIZDVLQ255FXVWRG\WKDQLQILVFDO\HDU
   
        'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVYDJXHLQWKDWLWLVQRWFOHDUZKLFKRIWKH
   
      IROORZLQJ PHDQLQJV 3ODLQWLIIV LQWHQG   ZKHWKHU 255 WRRN FXVWRG\ RI PRUH FODVV
      PHPEHUVLQWKDQLWGLGLQILVFDO\HDUDQGWRRNFXVWRG\RIPRUHFODVVPHPEHUV
   
        LQWKDQLWGLGLQILVFDO\HDURU  ZKHWKHUWKHFRPELQHGWRWDOQXPEHURIFODVV
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 493
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 219 of 946 Page ID
                                   #:9959



       PHPEHUVWKDW255WRRNFXVWRG\RILQDQGH[FHHGVWKHQXPEHUIURP

                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'DWDFRQFHUQLQJWKHWRWDOQXPEHURI

       UHIHUUDOVRIXQDFFRPSDQLHG DOLHQ FKLOGUHQWR255LQILVFDO\HDUVWKURXJKLV
    
        SXEOLFO\DYDLODEOHRQ255¶VZHEVLWHDWKWWSVZZZDFIKKVJRYRUUDERXWXFVIDFWVDQG
    
        GDWD7KHQXPEHURIUHIHUUDOVIRUILVFDO\HDUVDQGDUH
    
      DQGUHVSHFWLYHO\
   
        5(48(67)25$'0,66,2112
   
                 5(48(67 $GPLWWKDW255GRHVQRWJHQHUDOO\SODFH&/$660(0%(56 ZKRP
   
        LWGHHPVGDQJHURXVWRWKHPVHOYHVRURWKHUVLQ/,&(16('3/$&(0(176
   
                 2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66DQG /,&(16('3/$&(0(176
   
                 5(63216( ,QOLJKWWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHWKDW
   
         x   DVGHVFULEHGLQWKH255*XLGH6HFWLRQ255SODFHV DQXQDFFRPSDQLHG DOLHQ
   
               FKLOGLQDVHFXUHIDFLOLW\LIWKHFKLOG ³  SRVHVDGDQJHUWRVHOIRURWKHUVRU  KDV
   
               EHHQFKDUJHGZLWKRUFRQYLFWHGRIDFULPLQDORIIHQVHRULVFKDUJHDEOHZLWKVXFKDQ
   
             RIIHQVH´


                             'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                        Page 494
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 220 of 946 Page ID
                                   #:9960



          x VHFXUHFDUHSURYLGHUVZKLFKDUHOLFHQVHGE\WKHVWDWHLQZKLFKWKH\DUHORFDWHGDUH

              IRU ³\RXWK ZKR UHTXLUH WKH VWULFWHVW OHYHO RI VXSHUYLVLRQ´ DQG ³KDYH D VHFXUH
    
               SHULPHWHU PDMRU UHVWUDLQLQJ FRQVWUXFWLRQ LQVLGH WKH IDFLOLW\ DQG SURFHGXUHV
    
               W\SLFDOO\DVVRFLDWHGZLWKFRUUHFWLRQDOIDFLOLWLHV´Id.
    
          x 255 GRHV QRW JHQHUDOO\ SODFH XQDFFRPSDQLHG DOLHQ FKLOGUHQ ZKRP LW GHHPV
    
               GDQJHURXVWRWKHPVHOYHVRURWKHUVLQJUDQWHHFDUHSURYLGHUVRWKHUWKDQVHFXUHFDUH
    
               IDFLOLWLHVDQGUHVLGHQWLDOWUHDWPHQWFHQWHUVERWKRIZKLFKDUHOLFHQVHGE\WKHVWDWHV
    
             LQZKLFKWKH\DUHORFDWHG
   
        5(48(67)25$'0,66,2112
   
                 5(48(67$GPLWWKDWWKHPRVWIUHTXHQWUHDVRQ255GRHVQRWUHOHDVH &/$66
      0(0%(56 IURP /,&(16(' 3/$&(0(176 LV EHFDXVH LW KDV \HW WR GHWHUPLQH WKDW D
   
        327(17,$/&8672',$1 LV ),7
   
                 2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 /,&(16('
   
      3/$&(0(176 327(17,$/&8672',$1 DQG ),7

   
                   5(63216(,QOLJKWWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
      WKHVH REMHFWLRQV 'HIHQGDQWV DGPLW WKDW XQDFFRPSDQLHG DOLHQ FKLOGUHQ LQ 255¶V OHJDO
      FXVWRG\JHQHUDOO\UHPDLQWKHUHXQWLO255LGHQWLILHVDVSRQVRUZKRLVFDSDEOHRISURYLGLQJ
   
        IRUWKHFKLOG¶VSK\VLFDODQGPHQWDOZHOOEHLQJDQGXQWLOORJLVWLFDODUUDQJHPHQWVWRWUDQVIHU
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 495
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 221 of 946 Page ID
                                   #:9961



       QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH

       DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
    
        SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURI DFKLOGDVLVUHTXLUHGE\ODZ$PRUHIXOVRPH
    
        H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
    
       *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
       6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ
    
        DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
    
      GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDOVSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO

      WKHDYDLODEOHLQIRUPDWLRQ
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKLVUHTXHVW'HIHQGDQWV
   
        DYHU WKDW 255 SROLF\ SURYLGHV D ZD\ WR DSSHDO D UHOHDVH GHQLDO GHFLVLRQ E\ WKH 255
   
      'LUHFWRUWRWKH$VVLVWDQW6HFUHWDU\IRU&KLOGUHQDQG)DPLOLHVZLWKLQWKH+HDOWKDQG+XPDQ

      6HUYLFHV'HSDUWPHQWSee 255*XLGH 
   
        5(48(67)25$'0,66,2112
   
                  5(48(67 $GPLW WKDW WKH SULQFLSDO UHDVRQ <28 GR QRW DIIRUG &/$66
   
        0(0%(56 JUHDWHU SURFHGXUDO SURWHFWLRQV DJDLQVW LPSURSHU GHQLDO RI )$0,/<
   
        5(81,),&$7,21 $33/,&$7,216 LV EHFDXVH GRLQJ VR ZRXOG HQWDLO JUHDWHU H[SHQVH DQG
   
      DGPLQLVWUDWLYH LQFRQYHQLHQFH
   
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 496
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 222 of 946 Page ID
                                   #:9962



                  2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV <28 &/$66 0(0%(56 DQG
    
        )$0,/<5(81,),&$7,21 $33/,&$7,216
    
                  'HIHQGDQWV DOVR REMHFW WKDW WKLV UHTXHVW LV YDJXH DQG DPELJXRXV DV LQ WKLV
    
        FRQWH[WWKHWHUP³GHQLDO´LVXQFOHDULQLWVPHDQLQJDQGGRHVQRWDFFXUDWHO\GHVFULEHWKH
    
       SURFHVVLQYROYHG255GRHVQRW³JUDQW´RU³GHQ\´D)DPLO\5HXQLILFDWLRQ$SSOLFDWLRQ

       )5$ DVLVGHVFULEHGLQ6HFWLRQVDQGRIWKH255*XLGH EXWUDWKHUZRUNVZLWK
   
        QRQ)HGHUDO FDVH PDQDJHUV WR DVVHVV WKH VXEPLVVLRQ RI GRFXPHQWV UHTXLUHG E\ WKH
   
        DSSOLFDWLRQIRUUHOHDVHZKHUHLQWKHDSSOLFDWLRQLVRQO\RQHSDUWRIWKHPRUHFRPSUHKHQVLYH
   
      SURFHVVIRUDVVHVVLQJDSRWHQWLDOVSRQVRURIDFKLOGDVLVUHTXLUHGE\ODZ $PRUHIXOVRPH
      H[SODQDWLRQRIWKHFRPSOHWHVSRQVRUDVVHVVPHQWSURFHVVDSSHDUVLQ6HFWLRQRIWKH255
   
        *XLGHLQFOXGLQJWKHGLVFXVVLRQRI255¶VVSRQVRUDVVHVVPHQWFULWHULDDQGKRPHVWXGLHVLQ
   
      6HFWLRQUHTXLUHGEDFNJURXQGFKHFNVIRUVSRQVRUVDQGKRXVHKROGPHPEHUVLQ6HFWLRQ

      DQGILQJHUSULQWLQJLQ6HFWLRQ$VGHVFULEHGLQ255*XLGH6HFWLRQ255¶V
   
        GHFLVLRQZKHWKHUWRUHOHDVHDFKLOGWRDSRWHQWLDO VSRQVRULVEDVHGRQDQHYDOXDWLRQRIDOO
   
      WKHDYDLODEOHLQIRUPDWLRQ

                 5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
      WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKLVUHTXHVW

   
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 497
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 223 of 946 Page ID
                                   #:9963



       5(48(67)25$'0,66,2112

                  5(48(67$GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 UHJXODUO\
    
        67(3683 &/$660(0%(56
    
                  2%-(&7,216   'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
    
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( 67(3683
    
       DQG &/$660(0%(56
   
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV7RWKHH[WHQWWKDWWUDQVIHUVWRPRUHVHFXUH
   
        IDFLOLWLHVRFFXULQWKHFRXUVHRISURYLGLQJFDUHDQGFXVWRG\WRWKRXVDQGVRIXQDFFRPSDQLHG
   
        DOLHQFKLOGUHQ'HIHQGDQWVDGPLWWKLVUHTXHVW
   
      5(48(67)25$'0,66,2112
   
                   5(48(67$GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 67(36
   
      83 &/$66 0(0%(56 EHFDXVH WKH\ PD\ EH FKDUJHDEOH ZLWK D FULPLQDO RIIHQVH

      QRWZLWKVWDQGLQJ WKDW 255 KDV QR SUREDEOH FDXVH WR EHOLHYH WKH &/$66 0(0%(5 KDV
   
        FRPPLWWHGDQ\DFWXDOFULPLQDO RIIHQVH
   
                 2%-(&7,216   'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( 67(3683
   
      DQG &/$66 0(0%(56  'HIHQGDQWV IXUWKHU REMHFW WKDW WKH 5HTXHVW¶V XVH RI WKH SKUDVH


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 498
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 224 of 946 Page ID
                                   #:9964



       IROORZV ³$VWDIIVHFXUHFDUHSURYLGHULVDIDFLOLW\WKDWPDLQWDLQVVWULFWHUVHFXULW\PHDVXUHV

       VXFKDVKLJKHUVWDIIWRXQDFFRPSDQLHGDOLHQFKLOGUHQUDWLRIRUVXSHUYLVLRQWKDQDVKHOWHULQ
    
        RUGHUWRFRQWUROGLVUXSWLYHEHKDYLRUDQGWRSUHYHQWHVFDSH$VWDIIVHFXUHIDFLOLW\LVIRU
    
        XQDFFRPSDQLHG DOLHQ FKLOGUHQ ZKR PD\ UHTXLUH FORVH VXSHUYLVLRQ EXW GR QRW QHHG
    
       SODFHPHQWLQDVHFXUHIDFLOLW\6HUYLFHSURYLVLRQLVWDLORUHGWRDGGUHVVDQXQDFFRPSDQLHG
       DOLHQ FKLOG¶V LQGLYLGXDO QHHGV DQG WR PDQDJH WKH EHKDYLRUV WKDW QHFHVVLWDWHG WKH FKLOG¶V
    
        SODFHPHQWLQWRWKLVPRUHUHVWULFWLYHVHWWLQJ7KHVWDIIVHFXUHDWPRVSKHUHUHIOHFWVDPRUH
    
      VKHOWHUKRPHOLNHVHWWLQJUDWKHUWKDQVHFXUHGHWHQWLRQ8QOLNHPDQ\VHFXUHFDUHSURYLGHUV

      DVWDIIVHFXUHFDUHSURYLGHULVQRW HTXLSSHGLQWHUQDOO\ZLWK PXOWLSOHORFNHGSRGVRUFHOO
   
        XQLWV´
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV6WDIIVHFXUHIDFLOLWLHVKDYHDKLJKHUUDWLRRI
   
      VWDIISHUFKLOGEXWGRQRWQHFHVVDULO\SODFHJUHDWHUUHVWULFWLRQVRQWKHFKLOGUHQ¶VIUHHGRPRI

      PRYHPHQW See 255*XLGH
   
        5(48(67)25$'0,66,2112
   
                  5(48(67$GPLWWKDW&/$66 0(0%(56 67(33(' 83 WR57&VDUHVXEMHFWHG
   
        WRUHVWULFWLRQV RQ OLEHUW\ DQG IUHHGRP RI PRYHPHQW VXEVWDQWLDOO\ HTXLYDOHQW WRWKRVH
   
        H[SHULHQFHGE\-89(1,/(6 ZKRKDYHEHHQLQYROXQWDULO\ FRPPLWWHG
   
                  2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV       Exhibit 5
                                                                                         Page 499
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 225 of 946 Page ID
                                   #:9965



       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(56 DQG 67(33('

       83  ,W LV DOVR XQFOHDU ZKDW UHVWULFWLRQV H[SHULHQFHG E\ MXYHQLOHV ZKR KDYH EHHQ
    
        LQYROXQWDULO\ FRPPLWWHG DUH UHIHUHQFHG LQ WKLV UHTXHVW UHODWHGO\ LW ZRXOG EH XQGXO\
    
        EXUGHQVRPHDQGGLVSURSRUWLRQDWH WRWKHQHHGVRIWKHFDVHWRUHTXLUH'HIHQGDQWVWRFRQGXFW
    
       DQDWLRQZLGHVXUYH\RIMXYHQLOHVZKRKDYHEHHQLQYROXQWDULO\FRPPLWWHGWRDVWDWHIHGHUDO
       RUORFDOIDFLOLW\DQGWRWKHQDVVHVVWKHGHJUHHWRZKLFKWKHMXYHQLOHVSRVVHVVIUHHGRPRI
    
        PRYHPHQWDQGWKHQFRQGXFW3ODLQWLIIV¶UHTXHVWHGFRPSDULVRQ
    
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  57&V DUH PRUH UHVWULFWLYH VHWWLQJV WKDQ
   
      VKHOWHUV255RQO\SODFHVFKLOGUHQLQ57&VLIDSV\FKLDWULVWRUSV\FKRORJLVWGHWHUPLQHV
      WKDW D FKLOG LV D GDQJHU WR VHOI RU RWKHUV DQG VSHFLILFDOO\ UHFRPPHQGV 57& SODFHPHQW
   
        EHFDXVH WKH FKLOG QHHGV LQWHQVLYH PHQWDO KHDOWK VHUYLFHV XQDYDLODEOH LQ DQ RXWSDWLHQW
   
      VHWWLQJDQGWKXVWKH57&LVWKHOHDVWUHVWULFWLYHVHWWLQJLQWKHEHVWLQWHUHVWRI WKDWSDUWLFXODU

      FKLOG See 255*XLGH 57&3ODFHPHQWV  ++6KDVWZR57&VLQQHWZRUN0HUF\
   
        )LUVWLQ6\RVVHW1<DQG6KLORKLQ0DQYHO7;DQGRFFDVLRQDOO\HQWHUVLQWRVLQJOHFDVH
   
      DJUHHPHQWV WR SODFH FKLOGUHQ LQ RWKHU 57&V DV QHHGHG  +RZHYHU DW WKLV WLPH GHVSLWH

      UHDVRQDEOHLQTXLU\WKHLQIRUPDWLRQ'HIHQGDQWVNQRZRUFDQUHDGLO\REWDLQLVLQVXIILFLHQW
   
        WRHQDEOH'HIHQGDQWVWRIXUWKHUDGPLWRUGHQ\WKLVUHTXHVW)RULQVWDQFH'HIHQGDQWVODFN
   
        VSHFLILF NQRZOHGJH DV WR ZKHWKHU WKH WUHDWPHQW DQG UHVWULFWLRQV RQ OLEHUW\ ZRXOG EH
   
      VXEVWDQWLDOO\HTXLYDOHQWWRWKDWH[SHULHQFHGE\WKHGRPHVWLFSRSXODWLRQLQVXFKIDFLOLWLHV
      JLYHQWKDWWKHIDFLOLWLHVDUHUHTXLUHGWRFRPSO\ZLWKSROLFLHVVSHFLILFWR2550RUHRYHU

                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                        Page 500
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 226 of 946 Page ID
                                   #:9966



       'HIHQGDQWV ODFN VSHFLILF NQRZOHGJH DV WR ZKHWKHU WKH 6KLORK 57& DQG 0HUF\ )LUVW DUH

       VLPLODUWRRWKHUIDFLOLWLHVDFURVVWKH8QLWHG6WDWHVZKHUHFKLOGUHQPLJKWEHLQYROXQWDULO\
    
        FRPPLWWHG
    
       5(48(67)25$'0,66,2112

    
                    5(48(67$GPLW WKDW &/$660(0%(56 67(33('83 WR D VHFXUH IDFLOLW\ DUH
    
        VXEMHFWHG WR UHVWULFWLRQV RQ OLEHUW\ DQG IUHHGRP RI PRYHPHQW VXEVWDQWLDOO\HTXLYDOHQW
    
       WRWKRVHH[SHULHQFHGE\DGMXGLFDWHG-89(1,/( GHOLQTXHQWV
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWVREMHFW WR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUP&/$660(0%(56 DQG 67(33('83
   
        'HIHQGDQWV IXUWKHU REMHFW WR WKLV UHTXHVW DV WKH WHUP ³VHFXUH IDFLOLW\´ LV QRW GHILQHG
   
        'HIHQGDQWVXVHWKHGHILQLWLRQRIVHFXUHIDFLOLW\XVHGLQWKH255*XLGH*XLGHWR7HUPVLQ
   
      ZKLFK VHFXUH FDUH LV HLWKHU DQ 57& RU OLFHQVHG MXYHQLOH GHWHQWLRQ IDFLOLW\  'HIHQGDQWV
      IXUWKHUREMHFWWKDWWKHSKUDVH³DUHVXEMHFWHG WR UHVWULFWLRQV RQ OLEHUW\ DQG IUHHGRP RI
   
        PRYHPHQW VXEVWDQWLDOO\ HTXLYDOHQW WR WKRVH H[SHULHQFHG E\ DGMXGLFDWHG -89(1,/(
   
      GHOLQTXHQWV´ EHFDXVH WKH SKUDVH ³VXEVWDQWLDOO\ HTXLYDOHQW´ LV QRW TXDOLILHG 0RUHRYHU

      3ODLQWLIIV GR QRW H[SODLQ KRZ OLEHUW\ DQG IUHHGRP RI PRYHPHQW ZRXOG EH UHVWULFWHG IRU
   
        ³MXYHQLOH GHOLQTXHQWV´ DQG RQ WKLV EDVLV 'HIHQGDQWV UDLVH D YDJXHQHVV REMHFWLRQ
   
        'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVRYHUEURDGDQGXQGXO\EXUGHQVRPHWRWKHH[WHQW
   
      LWDVNV'HIHQGDQWVWRVXUYH\DZLGHUDQJHRIVWDWHORFDODQGIHGHUDOIDFLOLWLHVDFURVVWKH
   
        FRXQWU\WRDVFHUWDLQZKDWUHVWULFWLRQV RQ OLEHUW\ DQG IUHHGRP RI PRYHPHQWPD\H[LVW
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV         Exhibit 5
                                                                                           Page 501
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 227 of 946 Page ID
                                   #:9967



    1   and then to conduct Plaintiffs’ requested comparison.

    2               RESPONSE: In light of these objections, Defendants are unable to admit this
    3
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
    4
    5   these objections, Defendants state as follows. ORR has cooperative agreements with two

    6   licensed juvenile detention centers, one in Yolo County, California; and one in Staunton,
    7
        Virginia – the Shenandoah Valley Juvenile Center (“SVJC”). These facilities currently
    8
    9   hold less than 1 percent of unaccompanied alien children in the care of the Department.

   10   Both such facilities also house a domestic population. However, at this time, despite
   11
        reasonable inquiry, the information Defendants know or can readily obtain is insufficient
   12
        to enable Defendants to further admit or deny this request. For instance, Defendants lack
   13
   14   specific knowledge as to whether the treatment and restrictions on liberty would be
   15   substantially equivalent to that experienced by the domestic population in such facilities,
   16
        given that the facilities are required to comply with policies specific to ORR. Moreover,
   17
   18   Defendants lack specific knowledge as to whether the Yolo and SVJC facilities are similar

   19   to other juvenile justice facilities across the United States.
   20
        REQUEST FOR ADMISSION NO. 81
   21
   22               REQUEST: Admit that CLASS MEMBERS whom ORR STEPS UP often spend
   23   more time in ORR custody than those not STEPPED UP.
   24
                    OBJECTIONS: Defendants object to this request to the extent it uses
   25
   26   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   27
        Defendants object to Plaintiffs’ definitions of the term CLASS MEMBERS, and STEPS UP or
   28


                           Defendants’ First Set of RFA Responses          - 90 -   Exhibit 5
                                                                                    Page 502
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 228 of 946 Page ID
                                   #:9968



        67(33('83
    
                   5(63216( 6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH REMHFWLRQV 'HIHQGDQWV
    
        DGPLWWKDWWKHDYHUDJHOHQJWKRIFDUHRIXQDFFRPSDQLHGDOLHQFKLOGUHQZKRZHUHLQVHFXUH
    
       RU VWDII VHFXUH FDUH LV ORQJHU WKDQ WKH DYHUDJH OHQJWK RI FDUH RI XQDFFRPSDQLHG DOLHQ

       FKLOGUHQZKRZHUHQHYHULQVHFXUHRUVWDIIVHFXUHFDUH8QDFFRPSDQLHGDOLHQFKLOGUHQGR
    
        QRWKRZHYHUDOZD\VVWD\ORQJHU ZKHQ LQVHFXUHRUVWDIIVHFXUHFDUH
    
       5(48(67)25$'0,66,2112
   
                    5(48(67$GPLW WKDW &/$66 0(0%(56 ZKRP 255 67(36 83 WR 57&V
   
        DUH LQHOLJLEOH IRU UHOHDVH WR 352326(' &8672',$16 XQWLO DQ 57& +($/7+ &$5(
   
      3529,'(5 GHWHUPLQHVWKH\DUH VWDEOH
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\

      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUP &/$66 0(0%(56 67(36 83
   
        5(6,'(17,$/75($70(17&(17(5 352326('&8672',$1 DQG +($/7+&$5(3529,'(5
   
        'HIHQGDQWVDOVRREMHFWWRWKHDEVROXWHQDWXUHRIWKHUHTXHVWZKHUHLQWKHUHTXHVWLQFOXGHV
   
      DVVXPSWLRQV WKDW WKHUH DUH DEVROXWH EDUV PDNLQJ D PLQRU ³LQHOLJLEOH´ IRU UHOHDVH LQ
   
        FRQWUDVW 'HIHQGDQWV DYHU WKDW WKH UHOHDVH SURFHVV LV D PXOWLIDFWRU GHWHUPLQDWLRQ WKDW
   
        GHSHQGVERWKRQWKHQDWXUHRIWKH8$&VLQTXHVWLRQ DQGZKHWKHUFRQGLWLRQVZLOODOORZ
   
      WKHPWREHSURSHUO\FDUHGIRUXSRQUHOHDVH LQFRQMXQFWLRQZLWKWKHDELOLWLHVRIWKHSRWHQWLDO
      VSRQVRUDQGZKHWKHUWKH\KDYHWKHVXSSRUWVQHFHVVDU\WRRIIHUFDUHWKDWPD\EHQHHGHG
   
        'HIHQGDQWVIXUWKHUREMHFWWRWKHWHUP³VWDEOH´DVLWLVXQGHILQHGDQGYDJXHDQGDPELJXRXV
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                        Page 503
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 229 of 946 Page ID
                                   #:9969



       GXHWRLWVODFNRIUHODWLRQWRDQ\SDUWLFXODUFOLQLFDOFRQGLWLRQ

                     5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWPDQ\8$&V LQ57&V

       KDYHVLJQLILFDQWPHQWDOKHDOWKQHHGVDQGWKDWRQHIDFWRUWKDWIUHTXHQWO\ZHLJKVVWURQJO\LQ
    
        WKHUHOHDVHGHWHUPLQDWLRQLV³WKHFKLOG¶VFXUUHQWIXQFWLRQLQJDQGVWUHQJWKVLQUHODWLRQ
    
       WR DQ\ ULVN IDFWRUV RU VSHFLDO FRQFHUQV VXFK DV FKLOGUHQ RU \RXWK ZKR    KDYH VSHFLDO

      QHHGVGLVDELOLWLHVRUPHGLFDORUPHQWDOKHDOWKLVVXHV´See  RIWKH255*XLGH
   
        5(48(67)25$'0,66,2112
   
                    5(48(67$GPLW WKDW &/$66 0(0%(56 ZKRP 255 67(36 83 WR 57&V
   
        DUHLQHOLJLEOH IRU 67(3 '2:1 XQWLO DQ 57& +($/7+ &$5( 3529,'(5 GHWHUPLQHVWKH\
   
        DUH VWDEOH
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUP &/$66 0(0%(56 67(36 83
   
      5(6,'(17,$/ 75($70(17 &(17(5 67(3 '2:1 DQG +($/7+ &$5( 3529,'(5
   
        'HIHQGDQWVDOVRREMHFWWRWKHDEVROXWHQDWXUHRIWKHUHTXHVWZKHUHLQWKHUHTXHVWLQFOXGHV
   
        DVVXPSWLRQV WKDW WKHUH DUH DEVROXWH EDUV PDNLQJ D PLQRU ³LQHOLJLEOH´ IRU VWHSGRZQ
   
      'HIHQGDQWVIXUWKHUREMHFWWRWKHWHUP³VWDEOH´DVLWLVXQGHILQHGDQGYDJXHDQGDPELJXRXV
      GXHWRLWVODFNRIUHODWLRQWRDQ\SDUWLFXODUFOLQLFDOFRQGLWLRQ
   
   


                             'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV           Exhibit 5
                                                                                              Page 504
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 230 of 946 Page ID
                                   #:9970



                   5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQG WKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVUHIHU3ODLQWLIIVWR RIWKH
    
        255 *XLGH ZKLFK VWDWHV LQ SHUWLQHQW SDUW ³6WHSGRZQV PD\ RFFXU ZKHQ 255 LQ LWV
    
       GLVFUHWLRQ GHWHUPLQHVWKH8$&QRORQJHUSRVHVDGDQJHUWRKLPVHOI,QPDNLQJDVWHS
       GRZQGHFLVLRQ255FRQVLGHUVFULWHULDLGHQWLILHGLQPDNLQJDVHFXUHSODFHPHQWDQGWDNHV
    
        LQWR FRQVLGHUDWLRQ DQ\ PLWLJDWLQJ IDFWRUV EDVHG RQ DQ DVVHVVPHQW RI WKH 8$&¶V FXUUHQW
    
      IXQFWLRQLQJDQGEHKDYLRU7KHFDUH SURYLGHUGRFXPHQWVWKHXQGHUO\LQJDVVHVVPHQW

      XVHGWRPDNHWKLVGHWHUPLQDWLRQLQWKH8$&¶VFDVHILOH´'HIHQGDQWVDGPLWWKDWLQPDQ\
   
        FDVHVLIDPLQRULVLQDQ57&DQGWKHWUHDWLQJSV\FKRORJLVWRUSV\FKLDWULVWKDVGHWHUPLQHG
   
      WKDW WKH PLQRU UHPDLQV D GDQJHU WR KLP RU KHUVHOI WKHQ WKH PLQRU ZLOO QHHG WR UHPDLQ

      ZLWKLQWKH57&LQRUGHUWRUHFHLYHWUHDWPHQWDQGZLOOQRWEHVWHSSHGGRZQXQWLOWKHPHGLFDO
   
        SURYLGHUGHWHUPLQHVWKDWGRLQJVRZRXOGEHFRQVLVWHQWZLWKWKHPLQRU¶VKHDOWKFDUHQHHGV
   
      5(48(67)25$'0,66,2112

   
                    5(48(67$GPLW WKDW 255 RIWHQ UHTXLUHV WKDW 352326('&8672',$16 IRU
   
        &/$660(0%(56 ZKRPLWKDV67(33('83 WRVHFXUHIDFLOLWLHVEHPRUHVNLOOHG RUTXDOLILHG
   
      WR FDUH IRU &+,/'5(1 WKDQ 352326(' &8672',$16 IRU &/$66 0(0%(56 ZKRPLWKDV
      QRW 67(33('83 WRVHFXUH IDFLOLWLHV
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFW WR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV352326(' &8672',$16 &/$66
   


                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 505
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 231 of 946 Page ID
                                   #:9971



       5(48(67)25$'0,66,2112

                  5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&< $1' 35$&7,&( 255
    
        )$&,/,7,(6 DZDNHQ &/$660(0%(56 GXULQJVFKHGXOHGVOHHSKRXUVWRHIIHFWXDWH67(383
    
       LQRUGHUWRGHWHU&/$660(0%(56 IURPREMHFWLQJWR67(383

    
                   2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
    
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
       'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 32/,&< $1' 35$&7,&( 255
      )$&,/,7,(6 &/$660(0%(56DQG67(383
   
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV)RUVDIHW\UHDVRQVWKHUHDUHVLWXDWLRQVLQ
   
        ZKLFK255FDUHSURYLGHUVILQGVLWSUXGHQWWRZDNHXSDQXQDFFRPSDQLHGDOLHQFKLOGGXULQJ
   
      VFKHGXOHGVOHHSKRXUVWRHIIHFWXDWHDVWHSXS255FDUHSURYLGHUVGRQRWKRZHYHUZDNH
      XSDFKLOGLQRUGHUWRGHWHUREMHFWLRQVWRVWHSXS
   
        5(48(67)25$'0,66,2112
   
                 5(48(67$GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
   
        DIIRUG&/$660(0%(56 DKHDULQJRQZKHWKHUWKH\VKRXOGEH67(33('83 HLWKHUEHIRUHRU
   
      DIWHU67(383

                 2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 32/,&<$1' 35$&7,&( &/$66


                          'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                      Page 506
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 232 of 946 Page ID
                                   #:9972



       0(0%(56DQG67(3 3(' 83

                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
       WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  $IWHU DQ XQDFFRPSDQLHG DOLHQ FKLOG LV

       WUDQVIHUUHGWRDPRUHUHVWULFWLYHSODFHPHQW2553ROLF\UHTXLUHVDUHYLHZRIWKHWUDQVIHU
    
        GHFLVLRQZLWKLQGD\VDQGSRVVLEO\VRRQHULIWKHUHLV³QHZLQIRUPDWLRQ´DYDLODEOHSee
    
       255 *XLGH   6XFK QHZ LQIRUPDWLRQ PD\ SRWHQWLDOO\ FRPH IURP DQ\ VRXUFH

      LQFOXGLQJWKHFKLOG7KHSROLF\GRHVQRWUHTXLUHWKDWDKHDULQJWDNHSODFHEHIRUHWKHWUDQVIHU
   
        RFFXUV
   
      5(48(67)25$'0,66,2112

   
                    5(48(67$GPLW WKDW <285 DIIRUGLQJ &/$660(0%(56 D KHDULQJ EHIRUH
   
        DQHXWUDO DQG GHWDFKHG GHFLVLRQPDNHU RQ ZKHWKHU WKH\ VKRXOG EH 67(33(' 83 ZRXOG
   
      LPSURYHWKHUHOLDELOLW\RI<285 67(383 GHFLVLRQV
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV<285 &/$660(0%(56 DQG 67(3
   
        83'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVWKHUHTXHVWFRQWDLQVXQSURYHQDVVXPSWLRQV
   
        DERXW UHOLDELOLW\ DQG FDOOV IRU VSHFXODWLRQ  0RUHRYHU 'HIHQGDQWV REMHFW WR WKH WHUP
   
      ³LPSURYH´ DV YDJXH DQG DPELJXRXV  'HIHQGDQWV REMHFW WR WKH VXJJHVWLRQ WKDW 255
      GHFLVLRQPDNHUVDUHQRW³QHXWUDODQGGHWDFKHG´
   
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                       Page 507
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 233 of 946 Page ID
                                   #:9973



    1   the reliability of YOUR STEP UP decisions.

    2              OBJECTIONS:         Defendants object to this request to the extent it uses
    3
        Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
    4
    5   Defendants object to Plaintiffs’ definitions of the terms, CLASS MEMBERS and STEP UP.

    6   Defendants further object to this request, as the request contains unproven assumptions
    7
        about reliability and calls for speculation. Defendants also object to the term “improve” as
    8
    9   vague and ambiguous.

   10              RESPONSE: In light of these objections, Defendants are unable to admit this
   11
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
   12
   13   these objections, Defendants deny this request.

   14
        REQUEST FOR ADMISSION NO. 97
   15
   16              REQUEST: Admit that, as a matter of POLICY AND PRACTICE, ORR uses no

   17   articulable evidentiary standard, such as the preponderance of the evidence, in determining
   18
        whether to STEP UP CLASS MEMBERS.
   19
   20              OBJECTIONS:         Defendants object to this request to the extent it uses
   21   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   22
        Defendants object to Plaintiffs’ definitions of the terms POLICY AND PRACTICE, STEP UP,
   23
   24   and CLASS MEMBERS. Defendants also object to the premise of this request, to the extent

   25   it presumes, incorrectly, that ORR should be treated as if ORR were a judicial body, rather
   26
        than an agency statutorily mandated to provide care for unaccompanied alien children
   27
        under the Homeland Security Act, 6 U.S.C. § 679, and the TVPRA, 8 U.S.C. § 1232.
   28


                          Defendants’ First Set of RFA Responses           - 104 -   Exhibit 5
                                                                                     Page 508
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 234 of 946 Page ID
                                   #:9974



                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDW255GRHVQRWXVHD
    
        VSHFLILFHYLGHQWLDU\VWDQGDUGLQDVVHVVLQJZKHWKHUIRUWKHFKLOG¶VRZQSURWHFWLRQDQGRU
    
       WKHSURWHFWLRQRIRWKHUVWKHFKLOGVKRXOGEHWUDQVIHUUHGWRDPRUHUHVWULFWLYHVHWWLQJ7KH
       GHFLVLRQWRWUDQVIHUDQXQDFFRPSDQLHGDOLHQFKLOGWRDPRUHUHVWULFWLYHSODFHPHQWLVEDVHG
    
        RQFRQVLGHUDWLRQRIPXOWLSOHIDFWRUVDVDUWLFXODWHGLQWKH255*XLGHDW ZKLFKDUH
    
      GRFXPHQWHGLQWKHFDVHILOHDQGSURYLGHGXSRQGHPDQGWRWKHFKLOG¶VFRXQVHORIUHFRUG

      OHJDOVHUYLFHVRUJDQL]DWLRQRU&KLOG$GYRFDWHSee 255*XLGH 'D\3ODFHPHQW
   
        5HVWULFWLYH&DVH5HYLHZ 
   
      5(48(67)25$'0,66,2112
   
                    5(48(67$GPLW WKDW <285 XVLQJ DQ DUWLFXODEOH HYLGHQWLDU\ VWDQGDUG VXFK
   
        DVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLQGHWHUPLQLQJZKHWKHUWR67(383 &/$660(0%(56
   
      ZRXOGLPSURYHWKHUHOLDELOLW\RI<285 67(383 GHFLVLRQV
   
                    2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\

      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV <285 67(3 83 DQG &/$66
   
        0(0%(56'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVLWFRQWDLQVXQSURYHQDVVXPSWLRQV
   
        DERXW UHOLDELOLW\ DQG FDOOV IRU VSHFXODWLRQ  0RUHRYHU 'HIHQGDQWV REMHFW WR WKH WHUP
   
      ³LPSURYH´DVYDJXHDQGDPELJXRXV'HIHQGDQWVDOVRREMHFWWRWKHSUHPLVHRIWKLVUHTXHVW
   
        WRWKHH[WHQWLWSUHVXPHVLQFRUUHFWO\WKDW255VKRXOGEHWUHDWHGDVLI255ZHUHDMXGLFLDO
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                       Page 509
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 235 of 946 Page ID
                                   #:9975



       ERG\UDWKHUWKDQDQDJHQF\VWDWXWRULO\PDQGDWHGWRSURYLGHFDUHIRUXQDFFRPSDQLHGDOLHQ

       FKLOGUHQXQGHUWKH+RPHODQG6HFXULW\$FW86&DQGWKH7935$ 86&
    
        
    
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
    
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKLVUHTXHVW 'HFLVLRQVWR
    
       WUDQVIHUPLQRUVWRPRUHUHVWULFWLYHSODFHPHQWVDUHKLJKO\LQGLYLGXDOL]HG255¶VSROLFLHV

      LQWKH255*XLGHDQG 'D\5HVWULFWLYH3ODFHPHQW5HYLHZ DOORZLWWR
   
        PDNHGHFLVLRQVWDLORUHGWRSURPRWHLQGLYLGXDOPLQRUV¶EHVWLQWHUHVWVZKLOHDOVRSURYLGLQJ
   
        IRURXWVLGHUHYLHZE\D&DUH&RRUGLQDWRURILWVGHFLVLRQPDNLQJ
   
      5(48(67)25$'0,66,2112
   
                   5(48(67$GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 DOORZV
   
      &/$66 0(0%(56 QRRSSRUWXQLW\WRSUHVHQWZLWQHVVHVRUHYLGHQFHEHIRUH LW 67(36 83 WKH
      &/$660(0%(56
   
                   2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV32/,&<$1'35$&7,&( 67(383
   
        DQG &/$660(0%(5 6 
   
                 5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWXQDFFRPSDQLHGDOLHQ
   


                          'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV      Exhibit 5
                                                                                       Page 510
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 236 of 946 Page ID
                                   #:9976



       FKLOGUHQ GR QRW KDYH WKH RSSRUWXQLW\ WR SUHVHQW ZLWQHVVHV RU HYLGHQFH EHIRUH WKH\ DUH

       VWHSSHGXSWRDPRUHUHVWULFWLYHVHWWLQJ+RZHYHU'HIHQGDQWVDYHUWKDW³>Z@KHQD8$&LV
    
        VWHSSHG XS WR D PRUH UHVWULFWLYH VHWWLQJ VHFXUH VWDIIVHFXUH RU 57& IDFLOLW\  KHVKH LV
    
        SURYLGHG ZLWK D Notice of Placement in Restrictive Setting LQ D ODQJXDJH WKDW KHVKH
    
       XQGHUVWDQGVZLWKLQDUHDVRQDEOHWLPHHLWKHU EHIRUHRUDIWHU255¶V SODFHPHQWGHFLVLRQ´
       255*XLGH0RUHRYHU³>D@IWHUGD\VRISODFHPHQWLQDVHFXUHRU57&IDFLOLW\
    
        8$& PD\ UHTXHVW WKH 255 'LUHFWRU RU WKH 'LUHFWRU¶V GHVLJQHH WR UHFRQVLGHU WKHLU
    
      SODFHPHQW7KH255'LUHFWRURUGHVLJQHHPD\GHQ\WKHUHTXHVWUHPDQGWKHUHTXHVWWR

      WKH 255))6 IRU IXUWKHU FRQVLGHUDWLRQ RU DSSURYH WKH UHTXHVW DQG RUGHU WKH \RXWK
   
        WUDQVIHUUHG WR D VWDII VHFXUH RU RWKHU FDUH SURYLGHU IDFLOLW\´  255 *XLGH   $V
   
      H[SODLQHGLQ255*XLGHXQDFFRPSDQLHGDOLHQFKLOGUHQDOVRKDYHWKHRSSRUWXQLW\WR

      VHHN D ERQG KHDULQJ ZLWK DQ LPPLJUDWLRQ MXGJH ZKR GHFLGHV ZKHWKHU WKH FKLOG SRVHV D
   
        GDQJHUWRWKHFRPPXQLW\´
   
                  $GGLWLRQDOO\ 255 FRQWLQXDOO\ DVVHVVHV PLQRUV LQ LWV FDUH DQG GRFXPHQWV

      VLJQLILFDQWXSGDWHVLQLWVUHFRUGVLQFOXGLQJXSGDWHVEDVHGRQ255UHFHLYLQJDQGDVVHVVLQJ
   
        QHZ LQIRUPDWLRQ DERXW D FKLOG¶V FDVH  &KLOGUHQ DQG WKHLU OHJDO FRXQVHO DQG &KLOG
   
      $GYRFDWHVKDYHWKHRSSRUWXQLW\WRVKDUHQHZLQIRUPDWLRQZLWK255FDUHSURYLGHUVWDII

      ZKLFKLVFRQVLGHUHGDORQJZLWKDQ\RWKHULQIRUPDWLRQWKDWLVNQRZQLQGHWHUPLQLQJZKHWKHU
   
        DQHZOHYHORIFDUHLVZDUUDQWHG$VSURYLGHGLQ255*XLGH ³$WOHDVWHYHU\
   
        GD\VWKHFDUHSURYLGHUVWDIILQFROODERUDWLRQZLWKWKH&DVH&RRUGLQDWRUDQGWKH255))6
   
      UHYLHZVWKHSODFHPHQWRID8$&LQWRDVHFXUHVWDIIVHFXUHRU57&IDFLOLW\WRGHWHUPLQH
      ZKHWKHUDQHZOHYHORIFDUHLVPRUHDSSURSULDWH7KH255))6PD\DOORZWKHUHYLHZWR

                            'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                           Page 511
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 237 of 946 Page ID
                                   #:9977



       WDNH SODFH HDUOLHU WKDQ  GD\V SDUWLFXODUO\ LI new information LQGLFDWHV DQ DOWHUQDWLYH

       SODFHPHQW LV PRUH DSSURSULDWH´ HPSKDVLV DGGHG  1HZ LQIRUPDWLRQ PD\ FRPH PDQ\
    
        VRXUFHVLQFOXGLQJIURPFKLOGUHQWKHPVHOYHVDVWKH\GHYHORSUHODWLRQVKLSVZLWKWKHLUFDVH
    
        PDQDJHUVDQGFOLQLFLDQV'HIHQGDQWVDYHUWKDWVXFKVWDWHPHQWVDORQJZLWKDQ\RWKHUQHZ
    
       LQIRUPDWLRQLQIOXHQFH255¶VRQJRLQJSODFHPHQWGHFLVLRQV
    
        5(48(67)25$'0,66,2112
    
                   5(48(67$GPLWWKDW<285 SURYLGLQJ &/$66 0(0%(56 DQRSSRUWXQLW\ WR
      SUHVHQWZLWQHVVHVRUHYLGHQFHEHIRUH LW 67(3683 WKH &/$660(0%(56 ZRXOGLPSURYHWKH
   
        UHOLDELOLW\RI<285 67(383 GHFLVLRQV
   
                  2%-(&7,216           'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV <285 &/$66 0(0%(5 6  DQG
   
      67(3 83 'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVLWFRQWDLQVXQSURYHQDVVXPSWLRQV
      DERXW UHOLDELOLW\ DQG FDOOV IRU VSHFXODWLRQ  'HIHQGDQWV REMHFW WR WKH WHUP ³LPSURYH´ DV
   
        YDJXHDQGDPELJXRXV
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQG WKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKLVUHTXHVW$VH[SODLQHG
   
      LQWKHUHVSRQVHWR5HTXHVW255GRHVDOORZDQGDVVHVV³QHZLQIRUPDWLRQ´LQFOXGLQJ
      WKDW RIIHUHG E\ PLQRUV WKHLU DWWRUQH\V RI UHFRUG OHJDO VHUYLFH SURYLGHUV RU &KLOG
   
        $GYRFDWHVLQLWVFRQWLQXDODVVHVVPHQWRIPLQRUV¶SODFHPHQWV
   


                           'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV        Exhibit 5
                                                                                          Page 512
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 238 of 946 Page ID
                                   #:9978



       5(48(67)25$'0,66,2112V

              8QGHUWKHSDUWLHV¶DJUHHPHQW'HIHQGDQWV¶REMHFWLRQVLIDQ\DQGUHVSRQVHVWRWKHVH
    
        UHTXHVWVZLOOIROORZLQDIXWXUHSURGXFWLRQ
    
    
    
    
        '$7('0DUFK            5HVSHFWIXOO\VXEPLWWHG
    
                                          -26(3+++817
                                           $VVLVWDQW$WWRUQH\*HQHUDO
                                         &LYLO'LYLVLRQ
   
                                           (51(672+02/,1$
                                         'HSXW\'LUHFWRU2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
   
                                           -())5(<652%,16
                                         'HSXW\'LUHFWRU2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
   
                                           %< /s/ Benjamin Mark Moss
                                         %(1-$0,10$5.0266
                                           6HQLRU/LWLJDWLRQ&RXQVHO
   
                                           : '$1,(/6+,(+
                                         6HQLRU/LWLJDWLRQ&RXQVHO
                                           6+(55<'62$1(6
                                         0$5,1$&67(9(1621
                                           7ULDO$WWRUQH\V
   
                                           2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
                                         &LYLO'LYLVLRQ86'HSDUWPHQWRI-XVWLFH
                                           32%R[%HQ)UDQNOLQ6WDWLRQ
                                         :DVKLQJWRQ'&
                                         7HOHSKRQH  
                                           )DFVLPLOH  
      $WWRUQH\VIRU'HIHQGDQWV          EHQMDPLQPPRVV#XVGRMJRY
       RIILFLDOFDSDFLW\RQO\ 

   
   
   


                          'HIHQGDQWV¶)LUVW6HWRI5)$5HVSRQVHV     Exhibit 5
                                                                                    Page 513
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 239 of 946 Page ID
                                   #:9979




                                Exhibit 6
                                                                     Exhibit 6
                                                                     Page 514
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 240 of 946 Page ID
                                   #:9980


       -26(3+++817
       $VVLVWDQW$WWRUQH\*HQHUDO
        8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH
       &LYLO'LYLVLRQ
        (51(672+02/,1$-5
    
        -())5(<652%,16
       'HSXW\'LUHFWRU
        2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
    
        %(1-$0,10$5.0266
       :'$1,(/6+,(+
        6HQLRU/LWLJDWLRQ&RXQVHO
       6+(55<'62$1(6
       0$5,1$&67(9(1621
        -21$7+$1.5266
      7ULDO$WWRUQH\V
      32%R[
        %HQ)UDQNOLQ6WDWLRQ
      :DVKLQJWRQ'&
      7HOHSKRQH  
        )DFVLPLOH  
      EHQMDPLQPPRVV#XVGRMJRY
      $WWRUQH\VIRU'HIHQGDQWV

                            81,7('67$7(6',675,&7&2857
                         )257+(&(175$/',675,&72)&$/,)251,$
   
      /8&$65HWDO                               &DVH1R&9'0* 3/$
                     3ODLQWLIIV
   
              Y                                       '()(1'$176¶6(&21'6(72)
      $/(; $=$5 6HFUHWDU\ RI 86 'HS¶W RI   5(63216(6 723/$,17,))6¶
        +HDOWKDQG+XPDQ6HUYLFHVHWDO             5(48(676)25$'0,66,2172
                   'HIHQGDQWV                       '()(1'$17$/(;$=$5
                                                     6(&5(7$5<2)86'(3$570(17
                                                       2)+($/7+$1'+80$16(59,&(6
                                                     6(721(
   
   
   
   
   


                                                                            Exhibit 6
                                                                            Page 515
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 241 of 946 Page ID
                                   #:9981



                'HIHQGDQWV¶)XUWKHU5HVSRQVHVWR6SHFLILF5HTXHVWVIRU$GPLVVLRQV

       5(48(67)25$'0,66,2112
              5(48(67 $GPLWWKDW&/$660(0%(56 KDYH EHHQ SK\VLFDOO\ DEXVHG GXULQJ
       255 FXVWRG\

                   2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$660(0%(56 'HIHQGDQWVDOVR
       REMHFW WR WKH SKUDVH ³SK\VLFDOO\ DEXVHG´ DV LW LV XQGHILQHG DQG WKHUHIRUH ODFNLQJ LQ
       VSHFLILFLW\DQGSDUWLFXODULW\'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWEDVHGRQUHOHYDQF\
      $OOHJDWLRQV RI SK\VLFDO DEXVH RI XQDFFRPSDQLHG FKLOGUHQ ZKLOH SODFHG DW 255 FDUH
      SURYLGHUVGRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKHILYHVXEFODVVHVFHUWLILHGLQWKLVFDVH

      ± WKH VWHS XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ GLVDELOLW\ DQG OHJDO UHSUHVHQWDWLRQ

      FODVVHV'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVODFNLQJLQUHOHYDQF\EHFDXVHLWGRHVQRW

      LGHQWLI\DSDUWLFXODUWLPHIUDPHDQGDOOHJDWLRQVRIDEXVHIURPDQ\JLYHQSRLQWLQWLPHDUH

      QRWUHOHYDQWWRWKHILYHFHUWLILHGVXEFODVVHVRUWKHLQMXQFWLYHUHOLHI3ODLQWLIIVSUHVHQWO\VHHN

      DQG FRQVWLWXWHV DQ LPSURSHU XVH RI D UHTXHVW IRU DGPLVVLRQ WR REWDLQ GLVFRYHUDEOH
        LQIRUPDWLRQ6HH*LEVRQ%UDQGV,QFY-RKQ+RUQE\6NHZHV &R:/
   
        DW  &' &DO   KROGLQJ WKDW ³>X@QOLNH LQWHUURJDWRULHV GRFXPHQW UHTXHVWV DQG
   
        GHSRVLWLRQV UHTXHVWV IRU DGPLVVLRQ µDUH QRW D GLVFRYHU\ GHYLFH DW DOO VLQFH >WKH\@
   
        SUHVXSSRVH>@WKDWWKHSDUW\SURFHHGLQJXQGHU>5XOH@NQRZVWKHIDFWVRUKDVWKHGRFXPHQW
   
        DQG PHUHO\ ZLVKHV LWV RSSRQHQW WR FRQFHGH WKHLU JHQXLQHQHVV¶´  TXRWLQJ 3DVWHUQDN Y
   
        'RZ .LP  :/  DW  6'1<   TXRWLQJ % :ULJKW 0LOOHU 
   
        0DUFXV)HGHUDO3UDFWLFHDQG3URFHGXUHDW  'HIHQGDQWVZLOOUHVSRQGWRWKLV
   
        UHTXHVWIRUWKHWLPHSHULRGEHJLQQLQJLQ
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWDOOHJDWLRQVRISK\VLFDO
   
        DEXVH RI XQDFFRPSDQLHG DOLHQ FKLOGUHQ LQ 255 FXVWRG\ E\ RWKHU PLQRUV RU DGXOW VWDII
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 516
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 242 of 946 Page ID
                                   #:9982



    1   members) have at times been reported, and that sometimes these allegations are
        substantiated. However, ORR policies are set up to address such allegations quickly and
    2
        fully. As is described in Section 5.5.4 of the ORR Guide, in addition to the routine
    3
        monitoring process, ORR has an Abuse Review Team (ART) to review allegations of abuse
    4
        (physical, sexual, and negligent treatment) that are particularly serious or egregious in
    5
        nature. The team is composed of ORR staff with the appropriate expertise to assess and
    6
        identify remedial measures to address these allegations, including members of ORR’s
    7
        Monitoring Team, the Division of Health for Unaccompanied Children and ORR’s
    8
        Prevention of Sexual Abuse Coordinator.
    9
        REQUEST FOR ADMISSION NO. 44
   10
   11               REQUEST: Admit that CLASS MEMBERS have been sexually abused during

   12   ORR custody.

   13               OBJECTIONS:          Defendants object to this request to the extent it uses
   14   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   15   Defendants object to Plaintiffs’ definition of the term CLASS MEMBER. Defendants also
   16   object that Plaintiffs do not define the term “sexually abused”; for purposes of this request,
   17   Defendants will use the definitions of “sexual abuse,” “sexual harassment,” and
   18   “inappropriate sexual behavior” found in Sections 4.1.1, 4.1.3, and 4.1.4, respectively, of

   19   the ORR Guide; and ORR’s regulations at 45 C.F.R. § 411.6 (defining sexual abuse, sexual

   20   harassment, and inappropriate sexual behavior). Defendants further object to this request

   21   based on relevancy. Allegations of sexual abuse of unaccompanied children while placed

   22   at ORR care providers do not relate to the claims of the five subclasses certified in this case

   23   – the step up, unfit custodian (release), medication, disability, and legal representation

   24   classes. Defendants also object to this request as lacking in relevancy because it does not
        identify a particular time frame, and allegations of abuse from any given point in time are
   25
        not relevant to the five certified subclasses or the injunctive relief Plaintiffs presently seek.
   26
        See Gibson Brands Inc., 2015 WL 12681376, at *6 (holding that a request for admission
   27
        is not a discovery device). Defendants will respond to this request for the time period
   28


                          Defendants’ Second Set of RFA Responses                - 14 - Exhibit 6
                                                                                       Page 517
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 243 of 946 Page ID
                                   #:9983



       EHJLQQLQJLQ

                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV 'HIHQGDQWVDGPLWWKLVUHTXHVW'HIHQGDQWV

       DYHUKRZHYHUWKDW255KDVD]HURWROHUDQFHSROLF\IRUDOOIRUPVRIVH[XDODEXVHVH[XDO

       KDUDVVPHQW DQG LQDSSURSULDWH VH[XDO EHKDYLRU DW DOO FDUH SURYLGHU IDFLOLWLHV LQFOXGLQJ

       VHFXUH FDUH SURYLGHU IDFLOLWLHV DQG ORQJ WHUP IRVWHU FDUH SURYLGHUV DQG ZLOO PDNH HYHU\

       HIIRUWWRSUHYHQWGHWHFWDQGUHVSRQGWRVXFKFRQGXFW ,QDGGLWLRQWRWKH$57 GHVFULEHGLQ

       5HVSRQVHWR5HTXHVWIRU$GPLVVLRQ1R DERYH6HFWLRQRIWKH255*XLGHSURYLGHV
        DQRXWOLQHIRUDQGJXLGDQFHRQ255¶VFRPSUHKHQVLYHDSSURDFKWRSUHYHQWLQJGHWHFWLQJ
   
        DQGUHVSRQGLQJWRVXFKFRQGXFW'HIHQGDQWVDGPLWWKDWQRWZLWKVWDQGLQJWKHH[LVWHQFHRI
   
        WKHVHSROLFLHVWKHUHDUHDOLPLWHGQXPEHURIDOOHJDWLRQVRIVH[XDODEXVHVH[XDOKDUDVVPHQW
   
        RURWKHUVH[XDOO\LQDSSURSULDWHFRQGXFWWKDWLQYROYHGXQDFFRPSDQLHGDOLHQFKLOGUHQZKLOH
   
        WKH\ ZHUH SODFHG ZLWK 255 FDUH SURYLGHUV VRPH RI ZKLFK ZHUH VXEVWDQWLDWHG  0RUH
   
        VHULRXVDOOHJDWLRQVULVLQJWRWKHOHYHORI³VH[XDODEXVH´DUHUDUHDQGDUHUHSRUWHGWR255
   
        WKH'HSDUWPHQWRI-XVWLFH '2- DQG++6¶2IILFHRI,QVSHFWRU*HQHUDO 2,*  2IWKHVH
   
        WKHYDVWPDMRULW\LQYROYH³8$&RQ8$&´DOOHJDWLRQVDQGWKHGLVWLQFWPLQRULW\LQYROYH
   
        DGXOWV,Q)< WKURXJK-XO\ IRUH[DPSOH255DQG'2-UHFHLYHGDOOHJDWLRQV
   
        RIVH[XDODEXVHDQGLQYROYHGIDFLOLW\VWDIIRQPLQRUDOOHJDWLRQVWKHYDVWPDMRULW\
   
        RIZKLFKZHUHQRWVXEVWDQWLDWHG1RWDEO\QRQHRIWKHDOOHJDWLRQVLQYROYHG255IHGHUDO
   
        VWDII 7KHVHDOOHJDWLRQVZHUHDOOIXOO\LQYHVWLJDWHGDQGUHPHGLDODFWLRQZDVWDNHQZKHUH
   
        DSSURSULDWH
   
        5(48(67)25$'0,66,2112
   
                  5(48(67 $GPLW WKDW &/$66 0(0%(56 KDYH EHHQ SK\VLFDOO\ RU VH[XDOO\
        DEXVHGDWWKH+DFLHQGDGHO6ROIDFLOLW\LQRUQHDU<RXQJWRZQ $UL]RQD
   
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\

      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$660(0%(56 'HIHQGDQWVDOVR


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                          Page 518
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 244 of 946 Page ID
                                   #:9984



    1   REQUEST FOR ADMISSION NO. 46

    2               REQUEST: Admit that ORR placed CLASS MEMBERS at the Hacienda del Sol
    3   facility even after becoming aware that CLASS MEMBERS had been physically or sexually

    4   abused there.

    5               OBJECTIONS:          Defendants object to this request to the extent it uses
    6   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
    7   Defendants object to Plaintiffs’ definition of the term CLASS MEMBERS. Defendants also
    8   object to the phrase “physically abused,” as it is undefined, and therefore lacking in
    9   specificity and particularity. Defendants also object that Plaintiffs do not define the term
   10   “sexually abused”; for purposes of this request, Defendants will use the definitions of
   11   “sexual abuse,” “sexual harassment,” and “inappropriate sexual behavior” found in

   12   Sections 4.1.1, 4.1.3, and 4.1.4, respectively, of the ORR Guide; and ORR’s regulations at

   13   45 C.F.R. § 411.6 (defining sexual abuse, sexual harassment, and inappropriate sexual

   14   behavior). Defendants further object to this request based on relevancy. Allegations of

   15   physical or sexual abuse of unaccompanied children while placed at ORR care providers

   16   do not relate specifically to the claims of the five subclasses certified in this case – the step
        up, unfit custodian (release), medication, disability, and legal representation classes.
   17
        Defendants also object to this request as lacking in relevancy because it does not identify
   18
        a particular time frame, and allegations of abuse from any given point in time at the
   19
        Hacienda del Sol facility are not relevant to the five certified subclasses or the injunctive
   20
        relief Plaintiffs presently seek. See Gibson Brands Inc., 2015 WL 12681376, at *6 (holding
   21
        that a request for admission is not a discovery device). Defendants will respond to this
   22
        request for the time period beginning in 2017.
   23
   24               RESPONSE: In light of these objections, Defendants are unable to admit this
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
   25
        these objections, Defendants state as follows. Defendants admit that ORR has continued
   26
        to place unaccompanied alien children at the Hacienda de Sol facility since the January
   27
        2017 allegation of sexual abuse of a minor by a staff member was made, investigated, and
   28


                          Defendants’ Second Set of RFA Responses                - 17 - Exhibit 6
                                                                                       Page 519
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 245 of 946 Page ID
                                   #:9985



    1   found to be unsubstantiated.

    2   REQUEST FOR ADMISSION NO. 47
    3               REQUEST: Admit that CLASS MEMBERS have been physically or sexually
    4   abused at the Shiloh RTC in or near Manvel, Texas.
    5               OBJECTIONS:          Defendants object to this request to the extent it uses
    6   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
    7   Defendants object to Plaintiffs’ definition of the term CLASS MEMBERS. Defendants also
    8   object to the phrase “physically abused,” as it is undefined, and therefore lacking in
    9   specificity and particularity. Defendants also object that Plaintiffs do not define the term
   10   “sexually abused”; for purposes of this request, Defendants will use the definitions of
   11   “sexual abuse,” “sexual harassment,” and “inappropriate sexual behavior” found in
   12   Sections 4.1.1, 4.1.3, and 4.1.4, respectively, of the ORR Guide; and ORR’s regulations at
   13   45 C.F.R. § 411.6 (defining sexual abuse, sexual harassment, and inappropriate sexual
   14   behavior). Defendants further object to this request based on relevancy. Allegations of
   15   physical or sexual abuse of unaccompanied children while placed at ORR care providers
   16   do not relate specifically to the claims of the five subclasses certified in this case – the step
   17   up, unfit custodian (release), medication, disability, and legal representation classes.
   18   Defendants also object to this request as lacking in relevancy because it does not identify

   19   a particular time frame, and allegations of abuse from any given point in time at the Shiloh

   20   RTC are not relevant to the five certified subclasses or the injunctive relief Plaintiffs

   21   presently seek. See Gibson Brands Inc., 2015 WL 12681376, at *6 (holding that a request

   22   for admission is not a discovery device). Defendants will respond to this request for the

   23   time period beginning in 2017.

   24               RESPONSE: In light of these objections, Defendants are unable to admit this
   25   request as worded, and therefore deny it. Alternatively, subject to and without waiving
   26   these objections, Defendants state as follows. Defendants admit that in April 2017, an

   27   unaccompanied alien child alleged that a Shiloh RTC staff member inappropriately touched

   28   her. This allegation was reported to CPS and licensing authorities, as well as HHS OIG,


                          Defendants’ Second Set of RFA Responses                - 18 - Exhibit 6
                                                                                       Page 520
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 246 of 946 Page ID
                                   #:9986



        UHOHDVH PHGLFDWLRQGLVDELOLW\DQGOHJDOUHSUHVHQWDWLRQFODVVHV 'HIHQGDQWVDOVRREMHFW
        EHFDXVH 255 GRHV QRW SODFH FKLOGUHQ LQ D FDUH SURYLGHU IDFLOLW\ UHIHUUHG WR DV 0HVD
    
        6RXWKZHVW.H\)DFLOLW\LQRUQHDU3KRHQL[$UL]RQD'HIHQGDQWVEHOLHYHWKDW3ODLQWLIIVDUH
    
        DFWXDOO\UHIHUULQJLQWKLVUHTXHVWWRWKH6RXWKZHVW.H\/DV3DOPDVIDFLOLW\LQ0HVD$UL]RQD
    
        DQGZLOOUHVSRQGDFFRUGLQJO\'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVODFNLQJLQUHOHYDQF\
    
        EHFDXVHLWGRHVQRWLGHQWLI\DSDUWLFXODUWLPHIUDPHDQGDOOHJDWLRQVRIDEXVHIURPDQ\JLYHQ
    
        SRLQWLQWLPHDWWKH6RXWKZHVW.H\/DV3DOPDVIDFLOLW\DUHQRWUHOHYDQWWRWKHILYHFHUWLILHG
    
        VXEFODVVHVRUWKHLQMXQFWLYHUHOLHI3ODLQWLIIVSUHVHQWO\VHHN6HH*LEVRQ%UDQGV,QF
    
        :/  DW  KROGLQJ WKDW D UHTXHVW IRU DGPLVVLRQ LV QRW D GLVFRYHU\ GHYLFH 
    
        'HIHQGDQWVZLOOUHVSRQGWRWKLVUHTXHVWIRUWKHWLPHSHULRGEHJLQQLQJLQ
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDW255KDVFRQWLQXHG
   
        WR SODFH XQDFFRPSDQLHG DOLHQ FKLOGUHQ DW 6RXWKZHVW .H\ /DV 3DOPDV IDFLOLW\ LQ 0HVD
   
        $UL]RQDVLQFH
   
      5(48(67)25$'0,66,2112

                  5(48(67 $GPLWWKDW/HYLDQ3DFKHFRZKLOH+,9SRVLWLYHDQGHPSOR\HG DW
      DQ 255 )$&,/,7< LQ RU QHDU 3KRHQL[ $UL]RQD VH[XDOO\ DEXVHG &/$660(0%(56 WKHUH
                  2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 255 )$&,/,7< DQG &/$66
      0(0%(56 'HIHQGDQWVDOVRREMHFWWKDW3ODLQWLIIVGRQRWGHILQHWKHWHUP³VH[XDOO\DEXVHG´
      IRUSXUSRVHVRIWKLVUHTXHVW'HIHQGDQWVZLOOXVHWKHGHILQLWLRQVRI³VH[XDODEXVH´³VH[XDO
      KDUDVVPHQW´DQG³LQDSSURSULDWHVH[XDOEHKDYLRU´IRXQGLQ6HFWLRQVDQG
      UHVSHFWLYHO\ RI WKH 255 *XLGH DQG 255¶V UHJXODWLRQV DW  &)5   GHILQLQJ
      VH[XDODEXVHVH[XDOKDUDVVPHQWDQGLQDSSURSULDWHVH[XDOEHKDYLRU 'HIHQGDQWVIXUWKHU

      REMHFWWRWKLVUHTXHVWEDVHGRQUHOHYDQF\$OOHJDWLRQVRIVH[XDODEXVHRIXQDFFRPSDQLHG

      FKLOGUHQZKLOHSODFHGDW255FDUHSURYLGHUVGRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKH


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                       Page 521
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 247 of 946 Page ID
                                   #:9987



       ILYHVXEFODVVHVFHUWLILHGLQWKLVFDVH± WKHVWHSXSXQILWFXVWRGLDQ UHOHDVH PHGLFDWLRQ
        GLVDELOLW\DQGOHJDOUHSUHVHQWDWLRQFODVVHV
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKLVUHTXHVW

       5(48(67)25$'0,66,2112
                   5(48(67 $GPLW WKDW /HYLDQ 3DFKHFR KDG QRW FRPSOHWHG D UHTXLUHG
       ILQJHUSULQW FKHFN SULRU WR EHJLQQLQJ HPSOR\PHQW DW DQ 255 )$&,/,7< LQ RU QHDU
       3KRHQL[ $UL]RQD
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP255)$&,/,7< 'HIHQGDQWVIXUWKHU
      REMHFW WR WKLV UHTXHVW EDVHG RQ UHOHYDQF\  $OOHJDWLRQV RI LUUHJXODULWLHV LQ HPSOR\HH
      EDFNJURXQGFKHFNVSHUIRUPHGDW255FDUHSURYLGHUVGRQRWUHODWHVSHFLILFDOO\WRWKHFODLPV
      RI WKH ILYH VXEFODVVHV FHUWLILHG LQ WKLV FDVH ± WKH VWHS XS XQILW FXVWRGLDQ UHOHDVH 
      PHGLFDWLRQGLVDELOLW\DQGOHJDOUHSUHVHQWDWLRQFODVVHV
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKLVUHTXHVW3DFKHFR¶V
      KLUHGDWHZDV0D\DQG$UL]RQDLVVXHGDILQJHUSULQWFDUGRQ6HSWHPEHU
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW &/$66 0(0%(56 KDYH EHHQ SK\VLFDOO\ RU VH[XDOO\
   
        DEXVHGDWWKH6RXWKZHVW.H\)DFLOLW\LQRUQHDU*OHQGDOH $UL]RQD
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$660(0%(56 'HIHQGDQWVDOVR
   
        REMHFW WR WKH SKUDVH ³SK\VLFDOO\ DEXVHG´ DV LW LV XQGHILQHG DQG WKHUHIRUH ODFNLQJ LQ
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 522
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 248 of 946 Page ID
                                   #:9988



       VSHFLILFLW\DQGSDUWLFXODULW\'HIHQGDQWVDOVRREMHFWWKDW3ODLQWLIIVGRQRWGHILQHWKHWHUP
        ³VH[XDOO\ DEXVHG´ IRU SXUSRVHV RI WKLV UHTXHVW 'HIHQGDQWV ZLOO XVH WKH GHILQLWLRQV RI
    
        ³VH[XDO DEXVH´ ³VH[XDO KDUDVVPHQW´ DQG ³LQDSSURSULDWH VH[XDO EHKDYLRU´ IRXQG LQ
    
        6HFWLRQVDQGUHVSHFWLYHO\RIWKH255*XLGHDQG255¶VUHJXODWLRQVDW
    
         &)5   GHILQLQJ VH[XDO DEXVH VH[XDO KDUDVVPHQW DQG LQDSSURSULDWH VH[XDO
    
        EHKDYLRU 'HIHQGDQWV¶IXUWKHUREMHFWWRWKLVUHTXHVWEDVHGRQUHOHYDQF\$OOHJDWLRQVRI
    
        SK\VLFDORUVH[XDODEXVHRIXQDFFRPSDQLHGFKLOGUHQZKLOHSODFHGDW255FDUHSURYLGHUV
    
        GRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKHILYHVXEFODVVHVFHUWLILHGLQWKLVFDVH± WKHVWHS
    
        XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ GLVDELOLW\ DQG OHJDO UHSUHVHQWDWLRQ FODVVHV
    
        'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVODFNLQJLQUHOHYDQF\EHFDXVHLWGRHVQRWLGHQWLI\
   
        D SDUWLFXODU WLPH IUDPH DQG DOOHJDWLRQV RI DEXVH IURP DQ\ JLYHQ SRLQW LQ WLPH DW WKH
   
        6RXWKZHVW.H\)DFLOLW\LQRUQHDU*OHQGDOH$UL]RQDDUHQRWUHOHYDQWWRWKHILYHFHUWLILHG
   
        VXEFODVVHVRUWKHLQMXQFWLYHUHOLHI3ODLQWLIIVSUHVHQWO\VHHN6HH*LEVRQ%UDQGV,QF 
   
        :/  DW  KROGLQJ WKDW D UHTXHVW IRU DGPLVVLRQ LV QRW D GLVFRYHU\ GHYLFH 
   
        'HIHQGDQWVZLOOUHVSRQGWRWKLVUHTXHVWIRUWKHWLPHSHULRGEHJLQQLQJLQ
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  'HIHQGDQWV DGPLW WKDW LQ -XO\  DQ
      XQDFFRPSDQLHG DOLHQ FKLOG DOOHJHG LQDSSURSULDWH VH[XDO FRQWDFW NLVVLQJ IRQGOLQJ  E\ D
      \RXWK FDUH ZRUNHU SUHYLRXVO\ HPSOR\HG E\ WKH 6RXWKZHVW .H\ &DPSEHOO IDFLOLW\ LQ
      *OHQGDOH $UL]RQD  7KH IDFLOLW\ UHSRUWHG WKH DOOHJDWLRQV WR 255 &36 ORFDO ODZ
      HQIRUFHPHQW++62,*DQGWKH)%,DQGWKH\ZHUHVXEVWDQWLDWHG7KH\RXWKFDUHZRUNHU
      ZDVQR ORQJHUHPSOR\HGDW&DPSEHOOZKHQWKHDEXVHZDVGLVFORVHG$GGLWLRQDOO\IURP
      6HSWHPEHUWR-DQXDU\WKHUHZHUHQR6,5VFRQFHUQLQJDOOHJHGSK\VLFDO
      DEXVHRI8$&E\VWDII
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLWWKDWDQHPSOR\HHRIWKH6RXWKZHVW.H\)DFLOLW\LQRU QHDU
   
        *OHQGDOH$UL]RQDZDVFULPLQDOO\FKDUJHGZLWKPROHVWLQJD&/$660(0%(5
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                         Page 523
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 249 of 946 Page ID
                                   #:9989



                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$660(0%(56 'HIHQGDQWVDOVR
    
        REMHFWWKDW3ODLQWLIIVGRQRWGHILQHWKHWHUP³PROHVWLQJ´'HIHQGDQWVIXUWKHUREMHFWWRWKLV
    
        UHTXHVWEDVHGRQUHOHYDQF\$OOHJDWLRQVRIVH[XDODEXVHRIXQDFFRPSDQLHGFKLOGUHQZKLOH
    
        SODFHGDW255FDUHSURYLGHUVGRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKHILYHVXEFODVVHV
    
        FHUWLILHG LQ WKLV FDVH ± WKH VWHS XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ GLVDELOLW\ DQG
    
        OHJDOUHSUHVHQWDWLRQFODVVHV
    
                    5(63216(,Q OLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
    
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  'HIHQGDQWV DGPLW WKDW LQ -XO\  DQ
   
        XQDFFRPSDQLHG DOLHQ FKLOG DOOHJHG LQDSSURSULDWH VH[XDO FRQWDFW NLVVLQJ IRQGOLQJ  E\ D
   
        \RXWK FDUH ZRUNHU SUHYLRXVO\ HPSOR\HG E\ WKH 6RXWKZHVW .H\ &DPSEHOO IDFLOLW\ LQ
   
        *OHQGDOH $UL]RQD  7KH IDFLOLW\ UHSRUWHG WKH DOOHJDWLRQV WR 255 &36 ORFDO ODZ
   
        HQIRUFHPHQW++62,*DQGWKH)%,DQGWKH\RXWKFDUHZRUNHUZDVFULPLQDOO\FKDUJHG
   
        7KH\RXWKFDUHZRUNHUZDVQRORQJHUHPSOR\HGDW&DPSEHOOZKHQWKHDEXVHZDVGLVFORVHG
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLW WKDW &/$66 0(0%(56 KDYH EHHQ SK\VLFDOO\ RU VH[XDOO\
   
        DEXVHG DWWKH&DVD.RNRSHOOLIDFLOLW\LQRUQHDU0HVD $UL]RQD
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$660(0%(56 'HIHQGDQWVDOVR
   
        REMHFW WR WKH SKUDVH ³SK\VLFDOO\ DEXVHG´ DV LW LV XQGHILQHG DQG WKHUHIRUH ODFNLQJ LQ
   
        VSHFLILFLW\DQGSDUWLFXODULW\'HIHQGDQWVDOVRREMHFWWKDW3ODLQWLIIVGRQRWGHILQHWKHWHUP
   
        ³VH[XDOO\ DEXVHG´ IRU SXUSRVHV RI WKLV UHTXHVW 'HIHQGDQWV ZLOO XVH WKH GHILQLWLRQV RI
   
        ³VH[XDO DEXVH´ ³VH[XDO KDUDVVPHQW´ DQG ³LQDSSURSULDWH VH[XDO EHKDYLRU´ IRXQG LQ
   
        6HFWLRQVDQGUHVSHFWLYHO\RIWKH255*XLGHDQG255¶VUHJXODWLRQVDW
   
         &)5   GHILQLQJ VH[XDO DEXVH VH[XDO KDUDVVPHQW DQG LQDSSURSULDWH VH[XDO
   


                           'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                            Page 524
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 250 of 946 Page ID
                                   #:9990



       EHKDYLRU 'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWEDVHGRQUHOHYDQF\$OOHJDWLRQVRI
        SK\VLFDORUVH[XDODEXVHRIXQDFFRPSDQLHGFKLOGUHQZKLOHSODFHGDW255FDUHSURYLGHUV
    
        GRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKHILYHVXEFODVVHVFHUWLILHGLQWKLVFDVH± WKHVWHS
    
        XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ GLVDELOLW\ DQG OHJDO UHSUHVHQWDWLRQ FODVVHV
    
        'HIHQGDQWVDOVRREMHFWWRWKLVUHTXHVWDVODFNLQJLQUHOHYDQF\EHFDXVHLWGRHVQRWLGHQWLI\
    
        DSDUWLFXODUWLPHIUDPHDQGDOOHJDWLRQVRIDEXVHIURPDQ\JLYHQSRLQWLQWLPHDWWKH&DVD
    
        .RNRSHOOLIDFLOLW\DUHQRWUHOHYDQWWRWKHILYHFHUWLILHGVXEFODVVHVRUWKHLQMXQFWLYHUHOLHI
    
        3ODLQWLIIVSUHVHQWO\VHHN6HH*LEVRQ%UDQGV,QF:/DW  KROGLQJWKDW
    
        DUHTXHVWIRUDGPLVVLRQLVQRWDGLVFRYHU\GHYLFH 'HIHQGDQWVZLOOUHVSRQGWRWKLVUHTXHVW
    
        IRUWKHWLPHSHULRGEHJLQQLQJLQ
   
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
   
        WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  'HIHQGDQWV DGPLW WKDW D VWDII PHPEHU DW
   
        6RXWKZHVW .H\V .RNRSHOOL LQ 0HVD $UL]RQD VH[XDOO\ DEXVHG XQDFFRPSDQLHG DOLHQ
   
        FKLOGUHQZKRKDGEHHQSODFHGWKHUH7KH6RXWKZHVW.H\V.RNRSHOOLIDFLOLW\FRPSOHWHGD
   
        6H[XDO $EXVH 6LJQLILFDQW ,QFLGHQW 5HSRUW 6$6,5  RQ -XO\   DERXW WKH VH[XDO
   
        DEXVHE\WKHVWDIIPHPEHUDQGPRUH8$&VZHUHLGHQWLILHGDVYLFWLPV7KHLQFLGHQWVZHUH
   
        UHSRUWHGWRWKH)%,++62,*&36DQGODZHQIRUFHPHQW,QUHVSRQVHWKHSHUSHWUDWRU
      ZDV WHUPLQDWHG DQG KH ZDV FULPLQDOO\ SURVHFXWHG  6HH KWWSVZZZMXVWLFHJRYXVDR
      D]SU\RXWKFDUHZRUNHUVHQWHQFHG\HDUVSULVRQVH[XDOO\DEXVLQJXQDFFRPSDQLHG
      PLQRUV SUHVVUHOHDVHRILQGLFWPHQW  255DOVRWUDQVIHUUHGDOO8$&VDW.RNRSHOOLWRRWKHU
      IDFLOLWLHVWKHWUDQVIHUVZHUHDSSURYHGRQ$XJXVW255FRQGXFWHGPRQLWRULQJDW
      .RNRSHOOL IURP $XJXVW   DQG LVVXHG WKUHH FRUUHFWLYH DFWLRQV LQFOXGLQJ
      GLUHFWLYHVWRUHWUDLQVWDIIRQUHSRUWLQJDQGQRWLILFDWLRQUHTXLUHPHQWV2QFH6RXWKZHVW.H\V
      .RNRSHOOL LPSOHPHQWHG WKHVH FRUUHFWLYH DFWLRQV LW ZDV DJDLQ DOORZHG WR DFFHSW 8$&V
      EHJLQQLQJ RQ 2FWREHU   $GGLWLRQDOO\ IURP 6HSWHPEHU   WR -DQXDU\ 
      WKHUHZHUHQR6,5VFRQFHUQLQJDOOHJHGSK\VLFDODEXVHRI8$&E\VWDII
   
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                         Page 525
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 251 of 946 Page ID
                                   #:9991



       VSHFLILF255FDUHSURYLGHUV'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWEDVHGRQUHOHYDQF\
        $OOHJDWLRQVFRQFHUQLQJFLWDWLRQVRI255FDUHSURYLGHUVE\7H[DVVWDWHOLFHQVLQJRIILFLDOV
    
        IRUKHDOWKDQGVDIHW\YLRODWLRQVGRQRWUHODWH VSHFLILFDOO\WRWKHFODLPVRIWKHILYHVXEFODVVHV
    
        FHUWLILHG LQ WKLV FDVH ± WKH VWHS XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ GLVDELOLW\ DQG
    
        OHJDOUHSUHVHQWDWLRQFODVVHV
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

       WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWV GHQ\WKLVUHTXHVWGXHWRODFNRI

       NQRZOHGJH E\ 255 UHJDUGLQJ WKH QXPEHU RI FLWDWLRQV 7H[DV FDUH SURYLGHUV PD\ KDYH
        UHFHLYHGIURP7H[DVVWDWHOLFHQVLQJLQVSHFWRUV3ODLQWLIIVVKRXOGVHHNWKLVLQIRUPDWLRQIURP
   
        OLFHQVLQJRIILFLDOVLQWKHVWDWHRI7H[DVGLUHFWO\
   
      5(48(67)25$'0,66,2112

                  5(48(67 $GPLW WKDW 0HULFH 3HUH] &RORQ VH[XDOO\ H[SORLWHG &/$66
      0(0%(56 ZKLOHHPSOR\HGDWWKH+RPHVWHDG255)$&,/,7< LQ )ORULGD
                  2%-(&7,216  'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 DQG 255
      )$&,/,7< 'HIHQGDQWVDOVRREMHFWWRWKHSKUDVH³VH[XDOO\H[SORLWHG´DVLWLVXQGHILQHG
      DQG WKHUHIRUH ODFNLQJ LQ VSHFLILFLW\ DQG SDUWLFXODULW\  'HIHQGDQWV IXUWKHU REMHFW WR WKLV
      UHTXHVWEDVHGRQUHOHYDQF\$OOHJDWLRQV RIVH[XDOH[SORLWDWLRQRIXQDFFRPSDQLHGFKLOGUHQ
      ZKLOHSODFHGDWDQ255FDUHSURYLGHUGRQRWUHODWHVSHFLILFDOO\WRWKHFODLPVRIWKHILYH
      VXEFODVVHV FHUWLILHG LQ WKLV FDVH ± WKH VWHS XS XQILW FXVWRGLDQ UHOHDVH  PHGLFDWLRQ
      GLVDELOLW\DQGOHJDOUHSUHVHQWDWLRQFODVVHV
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDW0HULFH3HUH]&RORQ
      ZDVFRQYLFWHGLQ1RYHPEHURIHQJDJLQJLQLQDSSURSULDWHUHODWLRQVKLSVZLWKPLQRUV
      VKH PHW DW WKH +RPHVWHDG LQIOX[ VKHOWHU E\ VHQGLQJ DQG UHFHLYLQJ H[SOLFLW YLGHRV DQG


                           'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                            Page 526
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 252 of 946 Page ID
                                   #:9992



       LPDJHV  6HH KWWSVZZZMXVWLFHJRYXVDRVGIOSUIRUPHUVKHOWHUZRUNHUVHQWHQFHG
        \HDUVLPSULVRQPHQWDWWHPSWLQJFRHUFHDQGHQWLFH SUHVVUHOHDVHRILQGLFWPHQW 
    
       5(48(67)25$'0,66,2112
                   5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
       SURYLGH &/$66 0(0%(56 DQ RSSRUWXQLW\ WR FURVVH[DPLQH ZLWQHVVHV EHIRUH WKH &/$66
       0(0%(5 LV 67(33('83
                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 67(33('83 DQG
      32/,&<$1'35$&7,&(
                  5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV 'HIHQGDQWVDGPLWWKDWXQDFFRPSDQLHGDOLHQ
      FKLOGUHQGRQRWKDYHWKHRSSRUWXQLW\WRFURVVH[DPLQHZLWQHVVHV EHIRUHWKH\DUHVWHSSHG
      XSWRDPRUHUHVWULFWLYHVHWWLQJ +RZHYHUDVH[SODLQHGLQWKHUHVSRQVHWR5HTXHVW255
      GRHVDOORZDQGDVVHVV³QHZLQIRUPDWLRQ´LQFOXGLQJWKDWRIIHUHGE\PLQRUVWKHLUDWWRUQH\V
      RI UHFRUG OHJDO VHUYLFHV SURYLGHUV RU &KLOG $GYRFDWHV LQ LWV FRQWLQXDO DVVHVVPHQW RI
      PLQRUV¶ SODFHPHQWV $GGLWLRQDOO\ ³>D@IWHU  GD\V RI SODFHPHQW LQ D VHFXUH RU 57&
      IDFLOLW\8$&PD\UHTXHVWWKH255'LUHFWRURUWKH'LUHFWRU¶VGHVLJQHHWRUHFRQVLGHUWKHLU
      SODFHPHQW´ 255*XLGH6HFWLRQ
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLWWKDW<285 SURYLGLQJ &/$66 0(0%(56 DQRSSRUWXQLW\ WR
   
        FURVVH[DPLQHZLWQHVVHVEHIRUH255 67(36 83 WKH &/$66 0(0%(5 ZRXOGLPSURYHWKH
   
        UHOLDELOLW\RI<285 67(383 GHFLVLRQV
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(5 6  67(3683 DQG
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 527
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 253 of 946 Page ID
                                   #:9993



       UHOLDELOLW\RI<285 67(383 GHFLVLRQV

                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
       'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(5 6  67(33,1*

       8367(3683 DQG 32/,&<$1'35$&7,&(        'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVWKH

       WHUP³LPSURYH´LVYDJXHDQGDPELJXRXV 'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVLW

       FRQWDLQVXQSURYHQDVVXPSWLRQVDERXWUHOLDELOLW\DQGFDOOVIRUVSHFXODWLRQ 'HIHQGDQWVDOVR

       REMHFWWRWKLVUHTXHVWWRWKHH[WHQWLWVSUHPLVH²WKDW255GRHVQRWSURYLGHDQH[SODQDWLRQ

       RIWKHUHDVRQVIRUVWHSXS²LV PLVWDNHQ 'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KH
        XVH RI 5)$V DV GLVFRYHU\ GHYLFHV WR REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW
   
        LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[ MXGJPHQWV DQG QXDQFHG DSSUDLVDOV LV JHQHUDOO\
   
        LPSURSHU´ 6HH*LEVRQ%UDQGV,QF:/DW 
   
                 5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKLVUHTXHVW

      5(48(67)25$'0,66,2112 
                 5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
      SURYLGH &/$66 0(0%(56 WKH ULJKW WR DSSHDO DGPLQLVWUDWLYHO\ IURP D GHFLVLRQWKDWWKH
      &/$660(0%(5 VKRXOGEH67(33('83
                 2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(5 6  67(33(' 83
      DQG 32/,&<$1'35$&7,&(
   
                   5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV 'HIHQGDQWVGHQ\WKLVUHTXHVWIRUDGPLVVLRQ
      $VH[SODLQHGLQWKHUHVSRQVHWR5HTXHVWDIWHUGD\VLQDVHFXUHRU57&IDFLOLW\D
      8$&PD\UHTXHVWWKDW WKH255'LUHFWRURU'LUHFWRU¶VGHVLJQHHUHFRQVLGHUWKHSODFHPHQW

                         'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                    Page 528
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 254 of 946 Page ID
                                   #:9994



       $GGLWLRQDOO\ZKLOHD8$&LVSODFHGLQDUHVWULFWLYHSODFHPHQWWKHOHYHORI FDUHLVUHYLHZHG
        DWOHDVWHYHU\GD\VWRGHWHUPLQHZKHWKHUDQHZOHYHORIFDUHLVPRUHDSSURSULDWH 6HH
    
        255 *XLGH 6HFWLRQV  DQG  ,Q DGGLWLRQ D 8$& PD\ UHTXHVW D )ORUHV ERQG
    
        KHDULQJ EHIRUHDQLPPLJUDWLRQMXGJH WRFRQWHVW255¶VGHWHUPLQDWLRQ WKDWKHRUVKH SUHVHQWV
    
        DGDQJHUWRWKH FRPPXQLW\ :KLOHWKHLPPLJUDWLRQMXGJHGRHVQRWGHWHUPLQHWKH8$&¶V
    
        SODFHPHQW ³255 WDNHVLQWRFRQVLGHUDWLRQWKHLPPLJUDWLRQMXGJH¶VGHFLVLRQLQWKHERQG
    
        KHDULQJ DERXW WKH \RXWK¶V OHYHO RI GDQJHU ZKHQ DVVHVVLQJ WKH \RXWK¶V SODFHPHQW DQG
    
        FRQGLWLRQVRISODFHPHQW´ 255*XLGH6HFWLRQ
    
       5(48(67)25$'0,66,2112

                 5(48(67 $GPLWWKDW<285 SURYLGLQJ &/$660(0%(56 WKHULJKWWR DSSHDO
      DGPLQLVWUDWLYHO\IURP DGHFLVLRQWKDWWKH&/$66 0(0%(5 VKRXOGEH67(33(' 83 ZRXOG

      LPSURYHWKHUHOLDELOLW\RI<285 67(383 GHFLVLRQV

                 2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(5 6  67(33('
      8367(3 83 DQG <285'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVWKHWHUP³LPSURYH´LV

      YDJXHDQGDPELJXRXV 'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVLWFRQWDLQVXQSURYHQ
      DVVXPSWLRQVDERXWUHOLDELOLW\DQGFDOOVIRUVSHFXODWLRQ'HIHQGDQWVREMHFWWRWKLVUHTXHVW
      EHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWRREWDLQQHZLQIRUPDWLRQSDUWLFXODUO\

      ZKHQ WKDW LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[ MXGJPHQWV DQG QXDQFHG DSSUDLVDOV LV

      JHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF:/DW 

                 5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKLVUHTXHVW
      5(48(67)25$'0,66,2112
                 5(48(67 $GPLW WKDW WKH SULQFLSDO UHDVRQ <28 GR QRW DIIRUG &/$66
      0(0%(56 JUHDWHUSURFHGXUDOSURWHFWLRQVDJDLQVWXQQHFHVVDU\ 67(383 LVEHFDXVHGRLQJVR
      ZRXOGHQWDLOJUHDWHUH[SHQVHDQGDGPLQLVWUDWLYHLQFRQYHQLHQFH

                         'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                    Page 529
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 255 of 946 Page ID
                                   #:9995



                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(56 67(3 83 DQG
    
        <28 'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHV
    
        WR REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[
    
        MXGJPHQWVDQGQXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF
    
        :/DW 
    
                  5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
        WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKLVUHTXHVW
   
      5(48(67)25$'0,66,2112
                 5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
      DIIRUG&/$660(0%(56 DKHDULQJRQZKHWKHUWKH\VKRXOGEH67(33(''2:1
                 2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 67(33(''2:1
      DQG 32/,&<$1'35$&7,&( 'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVWKHWHUP³KHDULQJ´
      LVYDJXHDQGDPELJXRXVDQG3ODLQWLIIVGRQRWGHILQHLW
                 5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW $OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV 'HIHQGDQWVGHQ\WKLVUHTXHVWIRUDGPLVVLRQ
      WKHUHLVDQRSSRUWXQLW\WREHKHDUG$VGHVFULEHGLQ6HFWLRQRIWKH255*XLGH ³>D@W
      OHDVWHYHU\GD\VWKHFDUHSURYLGHUVWDIILQFROODERUDWLRQZLWKWKH&DVH&RRUGLQDWRUDQG
      WKH255))6UHYLHZVWKHSODFHPHQWRID8$&LQWRDVHFXUHVWDIIVHFXUHRU57&IDFLOLW\
      WRGHWHUPLQHZKHWKHUDQHZOHYHORIFDUHLVPRUHDSSURSULDWH 7KH255))6PD\DOORZ
      WKHUHYLHZWRWDNHSODFHHDUOLHUWKDQGD\VSDUWLFXODUO\LIQHZLQIRUPDWLRQLQGLFDWHVDQ
      DOWHUQDWLYH SODFHPHQW LV PRUH DSSURSULDWH´ 7KHVH UHYLHZV PD\ DGGUHVV ZKHWKHU LW LV
      DSSURSULDWHIRUD8$&WREHVWHSSHGGRZQWRDOHVVUHVWULFWLYHVHWWLQJDQGWKH8$&DV


                         'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                    Page 530
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 256 of 946 Page ID
                                   #:9996



    1   Defendants object to Plaintiffs’ definitions of the terms YOUR, CLASS MEMBERS, STEP
        DOWN, and POLICY AND PRACTICE. Defendants further object to this request as the term
    2
        “improve” is vague and ambiguous. Defendants further object to this request as it contains
    3
        unproven assumptions about reliability and calls for speculation. Defendants object to this
    4
        request because “[t]he use of RFAs as discovery devices to obtain new information,
    5
        particularly when that information may require complex judgments and nuanced
    6
        appraisals, is generally improper.” See Gibson Brands Inc., 2015 WL 12681376, at *6.
    7
        Defendants also object to this request to the extent its premise—that ORR does not provide
    8
        an opportunity to understand the basis for declining to step down or an opportunity to
    9
        respond—is mistaken.
   10
                    RESPONSE: In light of these objections, Defendants are unable to admit this
   11
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
   12
        these objections, Defendants deny this request.
   13
   14   REQUEST FOR ADMISSION NO. 112

   15               REQUEST: Admit that, as a matter of POLICY AND PRACTICE, ORR uses no
   16   articulable evidentiary standard, such as the preponderance of the evidence standard, in
   17   determining whether to STEP DOWN CLASS MEMBERS.
   18               OBJECTIONS:         Defendants object to this request to the extent it uses
   19   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   20   Defendants object to Plaintiffs’ definitions of the terms POLICY AND PRACTICE, STEP
   21   DOWN, and CLASS MEMBERS.
   22               RESPONSE: In light of these objections, Defendants are unable to admit this
   23   request as worded, and therefore deny it. Alternatively, subject to and without waiving
   24   these objections, Defendants state as follows. Defendants admit that ORR does not use a
   25   specific evidentiary standard in assessing whether a child may be transferred to a less
   26   restrictive setting, and no longer needs to be in a more restrictive setting for the child’s own
   27   protection and/or the protection of others.
   28   REQUEST FOR ADMISSION NO. 113

                         Defendants’ Second Set of RFA Responses                - 36 - Exhibit 6
                                                                                      Page 531
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 257 of 946 Page ID
                                   #:9997



                   5(48(67 $GPLW WKDW <285 XVLQJ DQ DUWLFXODEOH HYLGHQWLDU\ VWDQGDUG VXFK
        DV WKH SUHSRQGHUDQFH RI WKH HYLGHQFH VWDQGDUG LQ GHWHUPLQLQJ ZKHWKHU WR 67(3'2:1
    
        &/$660(0%(56 ZRXOGLPSURYHWKHUHOLDELOLW\RI<285 67(3'2:1 GHFLVLRQV
    
                   2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\

       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV<285 67(3 '2:1 DQG &/$66

       0(0%(56'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVLWFRQWDLQVXQSURYHQDVVXPSWLRQV

       DERXWUHOLDELOLW\DQGFDOOVIRUVSHFXODWLRQ'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KH

       XVH RI 5)$V DV GLVFRYHU\ GHYLFHV WR REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW
        LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[ MXGJPHQWV DQG QXDQFHG DSSUDLVDOV LV JHQHUDOO\
   
        LPSURSHU´ 6HH*LEVRQ%UDQGV,QF:/DW 0RUHRYHU'HIHQGDQWV
   
        REMHFWWRWKHWHUP³LPSURYH´DVYDJXHDQGDPELJXRXV
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKLVUHTXHVWIRUDGPLVVLRQ

      'HFLVLRQV WR WUDQVIHU PLQRUV WR OHVV UHVWULFWLYH SODFHPHQWV DUH KLJKO\ LQGLYLGXDOL]HG
        255¶V SROLFLHV LQ WKH 255 *XLGH   DQG   'D\ 5HVWULFWLYH 3ODFHPHQW
   
        5HYLHZ DOORZLWWRPDNHGHFLVLRQVWDLORUHGWRSURPRWHLQGLYLGXDOPLQRUV¶EHVWLQWHUHVWV
   
        ZKLOHDOVRSURYLGLQJIRURXWVLGHUHYLHZE\D&DUH&RRUGLQDWRURILWVGHFLVLRQPDNLQJ
   
      5(48(67)25$'0,66,2112

                  5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 DOORZV
      &/$660(0%(56 QRRSSRUWXQLW\WRSUHVHQWZLWQHVVHVRUHYLGHQFHLQGHWHUPLQLQJZKHWKHU
      WR 67(3'2:1 WKH &/$660(0%(5
                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 32/,&< $1' 35$&7,&( 67(3
      '2:1DQG&/$660(0%(5 6 
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                       Page 532
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 258 of 946 Page ID
                                   #:9998



       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWXQDFFRPSDQLHGDOLHQ
    
        FKLOGUHQ GR QRW KDYH WKH RSSRUWXQLW\ WR SUHVHQW ZLWQHVVHV RU HYLGHQFH EHIRUH WKH\ DUH
    
        VWHSSHGGRZQWRDOHVVUHVWULFWLYHVHWWLQJ+RZHYHU'HIHQGDQWVDYHUWKDW³>D@IWHUGD\V
    
        RI SODFHPHQW LQ D VHFXUH RU 57& IDFLOLW\ 8$& PD\ UHTXHVW WKH 255 'LUHFWRU RU WKH
    
        'LUHFWRU¶VGHVLJQHHWRUHFRQVLGHUWKHLUSODFHPHQW7KH255'LUHFWRURUGHVLJQHHPD\
    
        GHQ\WKHUHTXHVWUHPDQGWKHUHTXHVWWRWKH255))6IRUIXUWKHUFRQVLGHUDWLRQRUDSSURYH
    
        WKHUHTXHVWDQGRUGHUWKH\RXWKWUDQVIHUUHGWRDVWDIIVHFXUHRURWKHUFDUHSURYLGHUIDFLOLW\´
    
        255*XLGH$VH[SODLQHGLQ255*XLGH³XQDFFRPSDQLHGDOLHQFKLOGUHQ
    
        DOVRKDYHWKHRSSRUWXQLW\WRVHHNDERQGKHDULQJZLWKDQLPPLJUDWLRQMXGJH´ ZKR³GHFLGHV
   
        ZKHWKHUWKHFKLOGSRVHVDGDQJHUWRWKHFRPPXQLW\´
   
                    $GGLWLRQDOO\ 255 FRQWLQXDOO\ DVVHVVHV PLQRUV LQ LWV FDUH DQG GRFXPHQWV
   
        VLJQLILFDQWXSGDWHVLQLWVUHFRUGVLQFOXGLQJXSGDWHVEDVHGRQ255UHFHLYLQJDQGDVVHVVLQJ
   
        QHZ LQIRUPDWLRQ DERXW D FKLOG¶V FDVH  &KLOGUHQ DQG WKHLU OHJDO FRXQVHO DQG &KLOG
   
        $GYRFDWHVKDYHWKHRSSRUWXQLW\WRVKDUHQHZLQIRUPDWLRQZLWK255FDUHSURYLGHUVWDII
   
        ZKLFKLVFRQVLGHUHGDORQJZLWKDQ\RWKHULQIRUPDWLRQWKDWLVNQRZQLQGHWHUPLQLQJZKHWKHU
   
        DQHZOHYHORIFDUHLVZDUUDQWHG$VSURYLGHGLQ255*XLGH ³$WOHDVWHYHU\
   
        GD\VWKHFDUHSURYLGHUVWDIILQFROODERUDWLRQZLWKWKH&DVH&RRUGLQDWRUDQGWKH255))6
   
        UHYLHZVWKHSODFHPHQWRID8$&LQWRDVHFXUHVWDIIVHFXUHRU57&IDFLOLW\WRGHWHUPLQH
   
        ZKHWKHUDQHZOHYHORIFDUHLVPRUHDSSURSULDWH7KH255))6PD\DOORZWKHUHYLHZWR
   
        WDNH SODFH HDUOLHU WKDQ  GD\V SDUWLFXODUO\ LI QHZ LQIRUPDWLRQ LQGLFDWHV DQ DOWHUQDWLYH
   
        SODFHPHQWLVPRUHDSSURSULDWH´ HPSKDVLVDGGHG 1HZLQIRUPDWLRQPD\FRPHIURPPDQ\
   
        VRXUFHVLQFOXGLQJIURPFKLOGUHQWKHPVHOYHVDVWKH\GHYHORSUHODWLRQVKLSVZLWKWKHLUFDVH
   
        PDQDJHUVDQGFOLQLFLDQV6XFKVWDWHPHQWVDORQJZLWKDQ\RWKHUQHZLQIRUPDWLRQLQIOXHQFH
   
        255¶VRQJRLQJSODFHPHQWGHFLVLRQV
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLWWKDW<285 SURYLGLQJ &/$66 0(0%(56 DQRSSRUWXQLW\ WR
   
        SUHVHQW ZLWQHVVHV RU HYLGHQFH LQ GHFLGLQJ ZKHWKHU WR 67(3'2:1 WKH &/$660(0%(5
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                         Page 533
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 259 of 946 Page ID
                                   #:9999



       ZRXOGLPSURYHWKHUHOLDELOLW\RI<285 67(3'2:1 GHFLVLRQV

                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV<285 &/$660(0%(5 6 DQG 67(3

       '2:1      'HIHQGDQWV IXUWKHU REMHFW WR WKLV UHTXHVW DV LW FRQWDLQV XQSURYHQ DVVXPSWLRQV

       DERXWUHOLDELOLW\DQGFDOOVIRUVSHFXODWLRQ'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KH

       XVH RI 5)$V DV GLVFRYHU\ GHYLFHV WR REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW

       LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[ MXGJPHQWV DQG QXDQFHG DSSUDLVDOV LV JHQHUDOO\

       LPSURSHU´6HH*LEVRQ%UDQGV,QF:/DW 'HIHQGDQWVREMHFWWRWKH
        WHUP³LPSURYH´DVYDJXHDQGDPELJXRXV
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKLVUHTXHVW$VH[SODLQHG

      LQWKHUHVSRQVHWR5HTXHVW255GRHVDOORZDQGDVVHVV³QHZLQIRUPDWLRQ´LQFOXGLQJ

      WKDW RIIHUHG E\ PLQRUV WKHLU DWWRUQH\V RI UHFRUG OHJDO VHUYLFH SURYLGHUV RU &KLOG

      $GYRFDWHVLQLWVFRQWLQXDODVVHVVPHQWRIPLQRUV¶SODFHPHQWV

      5(48(67)25$'0,66,2112
                  5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
      SURYLGH &/$66 0(0%(56 DQ RSSRUWXQLW\ WR FURVVH[DPLQH ZLWQHVVHV LQ GHWHUPLQLQJ
      ZKHWKHUWR67(3'2:1 WKH &/$660(0%(5
                  2%-(&7,216          'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 32/,&< $1' 35$&7,&( 67(3
      '2:1DQG&/$660(0%(5
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWXQDFFRPSDQLHGDOLHQ
      FKLOGUHQGRQRWKDYHWKHRSSRUWXQLW\WRFURVVH[DPLQHZLWQHVVHVLQGHWHUPLQLQJZKHWKHUWR

                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 534
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 260 of 946 Page ID
                                  #:10000



    1   step them down to a less restrictive setting. However, as explained in the response to
        Request 114, ORR does allow and assess “new information,” including that offered by
    2
        minors, their attorneys of record, legal service providers, or Child Advocates, in its
    3
        continual assessment of minors’ placements.
    4
    5   REQUEST FOR ADMISSION NO. 117

    6              REQUEST: Admit that YOUR providing CLASS MEMBERS an opportunity to
    7   cross-examine witnesses in deciding whether to STEP DOWN the CLASS MEMBER would
    8   improve the reliability of YOUR STEP DOWN decisions.
    9              OBJECTIONS: Defendants object to this request to the extent it uses
   10   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   11   Defendants object to Plaintiffs’ definitions of the terms, YOUR, CLASS MEMBER(S), and
   12   STEP DOWN. Defendants further object to this request, as it contains unproven assumptions
   13   about reliability and calls for speculation. Defendants object to this request because “[t]he
   14   use of RFAs as discovery devices to obtain new information, particularly when that
   15   information may require complex judgments and nuanced appraisals, is generally
   16   improper.” See Gibson Brands Inc., 2015 WL 12681376, at *6.
   17              RESPONSE: In light of these objections, Defendants are unable to admit this
   18   request as worded, and therefore deny it. Alternatively, subject to and without waiving any
   19   of the above objections, Defendants state as follows. Defendants deny this request.
   20   REQUEST FOR ADMISSION NO. 118
   21
                   REQUEST: Admit that, as a matter of POLICY AND PRACTICE, ORR does
   22
        not provide CLASS MEMBERS with a written explanation of the reasons for STEPPING
   23
        DOWN the CLASS MEMBER.
   24
                   OBJECTIONS:         Defendants object to this request to the extent it uses
   25
        Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   26
        Defendants object to Plaintiffs’ definitions of the terms, POLICY AND PRACTICE, CLASS
   27
        MEMBER(S), and STEPPING DOWN. Defendants further object to this request, as it fails to
   28


                         Defendants’ Second Set of RFA Responses             - 40 - Exhibit 6
                                                                                   Page 535
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 261 of 946 Page ID
                                  #:10001



       57& IDFLOLW\  KHVKH LV SURYLGHG ZLWK D 1RWLFH RI 3ODFHPHQW LQ 5HVWULFWLYH 6HWWLQJ LQ D
        ODQJXDJH WKDW KHVKH XQGHUVWDQGV ZLWKLQ D UHDVRQDEOH WLPH HLWKHU EHIRUH RU DIWHU 255¶V
    
        SODFHPHQWGHFLVLRQ´'HIHQGDQWVUHIHU3ODLQWLIIVWRWKHIXOO255*XLGH IRULWVFRQWHQWV
    
                   5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

       DQ\RIWKHDERYHREMHFWLRQV'HIHQGDQWVGHQ\WKLVUHTXHVW

       5(48(67)25$'0,66,2112
                   5(48(67$GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 255 GRHV QRW
       SURYLGH &/$660(0%(56 WKH ULJKW WR DSSHDO DGPLQLVWUDWLYHO\ IURP D GHFLVLRQUHIXVLQJWR
      67(3'2:1 WKH &/$660(0%(5
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV 32/,&<$1' 35$&7,&( &/$66
      0(0%(56DQG67(3'2:1
   
                    5(63216( ,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
   
        UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      DQ\RIWKHDERYHREMHFWLRQV'HIHQGDQWV GHQ\WKLVUHTXHVW'HIHQGDQWVIXUWKHUDYHUWKDW
      SHU RIWKH255*XLGH³$IWHUGD\VRISODFHPHQWLQDVHFXUHRU57&IDFLOLW\
      8$& PD\ UHTXHVW WKH 255 'LUHFWRU RU WKH 'LUHFWRU¶V GHVLJQHH WR UHFRQVLGHU WKHLU
      SODFHPHQW7KH255'LUHFWRURUGHVLJQHHPD\GHQ\WKHUHTXHVWUHPDQGWKHUHTXHVWWR
      WKH 255))6 IRU IXUWKHU FRQVLGHUDWLRQ RU DSSURYH WKH UHTXHVW DQG RUGHU WKH \RXWK
      WUDQVIHUUHGWRDVWDIIVHFXUHRURWKHUFDUHSURYLGHUIDFLOLW\´
   
        5(48(67)25$'0,66,2112
   
                    5(48(67$GPLWWKDW<285 SURYLGLQJ &/$660(0%(56 WKHULJKWWR DSSHDO
   
        DGPLQLVWUDWLYHO\ IURP D GHFLVLRQ UHIXVLQJ WR 67(3 '2:1 WKH &/$66 0(0%(5 ZRXOG
   
        LPSURYHWKHUHOLDELOLW\RI<285 67(3'2:1 GHFLVLRQV
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                         Page 536
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 262 of 946 Page ID
                                  #:10002



       OHJDOVHUYLFHV´,G

       5(48(67)25$'0,66,2112
                     5(48(67 $GPLW WKDW 255 IXQGV WKH 9HUD ,QVWLWXWH RI -XVWLFH WR SURYLGH
       OHJDO DVVLVWDQFH WR &/$66 0(0%(56 LQ IXUWKHUDQFH RI  86&   F  DQG WKDW
       WKH 9HUD ,QVWLWXWH RI -XVWLFH LQ WXUQ IXQGV OHJDO VHUYLFHV SURYLGHUV WR SURYLGH VXFK
       DVVLVWDQFH
                     2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUP&/$660(0%(56
                    5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKLVUHTXHVW$VH[SODLQHG
      LQ UHVSRQVH WR 5HTXHVW IRU $GPLVVLRQ 1R  'HIHQGDQWV DYHU WKDW 255 IXQGV OHJDO
      VHUYLFHVIRUFKLOGUHQLQLWVFDUH
   
        5(48(67)25$'0,66,2112
   
                      5(48(67 $GPLW WKDW WKH PDMRULW\ RI &/$660(0%(56 ZKR DUH UHSUHVHQWHG
   
        E\ FRXQVHO DUH UHSUHVHQWHG E\ OHJDO VHUYLFHV SURYLGHUV IXQGHG E\ &RQJUHVV WRDVVLVW&/$66
   
        0(0%(56 LQIXUWKHUDQFHRI86&  F  
   
                      2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUP &/$66 0(0%(56 'HIHQGDQWV
   
        IXUWKHU REMHFW WR WKLV UHTXHVW EHFDXVH LW LV YDJXH DQG DPELJXRXV  ,W LV QRW FOHDU ZKDW
   
        3ODLQWLIIVPHDQE\WKHWHUP³UHSUHVHQWHGE\OHJDOVHUYLFHSURYLGHUV´DVWKDWFRQFHSWFRXOG
   
        EHUHDGWRLQFOXGHUHSUHVHQWDWLRQWRSXUVXHRQO\RQHRUDOWHUQDWLYHO\DYDULHW\RIPDWWHUV
   
        'HIHQGDQWV XQGHUVWDQG WKH FRQFHSW RI OHJDO UHSUHVHQWDWLRQ IXQGHG E\ &RQJUHVV XQGHU 
   
        86&   F   WR H[WHQG WR WKRVH PDWWHUV GHILQHG E\ 255¶V FRQWUDFW  6HH
   
        KWWSVZZZDFIKKVJRYRUUDERXWXFVVHUYLFHVSURYLGHG
   


                           'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                            Page 537
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 263 of 946 Page ID
                                  #:10003



    1   English ability varies widely.

    2   REQUEST FOR ADMISSION NO. 141
    3              REQUEST: Admit that the majority of CLASS MEMBERS have little or no
    4   knowledge of the United States legal system.
    5              OBJECTIONS: Defendants object to this request to the extent it uses
    6   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
    7   Defendants object to Plaintiffs’ definitions of the term CLASS MEMBERS. Defendants
    8   further object to this request because it is vague and ambiguous. It is unclear what
    9   constitutes “little” knowledge; it is also unclear what aspect of the United States legal
   10   system Plaintiffs mean. Defendants further object to this request because it calls for
   11   speculation about what Plaintiffs know or do not know; Plaintiffs, and not Defendants, are
   12   in the best position to know the extent of Plaintiffs’ knowledge. Defendants object to this
   13   request because “[t]he use of RFAs as discovery devices to obtain new information,
   14   particularly when that information may require complex judgments and nuanced
   15   appraisals, is generally improper.” See Gibson Brands Inc., 2015 WL 12681376, at *6.
   16              RESPONSE: In light of these objections, Defendants are unable to admit this
   17   request as worded, and therefore deny it. Alternatively, subject to and without waiving
   18   these objections, Defendants state as follows. Defendants admit this request. Defendants
   19   aver that ORR provides all unaccompanied alien children with “[l]egal services
   20   information, including the availability of free legal assistance, the right to be represented
   21   by counsel at no expense to the government, the right to a removal hearing before an
   22   immigration judge, the right to apply for asylum or to request voluntary departure in lieu
   23   of deportation.” ORR Guide, Section 3.3. In addition, ORR-funded legal service providers
   24   may conduct one-on-one interviews with children in ORR custody, advise them, and
   25   answer any questions they have about their immigration cases. See Legal Resource Guide
   26   for         Unaccompanied             Alien          Children,          available          at

   27   https://www.acf.hhs.gov/orr/resource/unaccompanied-childrens-services#legal.

   28


                         Defendants’ Second Set of RFA Responses              - 58 - Exhibit 6
                                                                                   Page 538
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 264 of 946 Page ID
                                  #:10004



       OHJDO VHUYLFHV SURYLGHUV DQG DUH JLYHQ D OLVW RI VXFK SURYLGHUV 6HH
        KWWSVZZZDFIKKVJRYVLWHVGHIDXOWILOHVRUUOUJBBOHJDOBVHUYLFHBSURYLGHUBOLVWBIRUBXDF
    
        BLQBRUUBFDUHBHBBSGI
    
       5(48(67)25$'0,66,2112

                   5(48(67 $GPLW WKDW <28 KDYH WROG WKH 9HUD ,QVWLWXWH RI -XVWLFH WKDW OHJDO
       VHUYLFHV SURYLGHUV LW IXQGV WR DVVLVW &/$66 0(0%(56 LQ IXUWKHUDQFH RI  86& 
        F  DUH QRW WR DVVLVW &/$660(0%(56 ZLWK UHVSHFW WR 67(383 RU 67(3'2:1
                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
       3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV<28 &/$660(0%(56 67(383
      DQG 67(3'2:1
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV 'HIHQGDQWVGHQ\WKDW255WROGWKH9HUD
      ,QVWLWXWHRI-XVWLFHWKDWOHJDOVHUYLFHVSURYLGHUVLWIXQGVXQGHU86&  F  PD\
      QRW DVVLVW XQDFFRPSDQLHG DOLHQ FKLOGUHQ ZLWK UHVSHFW WR 67(3 83 RU 67(3 '2:1 7KH
      GHFLVLRQWRSODFH8$&VLQVSHFLILFW\SHVRI255SODFHPHQWVDUHEDVHGRQFKLOGZHOIDUH
      IDFWRUVDQG255¶VSODFHPHQWGHFLVLRQVDUHQRWMXGLFLDOSURFHHGLQJV6HH 255*XLGH
      $WWRUQH\VIRU8$&VDUHLQIRUPHGRIWUDQVIHUVEXWDUHQRWLQYROYHGLQGHFLVLRQPDNLQJ
      SURFHVVRWKHUWKDQDVFRQWHPSODWHGE\255SROLFLHV255KDVQRWVSHFLILFDOO\LQVWUXFWHG
      OHJDOVHUYLFHSURYLGHUVQRWWRSDUWLFLSDWHLQWKHVHGHWHUPLQDWLRQV:KLOHFRQWUDFWVIRU255
      IXQGHGOHJDOVHUYLFHVGRQRWLQFOXGHOHJDOUHSUHVHQWDWLRQRIXQDFFRPSDQLHGDOLHQFKLOGUHQ
      ZLWK UHJDUG WR UHOHDVH WR SRWHQWLDO VSRQVRUV PLQRUV DUH DEOH WR FRQWDFW SUR ERQR OHJDO
      VHUYLFHV   SURYLGHUV     DQG    DUH   JLYHQ    D   OLVW   RI   VXFK    SURYLGHUV    6HH
      KWWSVZZZDFIKKVJRYVLWHVGHIDXOWILOHVRUUOUJBBOHJDOBVHUYLFHBSURYLGHUBOLVWBIRUBXDF
      BLQBRUUBFDUHBHBBSGI

      5(48(67)25$'0,66,2112
                  5(48(67 $GPLW WKDW <28 KDYH WROG OHJDO VHUYLFHV SURYLGHUV IXQGHG WR

                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 539
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 265 of 946 Page ID
                                  #:10005



    1   request as worded, and therefore deny it. Alternatively, subject to and without waiving
        these objections, Defendants deny that ORR care and custody is inherently harmful to
    2
        unaccompanied alien children.
    3
    4      REQUEST FOR ADMISSION NO. 154

    5               REQUEST: Admit that the longer a CHILD is detained, the greater the risk of
    6   harm to the detained CHILD.
    7               OBJECTIONS: Defendants object to this request based on relevance, as it
    8   does not relate to the situation of ORR care and custody of unaccompanied alien children,
    9   who arrive into ORR care and custody precisely because they are unaccompanied and until
   10   they may be released to a suitable sponsor.
   11               Defendants further object to this request based on relevance because ORR does

   12   not “detain” children; rather, under the TVPRA, 8 U.S.C. § 1232 and the Homeland

   13   Security Act, 6 U.S.C. § 279, ORR is charged with the care and custody of unaccompanied

   14   alien children. The vast majority of grantee care providers are group shelters that are more

   15   akin to group homes or other foster settings that provide a supportive environment for

   16   children and not jail-like settings. When Congress, in the Homeland Security Act of 2002,
        transferred responsibility for the care of unaccompanied alien children to ORR (from the
   17
        prior Immigration and Naturalization Service) it urged ORR to use a “foster care system”
   18
        for housing unaccompanied children, as ORR employs with respect to minors admitted as
   19
        refugees, but who are unaccompanied, under the Refugee Act of 1980. 6 U.S.C. §
   20
        279(b)(3). The ORR Guide further explains that “policies for placing children and youth
   21
        in its custody into care provider facilities are based on child welfare best practices in order
   22
        to provide a safe environment and place the child in the least restrictive setting appropriate
   23
        for the child’s needs. ORR may place a child in a shelter facility, foster care or group home
   24
        (may be therapeutic), staff secure or secure care facility, residential treatment center, or
   25
        other special needs care facility.” ORR Guide, Section 1.2. ORR has explained that
   26
        grantee care providers are distinct from “confinement” facilities such as prisons or jails,
   27
        stating that its “facilities . . . differ greatly from typical confinement facilities and prisons.
   28


                          Defendants’ Second Set of RFA Responses                - 69 - Exhibit 6
                                                                                       Page 540
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 266 of 946 Page ID
                                  #:10006



    1   Most ORR care provider facilities are shelters, group homes, and residential therapeutic
        centers.” 79 Fed. Reg. 77768 (Dec. 24, 2014). ORR further explained that unaccompanied
    2
        alien children:
    3
    4          move around freely in a supervised environment, and most care provider
               facilities do not maintain secure perimeters. Many care provider facilities are
    5          run by nonprofit grantees and located in residential neighborhoods. U[A]Cs
    6          must be provided with a level of privacy like having personal clothes,
               personal effects, and privacy when changing, using the restroom, and
    7          showering. U[A]Cs receive daily educational services, weekly group and
    8          individual counseling, an individualized service plan, and many other
               services that follow accepted child welfare principles. HHS, with its
    9          expertise with child welfare issues and U[A]C populations, has policies and
               procedures in place to protect the safety and security of U[A]Cs in
   10
               accordance with State and local licensing standards.
   11   Id. at 77770.
   12
                   Defendants further object to this request as calling for speculation. Defendants
   13
        object to this request because “[t]he use of RFAs as discovery devices to obtain new
   14
        information, particularly when that information may require complex judgments and
   15
        nuanced appraisals, is generally improper.” See Gibson Brands Inc., 2015 WL 12681376,
   16
        at *6. Defendants further object to the request as vague and ambiguous as it fails to
   17
        distinguish between different ages, prior diagnoses, or other characteristics of children, and
   18
        appears to include as an unsubstantiated underlying assumption that all children will have
   19
        the same reaction to care and custody.
   20
                   RESPONSE: In light of these objections, Defendants are unable to admit this
   21
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
   22
        these objections, Defendants deny that, with respect to ORR care and custody, there is a
   23
        greater risk of harm to children who reside for longer period of times in the legal custody
   24
        of ORR (and the physical custody of a grantee care provider), as compared to release to
   25
        any and all potential sponsors.
   26
           REQUEST FOR ADMISSION NO. 155
   27
                   REQUEST: Admit that separating CHILDREN from FIT parents is inherently
   28


                          Defendants’ Second Set of RFA Responses             - 70 - Exhibit 6
                                                                                    Page 541
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 267 of 946 Page ID
                                  #:10007



       DGGLWLRQDOO\LIWKHPLQRUZRXOGEHD³ULVNRIIOLJKW´86&  F  DQG)ORUHV
        6HWWOHPHQW$JUHHPHQWDW'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVDQLPSURSHU
    
        FKDOOHQJHWRUHTXLUHPHQWVPDQGDWHGE\VWDWXWHXQGHUWKH7935$ZKLFKSURKLELWV++6
    
        IURPUHOHDVLQJDPLQRUWRDSXWDWLYHVSRQVRUZLWKRXWDGHWHUPLQDWLRQRIVXLWDELOLW\SXUVXDQW
    
        WR86&  F  LQFOXGLQJLQVRPHFDVHVKRPHVWXGLHV'HIHQGDQWVIXUWKHUREMHFW
    
        WRWKLVUHTXHVWWRWKHH[WHQWLWVHHNVWRFKDOOHQJHDSSOLFDEOHODZ LQ86&  E  
    
        WKURXJK  ZKHUHLQXQDFFRPSDQLHGDOLHQFKLOGUHQZKRFURVVWKHERUGHURUDUHRWKHUZLVH
    
        HQFRXQWHUHGDFFRPSDQLHGE\DQDGXOWVLEOLQJZKRLVQRWDOHJDOJXDUGLDQDUHFRQVLGHUHG
    
        XQDFFRPSDQLHGDOLHQFKLOGUHQDQGPXVWJHQHUDOO\EHUHIHUUHGWR++6IRUFDUHDQGFXVWRG\
    
        6HH 86&  J   GHILQLQJ³XQDFFRPSDQLHGDOLHQFKLOG´ 
   
                    'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVYDJXHDQGDPELJXRXV DV3ODLQWLIIV
   
        GRQRWGHILQH³PLVWUHDWPHQW´DQGGRQRWLQGLFDWHZKHWKHUWKH\LQWHQGWKDWFRQFHSWWRUHIHU
   
        WRDQ\OHJDOVWDQGDUGXQGHUDSSOLFDEOHODZ
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVW DV ZRUGHG DQG WKHUHIRUH GHQ\ LW $OWHUQDWLYHO\ VXEMHFW WR DQG ZLWKRXW ZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVGHQ\WKDW255¶VFRPSOLDQFHZLWKWKH7935$LQFOXGLQJZLWK
        UHVSHFWWRDGXOWVLEOLQJVFRQVWLWXWHVPLVWUHDWPHQW
   
      5(48(67)25$'0,66,2112
                  5(48(67 $GPLW WKDW XQQHFHVVDULO\ 67(33,1* 83 &/$66 0(0%(56 LV
      FRQWUDU\WRWKHLUEHVW LQWHUHVWV
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(56 DQG 67(33,1*
      83 'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWR
      REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[
      MXGJPHQWVDQGQXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF
      :/DW 
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 542
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 268 of 946 Page ID
                                  #:10008



       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
        WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  'HIHQGDQWV DGPLW WKDW XQQHFHVVDULO\
    
        67(33,1*83&/$660(0%(56        PD\EHFRQWUDU\WRWKHLUEHVW LQWHUHVWVZKLFKLVZK\255
    
        SROLF\RQO\DOORZV67(383 ZKHQDPRUHUHVWULFWLYHOHYHORIFDUHLVQHFHVVDU\IRUWKHVDIHW\
    
        RIWKH8$&RURWKHUV,WLV'HIHQGDQWV¶SROLF\WRSODFH8$&V³LQWKHOHDVWUHVWULFWLYHVHWWLQJ
    
        WKDWLVLQWKHEHVWLQWHUHVWRIWKHFKLOG´255*XLGH6HFWLRQ7RDVVHVVZKHWKHULWLV
    
        QHFHVVDU\ WR SODFH D 8$& LQ D PRUH UHVWULFWLYH OHYHO RI FDUH WKH FDVH PDQDJHU FDVH
    
        FRRUGLQDWRU DQG 255))6 ZRUN FORVHO\ WRJHWKHU WR GHWHUPLQH ZKHWKHU WKH 8$&¶V
    
        EHKDYLRU FULPLQDO KLVWRU\ RU VHOIGLVFORVXUHV UHTXLUH SODFHPHQW LQ D PRUH UHVWULFWLYH
    
        HQYLURQPHQW  ,Q PDNLQJ WKDW DVVHVVPHQW WKH\ FRQVLGHU VSHFLILF IDFWRUV LGHQWLILHG LQ
   
        6HFWLRQ  RIWKH255*XLGHWKDWLQGLFDWHZKHQD8$& PD\ UHTXLUHSODFHPHQWLQD
   
        VWDIIVHFXUHRUVHFXUHIDFLOLW\6HH 255*XLGH6HFWLRQ
   
        5(48(67)25$'0,66,2112
   
                  5(48(67 $GPLW WKDW XQQHFHVVDULO\ 67(33,1* 83 &/$66 0(0%(56 LV

      GHWULPHQWDOWRWKHLUORQJWHUPSV\FKRORJLFDO ZHOOEHLQJ

                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(56 DQG 67(33,1*
      83'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVYDJXHDQGDPELJXRXVLQWKDWLWGRHVQRW

      TXDQWLI\ RU RWKHUZLVH GHILQH ³ORQJWHUP´  'HIHQGDQWV DOVR REMHFW WR WKLV UHTXHVW DV

      VSHFXODWLYH UHJDUGLQJ WKH IXWXUH SV\FKRORJLFDO ZHOOEHLQJ RI DOO &/$66 0(0%(56

      'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWRREWDLQ

      QHZLQIRUPDWLRQSDUWLFXODUO\ZKHQWKDWLQIRUPDWLRQPD\UHTXLUHFRPSOH[MXGJPHQWVDQG

      QXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF:/
        DW 
   
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ

      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKDW 67(33,1*83&/$66


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 543
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 269 of 946 Page ID
                                  #:10009



        0(0%(56 XQQHFHVVDULO\LVFDWHJRULFDOO\GHWULPHQWDOWRWKHLUORQJWHUPSV\FKRORJLFDOZHOO
    
        EHLQJ:KLOHLWPD\EHWUXHLQVRPHFDVHV'HIHQGDQWVODFNWKHLQIRUPDWLRQQHFHVVDU\WR
    
        DVVHVVWKHORQJWHUPSV\FKRORJLFDOZHOOEHLQJRIDOORUHYHQPRVW8$&VDIWHUWKH\OHDYH
    
        255FXVWRG\'HIHQGDQWVDVDPDWWHURIERWKSROLF\DQGSUDFWLFHPDNHHYHU\HIIRUWWR
    
        DYRLGSODFLQJ8$&VLQDPRUHUHVWULFWLYHHQYLURQPHQWWKDQQHFHVVDU\
    
       5(48(67)25$'0,66,2112

                   5(48(67 $GPLW WKDW XQQHFHVVDULO\ 67(33,1* 83 &/$66 0(0%(56
       FRQVWLWXWHV PLVWUHDWPHQW
                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$66 0(0%(56 DQG 67(33,1*
      83 'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWR
      REWDLQ QHZ LQIRUPDWLRQ SDUWLFXODUO\ ZKHQ WKDW LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[
      MXGJPHQWVDQGQXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF
      :/DW 
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
      WKHVH REMHFWLRQV 'HIHQGDQWV VWDWH DV IROORZV  'HIHQGDQWV GHQ\ WKDW XQQHFHVVDULO\
      67(33,1* 83 &/$66 0(0%(56       FDWHJRULFDOO\ FRQVWLWXWHV PLVWUHDWPHQW  $V H[SODLQHG LQ
      UHVSRQVHWR5HTXHVWIRU$GPLVVLRQ'HIHQGDQWVDVERWKDPDWWHURISROLF\DQGSUDFWLFH
      PDNHHYHU\HIIRUWWRDYRLGSODFLQJ8$&VLQDPRUHUHVWULFWLYHHQYLURQPHQWWKDQQHFHVVDU\
      DQG 255 WDNHV DIILUPDWLYH PHDVXUHV WR HQVXUH WKDW 8$&V LQ 255 FXVWRG\ DUH QRW
      PLVWUHDWHGZKDWHYHUWKHLUSODFHPHQWVHWWLQJ255VWULYHVWRSURYLGHDOO8$&V LQLWVFDUH
      ZLWKDSSURSULDWHPHGLFDOHGXFDWLRQDODQGRWKHUVXSSRUWV
      5(48(67)25$'0,66,2112
                  5(48(67 $GPLWWKDWXQQHFHVVDULO\IDLOLQJWR67(3'2:1 &/$660(0%(56
      LVFRQWUDU\WRWKHLUEHVW LQWHUHVWV
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                       Page 544
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 270 of 946 Page ID
                                  #:10010



                   2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
    
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 DQG 67(3'2:1
    
        'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWRREWDLQ
    
        QHZLQIRUPDWLRQSDUWLFXODUO\ZKHQWKDWLQIRUPDWLRQPD\UHTXLUHFRPSOH[MXGJPHQWVDQG
    
        QXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF:/
    
        DW 
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKDWIDLOLQJWR67(3'2:1
   
        &/$660(0%(56 ZKRDUHUHDG\IRUVWHS GRZQPD\EHFRQWUDU\WRWKHLUEHVW LQWHUHVWVZKLFK
   
        LVZK\255DVDPDWWHURIERWKSROLF\DQGSUDFWLFHPDNHVHYHU\HIIRUWWRDGMXVWD8$&¶V
   
        SODFHPHQW DV QHFHVVDU\ DQG DSSURSULDWH EDVHG RQ WKH 8$&¶V FKDQJLQJ QHHGV DQG
   
        FLUFXPVWDQFHV  255¶V SROLF\ UHTXLUHV WKH SODFHPHQW RI 8$&V ³LQ WKH OHDVW UHVWULFWLYH
   
        VHWWLQJWKDWLVLQWKHEHVWLQWHUHVWRIWKHFKLOG´255*XLGH6HFWLRQ 255VWDII±
   
        VSHFLILFDOO\WKHFDUHSURYLGHUVWDIIFDVHFRRUGLQDWRUDQG255))6± UHYLHZWKHFDVHRI
   
        HYHU\PLQRUSODFHGLQDUHVWULFWLYHVHWWLQJDWOHDVWHYHU\GD\VWRGHWHUPLQHZKHWKHUD
   
        QHZOHYHORIFDUHLVPRUHDSSURSULDWH2QFHD8$&KDVUHVLGHGLQDVHFXUHRU57&IDFLOLW\
   
        IRUPRUHWKDQGD\VVXSHUYLVRU\255VWDIIDOVRSDUWLFLSDWHLQDOORIWKHGD\UHYLHZV
   
        ,IWKHWHDP GHWHUPLQHVWKDWWKH8$&LV QRWUHDG\IRUVWHSGRZQWKHFDUHSURYLGHUVWDII
   
        GRFXPHQWWKHEDVLVIRUFRQWLQXHGUHVWULFWLYHSODFHPHQWLQWKH8$&¶VFDVHILOHDQGSURYLGH
   
        WKDWLQIRUPDWLRQWRWKH8$&¶VDWWRUQH\RIUHFRUGOHJDOVHUYLFHVSURYLGHURUFKLOGDGYRFDWH
   
        RQGHPDQG6HH 255*XLGH6HFWLRQ
   
        5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLWWKDWXQQHFHVVDULO\IDLOLQJWR67(3'2:1 &/$660(0%(56
   
        LVGHWULPHQWDOWRWKHLUORQJWHUPSV\FKRORJLFDO ZHOOEHLQJ
   
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV

      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                       Page 545
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 271 of 946 Page ID
                                  #:10011



       'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$66 0(0%(56 DQG 67(3'2:1
        'HIHQGDQWVIXUWKHUREMHFWWRWKLVUHTXHVWDVYDJXHDQGDPELJXRXVLQWKDWLWGRHVQRWTXDQWLI\
    
        RU RWKHUZLVH GHILQH ³ORQJWHUP´  'HIHQGDQWV DOVR REMHFW WR WKLV UHTXHVW DV VSHFXODWLYH
    
        UHJDUGLQJWKHIXWXUHSV\FKRORJLFDOZHOOEHLQJRIDOO&/$660(0%(56 'HIHQGDQWVREMHFW
    
        WRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWRREWDLQQHZLQIRUPDWLRQ
    
        SDUWLFXODUO\ ZKHQ WKDW LQIRUPDWLRQ PD\ UHTXLUH FRPSOH[ MXGJPHQWV DQG QXDQFHG
    
        DSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF:/DW 
    
                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV

       UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ
        WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVGHQ\WKDWXQQHFHVVDULO\IDLOLQJ
   
        WRVWHSGRZQ &/$660(0%(56 LVFDWHJRULFDOO\GHWULPHQWDOWRWKHLUORQJWHUPSV\FKRORJLFDO
   
        ZHOOEHLQJ:KLOHLWPD\EHWUXHLQVRPHFDVHV'HIHQGDQWVODFNWKHLQIRUPDWLRQQHFHVVDU\
   
        WRDVVHVVWKHORQJWHUPSV\FKRORJLFDOZHOOEHLQJRIDOORIHYHQPRVW8$&VDIWHUWKH\OHDYH
   
        255FXVWRG\'HIHQGDQWVDVDPDWWHURIERWKSROLF\DQGSUDFWLFHPDNHHYHU\HIIRUWWR
   
        DGMXVW D 8$&¶V SODFHPHQW DV QHFHVVDU\ EDVHG RQ WKH 8$&¶V FKDQJLQJ QHHGV DQG
   
        FLUFXPVWDQFHV
   
      5(48(67)25$'0,66,2112

                  5(48(67 $GPLW WKDW XQQHFHVVDULO\ IDLOLQJ WR 67(3 '2:1 &/$66
      0(0%(56 FRQVWLWXWHV PLVWUHDWPHQW

                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQRIWKHWHUP&/$66 0(0%(56 DQG 67(3 '2:1
      'HIHQGDQWVREMHFWWRWKLVUHTXHVWEHFDXVH³>W@KHXVHRI5)$VDVGLVFRYHU\GHYLFHVWRREWDLQ
      QHZLQIRUPDWLRQSDUWLFXODUO\ZKHQWKDWLQIRUPDWLRQPD\UHTXLUHFRPSOH[MXGJPHQWVDQG
      QXDQFHGDSSUDLVDOVLVJHQHUDOO\LPSURSHU´6HH*LEVRQ%UDQGV,QF:/
      DW 

                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVWDVZRUGHGDQGWKHUHIRUHGHQ\LW$OWHUQDWLYHO\VXEMHFWWRDQGZLWKRXWZDLYLQJ


                           'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV   Exhibit 6
                                                                                        Page 546
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 272 of 946 Page ID
                                  #:10012



    1   Defendants object to this request because “[t]he use of RFAs as discovery devices to obtain
        new information, particularly when that information may require complex judgments and
    2
        nuanced appraisals, is generally improper.” See Gibson Brands Inc., 2015 WL 12681376,
    3
        at *6.
    4
    5               RESPONSE: In light of these objections, Defendants are unable to admit this

    6   request as worded, and therefore deny it. Alternatively, subject to and without waiving

    7   these objections, Defendants state as follows.       Defendants deny that unnecessary

    8   prescriptions of psychotropic medication to UACs categorically constitutes mistreatment

    9   in each and every instance. ORR expects that UACs in federal custody are only prescribed
        psychotropic medications by a licensed clinician when medically necessary and not as a
   10
        chemical restraint. Under the terms of the Flores settlement agreement, care providers
   11
        must provide UACs with appropriate mental health interventions when necessary. See
   12
        ORR Guide, Section 3.3. Within 24 hours of a UAC’s admission, each UAC must receive
   13
        a complete initial medical exam. See ORR Guide, Section 3.2.1. Within five days of a
   14
        UAC’s admission, each UAC must an assessment by a trained staff member that includes
   15
        a mental health history.    See ORR Guide, Section 3.3.1. UACs receive follow-up
   16
        psychiatric assessments and care as necessary based on their particular needs while in
   17
        placement. ORR expects each care provider to carefully monitor each UAC’s well-being
   18
        to identify if they may have unmet mental health needs. ORR also expects each care
   19
        provider to carefully monitor each UAC who is taking psychotropic medication to identify
   20
        if they may be experiencing any problematic side effects.
   21
        REQUEST FOR ADMISSION NO. 178
   22
                      REQUEST: Admit that YOU know of no state or local jurisdiction that
   23
        denies CHILDREN appointed counsel in proceedings to determine whether they may be
   24
        detained.
   25
                    OBJECTIONS:        Defendants object to this request to the extent it uses
   26
        Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   27
        Defendants object to Plaintiffs’ definitions of the term YOU. Defendants further object to
   28


                         Defendants’ Second Set of RFA Responses            - 98 - Exhibit 6
                                                                                  Page 547
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 273 of 946 Page ID
                                  #:10013



    1   this request because it is vague, overly broad and unduly burdensome, as it is unclear
        whether Plaintiffs are seeking an admission that: (1) all “past and PRESENT officers,
    2
        employees, representatives, and agents of HHS and/or ORR” lack knowledge regarding
    3
        whether any “state or local jurisdiction [] denies CHILDREN appointed counsel in
    4
        proceedings to determine whether they may be detained”; and/or (2) whether HHS and
    5
        ORR institutionally lack this knowledge. It is unduly burdensome to survey every past and
    6
        PRESENT   employee on what they may or may not know, and the agency does not take an
    7
        official position on its knowledge, or lack thereof, regarding the laws governing every state
    8
        and local jurisdiction. Further, Defendants object to this request because it is vague and
    9
        ambiguous, as it does not specify any state or local jurisdictions to which it is referring,
   10
        and surveying every state and local jurisdictions to assess whether CHILDREN are
   11
        “appointed counsel in proceedings to determine whether they may be detained” is unduly
   12
        burdensome and exceeds the scope of the case. Defendants further object to this request
   13
        as lacking in relevancy because ORR does not “detain” children; rather under the TVPRA,
   14
        8 U.S.C. § 1232(c)(2)(A) and the Homeland Security Act, 6 U.S.C. § 279(b)(2), ORR is
   15
        charged with the care and custody of unaccompanied alien children.
   16
                   RESPONSE: In light of these objections, Defendants are unable to admit this
   17
        request as worded, and therefore deny it.
   18
        REQUEST FOR ADMISSION NO. 179
   19
   20              REQUEST: Admit that YOU know of no state or local jurisdiction that denies

   21   CHILDREN appointed counsel in proceedings to determine whether their parents are FIT.

   22              OBJECTIONS:         Defendants object to this request to the extent it uses
   23   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   24   Defendants object to Plaintiffs’ definitions of the terms YOU and FIT. Defendants further
   25   object to this request because it is vague, overly broad and unduly burdensome, as it is
   26   unclear whether Plaintiffs are seeking an admission that: (1) all “past and PRESENT officers,

   27   employees, representatives, and agents of HHS and/or ORR” lack knowledge regarding

   28   whether any “state or local jurisdiction [] denies CHILDREN appointed counsel in


                         Defendants’ Second Set of RFA Responses             - 99 - Exhibit 6
                                                                                   Page 548
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 274 of 946 Page ID
                                  #:10014



    1   proceedings to determine whether their parents are FIT”; and/or (2) whether HHS and
        ORR institutionally lacks this knowledge. It is unduly burdensome to survey every past
    2
        and PRESENT employee on what they may or may not know, and the agency does not take
    3
        an official position on its knowledge, or lack thereof, regarding the laws governing every
    4
        state and local jurisdiction. Further, Defendants object because this request is vague and
    5
        ambiguous, as it does not specify any state or local jurisdictions to which it is referring,
    6
        and surveying every state and local jurisdictions to assess whether CHILDREN are
    7
        “appointed counsel in proceedings to determine whether their parents are FIT” is unduly
    8
        burdensome and exceeds the scope of the case.
    9
        .          RESPONSE: In light of these objections, Defendants are unable to admit this
   10
        request as worded, and therefore deny it.
   11
   12   REQUEST FOR ADMISSION NO. 180

   13              REQUEST: Admit that YOU know of no state or local jurisdiction that denies
   14   CHILDREN appointed counsel in proceedings to determine whether they may be confined
   15   in secure JUVENILE detention facilities.
   16              OBJECTIONS:         Defendants object to this request to the extent it uses
   17   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   18   Defendants object to Plaintiffs’ definitions of the term YOU. Defendants further object to
   19   this request because it is vague, overly broad and unduly burdensome, as it is unclear
   20   whether Plaintiffs are seeking an admission that: (1) all “past and PRESENT officers,
   21   employees, representatives, and agents of HHS and/or ORR” lack knowledge regarding
   22   whether any “state or local jurisdiction [] denies CHILDREN appointed counsel in
   23   proceedings to determine whether they may be confined in secure JUVENILE detention
   24   facilities”; and/or (2) whether HHS and ORR institutionally lack this knowledge. It is
   25   unduly burdensome to survey every past and PRESENT employee on what they may or may
   26   not know, and the agency does not take an official position on its knowledge, or lack

   27   thereof, regarding the laws governing every state and local jurisdiction.          Further,

   28   Defendants object because this request is vague and ambiguous, as it does not specify any


                        Defendants’ Second Set of RFA Responses             - 100 -Exhibit 6
                                                                                  Page 549
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 275 of 946 Page ID
                                  #:10015



    1   state or local jurisdictions to which it is referring, and surveying every state and local
        jurisdictions to assess whether CHILDREN are “appointed counsel in proceedings to
    2
        determine whether they may be confined in secure JUVENILE detention facilities” is unduly
    3
        burdensome and exceeds the scope of the case. Defendants further object to this request
    4
        as lacking in relevancy because ORR does not “confine” children; rather under the
    5
        TVPRA, 8 U.S.C. § 1232(c)(2)(A) and the Homeland Security Act, 6 U.S.C. § 279(b)(2),
    6
        ORR is charged with the care and custody of unaccompanied alien children.
    7
    8              RESPONSE: In light of these objections, Defendants are unable to admit this

    9   request as worded, and therefore deny it.

   10   REQUEST FOR ADMISSION NO. 181
   11              REQUEST: Admit that YOU know of no state or local jurisdiction that denies
   12   CHILDREN appointed counsel in proceedings to determine whether they may be confined
   13   in psychiatric treatment centers.
   14              OBJECTIONS:         Defendants object to this request to the extent it uses
   15   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   16   Defendants object to Plaintiffs’ definitions of the term YOU. Defendants further object to
   17   this request because it is vague, overly broad and unduly burdensome, as it is unclear
   18   whether Plaintiffs are seeking an admission that: (1) all “past and PRESENT officers,
   19   employees, representatives, and agents of HHS and/or ORR” lack knowledge regarding
   20   whether any “state or local jurisdiction [] denies CHILDREN appointed counsel in
   21   proceedings to determine whether they may be confined in psychiatric treatment centers”;
   22   and/or (2) whether HHS and ORR institutionally lack this knowledge. It is unduly
   23   burdensome to survey every past and PRESENT employee on what they may or may not
   24   know, and the agency does not take an official position on its knowledge, or lack thereof,
   25   regarding the laws governing every state and local jurisdiction. Further, Defendants object
   26   because this request is vague and ambiguous, as it does not specify any state or local

   27   jurisdictions to which it is referring, and surveying every state and local jurisdictions to

   28   assess whether CHILDREN are “appointed counsel in proceedings to determine whether


                        Defendants’ Second Set of RFA Responses             - 101 -Exhibit 6
                                                                                   Page 550
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 276 of 946 Page ID
                                  #:10016



    1   they may be confined in psychiatric treatment centers” is unduly burdensome and exceeds
        the scope of the case. Defendants further object to this request as lacking in relevancy
    2
        because ORR does not “confine” children; rather under the TVPRA, 8 U.S.C. §
    3
        1232(c)(2)(A) and the Homeland Security Act, 6 U.S.C. § 279(b)(2), ORR is charged with
    4
        the care and custody of unaccompanied alien children.
    5
    6              RESPONSE: In light of these objections, Defendants are unable to admit this

    7   request as worded, and therefore deny it.

    8   REQUEST FOR ADMISSION NO. 182
    9              REQUEST: Admit that YOU know of no state or local jurisdiction that denies
   10   CHILDREN appointed counsel in proceedings to determine whether they may be
   11   administered PSYCHOTROPIC MEDICATIONS over a parent’s, guardian’s, or other
   12   CONSENTING PARTY’s objection.
   13              OBJECTIONS: Defendants object to this request to the extent it uses
   14   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   15   Defendants object to Plaintiffs’ definitions of the terms YOU and PSYCHOTROPIC
   16   MEDICATIONS. Defendants also object because the request uses an undefined term,
   17   CONSENTING PARTY. Defendants further object to this request because it is vague, overly
   18   broad and unduly burdensome, as it is unclear whether Plaintiffs are seeking an admission
   19   that: (1) all “past and PRESENT officers, employees, representatives, and agents of HHS
   20   and/or ORR” lack knowledge regarding whether any “state or local jurisdiction [] denies
   21   CHILDREN appointed counsel in proceedings to determine whether they may be
   22   administered PSYCHOTROPIC MEDICATIONS over a parent’s, guardian’s, or other
   23   CONSENTING PARTY’s objection”; and/or (2) whether HHS and ORR institutionally lack
   24   this knowledge. It is unduly burdensome to survey every past and PRESENT employee on
   25   what they may or may not know, and the agency does not take an official position on its
   26   knowledge, or lack thereof, regarding the laws governing every state and local jurisdiction.

   27   Further, Defendants object because this request is vague and ambiguous, as it does not

   28   specify any state or local jurisdictions to which it is referring, and surveying every state


                        Defendants’ Second Set of RFA Responses             - 102 -Exhibit 6
                                                                                   Page 551
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 277 of 946 Page ID
                                  #:10017



    1   and local jurisdictions to assess whether CHILDREN are “appointed counsel in proceedings
        to determine whether they may be confined in psychiatric treatment centers” is unduly
    2
        burdensome and exceeds the scope of the case.
    3
    4              RESPONSE: In light of these objections, Defendants are unable to admit this

    5   request as worded, and therefore deny it.

    6   REQUEST FOR ADMISSION NO. 183
    7              REQUEST: Admit that lawyers YOU fund in furtherance of 8 U.S.C.
    8   § 1232(c)(5) have an ethical responsibility to advocate zealously on behalf of CLASS
    9   MEMBERS who are their clients.
   10              OBJECTIONS: Defendants object to this request to the extent it uses
   11   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   12   Defendants object to Plaintiffs’ definitions of the terms CLASS MEMBERS and YOU.
   13
                   RESPONSE: In light of these objections, Defendants are unable to admit this
   14
        request as worded, and therefore deny it. Alternatively, subject to and without waiving
   15
        these objections, Defendants state as follows. Defendants admit that lawyers generally
   16
        have an ethical responsibility to zealously advocate for their clients within the scope of
   17   their representation. Thus, individual lawyers representing CLASS MEMBERS would be
   18   subject to the same rules of professional conduct of the state(s) in which they are licensed
   19   and/or in which they practice. Defendants have not reviewed those various state rules of
   20   professional conduct to determine their precise requirements, as conducting a survey of all
   21   50 or more jurisdictions would be unduly burdensome and disproportionate to the needs of
   22   the case. However, Section 1.2 of the American Bar Association (ABA) Model Rules of
   23   Professional Conduct, which many states model their own rules after, recognizes that
   24   lawyers may reasonably limit the scope of the representation where the client gives
   25   informed                         consent.                                               See
   26   https://www.americanbar.org/groups/professional_responsibility/publications/model_rule
   27   s_of_professional_conduct/model_rules_of_professional_conduct_table_of_contents/.
   28   Model Rule 1.3 also describes a duty to “act with reasonable diligence and promptness in


                        Defendants’ Second Set of RFA Responses             - 103 -Exhibit 6
                                                                                   Page 552
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 278 of 946 Page ID
                                  #:10018



    1   representing a client,” but this duty is limited to the scope of the representation.

    2              In addition, “ORR provides ‘Know Your Rights’ presentations and legal
    3   screenings of unaccompanied alien children to determine potential eligibility for

    4   immigration relief. Information about legal services are also maintained and provided upon

    5   release. In addition, ORR supports pro bono representation and provides ORR-funded

    6   legal representation for children in its long-term foster care program, children released

    7   locally to their care provider facility, those seeking voluntary departure, and those

    8   imminently facing an order of removal or otherwise without reunification options.” See

    9   https://www.acf.hhs.gov/orr/about/ucs/services-provided.        Also, ORR “funds direct
        representation or court appearance support for unaccompanied children.”                Id.   The
   10
        permissible scope of legal services funded by ORR in furtherance of 8 U.S.C. § 1232(5)
   11
        and available to minors in ORR legal custody is governed by contract. “The contracts
   12
        focus on providing post-release direct representation in the nine priority cities, children
   13
        who are released from a shelter locally, and other children according to the solicitation and
   14
        ORR requirements.” See https://www.acf.hhs.gov/orr/about/ucs/services-provided. Id.
   15
        Finally, so that they may exercise their rights, “children in ORR custody have access to
   16
        phones to contact family and legal services.” Id.
   17
        REQUEST FOR ADMISSION NO. 184
   18
   19              REQUEST: Admit that lawyers YOU fund in furtherance of 8 U.S.C.

   20   § 1232(c)(5) would, from time to time, undertake to represent CLASS MEMBERS with

   21   respect to release to PROPOSED CUSTODIANS were YOU to advise them that doing so is

   22   consistent with their federal funding.

   23              OBJECTIONS: Defendants object to this request to the extent it uses
   24   Plaintiffs’ definitions to which Defendants object, as discussed above; specifically,
   25   Defendants object to Plaintiffs’ definitions of the terms CLASS MEMBERS, PROPOSED
   26   CUSTODIANS, and YOU. Defendants also object to this request as calling for speculation.

   27   Defendants object to this request because “[t]he use of RFAs as discovery devices to obtain

   28   new information, particularly when that information may require complex judgments and


                         Defendants’ Second Set of RFA Responses              - 104 -Exhibit 6
                                                                                     Page 553
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 279 of 946 Page ID
                                  #:10019



       6WDIIVHFXUH IDFLOLWLHV DUH FRQVLGHUHG RXWSDWLHQW VHWWLQJV DQG WKXV E\ GHILQLWLRQ DUH QRW
        HTXLSSHG WR VHUYH PLQRUV ZKR KDYH VLJQLILFDQW PHQWDO KHDOWK QHHGV WKDW FDQQRW EH
    
        DGGUHVVHGLQDQRXWSDWLHQWVHWWLQJ+RZHYHUPLQRUVSODFHGLQVWDIIVHFXUHIDFLOLWLHVDWD
    
        PLQLPXPDUHSURYLGHGWKHZHHNO\LQGLYLGXDOFRXQVHOLQJVHUYLFHVDQGWZLFHZHHNO\JURXS
    
        FRXQVHOLQJVHUYLFHVZKLFKDUHGHVFULEHGLQ6HFWLRQRIWKH255*XLGHDVLVFRQVLVWHQW
    
        ZLWK([KLELWRIWKH)ORUHV6HWWOHPHQW$JUHHPHQW
    
       5(48(67)25$'0,66,2112

                   5(48(67 $GPLW WKDW 255 )$&,/,7,(6 WKDW RSHUDWH VHFXUH IDFLOLWLHV DUH QRW
       HTXLSSHG WR SURYLGH PHQWDO KHDOWK VHUYLFHV WR &/$660(0%(56 ZKRP 255GHWHUPLQHV
      KDYH VLJQLILFDQW KHDOWK QHHGV RU SV\FKLDWULF RU SV\FKRORJLFDO LVVXHV WKDW FDQQRW EH
      DGGUHVVHGLQDQRXWSDWLHQW VHWWLQJ

                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWV REMHFW WR 3ODLQWLIIV¶ GHILQLWLRQV RI WKH WHUPV &/$66 0(0%(56 DQG 255
      )$&,/,7,(6
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVW DV ZRUGHG DQG WKHUHIRUH GHQ\ LW $OWHUQDWLYHO\ VXEMHFW WR DQG ZLWKRXW ZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWV VWDWHDVIROORZV'HIHQGDQWVDGPLWWKLVUHTXHVW $VHFXUH
      FDUHSURYLGHULV³DIDFLOLW\ZLWKDSK\VLFDOO\VHFXUHVWUXFWXUHDQGVWDIIDEOHWRFRQWUROYLROHQW
      EHKDYLRU 255 XVHV D VHFXUH IDFLOLW\ DV WKH PRVW UHVWULFWLYH SODFHPHQW RSWLRQ IRU DQ
      XQDFFRPSDQLHGDOLHQFKLOGZKRSRVHVDGDQJHUWRVHOIRURWKHUVRUKDVEHHQFKDUJHGZLWK
      KDYLQJFRPPLWWHGDFULPLQDORIIHQVH$VHFXUHIDFLOLW\PD\EHDOLFHQVHGMXYHQLOHGHWHQWLRQ
      FHQWHURUDKLJKO\VWUXFWXUHGWKHUDSHXWLFIDFLOLW\´ 6HH
      KWWSVZZZDFIKKVJRYRUUUHVRXUFHFKLOGUHQHQWHULQJWKHXQLWHGVWDWHVXQDFFRPSDQLHG
      JXLGHWRWHUPV:KLOHSODFHPHQWLQWRDVHFXUHFDUHSURYLGHULVEDVHGLQSDUWRQWKH8$&¶V
      EHKDYLRUDOFKDOOHQJHVVHFXUHIDFLOLWLHVDUHFRQVLGHUHGRXWSDWLHQWVHWWLQJVDQGDUHJHQHUDOO\
      QRW HTXLSSHG WR VHUYH PLQRUV ZKR KDYH VLJQLILFDQW PHQWDO KHDOWK QHHGV WKDW FDQQRW EH
      DGGUHVVHGLQDQRXWSDWLHQWVHWWLQJ+RZHYHUPLQRUVSODFHGLQVHFXUHIDFLOLWLHV <RORDQG


                         'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV  Exhibit 6
                                                                                         Page 554
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 280 of 946 Page ID
                                  #:10020



       6KHQDQGRDK DUH SURYLGHG UHJXODULQGLYLGXDODQGJURXSFRXQVHOLQJIRU8$&VLQDFFRUGDQFH
        ZLWK255¶VSROLF\7KHFRRSHUDWLYHDJUHHPHQWVZLWK255IRUWKHVHFXUHIDFLOLWLHVVHWD
    
        PLQLPXPUDWLRRIRQHFOLQLFLDQSHU8$&DWHDFKVKHOWHUDQG LQSUDFWLFHWKHUDWLRLV
    
        RIWHQ PXFK ORZHU  (DFK VHFXUH IDFLOLW\ KDV D SV\FKLDWULVW ZKR PDQDJHV WKH 8$&V
    
        PHGLFDWLRQ DQG HYDOXDWHV WKH PLQRUV DV ZHOO D SV\FKRORJLVW ZKR FRQGXFWV HYDOXDWLRQV
    
        $GGLWLRQDORQVLWHPHQWDOKHDOWKVHUYLFHVRUUHIHUUDOVWRDQ57&FDQEHDUUDQJHGDVQHHGHG
    
       5(48(67)25$'0,66,2112

                   5(48(67 $GPLW WKDW DV D PDWWHU RI 32/,&<$1'35$&7,&( 57& PHGLFDO
       3(56211(/ DW 6KLORK 57& GR QRW XVH D VWDQGDUGL]HG PHWULF WR GHWHUPLQHZKHWKHUD
      SDUWLFXODU &/$660(0%(5 LV ³VWDELOL]HG´
                  2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
      3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
      'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 3(56211(/ DQG
      57&V'HIHQGDQWVIXUWKHUREMHFWWRWKHWHUP³VWDELOL]HG´DVLWLVXQGHILQHGDQGYDJXHDQG
      DPELJXRXV
                  5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
      UHTXHVW DV ZRUGHG DQG WKHUHIRUH GHQ\ LW $OWHUQDWLYHO\ VXEMHFW WR DQG ZLWKRXW ZDLYLQJ
      WKHVHREMHFWLRQV'HIHQGDQWVVWDWHDVIROORZV'HIHQGDQWVDGPLWWKLVUHTXHVW
      5(48(67)25$'0,66,2112
   
                    5(48(67 $GPLWWKDW255KDVIDLOHGWRUHOHDVHRUWUDQVIHU &/$660(0%(56
   
        IURP 6KLORK 57& HYHQ DIWHU 6KLORK 57& PHGLFDO 3(56211(/ GHFODUHG VXFK &/$66
   
        0(0%(56 ³VWDELOL]HG´GXHWRDQDOOHJHGGLIILFXOW\LQILQGLQJ OHVVUHVWULFWLYHSODFHPHQWVIRU
   
        WKH &/$660(0%(56
   
                    2%-(&7,216 'HIHQGDQWV REMHFW WR WKLV UHTXHVW WR WKH H[WHQW LW XVHV
   
        3ODLQWLIIV¶ GHILQLWLRQV WR ZKLFK 'HIHQGDQWV REMHFW DV GLVFXVVHG DERYH VSHFLILFDOO\
   
        'HIHQGDQWVREMHFWWR3ODLQWLIIV¶GHILQLWLRQVRIWKHWHUPV&/$660(0%(56 3(56211(/ DQG
   
        57&V'HIHQGDQWVIXUWKHUREMHFWWRWKHWHUP³VWDELOL]HG´DVLWLVXQGHILQHGDQGYDJXHDQG
   


                         'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV  Exhibit 6
                                                                                        Page 555
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 281 of 946 Page ID
                                  #:10021



       DPELJXRXV

                   5(63216(,QOLJKWRIWKHVHREMHFWLRQV'HIHQGDQWVDUHXQDEOHWRDGPLWWKLV
       UHTXHVW DV ZRUGHG DQG WKHUHIRUH GHQ\ LW $OWHUQDWLYHO\ VXEMHFW WR DQG ZLWKRXW ZDLYLQJ
       WKHVHREMHFWLRQV'HIHQGDQWVDGPLWWKLVUHTXHVW,QIRXUFDVHVZKHUHFKLOGUHQDUHFXUUHQWO\

       SODFHGDW6KLORK57&255KDVQRWEHHQDEOHWRWLPHO\VWHSGRZQDPLQRUIURP6KLORK

       EHFDXVH255KDVQRWEHHQDEOHWRILQGDOHVVUHVWULFWLYHDSSURSULDWHSODFHPHQW ,QHDFKRI

       WKHVH FDVHV IRU UHDVRQV EH\RQG 255¶V FRQWURO 255 PDGH LQWHQVLYH HIIRUWV WR WLPHO\

       WUDQVIHU WKH 8$& WR D OHVV UHVWULFWLYH SODFHPHQW EXW FRXOG QRW ILQG VXFK DQ DSSURSULDWH

       SODFHPHQWZLOOLQJWRDFFHSWWKH8$&HYHQRXWVLGHRI255¶VQHWZRUNRIFDUHSURYLGHUV
        7KHUHDVRQVIRUWKLVZHUHYDULHGEXWLQFOXGHGODFNRIDYDLODEOHEHGVWKHIRUPRIOHJDOUHOLHI
   
        DYDLODEOH WR WKH 8$& DQG WKH OLPLWHG DYDLODELOLW\ RI QHFHVVDU\ PHQWDO KHDOWK VXSSRUWV
   
        UHTXLUHGE\WKHFKLOG
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   


                          'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV  Exhibit 6
                                                                                          Page 556
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 282 of 946 Page ID
                                  #:10022



       '$7('$SULO            5HVSHFWIXOO\VXEPLWWHG
                                         -26(3+++817
                                        $VVLVWDQW$WWRUQH\*HQHUDO
                                         &LYLO'LYLVLRQ
    
                                        (51(672+02/,1$
                                         'HSXW\'LUHFWRU2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
    
                                        -())5(<652%,16
                                         'HSXW\'LUHFWRU2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
    
                                        %< V%HQMDPLQ0DUN0RVV
                                         %(1-$0,10$5.0266
                                        :'$1,(/6+,(+
                                       6HQLRU/LWLJDWLRQ&RXQVHO
                                         6+(55<'62$1(6
                                       0$5,1$&67(9(1621
                                       7ULDO$WWRUQH\V
                                         2IILFHRI,PPLJUDWLRQ/LWLJDWLRQ
                                       &LYLO'LYLVLRQ86'HSDUWPHQWRI-XVWLFH
                                       32%R[%HQ)UDQNOLQ6WDWLRQ
                                         :DVKLQJWRQ'&
                                       7HOHSKRQH  
                                         )DFVLPLOH  
   
        $WWRUQH\VIRU'HIHQGDQWV         EHQMDPLQPPRVV#XVGRMJRY
       RIILFLDOFDSDFLW\RQO\
   
   
   
   
   
   
   
   
   
   
   


                       'HIHQGDQWV¶6HFRQG6HWRI5)$5HVSRQVHV  Exhibit 6
                                                                                Page 557
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 283 of 946 Page ID
                                  #:10023




                                Exhibit 7
                                                                     Exhibit 7
                                                                     Page 558
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 284 of 946 Page ID
                                   #:10024



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   United States Department of Justice
     Civil Division
 3   ERNESTO H. MOLINA, JR.
     JEFFREY S. ROBINS
 4   Deputy Directors
     BENJAMIN MARK MOSS
 5   W. DANIEL SHIEH
     Senior Litigation Counsel
 6   SHERRY D. SOANES
     MARINA C. STEVENSON
 7   JONATHAN K. ROSS
     Trial Attorneys
 8   P.O. Box 878
     Ben Franklin Station
 9   Washington, D.C. 20044
     Telephone: (202) 305-9802
10   Facsimile: (202) 305-1890
     daniel.shieh@usdoj.gov
11
     Attorneys for Defendants
12
13                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     LUCAS R. et al,                       )        Case No.: 2-18-CV-05741 DMG (PLA)
15                                         )
                  Plaintiffs,              )
16                                         )        DEFENDANTS’ SUPPLEMENTAL
           v.                              )        OBJECTIONS AND RESPONSES TO
17                                         )
     ALEX AZAR, Secretary of U.S. Dep’t of )        PLAINTIFFS’ REQUESTS FOR
18                                         )        ADMISSIONS
     Health and Human Services, et al.,    )
19                                         )
                  Defendants,              )
20                                         )
                                           )
21                                         )
22
            Defendant Alex Azar, Secretary of the United States Department of Health and
23
     Human Services and Jonathan Hayes, Director of the Office of Refugee Resettlement of
24
     the United States Department of Health and Human Services in their official capacity, by
25
     counsel provide the following supplemental responses to Plaintiffs’ requests for
26
     admissions. Defendants incorporate their objections to the definitions, instructions, and
27
     individual requests for admissions from their original responses.
28
                                                                                                 1

     DEFENDANTS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS FOR ADMISSIONS
                                                                                        Exhibit 7
                                                                                        Page 559
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 285 of 946 Page ID
                                   #:10025



 1   REQUEST FOR ADMISSION NO. 28: Admit that to date HHS has convened fewer
 2   than four hearings on administrative appeal by PROPOSED CUSTODIANS from a denial of a
 3   FAMILY REUNIFICATION APPLICATION.
 4   RESPONSE: To the best of undersigned’s knowledge, since January 1, 2017, no
 5   proposed custodians have requested administrative appeals of the denial of a request for
 6   release, and consequently, that is the number of such administrative appeals that have
 7   been convened within that timeframe. There has been one administrative appeal filed

 8   since January 1, 2017, and it was filed by the UAC through his attorney.

 9
10   REQUEST FOR ADMISSION NO. 29: Admit that HHS has not, as of the PRESENT,

11   reversed a denial of a FAMILY REUNIFICATION APPLICATION on administrative appeal

12   pursuant to § 2.7.8 of the UAC PROGRAM MANUAL.

13   RESPONSE: To the best of undersigned’s knowledge, since January 1, 2017, there have

14   been no reversals on administrative appeal of adverse suitability determinations.

15
16   REQUEST FOR ADMISSION NO. 56: Admit that the Arizona Department of Health

17   Services threatened to revoke the licenses of Southwest Key’s Arizona ORR FACILITIES
     because they failed to provide proof that their employees had undergone required
18
     background checks.
19
     RESPONSE: Defendants maintain their objection that they have insufficient knowledge
20
     to admit or deny Plaintiffs’ requests as worded, and therefore deny them. Where
21
     Defendants are not a party to licensing agreements or citations issued by state licensing
22
     inspectors they would have to rely on representations by third parties and would not have
23
     personal knowledge sufficient to provide an admission or denial. Defendants maintain
24
     their position that Plaintiffs should seek this information from licensing officials in the
25
     state of Arizona directly.
26
     In the spirit of mutual cooperation, however, Defendants admit that they had been made
27
     aware that Arizona Department of Health Services had threatened to revoke the licenses
28
                                                                                                   2

     DEFENDANTS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS FOR ADMISSIONS
                                                                                         Exhibit 7
                                                                                         Page 560
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 286 of 946 Page ID
                                   #:10026



 1   of Southwest Key’s Arizona ORR facilities. Defendants, to the extent that they had been
 2   made aware of this situation, deny that Arizona Department of Health Services made
 3   these threats because Southwest Key failed to provide proof that their employees had
 4   undergone required background checks.
 5
 6   REQUEST FOR ADMISSION NO. 57: Admit that Texas state inspectors have cited
 7   ORR FACILITIES over 400 times for violations of state law and regulations addressing the

 8   health and safety of detained CHILDREN.

 9   RESPONSE: Defendants maintain their objection that they have insufficient knowledge

10   to admit or deny Plaintiffs’ requests as worded, and therefore deny them. Where

11   Defendants are not a party to licensing agreements or citations issued by state licensing

12   inspectors they would have to rely on representations by third parties and would not have

13   personal knowledge sufficient to provide an admission or denial. Defendants maintain

14   their position that Plaintiffs should seek this information from licensing officials in the

15   state of Texas directly.

16   In the spirit of mutual cooperation, however, Defendants admit that they had been made

17   aware that the Texas Department of Family and Protective Services have cited ORR
     FACILITIES for violations of state law and regulations addressing the health and safety of
18
     detained CHILDREN. However, Defendants continue to deny this request due to lack of
19
     knowledge by ORR regarding the exact number of citations Texas care providers may
20
     have received from Texas state licensing inspectors.
21
22
23
24
25
26
27
28
                                                                                                   3

     DEFENDANTS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS FOR ADMISSIONS
                                                                                         Exhibit 7
                                                                                         Page 561
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 287 of 946 Page ID
                                   #:10027



 1   DATED: July 10, 2019             Respectfully submitted,
                                      JOSEPH H. HUNT
 2                                    Assistant Attorney General
 3                                    Civil Division
 4                                    ERNESTO H. MOLINA
 5                                    JEFFREY S. ROBINS
                                      Deputy Director, Office of Immigration Litigation
 6
 7                                    BY: /s/ W. Daniel Shieh
                                      BENJAMIN MARK MOSS
 8                                    W. DANIEL SHIEH
 9                                    Senior Litigation Counsel
                                      SHERRY D. SOANES
10                                    MARINA C. STEVENSON
11                                    JONATHAN K. ROSS
                                      Trial Attorneys
12                                    Office of Immigration Litigation
13                                    Civil Division, U.S. Department of Justice
                                      P.O. Box 878, Ben Franklin Station
14                                    Washington, DC 20044
15                                    Telephone: (202) 305-9802
                                      Facsimile: (202) 305-1890
16   Attorneys for Defendants         daniel.shieh@usdoj.gov
      (official capacity only)
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                            4

     DEFENDANTS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS FOR ADMISSIONS
                                                                                    Exhibit 7
                                                                                    Page 562
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 288 of 946 Page ID
                                   #:10028



 1                                CERTIFICATE OF SERVICE
 2          I certify that on July 10, 2019, I caused the foregoing to be served on
 3   representatives of all parties’ counsel by email.
 4
 5                                      /s/ W. Daniel Shieh
                                        W. DANIEL SHIEH
 6                                      Senior Litigation Counsel
 7                                      U.S. Department of Justice
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                              5

     DEFENDANTS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES TO PLAINTIFFS’ REQUESTS FOR ADMISSIONS
                                                                                      Exhibit 7
                                                                                      Page 563
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 289 of 946 Page ID
                                  #:10029




                                Exhibit 8
                                                                     Exhibit 8
                                                                     Page 564
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 290 of 946 Page ID
                                  #:10030




                                                                     Exhibit 8
                                                                     Page 565
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 291 of 946 Page ID
                                  #:10031




                                                                     Exhibit 8
                                                                     Page 566
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 292 of 946 Page ID
                                  #:10032




                                                                     Exhibit 8
                                                                     Page 567
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 293 of 946 Page ID
                                  #:10033




                                                                     Exhibit 8
                                                                     Page 568
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 294 of 946 Page ID
                                  #:10034




                                                                     Exhibit 8
                                                                     Page 569
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 295 of 946 Page ID
                                  #:10035




                                                                     Exhibit 8
                                                                     Page 570
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 296 of 946 Page ID
                                  #:10036




                                                                     Exhibit 8
                                                                     Page 571
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 297 of 946 Page ID
                                  #:10037




                                                                     Exhibit 8
                                                                     Page 572
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 298 of 946 Page ID
                                  #:10038




                                                                     Exhibit 8
                                                                     Page 573
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 299 of 946 Page ID
                                  #:10039




                                                                     Exhibit 8
                                                                     Page 574
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 300 of 946 Page ID
                                  #:10040




                                                                     Exhibit 8
                                                                     Page 575
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 301 of 946 Page ID
                                  #:10041




                                                                     Exhibit 8
                                                                     Page 576
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 302 of 946 Page ID
                                  #:10042




                                                                     Exhibit 8
                                                                     Page 577
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 303 of 946 Page ID
                                  #:10043




                                                                     Exhibit 8
                                                                     Page 578
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 304 of 946 Page ID
                                  #:10044




                                                                     Exhibit 8
                                                                     Page 579
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 305 of 946 Page ID
                                  #:10045




                                                                     Exhibit 8
                                                                     Page 580
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 306 of 946 Page ID
                                  #:10046




                                                                     Exhibit 8
                                                                     Page 581
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 307 of 946 Page ID
                                  #:10047




                                                                     Exhibit 8
                                                                     Page 582
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 308 of 946 Page ID
                                  #:10048




                                                                     Exhibit 8
                                                                     Page 583
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 309 of 946 Page ID
                                  #:10049




                                                                     Exhibit 8
                                                                     Page 584
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 310 of 946 Page ID
                                  #:10050




                                                                     Exhibit 8
                                                                     Page 585
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 311 of 946 Page ID
                                  #:10051




                                                                     Exhibit 8
                                                                     Page 586
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 312 of 946 Page ID
                                  #:10052




                                                                     Exhibit 8
                                                                     Page 587
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 313 of 946 Page ID
                                  #:10053




                                                                     Exhibit 8
                                                                     Page 588
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 314 of 946 Page ID
                                  #:10054




                                                                     Exhibit 8
                                                                     Page 589
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 315 of 946 Page ID
                                  #:10055




                                                                     Exhibit 8
                                                                     Page 590
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 316 of 946 Page ID
                                  #:10056




                                                                     Exhibit 8
                                                                     Page 591
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 317 of 946 Page ID
                                  #:10057




                                                                     Exhibit 8
                                                                     Page 592
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 318 of 946 Page ID
                                  #:10058




                                                                     Exhibit 8
                                                                     Page 593
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 319 of 946 Page ID
                                  #:10059




                                                                     Exhibit 8
                                                                     Page 594
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 320 of 946 Page ID
                                  #:10060




                                                                     Exhibit 8
                                                                     Page 595
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 321 of 946 Page ID
                                  #:10061




                                                                     Exhibit 8
                                                                     Page 596
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 322 of 946 Page ID
                                  #:10062




                                                                     Exhibit 8
                                                                     Page 597
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 323 of 946 Page ID
                                  #:10063




                                                                     Exhibit 8
                                                                     Page 598
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 324 of 946 Page ID
                                  #:10064




                                                                     Exhibit 8
                                                                     Page 599
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 325 of 946 Page ID
                                  #:10065




                                                                     Exhibit 8
                                                                     Page 600
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 326 of 946 Page ID
                                  #:10066




                                                                     Exhibit 8
                                                                     Page 601
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 327 of 946 Page ID
                                  #:10067




                                                                     Exhibit 8
                                                                     Page 602
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 328 of 946 Page ID
                                  #:10068




                                                                     Exhibit 8
                                                                     Page 603
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 329 of 946 Page ID
                                  #:10069




                                                                     Exhibit 8
                                                                     Page 604
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 330 of 946 Page ID
                                  #:10070




                                                                     Exhibit 8
                                                                     Page 605
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 331 of 946 Page ID
                                  #:10071




                                                                     Exhibit 8
                                                                     Page 606
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 332 of 946 Page ID
                                  #:10072




                                                                     Exhibit 8
                                                                     Page 607
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 333 of 946 Page ID
                                  #:10073




                                                                     Exhibit 8
                                                                     Page 608
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 334 of 946 Page ID
                                  #:10074




                                                                     Exhibit 8
                                                                     Page 609
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 335 of 946 Page ID
                                  #:10075




                                                                     Exhibit 8
                                                                     Page 610
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 336 of 946 Page ID
                                  #:10076




                                                                     Exhibit 8
                                                                     Page 611
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 337 of 946 Page ID
                                  #:10077




                                                                     Exhibit 8
                                                                     Page 612
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 338 of 946 Page ID
                                  #:10078




                                                                     Exhibit 8
                                                                     Page 613
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 339 of 946 Page ID
                                  #:10079




                                                                     Exhibit 8
                                                                     Page 614
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 340 of 946 Page ID
                                  #:10080




                                                                     Exhibit 8
                                                                     Page 615
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 341 of 946 Page ID
                                  #:10081




                                Exhibit 9
                                                                     Exhibit 9
                                                                     Page 616
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 342 of 946 Page ID
                                   #:10082
                                      &21),'(17,$/


                                                                              Page 1
 1                 UNITED STATES DISTRICT COURT
 2                CENTRAL DISTRICT OF CALIFORNIA
 3                       WESTERN DIVISION
 4
 5    _____________________________
                                   )
 6    LUCAS R., et al.,            )
                                   )
 7           Plaintiffs,           )
                                   )                     Case No.
 8    vs.                          )
                                   )                     2:18-cv-05741
 9    ALEX AZAR, Secretary of U.S. )                     DMG-PLA
      Department of Health and     )
10    Human Services, et al.,      )
                                   )
11           Defendants.           )
      _____________________________)
12
13
14                             CONFIDENTIAL
15
16                DEPOSITION OF STEPHEN ANTKOWIAK
17                        Washington, DC
18                       October 28, 2019
19
20
21
22
23
24    Reported by: John L. Harmonson, RPR
25    Job No. 170113

                           76*5HSRUWLQJ:RUOGZLGH        Exhibit 9
                                                                         Page 617
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 343 of 946 Page ID
                                   #:10083
                                      &21),'(17,$/


                                                                               Page 159
 1                  So I think they're going to be
 2    looking, again, at the information contained in
 3    the case manager's notes and the clinician's
 4    notes, conversations during the case staffings,
 5    what's occurring with that individual.                        If there
 6    are any potential SIRs that may have come in
 7    regarding that minor, and having discussions with
 8    the staff and the recommendations from the
 9    facility that are made to ORR staff.
10          Q.      And are children involved in that
11    process at all?
12          A.      I mean, they're certainly going to be
13    interviewed by the facility staff during that
14    process by the clinicians and the case managers.
15          Q.      And does that interview happen before
16    they're stepped up to the RTC?
17          A.      It certainly should be.
18          Q.      Do you know whether it usually is?
19          A.      I don't know.             I would have to ask my
20    staff for history.
21          Q.      Do you know whether family members are
22    involved in that process at all?
23          A.      Again, I don't know.                   I would have to
24    ask my staff, but ideally they should be.
25          Q.      What about a child's attorney, if they

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 9
                                                                           Page 618
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 344 of 946 Page ID
                                   #:10084
                                      &21),'(17,$/


                                                                        Page 160
 1    have one?
 2          A.      Yes, ideally it would make sense to
 3    talk to them.       But I would have to look at the
 4    policy or the procedures.
 5          Q.      Do decisions to place a kid in RTC, do
 6    they ever get escalated to you?
 7          A.      They haven't while I've been there.
 8    Actually, that's not true.                 So I have been
 9    involved in one case where they were trying to
10    identify an out-of-network placement for a child.
11    So I was involved in those discussions, but they
12    didn't seek my approval.                They were just giving
13    me a status update on what was going on with this
14    individual.
15          Q.      Why did this case merit updating you
16    on the status of it?
17          A.      Because they were trying to identify
18    an appropriate placement.                 First they ended up
19    identifying an out-of-network placement for this
20    individual.
21          Q.      So are you commonly involved in the
22    discussion if a child is going to be placed in an
23    out-of-network facility?
24          A.      I would like to be generally if that's
25    going to be the case.             That one was a

                           76*5HSRUWLQJ:RUOGZLGH     Exhibit 9
                                                                      Page 619
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 345 of 946 Page ID
                                   #:10085
                                      &21),'(17,$/


                                                                        Page 277
 1                  ACKNOWLEDGMENT OF DEPONENT
 2

 3          I, STEPHEN ANTKOWIAK, have read or have had
 4    the foregoing testimony read to me and hereby
 5    certify that it is a true and correct
 6    transcription of my testimony with the exception
 7    of any attached corrections or changes.
 8

 9

10    ______________________________
11    STEPHEN ANTKOWIAK
12    [ ] No corrections
13    [ ] Correction sheet(s) enclosed
14

15          SUBSCRIBED AND SWORN TO BEFORE ME, the
16    undersigned authority, by the witness, STEPHEN
17    ANTKOWIAK, on this the _____ day of
18    ___________________, _______.
19

20

21

22

23

24

25


                           76*5HSRUWLQJ:RUOGZLGH     Exhibit 9
                                                                      Page 620
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 346 of 946 Page ID
                                   #:10086
                                      &21),'(17,$/


                                                                        Page 278
 1                      C E R T I F I C A T E
 2

 3    DISTRICT OF COLUMBIA
 4                 I, JOHN L. HARMONSON, a Notary Public
 5    within and for the District of Columbia, do
 6    hereby certify:
 7                 That STEPHEN ANTKOWIAK, the witness
 8    whose deposition is hereinbefore set forth, was
 9    duly sworn or affirmed by me and that such
10    deposition is a true record of the testimony
11    given by such witness.
12                 That if the foregoing pertains to a
13    federal case, before completion of the
14    proceedings, review and signature of the
15    transcript [x] was [ ] was not requested.
16                 I further certify that I am not related
17    to any of the parties to this action by blood or
18    marriage; and that I am in no way interested in
19    the outcome of this matter.
20                 IN WITNESS WHEREOF, I have hereunto set
21    my hand this 7th day of November, 2019.
22

23

                               ______________________________
24                             JOHN L. HARMONSON, RPR
                               My commission expires: 11/14/20
25


                           76*5HSRUWLQJ:RUOGZLGH     Exhibit 9
                                                                      Page 621
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 347 of 946 Page ID
                                  #:10087




                               Exhibit 10
                                                                    Exhibit 10
                                                                     Page 622
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 348 of 946 Page ID
                                 Confidential
                                   #:10088
                                                                             Page 1
·1· · · · · · · · UNITED STATES DISTRICT COURT
·2· · · · · · · ·CENTRAL DISTRICT OF CALIFORNIA
·3· · · · · · · · · · · WESTERN DIVISION
·4
·5· ---------------------------------x
·6· LUCAS R., et al.,· · · · · · · · · · Case No.
·7· · · · ·Plaintiffs,· · · · · · · · · ·2:18-cv-05741
·8· v.
·9· ALEX AZAR, Secretary of U.S.
10· Department of Health and Human
11· Services, et al.,
12· · · · ·Defendants.
13· ---------------------------------x
14
15
16
17· · · · · · · · * C O N F I D E N T I A L *
18· · · · · ·DEPOSITION OF MICHAEL BARTHOLOMEW, MD
19· · · · · · · · · · · Washington, D.C.
20· · · · · · · · · · · December 3, 2019
21
22
23
24
25· · Job No. 170115

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 623
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 349 of 946 Page ID
                                 Confidential
                                   #:10089
                                                                            Page 43
·1· ·what we prefer.· So those announcements are out.
·2· ·They're open until filled.
·3· · · · ·We suspect that after the major holidays, come
·4· ·springtime, then people are going to start
·5· ·gravitating toward filling those positions, with
·6· ·probably the anticipation of relocating, if that's
·7· ·what's needed, during the summer.· Again, most people
·8· ·do not like to move during the holidays.
·9· · · · ·We've tried to bring on people around this
10· ·time, and we haven't been successful; however, given
11· ·the springtime, people tend to start thinking about
12· ·relocations and changes, particularly those with
13· ·families and children.
14· · · · ·So we hope by the end of the summer that we'll
15· ·have all those positions filled.
16· · · · ·Q.· And is there a reason that you focus on
17· ·Commissioned Corps officers for these positions?
18· · · · ·A.· Well, some of the positions, my
19· ·understanding, some of the positions are physicians.
20· ·And ACF, my understanding, is that ACF doesn't have
21· ·the pay authority that some of the other agencies do
22· ·to hire civil servants as a physician, at least
23· ·that's what I recall.
24· · · · ·So it's easier to bring in a Commissioned
25· ·Corps physician.· That's why all the physicians

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 624
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 350 of 946 Page ID
                                 Confidential
                                   #:10090
                                                                            Page 44
·1· ·within ORR are Commissioned Corps officers.· And I
·2· ·think, overall, it's easier to fill positions through
·3· ·Commissioned Corps than it is civil servants, and
·4· ·it's more efficient.
·5· · · · ·Q.· Why is it more efficient?
·6· · · · ·A.· Because I could write up orders,
·7· ·relocation requests for personnel action to
·8· ·Commissioned Corps, and, once I get all the paperwork
·9· ·done and completed, typically 30 days to issue orders
10· ·for that officer to relocate, which I don't think
11· ·you'll find in the civil service.· You can't move an
12· ·officer that quickly.· You can't move somebody that
13· ·quickly, I don't believe.
14· · · · · · ·MS. WELCH:· Okay.· Why don't we take a
15· ·break.· We've been going about an hour.
16· · · · ·(Proceedings recessed at 10:34 a.m.)
17· · · · ·(In session at 10:44 a.m.)
18· · · · · · ·THE WITNESS:· I have something to clarify.
19· ·BY MS. WELCH:
20· · · · ·Q.· Oh, sure.
21· · · · ·A.· So you asked whether I had been deposed
22· ·before.
23· · · · ·Q.· Okay.
24· · · · ·A.· I have.
25· · · · ·Q.· Oh, okay.

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 625
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 351 of 946 Page ID
                                 Confidential
                                   #:10091
                                                                            Page 83
·1· ·The system, the medical module and the portal, is set
·2· ·up so when there's something that is entered into the
·3· ·system in a certain way, then an email will be
·4· ·generated, auto-notification to our system.
·5· · · · ·For instance, if someone was to enter in
·6· ·tuberculosis, we will get auto-notified that someone
·7· ·entered in tuberculosis as a working diagnosis, and
·8· ·we will follow that up.· We will identify the child;
·9· ·we'll look at the record; we'll look at the current
10· ·medical evaluation and make a determination on what
11· ·needs to be done next.
12· · · · ·Chicken pox is the same way, otherwise known
13· ·as varicella.· So a lot of the communicable diseases
14· ·that we are getting concerned about we would see
15· ·auto-notifications for -- STDs, HIV, Hep, all that
16· ·stuff.· SIRs will come into our system as well.· So
17· ·SIRs are a product of the policy group; they are not
18· ·owned by us.· However, programs -- and there's, I
19· ·think, some confusion about what is an SIR and what
20· ·needs to be entered in as an SIR.
21· · · · ·I think some programs are instructed to throw
22· ·everything and anything into an SIR, which then comes
23· ·into our resource mailbox, which then we have to
24· ·review and see if there's anything actionable on it.
25· · · · ·Q.· So you're getting -- however policy is

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 626
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 352 of 946 Page ID
                                 Confidential
                                   #:10092
                                                                            Page 85
·1· ·refusing psychotropic medications, it's mainly noted,
·2· ·but if we see it happening more times than not, then
·3· ·we'll say -- we'll instruct the program -- we'll
·4· ·provide guidance to the program to reach out to the
·5· ·mental health provider to let them know that the
·6· ·child is refusing the medications and to review the
·7· ·current care being provided and make changes, if
·8· ·appropriate.
·9· · · · ·Q.· So refusing to take meds constitutes an
10· ·SIR?
11· · · · ·A.· Not really, but folks will -- programs
12· ·will put that in an SIR.· I don't think it meets that
13· ·standard criteria of why an SIR should be
14· ·implemented.
15· · · · ·Q.· Did you -- when you first came on the job
16· ·or since, have you received any specific training for
17· ·the job?
18· · · · ·A.· Aside from what the job entailed, I mean,
19· ·there's a -- I wouldn't say there's a training, you
20· ·have a week of training or two weeks of training,
21· ·nothing as standardized as that, but there's an
22· ·onboarding process that we use to get people up to --
23· ·up to the task of what we need them to do.
24· · · · ·I would say a lot of the difficulties is
25· ·managing mass volumes and email notifications and how

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 627
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 353 of 946 Page ID
                                 Confidential
                                   #:10093
                                                                           Page 211
·1· · · · · · · · ACKNOWLEDGMENT OF DEPONENT
·2
·3· · · · · · I, MICHAEL BARTHOLOMEW, MD, do hereby
·4· ·acknowledge that I have read and examined the
·5· ·foregoing testimony and that the same is a true,
·6· ·correct and complete transcription of the testimony
·7· ·given by me, with the exception of the noted
·8· ·corrections, if any, appearing on the attached errata
·9· ·page(s).
10· · __________· · · ·____________________________
11· · DATE· · · · · · ·MICHAEL BARTHOLOMEW, MD
12
13
14· ·Subscribed and sworn to before me this _____ day of
15· ·_____________________, 20_____              .
16· ·___________________________________ (Notary Public)
17· ·My Commission expires: _______________________
18
19
20
21
22
23
24
25

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 628
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 354 of 946 Page ID
                                 Confidential
                                   #:10094
                                                                           Page 214
·1· · · · · · · · · · C E R T I F I C A T E
·2
·3· · · · · I, LINDA S. KINKADE, Registered Diplomate
·4· ·Reporter, Certified Realtime Reporter, Registered
·5· ·Merit Reporter, Certified Shorthand Reporter, and
·6· ·Notary Public, do hereby certify that prior to the
·7· ·commencement of examination the deponent herein was
·8· ·duly sworn by me to testify truthfully under penalty
·9· ·of perjury.
10· · · · · I FURTHER CERTIFY that the foregoing is a true
11· ·and accurate transcript of the proceedings as reported
12· ·by me stenographically to the best of my ability.
13· · · · · I FURTHER CERTIFY that I am neither counsel for
14· ·nor related to nor employed by any of the parties to
15· ·this case and have no interest, financial or
16· ·otherwise, in its outcome.
17· · · · · IN WITNESS WHEREOF, I have hereunto set my hand
18· ·and affixed my notarial seal this 13th day of December,
19· ·2019.
20· · · · · My commission expires:· July 31, 2022
21
22· ·_______________________________
23· ·NOTARY PUBLIC IN AND FOR
24· ·THE DISTRICT OF COLUMBIA
25

                                                                     Exhibit 10
                     TSG Reporting - Worldwide· · 877-702-9580        Page 629
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 355 of 946 Page ID
                                  #:10095




                               Exhibit 11
                                                                    Exhibit 11
                                                                     Page 630
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 356 of 946 Page ID
                                   #:10096
                                        &RQILGHQWLDO


                                                                           Page 1
 1               UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
 2                      Western Division
 3    - - - - - - - - - - - - - -+
                                 |
 4    LUCAS, R., et al.,         |
                                 |
 5              Plaintiffs,      |   Case Number:
                                 |
 6      vs.                      |   2:18-cv-05741
                                 |
 7    ALEX AZAR, Secretary of    |
      U.S. Department of Health |
 8    and Human Services, et al.,|
                                 |
 9              Defendants.      |
                                 |
10    - - - - - - - - - - - - - -+
11
12                     ***CONFIDENTIAL***
13               Rule 30(b)(6) Deposition of the
14               Office of Refugee Resettlement,
15        by and through its designated representative,
16                MICHAEL E. BARTHOLOMEW, M.D.
17                      Washington, D.C.
18                  Friday, February 28, 2020
19                          9:00 a.m.
20
21
22
23    Job No. 177427
24    Reported by: Laurie Donovan, RPR, CRR, CLR
25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 11
                                                                      Page 631
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 357 of 946 Page ID
                                   #:10097
                                        &RQILGHQWLDO


                                                                             Page 43
 1          ahead and answer.
 2                        In addition, we also object as
 3          outside the noticed topics, so you can answer
 4          in your personal knowledge.
 5                        THE WITNESS:                 So sorry to do this
 6          one more time.          I'm trying to maneuver
 7          through this --
 8    BY MS. SHUM:
 9          Q      Please allow me to restate the question.
10          A      Excellent.
11          Q      ORR is not required to go through any
12    sort of formal public rulemaking process in order
13    to update or revise its internal agency policies;
14    is that correct?
15                        MR. MOSS:           And for a clear record,
16          the objections are to scope and to the extent
17          it calls for a legal conclusion.
18                        You can answer.
19                        THE WITNESS:                 I'm not -- I would
20          say that my understanding is that public
21          viewing -- just for clarification, you're
22          referencing whether these policies need to
23          go, for instance, in an FRN for public
24          comment before implementing?
25


                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 11
                                                                         Page 632
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 358 of 946 Page ID
                                   #:10098
                                        &RQILGHQWLDO


                                                                              Page 44
 1    BY MS. SHUM:
 2          Q      Correct, mm-hmm.
 3          A      My understanding is they don't, but in
 4    my personal capacity, that's something that I
 5    don't, as a division director, have any expertise
 6    in, but my understanding is that they don't.
 7          Q      How does ORR communicate updates or
 8    revisions to its policies to all of its federal
 9    staff?
10          A      Policies --
11                        MR. MOSS:           Object to the scope of
12          that question as being outside the scope of
13          the noticed topics that Dr. Bartholomew has
14          been prepared to testify.
15                        You can answer in your personal
16          knowledge.
17                        THE WITNESS:                 So policies that are
18          updated or created and advanced are
19          typically -- current, current structure is
20          that the ORR internal staff will have the
21          opportunity to review and comment.
22                        Once final, there is a training and
23          review of those policies so that ORR staff
24          understands what the either new policy is or
25          what the changes are to the current policy,

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 11
                                                                         Page 633
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 359 of 946 Page ID
                                   #:10099
                                        &RQILGHQWLDO


                                                                             Page 46
 1          understanding the policies and adhering to
 2          our policies and procedures.
 3    BY MS. SHUM:
 4          Q      Is the Manual of Procedures or the MAP,
 5    is that intended to offer more specific items to
 6    ORR's care providers and grantees about how those
 7    policies and practices are supposed to be
 8    implemented?
 9          A      That's my understanding, yes.
10          Q      And there is an expectation that all of
11    the provider staff should be familiar with and
12    compliant with all of the guidance that is
13    contained in the MAP; is that correct?
14          A      That's my understanding.
15          Q      Is the MAP updated every single time
16    that the ORR policy is updated?
17                        MR. MOSS:           Objection to the scope.
18                        You can answer in your personal
19          knowledge.
20                        THE WITNESS:                 Personally, I would
21          say that the MAP is not -- it's not a
22          one-for-one meeting that the policy is
23          updated or changed.               I think that they do
24          their due diligence and try to update the
25          MAP, if applicable, to any updated policy

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 11
                                                                         Page 634
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 360 of 946 Page ID
                                   #:10100
                                         &RQILGHQWLDO


                                                                               Page 47
 1          changes, any new policies.                      I think there's
 2          probably a lag time of getting any type of
 3          procedures associated with those policies to
 4          provide guidance to the programs.
 5    BY MS. SHUM:
 6          Q      And how does ORR communicate updates to
 7    the MAP to its care providers and grantees and
 8    their staff?
 9                        MR. MOSS:            Objection to the scope.
10          Outside the noticed topics.
11                        You can answer in your personal
12          knowledge.
13                        THE WITNESS:                  Typically, again
14          through email communications and distribution
15          of the notice that procedures have been
16          updated or there are new procedures, et
17          cetera.
18    BY MS. SHUM:
19          Q      So other than the ORR Policy Guide and
20    the MAP, does ORR generate other written documents
21    that outline the expectations for ORR staff and
22    its care providers?
23          A      Can you repeat the question one more
24    time?
25          Q      Sure.      So other than the ORR Policy

                           76*5HSRUWLQJ:RUOGZLGH        Exhibit 11
                                                                            Page 635
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 361 of 946 Page ID
                                   #:10101
                                         &RQILGHQWLDO


                                                                         Page 118
 1    governing distribution of medications to
 2    populations that would encompass unaccompanied
 3    children, they need to incorporate those as well.
 4          Q      So the --
 5          A      I'm sorry.          That, that goes toward the
 6    licensure in particular.
 7          Q      I apologize for interrupting.
 8                 So the ORR policy reflected in 3.4.4
 9    would essentially map onto the existing state law
10    requirements and licensing requirements that would
11    apply related to the administration and the
12    prescription of psych meds?
13          A      That's correct.
14                        MR. MOSS:            Objection; vague.
15    BY MS. SHUM:
16          Q      Okay.      Does ORR have a policy or
17    practice that children should receive mental
18    health services prior to being administrated
19    psychotropic medications?
20          A      Can you repeat that again?
21          Q      Absolutely.           Does ORR have a policy or
22    practice that children should receive mental
23    health services or interventions prior to being
24    prescribed and administered psychotropic
25    medications?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 11
                                                                       Page 636
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 362 of 946 Page ID
                                   #:10102
                                        &RQILGHQWLDO


                                                                        Page 255
 1

 2

 3

 4

 5

 6                     ACKNOWLEDGEMENT OF WITNESS
 7                        I, Michael E. Bartholomew, M.D., do
 8          hereby acknowledge that I have read and
 9          examined the foregoing testimony, and the
10          same is a true, correct and complete
11          transcription of the testimony given by me,
12          and any corrections appear on the attached
13          Errata sheet signed by me.
14

15

16    __________________ ______________________________
17    (DATE)                    (SIGNATURE)
18

19

20

21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 11
                                                                      Page 637
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 363 of 946 Page ID
                                   #:10103
                                        &RQILGHQWLDO


                                                                           Page 257
 1
 2
 3
 4
 5    CERTIFICATE OF SHORTHAND REPORTER -- NOTARY PUBLIC
 6                   I, Laurie Donovan, Registered
           Professional Reporter, Certified Realtime
 7         Reporter, and notary public for the District
           of Columbia, the officer before whom the
 8         foregoing deposition was taken, do hereby
           certify that the foregoing transcript is a
 9         true and correct record of the testimony
           given; that said testimony was taken by me
10         stenographically and thereafter reduced to
           typewriting under my supervision; and that I
11         am neither counsel for, related to, nor
           employed by any of the parties to this case
12         and have no interest, financial or otherwise,
           in its outcome.
13
                      IN WITNESS WHEREOF, I have hereunto
14          set my hand and affixed my notarial seal this
            11th day of March 2020.
15
16          My commission expires:                     March 14, 2022
17

            Laurie Donovan
18
19    _____________________________
20    LAURIE DONOVAN
      NOTARY PUBLIC IN AND FOR
21    THE DISTRICT OF COLUMBIA
22
23
24
25


                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 11
                                                                         Page 638
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 364 of 946 Page ID
                                  #:10104




                               Exhibit 12
                                                                    Exhibit 12
                                                                     Page 639
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 365 of 946 Page ID
                                   #:10105

                                                                                 Page 1
 1                                     Confidential
 2                  FOR THE UNITED STATES DISTRICT COURT
 3    CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 4                     Case No.          2:18-CV-05741-MG-PLA
 5

 6    ______________________________
 7    LUCAS R., et al.,                                                )
 8                   Plaintiffs,                                       )
 9             v.                                                      )
10    ALEX AZAR, Secretary of U.S.                                     )
11    Department of Health and                                         )
12    Human Services, et al.,                                          )
13                   Defendants.                                       )
14    ______________________________
15                                     CONFIDENTIAL
16                         DEPOSITION OF TOBY BISWAS
17                                 Washington, D.C.
18                                 November 13, 2019
19

20

21

22

23

24    REPORTED BY:       Barbara DeVico, CRR, RMR
25    JOB NO. 170311

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 12
                                                                            Page 640
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 366 of 946 Page ID
                                   #:10106

                                                                                Page 69
 1                                    Confidential
 2    the basis of a decision and then the last paragraph
 3    from the page, the care provider documents the
 4    basis for stepping up or stepping down a UAC into
 5    or from a secure or staff secure care provider in
 6    the UAC's case file and provides the information to
 7    the youth's attorney of record, legal service
 8    provider or child advocate on demand.
 9               Q.        That doesn't say the child, does it?
10               A.        "When a UAC is stepped up to a more
11    restrictive setting, secure, staff secure or RTC
12    facility, he or she is provided with a notice of
13    placement and restrictive setting in language he or
14    she understands within a reasonable time either
15    before or after ORR's placement decision."
16               Q.        Okay.        So the first sentence that
17    you read refers to the documentation that the care
18    provider has collected, I guess, or that's the
19    basis for the step-up or step-down?                            And that
20    that's provided to, on demand to the attorney,
21    legal services provider or child advocate; correct?
22               A.        Correct.
23               Q.        Okay.        And what the child is
24    provided in the second sentence is the notice,
25    right?

                          TSG Reporting - Worldwide   877-702-9580          Exhibit 12
                                                                             Page 641
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 367 of 946 Page ID
                                   #:10107

                                                                          Page 70
 1                                    Confidential
 2               A.        Yes.
 3               Q.        And so the notice does not contain
 4    all the care provider documentation, does it?
 5               A.        It provides a summary of the
 6    information.
 7               Q.        Right.         And it doesn't provide all
 8    the documentation, does it?
 9               A.        The notice does not.
10               Q.        Okay.        Would you agree that the
11    information that's referred to in the first
12    sentence that would be provided to a youth's
13    attorney, et cetera, on demand would be more
14    detailed and comprehensive than the summary that's
15    in the notice of placement?
16               A.        It may.
17                              MR. WHITE:            Now we can take a
18                    break.
19                                        (Recess)
20                              MR. WHITE:            We're back on the
21                    record.
22    BY MR. WHITE:
23               Q.        So we were just talking about the
24    section of the policy guide that talks about
25    information provided to children in a 30-day

                          TSG Reporting - Worldwide   877-702-9580   Exhibit 12
                                                                      Page 642
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 368 of 946 Page ID
                                   #:10108

                                                                          Page 190
 1                                     Confidential
 2               A.        That would be something that would
 3    be under the evaluation of the licensed
 4    psychologist or psychiatrist to determine.
 5               Q.        So you don't know what criteria are
 6    used?
 7               A.        Well, we would -- the four criteria
 8    that are listed in this policy are the reasons why
 9    a transfer would happen.                   I think the individual
10    factors in an individual case would be something
11    that would be made by the professional judgment of
12    a licensed psychologist or psychiatrist.
13               Q.        So given that the children are in
14    ORR custody, I'm trying to understand the
15    difference between outpatient and inpatient in this
16    context.
17               A.        So if the services couldn't be -- if
18    the child had a mental health need that we couldn't
19    just address by having the child go to a
20    psychologist in the community a couple of times a
21    week for therapy sessions or have that therapist
22    come to the shelter, for instance, that their needs
23    couldn't be handled in that manner, that they
24    needed a full residential treatment center, the
25    resources that those types of programs have, then

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 12
                                                                        Page 643
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 369 of 946 Page ID
                                   #:10109

                                                                            Page 191
 1                                    Confidential
 2    the child would be transferred.
 3               Q.        And are the case managers involved
 4    in that determination at all, or is it exclusively
 5    that of a psychologist or psychiatrist?
 6               A.        The case managers are kind of
 7    running down the paperwork.                     But the psychologists
 8    and psychiatrists are the ones that make the
 9    decision.
10               Q.        So the decision whether outpatient
11    or inpatient is appropriate, the case manager has
12    no role in that decision other than running down
13    the paperwork?
14               A.        More or less, yes.
15               Q.        Well, when you say it that way, I
16    need to understand what the "less" is.                         What would
17    be the case manager's role?
18               A.        I mean, they would be -- they're
19    managing the child's general case outside their
20    sort of, the mental health piece of it.                         So they
21    would be trying to connect the parties that need to
22    talk in these scenarios.
23               Q.        Okay.        But are they making
24    recommendations, inpatient versus outpatient?
25               A.        No.

                          TSG Reporting - Worldwide   877-702-9580       Exhibit 12
                                                                          Page 644
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 370 of 946 Page ID
                                   #:10110

                                                                                     Page 233
 1                                     Confidential
 2               A.        Correct.
 3               Q.        So is there any requirement for the
 4    supervisor to track these 90-day placements?                                 Is
 5    there any guidance for what their supervision looks
 6    like here?
 7               A.        I mean, it would be sort of the
 8    normal function of their job to ensure the children
 9    are properly placed.
10               Q.        Okay.         So that's a no.                   There's not
11    any other guidance in the policy?
12               A.        No.
13               Q.        Do attorneys for the children have
14    any role in the step-up process?
15               A.        They request the reasons for the
16    placement that are provided them.                                They are
17    provided notices that the children are being
18    transferred.
19               Q.        After the transfers happened?
20               A.        Yes.
21               Q.        Is it the same notice that you give
22    the children, notice of placement?
23               A.        No, the case manager would email or
24    call them to let them know that the child is being
25    transferred.

                          76*5HSRUWLQJ:RUOGZLGH              Exhibit 12
                                                                                   Page 645
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 371 of 946 Page ID
                                   #:10111

                                                                          Page 274
 1                                     Confidential
 2                            C E R T I F I C A T E
 3

 4    LUCAS R., et al.,                                )
 5           v.                                        )
 6    ALEX AZAR, et al.,                               )
 7

 8

 9            I, BARBARA DeVICO, a Notary Public within and
10    for the District of Columbia , do hereby certify:
11            That TOBY BISWAS, the witness whose
12    deposition is hereinbefore set forth, was duly
13    sworn by me and that such deposition is a true
14    record of the testimony by such witness.
15            I further certify that I am not related to
16    any of the parties to this action by blood or
17    marriage; and that I am in no way interested in the
18    outcome of this matter.
19            IN WITNESS WHEREOF, I have hereunto set my
20    hand this 27th of November, 2019.
21

22

23                                   ___________________________
24                                           BARBARA DeVICO
25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 12
                                                                        Page 646
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 372 of 946 Page ID
                                  #:10112




                               Exhibit 13
                                                                    Exhibit 13
                                                                     Page 647
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 373 of 946 Page ID
                                 Confidential
                                   #:10113
                                                                             Page 1
·1· · · · · · · UNITED STATES DISTRICT COURT
· · · · · · · · CENTRAL DISTRICT OF CALIFORNIA
·2· · · · · · · · · · ·Western Division

·3·   ·- - - - - - - - - - - - - -+
· ·   · · · · · · · · · · · · · · |
·4·   ·LUCAS, R., et al.,· · · · ·|
· ·   · · · · · · · · · · · · · · |
·5·   · · · · · ·Plaintiffs,· · · |· ·Case Number:
· ·   · · · · · · · · · · · · · · |
·6·   · ·vs.· · · · · · · · · · · |· ·2:18-cv-05741
· ·   · · · · · · · · · · · · · · |
·7·   ·ALEX AZAR, Secretary of· · |
· ·   ·U.S. Department of Health |
·8·   ·and Human Services, et al.,|
· ·   · · · · · · · · · · · · · · |
·9·   · · · · · ·Defendants.· · · |
· ·   · · · · · · · · · · · · · · |
10·   ·- - - - - - - - - - - - - -+

11

12· · · · · · · · · ·***CONFIDENTIAL***

13· · · · · · ·Rule 30(b)(6) Deposition of the

14· · · · · · ·Office of Refugee Resettlement,

15· · · by and through its designated representative,

16· · · · · · · · ·TOBY R.M. BISWAS, ESQ.

17· · · · · · · · · · Washington, D.C.

18· · · · · · · ·Tuesday, February 18, 2020

19· · · · · · · · · · · · 9:00 a.m.

20· · · · · · · · · · · ·(VOLUME 1)

21

22

23· ·Job No. 177358

24· ·Reported by:· Laurie Donovan, RPR, CRR, CLR

25

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 648
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 374 of 946 Page ID
                                 Confidential
                                   #:10114
                                                                            Page 14
·1· ·placement options?
·2· · · · A· · Yes.
·3· · · · Q· · And that is followed by staff secure?
·4· · · · A· · Yes.
·5· · · · Q· · And then that would be followed -- which
·6· ·is more secure; the secure placements or RTC
·7· ·placements?
·8· · · · A· · We generally think of them as the same
·9· ·level of restriction.
10· · · · Q· · And out-of-network placements, where do
11· ·they fall in the hierarchy of security?
12· · · · A· · It depends.· So for those facilities
13· ·that are really hospitals, as secure as any
14· ·hospital would be; and then for the RTC type
15· ·facilities, as secure as an RTC would be.
16· · · · Q· · Okay, and are children whom ORR receives
17· ·directly from Border Patrol placed in -- does ORR
18· ·on occasion place children in all the different
19· ·types of facilities we've been discussing, or is
20· ·there some -- are there some facilities where ORR
21· ·will not place a child initially after receiving
22· ·him or her from the Border Patrol?
23· · · · A· · By practice, it would be very unlikely
24· ·that we would directly place a child into an RTC
25· ·facility unless that child had previously been in

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 649
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 375 of 946 Page ID
                                 Confidential
                                   #:10115
                                                                            Page 29
·1· · · · A· · I guess what do you mean by "dependent
·2· ·children"?
·3· · · · Q· · Nondelinquent children.
·4· · · · A· · Yes.
·5· · · · Q· · So is there any difference in the
·6· ·license that a staff secure facility would have
·7· ·from what a shelter facility has?
·8· · · · A· · No.
·9· · · · Q· · What about going to the secure
10· ·facilities; do they have the same sort of license
11· ·that a shelter has?
12· · · · A· · No.
13· · · · Q· · What sort of license, if any, do they
14· ·have?
15· · · · A· · The one secure facility we currently
16· ·operate is licensed by a juvenile justice agency.
17· · · · Q· · Okay, and is that the Shenandoah Valley
18· ·Juvenile Center?
19· · · · A· · Shenandoah Valley, yes.
20· · · · Q· · And the Shenandoah Valley facility is a
21· ·juvenile hall; is that correct?
22· · · · A· · I don't know how it's specifically
23· ·licensed, but it appears and looks like a juvenile
24· ·justice facility.
25· · · · Q· · How does -- how, if any -- how, if at

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 650
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 376 of 946 Page ID
                                 Confidential
                                   #:10116
                                                                            Page 30
·1· ·all, does the Shenandoah Valley Juvenile Center
·2· ·differ from a jail?
·3· · · · A· · Well, its population are just juveniles
·4· ·and not adults.
·5· · · · Q· · Any other difference you can think of?
·6· · · · A· · I think the folks that work there are
·7· ·trained in juvenile justice and not in adult
·8· ·detention.
·9· · · · Q· · Okay, but the, but the security, the
10· ·level of security in terms of fencing and guards
11· ·and so forth is equivalent to a jail at Shenandoah
12· ·Valley; is that correct?
13· · · · A· · Yes.
14· · · · Q· · All right.· Is there any limit on the
15· ·amount of time that a child may be placed by ORR
16· ·at Shenandoah Valley?
17· · · · A· · They are required to have a review every
18· ·30, at least every 30 days of their placement in
19· ·any restrictive setting.
20· · · · Q· · But is there a requirement that at the
21· ·conclusion of that review, that the child be
22· ·transferred out of the facility?
23· · · · A· · If they're determined to no longer meet
24· ·the requirements that constitute a placement in
25· ·that facility, then they would be transferred, and

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 651
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 377 of 946 Page ID
                                 Confidential
                                   #:10117
                                                                            Page 54
·1· ·ensure that the meetings are taking place?
·2· · · · A· · So they're meeting at least monthly to
·3· ·go over all the placements and restrictive
·4· ·settings.
·5· · · · Q· · And who's -- what do you call the unit
·6· ·that conducts these compliance reviews?
·7· · · · A· · So it's a working group.· It's made up
·8· ·of the supervisory FFS for special populations,
·9· ·members of ORR's division of policy and
10· ·procedures, ORR's juvenile coordinator, as well as
11· ·other support staff.
12· · · · Q· · Okay.· So these individuals look at
13· ·every restrictive placement every 30 days?
14· · · · A· · Yes.
15· · · · Q· · Okay.
16· · · · · · ·Now, during the 30-day review, what role
17· ·does the, the child him or herself play?
18· · · · A· · So they're told at the end of the
19· ·process what their, what the decision has been
20· ·made regarding their placement, and they're
21· ·provided a notice of the reasons for either step
22· ·down or their continued placement.
23· · · · Q· · And is that the extent of their
24· ·involvement?
25· · · · A· · I mean they are on a -- leading up to

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 652
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 378 of 946 Page ID
                                 Confidential
                                   #:10118
                                                                            Page 65
·1· ·review.
·2· · · · Q· · When is the child provided a Notice of
·3· ·Placement?
·4· · · · A· · They're provided it at the time of their
·5· ·admission and then subsequently after a 30-day
·6· ·review has been completed.
·7· · · · Q· · So in other words, they are told that
·8· ·there will be another 30-day review at the time
·9· ·they receive the results of their first 30-day
10· ·review?
11· · · · A· · Yes, and case managers are required to
12· ·give updates about the child's case to the child
13· ·throughout their stay in ORR custody.
14· · · · Q· · Does ORR specifically require the case
15· ·manager to advise a child that a 30-day placement
16· ·review, restrictive placement review is coming up?
17· · · · A· · So that would be part of the general
18· ·guidance that's given to case managers, that
19· ·they're supposed to provide case updates to the
20· ·child on a regular basis.
21· · · · Q· · So they're told that they are supposed
22· ·to provide regular updates to the child, but
23· ·there's -- are they specifically told that they
24· ·are to advise the child that a 30-day review is
25· ·coming up?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 653
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 379 of 946 Page ID
                                 Confidential
                                   #:10119
                                                                            Page 69
·1· · · · A· · No.
·2· · · · Q· · What role, if any, does a child's lawyer
·3· ·have in the 30-day restrictive placement review
·4· ·process?
·5· · · · A· · They're informed of the results of the
·6· ·30-day review.
·7· · · · Q· · What about in advance of the 30-day
·8· ·review; is there any notice given to the child's
·9· ·lawyer that a 30-day review is coming up?
10· · · · A· · We require case managers to provide
11· ·general case updates to attorneys of record, so
12· ·that would be one of the issues that would be
13· ·discussed during one of those case updates.
14· · · · Q· · And where in the, in the policy guide or
15· ·the MAP does it instruct case managers to keep
16· ·lawyers up to date with respect to the progress of
17· ·their clients' cases?
18· · · · A· · It's a general requirement in the
19· ·description of what a case manager's role is.
20· ·It's Section 2.3 -- yeah, 2.3.2.
21· · · · Q· · So the section you're referring to is
22· ·the last paragraph of Section 2.3.2 where it says
23· ·that "stakeholders may include local legal service
24· ·providers and attorneys of record and other local
25· ·service providers"; is that correct?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 654
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 380 of 946 Page ID
                                 Confidential
                                   #:10120
                                                                            Page 70
·1· · · · A· · Yes.
·2· · · · Q· · Now, when you say "may," when the policy
·3· ·says "may," doesn't that indicate that the case
·4· ·manager -- well, I suppose it speaks for itself.
·5· · · · · · ·Is there anything else, sitting here
·6· ·today, that you can think of that instructs case
·7· ·managers to advise attorneys of record or legal
·8· ·services providers of an upcoming 30-day
·9· ·restrictive placement review?
10· · · · A· · At Section 1.4.2, we talk about what the
11· ·basis is for stepping up or stepping down a child
12· ·and share that information with the child's
13· ·attorney of record or legal service provider on
14· ·demand.
15· · · · Q· · And you're referring to Section 1.4.2 --
16· · · · A· · Yes.
17· · · · Q· · -- in that response?· All right, but is
18· ·it fair to say that this information is provided
19· ·to the youth's attorney of record following the
20· ·30-day restrictive placement case review?
21· · · · A· · Yes.
22· · · · Q· · Is the child -- is there any section in
23· ·this manual or other written ORR policies that
24· ·requires ORR or any of its contractors to instruct
25· ·or to advise a child's lawyer that a 30-day review

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 655
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 381 of 946 Page ID
                                 Confidential
                                   #:10121
                                                                            Page 71
·1· ·is going to be conducted?
·2· · · · A· · So like I said, the case managers are
·3· ·supposed to keep case updates, provide case
·4· ·updates to relevant stakeholders, which would
·5· ·include the attorney of record or legal service
·6· ·provider.
·7· · · · Q· · If a child's lawyer were to request to
·8· ·be present during the 30-day review, what is ORR's
·9· ·policy with respect to granting or denying that
10· ·request?
11· · · · A· · They're not party to the 30-day
12· ·placement review process.
13· · · · Q· · So they would not be permitted to
14· ·participate, correct?
15· · · · A· · We would be open to receiving
16· ·information from them, but there's no requirement
17· ·that they be present during the review process.
18· · · · Q· · Now, I believe you mentioned that there
19· ·were -- the information that's considered during
20· ·the 30-day restrictive placement review includes
21· ·information from serious incident reports; is that
22· ·correct?
23· · · · A· · Yes.
24· · · · Q· · Now, a serious incident report, how is
25· ·that generated?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 656
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 382 of 946 Page ID
                                 Confidential
                                   #:10122
                                                                            Page 73
·1· ·enough to warrant a significant incident report?
·2· · · · A· · Yes.
·3· · · · Q· · All right, and the underlying facts of a
·4· ·significant incident report, for example, staff
·5· ·reporting that a child has threatened him or her,
·6· ·does that information come from the staff member
·7· ·him or herself?
·8· · · · A· · Yes.
·9· · · · Q· · What about when there is a conflict
10· ·between two youth in ORR care; where does the
11· ·information about that conflict come from?
12· · · · A· · I mean again, if you're defining
13· ·"conflict" as an incident of violence or a fight
14· ·or a threat --
15· · · · Q· · Say, for example, a threat of violence.
16· · · · A· · I mean it would be from any reported
17· ·witnesses, so the other child, between the
18· ·children, other children who were present, any
19· ·staff that were present.
20· · · · Q· · So if one child reports that another
21· ·child has threatened him or her with harm, that
22· ·would result in the issuance of a significant
23· ·incident report?
24· · · · A· · Yes.
25· · · · Q· · Now, prior to the 30-day restrictive

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 657
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 383 of 946 Page ID
                                 Confidential
                                   #:10123
                                                                            Page 74
·1· ·placement review, is the child permitted to
·2· ·examine the evidence that is going to be
·3· ·considered in the 30-day review?
·4· · · · A· · There's no prohibition, but typically
·5· ·they're provided the evidence after the review
·6· ·decision has been made.
·7· · · · Q· · In determining whether a child should be
·8· ·stepped down, does ORR prescribe any particular
·9· ·standard or burden of proof?
10· · · · A· · We don't have a specific burden of
11· ·proof, but what information is reviewed is
12· ·discussed in our manual of procedures in Section
13· ·1.4.2 of that document.
14· · · · Q· · Do you have a page number there?
15· · · · A· · Sure, so page 34.
16· · · · Q· · 34.
17· · · · A· · So included in this are interviews with
18· ·the child and the child's family, as well as other
19· ·criminal history or other more documentary
20· ·evidence.
21· · · · Q· · Okay.· So you're referring to the top of
22· ·page 35, or is it the bottom of page 35 that
23· ·you're referring to?
24· · · · A· · I guess the top of page 35.
25· · · · Q· · Okay.· So when we have in this section,

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 658
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 384 of 946 Page ID
                                 Confidential
                                   #:10124
                                                                            Page 76
·1· · · · A· · Correct.
·2· · · · Q· · Okay.· So we have, by my count, eight
·3· ·different categories of information.· Now, which,
·4· ·if any, of these categories of information are
·5· ·shared with the UAC prior to the 30-day case
·6· ·review?
·7· · · · A· · So there's no requirement that the
·8· ·information be provided prior to the case review
·9· ·other than that information to which the child --
10· ·the information would have been used to make the
11· ·child's either initial placement or from a
12· ·previous 30-day review.
13· · · · Q· · Okay.· So in evaluating this evidence,
14· ·where in the manual of procedures or the policy
15· ·guide does it -- if anywhere, does ORR instruct
16· ·the people who are conducting the 30-day
17· ·restrictive placement review on how to evaluate
18· ·this evidence?
19· · · · A· · Well, they're evaluating it on trying to
20· ·determine whether they're still -- if the evidence
21· ·still meets the standards for placement in one of
22· ·our restrictive settings.
23· · · · Q· · Okay, and I believe you said that --
24· ·just to make sure we're on the same page here --
25· ·that ORR prescribes no particular standard of

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 659
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 385 of 946 Page ID
                                 Confidential
                                   #:10125
                                                                            Page 78
·1· · · · A· · If that were the case, the child is able
·2· ·to appeal that decision for reconsideration by the
·3· ·ORR director in certain instances.
·4· · · · Q· · And what instances are those?
·5· · · · A· · In situations where the child's placed
·6· ·in a secure or RTC facility, they can ask for
·7· ·reconsideration of placement.
·8· · · · Q· · And how does a child go about doing
·9· ·that?
10· · · · A· · They notify their case manager, and then
11· ·the case manager contacts ORR.
12· · · · Q· · And where is this process set out in
13· ·the --
14· · · · A· · It's described in Section 1.4.7 of the
15· ·ORR policy guide, but we don't have specific
16· ·procedures.
17· · · · Q· · Is there a form that a child can fill
18· ·out to request reconsideration of a secure RTC
19· ·placement?
20· · · · A· · We don't have a form at this time.
21· · · · Q· · Is there any requirement that a child be
22· ·informed that they may request reconsideration of
23· ·a secure RTC placement?
24· · · · A· · Yeah, so it's in the Notice of Placement
25· ·itself.

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 660
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 386 of 946 Page ID
                                 Confidential
                                   #:10126
                                                                            Page 79
·1· · · · Q· · And the Notice of Placement is given to
·2· ·the child how?· When?
·3· · · · A· · So it's given to the child within 48
·4· ·hours of placement in a restrictive setting as
·5· ·well as after the 30-day review.
·6· · · · Q· · How quickly after the 30-day review are
·7· ·they given it?
·8· · · · A· · I need to look it up, but -- I mean at
·9· ·least within seven days.· I don't know that we
10· ·have a specific time limit, but within a
11· ·reasonable time and at least within seven days.
12· · · · Q· · You mean at the longest, within seven
13· ·days?
14· · · · A· · Yeah, at the longest.
15· · · · Q· · But you don't recall where in the guide
16· ·or the MAP that seven-day limit would be
17· ·specified?
18· · · · A· · Well, it would be specified in --
19· ·Section 1.4.2, again, talks about the time it
20· ·would take if a child is to be stepped down.· We
21· ·do occasionally have difficulty transferring
22· ·children to less restrictive settings, finding
23· ·available placements, and so there's an outward
24· ·requirement that at least every seven days, the
25· ·child be notified of the reasons for the actions

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 661
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 387 of 946 Page ID
                                 Confidential
                                   #:10127
                                                                            Page 92
·1· ·placement.
·2· · · · Q· · Is the child offered an opportunity to
·3· ·submit evidence in rebuttal to what is going to be
·4· ·considered in the 30-day restrictive placement
·5· ·case review prior to the case review itself?
·6· · · · A· · Generally, no, but they are able to talk
·7· ·to their case manager.
·8· · · · Q· · And is there anything in the manuals
·9· ·here or the guide that requires case managers to
10· ·report that evidence in the 30-day placement
11· ·review?
12· · · · A· · Well, they're required to talk about
13· ·interviews they have had with the child, so if
14· ·that information is pertinent to the decision,
15· ·then it should be included in the discussion.
16· · · · Q· · But is there anywhere in these, in these
17· ·materials of ORR policy that says to a case
18· ·manager you must report evidence that the child
19· ·submits or offers in his or her favor for
20· ·consideration during the 30-day restrictive
21· ·placement review?
22· · · · A· · That would be information that goes to
23· ·the totality of the decision, so it would be
24· ·required that the case manager speak to it.
25· ·That's one of the things about -- talking about

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 662
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 388 of 946 Page ID
                                 Confidential
                                   #:10128
                                                                            Page 94
·1· ·these, these 30-day review sessions.· If the
·2· ·child's in a secure RTC, they also can ask for the
·3· ·case to -- for a redetermination of their
·4· ·placement and could bring that up then as well.
·5· · · · Q· · How many, how many UACs request the ORR
·6· ·director to reconsider their placement?
·7· · · · A· · Not many, but we also don't have many
·8· ·children placed in secure facilities, generally
·9· ·speaking.
10· · · · Q· · How many requests for ORR director
11· ·reconsideration do you recall children having made
12· ·during the last year?
13· · · · A· · During the last year, I can't recall
14· ·any.
15· · · · Q· · And how many children have -- well,
16· ·strike that.
17· · · · · · ·In the, in the hypothetical, going back
18· ·to the hypothetical where there's an altercation
19· ·between two youths, what ensures that the special
20· ·incident report contains the child's account of
21· ·the altercation?
22· · · · A· · That is just the sort of general
23· ·guidance that's given when we work with those who
24· ·are writing significant incident reports.· It's
25· ·just part of the guidance that's given on how to

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 663
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 389 of 946 Page ID
                                 Confidential
                                   #:10129
                                                                           Page 118
·1· · · · A· · Via phone or when they go to do a
·2· ·facility visit.
·3· · · · Q· · Okay, and what contact do children's
·4· ·lawyers have with case coordinators, if any?
·5· · · · A· · They don't typically have direct access
·6· ·to case coordinators, but case coordinators are
·7· ·responsible for maintaining stakeholder relations,
·8· ·so they would, you know, be able to reach out to
·9· ·attorneys that way.
10· · · · Q· · At their discretion?
11· · · · A· · Yeah.
12· · · · Q· · Okay.· Is there anywhere in the written
13· ·materials, ORR's written policy statements, guide
14· ·or MAP, that instructs or encourages case
15· ·coordinators to speak with children?
16· · · · A· · I need to look.
17· · · · · · ·So a description of their duties are in
18· ·Section 2.3.3, I think, yeah.· Yes, in the
19· ·description of the case coordinator's
20· ·responsibilities in the ORR policy guide at
21· ·Section 2.3.3, the third bullet describing their
22· ·duties is "meeting with individual unaccompanied
23· ·alien children and care provider staff at
24· ·designated ORR-funded care provider sites."
25· · · · Q· · 2.3.3, you said?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 664
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 390 of 946 Page ID
                                 Confidential
                                   #:10130
                                                                           Page 122
·1· · · · Q· · Okay, and how does the information about
·2· ·potential sponsors come to the attention of a case
·3· ·manager?
·4· · · · A· · Typically through the child themselves
·5· ·or through interviews with the child's family.
·6· · · · Q· · All right, and when does the case
·7· ·manager begin collecting information around the
·8· ·child's family members or potential custodians?
·9· · · · A· · As soon as the child is admitted into
10· ·ORR custody.
11· · · · Q· · What is ORR's policy with respect to
12· ·advising children's lawyers of the identity of
13· ·potential sponsors?
14· · · · A· · Case managers are required to provide
15· ·updates to stakeholders of the child's case and in
16· ·that role would disclose information related to
17· ·potential sponsors or sponsors of children.
18· · · · Q· · And are case managers instructed to
19· ·provide children's lawyers with name and contact
20· ·information for proposed sponsors?
21· · · · A· · There's nothing specifically prohibiting
22· ·them from providing names of sponsors, but
23· ·generally we don't provide other contact
24· ·information without a sponsor permission.
25· · · · Q· · When a child receives a Notice of

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 665
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 391 of 946 Page ID
                                 Confidential
                                   #:10131
                                                                           Page 181
·1· ·correct?
·2· · · · A· · Yes.
·3· · · · Q· · Is there anything in the cooperative
·4· ·agreement that requires clinicians to have
·5· ·communication with children's lawyers?
·6· · · · A· · No, but there are no prohibitions
·7· ·either.
·8· · · · Q· · It's up to the facility and the
·9· ·clinician as to whether they want to talk to the
10· ·lawyer; is that right?
11· · · · A· · Yes.· I mean we do encourage that our
12· ·care providers maintain good stakeholder
13· ·relationships.
14· · · · Q· · Okay.· All right.· So we now have a
15· ·child who's in ORR custody and who is -- well, for
16· ·whom a proposed sponsor has appeared.· How long
17· ·does it take ORR to, to evaluate a proposed
18· ·sponsor?
19· · · · A· · It will vary, depending on the sponsor.
20· · · · Q· · Does ORR study or keep statistics on the
21· ·average length of time it takes from a child
22· ·providing the name of a sponsor or making first
23· ·contact with a proposed sponsor to a decision?
24· · · · A· · I believe we do have statistics that are
25· ·kind of kept manually, but it's not, it's not a --

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 666
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 392 of 946 Page ID
                                 Confidential
                                   #:10132
                                                                           Page 251
·1
·2
·3
·4
·5
·6· · · · · · · · ACKNOWLEDGEMENT OF WITNESS
·7· · · · · · · · · I, Toby R.M. Biswas, Esq., do
·8· · · · hereby acknowledge that I have read and
·9· · · · examined the foregoing testimony, and the
10· · · · same is a true, correct and complete
11· · · · transcription of the testimony given by me,
12· · · · and any corrections appear on the attached
13· · · · Errata sheet signed by me.
14
15
16· ·__________________ ______________________________
17· ·(DATE)· · · · · · ·(SIGNATURE)
18
19
20
21
22
23
24
25

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 667
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 393 of 946 Page ID
                                 Confidential
                                   #:10133
                                                                           Page 253
·1· ·CERTIFICATE OF SHORTHAND REPORTER -- NOTARY PUBLIC
·2· · · · · · · · · I, Laurie Donovan, Registered
·3· · · · Professional Reporter, Certified Realtime
·4· · · · Reporter, and notary public for the District
·5· · · · of Columbia, the officer before whom the
·6· · · · foregoing deposition was taken, do hereby
·7· · · · certify that the foregoing transcript is a
·8· · · · true and correct record of the testimony
·9· · · · given; that said testimony was taken by me
10· · · · stenographically and thereafter reduced to
11· · · · typewriting under my supervision; and that I
12· · · · am neither counsel for, related to, nor
13· · · · employed by any of the parties to this case
14· · · · and have no interest, financial or otherwise,
15· · · · in its outcome.
16· · · · · · · · · IN WITNESS WHEREOF, I have hereunto
17· · · · set my hand and affixed my notarial seal this
18· · · · 29th day of February 2020.
19
20· · · · My commission expires:· March 14, 2022
21
22· ·_____________________________
23· ·LAURIE DONOVAN
24· ·NOTARY PUBLIC IN AND FOR
25· ·THE DISTRICT OF COLUMBIA

                                                                     Exhibit 13
                     TSG Reporting - Worldwide· · 877-702-9580        Page 668
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 394 of 946 Page ID
                                 Confidential
                                   #:10134
                                                                           Page 254
·1· · · · · · · UNITED STATES DISTRICT COURT
· · · · · · · · CENTRAL DISTRICT OF CALIFORNIA
·2· · · · · · · · · · ·Western Division

·3·   ·- - - - - - - - - - - - - -+
· ·   · · · · · · · · · · · · · · |
·4·   ·LUCAS, R., et al.,· · · · ·|
· ·   · · · · · · · · · · · · · · |
·5·   · · · · · ·Plaintiffs,· · · |· ·Case Number:
· ·   · · · · · · · · · · · · · · |
·6·   · ·vs.· · · · · · · · · · · |· ·2:18-cv-05741 DMG PLA
· ·   · · · · · · · · · · · · · · |
·7·   ·ALEX AZAR, Secretary of· · |
· ·   ·U.S. Department of Health |
·8·   ·and Human Services, et al.,|
· ·   · · · · · · · · · · · · · · |
·9·   · · · · · ·Defendants.· · · |
· ·   · · · · · · · · · · · · · · |
10·   ·- - - - - - - - - - - - - -+

11

12· · · · · · · · · ·***CONFIDENTIAL***

13· · · · · · ·Rule 30(b)(6) Deposition of the

14· · · · · · ·Office of Refugee Resettlement,

15· · · by and through its designated representative,

16· · · · · · · · ·TOBY R.M. BISWAS, ESQ.

17· · · · · · · · · · Washington, D.C.

18· · · · · · · Wednesday, February 19, 2020

19· · · · · · · · · · · · 9:30 a.m.

20· · · · · · · · · · · ·(VOLUME 2)

21

22

23· ·Job No. 177359

24· ·Reported by:· Laurie Donovan, RPR, CRR, CLR

25

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 669
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 395 of 946 Page ID
                                 Confidential
                                   #:10135
                                                                           Page 272
·1· ·counter-indicative of a step up?· In other words,
·2· ·it's exculpating evidence, so it's not being used
·3· ·to justify the step up, but it counter-indicates
·4· ·the need for a step up.
·5· · · · · · ·Is that evidence provided to the child's
·6· ·lawyer?
·7· · · · A· · As part of a case file request, it would
·8· ·be.· What we're talking about specifically with
·9· ·the 30-day case review and for the Notice of
10· ·Placement is the justification for placement in
11· ·secure or other restrictive setting.· It wouldn't
12· ·contain necessarily exculpatory information.· That
13· ·would be made with the case file request.
14· · · · Q· · All right.· So when is this information
15· ·provided to the child's lawyer?
16· · · · A· · When the child's attorney asks for it.
17· · · · Q· · Is that -- will it be provided before
18· ·the step up is actually effected?
19· · · · A· · So it says "on demand," so it will be
20· ·provided on demand.· If the -- in most instances
21· ·step ups have to occur fairly quickly because
22· ·there's an exigent circumstance requiring the
23· ·placement quickly.
24· · · · Q· · All right.· So when there's a step up
25· ·being contemplated, are you aware of any case in

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 670
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 396 of 946 Page ID
                                 Confidential
                                   #:10136
                                                                           Page 275
·1· ·policy that you're referencing is the same policy;
·2· ·in other words, the one appearing on page 34 and
·3· ·35 of the MAP and at Section 1.4.2 of the Guide;
·4· ·is that right?
·5· · · · A· · 1.4.2 in the Policy Guide, yes.
·6· · · · Q· · All right.
·7· · · · · · ·Now, when a step up is being considered
·8· ·to an RTC or to a secure facility in which a
·9· ·psychologist's or psychiatrist's report has been
10· ·prepared, do the case coordinators review that
11· ·report prior to rendering a recommendation on the
12· ·step up?
13· · · · A· · Yes.
14· · · · Q· · And do the case managers have access to
15· ·the report prior to making a recommendation on
16· ·step up?
17· · · · A· · Yes.
18· · · · Q· · And do the federal field specialists
19· ·have access to the report prior to approving the
20· ·step up?
21· · · · A· · Yes.
22· · · · Q· · Is there any requirement that the FFS
23· ·request a copy of the document, the psychologist's
24· ·or psychiatrist's report, or is it provided to him
25· ·or her as a matter of course?


                     TSG Reporting - Worldwide (877) 702-9580        Exhibit 13
                                                                  Page 670_001        YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 397 of 946 Page ID
                                 Confidential
                                   #:10137
                                                                           Page 276
·1· · · · A· · It would be part of the recommend -- it
·2· ·would be part of the basis for recommending a
·3· ·transfer in the first instance, so it would be
·4· ·considered part of the transfer request documents.
·5· · · · Q· · And do the case coordinators and case
·6· ·managers receive the same case transfer documents?
·7· ·Is that how you refer to it?
·8· · · · A· · Yes.
·9· · · · Q· · Okay.· So do they, do they receive --
10· ·both the case coordinators and the case managers
11· ·receive those documents as a matter of course as
12· ·well?
13· · · · A· · Yes, and this is defined, if you care to
14· ·look, at page 25 of the MAP.· In the section that
15· ·refers to the transfer request file, this would be
16· ·considered a supporting documentation.
17· · · · Q· · All right.· In terms of file requests,
18· ·how does a lawyer go about requesting a child's
19· ·ORR file?
20· · · · A· · They fill out a very simple form and
21· ·submit it to ORR's case file review team.
22· · · · Q· · And does ORR have any time limits by
23· ·which those requests must be answered?
24· · · · A· · At this time, no.
25· · · · Q· · Why is, why is the lawyer not entitled

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 671
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 398 of 946 Page ID
                                 Confidential
                                   #:10138
                                                                           Page 277
·1· ·to immediate access to a client's file?
·2· · · · A· · Because ORR is the custodian of the
·3· ·record.· So we have the file come to headquarters
·4· ·first and then transfer it to the, to the child's
·5· ·attorney.
·6· · · · Q· · Does ORR believe that a child's lawyer
·7· ·has a right to the complete file it has compiled
·8· ·on a client?
·9· · · · A· · Yes, and we provide it.
10· · · · Q· · So then what's the purpose of having the
11· ·file request go to headquarters first?
12· · · · A· · We ensure that we pull information
13· ·that's related to other children that might be
14· ·included in the file as well as a PII or other
15· ·information that may belong to another individual
16· ·who is not the child's.
17· · · · Q· · All right, but, but my question before
18· ·said the "complete file," so in other words,
19· ·you're saying that a child's lawyer has the right
20· ·to a redacted file?
21· · · · A· · They have -- they don't have a right to
22· ·information that's not their client's, and
23· ·sometimes there's information in those files
24· ·that's contained -- that contains information on
25· ·other children or other adults.


                     TSG Reporting - Worldwide (877) 702-9580        Exhibit 13
                                                                  Page 671_001        YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 399 of 946 Page ID
                                 Confidential
                                   #:10139
                                                                           Page 278
·1· · · · Q· · In the case of a step up, would the file
·2· ·sometimes contain information about children who
·3· ·witnessed behavior that is said to justify the
·4· ·step up?
·5· · · · A· · Yeah, or victims.
·6· · · · Q· · And so would that information be
·7· ·redacted from the copy of the file provided to the
·8· ·child's lawyer?
·9· · · · A· · Yes.
10· · · · Q· · If a child's lawyer hasn't the ability
11· ·to see or identify witnesses to the client's
12· ·behavior that allegedly justifies step up, how
13· ·does, how does ORR policy allow the lawyer to
14· ·effectively represent his or her client?
15· · · · A· · Can you clarify the question?
16· · · · Q· · Well, as, as a lawyer yourself, when,
17· ·when we receive information about witnesses to
18· ·particular events that are said -- that are being
19· ·used to impair our client's rights, we get the
20· ·names of witnesses, and we tend to interview those
21· ·witnesses in order to prepare a defense.
22· · · · · · ·So if ORR is withholding the names of
23· ·these witnesses from a child's lawyer, how is it
24· ·that ORR expects the lawyer to be able to
25· ·effectively represent his or her client?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 672
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 400 of 946 Page ID
                                 Confidential
                                   #:10140
                                                                           Page 281
·1· ·where it's videotaped -- well, let me strike that.
·2· · · · · · ·Now, when a case coordinator receives a
·3· ·transfer request packet -- am I using the correct
·4· ·term?
·5· · · · A· · I think it's called a transfer
·6· ·request -- one moment.· Transfer request and
·7· ·tracking form.
·8· · · · Q· · Okay, but this is, this is more than a
·9· ·form, correct?· It includes the psychologist's or
10· ·psychiatrist report's if there is one.· What else
11· ·does it include?
12· · · · A· · So the transfer request file includes
13· ·various assessments, primarily "the UAC Assessment
14· ·and updated UAC Case Review, medical checklist for
15· ·transfers, and then various supporting
16· ·documentation, including case manager notes,
17· ·intakes and admissions assessment, child
18· ·trafficking screening results, clinical notes and
19· ·psychological evaluations and diagnosis."
20· · · · Q· · So it's more than --
21· · · · A· · And the list goes on.
22· · · · Q· · It's more than a form; it's a file?
23· · · · A· · It's -- the name is an old, from our
24· ·older nomenclature when it was just a form, but we
25· ·maintain the -- the formal name is just called

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 673
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 401 of 946 Page ID
                                 Confidential
                                   #:10141
                                                                           Page 282
·1· ·transfer request.
·2· · · · Q· · All right.· Transfer request.· It's
·3· ·shorthand.· The transfer request materials, we can
·4· ·say that.
·5· · · · A· · Okay.
·6· · · · Q· · All right.· So you've already testified
·7· ·that the case coordinators and the case managers
·8· ·and the FFS all receive the complete transfer
·9· ·request materials.· What, what happens if one of
10· ·the three or more than one of the three think
11· ·additional information is required?
12· · · · A· · Then one would make such a request.
13· · · · Q· · In your experience, how often do case
14· ·coordinators request additional information in
15· ·reviewing the transfer request file?
16· · · · A· · Not often.
17· · · · Q· · Okay.· Are there cases where clinical
18· ·staff disagree with a recommendation to step up a
19· ·child?
20· · · · A· · Yes, I believe so.
21· · · · Q· · Does ORR track how frequently this
22· ·occurs?
23· · · · A· · No.
24· · · · Q· · When that happens, how is the
25· ·conflicting opinion -- how are the conflicting

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 674
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 402 of 946 Page ID
                                 Confidential
                                   #:10142
                                                                           Page 283
·1· ·opinions resolved either in favor of or against
·2· ·step up, and who resolves them?
·3· · · · A· · Ultimately, the FFS.
·4· · · · Q· · What criteria does the FFS use in
·5· ·determining which of the recommendations to heed?
·6· · · · A· · They look at the case in total and make
·7· ·a decision, including recommendations.· Not one
·8· ·request is weighed more than another or
·9· ·recommendation is weighed more than another.· They
10· ·look at all the information contained in a case.
11· · · · Q· · So, therefore, if a, if a clinical
12· ·staff -- well, have there been circumstances where
13· ·the program that the youth is being referred to,
14· ·such as Shenandoah Juvenile Hall, does not believe
15· ·that a child belongs there?
16· · · · A· · Sorry.· Can you repeat the question?
17· · · · Q· · Yes.· Have there been occasions where
18· ·Shenandoah Valley Juvenile Center has indicated to
19· ·ORR that it does not believe that a child that it
20· ·has placed there belongs at Shenandoah Valley
21· ·Juvenile Center?
22· · · · A· · Yes.
23· · · · Q· · How often does that happen?
24· · · · A· · I don't know with what frequency that
25· ·happens.

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 675
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 403 of 946 Page ID
                                 Confidential
                                   #:10143
                                                                           Page 284
·1· · · · Q· · Okay.· What, if anything, has ORR done
·2· ·when Shenandoah Valley Juvenile Center staff
·3· ·indicates that a child it wishes to place there,
·4· ·ORR wishes to place there should not be at that
·5· ·facility?
·6· · · · A· · As with any case, that would be staffed
·7· ·with the FFS and case coordinator.
·8· · · · Q· · And so the FFS would decide whether to
·9· ·continue the child's placement at Shenandoah
10· ·Valley Juvenile Center over the Juvenile Center
11· ·staff's objections?
12· · · · A· · Yes.· Ultimately, ORR's FFS is
13· ·responsible for making placement decisions.
14· · · · Q· · Are youth with mental health needs more
15· ·likely to be stepped up to an RTC than other
16· ·youth?
17· · · · · · · · · MR. SHIEH:· Objection to form.
18· · · · · · · · · THE WITNESS:· I don't know that I
19· · · · could answer that with any particular
20· · · · clarity.· "Mental health" is sort of a very
21· · · · vague term.· It refers to a broad range of
22· · · · conditions.
23· ·BY MR. HOLGUIN:
24· · · · Q· · Okay, but children, children with mental
25· ·health needs are stepped up to residential

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 676
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 404 of 946 Page ID
                                 Confidential
                                   #:10144
                                                                           Page 330
·1· ·instructed to query the children as to their
·2· ·understanding of what appears on the Notice of
·3· ·Placement in a Restrictive Setting?
·4· · · · A· · I don't understand the question.
·5· · · · Q· · Well, when someone is trying to figure
·6· ·out whether a child understands something, they
·7· ·might ask them questions, to repeat in their own
·8· ·terms, for example, what their understanding of
·9· ·the Notice of Placement says, something of that
10· ·nature.
11· · · · A· · That would seem to be just common sense
12· ·child welfare practice.· Our policies don't
13· ·necessarily go into that level of specificity, but
14· ·the case managers, you know, as discussed in our
15· ·Policy Guide and our procedures guide, do discuss
16· ·this document with the child.
17· · · · Q· · Okay.· When a child is stepped up and
18· ·receives the first Notice of Placement in a
19· ·Restrictive Setting, how soon after the step up
20· ·occurs does ORR require the notice to be provided
21· ·to the child?
22· · · · A· · Within 48 hours of placement.
23· · · · Q· · And what are the consequences if a care
24· ·provider fails to provide the Notice of Placement
25· ·in a Restrictive Setting within 48 hours of the

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 677
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 405 of 946 Page ID
                                 Confidential
                                   #:10145
                                                                           Page 348
·1· ·or otherwise, in its facilities?
·2· · · · A· · We do for sexual abuse.
·3· · · · Q· · But not for other types of abuse?
·4· · · · A· · Not in the regular course.
·5· · · · · · · · · MR. SHIEH:· Is now a good time for
·6· · · · a break?
·7· · · · · · · · · MR. HOLGUIN:· Yeah, that's fine.
·8· · · · We can stop now.· Come back at 1:00.
·9· · · · · · · · · (Whereupon, the lunch recess was
10· · · · · · · · · taken.)
11· ·BY MR. HOLGUIN:
12· · · · Q· · Okay.· So when a, a child has been
13· ·approved for step down, say, for example, from
14· ·Shenandoah, how quickly does ORR policy require
15· ·the physical transfer of the child out of the
16· ·secure placement into a less secure placement?
17· · · · A· · So we try to transfer the child as
18· ·expeditiously as possible, but finding a facility
19· ·that is able to take the child can sometimes take
20· ·several days.· So our policy requires, our
21· ·procedures require the child be provided weekly
22· ·updates or at least -- it's actually written as
23· ·updates every seven days as to the progress made
24· ·and try to transfer the child.
25· · · · Q· · So what section is that in?

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 678
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 406 of 946 Page ID
                                 Confidential
                                   #:10146
                                                                           Page 371
·1· ·without an identified sponsor, and have been
·2· ·determined to have a potential -- be potentially
·3· ·eligible for immigration legal relief.
·4· · · · Q· · And where are those eligibility
·5· ·requirements set out?
·6· · · · A· · So in the ORR Policy Guide at Section
·7· ·1.2.6.
·8· · · · Q· · Is a child eligible for long-term foster
·9· ·care directly or -- may a child be transferred
10· ·directly to long-term foster care from a secure
11· ·placement?
12· · · · A· · There's no prohibition on that.
13· · · · Q· · Are you aware of any instance in which a
14· ·child has been placed into long-term foster care
15· ·directly from secure placement?
16· · · · A· · No cases come to mind.
17· · · · Q· · Is a child eligible for long-term foster
18· ·care placement directly from a residential
19· ·treatment center?
20· · · · A· · Again, there's no prohibition.
21· · · · Q· · But are you aware of any child who's
22· ·actually been transferred to long-term foster care
23· ·directly from an RTC?
24· · · · A· · I am generally aware of children who
25· ·have been previously placed in an RTC and have,

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 679
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 407 of 946 Page ID
                                 Confidential
                                   #:10147
                                                                           Page 372
·1· ·have also been placed in long-term foster care,
·2· ·but I can't recall if there was a direct pipeline
·3· ·in all those cases.
·4· · · · Q· · Okay.· Is there an application form for
·5· ·placement in long-term foster care?
·6· · · · A· · Yes.
·7· · · · Q· · And are children provided that
·8· ·application form?
·9· · · · A· · So it's not so much of -- I guess an
10· ·"application form" is probably not the best way to
11· ·describe it.· It's a specialized transfer form
12· ·that's used internally within ORR.· We solicit
13· ·feedback from various stakeholders.· It's called
14· ·the "Long-Term Foster Care Placement Memo."
15· · · · Q· · And that appears in the MAP?
16· · · · A· · Yes, at Section 1.4.4 on page -- the
17· ·discussion begins on page 39.· Reference to the
18· ·document is on the following page, on page 40.
19· · · · Q· · Is the MAP a publicly available
20· ·document?
21· · · · A· · I mean it practically is at this point,
22· ·but no.
23· · · · Q· · Are children provided a copy of the MAP?
24· · · · A· · No.· I don't know that they would find
25· ·much use in it.

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 680
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 408 of 946 Page ID
                                 Confidential
                                   #:10148
                                                                           Page 390
·1· ·have had circumstances where there was a
·2· ·disruption in the, in the foster home, and they
·3· ·have requested that the child be transferred.
·4· · · · Q· · Have, have you had occasions where a
·5· ·foster parent refuses to take a particular child?
·6· · · · A· · Not that I recall.
·7· · · · Q· · When ORR decides to transfer a child to
·8· ·long-term foster care, does it refer the child to
·9· ·a foster family agency or directly to foster
10· ·parents?
11· · · · A· · ORR refers to the grantee, and the
12· ·grantee refers it to one of their local providers,
13· ·who then work with the foster family.
14· · · · Q· · Okay, and do the grantees accept all
15· ·children that ORR refers to it for placement in
16· ·long-term foster care?
17· · · · A· · No.· I mean they, they look at the case.
18· ·It can be difficult, especially if you have a
19· ·child who's perhaps previously been in long-term
20· ·foster care and ran away or had previously been in
21· ·long-term foster care and had problems with other
22· ·children in a particular home, so we run into
23· ·those types of issues.
24· · · · Q· · What about for a child who has been
25· ·stepped up on account of behavioral issues; will

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 681
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 409 of 946 Page ID
                                 Confidential
                                   #:10149
                                                                           Page 391
·1· ·they on occasion decline to accept those children
·2· ·into the long-term foster care?
·3· · · · A· · Yes.· That can be a, that can be a
·4· ·concern.
·5· · · · Q· · What, if anything, constrains the
·6· ·grantees or any of the people they're working
·7· ·with, including foster parents, from refusing to
·8· ·take a child they believe might be a problem?
·9· · · · A· · I mean we can't force children into
10· ·people's homes.· We have policies that make
11· ·certain children ineligible for placement, such as
12· ·if they're an escape risk or have a significant
13· ·criminal history, but at the end of the day, ORR
14· ·can't force a family to take somebody into their
15· ·house, just like we can't force a sponsor to take
16· ·a child into their house.
17· · · · Q· · Okay.· Well, but the difference is that
18· ·ORR is paying for long-term foster care, correct?
19· · · · A· · Yes.
20· · · · Q· · And they're not paying for a sponsor to
21· ·take a child into their home, correct?
22· · · · A· · That's correct.
23· · · · Q· · All right.· So does this discretion that
24· ·long-term foster care providers have to decline to
25· ·take a child, does that extend to ORR shelter

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 682
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 410 of 946 Page ID
                                 Confidential
                                   #:10150
                                                                           Page 393
·1· · · · Q· · Okay, and in the case of children who
·2· ·have been ordered step down but have remained in a
·3· ·secure facility for longer than seven days, is
·4· ·their continued stay in secure placement on
·5· ·occasion the result of a less secure or a number
·6· ·of less secure facilities refusing to take them?
·7· · · · A· · On occasion.
·8· · · · Q· · When a decision has been made to step up
·9· ·a child to a more restrictive placement, is there
10· ·any policy that ORR has regarding the time of day
11· ·that a child is to be advised that they're going
12· ·to be transferred to a more restrictive placement?
13· · · · A· · I don't know what you mean by "time of
14· ·day."
15· · · · Q· · Is there anything that says, for
16· ·example, that children should not be disturbed
17· ·during normal sleeping hours to be told they're
18· ·going to a more restrictive placement?
19· · · · A· · There's no specification regarding when
20· ·a child is notified of their transfer.
21· · · · Q· · So if a facility were to wake a child up
22· ·at say 2:00 in the morning to advise them that
23· ·they're going to be transferred to a more
24· ·restrictive placement, there would be no ORR
25· ·policy that would be violated by that decision,

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 683
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 411 of 946 Page ID
                                 Confidential
                                   #:10151
                                                                           Page 398
·1· · · · · · · · · MR. SHIEH:· Objection to form.
·2· ·BY MR. HOLGUIN:
·3· · · · Q· · Is there any interpretation of what a
·4· ·legal matter or proceeding is?
·5· · · · A· · We generally interpret that as
·6· ·immigration proceedings that the child is in, such
·7· ·as a removal proceeding.
·8· · · · Q· · And is that interpretation contained
·9· ·in -- set out in writing anywhere?
10· · · · A· · It's within our -- it's sort of the
11· ·underlying basis of our legal service contract and
12· ·the services we provide under that contract.
13· · · · Q· · Okay.· So the contract itself restricts
14· ·ORR -- I mean are these the Vera -- is this the
15· ·Vera Institute -- the contract with the Vera
16· ·Institute?
17· · · · A· · The contracts with the Vera Institute,
18· ·yes.
19· · · · Q· · Okay, contracts with the Vera -- would
20· ·it also include the contracts with the Vera
21· ·Institute provider's subcontractors?
22· · · · A· · We only directly contract with Vera.
23· · · · Q· · So in the contract with Vera, there is
24· ·an interpretation of the TVPRA provision that
25· ·references legal matters and proceedings; is that

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 684
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 412 of 946 Page ID
                                 Confidential
                                   #:10152
                                                                           Page 399
·1· ·correct?
·2· · · · A· · Yes.· It's generally understood that the
·3· ·services provided under that contract are for
·4· ·those types of proceedings.
·5· · · · Q· · Okay.
·6· · · · · · ·So you mentioned representation in
·7· ·removal proceedings, but doesn't it also include
·8· ·Know Your Rights presentations?
·9· · · · A· · That is one of the services that we
10· ·provide.
11· · · · Q· · Okay.· Does one of the legal service
12· ·categories include legal representation with
13· ·respect to placement?
14· · · · A· · I don't understand.
15· · · · Q· · Well, we have legal representation in an
16· ·immigration proceeding, correct, a removal
17· ·proceeding?
18· · · · A· · Yes.
19· · · · Q· · That's one of the things that ORR funds?
20· · · · A· · Yes.
21· · · · Q· · And it also funds lawyers to prosecute
22· ·applications for things like special immigrant
23· ·juvenile status and asylum?
24· · · · A· · That would be related to their
25· ·immigration proceedings.

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 685
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 413 of 946 Page ID
                                 Confidential
                                   #:10153
                                                                           Page 400
·1· · · · Q· · Okay.· Does it also fund lawyers to
·2· ·represent children to advocate on behalf of being
·3· ·placed in a less restrictive environment?
·4· · · · A· · No.
·5· · · · Q· · Does it fund lawyers to represent
·6· ·children with respect to release to available
·7· ·sponsors?
·8· · · · A· · No.
·9· · · · Q· · Does it fund legal services providers to
10· ·represent children with respect to the
11· ·administration of psychotropic medications?
12· · · · A· · No.
13· · · · Q· · What is ORR's policy -- I believe we
14· ·looked at this, actually, that there's a -- I
15· ·believe you testified that ORR provides children
16· ·with a copy of the free legal services list.
17· · · · A· · Yes, as part of the Legal Resource
18· ·Guide.
19· · · · Q· · Okay, and is there any, anything written
20· ·in the Guide or the MAP or anywhere else that
21· ·would require facilities to allow access to
22· ·non-Vera-funded legal services providers, access
23· ·to children?
24· · · · A· · So we have no prohibition, and some of
25· ·the providers on the legal -- on a list that's

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 686
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 414 of 946 Page ID
                                 Confidential
                                   #:10154
                                                                           Page 464
·1
·2
·3
·4
·5
·6· · · · · · · · ACKNOWLEDGEMENT OF WITNESS
·7· · · · · · · · · I, Toby R.M. Biswas, Esq., do
·8· · · · hereby acknowledge that I have read and
·9· · · · examined the foregoing testimony, and the
10· · · · same is a true, correct and complete
11· · · · transcription of the testimony given by me,
12· · · · and any corrections appear on the attached
13· · · · Errata sheet signed by me.
14
15
16· ·__________________ ______________________________
17· ·(DATE)· · · · · · ·(SIGNATURE)
18
19
20
21
22
23
24
25

                                                                     Exhibit 13
                     TSG Reporting - Worldwide (877) 702-9580         Page 687
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 415 of 946 Page ID
                                 Confidential
                                   #:10155
                                                                           Page 466
·1

·2

·3

·4

·5· ·CERTIFICATE OF SHORTHAND REPORTER -- NOTARY PUBLIC

·6·   ·   ·   ·   · · · · · I, Laurie Donovan, Registered
· ·   ·   ·   ·   Professional Reporter, Certified Realtime
·7·   ·   ·   ·   Reporter, and notary public for the District
· ·   ·   ·   ·   of Columbia, the officer before whom the
·8·   ·   ·   ·   foregoing deposition was taken, do hereby
· ·   ·   ·   ·   certify that the foregoing transcript is a
·9·   ·   ·   ·   true and correct record of the testimony
· ·   ·   ·   ·   given; that said testimony was taken by me
10·   ·   ·   ·   stenographically and thereafter reduced to
· ·   ·   ·   ·   typewriting under my supervision; and that I
11·   ·   ·   ·   am neither counsel for, related to, nor
· ·   ·   ·   ·   employed by any of the parties to this case
12·   ·   ·   ·   and have no interest, financial or otherwise,
· ·   ·   ·   ·   in its outcome.
13
· ·   · · · · · · · · IN WITNESS WHEREOF, I have hereunto
14·   · · · set my hand and affixed my notarial seal this
· ·   · · · 2nd day of March 2020.
15

16· · · · My commission expires:· March 14, 2022

17

18

19· ·_____________________________

20· ·LAURIE DONOVAN
· · ·NOTARY PUBLIC IN AND FOR
21· ·THE DISTRICT OF COLUMBIA

22

23

24

25

                                                                     Exhibit 13
                         TSG Reporting - Worldwide (877) 702-9580     Page 688
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 416 of 946 Page ID
                                  #:10156




                               Exhibit 14
                                                                    Exhibit 14
                                                                     Page 689
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 417 of 946 Page ID
                                   #:10157
                                                                             Page 1
·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · · ·CENTRAL DISTRICT OF CALIFORNIA

·3· · · · · · · · · · · ·WESTERN DIVISION

·4

·5· ·LUCAS R. , et al.,

·6
· ·   · · · · · · · · ·Plaintiffs,
·7
· ·   ·vs.· · · · · · · · · · · · · · · · · · NO. 2:18-CV-05741 DMG PLA
·8
· ·   ·ALEX AZAR, Secretary of U.S.
·9·   ·Department of Health and Human
· ·   ·Services, et al.,
10
· ·   · · · · · · · · ·Defendants.
11·   ·___________________________________/

12

13

14

15

16· · · · · · · · · DEPOSITION OF JOSE CASTANEDA

17· · · · · · ·Thursday, November 21, 2019, 9:37 a.m.

18· · · · · · · · · · · Woodland, California

19

20

21

22· ·Reported By:

23· ·PEGGY A. PORTER, RDR, CRR, CSR No. 6086

24· ·Job No. 172051

25· ·PAGES 1 - 196

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 690
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 418 of 946 Page ID
                                   #:10158
                                                                            Page 66
·1· ·demonstrating.
·2· · Q· · · So your understanding is the programs to whom
·3· ·the transfer was requested was denying it, not ORR or
·4· ·GDIT?
·5· · A· · · It wasn't ORR or GDIT.· When we submit a
·6· ·referral and it's denied, it's coming directly from the
·7· ·program.
·8· · Q· · · And the program means another facility, like a
·9· ·RTC or an OON, out-of-network facility?
10· · A· · · Yes.
11· · Q· · · So what happens in an instance if you're unable
12· ·to transfer a child and they have greater health needs
13· ·than you think Yolo can really handle?
14· · A· · · We keep bringing it to the attention of ORR to
15· ·assist in trying to transition the youth to a more
16· ·appropriate level of care or a program.· For the time
17· ·being we manage the behavior as best as we can.
18· · Q· · · When you say manage the behavior, what does that
19· ·mean?
20· · A· · · Just provide more support, more clinical
21· ·support.· It may require for the youth to be placed on
22· ·one-on-one direct supervision.· It may require for
23· ·multiple check-ins daily, daily check-ins by all the
24· ·clinicians.
25· · · · · ·So, yeah, just providing more direct supervision

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 691
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 419 of 946 Page ID
                                   #:10159
                                                                            Page 74
·1· ·determination?
·2· · A· · · Not that I'm aware of.· I'm not too sure.
·3· · Q· · · How is that determination made?
·4· · A· · · If they meet the criteria?
·5· · Q· · · Uh-huh.
·6· · · · · ·MR. MAY:· Wait.· Are we just talking about just
·7· ·danger to themselves or others or all of the criteria?
·8· · · · · ·MS. TARNEJA:· Danger to themselves or others.
·9· · · · · ·THE WITNESS:· I guess -- I mean, 'cause I've had
10· ·conversations with Ms. Burns in the past.· And one of
11· ·the biggest concerns was that line right there, danger
12· ·to self and others.
13· · · · · ·It was always reported back to ORR.· The whole
14· ·danger to self is really difficult for us to see the
15· ·need for secure placement.
16· · · · · ·Danger to others can mean, you know, they're
17· ·assaultive, they're assaulting staff, they're making
18· ·weapons or they're engaging in some sort of behavior
19· ·that's causing them to be a danger to others.· That's
20· ·when more so we will say, okay, well, that's -- we can
21· ·manage -- you know, we can accept a youth like that.
22· · · · · ·When it was specifically just the self part,
23· ·like self-harming behavior, that's something that needs
24· ·to be a common conversation piece that Ms. Burns would
25· ·always have with ORR.

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 692
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 420 of 946 Page ID
                                   #:10160
                                                                            Page 75
·1· · · · · ·Just that piece alone, just because of the
·2· ·danger to self, you can't really, you know, see the need
·3· ·for secure placement.· There's other programs that can
·4· ·manage or accept a youth like that.
·5· · Q· · · BY MS. TARNEJA:· And why is that?
·6· · A· · · I'm not sure.· That was just something she would
·7· ·have her strong opinion on.
·8· · Q· · · That was her opinion?
·9· · A· · · Yes.
10· · Q· · · Did you share that opinion with Ms. Burns?
11· · A· · · Did I share that?· Well, it's just something she
12· ·would respond back to ORR with.
13· · Q· · · So you --
14· · A· · · That was more her opinion.
15· · Q· · · Okay.· So you have no opinion about whether, if
16· ·a youth is dangerous to themself, whether they should be
17· ·placed at Yolo or not?
18· · A· · · I guess it would depend on the case.· I mean, I
19· ·kind of shared her same concerns once we had discussed
20· ·it.· But I have my own personal thoughts on it.· I guess
21· ·it would be a case-to-case type of situation.
22· · Q· · · I just want to elaborate a little bit more about
23· ·why Yolo would not be the correct place for a youth who
24· ·was dangerous to themself.
25· · A· · · Kind of like I mentioned before.· I mean, we

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 693
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 421 of 946 Page ID
                                   #:10161
                                                                            Page 76
·1· ·have had instances of kids that, you know, just
·2· ·constantly engage in self-harming behavior.· I'm not
·3· ·talking about just every so often.· Just daily, multiple
·4· ·times.· You know, and it's visible, you know, the scars,
·5· ·you know.
·6· · · · · ·Those are something that are more -- this would
·7· ·not be appropriate for a youth like that.
·8· · Q· · · Where would be appropriate?
·9· · A· · · Someone that can manage that behavior or kind of
10· ·address it or provide the therapeutic support that they
11· ·would need.
12· · Q· · · Do you know what type of facility would be able
13· ·to provide that type of support?
14· · A· · · I know they have two RTC programs within the ORR
15· ·network.· And I know they do have a staff secure that
16· ·is -- kind of more tends to more of a therapeutic sort
17· ·of placement.· So those may better manage that behavior.
18· · Q· · · And you also look at the criteria in deciding
19· ·whether to accept a child, the other criteria you
20· ·mentioned included charged with a crime?
21· · A· · · Uh-huh.
22· · Q· · · Or chargeable; is that correct?
23· · A· · · Uh-huh.· Yes.· That's correct.
24· · Q· · · And do you at Yolo assess that criteria as well?
25· · A· · · Yes.· So we -- if it meets the criteria for

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 694
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 422 of 946 Page ID
                                   #:10162
                                                                            Page 81
·1· · A· · · I don't know why.
·2· · · · · ·Kind of going back to the parents.· If they're
·3· ·provided with the notice of placement -- so I can give
·4· ·you an example.· The youth are provided with a notice of
·5· ·placement.· The family or the parents are not.· But in
·6· ·the instance that it's a case that was just referred to
·7· ·us from intakes that has no other previous placements in
·8· ·ORR, when we make contact with the family, the reasons
·9· ·for the placement in ORR or at a secure level is
10· ·reviewed with them.· They are made aware of why he was
11· ·referred to us.
12· · Q· · · And does the child have an opportunity to
13· ·challenge the placement?
14· · A· · · They have the option to do it.
15· · Q· · · How can they challenge that?
16· · A· · · They can request -- I know ORR has a policy that
17· ·they can request at the 30-day mark to request a hearing
18· ·with the ORR to see if they want -- to contest their
19· ·placement in secure.
20· · · · · ·They also have an option to -- for a Flores Bond
21· ·hearing.· That's something that is reviewed with them at
22· ·the time of intake within 24 hours of their arrival
23· ·here.
24· · · · · ·But those usually, they don't sign them.· They
25· ·don't want to sign them.· The legal service provider,

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 695
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 423 of 946 Page ID
                                   #:10163
                                                                            Page 82
·1· ·Legal Services for Children, they have asked for us not
·2· ·to submit them until they're able to discuss this with
·3· ·the youth.
·4· · · · · ·So what we do, we review it with them.· It's
·5· ·both in English and Spanish, depending on what their
·6· ·language is.· But they are reminded of that, that the
·7· ·legal service provider has requested that they speak to
·8· ·them prior to them signing anything.
·9· · Q· · · And both of those hearing opportunities are
10· ·after they've been transferred to Yolo; is that correct?
11· · A· · · That's what we review with them when they arrive
12· ·here.
13· · Q· · · The 30-day hearing is 30 days after they arrive?
14· · A· · · They can request it 30 days after.· What happens
15· ·prior to that, I mean, that's -- I don't know how other
16· ·programs function.
17· · Q· · · Have you ever had a child request a hearing
18· ·after 30 days?
19· · A· · · From my knowledge there's only been one.· In my
20· ·time that I've been with the office, only one.
21· · Q· · · Do you remember when that was?
22· · A· · · I don't remember the exact date.
23· · Q· · · Do you remember what happened?
24· · A· · · No.· I don't remember everything that happened
25· ·on that.· It's been a couple of years.

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 696
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 424 of 946 Page ID
                                   #:10164
                                                                            Page 89
·1· ·of seven minors based on a supposed gang affiliation?
·2· · A· · · I do recall the topic of the gangs.· But you
·3· ·would have to be more specific as far as what cases.
·4· · Q· · · Do you recall what happened to those minors?
·5· · A· · · During that period of time I know we did have an
·6· ·influx of referrals that were sent to us.· But from what
·7· ·I remember, the majority of those, I believe all of
·8· ·them, they were transferred to a lower level of care.
·9· · · · · ·Once we followed up with the reasons for, did
10· ·our assessment that we normally do with the youth here,
11· ·we did transition those youth down to a lower level of
12· ·care.
13· · Q· · · Do you recall why Yolo disagreed with ORR's
14· ·placement of those minors?
15· · A· · · From what I remember on that, if we're speaking
16· ·about the same cases, once the youth were in our care
17· ·and all this came to light and we started making contact
18· ·with law enforcement agencies, some of them were on
19· ·probation, some of them weren't on probation.· And when
20· ·we started getting more background information as far as
21· ·what occurred and what happened, we definitely pushed
22· ·back and started transitioning them.
23· · · · · ·We brought our concerns to ORR, to FFS, let them
24· ·know that they were -- they met criteria for lower level
25· ·of care and should be transitioned.

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 697
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 425 of 946 Page ID
                                   #:10165
                                                                            Page 90
·1· · Q· · · Do you recall why they did not meet the criteria
·2· ·for Yolo's care?
·3· · A· · · Well, they did meet the criteria based on the
·4· ·information we got from intakes on the referrals.· But
·5· ·after we -- they arrived here and we had contact with
·6· ·probation or law enforcement and either were given
·7· ·minimal or some information on the background of it, we
·8· ·determined there was no need to have them continue to be
·9· ·in secure level of care.
10· · Q· · · When Yolo decides not to accept a youth, who do
11· ·you communicate that to?
12· · A· · · It depends on which way we're getting the
13· ·referral.· If it's through GDIT, we'll respond by email,
14· ·let them know why we feel we cannot accept a youth.
15· · · · · ·If it's through intakes, it will be just the
16· ·same thing; email letting them know why we're not
17· ·accepting a youth.
18· · Q· · · Have you ever gotten pushback for that decision?
19· · A· · · Yes.
20· · Q· · · How did the pushback manifest itself?
21· · A· · · They would ask if we can reconsider or provide
22· ·us additional information based on the reasoning for
23· ·requiring placement in secure.
24· · · · · ·And once we reviewed those and we still felt
25· ·that it was not appropriate or the appropriate placement

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 698
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 426 of 946 Page ID
                                   #:10166
                                                                           Page 145
·1· ·release him to the community.
·2· · · · · ·I can't remember if there was any specific one
·3· ·that wanted to see a psychiatrist or some sort of
·4· ·recommendation from a doctor.· At least from us here.
·5· · Q· · · So you're not aware of any ORR or Yolo written
·6· ·policy requiring that a child not be a danger to
·7· ·themselves or others before being released to a sponsor?
·8· · A· · · I can't remember.
·9· · Q· · · Is there a requirement that a child must have
10· ·30 days of good behavior before being stepped down?
11· · A· · · Is there a requirement?· No.· I know there was
12· ·some confusion within the ORR network that a lot of
13· ·programs would like to see at least a period of 30 days
14· ·before they were stepped down.· But that was never
15· ·really in policy to say like, you know, it's a
16· ·requirement.· You have to meet that.· But I know it's a
17· ·practice with a lot of programs.· I know we got a lot of
18· ·kickback for that at times.
19· · Q· · · Did you -- was that a practice of Yolo?
20· · A· · · No.· I wouldn't say it was a practice of Yolo.
21· ·I know they would want to see a period of time.· I think
22· ·they just kind of -- I don't know how to even say this.
23· ·They want to see more than just a week of some change in
24· ·behavior.· They don't take one week as that's enough to
25· ·show some sort of change.

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 699
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 427 of 946 Page ID
                                   #:10167
                                                                           Page 154
·1· ·communication.
·2· · Q· · · Are you involved in identifying potential
·3· ·sponsors?
·4· · A· · · I have been.
·5· · Q· · · Are you involved in evaluating those potential
·6· ·sponsors?
·7· · A· · · Whoever's the assigned case manager does
·8· ·complete the assessment.· If the sponsor's identified
·9· ·here with us.
10· · Q· · · How about coordinating home studies, are you
11· ·involved in that?
12· · A· · · The referral's sent out.· We send it out to the
13· ·home study provider.· But in some cases they already
14· ·have been through the process or already been -- you
15· ·know, completed that.· It just depends on what stage the
16· ·process is at when they arrive here to us.
17· · Q· · · And are you involved in coordinating
18· ·psychological evaluations?
19· · A· · · The clinicians are.
20· · Q· · · Why would a psychological evaluation be
21· ·conducted, if you know?
22· · A· · · That would be a better question for somebody who
23· ·works directly on that side.
24· · Q· · · Are you involved in coordinating risk
25· ·assessment?

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 700
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 428 of 946 Page ID
                                   #:10168
                                                                           Page 155
·1· · A· · · The OYAS assessments, yes.
·2· · Q· · · Is an OYAS assessment always conducted prior to
·3· ·release?
·4· · A· · · We typically conduct those when we're
·5· ·recommending release or a step-down.
·6· · Q· · · Is there anything else involved in a risk
·7· ·assessment outside of OYAS?
·8· · A· · · Anything else involved?
·9· · Q· · · Is that the entire risk assessment?
10· · A· · · What we do here, it's the OYAS that we conduct.
11· · · · · ·MS. TARNEJA:· Ready for a break?
12· · · · · ·MR. MAY:· Yes.
13· · · · · ·(Recess taken.)
14· · · · · ·MS. TARNEJA:· I think we'll go ahead and mark
15· ·another exhibit.· I believe we're at 147.
16· · · · · ·(Exhibit 147 was marked.)
17· · Q· · · BY MS. TARNEJA:· Do you recall this email?
18· · A· · · Yes.
19· · Q· · · Do you remember this transfer request?
20· · A· · · Yes.
21· · Q· · · Did you discuss the transfer request with
22· ·Julie Burns?
23· · A· · · Yes.
24· · Q· · · What do you recall about this transfer request?
25· · A· · · Pretty much what's outlined on here.· The

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 701
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 429 of 946 Page ID
                                   #:10169
                                                                           Page 167
·1· ·was -- the decision wasn't just the FFS.· It was above
·2· ·the FFS.· It was the director.· So there was a period of
·3· ·time that the releases were -- there was a significant
·4· ·delay.
·5· · Q· · · Because of a backlog or --
·6· · A· · · I'm not sure.
·7· · Q· · · But it's gotten better since they removed that?
·8· · A· · · Yes.
·9· · Q· · · Would a home study increase the amount of time
10· ·it takes to release a child to a sponsor?
11· · A· · · Typically the kids that we release from here
12· ·have undergone some sort of home study.
13· · Q· · · And do you think that increases the amount of
14· ·time --
15· · A· · · Yes.
16· · Q· · · -- for them to be released?
17· · A· · · Yes, it can.· It depends.· If the home study
18· ·provider doesn't pick up the case right away, it can
19· ·delay.
20· · Q· · · Does setting up post-release services increase
21· ·the amount of time it takes for a child to be released
22· ·to a sponsor?
23· · A· · · At one point it was.· At one point it was.· Now
24· ·there's been some changes to that.
25· · Q· · · When did that change occur, do you recall?

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 702
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 430 of 946 Page ID
                                   #:10170
                                                                           Page 168
·1· · A· · · I don't remember the exact date.
·2· · Q· · · Would a psychological evaluation increase the
·3· ·amount of time it takes for a child to be released to a
·4· ·sponsor?
·5· · A· · · No.
·6· · Q· · · How about a child's disciplinary issues?· Would
·7· ·that increase the amount of time it takes to be released
·8· ·to a sponsor?
·9· · A· · · On our end, I don't think it would.· I think
10· ·maybe ORR, maybe if they see some concern with some of
11· ·the behaviors.
12· · Q· · · Are you aware of any instances when ORR has seen
13· ·concerns, that it would delay a child's release?
14· · A· · · I can't remember.
15· · Q· · · How are a child's mental health needs considered
16· ·in the release process?
17· · A· · · Their mental health needs?· If there is a
18· ·continuing need for service for them, mental health
19· ·service, it is outlined, also, in the safety plan.· The
20· ·clinicians typically assist the family, identify the
21· ·resources.
22· · Q· · · Could it take longer for a child with mental
23· ·health needs to be released to a sponsor?
24· · A· · · I can see that happening if there's a
25· ·significant concern and they're trying to, you know,

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 703
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 431 of 946 Page ID
                                   #:10171
                                                                           Page 194
·1· · · · · · · DECLARATION UNDER PENALTY OF PERJURY
·2· · · · · ·I, Jose Castaneda, do hereby certify under penalty
·3· ·of perjury that I have reviewed the transcript of my
·4· ·deposition taken on November 21, 2019; that I have made
·5· ·such changes and corrections that I deem necessary, and
·6· ·approve the same as now true and correct.
·7
·8· · · · · ·Dated this _____ day of ______________, 2019.
·9
10
11· · · · · · · · · · · ____________________________________
12· · · · · · · · · · · · · Jose Castaneda
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 704
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 432 of 946 Page ID
                                   #:10172
                                                                           Page 195
·1· · · · · · · · · · ·REPORTER'S CERTIFICATE

·2· · · · · ·I, PEGGY A. PORTER, do hereby certify:

·3· · · That the witness named in the foregoing deposition,

·4· · · · · · · · · · · · ·JOSE CASTANEDA

·5· · was present at the time and place therein specified;

·6· · · · · ·That the said proceeding was taken before me at

·7· ·the said time and place, and was taken down in shorthand

·8· ·writing by me;

·9· · · · · ·That I am a Certified Shorthand Reporter of the

10· ·State of California;

11· · · · · ·That the said proceeding was thereafter, under

12· ·my direction, transcribed into computer-assisted

13· ·transcription; and that the foregoing transcript

14· ·constitutes a full, true, and correct report of the

15· ·proceedings which then and there took place; that I am a

16· ·disinterested person to the said action.

17· · · · · ·IN WITNESS WHEREOF, I have hereunto subscribed

18· ·my hand this 5th day of December 2019.

19

20· · · · · · · · · · · · · ______________________________
· · · · · · · · · · · · · · PEGGY A. PORTER, CSR 6086
21

22

23

24

25

                                                                     Exhibit 14
                      TSG Reporting - Worldwide· 877-702-9580         Page 705
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 433 of 946 Page ID
                                  #:10173




                               Exhibit 15
     REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                   FILED UNDER SEAL
                                                                    Exhibit 15
                                                                     Page 706
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 434 of 946 Page ID
                                  #:10174

                                                                          Page 1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

             LUCAS R., by his next friend
             MADELYN R.; DANIELA MARISOL T.,
             by her next friend KATHERINE L.;
             et al.,
                                                          No. 2:18-CV-05741
                             Plaintiffs,                      DMG-PLA

             vs.

             ALEX AZAR, Secretary of U.S.
             Department of Health and Human
             Services; E. SCOTT LLOYD,
             Director, Office of Refugee
             Resettlement of the U.S.
             Department of Health & Human
             Services,

                          Defendants.
             ________________________________

                        CONFIDENTIAL UNDER PROTECTIVE ORDER
                          DEPOSITION OF
                                  OCTOBER 30, 2019
                                     9:45 a.m.

                                 1333 2nd Street, Suite 400
                                 Santa Monica, California

                                Diana Janniere, CSR-10034

             Magna Legal Services
             866-624-6221
             www.MagnaLS.com




                                                                    Exhibit 15
                                                                     Page 707
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 435 of 946 Page ID
                                  #:10175

                                                                         Page 12
        1             A    Yes.
        2             Q    Thank you.     We are done with that document.
        3                  Are you aware of the person whose alias in
        4     this case is Lucas R.?
        5             A    Yes.
        6             Q    Without disclosing that person's true name,
        7     who is Lucas R.?
        8             A    My brother.
        9             Q    Sometime in 2018, Lucas R. was in a U.S.
       10     government program in Texas; is that correct?
       11           A      Yes.
       12           Q      And then, later in 2018, Lucas R. was
       13     released from the government program and came into
       14     your care; is that correct?
       15           A      Yes.
       16           Q      Do you believe that the U.S. government
       17     harmed Lucas R. in some way?
       18                  MS. WELCH:    Objection.     Vague.
       19                  THE WITNESS:     Can I talk to my attorney
       20     about that?
       21                  MR. MOSS:    Yes.    You are welcome to consult
       22     with counsel.       We will be off the record while you do
       23     that.
       24                  (Discussion held off the record.)
       25                  MR. MOSS:    We are back on the record after




                                                                    Exhibit 15

                                                                 Page 707_001
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 436 of 946 Page ID
                                  #:10176

                                                                         Page 31
        1                  THE WITNESS:     Yes.
        2     BY MR. MOSS:
        3           Q      Is Lucas R. currently taking any
        4     medications?
        5           A      No.
        6           Q      Do you know if Lucas R. is currently having
        7     any trouble sleeping?
        8                  MS. WELCH:     Objection.    Vague.    Calling for
        9     speculation.
       10                  THE WITNESS:     At the present time, no.
       11     BY MR. MOSS:
       12           Q      In a previous time, while Lucas R. was in
       13     your care, did you ever know if he had trouble
       14     sleeping?
       15           A      Yes.
       16           Q      So previously while in your care, Lucas R.
       17     had trouble sleeping, but now, he is doing okay; is
       18     that right?
       19                  MS. WELCH:    Objection.     It mischaracterizes
       20     his earlier testimony.        Vague.
       21                  THE WITNESS:     Now, he is fine, but when he
       22     was at the housing facility, he was not.
       23     BY MR. MOSS:
       24           Q      Did Lucas R. ever have trouble sleeping
       25     while he was in your care?




                                                                    Exhibit 15
                                                                     Page 708
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 437 of 946 Page ID
                                  #:10177

                                                                         Page 44
        1                 (Discussion held off the record.)
        2     BY MR. MOSS:
        3           Q     Sir, your counsel has pointed out to me that
        4     it might be helpful if I ask questions in a slightly
        5     different way.
        6           A     All right.
        7           Q     Thinking about the present time, has Lucas
        8     R. given you any reason to believe that he is having
        9     any emotional challenges?
       10                 MS. WELCH:     Objection.     Vague.    Vague as to
       11     time.     Lacks foundation.     Calls for expert testimony.
       12                 THE WITNESS:      Now, that he is living with
       13     me, no.
       14     BY MR. MOSS:
       15           Q     And now, thinking about the time that Lucas
       16     R. was in the government program, to your knowledge,
       17     did Lucas R. have any emotional problems then?
       18                 MS. WELCH:     Same objections.
       19                 THE WITNESS:      When he was in the housing
       20     facility, yes.
       21     BY MR. MOSS:
       22           Q     And now, thinking about the period of time
       23     before Lucas R. came to the United States, to your
       24     knowledge, did Lucas R. have any emotional problems
       25     then?




                                                                    Exhibit 15
                                                                     Page 709
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 438 of 946 Page ID
                                  #:10178

                                                                         Page 51
        1                        REPORTER'S CERTIFICATION
        2
        3         I, Diana Janniere, a Certified Shorthand Reporter,
        4     in and for the State of California, do hereby certify:
        5
        6         That the foregoing witness was by me duly sworn;
        7     That the deposition was then taken before me at the
        8     time and place herein set forth; that the testimony
        9     and proceedings were reported stenographically by me
       10     and later transcribed into typewriting under my
       11     direction; and that the foregoing is a true record of
       12     the testimony and proceedings taken at that time.
       13
       14         IN WITNESS WHEREOF, I subscribed my name
       15     this 8th day of November, 2019.
       16
       17
       18
       19
       20                              _____________________________
       21                              Diana Janniere, CSR No. 10034
       22
       23
       24
       25




                                                                    Exhibit 15
                                                                     Page 710
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 439 of 946 Page ID
                                  #:10179

                                                                         Page 52
        1                 CERTIFICATE OF READER-INTERPRETER
        2
        3         I, ________________________, whose address is
        4     _________________________________________________,
        5     a person who speaks the language of the deponent;
        6     namely, Spanish, do hereby certify that on the _______
        7     day of __________________________, 20___,
        8     I did translate the foregoing deposition from the
        9     English language into the Spanish language, reading
       10     same to the deponent in his/her native tongue, to the
       11     best of my ability;
       12         That all corrections and changes requested by the
       13     deponent were made and initialed by the deponent;
       14         That upon completion of said reading, the
       15     deponent did confirm to me that he/she had understood
       16     the reading.
       17
       18
       19
       20
       21                              _____________________________
       22                                    READER-INTERPRETER
       23
       24
       25




                                                                    Exhibit 15
                                                                     Page 711
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 440 of 946 Page ID
                                  #:10180

                                                                         Page 53
        1                      DECLARATION ERRATA SHEET
        2
        3
        4     Our Assignment No. 515762
        5     Case Caption:      Lucas R.
        6     vs. Alex Azar, et al.
        7
        8                DECLARATION UNDER PENALTY OF PERJURY
        9                 I declare under penalty of perjury that I
       10     have read the foregoing transcript of my deposition
       11     taken in the above-captioned matter or the same has
       12     been read to me, and the same is true and accurate,
       13     save and except for the changes and/or corrections, if
       14     any, as indicated by me on the DEPOSITION ERRATA SHEET
       15     hereof, with the understanding that I offer these
       16     changes as if still under oath.
       17                 Signed on the _______ day of
       18     ______________________________, 2019.
       19
       20
       21
                                       ___________________________
       22


       23
       24
       25




                                                                    Exhibit 15
                                                                     Page 712
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 441 of 946 Page ID
                                  #:10181




                               Exhibit 16
                                                                    Exhibit 16
                                                                     Page 713
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 442 of 946 Page ID
                                   #:10182

                                                                           Page 1
1
2                  IN THE UNITED STATES DISTRICT COURT
3                    CENTRAL DISTRICT OF CALIFORNIA
4                             WESTERN DIVISION
5     -----------------------------------
6     LUCAS R., et al.,
7                         Plaintiffs,
8         -vs-                  Case No.:     2:18-CV-05741 DMG PLA
9     ALEX AZAR, Secretary of U.S.
10   Department of Health and Human
11   Services, et al.,
12                       Defendants.
13   -----------------------------------
14
15
16
17
18                  Deposition of CARINA CONTRERAS
19                       Harrisonburg, Virginia
20                     Thursday, January 23, 2020
21                                8:58 a.m.
22
23
24    Reported by:      Valarie L. S. May
25    Job No: 175374


                 TSG Reporting - Worldwide - 877-702-9580            Exhibit 16
                                                                      Page 714
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 443 of 946 Page ID
                                   #:10183

                                                                         Page 69
1     reunification case.
2             Q       Okay.    And who is involved in finalizing
3     the safety planning -- or sorry.
4                     Who is involved in finalizing the safety
5     plan?
6             A       The case manager assigned and the
7     clinician assigned, the sponsor, and the minor.
8             Q       Okay.    You also mentioned that you have
9     recommended against accepting a child at Shenandoah if
10   a legal case is scheduled for a hearing.            So can you
11   tell me a little bit more about why you would make a
12   recommendation against admitting in that circumstance?
13           A       If a minor is waiting to have an asylum
14   hearing in the locality where he's placed, that may
15   cause unnecessary delays in their legal case.
16           Q       Okay.    Has there been a situation where
17   you've recommended against admission but the final
18   decision was to, in fact, admit the child to
19   Shenandoah?
20           A       Yes.
21           Q       Okay.    And who made that final decision?
22           A       FFS or ORR staff.
23           Q       Okay.    Are you and the lead clinician
24   allowed to make separate, independent recommendations
25   about whether to admit or not admit to Shenandoah?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 715
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 444 of 946 Page ID
                                   #:10184

                                                                         Page 71
1     that facility, for their placement.
2             Q       Right.
3                     Okay.    Going back to examples where you
4     have recommended against admission but a child was
5     still placed at Shenandoah, can you recall any
6     specifics about that case?
7             A       Well, there isn't one specific case.
8     There's been a couple maybe.
9             Q       Okay.
10           A       And then I can maybe think about one where
11   I didn't see a behavioral pattern that merited secure
12   placement.
13           Q       Okay.    When the FFS makes a decision to
14   place a child at Shenandoah, are you informed of the
15   FFS's thought process or reasons for wanting to admit
16   the child to Shenandoah?
17           A       Yes.
18           Q       Okay.    How are you informed of that
19   information?
20           A       Through Kelsey, who may be staffed the case
21   over the phone with FFS, or copied in email
22   correspondence regarding the matter.
23           Q       Okay.    At the time a child is added to
24   your caseload, can you determine whether the child is
25   taking any medications?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 716
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 445 of 946 Page ID
                                   #:10185

                                                                         Page 75
1     something to consider in placing them.
2             Q       And how would -- how would that be
3     considered?      What changes might be made to that
4     child's housing, for example?
5             A       I mean, just placing them in a unit
6     that -- where there might be more staff present.               Or I
7     can think of, in school, if they need specialized
8     education services, they would be provided, you know,
9     a one-on-one educational service.           So -- that's what I
10   can think of right now.
11           Q       Okay.   When you have found out that a
12   child has been placed on Shenandoah's caseload, can
13   you tell me any other times that you have felt like
14   that child was placed at Shenandoah inappropriately?
15           A       Specific cases?
16           Q       Yeah, specific cases or general categories
17   of reasons why you feel like they might be
18   inappropriate placement.
19           A       My recommendations -- or, like, my
20   concerns that are raised are based off of what is
21   listed on the notice of placement that says where a
22   minor would meet secure criteria.
23                   More recently, there was a resident
24   referred that had a nonviolent offense for which, you
25   know, I elevated that.        It didn't seem that he met


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 717
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 446 of 946 Page ID
                                   #:10186

                                                                         Page 76
1     secure; rather, he met staff secure criteria.
2             Q       Okay.    And do you remember any more
3     details about what happened after you elevated your
4     concern?
5             A       The FFS followed up in an email, but I
6     don't recall exactly what happened.
7             Q       Do you remember whether that child was
8     admitted to Shenandoah or not?
9             A       At this time, the cases are blurring
10   together.
11           Q       Sure.
12           A       So I don't recall if he was.        But -- but
13   that is something that was discussed.            I can't recall
14   if he was or wasn't.
15           Q       Okay.    And when the FFS followed up, did
16   the FFS speak -- or communicate with you specifically?
17           A       Yes.    I was included in correspondence.
18           Q       Okay.    Are there any other examples where
19   you've felt like a child has been placed at Shenandoah
20   inappropriately?
21           A       Yes.
22           Q       Are there any other details you can
23   provide about what you're thinking of?
24           A       Residents with high mental health needs or
25   significant self-harming behavior, psychiatric


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 718
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 447 of 946 Page ID
                                   #:10187

                                                                         Page 77
1     hospitalization history, behavioral history that was
2     related to escape risk, which meets staff secure
3     criteria.
4                     I can't think of any others right now.
5             Q       When you talk about residents with high
6     mental health needs, who have experienced psychiatric
7     hospitalization, what, in particular, stands out to
8     you as concerning about them being at Shenandoah?
9             A       I think for those cases, I recall cases
10   that I've had -- or have been referred who have either
11   an RTC placement recommendation or are pending
12   acceptance at an RTC that's, like, waiting for bed
13   space.      Yeah, that's what I can think of.
14           Q       Okay.   And so in those circumstances where
15   you receive a referral or are reviewing a referral for
16   one of those kids, is your view that they are better
17   off being placed at an RTC instead?
18           A       Ideally, for their mental health needs --
19           Q       Okay.
20           A       -- it would be best -- in their best
21   interest to be in the appropriate placement.
22           Q       Have there been times when there's been a
23   child with those needs, mental health needs, has
24   been -- psychiatric hospitalization, and the FFS has
25   still agreed to accept them at Shenandoah?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 719
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 448 of 946 Page ID
                                   #:10188

                                                                         Page 78
1             A       Yes.
2             Q       Do you know why it was that that child was
3     still placed at Shenandoah?         Or any of those children?
4             A       Secure criteria also includes posing a
5     danger to self or others.         It includes -- a part of
6     the secure criteria is self-harming behavior and just
7     threats to others, which some of those cases I can
8     recall had some behavioral issues as well.             So --
9             Q       Okay.   Have you ever communicated to an
10   FFS that you have felt like an RTC placement would
11   have been more appropriate for a youth?
12           A       I recall at least once I had covered while
13   Kelsey was out on vacation and I was the primary point
14   of contact regarding referrals.          With the lead
15   clinician's recommendations, after her review of the
16   mental health portion of the case, yes, I elevated, in
17   an email to the FFS and the case coordinator, the
18   concerns.
19           Q       And in that circumstance, did the FFS
20   respond to you?
21           A       Yes, I'm pretty sure she responded.
22           Q       Do you remember what the FFS's response
23   was or what the FFS's overall view was about that
24   particular case?
25           A       I don't recall exactly.       I believe she


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 720
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 449 of 946 Page ID
                                   #:10189

                                                                         Page 80
1     requirements.
2             Q       Okay.    Are there children who have been
3     admitted to Shenandoah who had criminal charges
4     dropped prior to their admission to Shenandoah?
5             A       Yes.
6             Q       Are those children still eligible or
7     qualified to be at Shenandoah?
8             A       According to the notice of placement, the
9     first criteria says "have been a subject of
10   delinquency proceedings."
11           Q       Do you feel like, in your own independent
12   view, that those kids should be at Shenandoah or a
13   lesser-restrictive placement?
14           A       If the only reason said to place them in
15   secure is the charge that was dropped, no.
16           Q       No, you think they should --
17           A       Not be placed in secure.
18           Q       Okay.    When do you first meet a child who
19   is added to your caseload?
20           A       Within 24 hours of their arrival.
21           Q       And is that 24-hour timeline required by
22   ORR?
23           A       Yes.
24           Q       And what happens at that first meeting
25   with the child?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 721
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 450 of 946 Page ID
                                   #:10190

                                                                         Page 90
1     significant part of the recommendation is whether --
2     how the sponsor can address these behaviors and how to
3     work with the minor.        Those recommendations are
4     conducted by the psychologist and provided in that
5     evaluation.      So that would be a major part in the
6     final safety planning.
7             Q       I have a similar question but with regard
8     to transfer, so step down.
9                     So if a child has been referred to receive
10   an evaluation or another type of service, how, if at
11   all, can that influence when a child is prepared to be
12   transferred to a different facility?
13           A       Can you say that again?
14           Q       Yeah.   So I'm just wondering whether a
15   child might need to complete a psychiatric evaluation
16   before they are approved to be stepped down.             That's
17   one example I'm thinking of.
18                   Does a service need to be completed before
19   a child can be approved for a step down or actually
20   step down?
21           A       Depending on the case.       And ORR would
22   determine whether that would be something necessary
23   before step down.
24           Q       Okay.   Are there any specific situations
25   that come to mind that fit that scenario?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 722
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 451 of 946 Page ID
                                   #:10191

                                                                         Page 91
1             A       That required a psychological for step
2     down or that -- I'm sorry.         Can you clarify that
3     question?
4             Q       Sure.    I'm just curious whether an
5     evaluation needed to be completed before a step down
6     was approved.      And it doesn't have to be an
7     evaluation.      I'm not sure if there might not be
8     another type of service that would have to be
9     completed before a child could be approved for step
10   down.
11           A       Yes, I can recall a couple cases.
12           Q       Okay.    Are there specific details that you
13   can share about those?
14           A       There was a resident who had a medical
15   appointment for surgery.        I don't recall the exact
16   reason for the appointment, but it was very important
17   to his well-being.       And we wanted to make sure that he
18   was seen before.
19                   But, again, ORR ultimately decides whether
20   that can be done at another facility.
21           Q       Okay.    Are there any other examples that
22   you can think of?
23           A       A minor displaying sexual predatory
24   behaviors.      That might make minors in a
25   lower-restrictive setting vulnerable and could be a


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 723
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 452 of 946 Page ID
                                   #:10192

                                                                        Page 105
1     BY MS. ADAMS:
2             Q       Okay.    Great.   And Yolo used to be another
3     secure facility in ORR's network; correct?
4             A       Correct.
5             Q       So Jose's email is addressed to Vanessa
6     Jimenez, the case coordinator.          And in the first
7     sentence of the big middle paragraph of that email,
8     Mr. Castaneda states, in part, "this youth would
9     benefit from a lateral transfer to another staff
10   secure placement rather than secure"; is that correct?
11           A       Correct.
12           Q       And Mr. Castaneda cites ORR policy 1.2.4
13   in his explanation of Yolo's decision not to accept
14   the youth; correct?
15           A       I don't know the exact policy, but it
16   appears that he did quote that.
17           Q       Okay.    Thank you.
18                   In the third sentence of that paragraph,
19   Mr. Castaneda also notes that the youth "is very young
20   and displays childlike and immature behaviors."
21                   Do you see that?
22           A       Yes.
23           Q       And Mr. Castaneda also states that the
24   youth would be "vulnerable in a more sophisticated
25   environment such as a secure program"; correct?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 724
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 453 of 946 Page ID
                                   #:10193

                                                                        Page 106
1             A       Yes.
2             Q       And as Kelsey confirmed in her email to
3     you on the first page of this document, which was
4     stamped at the bottom right-hand corner with the last
5     digits 091, that this youth was accepted at
6     Shenandoah; correct?
7             A       Correct.
8             Q       How often does Shenandoah accept a
9     placement that Yolo rejects?
10           A       I'm not sure how often, but I recall
11   previously discussing other cases where Yolo was
12   concerned and we also had concerns.           So I can't really
13   say how often that happens.
14           Q       Has that happened more than once?
15           A       What has happened?
16           Q       Has Shenandoah accepted a youth that Yolo
17   decided to reject more than once?
18           A       I can recall it's happened more than once.
19           Q       Okay.   Do you know if that has happened
20   more than five times?
21           A       In the almost seven years, I'm sure it
22   has.
23           Q       Okay.   What about more than 20 times?
24           A       I don't recall.
25           Q       Okay.   Why would Shenandoah decide to


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 725
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 454 of 946 Page ID
                                   #:10194

                                                                        Page 113
1             A       Correct.
2             Q       Are there any other factors or
3     considerations outside of the notice of placement that
4     you look at before deciding whether a child would be
5     stepped up?
6             A       Not myself.
7             Q       Okay.    Does -- are you aware that anybody
8     else looks at any other factors outside of the notice
9     of placement?
10           A       I'm aware the clinician reviews, like, the
11   mental health history.
12           Q       Okay.    So you've mentioned that kids can
13   be placed at Shenandoah because they present as a
14   danger to themselves; is that right?
15           A       It's one of the NOP criteria.
16           Q       Okay.    And do you know how that
17   dangerousness assessment is conducted?
18           A       Not prior to their arrival.
19           Q       Okay.    And why is it that children who are
20   assessed or identified as being a danger to themselves
21   are sent to Shenandoah sometimes instead of a
22   therapeutic placement?
23           A       I'm unsure why.     I think if they are
24   presenting with other behaviors that might be a risk
25   to others, or criminal history might be weighing on


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 726
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 455 of 946 Page ID
                                   #:10195

                                                                        Page 114
1     the decision.      But it's ultimately ORR and the FFS
2     assigned that determines whether to approve that.
3             Q       Okay.    Do you believe that children who
4     are a danger to themselves would be better off in
5     therapeutic settings rather than secure settings?
6             A       Yes.
7             Q       Would you describe Shenandoah as a
8     therapeutic setting?
9             A       Yes, to some extent.       We are
10   trauma-informed, and we can -- we are capable of
11   maintaining their safety.         And because of the level of
12   security, we're able to maintain supervision to keep
13   them safe.
14           Q       Do you think that children who are a
15   danger to themselves are better off in placements that
16   provide therapeutic care and treatment?
17           A       Yes.
18           Q       Are children's mental health needs
19   considered in the step up process?
20           A       In my experience, the clinician has
21   identified, like, mental health concerns about them
22   being placed in secure.
23           Q       Okay.    And when a clinician identifies
24   those concerns, who does the clinician communicate
25   with about them?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 727
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 456 of 946 Page ID
                                   #:10196

                                                                          Page 116
1             A       During our intake meeting where we provide
2     them the notice of placement and reason for placement
3     in secure, the minors are not only explained but
4     they're also offered -- they're told their right to an
5     administrative or a judicial review if they would like
6     to appeal the reason for placement in secure.              And
7     they don't have to sign.         They have the right not to
8     sign it, and we've had minors who have done that.
9             Q       Okay.    Have kids ever asked to leave
10   Shenandoah and go to a different facility?
11           A       Yes.
12           Q       And who do kids communicate this request
13   to?
14           A       Their case managers.
15           Q       You mentioned that during the intake
16   process kids are told about a right to administrative
17   review and judicial review.         Do you know whether
18   children understand those rights?
19           A       We explain that an administrative review
20   is through ORR and a judicial review is through their
21   legal service provider and through a court.             So I
22   would say that most minors understand that.
23           Q       Okay.    And when you use the term "we," who
24   are you referring to?
25           A       Case managers.


                  TSG Reporting - Worldwide - 877-702-9580             Exhibit 16
                                                                        Page 728
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 457 of 946 Page ID
                                   #:10197

                                                                        Page 118
1     phrase that's used to describe what the judicial
2     review process is called or what the process looks
3     like once they're in court?
4             A       No.
5             Q       Okay.    Do you understand whether that's
6     separate from a Flores bond hearing?
7             A       Yes.
8             Q       Okay.    Have kids ever been -- have you
9     ever observed that kids have been confused about their
10   right to an administrative review or a judicial review
11   process?
12           A       Yes.
13           Q       And whenever a child has said that they
14   disagree with their placement or want to leave
15   Shenandoah, do you remind them of their ability to
16   request administrative review and judicial review
17   process?
18           A       Yes.
19           Q       Do you remind them of those rights every
20   single time a child expresses disagreement with their
21   placement?
22           A       I can't speak for the other case managers,
23   but I would say that it's a conversation that is had
24   with the kids.
25           Q       Okay.    So I'd like to talk a little bit


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 729
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 458 of 946 Page ID
                                   #:10198

                                                                        Page 119
1     more about the notice of placement in restrictive
2     setting, and I'd like to just get a sense of whether
3     the case managers receive training on how to explain
4     the notice to the child.
5                     So when, if at all, are case managers
6     trained on the notice?
7             A       Well, it's a part of the initial training
8     for case managers.
9             Q       Are there other times when case managers
10   receive training on it?
11           A       When ORR provides updates or reminders.
12           Q       And can you remind me when a child
13   receives the notice of placement?
14           A       The initial notice of placement is within
15   48 hours of their arrival and, thereafter, on or
16   before 30 days.
17           Q       Okay.   Has there ever been an instance
18   when a child has not received the notice of placement
19   within the initial 48 hours?
20           A       Yes.
21           Q       And do you remember how many times that's
22   happened?
23           A       Once or twice.
24           Q       Do you know why that happened?
25           A       Their arrival occurred over a long weekend


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 730
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 459 of 946 Page ID
                                   #:10199

                                                                        Page 120
1     or something related to case managers not being -- or
2     not during business hours.
3             Q       And was anyone at ORR notified about that
4     circumstance where the notice wasn't provided within
5     48 hours?
6             A       Not that I recall.
7             Q       Is the provision of the notice, that
8     initial notice, recorded anywhere or tracked anywhere?
9             A       Can you explain that?
10           Q       Yeah.   So when a notice has been provided,
11   that initial notice has been provided to the child, is
12   that exchange documented or recorded anywhere?
13           A       The notice of placement is either signed
14   or not signed by the minor, and then it's scanned and
15   placed in their file and uploaded to the UAC portal
16   for ORR's review.
17           Q       Okay.   All right.     So we'll move on to
18   another exhibit.
19                   MS. ADAMS:    We'll mark this one 168.
20
21                   (Deposition Exhibit No. 168 was marked for
22   identification and attached to the transcript.)
23
24   BY MS. ADAMS:
25           Q       So please go ahead and review this


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 731
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 460 of 946 Page ID
                                   #:10200

                                                                        Page 138
1     referred to?      So within maybe 15 days or 18 days,
2     something like that?
3             A       Not that I can recall.
4             Q       Okay.    How is good behavior evaluated?
5             A       Through their presenting behavior,
6     significant incident reports.          Just behavioral
7     incidents.
8             Q       Okay.    Is good behavior evaluated
9     differently for children with disabilities?
10           A       Can you say that again?
11           Q       Is good behavior evaluated differently for
12   children with disabilities?
13           A       Yes.
14           Q       How so?
15           A       Taking into consideration -- by taking
16   into consideration their developmental needs or their
17   cognitive delays or specific needs.           The clinician
18   might recommend that the behavior is presenting
19   because of those delays or those special needs, and so
20   that is a part of the recommendation if, as a
21   facility, we concur on that.
22           Q       And so if a clinician concludes that a
23   child is behaving a certain way because that's a
24   manifestation of a delay or some other kind of
25   disability, what happens?         What's the impact of that


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 732
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 461 of 946 Page ID
                                   #:10201

                                                                        Page 141
1             Q       The first sentence of your email states:
2     Please see below DHS/ICE clearance for the youth;
3     correct?
4             A       Correct.
5             Q       In the next sentence you state:         "Jessie,
6     please advise if this will support your decision to
7     approve a step down.        He has maintained behavior for
8     over 90 days now"; is that right?
9             A       Correct.
10           Q       Why would information about DHS or ICE
11   clearance support an FFS's decision to approve a step
12   down?
13           A       If the minor has disclosed some sort of
14   criminal history and -- outside of the United States,
15   the FFS will indicate a need for this.            Depending on
16   the results, ORR determines their decision to step
17   down.
18           Q       Okay.   What does "maintaining behavior"
19   mean?
20           A       Having no presenting behavioral incidents
21   or concerns.
22           Q       Okay.   And does ORR policy use that
23   phrase?
24           A       I can't specifically say if ORR policy --
25   I don't recall.


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 733
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 462 of 946 Page ID
                                   #:10202

                                                                        Page 142
1             Q       Okay.    Is that a phrase that Shenandoah
2     staff use?      "Maintaining behavior"?
3             A       Yes.
4             Q       Okay.    Why does it matter whether a youth
5     has maintained behavior for 90 days?
6             A       It shows that for an extended period of
7     time the minor has been meriting a step down.
8             Q       Okay.    Would it make a difference if a
9     minor had maintained behavior for 20 days instead?
10           A       No.
11           Q       Okay.    Can a youth be stepped down if they
12   have maintained behavior for 20 days?
13           A       That would be ORR's decision to determine.
14           Q       Is there a situation where you would
15   recommend a step down if a child had maintained
16   behavior for 20 days?
17           A       We ask for the NOPs a week -- or seven to
18   five days -- five to seven days before they reach 30
19   days.    So I could see that happening.
20           Q       Has a youth been stepped down in less than
21   30 days before?
22           A       Yes.
23           Q       Okay.    How many times has that happened?
24           A       I can't say an exact amount, but I can
25   recall one case that was transferred -- or approved


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 734
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 463 of 946 Page ID
                                   #:10203

                                                                        Page 143
1     for a transfer the 28th or 27th day, something like
2     that.
3             Q       Okay.    Would you say that it's rare for
4     kids to be stepped down before 30 days?
5             A       Yes.
6             Q       We've finished with that document now.
7                     When considering whether to recommend a
8     child for step down, do you or any other Shenandoah
9     staff ever refer to a child as stable or unstable?
10           A       Yes.
11           Q       Why do you use that term?
12           A       It's similar to identifying that they've
13   maintained.      They've demonstrated stabilized behavior.
14   It's a similar description.
15           Q       Okay.    And who has the ability or
16   authority to determine whether a youth is stable?
17           A       It's a conversation between the clinician
18   and the case manager to determine whether that's an
19   appropriate word to use or for that particular minor.
20           Q       Okay.    And have you received training on
21   how to make an assessment about stability?
22           A       Not that I can recall.
23           Q       Okay.    Are children ever stepped down from
24   Shenandoah because they are no longer a danger to
25   themselves?


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 735
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 464 of 946 Page ID
                                   #:10204

                                                                        Page 147
1             A       No.
2             Q       Would their evaluations ever be considered
3     in deciding whether to step down a child?
4             A       Yes.    They're a part of the
5     recommendation, but they're not directly involved.
6             Q       Okay.    Would a child be involved in the
7     decision to step down the child?
8             A       I can imagine if they ask for, like, an
9     administrative review, then they would be involved in
10   asking for that.
11           Q       But before a step down decision is made,
12   is the child consulted or involved in any way?
13           A       No, not that I can recall.
14           Q       Is a child's attorney involved in the step
15   down decision process?
16           A       We ask them for their input or
17   recommendation in regards to how a step down may
18   affect their legal case.
19           Q       Okay.    And by "we," are you referring to
20   case managers?
21           A       Yes.
22           Q       Okay.    Who notifies a child if they are
23   not approved for step down?
24           A       The case managers.
25           Q       Who notifies a child's attorney if a child


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 736
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 465 of 946 Page ID
                                   #:10205

                                                                        Page 148
1     is not approved for step down?
2             A       The case managers.
3             Q       What is your understanding of whether an
4     attorney is entitled to review any of the evidence
5     used to justify a child's step down or continued
6     placement at Shenandoah?
7             A       It's my understanding that they have --
8     they have -- like, they can ask for the notice of
9     placement to review the reasons for placement.
10           Q       Okay.   Are the attorneys allowed to look
11   at any other documentation other than the notice of
12   placement?
13           A       It's my understanding they have to file a
14   formal request and have consent from the minor to have
15   the entire case file.        Any other documentation would
16   have to be requested officially through ORR.
17           Q       Do you have any sense of approximately how
18   many children at Shenandoah have legal representation
19   when they are denied step down?
20           A       Can you say that again?
21           Q       Yeah.   Do you have any sense of how many
22   kids have legal representation when they are denied
23   step down at Shenandoah?
24           A       Can you define "legal representation"?
25           Q       Do they -- when a child is -- I'm trying


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 737
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 466 of 946 Page ID
                                   #:10206

                                                                        Page 151
1     50 percent of the time?
2             A       Yes.
3             Q       Okay.   What are some of the reasons
4     facilities have provided when refusing to admit
5     children approved for step down?
6             A       In my experience, I've seen staff secures
7     indicate state licensing limitations, prior history,
8     whether criminal disclosures of violent -- criminal
9     history or just historical behavior.
10           Q       Anything else?
11           A       Not that I can recall.
12           Q       And when facilities provide this refusal
13   or denial to admit a child, they provide that refusal
14   after an FFS has already approved that child for step
15   down; correct?
16           A       Correct.
17           Q       Do you believe the reasons that facilities
18   have provided for denial have been legitimate reasons?
19           A       Not always.
20           Q       Do you have any examples that you can
21   share of the times when you have not believed that
22   there have been legitimate reasons for denial?
23           A       With my current case, he was referred to
24   an RTC in network and was denied based on his previous
25   behavior history prior to his placement in secure and


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 738
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 467 of 946 Page ID
                                   #:10207

                                                                        Page 152
1     the minor had maintained for the less-than-30-day
2     period.
3                     In my opinion, that wasn't really a reason
4     because the presenting behavior merited a step down in
5     a placement in therapeutic due to his mental health
6     history.      So them using the reason for his
7     historically behavior -- presenting behavior at other
8     facilities didn't seem like a valid reason.
9             Q       And in that situation, did you have any
10   opportunity to have back-and-forth dialogue with the
11   folks who issued the denial to try to explain why you
12   felt like the step down was appropriate?
13           A       Not directly with the facility but with
14   ORR and my FFS.
15           Q       Okay.   And is that conversation still
16   pending, or has there been resolution around that
17   issue?
18           A       I'm not sure where that was left at the
19   ORR headquarters level.        Other options were explored
20   and are being explored.
21           Q       Okay.   I'd like to just clarify that, most
22   likely all, if not this -- just this portion of the
23   transcript will be marked confidential.            So I want to
24   ask you specific information about this youth, but I
25   just want to clarify that the name and everything


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 739
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 468 of 946 Page ID
                                   #:10208

                                                                        Page 155
1             Q       Okay.    Would you agree that, if a child
2     remains at Shenandoah after they have already been
3     approved for step down, that child is in an
4     inappropriate placement?
5             A       Yes.
6             Q       Let's move on to talking about
7     reunification.
8                     Can you talk to me about the step-by-step
9     process for children to be released from Shenandoah to
10   a sponsor?
11           A       Yes.    It's a lot of steps that are
12   required for family reunification.
13           Q       Okay.
14           A       And, to the best of my ability, I will
15   give you a summary.
16                   The first step is to identify a potential
17   sponsor and inform them of the process to reunify,
18   which would include documentation, forms regarding
19   their household composition, their employment status
20   and income, proof of address.          If it's a biological or
21   family -- if there's family relation, proof of
22   relationship; otherwise, if they're not related, we
23   request some sort of proof of bona fide relationship
24   prior to to ensure that this is a person that they
25   know or that would be a -- someone that the parents


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 740
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 469 of 946 Page ID
                                   #:10209

                                                                         Page 160
1     the home study, ten days; safety plan, et cetera.
2             Q       Okay.    You've mentioned that sometimes a
3     minor arrives at Shenandoah without an identified
4     sponsor; correct?
5             A       Yes.
6             Q       So I'm trying to get a sense of the
7     longest amount of time that the reunification process
8     has taken, in your experience.
9                     Is it possible that a reunification
10   process has taken over six months?
11           A       Yes.
12           Q       Over one year?
13           A       Yes.
14           Q       Over a year and a half?
15           A       I can't say exactly, but maybe around that
16   time.
17           Q       Okay.    You've mentioned outdated paperwork
18   that you have received.        Can you explain a little bit
19   more about what that paperwork looks like?
20           A       For example, there was an updated version
21   of the ORR application forms in June of 2019.              And so,
22   more recently, a minor arrived with a sponsor that was
23   identified before June; however, in order to proceed
24   with background check results, the agency that
25   processes those requires the updated forms.             And so


                  TSG Reporting - Worldwide - 877-702-9580            Exhibit 16
                                                                       Page 741
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 470 of 946 Page ID
                                   #:10210

                                                                        Page 175
1     longer than 45 days?
2             A       Yes.
3             Q       Okay.    Do you know why that is?
4             A       From what I understood, the psychologist
5     was out of the office and had been backed up with
6     multiple evaluations.        I can't think of any other
7     situations that it's happened, but that was one of
8     them.
9             Q       Okay.    And we talked about this a few
10   hours ago, but I just want to make sure I understand.
11                   Does a psychological evaluation need to be
12   completed before a child can be stepped down or
13   reunified?
14           A       ORR determines whether that's necessary
15   for a step down or for reunification.
16           Q       Okay.    And can you remember whether a
17   psychological evaluation had to be completed before
18   step down?
19           A       Yes.
20           Q       Okay.    And can you remember whether a
21   psychological evaluation had to be completed before
22   reunification?
23           A       Yes.
24           Q       Do you know what a risk assessment is?
25           A       Can you explain specifically what a risk


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 742
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 471 of 946 Page ID
                                   #:10211

                                                                        Page 203
1     likely to be reunified with a sponsor if they are
2     eligible to be stepped down?
3             A       No.
4             Q       Is it easier for a child to be reunified
5     with a sponsor if they are in a shelter facility
6     instead of a secure facility?
7             A       There might be less concerns regarding
8     behavior, mental health, which is why they would merit
9     the shelter care facility.         So I can imagine it would
10   be less of a delay to reunify a minor in shelter.
11           Q       Okay.   Would it be easier to reunify a
12   child with a sponsor if they were in an RTC placement
13   instead of a secure placement?
14           A       I can't -- I don't know how the RTC
15   proceeds with the reunification and whether ORR is
16   involved in pushing that forward so I can't say.
17           Q       Okay.   Have you ever disagreed with an
18   FFS's decision not to release a child to a sponsor?
19           A       Yes.
20           Q       Are there any specific details that you
21   can share about any of those situations?
22           A       I can recall a case where I submitted a
23   recommendation for release and had a positive home
24   study, the case coordinator was also in agreement, and
25   FFS denied release.       I can't recall the specific


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 743
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 472 of 946 Page ID
                                   #:10212

                                                                        Page 228
1            ON BEHALF OF THE DEFENDANTS ALEX AZAR, SECRETARY
2            of U.S. DEPARTMENT of HEALTH and HUMAN
3            SERVICES, and E. SCOTT LLOYD, DIRECTOR,
4            OFFICE of REFUGEE RESETTLEMENT of the
5            U.S. DEPARTMENT of HEALTH and HUMAN
6            SERVICES, in THEIR OFFICIAL CAPACITIES:
7     BY MS. STEVENSON:
8             Q       Okay.    I just want to circle back and just
9     understand a couple of your answers a little bit
10   better.
11                   The first issue I wanted to discuss was
12   you said that sometimes you are not -- you cannot
13   provide information to an attorney, sensitive
14   information and/or PII.        Whose sensitive information
15   and/or PII is it that you cannot share?
16           A       The sponsor's.
17           Q       Okay.    So the attorney has the breadth of
18   information about his client or her client?
19           A       Correct, the case plan.
20           Q       Do you share with the attorney if they've
21   asked to appeal a placement?
22           A       Through which process?
23           Q       Any of the processes that are in place.
24           A       I can't recall if I did for the last
25   administrative one, and I've never had a judicial


                  TSG Reporting - Worldwide - 877-702-9580           Exhibit 16
                                                                      Page 744
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 473 of 946 Page ID
                                   #:10213

                                                                        Page 242
1     COMMONWEALTH OF VIRGINIA AT LARGE, to wit:
2                  I, Valarie Lee Schmit May,
3     Notary Public for the Commonwealth of Virginia at
4     Large, whose commission expires June 30, 2020, do
5     certify that the aforementioned appeared before me,
6     was sworn by me, and was thereupon examined by
7     counsel; and that the foregoing is a true, correct,
8     and full transcript of the testimony adduced.
9                  I further certify that I am neither related
10   to nor otherwise associated with any counsel or
11   party to this proceeding, nor otherwise interested in
12   the event thereof.
13              IN WITNESS WHEREOF, I have hereunto set my
14   hand and affixed my notarial seal this 5th day of
15   February 2020.
16
17


                          Valarie May
18
19                _________________________________
20        Valarie Lee Schmit May, Notary Public, #242129
21                 Commonwealth of Virginia at Large
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 16
                                                                      Page 745
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 474 of 946 Page ID
                                   #:10214

                                                                        Page 243
1                       ACKNOWLEDGMENT OF DEPONENT
2                  I, CARINA CONTRERAS, do hereby acknowledge
3     that I have read and examined the foregoing testimony,
4     and the same is a true, correct and complete
5     transcription of the testimony given by me and any
6     corrections appear on the attached errata sheet signed
7     by me.
8
9       _____________________            _________________________
10        (DATE)                             (SIGNATURE)
11
12         COMMONWEALTH OF VIRGINIA at Large, to wit:
13         I hereby certify that the above-named individual
14   appeared before me this _____ day of __________,
15   _____, and executed the above certificate in my
16   presence.
17
18                                  _________________________
19                                  NOTARY PUBLIC IN AND FOR
20                                  THE COMMONWEALTH OF VIRGINIA
21
22    My Commission Expires:
23   ______________________
24
25


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 16
                                                                      Page 746
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 475 of 946 Page ID
                                  #:10215




                               Exhibit 17
                                                                    Exhibit 17
                                                                     Page 747
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 476 of 946 Page ID
                                   #:10216
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                                  Page 1
 1

 2               IN THE UNITED STATES DISTRICT COURT
 3                  CENTRAL DISTRICT OF CALIFORNIA
 4                           WESTERN DIVISION
 5   *******************************************************
     LUCAS R., et al.,
 6

                         Plaintiffs,
 7                v.                                        Case Number
                                                            2:18-CV-05741 DMG PLA
 8   ALEX AZAR, Secretary of U.S.
     Department of Health and Human
 9   Services, et al.,
10                       Defendants.
     *******************************************************
11

12          Confidential pursuant to the protective order
13                             DEPOSITION OF
14                               MELISSA COOK
15                           November 18, 2019
16                       9:10 a.m.            -     5:06 p.m.
17                       Harrisonburg, Virginia
18

19

20

21

22

23

24   REPORTED BY:      GWENDA E. APPLEGATE, RPR, CRR
25   Job #:171764

                           76*5HSRUWLQJ:RUOGZLGH           Exhibit 17
                                                                             Page 748
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 477 of 946 Page ID
                                   #:10217
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                               Page 66
 1          Q      Do you communicate, as part of your job,
 2    with attorneys for children?
 3          A      No.
 4          Q      No.    Okay.          Never?
 5          A      Never.
 6          Q      Are you aware of any ORR policies that are
 7    related to your ability as a clinician to speak with
 8    attorneys?
 9          A      Possibly.
10          Q      Possibly there's a policy or --
11          A      There may be.               I'm not -- I'm not sure.          I
12    know clinicians do not generally speak to attorneys.
13          Q      Are you allowed to speak with attorneys?
14          A      I don't think it -- I don't -- I don't
15    believe it's recommended.                    I don't know if it's a
16    part of policy, but we keep the mental health and the
17    legal completely separate.
18          Q      So if an attorney reached out to you or
19    e-mailed you, what would you do?
20          A      I would send it to Kelsey.
21          Q      Okay.      So we've talked about your
22    communications with your supervisor, with other
23    clinicians, with ORR, with General Dynamics, with the
24    direct care staff at Shenandoah, with psychiatrists
25    and psychologists, and with children family members

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 749
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 478 of 946 Page ID
                                   #:10218
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                              Page 109
 1    higher level of secure, security.
 2          Q      And what does higher level of secure mean?
 3          A      It mean -- it would mean the most -- it
 4    would mean whatever level that youth needs to be in
 5    to be maintained in a safe manner for themself or
 6    others.
 7          Q      Is Shenandoah, to your understanding, the
 8    highest level of security that ORR --
 9          A      Yes.
10          Q      -- uses?         Yes.
11                 And it's called a secure facility?
12          A      Yes.
13          Q      What does it mean to be a secure facility?
14          A      It means that the youth have 24-hour
15    supervision.      It means that they are in a locked
16    facility.     They cannot come and go as they please.
17          Q      Anything else?
18          A      I'm sure there are other things, but I
19    can't think of specifics.
20          Q      Do children have any privacy at Shenandoah?
21          A      Yes.
22          Q      When?
23          A      They have their own bedrooms.
24          Q      Are there windows out to the hallway?
25          A      Are there windows out to the hallway?

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 750
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 479 of 946 Page ID
                                   #:10219
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                             Page 110
 1          Q      From the bedrooms?
 2          A      Yes.    There's a window to the main unit,
 3    uh-huh.
 4          Q      Are the children allowed to cover them?
 5          A      If they choose.                They need to have a little
 6    bit of a space so that staff can monitor for
 7    self-care -- I mean for self-harm.
 8          Q      Do you know what the ratio of staff to
 9    children at Shenandoah is?
10          A      No.    Not exactly.
11          Q      Do you know approximately?
12          A      No.    It's not within my area of expertise.
13          Q      When you have a clinical appointment with a
14    child, where does it take place?
15          A      Typically in my office.
16          Q      Does the child come to your office alone or
17    are they with a staff member?
18          A      Typically it will be me and the child.
19          Q      But when the child moves from their room or
20    unit to your office, are they on their own or are
21    they with a staff member?
22          A      They are always with a staff.
23          Q      Are they always with staff whenever they
24    are moving within the facility?
25          A      Yes.

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 17
                                                                           Page 751
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 480 of 946 Page ID
                                   #:10220
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                                   Page 145
 1          Q      Does it depend on anything else?
 2          A      It depends on acceptance from the RTC.
 3          Q      And why would an RTC not accept a child?
 4          A      I can't speak to all the reasons that they
 5    wouldn't accept a child.
 6          Q      What are the reasons you're aware of?
 7          A      They may be at capacity.                           It may be out of
 8    their expertise.
 9          Q      Are you aware of situations where a child
10    needed to be sent to an RTC and was not sent because
11    there was not enough bed space?
12          A      Possibly.
13          Q      Can you remember any time that's happened?
14          A      Not currently.
15          Q      If you wanted to find the answer to that
16    question, where would you look?
17          A      I wouldn't -- I wouldn't know where to look
18    because it's case by case situation, and I would have
19    to have a particular case.
20          Q      Would it be in a child's case file?
21          A      Would what be in a child's case file?
22          Q      If the child needed to go to an RTC and
23    they couldn't go because of a lack of bed space --
24          A      I wouldn't know where that would show up.
25    There is a document trail for that, but I don't know

                           76*5HSRUWLQJ:RUOGZLGH               Exhibit 17
                                                                                 Page 752
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 481 of 946 Page ID
                                   #:10221
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                                   Page 179
 1          Q      Do kids ever get stepped down from
 2    Shenandoah to long-term foster care?
 3          A      No.
 4          Q      Do kids ever get stepped down from
 5    Shenandoah to an out-of-network facility?
 6          A      Yes.    It could happen.
 7          Q      Has it happened?
 8          A      I do not believe it has yet.
 9          Q      Why are children never stepped down to
10    shelters?
11          A      Because shelters have little structure,
12    little to no structure, and the youth in our care
13    need structure.
14                 MS. PITTS:           Can we go off the record for
15          just a moment?
16

17                (Discussion off the record, recess)
18

19                 MS. PITTS:           Okay.          We're back on the
20          record.
21    BY MS. PITTS:
22          Q      Are you familiar with the term step down?
23          A      Yes.
24          Q      Let me go back a step.                        We were talking
25    about when children are sent to different facilities,

                           76*5HSRUWLQJ:RUOGZLGH            Exhibit 17
                                                                              Page 753
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 482 of 946 Page ID
                                   #:10222
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                              Page 182
 1          A      I don't know.              I work with the kids and
 2    their behavior and, you know, as far as their
 3    emotions and that kind of thing, so it's something
 4    that, you know, the kids may bring up or come up, but
 5    it's not something that, you know, I hold to them.                           I
 6    don't make the decisions, if that answered the
 7    question.
 8          Q      But the kids have articulated to you that
 9    there is a requirement that they have to have 30 days
10    of good behavior to be stepped down?
11          A      At one time I believe that was the case.                        I
12    know that we can step kids down if there is a need
13    with a medical need or something else, but I don't
14    know how -- exactly how all the process happens to
15    that because I'm not the one that makes the decision.
16          Q      Do you have any idea who would have been
17    telling the kids that?
18          A      I don't know.              I don't know all the
19    specifics of that.           I really don't.
20          Q      Can you tell me what the children reported
21    to you?
22          A      I don't know the specifics of it.                      I know
23    in the past that we've said that they've had to have
24    30 days of good behavior, but I don't know the policy
25    or, you know, exactly what that is.

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 754
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 483 of 946 Page ID
                                   #:10223
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                                      Page 192
 1    And we have lots of youth that come in, so it's
 2    really hard for me to, like, process, like, which
 3    ones at this -- in this type of questioning, I can't
 4    give you an honest answer because I don't...
 5          Q      Okay.      But you have -- you have had the
 6    experience of seeing a child's mental health
 7    deteriorate --
 8          A      Yes.
 9          Q      -- while they're in the setting?
10                 And understanding that you can't recall a
11    specific child, what kind of effect does it have on
12    children, prolonged detention in a secure setting?
13          A      I mean, it would have a behavior effect.
14          Q      What kind of behavior effect would it have?
15          A      It depends on the child.
16          Q      Can you give me an example of the behavior
17    effect it might have?
18          A      They might act out more.                            They might pick
19    fights more.
20          Q      What other behavior effects might it have?
21          A      Some might become depressed.
22          Q      Anything else?
23          A      There's a lot of things.                            There's a
24    plethora of things that it could present as.                                 Again,
25    that's unique to each individual child and the mental

                           76*5HSRUWLQJ:RUOGZLGH                  Exhibit 17
                                                                                    Page 755
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 484 of 946 Page ID
                                   #:10224
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                             Page 193
 1    health, their personality.                     So it's -- it's a very
 2    individualized situation.
 3          Q      Might it affect a child's sleep?
 4          A      Yes.
 5          Q      Might it affect a child's ability to
 6    maintain good behavior?
 7          A      Yes.
 8          Q      Might it affect the child's ability to be
 9    able to be stepped down if they couldn't maintain
10    their good behavior?
11          A      Possibly.
12          Q      Might it affect the child's ability to be
13    released to their sponsor if they couldn't maintain
14    their good behavior?
15          A      I don't think so, if it was just general
16    behavior.     If they were a harm to somebody else,
17    possibly.     If it's just normal behavior, I don't
18    think so.     But I don't make the decisions.
19          Q      So you think it would be more likely to
20    affect whether a child would step down than it would
21    be to affect whether they could be released to a
22    sponsor?
23          A      Yes.
24          Q      Who ultimately decides whether a child is
25    going to be stepped down?

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 17
                                                                           Page 756
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 485 of 946 Page ID
                                   #:10225
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                             Page 197
 1          Q      Would you say you're familiar with all of
 2    the staff secure programs in the system?
 3          A      Some of them.
 4          Q      Which ones?
 5          A      I can't list them off the top of my head.
 6          Q      Is there one staff secure program that you
 7    send kids to more than any other?
 8          A      I don't know.
 9          Q      Would you communicate with the receiving
10    staff secured program after you stepped a child down?
11          A      If their clinician called and wanted to
12    know what things we were doing with the youth, I
13    would.
14          Q      Can you think of any staff secure facility
15    you've had that conversation with?
16          A      I know I've had that type of a conversation
17    but I can't tell you a specific one.
18          Q      You can't think of the names of any staff
19    secure facilities?
20          A      No.
21          Q      Based on your knowledge and experience, are
22    there times when children are not stepped down
23    because of a lack of capacity at other ORR
24    facilities?
25          A      Yes.

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 17
                                                                           Page 757
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 486 of 946 Page ID
                                   #:10226
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                              Page 209
 1          A      I can't say how many times it's happened.
 2    I don't know.
 3          Q      Can you remember the last time it happened?
 4          A      No.
 5          Q      Are psychological evaluations required for
 6    every child at Shenandoah?
 7          A      No.
 8          Q      Are they requested for most children at
 9    Shenandoah?
10          A      They seem to be requested if a child has a
11    reunification.
12          Q      So they wouldn't be requested if the child
13    had no viable sponsor?
14          A      No.    They could be.                    There's many reasons.
15    But they would typically -- typically automatically
16    when a child is going to be released to the
17    community.      And that's to help the sponsors know how
18    to access services and what services specifically
19    that child needed, needs.
20          Q      Okay.      So in your experience, if a child is
21    being considered for release to a sponsor, a
22    psychological evaluation is requested?
23          A      In our setting.
24          Q      At Shenandoah?
25          A      At Shenandoah.

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 758
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 487 of 946 Page ID
                                   #:10227
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                              Page 210
 1          Q      In your experience, approximately how long
 2    does it take to complete a psychological evaluation
 3    from the time that you ask for it?
 4          A      That depends on the psychologist.                      It could
 5    take two to three weeks to get it, and it could take
 6    at least a month to receive the evaluation.
 7          Q      So two to three weeks to identify the
 8    evaluator or to get someone to agree to take it?
 9          A      To have them have an availability.
10          Q      So just to make sure I'm clear, two to
11    three weeks until the child is seen?
12          A      Yes.
13          Q      And do those psychological evaluations
14    happen on site at the facility or is the child
15    transported to the psychologist's office?
16          A      Both happen.
17          Q      What does that depend on?
18          A      That depends on the psychiatrist -- I mean
19    the psychologist, sorry, and their preference.
20          Q      It's the psychologist's preference?
21          A      Uh-huh.
22          Q      Does it depend on anything else?
23          A      It just depends on their preference.
24          Q      And am I correct in recalling there are two
25    psychologists on contract to conduct evaluations?

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 759
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 488 of 946 Page ID
                                   #:10228
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                              Page 211
 1          A      Correct.
 2          Q      And you stated that it generally --
 3    actually, I don't think I asked this question.
 4                 How long does it generally take for the
 5    psychologist to produce a report?
 6          A      Thirty days at least.
 7          Q      Thirty days at least.
 8                 What's the longest you've seen it take?
 9          A      Two months.
10          Q      Do you know why that one took so long?
11          A      It has to do with the psychologists and
12    their availability.
13          Q      So the general timeline between when you
14    make the request and when the report is in your hands
15    is two to three weeks plus 30 days or more?
16          A      Yes.
17          Q      Okay.      Has that timeline for completing a
18    psychological evaluation changed at all during your
19    time at Shenandoah?
20          A      No.    That's -- that has to do with the
21    psychologists and their time, their timeline.
22          Q      So that's always been the same?
23          A      Yes.     It's the psychologist's timeline.
24          Q      And who is the psychological evaluation
25    shared with?

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 17
                                                                            Page 760
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 489 of 946 Page ID
                                   #:10229
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                               Page 238
 1    that make it go more quickly?
 2          A      Our case managers are very efficient.
 3          Q      In your experience, what factors might make
 4    it go more slowly?
 5          A      If the sponsor doesn't send in the required
 6    paperwork and stops returning phone calls.
 7          Q      Anything else that might make it go more
 8    slowly?
 9          A      I'm sure there are, but I can't think of
10    any at this moment.
11          Q      Does a home study increase the amount of
12    time it takes for a child to be released to a
13    sponsor?
14          A      It's part of the process.
15          Q      Do all children have home studies?
16          A      In secure they do.                    I can't speak to
17    outside of secure.
18          Q      So all of your kids have home studies?
19          A      Yes.
20          Q      Do you know why?
21          A      Because we are -- the children that we work
22    with have a higher level of security and a higher
23    level of needs and higher levels of aggressions.
24          Q      Does finding -- does identifying post-
25    release services for a child increase the amount of

                           76*5HSRUWLQJ:RUOGZLGH           Exhibit 17
                                                                             Page 761
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 490 of 946 Page ID
                                   #:10230
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                             Page 270
 1          Q      And how many clinicians were working with
 2    those 32 youth?
 3          A      Three to two.              I think we were three most
 4    of the time, but...
 5          Q      So your caseload around that time might
 6    have been around 10 children?
 7          A      Twelve.
 8          Q      Twelve?
 9          A      Twelve, fifteen.                  It just depended.
10          Q      And your current caseload is around five?
11          A      Yes.
12          Q      In your clinician opinion, what's -- or in
13    your professional opinion, what would be best
14    practice for a caseload for a clinician in a setting
15    like Shenandoah?
16          A      With our kids, it's about eight and it's
17    getting stressful.
18          Q      Are children who leave Shenandoah ever
19    stepped down to an unaccompanied refugee minor foster
20    care program or URM program?
21          A      Directly from us, no.
22          Q      Could they be?
23          A      I don't believe so.
24          Q      Why not?
25          A      That is a policy thing that I don't know

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 17
                                                                           Page 762
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 491 of 946 Page ID
                                   #:10231
                           &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                                    Page 271
 1    about.
 2          Q      An ORR policy thing?
 3          A      Uh-huh (Indicating in the affirmative).
 4          Q      Can you remind me how many case managers
 5    currently work with --
 6          A      There's four.
 7          Q      There are four.
 8                 Can you tell me their names, please?
 9          A      Corina is lead, Emily, Elsa and Jessica.
10          Q      Do you know any of their last names?
11          A      Corina Contreras.                    I hope she doesn't read
12    this.
13                 I can't pronounce Jessica's last name.
14          Q      Do you know how to spell it?
15          A      No.
16          Q      Do you know what letter it starts with?
17          A      P.
18          Q      P.    It's a start.
19                 And what about Elsa and Emily?
20          A      Emily Twigg.              I can't remember Elsa's last
21    name.     I can't remember her last name.                            I'm drawing a
22    complete blank.
23          Q      Okay.      And you said Corina is lead, yes?
24          A      Yes.
25          Q      Okay.      In your role as lead clinician --

                           76*5HSRUWLQJ:RUOGZLGH                Exhibit 17
                                                                                  Page 763
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 492 of 946 Page ID
                                   #:10232
                          &RQILGHQWLDOSXUVXDQWWRWKHSURWHFWLYHRUGHU


                                                                             Page 294
 1     COMMONWEALTH OF VIRGINIA AT LARGE, to wit:
 2                  I, Gwenda E. Applegate, Court Reporter,
 3     Notary Public in and for the Commonwealth of Virginia
 4     at Large, and whose commission expires November 30,
 5     2021, do certify that the aforementioned appeared
 6     before me, was sworn by me, and was thereupon examined
 7     by counsel; and that the foregoing is a true, correct,
 8     and full transcript of the testimony adduced.
 9                  I further certify that I am neither
10     related to nor associated with any counsel or party
11     to this proceeding, nor otherwise interested in the
12     event thereof.
13                  Given under my hand and notarial seal at
14     Palmyra, Virginia, this 3rd day of December 2019.
15

16

17

18

19                 Gwenda E. Applegate
                 _____________________________________
20                Gwenda E. Applegate, Notary Public
21                  Commonwealth of Virginia at Large
22                  Notary Registration Number 115863
23

24

25



                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 17
                                                                           Page 764
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 493 of 946 Page ID
                                  #:10233




                               Exhibit 18
                                                                    Exhibit 18
                                                                     Page 765
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 494 of 946 Page ID
                                   #:10234

                                                                           Page 1
 1                 UNITED STATES DISTRICT COURT
 2                CENTRAL DISTRICT OF CALIFORNIA
 3                         WESTERN DIVISION
 4    - - - - - - - - - - - - - - - x
 5    LUCAS R., et al.,                              :
 6                 Plaintiffs,                       :
 7    vs.                                            : Case No.
 8    ALEX AZAR, Secretary of U.S.                   : 2:18-cv-05741 DMG PLA
      Department of Health and Human
 9    Services, et al.,                              :
10                 Defendants.                       :
11    - - - - - - - - - - - - - - - x
12

13

14                DEPOSITION OF JAMES DE LA CRUZ
15                         Washington, D.C.
16                           March 10, 2020
17

18

19

20

21

22    Reported by:
      Misty Klapper, RMR, CRR
23    Job No.: 176920
24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                      Page 766
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 495 of 946 Page ID
                                   #:10235

                                                                         Page 21
 1    field specialist as FFS today?
 2          A.      Please.
 3          Q.      So FFS are acting in a representative
 4    capacity on behalf of the director of ORR?
 5          A.      Yes, ma'am.
 6          Q.      And what kinds of decisions do FFS
 7    make?
 8          A.      Primarily transfer and release.
 9          Q.      Transfer and release.
10                  Are we talking about transfer between
11    two different care provider facilities for
12    children?
13          A.      Yes, ma'am.
14          Q.      And then release would be to a
15    sponsor within the United States, correct?
16          A.      Yes, ma'am.
17          Q.      Is there anything else that an FFS is
18    responsible for?
19          A.      Yes, ma'am.
20          Q.      What kinds of things?
21          A.      Site visits to assigned shelters.
22          Q.      What is a site visit?
23          A.      A site visit would be where the FFS
24    travels to a care provider facility, visits with
25    care providers, can provide training, guidance

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                      Page 767
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 496 of 946 Page ID
                                   #:10236

                                                                         Page 58
 1          Q.      Can you give me an example of what a
 2    unique service would be?
 3          A.      It could be a child who needs a heart
 4    transplant.      It could be a child who has mental
 5    health issues and conduct issues and has a --
 6    there's a language barrier.                  It could be
 7    where -- it might be a child who has a family
 8    member who might have a violent or criminal
 9    history and is trying to find the child and the
10    family.
11                  There's many types of reasons, but
12    fortunately, they don't come up frequently.
13          Q.      Are there any circumstances under
14    which someone would need to loop you into the
15    decision about transferring a child from one
16    facility to another?
17          A.      So we would have to clarify need, if
18    that's okay.
19          Q.      Sure.      I'm wondering if there is a
20    list of circumstances or criteria where you
21    would require or at least instruct your direct
22    reports to elevate this type of decision to you.
23          A.      No, ma'am.
24          Q.      So similar to the initial placement
25    decisions, anytime that a transfer decision is

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                      Page 768
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 497 of 946 Page ID
                                   #:10237

                                                                          Page 59
 1    elevated to you, it's at the discretion of those
 2    below you?
 3          A.      Yes.
 4          Q.      And would it be the FFS supervisors
 5    who are deciding to elevate it to you or can an
 6    FFS elevate something to you directly?
 7          A.      The preference is that the FFS at the
 8    field level follow their chain of command, but
 9    they all know that if they needed to, they could
10    contact me.
11          Q.      So there are times when you hear from
12    the FFS directly?
13          A.      Yes.
14          Q.      And the same question, in the past
15    six months, approximately how many transfer
16    decisions have been elevated to you?
17          A.      Maybe twice.
18          Q.      And those two times, approximately,
19    in the last six months, who is ultimately
20    responsible for where the child is placed?
21          A.      It would be the FFS.
22          Q.      So even if you disagreed with the
23    FFS, the FFS has final decision-making
24    authority?
25          A.      Well, I can't -- I would say that

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                       Page 769
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 498 of 946 Page ID
                                   #:10238

                                                                                     Page 60
 1    after discussing it with me, we would come to
 2    the conclusion that -- we would -- we would, you
 3    know, not -- I wouldn't force someone to -- to
 4    place a child somewhere, but I think we would
 5    discuss what -- what the concerns were if we
 6    identified something or a placement.                            And then
 7    we -- I could even bring someone in.                            I mean, I
 8    would have to say that I haven't had that
 9    situation where we've had to bring in another
10    person to discuss.
11                  Most of the time it's the FFS or the
12    FFS supervisor pretty much knows where they want
13    to place -- where they think a child would be
14    appropriately placed.              And so they're really
15    just looking for -- what's the right word to
16    use -- they're -- they're looking for someone to
17    validate that that -- that's probably the best
18    place -- placement decision.
19          Q.      So they may elevate a decision to you
20    for validation?
21          A.      Yes.
22          Q.      And you can't recall a situation in
23    which a transfer decision has been elevated to
24    you and you have disagreed with the ultimate
25    decision made by the FFS?

                           76*5HSRUWLQJ:RUOGZLGH              Exhibit 18
                                                                                  Page 770
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 499 of 946 Page ID
                                   #:10239

                                                                                   Page 125
 1          Q.      Are they referred to as out of
 2    network care providers?
 3          A.      Yes, ma'am.
 4          Q.      And what makes an out of network care
 5    provider different from an RTC?
 6          A.      An out of network provider is --
 7    okay.    So I guess I want to clarify that it's in
 8    two -- two ways different.                  Well, so the -- the
 9    number one way is it's not part of our network,
10    meaning that they don't have a standing contract
11    and they don't have a cooperative agreement.
12                  And the reason why I bring that up is
13    because out of network placements aren't all
14    necessarily exclusively mental health.                          We've
15    had some kids who were placed in an out of
16    network facility because of a medical need.
17                  And, you know, for instance, we had
18    one child who, you know, unfortunately the
19    doctors had diagnosed that she was probably
20    going to pass away, she would soon, and so what
21    we had to do is find a place for her.                          And we
22    also knew where her mother was.                      So what we had
23    to do was find an out of network placement where
24    she could go.       And she eventually ended up in
25    hospice care before she passed away.                           So we --

                          76*5HSRUWLQJ:RUOGZLGH              Exhibit 18
                                                                                 Page 771
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 500 of 946 Page ID
                                   #:10240

                                                                         Page 133
 1          A.      So yeah.         The release process, they
 2    are part of that.          They're the -- they're the --
 3    yeah.
 4          Q.      For step-ups, not release?
 5          A.      For step-ups, yeah.
 6          Q.      Are they responsible for making that
 7    decision whether a child gets stepped up?
 8          A.      Yes.
 9          Q.      Do FFS supervisors play a role in
10    that decision, whether a child gets stepped up?
11          A.      They'll also sometimes do a review.
12          Q.      Do you have a role in deciding
13    whether a child gets stepped up?
14          A.      Only if it's elevated to me and they
15    make the request.
16          Q.      And what is the criteria for
17    elevating a step-up decision to you?
18          A.      So there's not a criteria where
19    they -- where I say you have to elevate it to
20    me.   I'm available if they're having -- needing
21    to make a decision.
22                  But one of the other things that we
23    created is a new position for the secure
24    populations.      We do have one of the supervisors
25    who is assigned to secure populations and he

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                       Page 772
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 501 of 946 Page ID
                                   #:10241

                                                                                 Page 135
 1    you have a child who might be in a facility who
 2    is not either safe for himself or herself or
 3    there might be children who are at risk as well.
 4                  And so there's a responsibility for
 5    that FFS to make sure that that child is -- the
 6    placement is located.              And then what would
 7    happen is then they have a group of us.                         They
 8    have the supervisor, they have the special
 9    populations and then they have myself.                          And they
10    also have the medical staff, if necessary, who
11    can -- who can help identify a placement.
12                  So there -- there's a good group of
13    people who can help make step-up decisions.
14          Q.      Does an FFS have to elevate a step-up
15    decision to their FFS supervisor?
16          A.      I'd have to look at the policy about
17    that, but I don't believe they do.                          I would need
18    to look that up and see if it hasn't changed,
19    but I don't believe they do.
20          Q.      And so assuming it hasn't changed,
21    it's discretionary on the part of the FFS
22    whether they elevate a step-up decision to an
23    FFS supervisor?
24          A.      Yes.      And, you know, I do want to say
25    this, too:

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 18
                                                                              Page 773
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 502 of 946 Page ID
                                   #:10242

                                                                         Page 137
 1    are -- are limits as far as the kind of kids
 2    that they can place and the needs that they can
 3    treat.      So -- so there's -- there's discretion,
 4    but it's not -- there is -- there is some
 5    structure to that that's inherent just by us
 6    having programs that are licensed.
 7           Q.     And is it your understanding that the
 8    state licensing authorities implement the
 9    regulations and rules with immigrant children in
10    mind?
11           A.     Not all of them.
12           Q.     Working within that framework that,
13    of course, state licensing has to apply for the
14    facilities, is it similarly discretionary if an
15    FFS supervisor elevates a step-up decision to
16    you?
17           A.     Yes.
18           Q.     Is a child's attorney involved in the
19    decision to step up the child to a more secure
20    facility?
21           A.     They're given notification.
22           Q.     Before or after the decision is made?
23           A.     It should be before.
24           Q.     And do they have an opportunity to
25    challenge that decision?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                       Page 774
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 503 of 946 Page ID
                                   #:10243

                                                                              Page 154
 1          Q.      What is in a notice of placement?
 2          A.      Okay.      So I do want to say this, is
 3    that I've seen that and that's something that I
 4    regularly -- usually when somebody asks me that
 5    question, I'll access it and I'll look at it to
 6    make sure that I reference it properly.
 7                  But offhand what I will say is that
 8    it's going to -- it's going to identify why that
 9    child is being stepped up to a secure, staff
10    secure or -- or an RTC.               It's going to give them
11    their notification that they have a right to
12    appeal the decision to place them in -- keep
13    them in that -- that type of placement.                        And
14    then there's also notification that there's an
15    expectation that it's -- that it's going to be
16    reviewed periodically.
17                  So I can speak to that part, but --
18          Q.      I appreciate that.                 You're not on the
19    ground dealing with them every day.
20          A.      Right.
21          Q.      In your experience, if you know, how
22    often do children challenge restrictive
23    placement by seeking ORR director review?
24          A.      To my knowledge, there's only been
25    one occasion.

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 18
                                                                            Page 775
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 504 of 946 Page ID
                                   #:10244

                                                                               Page 162
 1          A.      Yeah.
 2          Q.      -- we can move on.
 3                  To your knowledge, does bed space
 4    impact the ability to step down a child from a
 5    secure facility to staff secure?
 6          A.      Could you repeat the question?
 7                  MS. MAYHUGH:            Do you mind repeating
 8          it?
 9                  (Thereupon, the record was read back
10          as follows):
11                      "Q.     We can move on.                  To your
12            knowledge, does bed space impact the
13            ability to step down a child from a
14            secure facility to staff secure?"
15          A.      Okay.      So recently it's not been a
16    problem, but has it been in the past?                          Yes.
17          Q.      What happens in those cases?
18          A.      So what would happen is if it's from
19    secure to a staff secure, what we would try to
20    do is see if we could transfer a kid from staff
21    secure down to a shelter; you know, is there
22    anybody who we think maybe we could move a
23    little bit faster, like if we're reviewing a
24    case within 30 days and somebody's waiting for
25    that, you know, we don't necessarily have to

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 18
                                                                             Page 776
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 505 of 946 Page ID
                                   #:10245

                                                                               Page 163
 1    wait.    We can say hey, I know this kid's review
 2    is coming up in 30 days, can we staff it a
 3    little early if you think somebody could do
 4    well.    And then what we would do is try to make
 5    room by transferring somebody out and then we
 6    would be able to step that kid down.
 7          Q.      Are you aware of any difficulties in
 8    stepping children down from therapeutic staff
 9    secure facilities?
10          A.      So I'm going to say this:
11                  I am aware that there's been some
12    problems in general stepping kids down.                        Now,
13    whether it's been specifically for a therapeutic
14    staff secure, I won't say that it's -- I'm going
15    to be specific and say just exclusively them.
16    I'm going to say that's been a general problem.
17          Q.      And by general problem, do you mean
18    that other facilities don't want to take kids
19    who have been in therapeutic staff secure or
20    other secure facilities?
21          A.      So the information that I have is
22    that some of the programs don't feel like
23    they're capable of taking some of those kids
24    because they feel like some of those kids are
25    beyond the scope of the -- what their -- what

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 18
                                                                             Page 777
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 506 of 946 Page ID
                                   #:10246

                                                                                  Page 164
 1    their facility can provide care for.
 2          Q.      Even if the FFS has made the decision
 3    that, in their opinion, the child is ready to be
 4    stepped down?
 5          A.      Yes.
 6          Q.      Do you have a day-to-day role in the
 7    process of child reunification?
 8          A.      It's -- I want to say yes, but it's
 9    not on specific cases.
10          Q.      And this is where you get brought in
11    either by an FFS or an FFS supervisor if they
12    want to run a certain decision by you?
13          A.      Sure.       So -- so let me clarify.
14                  So what I meant by my answer -- so
15    the answer is yes, but what I want to say is
16    that, you know, we have -- like, say, for
17    instance, at some point in time last year we had
18    15,000 kids in our program.                   And we had more
19    kids who were coming in.
20                  So, you know, part of my role is to
21    make sure that we have a process that can move,
22    you know, two or 300 kids' cases if that's what
23    we need to do.
24                  So, yes, I'm part of that.                        That's
25    part of, like, just the spirit of my job, is to

                           76*5HSRUWLQJ:RUOGZLGH            Exhibit 18
                                                                                Page 778
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 507 of 946 Page ID
                                   #:10247

                                                                             Page 200
 1    please review what's going on in your program,
 2    let us know why we're seeing more of these.
 3          Q.      So FFSs are responsible for making
 4    the ultimate determination with respect to
 5    whether a child gets stepped up or released to a
 6    sponsor, right?
 7          A.      Yes.
 8          Q.      Yet they're not trained in behavioral
 9    or mental health needs of children?
10          A.      The FFSs have backgrounds, child
11    welfare backgrounds, and their training would
12    come through their supervisor.
13          Q.      But you just said their supervisor
14    also doesn't get training.
15          A.      Well, they would -- they would --
16    they would have training prior to coming into
17    ORR's care.
18          Q.      So if we had someone who joined ORR
19    in 2004, they wouldn't have had training within
20    the past 15 years on behavioral or mental health
21    needs of children?
22          A.      In 2004?
23          Q.      16 years.          My math is bad.
24          A.      I was going to say I don't know.                  I
25    wasn't one who was here.                 I had a lot of it at

                           76*5HSRUWLQJ:RUOGZLGH       Exhibit 18
                                                                           Page 779
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 508 of 946 Page ID
                                   #:10248

                                                                                  Page 209
 1          A.      Sure.      Shiloh is -- okay.                    Shenandoah
 2    Valley is a licensed secure facility that's in a
 3    community.      And it has doors and it has locks
 4    and it has -- it has kids that are in a pod and
 5    they pretty much stay in the building.                          And when
 6    they go outside and they have recreation, it's
 7    in the middle of that facility.
 8                  Shiloh is located in a community with
 9    other homes.      They also don't have all of the
10    security features that Shenandoah Valley has.
11    It is more restrictive because they do have more
12    staff supervision and those types of things, but
13    it doesn't have the same physical restraints as
14    a licensed secure facility does.
15          Q.      Thank you for explaining.                        I was
16    asking about whether an RTC is higher security
17    than a shelter.
18          A.      What I would say is how you define
19    security.
20          Q.      Okay.
21                  MS. MAYHUGH:            I would like to mark a
22          printout from ORR's website titled
23          Children Entering the United States
24          Unaccompanied, as Exhibit 225.
25                  MR. MOSS:         Can we go off the record

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 18
                                                                              Page 780
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 509 of 946 Page ID
                                   #:10249

                                                                        Page 256
 1                     CERTIFICATE OF DEPONENT
 2                     I, James S. De La Cruz, do hereby
 3        certify that I have read the foregoing pages,
 4        5 through 266, inclusive, which contain a
 5        correct transcript of the answers given by me
 6        to the questions propounded to me herein,
 7        except for changes, if any, duly noted on the
 8        enclosed errata sheet.
 9

10

11                  __________________________
                                    WITNESS
12

13

14

15                     Sworn and subscribed to before me
16    this ___ day of ______________, 2020.
17

18

19    My commission expires:                  Notary Public:
20

21    _____________________                   _______________________
22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                      Page 781
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 510 of 946 Page ID
                                   #:10250

                                                                        Page 257
 1                CERTIFICATE OF NOTARY
 2             I, MISTY KLAPPER, the officer before
 3     whom the foregoing deposition was taken,
 4     do hereby certify that the witness whose
 5     testimony appears in the foregoing
 6     deposition was duly sworn by me; that the
 7     testimony of said witness was taken by me
 8     in shorthand and thereafter reduced to
 9     typewriting by me; that said deposition is
10     a true record of the testimony given by
11     said witness; that I am neither counsel
12     for, related to, nor employed by any of
13     the parties to the action in which this
14     deposition was taken; and, further, that I
15     am not a relative or employee of any
16     attorney or counsel employed by the
17     parties hereto, nor financially or
18     otherwise interested in the outcome of
19     this action.
20    Dated: 3-17-2020
21
                         Misty Klapper
                          _________________________
22                        Misty Klapper
                          Notary Public in and for
23                        the District of Columbia
24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 18
                                                                      Page 782
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 511 of 946 Page ID
                                  #:10251




                               Exhibit 19
                                                                    Exhibit 19
                                                                     Page 783
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 512 of 946 Page ID
                                   #:10252
                                 CONFIDENTIAL

                                                                           Page 1
1                 UNITED STATES DISTRICT COURT
2               CENTRAL DISTRICT OF CALIFORNIA
3                        WESTERN DIVISION
4
5    _____________________________
                                  )
6    LUCAS R., et al.,            )
                                  )
7           Plaintiffs,           )
                                  )          Case No.
8    vs.                          )
                                  )          2:18-cv-05741
9    ALEX AZAR, Secretary of U.S. )          DMG-PLA
     Department of Health and     )
10   Human Services, et al.,      )
                                  )
11          Defendants.           )
     _____________________________)
12
13
14                          CONFIDENTIAL
15
16                 DEPOSITION OF NATASHA DAVID
17                       Reston, Virginia
18                       October 24, 2019
19
20
21
22
23
24   Reported by:      John L. Harmonson, RPR
25   Job No. 170111


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 784
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 513 of 946 Page ID
                                   #:10253
                                 CONFIDENTIAL

                                                                         Page 72
1          A.      ORR contracts with other agencies to
2    complete the home studies and have outlined in
3    our policy the time frame for it to be completed
4    once it's been accepted.
5          Q.      And what is that time frame?
6          A.      Ten days.
7          Q.      All right.     What happens if a home
8    study is not completed within ten days?
9          A.      Depending on the circumstance, the
10   home study provider can make a request to extend
11   completion to the FFS.
12         Q.      Who makes the request?
13         A.      The home study provider.
14         Q.      The provider.     Okay.
15                 So is there an overall time limit for
16   the release process to be completed?
17         A.      Due to, like, the circumstances of a
18   case that may be presented, there is not an
19   overall time frame that I'm aware of.            But as I
20   mentioned before, there's time frames to get
21   certain steps done.
22         Q.      How long does it usually take from
23   start -- from identification of a sponsor to
24   release, a typical case?
25         A.      I don't know.     I mean, cases are


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 785
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 514 of 946 Page ID
                                   #:10254
                                 CONFIDENTIAL

                                                                         Page 73
1    different and they're unique.          You know, I've
2    seen cases with a decision in a few weeks to much
3    longer.
4          Q.      And when you say much longer, how long
5    can it take?
6          A.      There's no defined time.
7          Q.      So there's been cases that you've
8    worked on that have taken over a year?
9          A.      Because I cover the continuum of
10   programs, I've seen children in care for longer
11   than a year.
12         Q.      So that's a yes?
13         A.      Yes.
14         Q.      I want to get a better understanding
15   of when a home study is requested.           Is that
16   something that the case manager decides, that a
17   home study is necessary?        Who decides that?
18         A.      A home study is based on assessments
19   that can originate from the case manager or the
20   clinician.     And it's staffed.
21         Q.      When you use that term "staffed," I
22   just don't understand what that means.            Can you
23   explain it to me?
24         A.      Discussed.
25         Q.      And who discusses it when it's


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 786
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 515 of 946 Page ID
                                   #:10255
                                 CONFIDENTIAL

                                                                         Page 77
1          Q.      And what are the criteria for an ORR
2    discretionary home study?
3          A.      The discretionary is based on concerns
4    other than the other mandated home study
5    processes.
6          Q.      What factors would be the types that
7    would kick in a discretionary home study?
8          A.      It really varies.      It depends if
9    there's concerns of the sponsor.          If there's
10   information that has not been able to be
11   mitigated through the case management process but
12   doesn't necessarily meet TVPRA or a mandated.
13         Q.      When you say concerns of the sponsor,
14   you mean concerns about the fitness or the
15   appropriateness of the sponsor?
16         A.      Yes.
17         Q.      And I just need an example or two of
18   the types of concerns that you are saying haven't
19   been mitigated.      What kind of things are we
20   talking about here?
21         A.      Through the case management process,
22   if the case manager or clinician have identified
23   concerns with the home.        If there's fraudulent
24   information that has been provided that they were
25   able to uncover.


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 787
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 516 of 946 Page ID
                                   #:10256
                                 CONFIDENTIAL

                                                                         Page 82
1    is required, can a sponsor challenge that
2    determination?
3          A.      Our guidance doesn't allow for home
4    studies to be challenged.
5          Q.      So that's a no?
6          A.      No.
7          Q.      Does the child have the ability or
8    right to challenge a discretionary home study?
9          A.      The steps are, you know, discussed
10   with the child and they are advised of the
11   process that's going to be implemented.            But they
12   cannot challenge a home study process.
13         Q.      So the answer to that question is also
14   a no?
15         A.      That's correct.
16         Q.      What's the average length of time that
17   children with identified disabilities stay in ORR
18   custody?
19         A.      I don't know.
20         Q.      If I use the term "child with
21   identified disabilities," what is your
22   understanding of that?
23         A.      It could be physical disabilities.
24         Q.      Going back to home study, I want to
25   understand when a home study comes back, what


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 788
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 517 of 946 Page ID
                                   #:10257
                                 CONFIDENTIAL

                                                                        Page 133
1          Q.      And who reviews it?
2          A.      It's prepared by the care provider.
3    It's likely staffed as well.         It's received by
4    the case coordinator, and a decision is made by
5    the FFS.
6          Q.      Okay.    When it's staffed, who is
7    involved in that consultation?          The case manager?
8          A.      The case manager, clinician,
9    supervisor, the GDIT case coordinator.
10         Q.      But not the FFS?
11         A.      The FFS.
12         Q.      Oh, okay.
13                 So is it the FFS in the current
14   placement or the proposed receiving placement
15   after the step-up?
16         A.      When a case that meets or potentially
17   meets step-up criteria, it's staffed with that
18   program, the current program.          It is also staffed
19   with the receiving program and their identical
20   team.
21         Q.      Who makes the decision, then?         When
22   you said the FFS makes the decision, is it --
23         A.      The FFS of the current program.
24         Q.      And do they always consult with the
25   receiving team?


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 789
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 518 of 946 Page ID
                                   #:10258
                                 CONFIDENTIAL

                                                                        Page 143
1    the receiving facility.
2          Q.      So if I wanted to identify for these
3    lawyers how to find that, how would I describe
4    it?   As a transfer --
5          A.      Packet.
6          Q.      Packet.    And that would include both
7    things that you just described, the transfer
8    request form and the child's record?
9          A.      Yeah.
10         Q.      So in this particular case, was the
11   child allowed to challenge the decision to step
12   up?
13         A.      Children are not allowed to challenge
14   being stepped up in our guidance.
15         Q.      And they're not given any opportunity
16   to rebut any information about whether they're a
17   flight risk or not?
18         A.      Through the case management process,
19   the children are aware that they're going to be
20   stepped up.     The behaviors that could possibly
21   lead to a step-up is discussed with the child.
22         Q.      But the only written notification that
23   a child would receive of a step-up would be the
24   notice of placement that's received within 48
25   hours after they've already been transferred,


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 790
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 519 of 946 Page ID
                                   #:10259
                                 CONFIDENTIAL

                                                                        Page 145
1    think -- We just omitted that.          But I understand.
2    That's helpful.
3          A.      When there is a step-up from shelter
4    to RTC, secure and staff secure, the notice of
5    placement is created and discussed with the minor
6    in their language, and they sign it or they can
7    refuse to sign it.
8          Q.      And all that happens after the
9    transfer?
10         A.      Yes.
11         Q.      And I'm talking about before the
12   transfer.     If discussion took place as part of
13   this consultation that you told me about where
14   the kid is being made aware that a step-up is
15   being considered -- We talked about that, right?
16         A.      Uh-huh.
17         Q.      Yes?
18         A.      Yes.
19         Q.      So is that necessarily documented in
20   the portal or somewhere else that that discussion
21   has taken place with the child?
22         A.      If it is documented, it would be
23   documented in the case review.
24         Q.      But it's not required to be
25   documented --


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 791
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 520 of 946 Page ID
                                   #:10260
                                 CONFIDENTIAL

                                                                        Page 147
1    a requirement to document those interactions.
2          Q.      Are children always told where they're
3    going to be transferred?
4          A.      From my experience providing oversight
5    to programs, they are told -- unless there is a
6    significant concern or safety concern, they're
7    told closer to the time of transition.
8          Q.      How close?
9          A.      I don't know.
10         Q.      Well, is there a required number of
11   days prior to a step-up that the kid is required
12   to be notified?
13         A.      There is no policy on that.
14         Q.      And there is no policy requiring that
15   they be notified at all, is there?
16         A.      There is not explicit policy that says
17   there has to be a written notification to a child
18   on a step-up.      The guidance is that the
19   interaction that care provider staff have should
20   be documented in our system.
21         Q.      Is there a requirement that the child
22   be verbally notified before the transfer?
23         A.      I can't answer that without kind of
24   reviewing the policy.
25         Q.      Are children sometimes transferred in


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 792
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 521 of 946 Page ID
                                   #:10261
                                 CONFIDENTIAL

                                                                        Page 149
1    that others?
2           A.     Case manager and clinician,
3    supervisors, and it's elevated to the case
4    coordinator for review and then elevated to the
5    FFS.
6           Q.     For final sign-off?
7           A.     Final sign-off.      Depending on the
8    length of stay, it would also be staffed with the
9    FFS supervisor.
10          Q.     And what length of stay would kick in
11   that last thing?
12          A.     After 90 days.
13          Q.     So any placement that's been longer
14   than 90 days in duration is going to include that
15   final FFS supervisor level review?
16          A.     Yes, at least staffed.
17          Q.     Or they're staffed in on it?
18          A.     Yes.
19          Q.     Okay.    So what influence do case
20   managers have in the ultimate decision to step
21   someone down or to not step someone down?
22          A.     Case managers work directly one-on-one
23   with the children.       They complete assessments on
24   the children.      So when it comes time for
25   decisions or recommendations or elevation of


                 TSG Reporting - Worldwide - 877-702-9580            Exhibit 19
                                                                      Page 793
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 522 of 946 Page ID
                                   #:10262
                                 CONFIDENTIAL

                                                                        Page 152
1    recommendations.       It's a recommendation.       It is
2    information -- I mean, it's a decision based on
3    the information received.         So I wouldn't say it's
4    weighted.     It's, you know, additional
5    information.
6           Q.     Just another factor?
7           A.     Part of the process, yeah.
8           Q.     So is the FFS the ultimate
9    decision-maker in whether a step-down occurs or
10   not?
11          A.     For a step-down to LTFC, yes.         For
12   secure, staff secure, RTC, if there is -- if
13   there's complexities in a case, the FFS can staff
14   that with the FFS supervisor prior to making that
15   final decision or they can make a decision to
16   step the minor down.
17          Q.     But ultimately, even after that
18   staffing for the second type of step-down, the
19   ultimate decision-maker is the FFS, correct?
20          A.     Not on all cases.      Because the FFS
21   supervisor might disagree with a decision that
22   the FFS makes.
23          Q.     So if the FFS decides to step someone
24   down but the supervisor disagrees, then the
25   step-down does not take place?


                 TSG Reporting - Worldwide - 877-702-9580            Exhibit 19
                                                                      Page 794
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 523 of 946 Page ID
                                   #:10263
                                 CONFIDENTIAL

                                                                        Page 153
1          A.      It's likely the FFS supervisor
2    consults with their supervisor as well, and then
3    a decision is made.
4          Q.      Okay.    Other than that circumstance,
5    is there any other circumstance where the FFS is
6    not the ultimate decision-maker in this process?
7          A.      For step-downs, I think that's it.
8          Q.      Is the child given any input into the
9    30-day review?
10         A.      The children discuss their cases with
11   their case managers.
12         Q.      So would that be their role?         Is there
13   any other input that the child would have into a
14   decision about whether to step them down or not?
15         A.      Not any other input that I know.          They
16   discuss their cases and advise of their desires
17   through the reunification process with the case
18   managers, though.
19         Q.      Is there any procedure that provides
20   for the child to be formally providing input into
21   the 30-day review on whether to step them down?
22         A.      Outside of meeting weekly with the
23   case manager, there is not a formal process that
24   I'm aware of.
25         Q.      Okay.    So from that answer, am I


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 795
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 524 of 946 Page ID
                                   #:10264
                                 CONFIDENTIAL

                                                                        Page 154
1    understanding that there is a requirement that
2    the case managers meet once a week with the
3    children?
4          A.      Yes.
5          Q.      Is there any requirement that a
6    child's lawyer be involved in the 30-day review
7    process?
8          A.      No.
9          Q.      Is there any provision for a child to
10   present evidence in support of their position
11   regarding whether a step-down should take place?
12         A.      The children are provided with
13   opportunities to discuss concerning factors in
14   their case that, you know, helps to support
15   step-down decisions.
16         Q.      And that discussion is primarily or
17   exclusively with the case managers, correct?
18         A.      Or the clinician.
19         Q.      You don't discuss your decision-making
20   in step-downs with the children directly, do you?
21         A.      I have.
22         Q.      How many times?
23         A.      Twice.
24         Q.      Tell me about those specific examples.
25   What was the occasion for you to do that?


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 796
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 525 of 946 Page ID
                                   #:10265
                                 CONFIDENTIAL

                                                                        Page 157
1          A.      I don't recall.
2          Q.      If the child disagrees with a decision
3    to not step them down, do they have any appeal
4    rights?
5          A.      Our policy allows for administrative
6    or judicial review where a minor can challenge
7    their placement.
8          Q.      What is the administrative review for
9    challenging a placement?        How does that work?
10         A.      It's a review that's conducted by ORR
11   headquarters.
12         Q.      So any child can request
13   administrative review when their step-down is
14   denied?
15         A.      After 30 days has passed, after a
16   child is placed in secure, and at that 30-day
17   mark there is a review.        So if there is not a
18   decision to step that child down, then they can
19   request a review.
20         Q.      Who informs them of their right to do
21   that request?
22         A.      It's disclosed to them at the time
23   they sign the very first notice of restrictive
24   placement form in their language, and every 30
25   days after they are advised of their right to


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 797
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 526 of 946 Page ID
                                   #:10266
                                 CONFIDENTIAL

                                                                        Page 158
1    review.
2          Q.      And who does that?
3          A.      The care provider.
4          Q.      And is it the case manager?
5          A.      I believe it's the case manager.
6          Q.      Do the sponsors similarly get informed
7    of the opportunity to challenge placement?
8          A.      If a category 1 is denied, they're
9    advised of their rights.
10         Q.      That's referring to release, to the
11   category 1, correct?
12         A.      Yes.
13         Q.      I'm talking about a prospective family
14   member who -- a prospective sponsor family member
15   on the outside who wants to help a child
16   challenge their continued restrictive placement.
17   Are they allowed to do that?
18         A.      I would have to consult the policy to
19   be sure.
20         Q.      Are attorneys informed of the right of
21   a child to challenge their placement if a child
22   has an attorney?
23         A.      If there is an attorney of record,
24   they are advised.
25         Q.      Every 30 days?


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 798
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 527 of 946 Page ID
                                   #:10267
                                 CONFIDENTIAL

                                                                        Page 159
1          A.      I'm not sure.     I would have to consult
2    the regs.     Attorney of records can request the
3    notice of placement on demand.
4          Q.      To whom would that attorney of record
5    make that request?       The care provider?
6          A.      Yes.
7          Q.      And that has to be honored per policy?
8          A.      Per policy, yes.
9          Q.      When the children are informed of
10   their right to challenge placement, are they
11   informed of both their right to review by the
12   director and their right to go to federal court?
13         A.      Yes, they're advised of the
14   administrative and judicial review.           Since
15   working with Shenandoah, it's documented on the
16   notice of placement.
17         Q.      I know that the notice of placement is
18   required to be given to a child within 48 hours
19   of a new placement.       Right?
20         A.      Correct.
21         Q.      Is the notice that's received and
22   provided to the child after that 30-day review,
23   is that the same document or is it a separate
24   notice of continued placement?
25         A.      It's the same document.


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 799
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 528 of 946 Page ID
                                   #:10268
                                 CONFIDENTIAL

                                                                        Page 160
1          Q.      And they sign a new one every time?
2          A.      That's correct.
3          Q.      And the case manager is expected to
4    explain it to them in their preferred language
5    each time?
6          A.      Yes.
7          Q.      How many times have kids in
8    Shenandoah, since you've been working with
9    Shenandoah, requested administrative review?
10         A.      From what I remember, twice.
11         Q.      Out of how many step-up denials?
12   Hundreds?
13         A.      Yeah, hundreds.
14         Q.      And how many kids have requested
15   judicial review in Shenandoah since you've been
16   working there?
17         A.      I don't recall a request for judicial
18   review.
19         Q.      Have children expressed to facility
20   staff that they don't believe they should be in
21   secure placement?
22         A.      Can you repeat that question?
23         Q.      Let me get to it after I ask you --
24                 Going back to the administrative
25   review, do you think that children understand


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 800
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 529 of 946 Page ID
                                   #:10269
                                 CONFIDENTIAL

                                                                        Page 176
1    yeah.
2          Q.      Are children allowed to rebut any
3    information that's stored on the UAC portal about
4    them if they believe the information is
5    incorrect?
6          A.      There's no policy in allowing a child
7    to rebut information.        But if a child is aware
8    there is incorrect information in there, it's
9    discussed with the case manager or there is an
10   attempt to clarify information which I've seen.
11         Q.      Okay.    And so the way that information
12   would make its way into the UAC portal would be
13   if the provider was told information by the child
14   and then the provider chose to include that in a
15   report that they made about the conversation with
16   the child?
17         A.      Children are aware of the
18   circumstances of their case because they're
19   constantly discussing it with their case manager
20   clinician.     They have made common space on, like,
21   a significant incident report that the incident
22   that was reported was not true or incorrect.             And
23   the case manager would add an addendum to that.
24         Q.      But in that example you gave, does the
25   child receive the significant incident report, a


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 801
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 530 of 946 Page ID
                                   #:10270
                                 CONFIDENTIAL

                                                                        Page 177
1    copy of it?
2          A.      No.
3          Q.      So are they told what's in it?
4          A.      Yes.   It's discussed.
5          Q.      Do they have the right to rebut that
6    information?
7          A.      Well, there is no guidance in terms of
8    that, that formal process.         But I've seen often
9    where if there is information that the child
10   believes is incorrect, there is an addendum added
11   to that.
12         Q.      The addendum is added only by the
13   staff person, not the child, correct?
14         A.      Right.
15         Q.      So any decision about whether or not
16   to include any rebuttal information from the
17   child is exclusively that of the staff, not the
18   child, correct?
19         A.      Well, the comments in the addendum is
20   based on what the child is saying is incorrect.
21         Q.      And it's only the determination of the
22   author of that addendum as to which information
23   they choose to include, correct?
24         A.      Yes.   They are authoring the addendum.
25         Q.      The staff person?


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 802
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 531 of 946 Page ID
                                   #:10271
                                 CONFIDENTIAL

                                                                        Page 178
1          A.      Yes.
2          Q.      And there is not a place on an SIR,
3    significant incident report, for a kid to sign or
4    to write in their response to that, right?
5          A.      Not on the SIR.
6          Q.      Is there any place for a kid to write
7    up a rebuttal and turn it in?
8          A.      If they wanted to, they can write it
9    independent and provide it to the case manager.
10         Q.      Have you ever seen that in the UAC
11   portal, child-created documents rebutting
12   information in an SIR?
13         A.      I've seen it, but not in terms of
14   rebutting information.
15         Q.      What child-created or initiated
16   documents have you seen in the UAC portal?
17         A.      I've seen children write statements in
18   terms of their release.
19         Q.      About why they need to be released?
20         A.      Well, this one time was why they
21   didn't want to be released.
22         Q.      Is that the only child-created
23   statement that you can recall sitting here today
24   that you have seen in the UAC portal?
25         A.      There's other things that I've seen,


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 803
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 532 of 946 Page ID
                                   #:10272
                                 CONFIDENTIAL

                                                                        Page 216
1                  ACKNOWLEDGMENT OF DEPONENT
2
3          I, NATASHA DAVID, have read or have had the
4    foregoing testimony read to me and hereby certify
5    that it is a true and correct transcription of my
6    testimony with the exception of any attached
7    corrections or changes.
8
9
10   ______________________________
11   NATASHA DAVID
12   [ ] No corrections
13   [ ] Correction sheet(s) enclosed
14
15         SUBSCRIBED AND SWORN TO BEFORE ME, the
16   undersigned authority, by the witness, NATASHA
17   DAVID, on this the _____ day of
18   ___________________, _______.
19
20
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 804
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 533 of 946 Page ID
                                   #:10273
                                 CONFIDENTIAL

                                                                        Page 217
1                      C E R T I F I C A T E
2
3    COMMONWEALTH OF VIRGINIA
4                 I, JOHN L. HARMONSON, a Notary Public
5    within and for the Commonwealth of Virginia, do
6    hereby certify:
7                 That NATASHA DAVID, the witness whose
8    deposition is hereinbefore set forth, was duly
9    sworn by me and that such deposition is a true
10   record of the testimony given by such witness.
11                That if the foregoing pertains to a
12   federal case, before completion of the
13   proceedings, review and signature of the
14   transcript [x] was [ ] was not requested.
15                I further certify that I am not related
16   to any of the parties to this action by blood or
17   marriage; and that I am in no way interested in
18   the outcome of this matter.
19                IN WITNESS WHEREOF, I have hereunto set
20   my hand this 6th day of November, 2019.
21
22                       ______________________________
23                       JOHN L. HARMONSON, RPR
                         Virginia CCR #0613313
24                       Notary Public for the
                         Commonwealth of Virginia #7349255
25                       My commission expires: 01/31/22


                TSG Reporting - Worldwide - 877-702-9580             Exhibit 19
                                                                      Page 805
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 534 of 946 Page ID
                                  #:10274




                               Exhibit 20
                                                                    Exhibit 20
                                                                     Page 806
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 535 of 946 Page ID
                                 Confidential
                                   #:10275
                                                                             Page 1
·1· · · · · · ·UNITED STATES DISTRICT COURT
· · · · · · · CENTRAL DISTRICT OF CALIFORNIA
·2· · · · · · · · · WESTERN DIVISION

·3
· ·   ·LUCAS R., et al.,· · · ·)
·4·   · · · · · · · · · · · · ·)
· ·   · · · · · · · · · · · · ·)
·5·   · · · Plaintiffs,· · · · )
· ·   · · · · · · · · · · · · ·)· · CASE NO.
·6·   ·VS.· · · · · · · · · · ·)· · 2:18-cv-05741 DMG PLA
· ·   · · · · · · · · · · · · ·)
·7·   ·ALEX AZAR, Secretary· · )
· ·   ·of U.S. Department of· ·)
·8·   ·Health and Human· · · · )
· ·   ·Services, et al.,· · · ·)
·9·   · · · · · · · · · · · · ·)
· ·   · · · ·Defendants.· · · ·)
10

11

12

13· · · · · · · · · · · DEPOSITION

14· · · · · · · · · · · · · OF

15· · · · · · · · · · WHITNEY EICH

16· · · · 1700 7th Avenue, Seattle, Washington

17· · · · · · · · · FEBRUARY 27, 2020

18

19

20· · · · · · · · · · ·CONFIDENTIAL

21

22

23

24· ·Reported by:
· · ·Monna J. Nickeson, CRR, CLR, RPR, CRR
25· ·Job No. 177834

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 807
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 536 of 946 Page ID
                                 Confidential
                                   #:10276
                                                                            Page 46
·1· · · · A.· · Yes.
·2· · · · Q.· · And that made it more difficult to
·3· ·release youth to parents?
·4· · · · A.· · That's correct.
·5· · · · Q.· · Is your understanding that parents
·6· ·are category 1 --
·7· · · · A.· · That is correct.
·8· · · · Q.· · -- sponsors?· Okay.
·9· · · · · · · And is this policy still in effect?
10· · · · A.· · Generally, broadly, no, that policy
11· ·is not in effect as the way it previously was.
12· · · · Q.· · But it's still in effect -- it's
13· ·still in effect in some way?
14· · · · A.· · It will still be in effect in home
15· ·study cases.
16· · · · Q.· · So if you or someone else recommends
17· ·a home study --
18· · · · A.· · Yes.
19· · · · Q.· · -- the parent who was a category 1
20· ·sponsor must still submit to fingerprints?
21· · · · A.· · That's correct.
22· · · · Q.· · And the second policy you mentioned
23· ·was fingerprinting of household members?
24· · · · A.· · That's correct.
25· · · · Q.· · Can you explain what that is?

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 808
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 537 of 946 Page ID
                                 Confidential
                                   #:10277
                                                                            Page 47
·1· · · · A.· · A household member is someone who is
·2· ·residing in the same residence with the
·3· ·sponsor.· So there was a time when all
·4· ·household members had to fingerprint.· That was
·5· ·a burden and a challenge for releasing
·6· ·reunification.
·7· · · · · · · At the present time, household
·8· ·members do not have to fingerprint unless it is
·9· ·a home study.
10· · · · Q.· · So at the present time, if you or
11· ·someone else requests a home study for a youth,
12· ·the household members living in the house still
13· ·must submit to fingerprints?
14· · · · A.· · That's correct.
15· · · · Q.· · And how would that delay a youth's
16· ·release?
17· · · · A.· · Previously, when that policy was in
18· ·place for all household members, regardless of
19· ·home study status, frequently household members
20· ·were undocumented and distrustful of the
21· ·government, especially after the memorandum of
22· ·ICE and ORR, and especially after the
23· ·administration change in the President.
24· · · · · · · I, on a personal level, noticed a
25· ·change in the willingness of sponsors and their

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 809
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 538 of 946 Page ID
                                 Confidential
                                   #:10278
                                                                            Page 48
·1· ·household members to provide just
·2· ·identification, let alone fingerprints.
·3· · · · · · · And so if the requirement is that
·4· ·household members have to fingerprint and
·5· ·there's a household member who is unwilling to
·6· ·fingerprint, that then means that the case is
·7· ·going to be significantly delayed because the
·8· ·sponsor has only a few options.· They either
·9· ·convince that person to fingerprint, they
10· ·convince that person to move out, or they
11· ·convince -- or they themselves move out into a
12· ·new place.· And that process -- any of those
13· ·options can delay a case.
14· · · · Q.· · And just to clarify, you mentioned
15· ·the fingerprinting working in conjunction with
16· ·the ORR/ICE memorandum.
17· · · · · · · By that do you mean that household
18· ·members -- well, can you explain to me the
19· ·ORR/ICE memorandum and what you understand that
20· ·to be?
21· · · · A.· · Yeah.· So approximately one year
22· ·ago, I believe, or in the spring a year ago, it
23· ·was announced that ORR and ICE had entered into
24· ·a memorandum, and that sponsor immigration
25· ·information results would be sent to ICE.

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 810
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 539 of 946 Page ID
                                 Confidential
                                   #:10279
                                                                           Page 108
·1· ·and Border Patrol gets together on the youth
·2· ·along the southern border, correct?
·3· · · · A.· · Yes.
·4· · · · Q.· · Sometime that information is beyond
·5· ·just biographical information; is that correct?
·6· · · · A.· · Yes.
·7· · · · Q.· · Has there been a time during your
·8· ·almost four years at YouthCare that you have
·9· ·seen that information used in some way that is
10· ·detrimental to the youth in the future, whether
11· ·that be reunification with a sponsor or a
12· ·step-up to another facility?
13· · · · A.· · I have seen cases of things that
14· ·happened at the border with CBP, and a client
15· ·then, based on that, went immediately to a
16· ·Staff Secure facility, and then was eventually
17· ·stepped down to YouthCare.· So that's how I
18· ·became aware of that case.
19· · · · Q.· · And in that case, what happened with
20· ·the youth in the Customs and Border Patrol
21· ·office or officer?
22· · · · A.· · Yeah.· Customs and Border Patrol
23· ·alleged that the minor became violent and was
24· ·throwing water bottles at the officers.
25· · · · Q.· · Okay.· In your opinion, was that

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 811
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 540 of 946 Page ID
                                 Confidential
                                   #:10280
                                                                           Page 109
·1· ·enough, under to -- under ORR policy for the
·2· ·youth to go directly to a Staff Secure facility
·3· ·instead of a shelter?
·4· · · · A.· · In my personal opinion, I don't
·5· ·think it was warranted.
·6· · · · Q.· · So the notification that you are
·7· ·getting from ORR intakes --
·8· · · · A.· · Yes.
·9· · · · Q.· · -- that comes in the form of an
10· ·email with ICE and CBP included in the email;
11· ·is that correct?
12· · · · A.· · And MVM.
13· · · · Q.· · What is MVM?
14· · · · A.· · It is the transportation contractor.
15· · · · Q.· · And what does MVM stand for, do you
16· ·know?
17· · · · A.· · I don't know.
18· · · · Q.· · And that is a contractor that
19· ·transports youth to and from various shelters
20· ·or various placements?
21· · · · A.· · Typically, MVM is transporting kids
22· ·from the southern border to their initial
23· ·placement, not necessarily between placements.
24· · · · Q.· · Okay.
25· · · · A.· · But just one other piece of the

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 812
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 541 of 946 Page ID
                                 Confidential
                                   #:10281
                                                                           Page 124
·1· ·mental health concerns, would YouthCare reject
·2· ·that youth?
·3· · · · A.· · I think -- like I said, I review
·4· ·each case on the merits of the case, right.
·5· ·I'm typically looking at the client's behavior
·6· ·in care.· If they do have a mental health
·7· ·diagnosis, like what symptoms are there, what
·8· ·coping skills does the minor have, how has --
·9· ·had the minor been stable recently at that
10· ·other program?· Does that minor, for example,
11· ·require monthly psychiatric medication
12· ·management?· Those would be the things that I'm
13· ·evaluating.
14· · · · Q.· · If you have a youth that is -- in
15· ·your evaluations, if you had a youth that has
16· ·significant mental health needs, do you believe
17· ·YouthCare is the correct facility for that
18· ·youth?
19· · · · · · · MS. LYON:· Object to the form.
20· · · · A.· · No, I do not.
21· · · · Q.· · And what would be another type of
22· ·facility where that youth would be better cared
23· ·for, if you know?
24· · · · A.· · Yeah.· In my opinion, within the ORR
25· ·network, the level above shelter is Staff

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 813
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 542 of 946 Page ID
                                 Confidential
                                   #:10282
                                                                           Page 125
·1· ·Secure, but there's also a type of placement
·2· ·called Therapeutic Staff Secure that's
·3· ·specialized for youth with psychiatric
·4· ·medication or more mental health -- like
·5· ·emerging mental health needs, and I believe
·6· ·that is a better fit for those types of kids.
·7· · · · Q.· · Do you know if that would be a
·8· ·step-up, technically?
·9· · · · A.· · Yes.· Technically that is still a
10· ·step-up from a shelter.
11· · · · Q.· · From a shelter?
12· · · · A.· · Yes.
13· · · · Q.· · So a youth could be technically
14· ·stepped up to a Staff Secure solely related to
15· ·mental health?
16· · · · A.· · Yes.
17· · · · Q.· · Has YouthCare ever received anyone
18· ·that was previously in a Secure facility?
19· · · · A.· · No.
20· · · · Q.· · What about in an RTC?
21· · · · A.· · No.
22· · · · Q.· · You said previously -- well, maybe
23· ·you didn't.
24· · · · · · · Has a youth ever been stepped up
25· ·from YouthCare to a Staff Secure?

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 814
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 543 of 946 Page ID
                                 Confidential
                                   #:10283
                                                                           Page 154
·1· · · · A.· · All step-ups are approved by the
·2· ·FFS, sometimes step-ups can be recommended or
·3· ·required by the FFS, or sometimes the step-ups
·4· ·can be recommended by programs, but ultimately
·5· ·the FFS is the one making the decision
·6· ·ultimately.
·7· · · · Q.· · Who initiates the step-up process?
·8· · · · A.· · It can -- like I said, it can either
·9· ·be -- the program can seek guidance and
10· ·recommend that the minor should be stepped up
11· ·based on a variety of factors, or the FFS can
12· ·require a step-up even if the program is
13· ·saying, "This client is fine in shelter of
14· ·care," like the example I provided previously
15· ·where the client had the disclosure about using
16· ·a gun in a crime.
17· · · · Q.· · Are you familiar with a Notice of
18· ·Placement?
19· · · · A.· · I've heard of that term, yes.
20· · · · Q.· · Have you ever seen the form?
21· · · · A.· · I've probably seen that form, yes.
22· · · · Q.· · But you've never used it?
23· · · · A.· · I don't believe so.· If you could
24· ·maybe ask a more clarifying or specific
25· ·question.

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 815
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 544 of 946 Page ID
                                 Confidential
                                   #:10284
                                                                           Page 157
·1· ·And while we were in that process, the minor
·2· ·pulled the fire alarm of the building we were
·3· ·living in or -- Casa Uno, so that entire
·4· ·building with many programs.
·5· · · · · · · The fire alarm, you know, caused an
·6· ·evacuation and a major disruption for many
·7· ·programs.· And with that, the FFS decided he
·8· ·needed to be stepped up to Selma Carson Home.
·9· · · · Q.· · Has a youth from YouthCare ever
10· ·ended up in a Secure facility, to your
11· ·knowledge?
12· · · · A.· · A youth from YouthCare has never
13· ·gone directly to a Secure facility, but I have
14· ·knowledge that a client who was at one time at
15· ·YouthCare eventually went to a Secure facility.
16· · · · Q.· · What about an RTC, do you have
17· ·knowledge of youth ever ending up in a RTC that
18· ·was once in YouthCare?
19· · · · A.· · No.
20· · · · Q.· · Can you describe a little bit your
21· ·role as an assistant director in deciding
22· ·whether a child is stepped up or not?
23· · · · A.· · Yes.· So if -- we're always
24· ·evaluated the kids on how they are doing at the
25· ·program.· Most of the kids almost all of the

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 816
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 545 of 946 Page ID
                                 Confidential
                                   #:10285
                                                                           Page 170
·1· · · · A.· · Yes.
·2· · · · Q.· · So going back to the UAC portal, do
·3· ·you know who has -- who all access to the
·4· ·portal?
·5· · · · A.· · Yes.
·6· · · · Q.· · And who would that be?
·7· · · · A.· · Employees of ORR facilities, ORR,
·8· ·and to my understanding, ICE and CBP have
·9· ·access to some parts of the portal.
10· · · · Q.· · And from the YouthCare facility, who
11· ·uploads documents to the portal?
12· · · · A.· · Case managers and mental health
13· ·therapists and the medical coordinator, or I
14· ·may upload something on their behalf as well.
15· · · · Q.· · Do you know if certain step-up
16· ·decisions or reunification decisions from the
17· ·FFS come exclusively from documents in the
18· ·portal?
19· · · · A.· · Largely, yes.
20· · · · Q.· · And is there anyone that reviews the
21· ·documents in the UAC portal after they are
22· ·uploaded?
23· · · · A.· · Within ORR or within YouthCare?
24· · · · Q.· · Within YouthCare.· Sorry.
25· · · · A.· · Myself.

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 817
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 546 of 946 Page ID
                                 Confidential
                                   #:10286
                                                                           Page 184
·1· · · · Q.· · And I may have misunderstood, but it
·2· ·seemed to me that when home studies are
·3· ·requested, that people have to get
·4· ·fingerprinted automatically; is that incorrect?
·5· · · · A.· · That's correct, uh-huh.
·6· · · · Q.· · And is that for all three types of
·7· ·home studies --
·8· · · · A.· · Yes.
·9· · · · Q.· · -- the ORR, TVPRA and discretionary?
10· · · · A.· · Yes.
11· · · · Q.· · So if someone were to request a
12· ·discretionary home study, that means that the
13· ·potential sponsor would then need to get
14· ·fingerprinted?
15· · · · A.· · That's correct.
16· · · · Q.· · And would that, in your experience,
17· ·delay the case?
18· · · · A.· · The fingerprinting or the home study
19· ·process?
20· · · · Q.· · One or the other or both.
21· · · · A.· · By the nature of doing a home study,
22· ·the case is delayed.
23· · · · Q.· · Is it an extra delay because
24· ·fingerprints are also then required?
25· · · · A.· · It depends on how quickly

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 818
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 547 of 946 Page ID
                                 Confidential
                                   #:10287
                                                                           Page 185
·1· ·fingerprints are being processed.· So in my
·2· ·time at YouthCare, there have been varying
·3· ·degrees of how quickly fingerprints can be
·4· ·processed.
·5· · · · Q.· · And when you say varying degrees,
·6· ·what's, like, the longest you've seen it take
·7· ·to process fingerprint results?
·8· · · · A.· · Potentially five weeks.
·9· · · · Q.· · And for the home studies, are you,
10· ·as the assistant director, involved in
11· ·coordinating those at all?
12· · · · A.· · Can you explain what you mean by
13· ·"coordinating"?
14· · · · Q.· · So you said that the GDIT, FFS and
15· ·sometimes the YouthCare facility, they can all
16· ·request home studies; is that correct?
17· · · · A.· · Yes.· Well, the GDIT, no.
18· · · · Q.· · They cannot request home studies?
19· · · · A.· · No, uh-uh.
20· · · · Q.· · So the FFS or the facility requests
21· ·a home study?
22· · · · A.· · Yes.
23· · · · Q.· · Is it different in who coordinates
24· ·the study, who has the care provider do the
25· ·home study, and who communicates that to the

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 819
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 548 of 946 Page ID
                                 Confidential
                                   #:10288
                                                                           Page 230
·1· · · · · · · · C E R T I F I C A T E

·2· · · · · · · STATE OF WASHINGTON )
· · · · · · · · · · · · · · · · · · )· ss.
·3· · · · · · · COUNTY OF BENTON· · )

·4· · · · · · · This is to certify that I, Monna J.

·5· ·Nickeson, Certified Court Reporter in and for

·6· ·the State of Washington, residing at Richland,

·7· ·reported the within and foregoing deposition;

·8· ·said deposition being taken before me on the

·9· ·date herein set forth; that pursuant to RCW

10· ·5.28.010 the witness was first by me duly

11· ·sworn; that said examination was taken by me in

12· ·shorthand and thereafter under my supervision

13· ·transcribed, and that same is a full, true and

14· ·correct record of the testimony of said

15· ·witness, including all questions, answers and

16· ·objections, if any, of counsel, consisting of

17· ·231 pages.

18· · · · · · · I further certify that I am not a

19· ·relative or employee or attorney or counsel of

20· ·any of the parties, nor am I financially

21· ·interested in the outcome of the cause.

22· · · · · · · IN WITNESS WHEREOF I have set my

23· ·hand on March 10, 2020.

24· · · · · ·____________________________________
· · · · · · · · MONNA J. NICKESON, CLR, RPR, CRR
25· · · · · · · CCR NO. 3322

                                                                     Exhibit 20
                     TSG Reporting - Worldwide (877) 702-9580         Page 820
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 549 of 946 Page ID
                                  #:10289




                               Exhibit 21
     REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                   FILED UNDER SEAL
                                                                    Exhibit 21
                                                                     Page 821
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 550 of 946 Page ID
                                  #:10290
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                          Page 1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


             LUCAS R., by his next friend
             MADELYN R.; DANIELA MARISOL T.,
             by her next friend KATHERINE L.;
             et al.,
                                                          No. 2:18-CV-05741
                             Plaintiffs,                      DMG-PLA

             vs.

             ALEX AZAR, Secretary of U.S.
             Department of Health and Human
             Services; E. SCOTT LLOYD,
             Director, Office of Refugee
             Resettlement of the U.S.
             Department of Health & Human
             Services,

                          Defendants.
             ________________________________


                        CONFIDENTIAL UNDER PROTECTIVE ORDER
                              DEPOSITION OF ISABELLA F.
                   (NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY)
                                   NOVEMBER 23, 2019
                                        9:32 a.m.

                                 1333 2nd Street, Suite 400
                                 Santa Monica, California
                                Diana Janniere, CSR-10034


             Magna Legal Services
             866-624-6221
             www.MagnaLS.com




                                                                    Exhibit 21
                                                                     Page 822
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 551 of 946 Page ID
                                  #:10291
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 56
        1                 If you recall, he asked you something to the
        2     effect of how the U.S. government harmed Benjamin F.,
        3     and you responded -- and this isn't a direct quote --
        4     but that he fainted while he was in the U.S.
        5     government's custody.
        6           A     Yes.
        7           Q     And I just wanted to ask you a few more
        8     questions.
        9                 Benjamin F. was really close to his mother
       10     in El Salvador; is that correct?
       11           A     Yes.
       12           Q     And was Benjamin F. separated by -- from his
       13     mother?
       14           A     Yes.
       15           Q     And was it the U.S. government that
       16     separated him from his mother?
       17           A     Yes.
       18           Q     And did that separation harm Benjamin F.?
       19                 MR. MOSS:     Objection.
       20                 THE WITNESS:      Yes.
       21     BY MS. TARNEJA:
       22           Q     And how did it harm Benjamin F.?
       23                 MR. MOSS:     Objection.
       24                 THE WITNESS:      It harmed him in the way
       25     that -- well, the child had never been separated from




                                                                    Exhibit 21
                                                                     Page 823
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 552 of 946 Page ID
                                  #:10292
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 57
        1     his mother, and the other harm that they caused was
        2     once that he was apart from his mother, he wouldn't
        3     eat everyday.      He wouldn't eat the food that was given
        4     to him.
        5                 And due to that, that he didn't eat food
        6     everyday, that he wouldn't try any food, and they had
        7     to go far where they would give them food; and my
        8     daughter would carry the child on her back.
        9                 And one day when they were about to get
       10     breakfast, my daughter said that the child fell and he
       11     fainted.
       12     BY MS. TARNEJA:
       13           Q     And Benjamin F. was close to his brother as
       14     well; is that correct?
       15           A     Yes.
       16           Q     And was Benjamin F. separated from his
       17     brother?
       18           A     Yes, they separated him.
       19           Q     And was it the U.S. government that
       20     separated him from his brother?
       21           A     Yes, the government separated him.
       22           Q     And is it your opinion that that separation
       23     harmed Benjamin F.?
       24                 MR. MOSS:     Objection.
       25                 THE WITNESS:      It caused him a lot of harm.




                                                                    Exhibit 21
                                                                     Page 824
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 553 of 946 Page ID
                                  #:10293
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 67
        1                        REPORTER'S CERTIFICATION
        2
        3         I, Diana Janniere, a Certified Shorthand Reporter,
        4     in and for the State of California, do hereby certify:
        5
        6         That the foregoing witness was by me duly sworn;
        7     That the deposition was then taken before me at the
        8     time and place herein set forth; that the testimony
        9     and proceedings were reported stenographically by me
       10     and later transcribed into typewriting under my
       11     direction; and that the foregoing is a true record of
       12     the testimony and proceedings taken at that time.
       13
       14         IN WITNESS WHEREOF, I subscribed my name
       15     this 4th day of December, 2019.
       16
       17
       18
       19
       20                              _____________________________
       21                              Diana Janniere, CSR No. 10034
       22
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 825
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 554 of 946 Page ID
                                  #:10294
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 68
        1                 CERTIFICATE OF READER-INTERPRETER
        2
        3         I, ________________________, whose address is
        4     _________________________________________________,
        5     a person who speaks the language of the deponent;
        6     namely, Spanish, do hereby certify that on the _______
        7     day of __________________________, 20___,
        8     I did translate the foregoing deposition from the
        9     English language into the Spanish language, reading
       10     same to the deponent in his/her native tongue, to the
       11     best of my ability;
       12         That all corrections and changes requested by the
       13     deponent were made and initialed by the deponent;
       14         That upon completion of said reading, the
       15     deponent did confirm to me that he/she had understood
       16     the reading.
       17
       18
       19
       20
       21                              _____________________________
       22                                    READER-INTERPRETER
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 826
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 555 of 946 Page ID
                                  #:10295
                NON-HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 69
        1                      DECLARATION ERRATA SHEET
        2
        3
        4     Our Assignment No. 523953
        5     Case Caption:      Lucas R.
        6     vs. Alex Azar
        7
        8                DECLARATION UNDER PENALTY OF PERJURY
        9                 I declare under penalty of perjury that I
       10     have read the foregoing transcript of my deposition
       11     taken in the above-captioned matter or the same has
       12     been read to me, and the same is true and accurate,
       13     save and except for the changes and/or corrections, if
       14     any, as indicated by me on the DEPOSITION ERRATA SHEET
       15     hereof, with the understanding that I offer these
       16     changes as if still under oath.
       17                 Signed on the _______ day of
       18     ______________________________, 2019.
       19
       20
       21
                                       ___________________________
       22
                                          ISABELLA F.
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 827
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 556 of 946 Page ID
                                  #:10296
                   HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                          Page 1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


             LUCAS R., by his next friend
             MADELYN R.; DANIELA MARISOL T.,
             by her next friend KATHERINE L.;
             et al.,
                                                          No. 2:18-CV-05741
                             Plaintiffs,                      DMG-PLA

             vs.

             ALEX AZAR, Secretary of U.S.
             Department of Health and Human
             Services; E. SCOTT LLOYD,
             Director, Office of Refugee
             Resettlement of the U.S.
             Department of Health & Human
             Services,

                          Defendants.
             ________________________________


                        CONFIDENTIAL UNDER PROTECTIVE ORDER
                              DEPOSITION OF ISABELLA F.
                    (HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY)
                                   NOVEMBER 23, 2019
                                        9:32 a.m.

                                 1333 2nd Street, Suite 400
                                 Santa Monica, California
                                Diana Janniere, CSR-10034


             Magna Legal Services
             866-624-6221
             www.MagnaLS.com




                                                                    Exhibit 21
                                                                     Page 828
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 557 of 946 Page ID
                                  #:10297
                   HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 59
        1    BY MS. TARNEJA:
        2          Q     And could you explain how that harmed
        3    Benjamin F.?
        4                MR. MOSS:     Objection.
        5                THE WITNESS:      It harmed him because the
        6    child would cry every morning.          He would cry because
        7    he wanted his brother.
        8                And the other boy, same thing, he didn't
        9    want to let them take his brother away.            And up to a
       10    certain moment,                    wanted to go with him, but
       11    the nurse said, "I don't think it is good for you to
       12    go to where your brother is going because you are a
       13    normal child, and the other children are like your
       14    brother."
       15                (Whereupon, the following testimony
       16                is nonconfidential/attorneys' eyes
       17                only.)
       18
       19
       20
       21
       22
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 829
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 558 of 946 Page ID
                                  #:10298
                   HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 67
        1                       REPORTER'S CERTIFICATION
        2
        3        I, Diana Janniere, a Certified Shorthand Reporter,
        4    in and for the State of California, do hereby certify:
        5
        6        That the foregoing witness was by me duly sworn;
        7    That the deposition was then taken before me at the
        8    time and place herein set forth; that the testimony
        9    and proceedings were reported stenographically by me
       10    and later transcribed into typewriting under my
       11    direction; and that the foregoing is a true record of
       12    the testimony and proceedings taken at that time.
       13
       14        IN WITNESS WHEREOF, I subscribed my name
       15    this 4th day of December, 2019.
       16
       17
       18
       19
       20                             _____________________________
       21                             Diana Janniere, CSR No. 10034
       22
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 830
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 559 of 946 Page ID
                                  #:10299
                   HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 68
        1                CERTIFICATE OF READER-INTERPRETER
        2
        3        I, ________________________, whose address is
        4    _________________________________________________,
        5    a person who speaks the language of the deponent;
        6    namely, Spanish, do hereby certify that on the _______
        7    day of __________________________, 20___,
        8    I did translate the foregoing deposition from the
        9    English language into the Spanish language, reading
       10    same to the deponent in his/her native tongue, to the
       11    best of my ability;
       12        That all corrections and changes requested by the
       13    deponent were made and initialed by the deponent;
       14        That upon completion of said reading, the
       15    deponent did confirm to me that he/she had understood
       16    the reading.
       17
       18
       19
       20
       21                             _____________________________
       22                                   READER-INTERPRETER
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 831
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 560 of 946 Page ID
                                  #:10300
                   HIGHLY CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                         Page 69
        1                     DECLARATION ERRATA SHEET
        2
        3
        4    Our Assignment No. 523953
        5    Case Caption:      Lucas R.
        6    vs. Alex Azar
        7
        8               DECLARATION UNDER PENALTY OF PERJURY
        9                I declare under penalty of perjury that I
       10    have read the foregoing transcript of my deposition
       11    taken in the above-captioned matter or the same has
       12    been read to me, and the same is true and accurate,
       13    save and except for the changes and/or corrections, if
       14    any, as indicated by me on the DEPOSITION ERRATA SHEET
       15    hereof, with the understanding that I offer these
       16    changes as if still under oath.
       17                Signed on the _______ day of
       18    ______________________________, 2019.
       19
       20
       21
                                      ___________________________
       22
                                         ISABELLA F.
       23
       24
       25




                                                                    Exhibit 21
                                                                     Page 832
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 561 of 946 Page ID
                                  #:10301




                               Exhibit 22
                                                                    Exhibit 22
                                                                     Page 833
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 562 of 946 Page ID
                                 Confidential
                                   #:10302
                                                                             Page 1
·1· · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · CENTRAL DISTRICT OF CALIFORNIA

·3· · · · · · · · · ·WESTERN DIVISION

·4

·5
· ·   ·LUCAS R., et al.,· · · · · ·)
·6·   · · · · · · · · · · · · · · ·)
· ·   · · · · · · · ·Plaintiffs· · )
·7·   · · · · · · · · · · · · · · ·)
· ·   · · · · · · vs.· · · · · · · ) Case 2:18-CV-
·8·   · · · · · · · · · · · · · · ·) 05741 DMG PLA
· ·   ·ALEX AZAR, Secretary of· · ·)
·9·   ·U.S. Department of Health· ·)
· ·   ·And Human Services, et al., )
10·   · · · · · · · · · · · · · · ·)
· ·   · · · · · · · ·Defendants.· ·)
11·   ·---------------------------x

12

13· · · · · · · · · · ·CONFIDENTIAL

14· · · · ·PURSUANT TO PROTECTIVE ORDER 101-19

15· · · DEPOSITION OF CAPTAIN MARIVIC FIELDS, MSW

16

17· · · · · · · · · ·Washington, D.C.

18· · · · · · · Monday, February 24, 2020

19

20

21

22· ·Reported by:

23· ·Lori J. Goodin, RPR, CLR, CRR,

24· ·RSA, California CSR #13959

25· ·JOB NO. 175375

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 834
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 563 of 946 Page ID
                                 Confidential
                                   #:10303
                                                                           Page 123
·1· ·facilities.
·2· · · · · · · So, they get referred to out of
·3· ·network.· And I know I have seen some children
·4· ·do well in out of network placements.
·5· · · · Q.· · Are you aware of any children who
·6· ·have a mental health need and also a behavioral
·7· ·problem that have been referred to a secure
·8· ·facility?
·9· · · · A.· · Yes, I have encountered some of
10· ·those.
11· · · · Q.· · Do you remember any examples?
12· · · · A.· · Yes.· There was a child who had
13· ·severe mental health issues and also had
14· ·conduct disorder issues and something that the
15· ·Shenandoah at that time is not able to handle
16· ·because it is a secure facility.
17· · · · · · · So, they are not able to meet a lot
18· ·of the mental health needs and that child was
19· ·referred to the network, out of network care.
20· ·I think Devereux, who is able to handle both
21· ·because it is important for the mental health
22· ·component to also be served on top of the
23· ·behavioral.
24· · · · · · · So, when it gets to a point where
25· ·the child's needs are not being met, and the

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 835
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 564 of 946 Page ID
                                 Confidential
                                   #:10304
                                                                           Page 148
·1· ·what the psychiatrist's recommendations were.
·2· · · · · · · If they are no longer, let's say
·3· ·they are no longer a risk or danger to self or
·4· ·others is one of the criteria.
·5· · · · · · · So, a lot of times there is also a
·6· ·recommendation for a, by the psychiatrist to
·7· ·step them down.
·8· · · · Q.· · And, you concluded that not all of
·9· ·the children that were currently placed at
10· ·Shiloh posed a risk to themselves or others.
11· ·Correct?
12· · · · A.· · At that time, yes, not all of them
13· ·were, based on psychiatrist notes.
14· · · · Q.· · And besides looking at the
15· ·psychiatrist notes, did you do any other
16· ·thinking or evaluation of that?
17· · · · A.· · No, that was it.
18· · · · Q.· · And based on that review, you
19· ·concluded that there were quite a few children
20· ·for whom the psychiatrist had recommended
21· ·stepdown or reunification, but who were still
22· ·at Shiloh; is that correct?
23· · · · A.· · Yes.
24· · · · Q.· · Did you look into why they were
25· ·still at Shiloh?

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 836
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 565 of 946 Page ID
                                 Confidential
                                   #:10305
                                                                           Page 149
·1· · · · A.· · Yes.
·2· · · · Q.· · And what did you find?
·3· · · · A.· · I found that some of them have
·4· ·already been referred for stepdown.· And they
·5· ·are just awaiting placement.
·6· · · · Q.· · And did you take any other steps to
·7· ·try to assist with stepdown at that point?
·8· · · · A.· · I did talk to the FFS at that
·9· ·particular time, or supervisor who was in
10· ·charge of RTC.· And, I asked her the reasons
11· ·why the children, some of the children were
12· ·still in RTC.
13· · · · · · · And that is when I found out that
14· ·some of them were just awaiting placement.· And
15· ·then I did elevate it to also the supervisor,
16· ·their overall supervisor, to let him know if
17· ·they can assist with their transfer.
18· · · · Q.· · And do you know what happened next
19· ·with those children?
20· · · · A.· · I knew that they were eventually
21· ·stepped down or transferred.
22· · · · Q.· · And were some of those children
23· ·awaiting reunification with family?
24· · · · A.· · I believe so, yes.
25· · · · Q.· · Is it your understanding that

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 837
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 566 of 946 Page ID
                                 Confidential
                                   #:10306
                                                                           Page 172
·1· ·population.
·2· · · · Q.· · And do you see under, on 101936 the
·3· ·third bullet that Shenandoah prepared?· It
·4· ·says, "Currently 36 percent of UCN care are in
·5· ·need of a secure RTC."
·6· · · · A.· · Uh-huh, I see that.
·7· · · · Q.· · In the bullet point above that, it
·8· ·says, "SVJC," which stands for Shenandoah
·9· ·Valley Juvenile Center, "cannot meet mental
10· ·health needs of over a third of its current
11· ·population."
12· · · · A.· · I see that.
13· · · · Q.· · Do you agree with that bullet?
14· · · · A.· · At that time, there was a, that was
15· ·a concern at that time.
16· · · · Q.· · Do you think that concern has been
17· ·addressed?
18· · · · A.· · Yes.
19· · · · Q.· · And how has that concern been
20· ·addressed?
21· · · · A.· · Kids are screened better if they are
22· ·referred to staff secure, especially if the
23· ·presenting problem is mental health issue.
24· · · · Q.· · So, you think that currently
25· ·Shenandoah is meeting the mental health needs

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 838
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 567 of 946 Page ID
                                 Confidential
                                   #:10307
                                                                           Page 176
·1· ·have the need for those sorts of mental health
·2· ·services?
·3· · · · A.· · Well, some will require mental
·4· ·health services, we know that.· But it is a
·5· ·question of how severe their mental health
·6· ·needs are, and whether Shenandoah has the
·7· ·capacity to meet those needs.
·8· · · · · · · And if they can't, then they should
·9· ·be looking for another placement for their
10· ·child.
11· · · · · · · Especially if, let's say, you know,
12· ·I mean, you can see that it is decompensating
13· ·for the child.
14· · · · · · · You don't, I mean, you know, like,
15· ·for example, that one child that we were
16· ·talking about years ago where it was clear that
17· ·he had high, complex mental health needs that
18· ·Shenandoah was not a place for that child.· He
19· ·was just in and out of the hospital and it is
20· ·not good for that child.
21· · · · · · · And eventually that child was placed
22· ·elsewhere.
23· · · · · · · So, some of them will have some
24· ·mental health issues, but it is just a matter
25· ·of how severe the mental health issues are.

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 839
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 568 of 946 Page ID
                                 Confidential
                                   #:10308
                                                                           Page 179
·1· ·do or not.
·2· · · · Q.· · Would you agree that secure
·3· ·placements are inappropriate for children that
·4· ·have serious mental health needs?
·5· · · · A.· · I don't think it is inappropriate,
·6· ·no.
·7· · · · Q.· · No.· You think they are appropriate
·8· ·placements for children with serious mental
·9· ·health needs?
10· · · · A.· · If they have some conduct disorder
11· ·as well, then yes, it will be appropriate.
12· · · · Q.· · Are you aware of cases where secure
13· ·placement has exacerbated a child's mental
14· ·health needs?
15· · · · A.· · Can you repeat the question, please?
16· · · · Q.· · Are you aware of cases where secure
17· ·placement has exacerbated a child's mental
18· ·health needs?
19· · · · A.· · I have heard of it.· But I was not
20· ·consulted with it.· I have heard of some cases.
21· · · · Q.· · What do you recall about the cases
22· ·that you have heard about?
23· · · · A.· · Some of them have been, it is just
24· ·being in a congregate care, it is not, you
25· ·know, it is not conducive for them.

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 840
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 569 of 946 Page ID
                                 Confidential
                                   #:10309
                                                                           Page 180
·1· · · · · · · A lot of these children have been on
·2· ·their own for a long time, they have been out
·3· ·in the streets for a long time, they have taken
·4· ·care of themselves a long time.
·5· · · · · · · So, for them to be put in a
·6· ·controlled setting, it is not something that
·7· ·they were expecting.· Much, so much so in a
·8· ·secure setting where the rules are much
·9· ·stricter.
10· · · · · · · So, you know, so, if they come with
11· ·an idea, to this country where they can be free
12· ·and be able to do, you know, work and do
13· ·whatever they initially thought they could do,
14· ·and then be put in a controlled setting,
15· ·supervised setting, a lot of times, you know,
16· ·didn't meet their expectation and their mental
17· ·health could be affected because of those
18· ·things.
19· · · · Q.· · Do you think their mental health is
20· ·affected because they are not with their
21· ·family?
22· · · · A.· · Could be.
23· · · · Q.· · Any other ways that their mental
24· ·health might be affected?
25· · · · A.· · You know, some of these children

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 841
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 570 of 946 Page ID
                                 Confidential
                                   #:10310
                                                                           Page 181
·1· ·came with, you know, traumatic experiences.
·2· · · · · · · The journey was traumatic and some
·3· ·of the experiences that they had are traumatic.
·4· · · · · · · So, they, and then they come here
·5· ·with, you know, with some of those untreated
·6· ·mental health issues, underlying mental health
·7· ·issues.
·8· · · · · · · And then if they -- I lost my train
·9· ·of thought.
10· · · · · · · So, and -- I will stop it there.
11· · · · Q.· · So, we were talking about how being
12· ·in a secure placement could exacerbate a
13· ·child's mental health issues.
14· · · · A.· · Uh-huh, okay.
15· · · · Q.· · So, you talked about children not
16· ·being accustomed to controlled settings.
17· · · · A.· · Uh-huh.
18· · · · Q.· · Having underlying trauma, any other
19· ·reason why being in a secure placement might
20· ·exacerbate a child's mental health needs?
21· · · · A.· · And some of them they come here to
22· ·join their family members.
23· · · · · · · So, for them not to be with them,
24· ·also, exacerbates their, not exacerbates, but
25· ·could impact their mental health as well.

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 842
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 571 of 946 Page ID
                                 Confidential
                                   #:10311
                                                                           Page 231
·1· ·appropriate?
·2· · · · A.· · Yes.
·3· · · · Q.· · And does the Federal Field
·4· ·Specialist assess whether a child's medical
·5· ·needs are being met?
·6· · · · A.· · Yes.
·7· · · · Q.· · Does a Federal Field Specialist
·8· ·assess whether a child's mental health needs
·9· ·are being met?
10· · · · A.· · Yes.
11· · · · Q.· · You testified earlier that you had
12· ·heard about situations where secure placement
13· ·exacerbated mental health needs I think was the
14· ·phrase.· Do you recall that?
15· · · · A.· · Yes.
16· · · · Q.· · When a child meets placement
17· ·criteria for a secure facility and there is no
18· ·viable sponsor, can ORR simply release the
19· ·child on her own recognizance?
20· · · · A.· · No.
21· · · · Q.· · When a child has mental health
22· ·needs, does ORR provide mental health services
23· ·to meet those needs?
24· · · · A.· · Yes.
25· · · · Q.· · And does providing mental health

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 843
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 572 of 946 Page ID
                                 Confidential
                                   #:10312
                                                                           Page 247
·1· · · · · · · · ·C E R T I F I C A T E

·2· ·UNITED STATES OF AMERICA· )
· · · · · · · · · · · · · · · ·) ss.:
·3· ·DISTRICT OF COLUMBIA· · · )

·4

·5· · · · · · · I, Lori J. Goodin, a Notary Public

·6· ·within and for the District of Columbia, do

·7· ·hereby certify:

·8· · · · · · · That CAPTAIN MARIVIC FIELDS, the

·9· ·witness whose deposition is hereinbefore set

10· ·forth, was duly sworn by me and that such

11· ·deposition is a true record of the testimony

12· ·given by such witness.

13· · · · · · · I further certify that I am not

14· ·related to any of the parties to this action by

15· ·blood or marriage; and that I am in no way

16· ·interested in the outcome of this matter.

17· · · · · · · IN WITNESS WHEREOF, I have hereunto

18· ·set my hand this 5th day of March, 2020.

19

20· · · · · · · ·__________________________________

21· · · · · · · ·Lori J. Goodin, RPR, CLR, CRR

22· · · · · · · ·RSA, California CSR #13959

23

24· ·My Commission Expires:

25· ·May 14, 2021

                                                                     Exhibit 22
                     TSG Reporting - Worldwide (877) 702-9580         Page 844
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 573 of 946 Page ID
                                  #:10313




                               Exhibit 23
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                    FILED UNDER SEAL
                                                                    Exhibit 23
                                                                     Page 845
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 574 of 946 Page ID
                                 Confidential
                                   #:10314
                                                                             Page 1
·1· · · · · · UNITED STATES DISTRICT COURT
· · · · · · ·CENTRAL DISTRICT OF CALIFORNIA
·2· · · · · · · · · WESTERN DIVISION

·3

·4·   ·LUCAS R., et al.,· · · · · ·)
· ·   · · · · · · · · · · · · · · ·)
·5·   · · · · · ·Plaintiffs,· · · ·)· · · ·CASE NO.
· ·   · · · · · · · · · · · · · · ·)
·6·   · · · vs.· · · · · · · · · · ) 2:18-CV-05741 DMG PLA
· ·   · · · · · · · · · · · · · · ·)
·7·   ·ALEX AZAR, Secretary of· · ·)
· ·   ·U.S. Department of Health· ·)
·8·   ·and Human Services, et al., )
· ·   · · · · · · · · · · · · · · ·)
·9·   · · · · · ·Defendants.· · · ·)
· ·   ·____________________________)
10

11

12· · · · · ·*** C O N F I D E N T I A L ***

13

14· · · · · · ·DEPOSITION OF DAVID R. FINK

15· · · · · · · · · Atlanta, Georgia

16· · · · · · Wednesday, February 12, 2020

17

18

19

20· ·Reported by:

21· ·Judith Leitz Moran

22· ·CCR, RPR, RSA

23· ·JOB NO.: 175989

24

25

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 846
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 575 of 946 Page ID
                                 Confidential
                                   #:10315
                                                                            Page 23
·1· ·assigned to a specific region?
·2· · · · A· · Youth?
·3· · · · Q· · Yeah.
·4· · · · A· · So basically the kids are referred by DHS
·5· ·to intakes.· And then intakes will usually place
·6· ·kids closest to the point of referral and then they
·7· ·will fan out.· So it's basically based on capacity
·8· ·is where they're placed.· And need.
·9· · · · Q· · So would you agree that each regional FFS
10· ·serves as the final approval authority for all
11· ·placement, transfer and release decisions for the
12· ·youth that are within their region -- their region
13· ·or their jurisdiction?
14· · · · A· · Yes.
15· · · · Q· · When, if ever, is an FFS required to
16· ·discuss a case with an FFS supervisor prior to
17· ·making a decision regarding the placement, transfer
18· ·or release of a youth?
19· · · · A· · I'm not sure of any requirements.· I know
20· ·that if it's a complicated case they will reach out
21· ·to their supervisor to staff it.
22· · · · Q· · As the FFS supervisor for special
23· ·populations, do you serve as the final approval
24· ·authority responsible for the placement, transfer
25· ·and release of children placed in restrictive

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 847
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 576 of 946 Page ID
                                 Confidential
                                   #:10316
                                                                            Page 37
·1· · · · Q· · And does ORR place children in
·2· ·therapeutic staff secure programs as well?
·3· · · · A· · Yes, that's part of the staff secure,
·4· ·yes.
·5· · · · Q· · Does ORR utilize influx facilities for
·6· ·the care and custody of youth within its custody?
·7· · · · A· · Within its custody?
·8· · · · Q· · Yeah.
·9· · · · A· · Yes.
10· · · · Q· · Does ORR place children in therapeutic
11· ·group homes?
12· · · · A· · Yes.· There's one -- I believe there's
13· ·one in New York.
14· · · · Q· · Does ORR place children with the
15· ·Unaccompanied Refugee Child Program for longer term
16· ·foster care programs?
17· · · · A· · So that would be when they achieve
18· ·status, and so they would be actually discharged
19· ·from DUCO custody and then they would go into the
20· ·URM program.
21· · · · Q· · I see.
22· · · · · · ·And so of the types of ORR placements
23· ·that you've described, can you place those on a
24· ·continuum from least restrictive to more
25· ·restrictive?

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 848
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 577 of 946 Page ID
                                 Confidential
                                   #:10317
                                                                            Page 38
·1· · · · A· · Yes.· So shelter and transitional foster
·2· ·care are least restrictive settings.· Then staff
·3· ·secure.· And RTC and secure.
·4· · · · Q· · And where would you place therapeutic
·5· ·staff secure in that continuum?· Are you
·6· ·classifying it as a staff secure?
·7· · · · A· · Yes, it's listed -- it's classified as a
·8· ·staff secure.
·9· · · · Q· · And where would therapeutic group homes
10· ·fall within that continuum?
11· · · · A· · Usually kids that are from shelter, right
12· ·above a shelter placement.
13· · · · Q· · And you also mentioned out-of-network
14· ·placements.
15· · · · A· · Uh-huh.
16· · · · Q· · Are out-of-network placements limited to
17· ·residential treatment centers or residential
18· ·treatment programs?
19· · · · A· · Yes.
20· · · · Q· · I'll have a few questions about that in a
21· ·moment.
22· · · · · · ·But before we get there, would you agree
23· ·that children in ORR custody are required to be
24· ·placed in the least restrictive environment
25· ·appropriate for that child's needs?

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 849
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 578 of 946 Page ID
                                 Confidential
                                   #:10318
                                                                            Page 40
·1· ·a transfer?
·2· · · · A· · It's documented in the case review.
·3· · · · Q· · And to what extent does ORR evaluate
·4· ·whether a provider has offered a youth or a child
·5· ·more intensive interventions and supportive
·6· ·services prior to a decision to request a transfer
·7· ·or terminating a child from their program?
·8· · · · A· · So it's done through the case review
·9· ·documentation, significant incident reports, and
10· ·ongoing staffings with the case coordinator and the
11· ·federal field specialist.· So they are always
12· ·looped in to talk about those cases.
13· · · · Q· · Are there ever times when a provider is
14· ·determined to have failed to offer services or
15· ·interventions prior to a request that a child be
16· ·terminated from the program?
17· · · · A· · Yes.
18· · · · Q· · And what is ORR's response if that
19· ·occurs?
20· · · · A· · If we feel that that child can be
21· ·maintained in that facility, we ask them to provide
22· ·us a plan to -- with the goal of maintaining that
23· ·child in care.
24· · · · Q· · And if the program refuses to maintain
25· ·the child in -- in their program, does ORR offer

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 850
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 579 of 946 Page ID
                                 Confidential
                                   #:10319
                                                                            Page 53
·1· ·not quite as acute as a child in RTC, but they
·2· ·still need more mental health interventions than a
·3· ·regular staff secure or shelter could provide.
·4· · · · Q· · So how would you describe the
·5· ·distinctions then between a therapeutic staff
·6· ·secure shelter and a staff secure program?
·7· · · · A· · So the therapeutic staff secure uses DBT,
·8· ·dialectical behavioral therapy, as their system to
·9· ·work with the kids teaching them.· It's a
10· ·therapeutic intervention that's used and taught to
11· ·the children to work on mindfulness and kind of
12· ·self-control and those kind of things.
13· · · · · · ·And it's more groups than what's
14· ·prescribed.· So we prescribe like two groups.· They
15· ·do groups every day and it's all therapeutic.
16· · · · Q· · So you talked a little bit about this,
17· ·but then how would you describe the distinctions
18· ·between a therapeutic staff secure shelter and an
19· ·RTC?
20· · · · A· · A shelter might be something where the
21· ·child might have some mental health issues, but
22· ·they're not particularly in crisis.· They're not
23· ·very acute.
24· · · · Q· · You described a little bit of the
25· ·distinction between sort of the treatment modality

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 851
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 580 of 946 Page ID
                                 Confidential
                                   #:10320
                                                                            Page 54
·1· ·at a staff -- at a therapeutic staff secure and a
·2· ·staff secure shelter program -- staff secure
·3· ·program.
·4· · · · A· · Uh-huh.
·5· · · · Q· · In terms of the restrictiveness of the
·6· ·programs, how would you describe the similarities
·7· ·or the differences in terms of the restrictiveness
·8· ·of those two placements?
·9· · · · A· · So it depends on the staff secure and the
10· ·locale.· So Friends of Youth, which is the
11· ·therapeutic staff secure you're talking about, is
12· ·an open campus and so it's not locked.
13· · · · · · ·Whereas, BCFS San Antonio might have a
14· ·fence -- has a fence around it.
15· · · · · · ·And then Children's Village, staff
16· ·secure, is also an open campus and its our standard
17· ·staff secure.· So it varies.
18· · · · Q· · So how would you describe an open campus?
19· · · · A· · It doesn't have a fence around it.
20· · · · Q· · Okay.· So that's helpful.· But in terms
21· ·of the buildings, the residences, the buildings
22· ·where children are receiving services, they're
23· ·going to school, are those locked buildings at both
24· ·an open campus and a fenced campus?
25· · · · A· · Yes, they have a delay lock on them, yes.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 852
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 581 of 946 Page ID
                                 Confidential
                                   #:10321
                                                                            Page 55
·1· · · · Q· · Okay.· Do you believe that the FFSs have
·2· ·been trained on and understand the differences
·3· ·between a therapeutic staff secure, a staff secure
·4· ·and a residential treatment program?
·5· · · · A· · Some have, yes.
·6· · · · Q· · And to what extent are the placement
·7· ·criteria for placement at a therapeutic staff
·8· ·secure different than the placement criteria for a
·9· ·staff secure shelter?
10· · · · A· · So a therapeutic staff secure isn't going
11· ·to take a child that is aggressive or disruptive,
12· ·they're going to take children with mental health
13· ·diagnoses that are amenable to treatment.
14· · · · · · ·And staff secure are required to take
15· ·kids with disruptive and aggressive behavior.
16· · · · Q· · And are those criteria reflected in the
17· ·ORR policy guide or the MAP?
18· · · · A· · I don't -- I don't know it off the top of
19· ·my head.· I couldn't tell you.
20· · · · Q· · How many therapeutic staff secure
21· ·shelters are actually available within the ORR
22· ·network?
23· · · · A· · One.
24· · · · Q· · And what is that?
25· · · · A· · Friends of Youth.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 853
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 582 of 946 Page ID
                                 Confidential
                                   #:10322
                                                                            Page 57
·1· · · · A· · I would say it's right above -- it's for
·2· ·kids that are shelter kids that have mental health
·3· ·issues but really are not in crisis and kind of
·4· ·lower level issues that can't be maybe managed in a
·5· ·shelter but need a little bit more therapeutic
·6· ·intervention.
·7· · · · Q· · So in terms of restrictiveness you would
·8· ·put therapeutic above a shelter but below a staff
·9· ·secure, a therapeutic staff secure?
10· · · · A· · Yes, correct.
11· · · · Q· · Okay.· And functionally, how is a
12· ·therapeutic group home different than a group home?
13· · · · A· · So in the domestic system, because we
14· ·only have the one group home, in the domestic
15· ·system there's various levels of group homes.
16· · · · · · ·And some of our programs are actually
17· ·licensed as group homes, but you can be licensed to
18· ·be a group home, like a regular group home that
19· ·takes standard kids, or a therapeutic group home
20· ·would probably be the difference.
21· · · · Q· · I see.
22· · · · · · ·And do you believe that the FFS -- so
23· ·where is -- what is and where is the therapeutic
24· ·group home?
25· · · · A· · It's in Children's Village in Dobbs

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 854
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 583 of 946 Page ID
                                 Confidential
                                   #:10323
                                                                            Page 61
·1· · · · Q· · Okay.
·2· · · · A· · Yeah.
·3· · · · Q· · So I apologize, I'm just trying to
·4· ·recall.· So I know you have one therapeutic group
·5· ·home that you have access to.
·6· · · · · · ·In terms of the therapeutic staff secure,
·7· ·can you remind me what therapeutic staff secure
·8· ·programs are within the ORR network?
·9· · · · A· · Friends of Youth.
10· · · · Q· · Okay.· You mentioned out-of-network
11· ·facilities.· And I think you also testified before
12· ·that currently the out-of-network facilities that
13· ·ORR would utilize would all be at the RTC level of
14· ·placement; is that correct?
15· · · · A· · Yes.
16· · · · Q· · Okay.· Who within ORR has the ability to
17· ·authorize placement or transfer or release of a
18· ·youth from an out-of-network program?
19· · · · A· · So a couple of things with that.· So
20· ·transfers to an out-of-network, that would have to
21· ·be staffed by -- with the federal field specialist
22· ·and their supervisor.
23· · · · · · ·So they would have to -- the FFS would
24· ·have to let the supervisor know they've exhausted
25· ·all internal placement options that were

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 855
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 584 of 946 Page ID
                                 Confidential
                                   #:10324
                                                                            Page 62
·1· ·recommended for that youth before going
·2· ·out-of-network.
·3· · · · Q· · Uh-huh.
·4· · · · A· · And then once they agree, they would let
·5· ·me know, and then they would refer to
·6· ·out-of-network.
·7· · · · Q· · Okay.· And just to clarify for the
·8· ·record, what is an out-of-network facility?
·9· · · · A· · It's a facility that doesn't have a grant
10· ·with ORR.
11· · · · Q· · And why does ORR place youth at
12· ·out-of-network facilities?
13· · · · A· · Because we have children that have
14· ·recommended RTC placements and our existing RTC
15· ·placements will not accept those children.
16· · · · Q· · Can you describe the criteria that ORR
17· ·uses to identify sort of a special needs case and
18· ·how those needs are documented?
19· · · · A· · It's usually those -- those
20· ·recommendations are made by a psychologist and a
21· ·psychiatrist, and they are specifically
22· ·recommending that level of care for that child.
23· · · · Q· · Can you describe the criteria that is
24· ·used to be able to identify when a youth might need
25· ·more specialized services?

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 856
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 585 of 946 Page ID
                                 Confidential
                                   #:10325
                                                                            Page 73
·1· ·variation in terms of the types of behaviors or
·2· ·incidents that are reflected or documented in a
·3· ·significant incident report?
·4· · · · A· · They -- they're very broad.
·5· · · · Q· · In terms of -- is there variation by
·6· ·program in terms of how programs interpret what
·7· ·might constitute a need to document behavior in a
·8· ·significant incident report?
·9· · · · A· · Yes.
10· · · · Q· · And from ORR's perspective, is there any
11· ·kind of guidance or training provided in terms of
12· ·what types of behavior should be captured by the
13· ·significant incident reports?
14· · · · A· · So when we rolled out the policy, we did
15· ·this training, but the other piece of this that
16· ·makes this a little tricky is that their licensing
17· ·will also call for different standards of
18· ·reporting, too.· And so what may not be significant
19· ·to us might be significant to the state and vice
20· ·versa.
21· · · · Q· · Okay.· So there could be differences
22· ·between ORR reporting requirements and state
23· ·licensing reporting requirements?
24· · · · A· · And it may require them -- they're going
25· ·to report to both regardless.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 857
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 586 of 946 Page ID
                                 Confidential
                                   #:10326
                                                                            Page 83
·1· ·disruptive behavior?
·2· · · · A· · Again, it goes back to the reports that
·3· ·we might get from the facilities.· If there's
·4· ·fighting, there's property damage, things of that
·5· ·nature, would constitute staff secure placement.
·6· · · · Q· · You mentioned that's sort of -- the
·7· ·determination begins at the program or provider
·8· ·level.· Do programs vary in terms of how they might
·9· ·define an unacceptably disruptive behavior?
10· · · · A· · They vary in terms of how long they will
11· ·try to manage the behavior as opposed to -- the
12· ·criteria will be the same, but it will be dependent
13· ·on the level of tolerance that program might have
14· ·for their behavior.
15· · · · Q· · What, if anything, does ORR do to try to
16· ·ensure that the criteria or sort of the standards
17· ·are being applied at the program level in a
18· ·consistent way?
19· · · · A· · Programs -- when a child enters one of
20· ·those levels of care that requires a notice of
21· ·placement, they're required to inform that minor
22· ·within 48 hours of placement of why they're placed
23· ·in that particular level of care, be it a staff
24· ·secure or a TC or secure.
25· · · · · · ·And then they are to evaluate that

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 858
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 587 of 946 Page ID
                                 Confidential
                                   #:10327
                                                                           Page 106
·1· ·started to talk about this a little before.
·2· · · · A· · Yes.
·3· · · · Q· · Okay.· And based on your experience, how
·4· ·frequently does that happen?
·5· · · · A· · So those -- when those transfers occur,
·6· ·I'm not a part of those discussions.· I only get
·7· ·really involved when there's a potential
·8· ·out-of-network.· So I wouldn't be able to give you
·9· ·that number.
10· · · · Q· · So can you remind me who is involved --
11· ·who recommends whether a child should be
12· ·transferred to a secure facility?
13· · · · A· · So the recommendation would come from the
14· ·program and the case coordinator, and then the
15· ·decision to do that would be with the FFS.
16· · · · Q· · And so kind of focusing a little more
17· ·specifically on the secure facility right now, what
18· ·factors do those individuals consider when they are
19· ·making recommendations that a youth needs to be
20· ·transferred to a secure facility?
21· · · · A· · Danger to the community and committing
22· ·chargeable crimes.
23· · · · Q· · And is it necessary for -- oh, wait.· I'm
24· ·sorry.· Danger to the community and then what?
25· · · · A· · Chargeable crimes.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 859
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 588 of 946 Page ID
                                 Confidential
                                   #:10328
                                                                           Page 149
·1· ·residential treatment programs that you're
·2· ·currently placing at, how many youth do you
·3· ·currently have in out-of-network RTCs?
·4· · · · A· · I don't know the exact number.· Probably
·5· ·under 10.
·6· · · · Q· · And I apologize.· I think you said that.
·7· ·And at which programs?
·8· · · · A· · Again, don't know exactly.· I know
·9· ·there's some at Devereux, and then San Jose
10· ·Behavioral Health.· And the rest of them I don't
11· ·remember off the top of my head.
12· · · · Q· · Okay.· So you mentioned the notice of
13· ·placement and the information that's contained in
14· ·that.· What is the purpose of the notice of
15· ·placement?
16· · · · A· · It's to ensure the programs are in
17· ·compliance with placement and that they're
18· ·informing the right -- the child's -- the reasons
19· ·why that child is in placement to that child.
20· · · · Q· · To what extent is a notice of placement
21· ·also intended to offer a youth protection when
22· ·they're being stepped up to a more restrictive
23· ·setting?
24· · · · A· · It offers them the right to go through an
25· ·appeal process to contest their placement.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 860
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 589 of 946 Page ID
                                 Confidential
                                   #:10329
                                                                           Page 151
·1· ·the notice of placement for staff secure is
·2· ·identical to notice of placement for therapeutic
·3· ·staff secure?
·4· · · · A· · Correct.
·5· · · · Q· · The therapeutic group home does not
·6· ·require -- does the therapeutic group home require
·7· ·a notice of placement?
·8· · · · A· · No.
·9· · · · Q· · Okay.· Is the notice of placement
10· ·provided to a youth -- let me just take a step
11· ·back.
12· · · · · · ·MS. SHUM:· Okay.· I'm going to just take
13· ·a look at another document.
14· · · · · · ·(Deposition Exhibit 175 marked.)
15· ·BY MS. SHUM:
16· · · · Q· · All right, Mr. Fink, I'm going to ask
17· ·that you to take a look at what's been marked as
18· ·Exhibit 175.
19· · · · A· · (Witness reviews document.)
20· · · · Q· · Okay.· So this appears to be an email
21· ·from Mr.              to Mr. Biswas dated January 9th,
22· ·2019.· It has the Subject line January NOP
23· ·Compliance Review: Staff Secure and RTC Facilities;
24· ·is that right?
25· · · · A· · Yes.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 861
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 590 of 946 Page ID
                                 Confidential
                                   #:10330
                                                                           Page 153
·1· · · · Q· · How frequently are these types of reports
·2· ·prepared?
·3· · · · A· · Monthly.
·4· · · · Q· · Okay.· And this report indicates that 93
·5· ·out of 128 cases of youth at both staff secure or
·6· ·RTCs were noncompliant with the NOP, correct?
·7· · · · A· · Correct.
·8· · · · Q· · So from ORR's perspective, over 70
·9· ·percent of kids in restrictive settings in January
10· ·of 2019 had not -- were placed there out of
11· ·compliance with ORR's own policies and a standing
12· ·court order specific to NOPs; is that correct?
13· · · · A· · Correct.
14· · · · Q· · Okay.· What was the outcome of this
15· ·particular month's compliance review?
16· · · · A· · I don't -- I don't remember.· This is
17· ·when they were running -- I wasn't -- I was
18· ·starting to get involved, ramped up into this
19· ·process.
20· · · · Q· · I see.
21· · · · A· · So I don't really remember.
22· · · · Q· · And you said these reports are generated
23· ·monthly?
24· · · · A· · Yes.
25· · · · Q· · And so the most recent compliance report

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 862
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 591 of 946 Page ID
                                 Confidential
                                   #:10331
                                                                           Page 155
·1· ·they are in common with the court order.
·2· · · · Q· · You mentioned before that in terms of a
·3· ·notice of placement it informs a youth of their
·4· ·right to challenge a decision to step them up to a
·5· ·more restrictive setting.
·6· · · · · · ·What is your understanding of what that
·7· ·involves?
·8· · · · A· · The minor's right to challenge?
·9· · · · Q· · Yes.
10· · · · A· · It's very limited.· I haven't seen a
11· ·child challenge a placement yet.· So I've yet to
12· ·see that process.
13· · · · Q· · Does a youth have the right to an
14· ·attorney in order to challenge that decision to
15· ·step them up to a more restrictive setting?
16· · · · A· · To step them up to a more restrictive
17· ·setting, no.
18· · · · Q· · We've talked a lot about step-up, a
19· ·little bit about step-down.· But just for the
20· ·record, can you please define what a step-down
21· ·would involve?
22· · · · A· · A transfer to a least restrictive
23· ·placement.
24· · · · Q· · So given sort of your pretty specific
25· ·role as FFS for special populations, what is your

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 863
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 592 of 946 Page ID
                                 Confidential
                                   #:10332
                                                                           Page 169
·1· · · · A· · Yes.
·2· · · · Q· · And now you have a specific role of FFS
·3· ·for special populations, correct?
·4· · · · A· · Yes.
·5· · · · Q· · What expectations or policies does ORR
·6· ·have in terms of what types of decisions an FFS
·7· ·needs to seek approval from their FFS supervisor in
·8· ·order to move forward?
·9· · · · A· · It's on a case-by-case basis.
10· · · · Q· · Okay.· So is an FFS independently
11· ·authorized to serve as the final decision maker on
12· ·decisions related to -- final authorizer on
13· ·recommendations related to release and transfer and
14· ·step-up and step-down of youth?
15· · · · A· · Yes.
16· · · · Q· · Okay.
17· · · · A· · Except when it comes to out-of-network
18· ·placements.
19· · · · Q· · Okay.
20· · · · A· · Yeah, that is the caveat.
21· · · · Q· · Okay.
22· · · · A· · And then the RTC placements have to
23· ·become from a -- that has to be recommended by a
24· ·doctor before they do that.· They can't put a kid
25· ·into an RTC without that recommendation.

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 864
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 593 of 946 Page ID
                                 Confidential
                                   #:10333
                                                                           Page 170
·1· · · · Q· · Okay.· Are there other types of decisions
·2· ·that an FFS is required to staff and get approved
·3· ·by an FFS supervisor before they're able to
·4· ·implement that decision?
·5· · · · A· · A release decision?
·6· · · · Q· · Other decisions.
·7· · · · A· · Like transfers or --
·8· · · · Q· · Yeah.
·9· · · · A· · No.
10· · · · Q· · Okay.
11· · · · A· · They can make those independently.
12· · · · Q· · So those decisions are within the
13· ·independent discretion of the individual FFS,
14· ·correct?
15· · · · A· · To my knowledge, yes.
16· · · · Q· · With the caveat limitations that you
17· ·already put on the record?
18· · · · A· · Yes.
19· · · · Q· · Okay.· You mentioned that there was --
20· ·and you described the circumstances around a youth
21· ·who had a viable sponsor and who had been referred
22· ·to you for an out-of-network placement where you
23· ·declined to facilitate an out-of-network placement;
24· ·is that correct?
25· · · · A· · The minor from the shelter that you're

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 865
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 594 of 946 Page ID
                                 Confidential
                                   #:10334
                                                                           Page 177
·1· ·to make release determinations without kicking that
·2· ·up to the regional supervisor?
·3· · · · A· · I would have to review the policy again.
·4· · · · Q· · Uh-huh.
·5· · · · A· · So I'm not clear.· So it could be where
·6· ·they have to kick it up to me.
·7· · · · Q· · Uh-huh.
·8· · · · A· · But again, I'd have to revisit the
·9· ·policy.· I don't have it on me.
10· · · · Q· · Okay.· But when you talk about there
11· ·being less -- your understanding of current policy.
12· ·When you're describing less need to engage a
13· ·supervisory FFS, what kinds of decisions remain in
14· ·the final purview of an FFS?
15· · · · A· · Release decisions are in their purview,
16· ·transfers are in their purview.
17· · · · Q· · Release and transfers.
18· · · · A· · Uh-huh.
19· · · · Q· · From your understanding of current policy
20· ·release and transfers remain within the authority
21· ·of FFS?
22· · · · A· · Yes.
23· · · · Q· · Okay.· What is your understanding of --
24· ·let me ask a question before I move on.
25· · · · · · ·Going back again for a moment to when you

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 866
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 595 of 946 Page ID
                                 Confidential
                                   #:10335
                                                                           Page 248
·1· ·she's doing with respect to her regular caseload?
·2· · · · A· · Correct.
·3· · · · Q· · Of those 14 cases, how many has she
·4· ·identified as complex enough to engage your
·5· ·assistance on?
·6· · · · A· · I mean, I think I did one a couple of
·7· ·weeks ago.
·8· · · · Q· · Okay.
·9· · · · A· · And -- yeah.
10· · · · Q· · And with specific to the residential
11· ·treatment programs, you had mentioned that an FSS
12· ·is required to have a psychiatric recommendation
13· ·supporting residential placement prior to being
14· ·able to approve the placement of a youth at an RTC;
15· ·is that correct?
16· · · · A· · Yes.
17· · · · Q· · Okay.· Is a psychiatric approval also
18· ·required in order to authorize release or a
19· ·step-down from a residential treatment program?
20· · · · A· · No, I'm not aware of that being anywhere
21· ·in the policy or anything.
22· · · · Q· · Do the out-of-network residential
23· ·treatment programs require any kind of psychiatric
24· ·approval of discharge before they're able to step
25· ·down or transfer a youth from an out-of-network

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 867
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 596 of 946 Page ID
                                 Confidential
                                   #:10336
                                                                           Page 281
·1· · · · · · · · · · J U R A T
·2
·3· ·I,· · · · · · ·, do hereby certify under
·4· ·penalty of perjury that I have read the foregoing
·5· ·transcript of my deposition taken on· · · · · · ·;
·6· ·that I have made such corrections as appear noted
·7· ·herein in ink, initialed by me; that my testimony as
·8· ·contained herein, as corrected, is true and correct.
·9
10· ·DATED this ____ day of _____________, 2020,
11· ·at _____________________________,· · · · ·.
12
13
14
15
16
17· ·__________________________________
18· · · · · ·David R. Fink
19
20
21
22
23
24
25



                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 868
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 597 of 946 Page ID
                                 Confidential
                                   #:10337
                                                                           Page 282
·1· · · · · · · · ·DISCLOSURE OF NO CONTRACT

·2

·3·   · · · I, Judith L. Leitz Moran, do hereby disclose
· ·   ·pursuant to Article 10.B. of the Rules and
·4·   ·Regulations of the Board of Court Reporting of the
· ·   ·Judicial Council of Georgia that TSG Reporting was
·5·   ·contacted by the party taking the deposition to
· ·   ·provide court reporting services for this
·6·   ·deposition and there is no contract that is
· ·   ·prohibited by O.C.G.A. Sections 15-14-37(a) and (b)
·7·   ·or Article 7.C. of the Rules and Regulations of the
· ·   ·Board of Court Reporting for the taking of this
·8·   ·deposition.

·9·   · · · There is no contract to provide reporting
· ·   ·services between TSG Reporting or any person with
10·   ·whom TSG Reporting has a principal and agency
· ·   ·relationship nor any attorney at law in this
11·   ·action, party to this action, party having a
· ·   ·financial interest in this action, or agent for an
12·   ·attorney at law in this action, party to this
· ·   ·action, or party having a financial interest in
13·   ·this action.· Any and all financial arrangements
· ·   ·beyond our usual and customary rates have been
14·   ·disclosed and offered to all parties.

15

16· · · · This 25th day of February 2020.

17

18
· · ·___________________________________________
19· ·Judith L. Leitz Moran, B-2312
· · ·Georgia Certified Court Reporter
20

21

22

23

24

25

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 869
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 598 of 946 Page ID
                                 Confidential
                                   #:10338
                                                                           Page 283
·1· · · · · · · ·CERTIFICATE OF COURT REPORTER

·2

·3· ·STATE OF GEORGIA· · )

·4· ·COUNTY OF DEKALB· · )

·5

·6·   · · · I hereby certify that the foregoing deposition
· ·   ·was reported as stated in the caption, and the
·7·   ·questions and answers thereto were reduced to
· ·   ·writing by me; that the total transcript pages 1
·8·   ·through 281 represent a true, correct, and complete
· ·   ·transcript of the evidence given on February 12,
·9·   ·2020, by the witness, DAVID R. FINK, who was first
· ·   ·duly sworn by me.
10

11·   · · · I further certify that I am not related to any
· ·   ·of the parties to this action by blood or marriage;
12·   ·and that I am in no way interested in the outcome
· ·   ·of this matter.
13

14·   · · · I certify that I am not disqualified for a
· ·   ·relationship of interest under O.C.G.A. Section
15·   ·9-11-28(c); I am a Georgia Certified Court Reporter
· ·   ·here as a representative of TSG Reporting; I was
16·   ·contacted by TSG Reporting to provide court
· ·   ·reporting services for this deposition; I will not
17·   ·be taking this deposition under any contract that
· ·   ·is prohibited by O.C.G.A. Sections 15-14-37(a) and
18·   ·(b) or Article 7.C. of the Rules and Regulations of
· ·   ·the Board of Court Reporting.
19

20· · · · This 25th day of February 2020.

21

22· · · · · · ·_________________________________
· · · · · · · ·Judith L. Leitz Moran, B-2312
23· · · · · · ·Georgia Certified Court Reporter

24

25

                                                                     Exhibit 23
                     TSG Reporting - Worldwide (877) 702-9580         Page 870
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 599 of 946 Page ID
                                  #:10339




                               Exhibit 24
                                                                    Exhibit 24
                                                                     Page 871
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 600 of 946 Page ID
                                   #:10340
                                        &RQILGHQWLDO


                                                                               Page 1
 1                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
 2                      WESTERN DIVISION
 3
      LUCAS R., et al.,                   )
 4                                        )
                                          )
 5          Plaintiffs,                   )
                                          )            CASE NO.
 6          vs.                           )            2:18-cv-05741 DMG PLA
                                          )
 7    ALEX AZAR, Secretary                )            CONFIDENTIAL
      of U.S. Department of               )
 8    Health and Human                    )
      Services, et al.,                   )
 9                                        )
              Defendants.                 )
10
11
12
13
14                        DEPOSITION
15                            OF
16                      YESENIA HEATH
17          1700 7th Avenue, Seattle, Washington
18                    FEBRUARY 26, 2020
19
20
21                             CONFIDENTIAL
22
23
24    Reported by:
      Monna J. Nickeson, CRR, CLR, RPR, CRR
25    Job No. 176785

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 24
                                                                         Page 872
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 601 of 946 Page ID
                                   #:10341
                                         &RQILGHQWLDO


                                                                                 Page 28
 1          Q.      On step-up?
 2          A.      Yes.
 3          Q.      Step-down?
 4          A.      Yes.
 5          Q.      On psychotropic medication?
 6          A.      Yes.
 7          Q.      And have you received any training
 8    on identifying a child with a disability?
 9          A.      No.     It's not the expectation that
10    would be in my role.
11          Q.      Whose role would that be?
12          A.      The clinician of the shelter.
13          Q.      How often do these web-based
14    trainings occur?
15          A.      It depends on the policies that are
16    coming out.      It can be like next week, the
17    policy changes, so we have a new training, or
18    you know.
19          Q.      Do the policies change often?
20          A.      Yes.      Nothing stays the same here.
21          Q.      And is that the online policy -- the
22    ORR online policy, that's the one that you're
23    referring to that's constantly changing?
24          A.      Yes.      Now it's online.                  It used to
25    be in a big handbook when I started.

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                              Page 873
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 602 of 946 Page ID
                                   #:10342
                                        &RQILGHQWLDO


                                                                             Page 50
 1           A.     I don't know.             They come to my
 2    stakeholder's meetings.               So a few times.          I
 3    mean, it's not like, you know.
 4           Q.     What are the stakeholder's meetings?
 5           A.     The stakeholder meeting is where we
 6    get all the stakeholders together that are
 7    vested in working with the children and care at
 8    ORR.    So the program directors, the consulates,
 9    the children attorneys, the immigration
10    officers, representatives, we all come
11    together, court administrator for immigration,
12    we all come together every three or four months
13    to talk about how to best serve our children
14    and get them moving through the process, what
15    are the hiccups that we're seeing, what are the
16    trends; and to communicate to each other in a
17    manner that's very friendly as to how to be
18    able to kind of work together and help make
19    each others' jobs easier.
20           Q.     Have you ever spoken to an attorney
21    about a specific child?
22           A.     No.    I don't -- I can't call and
23    say, you know, "Oh, tell you" -- that's -- no.
24           Q.     Have they ever reached out to you
25    regarding a child's case?

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 24
                                                                          Page 874
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 603 of 946 Page ID
                                   #:10343
                                         &RQILGHQWLDO


                                                                          Page 60
 1          Q.      What does that mean to you?
 2          A.      It means that a child will change a
 3    level of care, will go from lower level care to
 4    a higher level care.
 5          Q.      And are you familiar with the term
 6    "Secure facility"?
 7          A.      Yes.
 8          Q.      What does that mean?
 9          A.      That's the highest level of care
10    that we have in terms of restrictive settings.
11          Q.      And what does a Secure facility look
12    like?
13          A.      I haven't visited one in a while.
14    But it's similar to a prison, I would say.
15          Q.      At this time is Shenandoah the only
16    Secure facility in ORR's network?
17          A.      Yes.
18          Q.      Previously there were two, correct?
19          A.      Yes.
20          Q.      Yolo?
21          A.      Uh-huh, yes.
22          Q.      Is that a yes?
23          A.      Yes.
24          Q.      If you know, what is the ratio of
25    staff to children in Secure placement?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 875
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 604 of 946 Page ID
                                   #:10344
                                         &RQILGHQWLDO


                                                                                   Page 81
 1    documentation that is provided by both to make
 2    the final decision.            So it doesn't have to do
 3    with who is making the recommendation.                          It has
 4    to do with:      How can you back up your
 5    recommendation?
 6          Q.      Do the case coordinators have
 7    communication with the children?
 8          A.      Yes.
 9          Q.      But you mentioned earlier it's just
10    sometimes; not often?
11          A.      Uh-huh.
12          Q.      And it's when you request it?
13          A.      Uh-huh.
14          Q.      Or --
15          A.      Yes, yes.
16          Q.      It's when you request it, or the
17    case coordinator takes it upon themselves to
18    meet with the child?
19          A.      Yes.
20          Q.      That's not very often?
21          A.      It's not very often that we
22    disagree.
23          Q.      My question is:                It's not very often
24    that the case coordinator is meeting with the
25    children before making a recommendation,

                           76*5HSRUWLQJ:RUOGZLGH            Exhibit 24
                                                                                Page 876
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 605 of 946 Page ID
                                   #:10345
                                         &RQILGHQWLDO


                                                                                Page 82
 1    correct?
 2          A.      Yes.
 3          Q.      And the care providers are the ones
 4    having interaction with the children, correct?
 5          A.      Yes.
 6          Q.      And your understanding is that
 7    you -- the title alone doesn't make a
 8    distinction for you as to how much weight you
 9    give to the recommendation?
10          A.      Yes.
11          Q.      Whether it's the care provider or
12    the case coordinator?
13          A.      Yes.
14          Q.      It all depends on the documentation
15    that they can provide?
16          A.      Yes.
17          Q.      Is the case coordinator creating
18    their own documents or investigations in making
19    their recommendation, or are they relying
20    exclusively on the documents in the minor's
21    file?
22          A.      I don't know exactly.                     I know that
23    they are reviewing the documents in the minor's
24    file, and they are relying on any documents
25    that are uploaded into the portal.

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 24
                                                                             Page 877
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 606 of 946 Page ID
                                   #:10346
                                         &RQILGHQWLDO


                                                                          Page 83
 1          Q.      Do they ever create their own
 2    documents?
 3          A.      Only when they put in their
 4    recommendation on the portal.
 5          Q.      So you mentioned that documents in a
 6    portal are reviewed by the case coordinator.
 7                  Are these the same documents that
 8    you reviewed when making a decision for
 9    step-up?
10          A.      Yes.
11          Q.      Is anything else reviewed, other
12    than documents contained in this portal?
13          A.      Yes.      Well, sometimes the
14    information is not uploaded, so I have to tell
15    them to upload it.
16          Q.      What kind of information would that
17    be?
18          A.      If needed, an assessment -- a recent
19    psychological assessment, information like
20    that.
21          Q.      Is that usually included in the
22    transfer request?
23          A.      Yes.
24          Q.      But sometimes it's missing and so
25    you have to request it?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 878
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 607 of 946 Page ID
                                   #:10347
                                         &RQILGHQWLDO


                                                                          Page 84
 1          A.      Yes.
 2          Q.      And you said in making decisions,
 3    sometimes you interview children?
 4          A.      Yes.
 5          Q.      But not very often?
 6          A.      Yes.
 7          Q.      Do you observe the child without
 8    interviewing them to make a decision?
 9          A.      No.
10          Q.      Can children review what's contained
11    in the portal that you mentioned?
12          A.      No.     They can review their file, but
13    I guess that's the same.
14          Q.      Or at least it's supposed to be
15    matching?
16          A.      Yes, yes.
17          Q.      Have you ever known of a child to
18    request access to their file to review
19    documents?
20          A.      Yes.
21          Q.      How often has that happened?
22          A.      Not very often.
23          Q.      More than five?
24          A.      In the last ten years, about five or
25    six times, if that, yeah.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 879
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 608 of 946 Page ID
                                   #:10348
                                         &RQILGHQWLDO


                                                                          Page 85
 1          Q.      Do you think they know -- the
 2    children know that they can request to see
 3    their files?
 4          A.      Yes.
 5          Q.      And how -- what do you base that
 6    opinion on?
 7          A.      I don't know.              I just know that, you
 8    know, they know.
 9          Q.      You have never asked the children if
10    they know they can request their file?
11          A.      No.
12          Q.      Have you ever asked the staff
13    whether that information has been conveyed to
14    the child?
15          A.      No.
16          Q.      Can children dispute what's in their
17    physical file?
18          A.      I would say so, yes.
19          Q.      And what do you base that on?
20          A.      I don't know.
21          Q.      Has that ever happened where a child
22    has disputed what's in their file?
23          A.      No.
24          Q.      In your ten years, no child has ever
25    said, "This is not what happened"?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 880
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 609 of 946 Page ID
                                   #:10349
                                         &RQILGHQWLDO


                                                                             Page 86
 1          A.      Not to my knowledge.                    Not to me.
 2          Q.      Has a child ever written a
 3    declaration or a letter saying that a situation
 4    occurred differently than what's reported in
 5    their case file?
 6          A.      I don't know.
 7          Q.      You've never seen that in your
 8    review?
 9          A.      No, no.
10          Q.      In making a step-up decision, do you
11    interview the potential sponsor?
12          A.      No.
13          Q.      In making a step-up decision, do you
14    communicate with the child's attorney?
15          A.      No.
16          Q.      So when you're making a decision
17    based on the recommendations of the care
18    providers and case coordinators, you're relying
19    exclusively on documents contained in the
20    child's file?
21          A.      Yes.
22          Q.      What factors do you consider in
23    making a step-up decision?
24          A.      A child's behavior, safety to self
25    or others.

                           76*5HSRUWLQJ:RUOGZLGH      Exhibit 24
                                                                          Page 881
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 610 of 946 Page ID
                                   #:10350
                                         &RQILGHQWLDO


                                                                          Page 87
 1          Q.      Anything else?
 2          A.      Previous history of running away or
 3    leaving without authorization; threat to self
 4    or others.
 5          Q.      Would that be related to safety to
 6    self and others?
 7          A.      Yes.
 8          Q.      Anything else that comes to mind?
 9          A.      Recommendation from their therapist,
10    psychologist and psychiatrist.
11          Q.      When are recommendations from a
12    psychiatrist required under ORR policy?
13          A.      Whenever a minor goes to a RTC.
14          Q.      Any other situation?
15          A.      If we are having a minor with
16    multiple mental health issues, like,
17    threatening to hurt themselves, we have to get
18    an evaluation.
19          Q.      But for recommendations for step-up,
20    it's only required when a child is being
21    stepped up to an RTC?
22          A.      Yes, and a Therapeutic Staff Secure.
23          Q.      What about a Secure facility?
24          A.      I don't know.              I have not had to
25    have one done as a requirement to get a kid

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 882
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 611 of 946 Page ID
                                   #:10351
                                         &RQILGHQWLDO


                                                                          Page 88
 1    into a Secure facility.                But we usually -- by
 2    that time that we get there, we usually have
 3    multiple evaluations done.
 4          Q.      Are ORR staff required to follow the
 5    procedures in ORR policy guide?
 6          A.      Yes.
 7          Q.      Are staff -- are ORR staff required
 8    to follow the procedures in the UAC MAP?
 9          A.      Yes.
10          Q.      Any other policies ORR staff follow
11    in deciding step-up?
12          A.      (Witness shaking head back and
13    forth.)
14          Q.      Is that a yes or no?
15          A.      No.
16          Q.      Have you ever received something
17    that's called an ORR policy Monday email?
18          A.      Yes.
19          Q.      What is that?
20          A.      It used to be a couple years ago
21    where they would provide an update on any
22    policies, and it would usually come on a
23    Monday.
24          Q.      And you said that was a while back?
25          A.      About two years ago, I want to say,

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 883
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 612 of 946 Page ID
                                   #:10352
                                        &RQILGHQWLDO


                                                                              Page 89
 1    give or take.
 2          Q.      Do they not -- does ORR not use
 3    these --
 4          A.      I have not seen it recently, no.
 5          Q.      So how does ORR communicate policy
 6    changes now?
 7          A.      We have my weekly meeting with our
 8    supervisor where we have our team get together
 9    and discuss new policies.                 They send an email
10    to all of us letting us know of the new
11    policies, and we also check the policy and
12    policy manual.
13          Q.      How often do you check them?
14          A.      Whenever I'm in a situation where I
15    can't decide whether the case manager is right
16    or the case coordinator is right, so I look at
17    that manual, and I ask my supervisor.                          So
18    pretty much all the time.
19          Q.      If there is a change in policy and
20    you haven't received an email, and you find
21    that something different in ORR policy when you
22    are reviewing it to make a decision, what do
23    you do?
24          A.      Call my supervisor.
25          Q.      And that has happened?

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 24
                                                                           Page 884
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 613 of 946 Page ID
                                   #:10353
                                         &RQILGHQWLDO


                                                                                  Page 90
 1          A.      Yes.
 2          Q.      How many times?
 3          A.      Often.
 4          Q.      Where you weren't aware that there
 5    was a change in ORR policy, and you came across
 6    it while making a decision?
 7          A.      Yes.
 8          Q.      Any other policies or procedures,
 9    other than the policy guide online, the UAC
10    MAP, and the policy emails that we have
11    discussed that you use in making your
12    decisions?
13          A.      (No verbal response).
14                  THE COURT REPORTER:                   Your answer?
15          A.      No.
16          Q.      And you said that ORR policies
17    change frequently?
18          A.      Yes.
19          Q.      How frequently would you say?
20          A.      It depends on the year.                       So I want
21    to say on a yearly basis.
22          Q.      On a yearly basis, one section of
23    the policy changes, multiple sections?
24          A.      Multiple sections.
25          Q.      And you're updated via email on

                           76*5HSRUWLQJ:RUOGZLGH           Exhibit 24
                                                                               Page 885
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 614 of 946 Page ID
                                   #:10354
                                         &RQILGHQWLDO


                                                                          Page 92
 1          Q.      Do you use the UAC MAP?
 2          A.      Yes.
 3          Q.      How often?
 4          A.      Often, like, maybe once -- at least
 5    once a week.
 6          Q.      Have you ever seen any
 7    inconsistencies between ORR policy online, or
 8    the ORR guide generally, and the UAC MAP?
 9          A.      Yes.
10          Q.      In the last ten years, how many
11    times have you seen that?
12          A.      About five.
13          Q.      Five times?
14          A.      Yeah, at least five.
15          Q.      You were going to say something?
16          A.      Go ahead.
17          Q.      Can you provide an example of when
18    you've seen a difference between the ORR policy
19    guide and the UAC MAP?
20          A.      Nothing that comes immediately to
21    mind.    Forgive me.         I'm like super nervous, but
22    I'm trying to think.             I know it has happened,
23    but, no, I don't have a specific example.
24          Q.      Do you recall if at any time it was
25    related to the release of minors to potential

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 886
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 615 of 946 Page ID
                                   #:10355
                                        &RQILGHQWLDO


                                                                                  Page 96
 1    themselves made?
 2           A.     If a minor continues to hurt
 3    themselves or attempts to hurt themselves, and
 4    the clinician makes that recommendation, takes
 5    him to the therapist, and the therapist or
 6    psychiatrist says yes.
 7           Q.     Earlier you indicated that a
 8    recommendation from a psychiatrist is not
 9    required for step-up to Secure; is that
10    correct?
11           A.     To Staff Secure, no.
12           Q.     I was talking about Secure right
13    now.
14           A.     In my experience, no, but 90 percent
15    of the time that's part of the packet.                         By the
16    time we're considering a Secure, that kid has
17    gotten some type of psychiatric or
18    psychological evaluation.
19           Q.     Do you know if a specific metric is
20    used by ORR to assess whether a child is a
21    danger to self or others?
22           A.     No.
23           Q.     Have you ever heard of the Ohio
24    Youth Assessment System?
25           A.     No.

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 24
                                                                               Page 887
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 616 of 946 Page ID
                                   #:10356
                                        &RQILGHQWLDO


                                                                         Page 97
 1          Q.      So have you -- so you said you
 2    haven't heard about the Ohio Youth Assessment
 3    System.     Have you heard of something
 4    abbreviated as O-Y-A-S, OYAS?
 5          A.      OYAS, I have.             I know that it's a
 6    training that was rolled out as a requirement
 7    from ORR.
 8                  But I can tell you that I was not
 9    part of it.      Unfortunately, I was out during
10    that time.
11          Q.      When was that training completed?
12          A.      I know that it was in 2018.
13          Q.      And so 2018, you haven't been
14    trained on the OYAS?
15          A.      No.    They keep saying they are going
16    to schedule something for someone to do it.
17          Q.      And is it your understanding that
18    this OYAS tool is supposed to be used by ORR in
19    assessing danger to self or others for
20    children?
21          A.      I don't know.             I can't provide
22    feedback on something that I'm not trained on.
23          Q.      Do you know of any other test or
24    metrics that is used?
25          A.      No.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                      Page 888
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 617 of 946 Page ID
                                   #:10357
                                        &RQILGHQWLDO


                                                                               Page 98
 1          Q.      So you're not trained in any
 2    specific criteria to assess danger to self or
 3    others before making a step-up decision?
 4          A.      No.
 5          Q.      When a child is assessed to be a
 6    danger to self or others, why is a child
 7    sometimes sent to Secure instead of a
 8    therapeutic setting?
 9          A.      It will depend on the recommendation
10    that his clinician and the psychiatrist is
11    making in the program.              It also sometimes is
12    because RTC will not take them.                      And even if we
13    try out of network, at that time that kid could
14    be a danger to the other kids, so we don't
15    have -- we have to move him to a Secure
16    facility.
17          Q.      Have there been instances where a
18    child, in your opinion, should have been sent
19    to a Residential Treatment Center, but because
20    the Residential Treatment Center wouldn't
21    accept them, the child was sent to Secure?
22          A.      Long time ago, yes, I would say.
23    Nowadays, no.       Does that make sense?                      The
24    policy was different a while back.                         So a Secure
25    would accept them.          But today, no, even if we

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 24
                                                                            Page 889
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 618 of 946 Page ID
                                   #:10358
                                         &RQILGHQWLDO


                                                                          Page 99
 1    tried, they won't.           We have to do it out of
 2    network.
 3          Q.      So in the past, if an RTC would not
 4    accept a child who had mental health needs,
 5    they would be transferred to a Secure facility,
 6    and the Secure facility would accept them?
 7          A.      (Witness nodded head).
 8          Q.      But more recently when there's a
 9    transfer request for an RTC and RTC will not
10    accept the child, the child is placed in an
11    out-of-network facility?
12          A.      Yes.
13          Q.      I just wanted to make sure that I
14    understood.
15                  If an FFS is out during training --
16    trainings and policy changes, does ORR take any
17    steps to make sure they have been updated upon
18    return?
19          A.      Yes.      They send emails to remind you
20    to go and do the training.                   But if it's a
21    face-to-face training, like, then they say they
22    will schedule something down the line for you.
23          Q.      And who is "they"?
24          A.      My supervisor and headquarters.
25          Q.      Just so I know where it's coming

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 890
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 619 of 946 Page ID
                                   #:10359
                                         &RQILGHQWLDO


                                                                                Page 100
 1    from.
 2                  Is a minor engaging in unacceptably
 3    disruptive behavior one of the criteria
 4    considered in determining danger to self or
 5    others for step-up to Secure facility?
 6          A.      No.     Danger to self?
 7          Q.      Yes.
 8          A.      Danger to others?                   Yes.      Danger just
 9    solely to self is not a criteria.
10          Q.      But in making that assessment about
11    danger to self or others, making both
12    assessments, does staff take into account
13    unacceptably disruptive behavior?
14          A.      Yes.
15          Q.      What kind of behavior would that
16    entail?
17          A.      Where they're hurting other kids,
18    hurting the staff.
19          Q.      Is self-harming behavior a criteria
20    considered in determining danger to self?
21          A.      Yes.
22          Q.      Why are children who are
23    self-harming sent to Secure facilities rather
24    than therapeutic settings?
25          A.      Like I said, it's one of the

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 24
                                                                             Page 891
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 620 of 946 Page ID
                                   #:10360
                                         &RQILGHQWLDO


                                                                         Page 108
 1          Q.      I'm trying to picture all of this.
 2    So can you, starting from the most restrictive
 3    setting to the least restrictive setting in
 4    types of facilities, where would Residential
 5    Treatment Center, Therapeutic Staff Secure and
 6    Staff Secure fall?
 7                  Starting with Secure, what goes
 8    next?    What is the next step-down?
 9          A.      Secure, Staff Secure.
10          Q.      And from Staff Secure, what's the
11    next step-down?
12          A.      RTC.
13          Q.      From RTC?
14          A.      Therapeutic Staff Secure and shelter
15    and long-term foster care.
16          Q.      So in terms of how restrictive these
17    facilities are, Secure is the most restrictive?
18          A.      Uh-huh.
19          Q.      Staff Secure is the next highest
20    restrictive?
21          A.      Uh-huh.
22          Q.      Then Residential Treatment Center?
23          A.      Uh-huh.
24          Q.      And Therapeutic Staff Secure?
25          A.      Yes.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 892
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 621 of 946 Page ID
                                   #:10361
                                         &RQILGHQWLDO


                                                                         Page 109
 1          Q.      Okay.       So that was a "yes" to all of
 2    those, right?
 3          A.      Yes, yes.
 4          Q.      And then from Therapeutic Staff
 5    Secure, the next step-down would be shelter?
 6          A.      Yes.
 7          Q.      And from shelter, it would be
 8    long-term foster care?
 9          A.      Yes.
10          Q.      Did I miss anything?
11          A.      In between shelter and long-term
12    foster, you have residential -- no, staff --
13    what's it called?          Staff managed long-term
14    foster home, so that is a group home, so it's a
15    group home, long-term foster care before you
16    get to long-term foster care.
17          Q.      So it's shelter to group home, from
18    group home to long-term foster care, correct?
19          A.      Yes, yes.
20          Q.      Any other type of distinction?
21          A.      Therapeutic long-term foster care.
22          Q.      That would be Colin-Ferguson?
23          A.      No.     Colin-Ferguson is more of a
24    group home foster care.                Therapeutic foster
25    care is when the person in that home has a

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 893
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 622 of 946 Page ID
                                   #:10362
                                         &RQILGHQWLDO


                                                                         Page 113
 1          A.      No.
 2          Q.      Are children with intellectual
 3    disabilities more likely to be stepped up?
 4          A.      No.
 5          Q.      Are children with developmental
 6    disabilities more likely to be stepped up?
 7          A.      No.     However, they are likely to be
 8    transferred.
 9          Q.      Transferred to where?
10          A.      To an out-of-network program or
11    whatever the psychiatrist recommends.
12          Q.      We talked --
13          A.      Go ahead.
14          Q.      We talked about the differences in
15    Secure facilities and the restrictiveness.
16          A.      Uh-huh.
17          Q.      Where would out-of-network
18    facilities fall?
19          A.      I have never visited an
20    out-of-network program, so I cannot tell you
21    what it would be like.
22          Q.      But you have transferred -- as an
23    FFS, you have approved the transfer of a child
24    to an out-of-network facility?
25          A.      Yes.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 894
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 623 of 946 Page ID
                                   #:10363
                                         &RQILGHQWLDO


                                                                              Page 119
 1          A.      Staff Secure.
 2          Q.      Staff Secure.              Okay.
 3                  So the child would have to make the
 4    criteria for placement in a Staff Secure
 5    setting?
 6          A.      Yes.      But with staff -- I staff it
 7    with my supervisor, and this is something that
 8    we have been discussing, that the kids in my
 9    therapeutic placement tend to remain there
10    because they need more treatment to -- more
11    time to complete the treatment.                       So there has
12    to be a little bit of wiggle room for us to be
13    able to do good work and complete the
14    treatment.
15          Q.      Before the child is released or
16    before the child is transferred to a different
17    facility?
18          A.      Before the child is stepped down to
19    like a shelter-level care.                   For release, there
20    isn't another placement to file.                        You are
21    released when all the paperwork comes in.
22          Q.      But you were saying sometimes a
23    child needs more time to finish the program?
24          A.      Yes.      So if you have a Notice of
25    Placement on a child in my Therapeutic Staff

                           76*5HSRUWLQJ:RUOGZLGH        Exhibit 24
                                                                            Page 895
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 624 of 946 Page ID
                                   #:10364
                                         &RQILGHQWLDO


                                                                                Page 120
 1    Secure, and let's just say that we're talking
 2    about the program that handles my programs with
 3    kids with sex offenders, the sex offenders have
 4    a requirement of six months treatment that they
 5    have to meet in order for them to be able to go
 6    to a regular community setting or to be in the
 7    long-term foster community area.
 8                  So there is different guidances that
 9    guide us to being able to do that.                          And so
10    every 30 months, we can't just move him and
11    disturb the completion treatment.                         We have to
12    maintain.
13                  And that is something that I have
14    notified my supervisor about and headquarters
15    is aware that we can't do it in 30 days, so...
16          Q.      So most children placed in the
17    Therapeutic Staff Secure setting won't be
18    stepped down within 30 days?
19          A.      Yes.
20          Q.      How long does it usually take before
21    a child is eligible for step-down from
22    Therapeutic Staff Secure?
23          A.      Case-by-case.
24          Q.      What is the shortest amount of time
25    it has taken for a child to be stepped down

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                              Page 896
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 625 of 946 Page ID
                                   #:10365
                                         &RQILGHQWLDO


                                                                                    Page 121
 1    from Friends of Youth?
 2          A.      Thirty days.
 3          Q.      That's the fastest?
 4          A.      Yes.
 5          Q.      Does that happen often?
 6          A.      Most of the time.                   But, again, it's
 7    on a case-by-case basis.
 8          Q.      What's the longest amount of time a
 9    child has been in Therapeutic Staff Secure
10    before they were eligible because of treatment
11    requirements?
12          A.      About a year.
13          Q.      About a year.
14                  Who decides if a child is a sex
15    offender?
16          A.      They come in with that.
17          Q.      What do you mean by that?
18          A.      If the child has committed a crime
19    in other regions or by the time he gets picked
20    up, it will be part of their record.                            And then
21    they will send it to intake saying, "This kid
22    has committed a crime that's of a sex offense
23    nature."     And they get sent to us.
24          Q.      Does the child have to be convicted
25    of a sex offense?

                           76*5HSRUWLQJ:RUOGZLGH              Exhibit 24
                                                                                  Page 897
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 626 of 946 Page ID
                                   #:10366
                                         &RQILGHQWLDO


                                                                         Page 124
 1    it after the first 30 days.
 2          Q.      So the notice that they can
 3    challenge their placement, you said, is that
 4    line --
 5          A.      Uh-huh.
 6          Q.      -- in the bottom of the form, a
 7    child wouldn't receive that until about 30 days
 8    after being at the facility?
 9          A.      Yes.
10          Q.      Does the Notice of Placement include
11    the documents used to make a decision for
12    placing a child in a restrictive setting?
13          A.      I don't know.              I know that when we
14    review a Notice of Placement, we talk about why
15    he was placed there initially and how the
16    behavior has changed or modified in the last 30
17    days.    So I don't know that they take that
18    document and they tell them.                      We take the
19    history into account.              We're looking at the
20    behavior that's happened.
21          Q.      So the child receives a summary or a
22    narrative of why they were placed at the
23    restrictive setting?
24          A.      Yes.
25          Q.      They don't have an opportunity to

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 898
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 627 of 946 Page ID
                                   #:10367
                                         &RQILGHQWLDO


                                                                         Page 130
 1          Q.      And what do you mean by that?
 2          A.      Because some kids don't have the
 3    same level of education as others.
 4          Q.      So depending on the child's
 5    education, the child may or may not understand
 6    the Notice of Placement?
 7          A.      Yes.
 8          Q.      Do you think the children understand
 9    that they have a right to challenge their
10    placement?
11          A.      Yes.
12          Q.      And what do you base that on?
13          A.      I've had a couple of kids challenge
14    it.
15          Q.      Just a couple?
16          A.      Yeah.
17          Q.      So like two in the last ten years?
18          A.      Two that I can remember right off
19    the back of my head.
20          Q.      What types of challenges were those?
21          A.      They didn't agree with being in
22    Staff Secure.
23          Q.      And who did they challenge their
24    placement to?
25          A.      They submitted the form and went to

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 899
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 628 of 946 Page ID
                                   #:10368
                                         &RQILGHQWLDO


                                                                         Page 133
 1          A.      Yes.
 2          Q.      And it's the "Office of Refugee
 3    Resettlement," and specifically "Children
 4    Entering the United States Unaccompanied
 5    Section 1."
 6                  Is that correct?
 7          A.      Yes.
 8          Q.      Can you read section 1.4.7, for the
 9    record?
10          A.      Yes.
11                  "After 30 days of placement in the
12    Secure or RTC facility, UAC may request the ORR
13    director or the director designee to reconsider
14    their placement.          The ORR director or designee
15    may deny the request, remand the request to the
16    ORR/FFS for further consideration, or approve
17    the request and order the youth transfer to a
18    Staff Secure or other care provider facility."
19          Q.      Thank you.
20                  So would a Therapeutic Staff Secure
21    be considered a Secure facility for purposes of
22    this section?
23          A.      I don't know.              It's Staff Secure
24    Therapeutic facility.
25          Q.      But the policy section that we're

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 900
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 629 of 946 Page ID
                                   #:10369
                                         &RQILGHQWLDO


                                                                         Page 134
 1    reading says, "Requesting reconsideration of a
 2    Secure or RTC placement designation," correct?
 3          A.      Yes.
 4          Q.      It doesn't say Secure/Staff Secure
 5    or RTC placement, correct?
 6          A.      Correct.
 7          Q.      So is the request for
 8    reconsideration only for children who are
 9    placed in Secure and residential treatment
10    facilities?
11          A.      According to what it states here.
12          Q.      Is this the current ORR policy
13    guide?
14          A.      I don't have the most updated one in
15    front of me, so I couldn't tell you.
16          Q.      Do you recall something different
17    than what you just read to me?
18          A.      I recall that I've had kids request
19    their placements to be reconsidered through the
20    NOP process.
21          Q.      Was the challenge to the ORR
22    director, or was it through federal court?
23          A.      I don't remember.
24          Q.      We talked about this earlier about
25    whether a Therapeutic Staff Secure is its own

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 901
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 630 of 946 Page ID
                                   #:10370
                                        &RQILGHQWLDO


                                                                        Page 135
 1    type of facility, or more like a Staff Secure,
 2    or more like a Residential Treatment Center.
 3                  Since this section doesn't cover
 4    Staff Secure, would you consider this
 5    Therapeutic Staff Secure to fall under the RTC
 6    placement for purposes of challenging
 7    placement?
 8          A.      I don't know.             I don't -- how can I
 9    explain this?       When I look at an RTC and Secure
10    facility, what comes to mind is it's the very
11    least restrict -- the most restrictive setting
12    for placement of a kid.
13                  When I think of my Therapeutic Staff
14    Secure program, it's almost as close to a
15    shelter as you can get.               So it's two different
16    levels of care.
17                  I don't know if that is what the
18    person writing this intended to be, but I know
19    that the person in the Therapeutic Staff Secure
20    has a lot more access and more freedom to the
21    community.
22          Q.      Okay.
23          A.      It would be difficult for them to
24    want to go back because usually kids that come
25    there really like it.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                      Page 902
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 631 of 946 Page ID
                                   #:10371
                                         &RQILGHQWLDO


                                                                                    Page 137
 1    your understanding?
 2          A.      It was my understanding.                          However,
 3    perhaps it's meant to be done the other avenue
 4    you were talking.          I just know that it could be
 5    challenged.
 6          Q.      The other avenue, meaning the
 7    federal court process?
 8          A.      Yes, yes.
 9          Q.      And would the same go for Friends of
10    Youth Therapeutic Staff Secure?
11          A.      Yes.
12          Q.      So you believe that they would be
13    able to challenge it either through ORR
14    director review or court process?
15          A.      Yes.
16          Q.      But you're not sure if there's a
17    specific policy section that speaks to that?
18          A.      Yes.
19          Q.      Thank you.
20                  Can a child placed in a Secure
21    facility challenge his or her placement?
22          A.      Secure, I would say, yes, but again,
23    I don't manage Secure facilities.
24          Q.      In your experience, how often do
25    children challenge restrictive placement by

                           76*5HSRUWLQJ:RUOGZLGH              Exhibit 24
                                                                                  Page 903
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 632 of 946 Page ID
                                   #:10372
                                         &RQILGHQWLDO


                                                                                  Page 138
 1    seeking ORR director review?
 2          A.      Not very often.
 3          Q.      Just the two that you mentioned
 4    earlier?
 5          A.      Yes.
 6          Q.      What does that process look like?
 7          A.      The minor challenges, the case
 8    manager notifies me and notifies the -- sends
 9    the documentation through the email.                            We have a
10    specific email where those challenges go to,
11    and then that's where those people handle it.
12          Q.      Do you know what specific email
13    these challenges go to?
14          A.      Not off the top of my head.
15          Q.      Do you know if they go to like the
16    division of policy or --
17          A.      No.
18          Q.      Nothing comes to mind.                      Okay.
19                  When a child makes this type of
20    challenge to placement by requesting that the
21    ORR director review his or her placement, does
22    a child have the opportunity to review adverse
23    evidence?
24          A.      I don't know.
25          Q.      Does the child have the opportunity

                           76*5HSRUWLQJ:RUOGZLGH           Exhibit 24
                                                                               Page 904
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 633 of 946 Page ID
                                   #:10373
                                         &RQILGHQWLDO


                                                                             Page 140
 1    director review?
 2          A.      I don't know.
 3          Q.      Going back to Exhibit 160 that you
 4    have in front of you, same section 1.4.7, the
 5    first sentence reads, "After 30 days of
 6    placement in a Secure or RTC facility."
 7                  Based on that statement, is it your
 8    understanding that a child would have to wait
 9    at least 30 days before he or she can request
10    ORR director review his or her placement?
11          A.      Yes.
12          Q.      How long does it take from when the
13    initial request that is made?                     So you said the
14    case manager sends it to you.                     You then send it
15    to this email designated for challenges to
16    placement.
17                  How long does it take before a
18    decision is made?
19          A.      I don't know.              The two that I have,
20    I think it was fairly quick.                      I don't know.
21    Maybe -- I can't remember.                   Two weeks, I can
22    guesstimation.
23          Q.      But you're not sure?
24          A.      I'm not sure.
25          Q.      And you said in those two cases that

                           76*5HSRUWLQJ:RUOGZLGH       Exhibit 24
                                                                           Page 905
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 634 of 946 Page ID
                                   #:10374
                                         &RQILGHQWLDO


                                                                         Page 145
 1    shelter-level care, because most of the kids
 2    that are in therapeutic usually fit the
 3    criteria for the TVPRA home study.
 4          Q.      Can you repeat that?
 5          A.      Children in therapeutic in Staff
 6    Secure usually are fitting the criteria of the
 7    TVPRA.
 8          Q.      What criterion of the TVPRA do they
 9    generally fall under?
10          A.      Usually victims of trafficking or
11    victims of abuse.
12          Q.      And so those that fall under the
13    TVPRA categories do require a home study?
14          A.      Yes.
15          Q.      So many of the kids who are placed
16    in Therapeutic Staff Secure would be undergoing
17    a home study of some sort?
18          A.      Yes.
19          Q.      Do you know if -- I know you don't
20    oversee a Residential Treatment Center, but to
21    the extent you have knowledge of this, do you
22    know if an RTC -- placement in an RTC results
23    in a mandatory home study?
24          A.      No.
25          Q.      You don't know, or no, it doesn't?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 906
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 635 of 946 Page ID
                                   #:10375
                                        &RQILGHQWLDO


                                                                               Page 158
 1    you repeat the question?
 2          Q.      Sure.
 3                  Based on the content of the column
 4    starting with, "Prior to arriving to Carson
 5    Home," and the column right next to it "KS
 6    asked Julia to expedite case and she agreed.
 7    Sponsor is in Laredo, Texas," which was the
 8    note updated as of March 7, 2017, per the
 9    document, is it your understanding that no home
10    study was completed during that time frame?
11          A.      By looking at this, yes.
12          Q.      Okay.      Is it common for there to be
13    a home study wait list?
14          A.      In 2017, there was.
15          Q.      But it's no longer the case?
16          A.      It is no longer the case.                        Home
17    studies get picked up very quickly nowadays.
18          Q.      How quickly?
19          A.      Depending on how quickly you make
20    the request.      Also it depends on the needs of
21    where the child is located, and they give
22    priority to the kids aging out.
23          Q.      What's the longest time frame you're
24    aware of that a case has been wait listed for a
25    home study?

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                             Page 907
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 636 of 946 Page ID
                                   #:10376
                                         &RQILGHQWLDO


                                                                               Page 159
 1          A.      That I'm aware of, about six months.
 2          Q.      Just to get picked up to have the
 3    home study completed?
 4          A.      Yes.
 5          Q.      So in addition to the time it takes
 6    for the home study request to be made by the
 7    case manager and/or the clinician, it's
 8    possible that the home study can delay release
 9    even more if the request is wait listed?
10          A.      Back in 2017 or before, yes.                      The
11    policy has changed now.
12          Q.      The policy for ORR?
13          A.      Yes, the policy for ORR home studies
14    has changed.
15          Q.      When did that change?
16          A.      I want to say about two and a half
17    years ago when we began to have a big influx.
18          Q.      So cases aren't wait listed, or
19    haven't been wait listed in the last year for a
20    home study?
21          A.      Not to wait six months, no.
22          Q.      Any type of wait list for a month,
23    two months?
24          A.      A month, I want to say 30 days is
25    pretty average.

                           76*5HSRUWLQJ:RUOGZLGH         Exhibit 24
                                                                             Page 908
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 637 of 946 Page ID
                                   #:10377
                                         &RQILGHQWLDO


                                                                                Page 161
 1          Q.      In those instances --
 2          A.      Yes.
 3          Q.      -- the child remains in custody
 4    while a home study request is on a wait list --
 5          A.      Yes.
 6          Q.      -- or pending, generally?
 7          A.      Yes.
 8          Q.      And the child stays in ORR custody
 9    while the home study is completed?
10          A.      Yes.
11          Q.      How long does it take for a home
12    study to be completed?
13          A.      An average of 30 days.
14          Q.      Could it take longer?
15          A.      It's on a case-by-case basis.                     I've
16    seen it take longer.             When the sponsor provides
17    a different address, they weren't really --
18    they can't really find the home, and it turns
19    out to be a gas station, you know, things like
20    that.
21                  So it's dependent on what the
22    sponsor provides that can trigger the home
23    study process to take more than 30 days, or
24    they are not there for their scheduled
25    appointments, or there's discovery of other

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                              Page 909
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 638 of 946 Page ID
                                   #:10378
                                        &RQILGHQWLDO


                                                                                 Page 186
 1    one-to-eight ratio.           This type of kid would
 2    need a higher ratio of staff per kid.
 3          Q.      Do you know the ratios for staff to
 4    care placement for --
 5          A.      I know it's more than one to eight.
 6    I don't know the specifics.                      I'd have to look
 7    at the policy, but it's more.                     That's why it's
 8    called Staff Secure because there's more staff
 9    on the floor than the regular shelter level
10    care.
11          Q.      But you don't know the ratio off the
12    top of your head?
13          A.      Not off the top of my head.
14          Q.      I'm almost done with this.                       Sorry.
15                  Just a few sentences after we left
16    off where it starts, "Given this clinical
17    insight," can you please read just that
18    sentence?
19          A.      "Given this clinical insight from
20    Dr. Cheng, it has become evident at this point
21    the minor's mental health will continue to
22    deteriorate due to his length of care in Staff
23    Secure and Secure level programs."
24          Q.      Perfect.        Thank you.
25                  Have you seen any other instances

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 24
                                                                               Page 910
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 639 of 946 Page ID
                                   #:10379
                                         &RQILGHQWLDO


                                                                         Page 187
 1    where Secure placement has led to deterioration
 2    in a child's mental health?
 3          A.      Yes.
 4          Q.      Have you seen other instances where
 5    Staff Secure placement has led to deterioration
 6    in a child's mental health?
 7          A.      Yes.
 8          Q.      Thank you.           We're moving on to
 9    step-down.
10          A.      It's got to be easier, right?
11          Q.      Are you familiar with the term
12    step-down?
13          A.      Yes.
14          Q.      What does it mean?
15          A.      It means that a child's prepared for
16    a less restrictive setting than where they are
17    currently at.
18          Q.      So that's when we were discussing
19    the different levels of facilities from the
20    most restrictive to the least restrictive, it
21    would mean they are going down the chain
22    instead of up --
23          A.      Yes.
24          Q.      -- right?
25                  And who prepares the step-down

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 911
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 640 of 946 Page ID
                                   #:10380
                                         &RQILGHQWLDO


                                                                                  Page 199
 1    step-down that ORR staff are required to
 2    follow?
 3          A.      No.
 4          Q.      Is it possible for an ORR staff not
 5    to follow the established policies or
 6    procedures?
 7                  MS. STEVENSON:               Objection.           Vague.
 8          Personal knowledge.                Speculative.
 9          A.      I don't know.
10          Q.      Are you familiar with the
11    requirement that a child must have 30 days of
12    good behavior to be stepped down?
13          A.      Yes.
14                  (WHEREUPON, Heath Deposition Exhibit
15          171:    Email, Bates GOV-00038758-38761 was
16          marked for identification.)
17          Q.      Can you review this and let me know
18    when you're ready.
19          A.      (Witness examining document.)
20                  Okay.
21          Q.      Let's start with the page that's
22    ending with Bates number 8760, the bottom right
23    corner.
24                  Can you read the first four
25    sentences of paragraph 2, and it's kind of hard

                           76*5HSRUWLQJ:RUOGZLGH            Exhibit 24
                                                                                Page 912
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 641 of 946 Page ID
                                   #:10381
                                         &RQILGHQWLDO


                                                                         Page 206
 1    rule-out criteria based on the parameter that
 2    they were licensed by the state.
 3          Q.      And it's been a while since we read
 4    that section that you read to me, but why does
 5    the child, based on your understanding of this
 6    lateral request -- lateral transfer request,
 7    why did the child have to be transferred to
 8    another staff security facility instead of
 9    being stepped down?
10                  MS. STEVENSON:               Objection.
11          Speculative and calls for -- I'm sorry.
12          Lack of personal knowledge.
13          A.      I don't know.
14          Q.      But what you read to me, the minor
15    does not qualify for a step-down at this time
16    as the minor has not completed his 30 days
17    without an SIR, correct?
18          A.      Yes.
19          Q.      And that's not specifically
20    referencing he's not eligible for a step-down
21    for a specific facility?
22          A.      Uh-huh.
23          Q.      It's an overall conclusion that he's
24    not eligible for step-down --
25          A.      Uh-huh.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 913
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 642 of 946 Page ID
                                   #:10382
                                         &RQILGHQWLDO


                                                                                 Page 207
 1          Q.      -- until he has completed 30 days
 2    without an SIR; is that correct?
 3          A.      Uh-huh.
 4                  MS. STEVENSON:               Objection.           Personal
 5          knowledge, vague and speculative.
 6          Q.      Was that a yes?
 7          A.      Yes.
 8          Q.      If a child has had 25 days of good
 9    behavior, does he have to wait until the 30
10    days of good behavior before he or she will be
11    eligible for a step-down?
12          A.      We will put a transfer request
13    together and send it to the facility that's
14    reviewing the acceptance.
15          Q.      And you said you're not aware of any
16    ORR policy that requires currently 30 days of
17    no SIRs before a child is eligible for
18    step-down?
19          A.      No.
20          Q.      And you're not familiar with there
21    having been a policy like that in the 10 years
22    you have been an FFS?
23          A.      I don't know.              I really don't know.
24    I know that for me it's always been the issue
25    of the facility having those specific licensing

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                              Page 914
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 643 of 946 Page ID
                                   #:10383
                                        &RQILGHQWLDO


                                                                               Page 208
 1    issues.
 2          Q.      How is good behavior evaluated?
 3          A.      The case manager and the clinician
 4    will put together a behavior plan for the
 5    minor.     So each facility has a behavior
 6    modification type of -- type of thing.                         They
 7    have particular activities that they are
 8    expected to do and complete throughout the day.
 9                  Many of those activities have to do
10    with the mandated activities that we have such
11    as physical activity, schooling, medical, all
12    of that stuff.       When the minor constantly
13    begins to not follow the behavior, not follow
14    the rules of the program, he becomes
15    oppositional to the rules and to other kids,
16    and it's continually challenging or destructing
17    property or posturing against other staff or
18    attempting to fight with other kids or not
19    following the plan for the day, starting to
20    take off, disrupting activities, disrupting
21    classroom, those are all a multitude of
22    different behaviors that could be used.
23          Q.      Is good behavior evaluated
24    differently for children with disability?
25          A.      It would require a behavior

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                             Page 915
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 644 of 946 Page ID
                                   #:10384
                                         &RQILGHQWLDO


                                                                          Page 210
 1    but apparently that was something that was
 2    working for one of the kids so he would cool
 3    down or something when -- so the clinicians
 4    know this stuff.          They have all those tools.            I
 5    don't.
 6          Q.      Do children placed at -- hold on a
 7    second.
 8                  Is whether a child is stable
 9    considered when making a step-down decision?
10          A.      Yes.
11          Q.      And how is stability assessed?
12          A.      If the minor is not disruptive to
13    the program, he's not a safety concern for
14    self, others or the community.
15          Q.      Is there a tool used?
16          A.      The clinician will let me know if --
17    if her assessment is that a minor is ready to
18    be released to a community or released to a
19    least restrictive setting.                   I don't know if
20    they have a particular tool they use.
21          Q.      You rely on the clinician's opinion
22    to determine whether the child is stable enough
23    to step-down?
24          A.      Yes.      The clinician and the feedback
25    from the case manager and the case coordinator.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 916
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 645 of 946 Page ID
                                   #:10385
                                         &RQILGHQWLDO


                                                                         Page 211
 1          Q.      All the clinician and case
 2    coordinator's notes are supposed to be uploaded
 3    to UAC portal?
 4          A.      Yes.
 5          Q.      Have you ever found a document in
 6    the UAC portal that was inconsistent with your
 7    understanding of the child's case?
 8          A.      Yes.
 9          Q.      So would you agree that not
10    everything in the UAC portal is necessarily
11    accurate?
12          A.      Yes.
13          Q.      But you rely exclusively on the
14    documents in the UAC portal to make your
15    decisions for step-up and step-down?
16          A.      As well as the clinical
17    recommendations and the case manager and the
18    case coordinator recommendations, yes.
19          Q.      The evaluations that you mentioned,
20    those would be in the UAC portal, correct?
21          A.      Yes.
22          Q.      And the case coordinator's
23    recommendations would be in the portal as well,
24    correct?
25          A.      She sends me weekly updates, and

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 917
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 646 of 946 Page ID
                                   #:10386
                                         &RQILGHQWLDO


                                                                         Page 212
 1    then we staff the kids.
 2          Q.      And the staffing meetings, are those
 3    documented in the minor's file?
 4          A.      No.     She sends me an email on the
 5    cases.     So it doesn't go into portal.
 6          Q.      I'm trying to remember.
 7                  The case coordinator generally
 8    relies on the UAC portal documents to make his
 9    or her recommendation?
10          A.      She also staffs the cases at the
11    facility with the case manager and the
12    clinician on a weekly basis.
13          Q.      So she staffs it with individuals
14    who create the documents in the portal?
15          A.      Yes.
16          Q.      To your knowledge, does bed space
17    impact ability to step down from Secure to
18    Staff Secure?
19          A.      Yes.
20          Q.      In your ten years as an FFS, have
21    you had to deny step-downs from Secure to Staff
22    Secure because of bed space availability?
23          A.      Yes.
24          Q.      How many times has that happened?
25          A.      If we're talking at the beginning of

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 918
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 647 of 946 Page ID
                                   #:10387
                                         &RQILGHQWLDO


                                                                         Page 214
 1    special needs, mental health concerns or
 2    significant histories.
 3           Q.     So the fact that a child has been
 4    placed in a Therapeutic Staff Secure makes it
 5    difficult to place them in other less
 6    restrictive settings generally?
 7           A.     Yes.
 8           Q.     Have you experienced difficulties
 9    stepping children down to URM programs --
10    yeah -- to releasing children to URM programs
11    if they've been placed in Therapeutic Staff
12    Secure?
13           A.     Yes.
14           Q.     Does a child need to be stepped down
15    from Staff Secure before a URM program will
16    consider accepting the child into their
17    program?
18           A.     They say it's not a requirement when
19    we request that from URM.                  However, we have
20    noticed a trend that if a minor is coming from
21    regular shelter care, it's easier to get him to
22    URM.
23           Q.     It's easier to get a child from
24    shelter to URM than it is to get a child from
25    Therapeutic Staff Secure to a URM?

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 919
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 648 of 946 Page ID
                                   #:10388
                                         &RQILGHQWLDO


                                                                         Page 215
 1          A.      Yes.
 2          Q.      What about regular Staff Secure,
 3    like Selma Carson to a URM program?
 4          A.      Yes.
 5          Q.      Same difficulty?
 6          A.      Yes.
 7          Q.      Is failing to step down a child who
 8    is eligible and ready to step down contrary to
 9    a child's best interest?
10          A.      Yes.
11          Q.      Who notifies the child if they are
12    not approved for step-down?
13          A.      The case manager.
14          Q.      And when is the child notified?
15          A.      The day that decision is made.
16          Q.      How do you know that?
17          A.      Because they tell me that they did
18    it, and they upload it in the portal.
19          Q.      And by "they" you mean the case
20    manager who told you that?
21          A.      Yes.      They sign the paper, and the
22    document is uploaded into the UAC portal.
23          Q.      But you don't ask the children if
24    they were informed?
25          A.      No.

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 920
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 649 of 946 Page ID
                                   #:10389
                                        &RQILGHQWLDO


                                                                                 Page 241
 1          Q.      Has that always been the policy?
 2          A.      No.
 3          Q.      When did it change?
 4          A.      A couple years ago.
 5          Q.      Who else is involved in deciding
 6    whether to release a child to a sponsor, other
 7    than the case manager, clinician, case
 8    coordinator and yourself?
 9          A.      Only when we have a minor that we
10    are not in agreement on the release decision,
11    we elevate the decision to the supervisor, who
12    then, in turn, can elevate it to her supervisor
13    at headquarters to make that decision.                         It can
14    go all the way to the director.
15          Q.      Would a child's attorney be involved
16    in the decision for release?
17          A.      No.
18          Q.      Would a child be involved in the
19    decision?
20          A.      Every step of the process.
21          Q.      In what way?
22          A.      Because he's the one providing the
23    information on the sponsor, so he's the one
24    saying, "Yes, I know my uncle.                     He used to do
25    this, and I want to live with my uncle," or, "I

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 24
                                                                               Page 921
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 650 of 946 Page ID
                                   #:10390
                                         &RQILGHQWLDO


                                                                                 Page 247
 1          Q.      But, again, the case coordinators
 2    rely on the case managers' and the clinicians'
 3    perspective --
 4          A.      Yes.
 5          Q.      -- to come to a conclusion?
 6                  And you have to approve home study
 7    requests?
 8          A.      Yes.
 9          Q.      Does the home study increase the
10    amount of time it takes for a child to be
11    released to a sponsor?
12          A.      It depends on how quickly it gets
13    identified that it needs a home study.                          If it
14    gets identified after the fact, yes, it can add
15    another 30 days.          If it gets identified early
16    on, it can go simultaneously and get done at
17    the same time it would have gotten done.
18          Q.      Does a home study delay the release
19    of a child?
20          A.      Yes.
21          Q.      Do you recall instances where that
22    has happened?
23          A.      Yes.      The home study will go out to
24    the home and find out things that need to be
25    mitigated before we continue the case.

                           76*5HSRUWLQJ:RUOGZLGH           Exhibit 24
                                                                               Page 922
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 651 of 946 Page ID
                                   #:10391
                                         &RQILGHQWLDO


                                                                         Page 252
 1    and that a discretionary home study was
 2    required, right?
 3          A.      Yes.
 4          Q.      And that would have been approved by
 5    the FFS at that child's placement at the time?
 6          A.      Yes.
 7          Q.      You couldn't stop it, so it went
 8    forward?
 9          A.      Yes.
10          Q.      Had the child been in your
11    placement, you would have requested a
12    discretionary home study based on what you
13    know?
14          A.      Based on what I'm reading here, no,
15    I would not have.
16          Q.      And in this case, you did indicate
17    that you believed the home study ended up
18    causing a delay to releasing the child?
19          A.      Yes.
20          Q.      So there are instances where a home
21    study doesn't just run concurrently with the
22    reunification process, and it can add
23    additional time to the release of a child?
24          A.      In 2017, yes, that would have been
25    the case because nowadays home studies have 30

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 923
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 652 of 946 Page ID
                                   #:10392
                                         &RQILGHQWLDO


                                                                         Page 283
 1          Q.      And you also read a separate
 2    sentence here saying that the UAC case files
 3    containing the documents were missing the UAC
 4    signatures or the document was signed a month
 5    or more after the UAC placement to the program.
 6                  So you mentioned a bit ago that part
 7    of the problem was that the Notice of Placement
 8    was just not being uploaded?
 9          A.      Uploaded, yes.
10          Q.      But according to the monitoring,
11    visit case files were also missing signatures,
12    correct?
13          A.      Signatures, yes.
14          Q.      And in other cases, some of the
15    documents were signed, but they were signed
16    months -- a month or several months after the
17    child had been placed in the program, correct?
18                  MS. STEVENSON:               Objection.
19          Speculative.         Lack of personal knowledge.
20          A.      Yes.
21          Q.      So is it possible that children at
22    Selma Carson were unaware of why they were
23    placed there during this time frame?
24          A.      From what I'm reading, yes.
25          Q.      And is it possible that if they

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 924
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 653 of 946 Page ID
                                   #:10393
                                         &RQILGHQWLDO


                                                                         Page 284
 1    didn't receive the Notice of Placement or they
 2    received it later in their stay at the
 3    facility, that they weren't aware that they
 4    could challenge the placement?
 5          A.      I don't know.              Maybe.
 6          Q.      The notice of their right to
 7    challenge the placement is located on the
 8    Notice of Placement form, correct?
 9          A.      Yes.
10          Q.      So if they did not receive the form,
11    they would not have been aware of their right
12    to challenge the placement?
13                  MS. STEVENSON:               Objection.
14          Speculative.
15          A.      Yes.
16                  MS. FELT:          That's all I have for
17          now.    I'd like to reserve a few minutes in
18          case I want to follow-up after your
19          questioning.
20                  MS. STEVENSON:               You have lots of
21          time.
22                        CROSS-EXAMINATION
23    BY MS. STEVENSON:
24          Q.      Let's see.           I just wanted to go
25    through a couple of things that you testified

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                       Page 925
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 654 of 946 Page ID
                                   #:10394
                                         &RQILGHQWLDO


                                                                                Page 295
 1          A.      Yes.
 2          Q.      Can that be confusing when trying to
 3    make a decision?
 4          A.      Yes.
 5          Q.      Can it delay a decision because you
 6    have to wait to get clarification?
 7          A.      Sometimes.           Honestly, it's more
 8    about -- if I didn't get it because I was on
 9    leave or if the case coordinator didn't get it
10    because they were on leave, someone on the team
11    is like, "Hey, this is new."                      So all that is
12    required is a phone call to my supervisor and I
13    get clarification, and it moves along.                          It's
14    not a three-day delay or a one-day delay.                         It's
15    just, "Hey, we had this staffing with my case
16    manager, she's saying this is the policy."
17          Q.      You mentioned earlier that you have
18    had to ask questions of the Division of Policy
19    directly, correct?
20          A.      Yes.
21          Q.      How long does that take to get a
22    response?
23          A.      That was about a year and a half
24    ago, and I want to say it was fairly quick.
25    Like if I said the question on Monday, I think

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 24
                                                                              Page 926
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 655 of 946 Page ID
                                   #:10395
                                        &RQILGHQWLDO


                                                                        Page 297
 1

 2

 3

 4

                                ____________________________
 5                              YESENIA HEATH
 6    Subscribed and sworn to before me
 7    this__________ day of ___________ 2020.
 8

 9    ______________________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 24
                                                                      Page 927
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 656 of 946 Page ID
                                  #:10396




                               Exhibit 25
                                                                    Exhibit 25
                                                                     Page 928
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 657 of 946 Page ID
                                  #:10397


                                                                     Page 1

  1                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  2                             WESTERN DIVISION
  3
                         CASE NO. 2:18-CV-05741-DMG-PLA
  4
  5      LUCAS R., et al.,
  6                    Plaintiffs,
  7      vs.
  8      ALEX AZAR, Secretary of U.S.
         Department of Health and Human
  9      Services; et al.,
 10                    Defendants.
         _________________________________________
 11
 12
                                    DEPOSITION OF
 13
                                    KAREN HUSTED
 14
 15
 16                  DATE TAKEN:       Thursday, April 25, 2019
                     TIME:             9:34 a.m. - 3:25 p.m.
 17                  PLACE:            2 South Biscayne Boulevard
                                       Suite 3100
 18                                    Miami, Florida 33131
 19
 20
 21           Taken on behalf of the Plaintiffs before
 22      Fanny R. Kerbel, Shorthand Reporter and Notary Public in
 23      and for the State of Florida at Large, pursuant to
 24      Notice of Taking Deposition in the above cause.
 25

                                   9HULWH[W/HJDO6ROXWLRQV         Exhibit 25
                                                            
                                                                     Page 929
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 658 of 946 Page ID
                                  #:10398


                                                                        Page 43

  1      those written, if they are?
  2             A.   I believe they are in the policy and I do
  3      believe they are in the MAP.
  4             Q.   Other than the delivery of a family
  5      reunification application to the sponsor within
  6      24 hours, are you able to recall right now any other
  7      guidelines on timing?
  8             A.   No.   There are goals they want.              You know, we
  9      are looking to Category 1, 2, 3.              Obviously, there are
 10      different documents that are required the further away
 11      you go from the parent as a sponsor.                 So they are
 12      supposed to set up the fingerprints.                 I don't recall the
 13      time that they have to do that.             They are supposed to
 14      set up a CA/N check, if necessary.               They are supposed to
 15      set that up with the fingerprints so they go
 16      hand in hand.     But specific, no.           As I said, the goal is
 17      the safe timely release, but there are a lot of
 18      variables that come into play.
 19             Q.   During the course of your duties, in reviewing
 20      the information you received through the portal, have
 21      you had occasion to notice that certain case managers
 22      were not meeting the guidelines for prompt processing of
 23      the children's release?
 24                  MS. DAVILA:     Objection.         Vague.
 25      BY MR. HOLGUIN:

                                   9HULWH[W/HJDO6ROXWLRQV             Exhibit 25
                                                                
                                                                         Page 930
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 659 of 946 Page ID
                                  #:10399


                                                                     Page 44

  1             Q.   For example, if they took longer than 24 hours
  2      to get the family reunification application to the
  3      proposed sponsor.
  4             A.   Yes.
  5             Q.   And what is your process when you notice that?
  6             A.   Well, bear in mind that when I notice it, it's
  7      at the back end of the case because I do releases.                So I
  8      am not looking at the cases prior to the submission.
  9      Once they are submitted and I look at the case, I send
 10      them an e-mail that says, "What was the delay?              Why was
 11      there a delay in this case?"           I have had occasion to ask
 12      them those questions.
 13             Q.   At Homestead, approximately what percentage of
 14      cases do you find that the case managers or the other
 15      personnel at Homestead have failed to meet the
 16      guidelines, in your judgment, for prompt processing?
 17                  MS. DAVILA:     Objection.         Mischaracterizes
 18             prior testimony.
 19                  THE WITNESS:      I don't know if I would term
 20             fail to follow the timelines in some of the cases
 21             because of the fact that, as I said, a lot of the
 22             processing of the cases does depend on how good
 23             your sponsor is and how diligent the sponsor is in
 24             returning the paperwork and following up with the
 25             fingerprints, if they are required.

                                   9HULWH[W/HJDO6ROXWLRQV          Exhibit 25
                                                             
                                                                      Page 931
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 660 of 946 Page ID
                                  #:10400


                                                                           Page 45

  1                  So there are issues where I may send an e-mail
  2             asking about the length of stay, per se, and I will
  3             get back an answer from them and a timeline from
  4             them of why.    Not every case is the fault of the
  5             case manager.    Are there some?             Absolutely.
  6      BY MR. HOLGUIN:
  7             Q.   Sitting here today, can you recall any
  8      particular cases where the case managers were dilatory,
  9      in your judgment?
 10             A.   If you are speaking about a specific case, I
 11      don't know a specific case.          Again, the volume I deal
 12      with is rather high.      Have I seen cases recently that I
 13      thought were delayed?       Yes.
 14             Q.   But you cannot recall the name of any
 15      particular case?
 16             A.   No, no.
 17             Q.   Do you recall the last time you saw one?
 18             A.   I probably saw some yesterday.               I probably saw
 19      one the day before.      I can't recall specifics, again.
 20             Q.   You tend to see them with some frequency; is
 21      that correct?
 22             A.   There is frequency.         But again, some of the
 23      issues have been mitigated due to issues beyond the
 24      control of the case manager.
 25             Q.   I am only referring to those that, in your

                                  9HULWH[W/HJDO6ROXWLRQV                 Exhibit 25
                                                                   
                                                                            Page 932
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 661 of 946 Page ID
                                  #:10401


                                                                    Page 46

  1      judgment, are within the control of the case manager.
  2             A.   I have seen some.
  3             Q.   All right.    How many detained children does
  4      each case manager at Homestead assist?
  5             A.   The ratio at Homestead, I am not sure what
  6      they follow.
  7             Q.   To your knowledge, does ORR require any
  8      minimum or maximum ratio of case worker to children at
  9      Homestead?
 10             A.   In the shelters, I can speak of ratio, having
 11      run one for eight years.        But Homestead is a different
 12      contract, and I am not privy to the contract so I can't
 13      answer that.
 14             Q.   In the shelters that you are familiar with,
 15      other than Homestead, what was the ratio, typical ratio,
 16      of those places?
 17             A.   Are you speaking about case manager ratio in
 18      particular?
 19             Q.   Yes.
 20             A.   One to eight.
 21             Q.   Had you ever been advised by caseworkers at
 22      Homestead that they simply have too many children to
 23      process or manage?
 24             A.   Yes.
 25             Q.   How often have you heard that?

                                  9HULWH[W/HJDO6ROXWLRQV          Exhibit 25
                                                            
                                                                     Page 933
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 662 of 946 Page ID
                                  #:10402


                                                                   Page 172

  1      married.
  2             A.   No.
  3             Q.   But you are involved in the decision to step
  4      up the child to a staff secure facility?
  5             A.   It's myself or whatever FFS is covering, so
  6      yes.    But all of them, no.       Probably not.    But yes.
  7             Q.   Are there written criteria for who is stepped
  8      up to a staff secure facility that ORR has?
  9             A.   There is criteria for a step-up, yes, in
 10      policy.
 11             Q.   In terms of process, where does the initial
 12      recommendation for step-up originate?
 13             A.   Typically, it originates with the
 14      administrators of the program.           CHSI will say -- they
 15      will typically send an e-mail to ask us if we could
 16      consider a child for step-up.
 17             Q.   So then what is your procedure when you
 18      receive that kind of an e-mail?
 19             A.   I typically read the file, and particularly
 20      the SIRs, to see what behaviors they are reporting.
 21      Then I will staff what I receive from them as well as
 22      the SIR and any other information in the file with my
 23      supervisor.
 24             Q.   When you say "staff," do you mean you provide
 25      that information to the supervisor?

                                  Veritext Legal Solutions          Exhibit 25
      800-726-7007                                                      305-376-8800
                                                                     Page 934
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 663 of 946 Page ID
                                  #:10403


                                                                         Page 173

  1             A.      Yes.   I discuss that information with the
  2      supervisor.
  3             Q.      Is it your practice to meet with the child
  4      during that process of deciding whether to step up?
  5             A.      I don't meet with the child, typically.
  6             Q.      Is the child told the reasons for the step-up?
  7             A.      I can attest that the program is supposed to
  8      tell the child the reasons for the step-up.                   I am not
  9      there physically.       I can't tell you with certainty, but
 10      they are supposed to be doing that, yes.
 11             Q.      But you don't know for a fact whether they do
 12      it or not.
 13             A.      They usually notate that they do, so I can say
 14      that.       You should ask a CHSI employee more than me about
 15      that.
 16             Q.      Is the child provided with evidence of the
 17      infractions that are being used to justify the step-up?
 18                     MS. DAVILA:     Objection.         Calls for
 19             speculation.
 20                     THE WITNESS:      I don't know if they physically
 21             hand the child something.             I don't know how they
 22             process that, to be honest with you.
 23      BY MR. HOLGUIN:
 24             Q.      Are the facilities required to have an
 25      interview with the child to allow the child to explain

                                      Veritext Legal Solutions            Exhibit 25
      800-726-7007                                                            305-376-8800
                                                                           Page 935
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 664 of 946 Page ID
                                  #:10404


                                                                     Page 176

  1             A.   One.    That is why it's easy, plus the case is
  2      much more serious, too, in terms of placement.               So yes,
  3      one to secure.
  4             Q.   Do you know whether any of the children that
  5      you can recall being transferred to staff secure or
  6      secure were represented by counsel?
  7                  MS. DAVILA:     Objection.         Vague.   Objection.
  8             Compound.
  9                  THE WITNESS:      I don't know if there were G-28s
 10             there in place.     I honestly don't know.
 11      BY MR. HOLGUIN:
 12             Q.   So you don't recall seeing any child with a
 13      G-28 who was then sent to staff secure?
 14             A.   I didn't necessarily look for it either, so I
 15      don't know.    To my knowledge, I don't know.
 16             Q.   Okay.    Why wouldn't you look for it?
 17             A.   Why?    Because it wouldn't be anything that I
 18      would look at, normally.         If they had it -- if the child
 19      needs to be stepped up, the program is the one that
 20      provides the notice if there is a G-28 that the child is
 21      being moved.
 22             Q.   In the cases you handled of transfers to staff
 23      secure, have you ever had to deal with a child's lawyer?
 24             A.   I have not personally dealt with the attorney,
 25      no.

                                   9HULWH[W/HJDO6ROXWLRQV           Exhibit 25
                                                              
                                                                       Page 936
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 665 of 946 Page ID
                                  #:10405


                                                                   Page 187

  1      RE:          LUCAS R., et al. vs. ALEX AZAR, et al.
         DEPO OF:     KAREN HUSTED
  2      TAKEN:       THURSDAY, APRIL 25, 2019
  3
                                     EXCEPT FOR ANY CORRECTIONS
  4                                  MADE ON THE ERRATA SHEET BY
                                     ME, I CERTIFY THIS IS A TRUE
  5                                  AND ACCURATE TRANSCRIPT.
                                     FURTHER DEPONENT SAYETH NOT.
  6
  7                                  _______________________,
                                     KAREN HUSTED
  8
  9      STATE OF FLORIDA            )
                                     )   SS:
 10      COUNTY OF _________         )
 11
                  Sworn and subscribed to before me this ________
 12      day of ________________, 20___.
         PERSONALLY KNOWN____________OR ID.____________
 13
 14
                                           ________________________
 15                                        Notary Public in and for
                                           the State of Florida at
 16                                        Large.
 17      My commission expires:
 18
 19
 20
 21
 22
 23
 24
 25

                                  9HULWH[W/HJDO6ROXWLRQV          Exhibit 25
                                                            
                                                                     Page 937
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 666 of 946 Page ID
                                  #:10406


                                                                   Page 189

  1                         CERTIFICATE OF OATH OF WITNESS
  2      STATE       OF   FLORIDA   )
         COUNTY OF MIAMI-DADE )
  3
  4
  5                    I, Fanny R. Kerbel, Court Reporter and Notary
  6      Public in and for the State of Florida at Large, certify
  7      that the witness, Karen Husted, personally appeared
  8      before me on April 25, 2019 and was duly sworn by me.
  9
 10      Signed this 1st day of May, 2019.
 11
 12
 13
 14
 15                              <%12680,Signature%>
                             ________________________________
 16                          FANNY R. KERBEL, Court Reporter
 17                          Notary Public - State of Florida
 18                          Commission No. FF 977791
 19                          Expires May 16, 2020.
 20
 21
 22
 23
 24
 25

                                    9HULWH[W/HJDO6ROXWLRQV        Exhibit 25
                                                            
                                                                     Page 938
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 667 of 946 Page ID
                                  #:10407


                                                                   Page 190

  1                             CERTIFICATE OF REPORTER
  2
  3      STATE       OF   FLORIDA    )
         COUNTY OF MIAMI-DADE )
  4
  5                    I, FANNY R. KERBEL, Court Reporter, do hereby
  6      certify that I was authorized to and did
  7      stenographically report the deposition of Karen Husted;
  8      that a review of the transcript was not waived; and that
  9      the foregoing transcript, pages 1 through 186, is a true
 10      and complete record of my stenographic notes.
 11                    I FURTHER CERTIFY that I am not a relative,
 12      employee, attorney or counsel of any of the parties, nor
 13      am I a relative or employee of any of the parties'
 14      attorney or counsel connected with the action, nor am I
 15      financially interested in the action.
 16                    Dated this 1st day of May, 2019.
 17
 18
 19
 20                                 <%12680,Signature%>
                             ________________________________
 21                          FANNY R. KERBEL, Court Reporter
 22
 23
 24
 25

                                     9HULWH[W/HJDO6ROXWLRQV       Exhibit 25
                                                            
                                                                     Page 939
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 668 of 946 Page ID
                                  #:10408




                               Exhibit 26
                                                                    Exhibit 26
                                                                     Page 940
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 669 of 946 Page ID
                                 Confidential
                                   #:10409
                                                                             Page 1
·1· · · · ·IN THE UNITED STATES DISTRICT COURT
·2· · · · FOR THE CENTRAL DISTRICT OF CALIFORNIA
·3· · · · · · · · · ·WESTERN DIVISION
·4
·5· LUCAS R., et al.,
·6· · · · · · Plaintiffs,
·7· vs.· · · · · · · · · · · · · ·CASE NO. 2:18-CV-05741
·8· ALEX AZAR, et al.,· · · · · · · · · · ·DMG PLA
·9· · · · · · Defendants.
10
11
12· · · · · · · · REMOTE DEPOSITION OF
13· · · · · · · · · DONNA LYNN LONDINO
14· · · · · · · · Monday, August 3, 2020
15· · · · · · · · · · 9:28 a.m. EDT
16
17· · · · · · · · ·*** CONFIDENTIAL ***
18
19
20
21
22· Reported by:
23· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S
24· JOB NO.: 181949
25

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 941
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 670 of 946 Page ID
                                 Confidential
                                   #:10410
                                                                           Page 152
·1· informed consent?
·2· · · · · · · · · ·MR. MOSS:· Objection.
·3· · · · · · ·Mischaracterizes.
·4· · · ·A.· · ·That is the gist.
·5· · · ·Q.· · ·Okay.· That is the -- can you repeat
·6· your answer?· I'm sorry.
·7· · · ·A.· · ·I would agree that the general gist of
·8· that agreement is that appropriate consent should
·9· be given for treatment, and that would include
10· psychotropic treatment.
11· · · ·Q.· · ·Do you know in specific what the Flores
12· Settlement Agreement provides with respect to that
13· consent in --
14· · · · · · · · · ·MR. MOSS:· Objection.· Asked and
15· · · · · · ·answered.
16· · · ·A.· · ·I could not, without review.· I would
17· need to bring it up for my review.
18· · · ·Q.· · ·Did you tour any of ORR's
19· out-of-network facilities?
20· · · ·A.· · ·I did not.
21· · · ·Q.· · ·Why not?
22· · · ·A.· · ·I wasn't asked to.
23· · · ·Q.· · ·Do you know if ORR places children with
24· mental health needs in out-of-network facilities?
25· · · ·A.· · ·I have been informed that that could

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 942
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 671 of 946 Page ID
                                 Confidential
                                   #:10411
                                                                           Page 153
·1· happen.
·2· · · ·Q.· · ·Do you know if ORR places children with
·3· disabilities in out-of-network facilities?
·4· · · ·A.· · ·I do not know the answer to that
·5· question.
·6· · · ·Q.· · ·Would it be helpful to have known
·7· information about ORR's placement of children in
·8· out-of-network detention centers for your report?
·9· · · ·A.· · ·I don't believe that that would have
10· changed my opinion unless a visit to that site
11· demonstrated concerns about the care or if
12· interview with the staff working at a facility out
13· of network, again, would suggest that the right
14· thing wasn't being done for children.
15· · · ·Q.· · ·So because you didn't visit them, would
16· you know whether or not they were in compliance?
17· · · ·A.· · ·I would not.
18· · · ·Q.· · ·Okay.· Is your report limited to the
19· two residential facilities that you did visit?
20· · · ·A.· · ·It is.
21· · · ·Q.· · ·Great.· Did you tour any of ORR's
22· therapeutic staff facilities?
23· · · ·A.· · ·I did not.
24· · · ·Q.· · ·Would it have been helpful to visit any
25· of ORR's therapeutic staff-secure facilities when

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 943
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 672 of 946 Page ID
                                 Confidential
                                   #:10412
                                                                           Page 237
·1· you know, perhaps cursing at a staff member.· Those
·2· would be specific behaviors of trying to harm
·3· oneself, trying to harm others through aggression,
·4· use of weapons that were available, albeit, if that
·5· was something that was in the shelter, to hit
·6· someone with, trying to coerce someone into a
·7· sexual type of engagement.
·8· · · · So those would be significant incident
·9· reports that then would be used to determine
10· whether a change in placement was indicated or
11· additional observation.
12· · · ·Q.· · ·What type of actions would you consider
13· to be disciplinary in nature?
14· · · ·A.· · ·I consider disciplinary in nature is
15· seclusions.· Those have been utilized in some
16· facilities.· Neither of those residential
17· facilities use that as far as locking up a child
18· against their -- they're allowed to give their own
19· permission, do you think it would be helpful to go
20· into what they oftentimes call a sensory room to
21· calm down and to collect yourself before you enter
22· the milieu again.· Maybe someone would consider
23· that punishment because you get removed from an
24· milieu, but it really is intended to help the
25· individual calm down so that they can re-enter in

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 944
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 673 of 946 Page ID
                                 Confidential
                                   #:10413
                                                                           Page 238
·1· an adaptive fashion.· If the child wasn't bad or,
·2· you know, again, I guess they could be struck, but
·3· that would be illegal.
·4· · · · So those are the biggies that I
·5· consider disciplinary or threats.· So threats of
·6· malicious intent by staff if a child didn't behave.
·7· · · ·Q.· · ·If a child is being considered for a
·8· step-up to a more restrictive level of placement,
·9· do you believe that decision makers should consider
10· the causes of their behavior?
11· · · ·A.· · ·It depends on the behavior.· Again, if
12· it warranted what they call the significant
13· incident report, those would be behaviors that
14· should be acted on immediately, because they pose
15· an imminent risk.· That means if something is not
16· done that there could be harm to the UAC or others.
17· So -- but in other behavior, yes, those should be
18· reported to the therapist and in my review of the
19· chart files, were generally addressed in that
20· manner.
21· · · · · · · · · ·MS. COOPER:· Okay.· Do you want
22· · · · · · ·to take the last break now or do you
23· · · · · · ·want to keep going?
24· · · · · · · · · ·MR. MOSS:· We're happy to take a
25· · · · · · ·short break now if now is a convenient

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 945
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 674 of 946 Page ID
                                 Confidential
                                   #:10414
                                                                           Page 246
·1· · · ·Q.· · ·Sure.· So the question is whether the
·2· 1 percent that was told to you at the ORR
·3· headquarters for this statistic includes children
·4· who were initially placed in RTCs or whether it
·5· just includes children who were stepped up from
·6· shelters?
·7· · · ·A.· · ·My testimony would be that my
·8· understanding of that number was just 1 percent
·9· that referred.· I don't know.· I mean, so I -- I
10· would be remiss to answer that without accurate
11· recollection.
12· · · ·Q.· · ·Does this statistic include children
13· who were arrested in the community by Immigration
14· and Customs Enforcement and then placed in an RTC?
15· · · ·A.· · ·From my understanding of that statistic
16· is simply as it's stated, that 1 percent of UAC
17· were referred for residential treatment.
18· · · ·Q.· · ·And how do you --
19· · · · · · · · · ·(Simultaneous speakers.)
20· BY MS. COOPER:
21· · · ·Q.· · ·Sorry.· Go ahead.
22· · · ·A.· · ·Whether this is relevant to your last
23· question, there were incidences of UAC who were
24· picked up and detained at the border who might go
25· directly into staff-secure and secure.

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 946
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 675 of 946 Page ID
                                 Confidential
                                   #:10415
                                                                           Page 269
·1· · · ·A.· · ·Safe behavior implies that for an
·2· amount of time -- which that's not -- that has to
·3· be determined by the clinician -- that a child has
·4· been free or a youth has been free of ideations of
·5· self-harm and even if those are present, that they
·6· have not acted upon that, they have not acted in
·7· any aggressive fashion.· So, again, people can have
·8· thoughts.· So a UAC may say, every time I think of
·9· my family, I just wonder if it would be better if I
10· killed myself.· But I would never act on that.
11· · · · So that would be considered safe and
12· that they're able to contract within a reasonable
13· frame of mind, with an established provider who
14· feels that they can attest that that is, you know,
15· a statement that they can believe.· And then make
16· the referral for a step-down.
17· · · ·Q.· · ·Thank you.· In paragraph 27 of your
18· initial report on page 12, you note that
19· historically, the average length of stay has been
20· three to six months for domestic residential
21· treatment centers.
22· · · · What is your source for this assertion?
23· · · ·A.· · ·I believe my sources were there if they
24· could pull up the page.· So that, again, is based
25· on some data that I pulled up from the foster care

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 947
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 676 of 946 Page ID
                                 Confidential
                                   #:10416
                                                                           Page 272
·1· · · ·A.· · ·That was reported to me by the facility
·2· staff.
·3· · · ·Q.· · ·The facilities at MercyFirst and
·4· Shiloh?
·5· · · ·A.· · ·Specifically at Shiloh, I believe, is
·6· where I documented that information.
·7· · · ·Q.· · ·Were you able to verify these facts?
·8· · · ·A.· · ·I could find no manner in which to
·9· verify that.
10· · · · · · · · · ·MR. MOSS:· If I could just step
11· · · · · · ·in really quick.· I'm sorry to
12· · · · · · ·interrupt.· I was just hoping to do a
13· · · · · · ·time check.
14· · · · · · · · · ·MS. COOPER:· A few more questions
15· · · · · · ·or do you want me to just -- our
16· · · · · · ·timekeeper just left the room, so I
17· · · · · · ·don't know.
18· · · · · · · · · ·(Off-the-record discussion.
19· BY MS. COOPER:
20· · · ·Q.· · ·Do you know whether placement in a
21· residential treatment center contributes to a
22· child's length of stay in ORR custody?
23· · · ·A.· · ·It can.
24· · · · · · · · · ·MR. MOSS:· Objection to scope.
25· · · · · · · · · ·MS. COOPER:· I think that's all

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 948
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 677 of 946 Page ID
                                 Confidential
                                   #:10417
                                                                           Page 309
·1· · · · · · · ·REPORTER'S CERTIFICATE

·2· · · · · · I, Greta H. Duckett, Certified Court

·3· Reporter, Registered Professional Reporter, and

·4· Certified Realtime Reporter, hereby certify that on

·5· Monday, August 3, 2020, I reported the deposition

·6· of DONNA LYNN LONDINO, who was first duly sworn or

·7· affirmed to speak the truth in the matter of the

·8· foregoing cause, and that the pages herein contain

·9· a true and accurate transcription of the

10· examination of said witness by counsel for the

11· parties set out herein.

12· · · · · · I further certify that I am neither of kin

13· nor of counsel to any of the parties to said cause,

14· nor in any manner interested in the results

15· thereof.

16· · · · · · This 13th day of August, 2020.

17

18

19· __________________________________________
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S
20· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671

21

22

23

24

25

                                                                     Exhibit 26
                     TSG Reporting - Worldwide· · 877-702-9580        Page 949
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 678 of 946 Page ID
                                  #:10418




                               Exhibit 27
                                                                    Exhibit 27
                                                                     Page 950
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 679 of 946 Page ID
                                 Confidential
                                   #:10419
                                                                             Page 1
·1· · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · CENTRAL DISTRICT OF CALIFORNIA

·3· · · · · · · · · ·WESTERN DIVISION

·4

·5·   ·_____________________________
· ·   · · · · · · · · · · · · · · · )
·6·   ·LUCAS R., et al.,· · · · · · )
· ·   · · · · · · · · · · · · · · · )
·7·   · · · · Plaintiffs,· · · · · ·)
· ·   · · · · · · · · · · · · · · · )· Case No.
·8·   ·vs.· · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · )· 2:18-cv-05741
·9·   ·ALEX AZAR, Secretary of U.S. )· DMG-PLA
· ·   ·Department of Health and· · ·)
10·   ·Human Services, et al.,· · · )
· ·   · · · · · · · · · · · · · · · )
11·   · · · · Defendants.· · · · · ·)
· ·   ·_____________________________)
12

13

14· · · · · · · · · · ·CONFIDENTIAL

15

16· · · · DEPOSITION OF SHAANAN MEYERSTEIN, M.D.

17· · · · · · · · · ·Washington, D.C.

18· · · · · · · · · ·February 11, 2020

19

20

21

22

23

24· ·Reported by:· John L. Harmonson, RPR

25· ·Job No. 176784

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 951
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 680 of 946 Page ID
                                 Confidential
                                   #:10420
                                                                           Page 225
·1· ·getting their issues addressed.
·2· · · · Q.· · And we were talking before about RTCs'
·3· ·reluctance to care for children you were calling
·4· ·dual diagnosis youth, so kids with both mental
·5· ·health and behavioral health needs.· Do you know
·6· ·whether that's still true, whether they still
·7· ·don't want to house dual diagnoses?
·8· · · · A.· · I can't speak to it.· I haven't been
·9· ·involved in that kind of analyzing process.
10· · · · Q.· · In your opinion, if you have an
11· ·opinion, is an RTC the correct placement for a
12· ·dual diagnosis youth?
13· · · · A.· · To be honest, I don't think I have an
14· ·opinion because I don't have enough training or
15· ·experience in behavioral and mental health issues
16· ·to know what is and what is not expected of a
17· ·residential treatment center.· So I would rather
18· ·defer my opinion.
19· · · · Q.· · Do you know or do you remember from
20· ·some of those cases that came across your desk
21· ·before if an RTC won't house a dual diagnosis
22· ·youth, what type of placement those children go
23· ·to?
24· · · · A.· · So if an RTC won't place a child with
25· ·mental and behavioral health problems, where do

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 952
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 681 of 946 Page ID
                                 Confidential
                                   #:10421
                                                                           Page 226
·1· ·they end up going?
·2· · · · Q.· · Yes.
·3· · · · A.· · My assumption is because they have a
·4· ·behavioral problem, they would be transferred to
·5· ·one of the secure or staff secure sites.· That's
·6· ·my working assumption.
·7· · · · Q.· · Have you ever encountered a situation
·8· ·where there was a child in a secure setting who
·9· ·was eligible for step-down but there was no
10· ·placement willing to take them because they had
11· ·behavioral and mental health needs?
12· · · · A.· · To like a regular shelter?
13· · · · Q.· · To RTC, a shelter or --
14· · · · A.· · I can't think of any specific cases.
15· · · · Q.· · You were talking about a point in time
16· ·when you were working on identifying additional
17· ·residential treatment centers in addition to the
18· ·two that already exist within the network.· Was
19· ·that a project based on something you observed or
20· ·was that -- did someone else raise that issue to
21· ·your attention?· Do you remember?
22· · · · A.· · Well, it was part of my, you know,
23· ·kind of like what I do now.· It's building
24· ·capacity.· It's thinking ahead.· You know, you
25· ·never know the size that the program can grow to.

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 953
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 682 of 946 Page ID
                                 Confidential
                                   #:10422
                                                                           Page 302
·1· ·or things that we can't see, actual physiologic
·2· ·changes that occur due to stress.
·3· · · · · · · So every child, including my own, is
·4· ·subjected to stress, be it going to the doctor
·5· ·and getting a vaccine.· But the key is if you're
·6· ·repeatedly exposed to a stress and you don't have
·7· ·a remediating protective figure to be a source of
·8· ·support and strength, and that stress is
·9· ·recurrent and happening in extreme forms, like if
10· ·you live in a neighborhood where there's a lot of
11· ·gang violence and you don't have a parent, then
12· ·that's where it crosses the line.
13· · · · · · · Actually, exposure to stress is good.
14· ·It's important.· It's necessary.· We all do.· It
15· ·builds reliance -- not reliance.· What's the word
16· ·I'm thinking of?· Resilience, excuse me.· It's
17· ·6:00 o'clock.· So it builds resilience.· And
18· ·without exposure to stress, a child will not
19· ·learn to navigate the world independently and
20· ·successfully.
21· · · · · · · Where it becomes toxic is when those
22· ·external stresses are persistent and unchecked
23· ·and extreme.· So a child who witnesses the murder
24· ·of their parent, that is not normal stress that
25· ·every child should be exposed to.· And if that

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 954
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 683 of 946 Page ID
                                 Confidential
                                   #:10423
                                                                           Page 303
·1· ·child is not with their family, then that stress
·2· ·can present itself as becoming toxic.
·3· · · · · · · And we know that physiologically it
·4· ·affects the body's responses.· It causes
·5· ·hypertension, release of cortisol.· It can cause
·6· ·chronic medical conditions, hypertension,
·7· ·et cetera.· So we know it happens on the
·8· ·micro level and on the more overt level.
·9· · · · · · · Depending on the age of the child,
10· ·toxic stress can manifest itself in developmental
11· ·regression.· So a young child who may have been
12· ·potty trained might now start soiling their
13· ·pants.· It can result in acting out excessively
14· ·beyond what is normal.· It can result in
15· ·aggressive behavior.
16· · · · · · · So when I think of toxic stress, I
17· ·think of it on the macro level, the micro level
18· ·that we won't necessarily see now but might have
19· ·long-term chronic effects.· Remember, kids' brain
20· ·plasticity, their brains are at their greatest
21· ·molding at a young age.· And when those events
22· ·are happening in childhood and adolescence, those
23· ·have the greatest ability to mold the brain
24· ·architecture and affect the neurons and
25· ·development in the long term.· So we are not

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 955
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 684 of 946 Page ID
                                 Confidential
                                   #:10424
                                                                           Page 307
·1· · · · · · · ACKNOWLEDGMENT OF DEPONENT
·2
·3· · · · I, SHAANAN MEYERSTEIN, M.D., have read or
·4· ·have had the foregoing testimony read to me and
·5· ·hereby certify that it is a true and correct
·6· ·transcription of my testimony with the exception
·7· ·of any attached corrections or changes.
·8
·9
10· ·______________________________
11· ·SHAANAN MEYERSTEIN, M.D.
12· ·[ ] No corrections
13· ·[ ] Correction sheet(s) enclosed
14
15· · · · SUBSCRIBED AND SWORN TO BEFORE ME, the
16· ·undersigned authority, by the witness, SHAANAN
17· ·MEYERSTEIN, M.D., on this the _____ day of
18· ·___________________, _______.
19
20
21
22
23
24
25

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 956
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 685 of 946 Page ID
                                 Confidential
                                   #:10425
                                                                           Page 308
·1· · · · · · · · ·C E R T I F I C A T E

·2

·3· ·DISTRICT OF COLUMBIA

·4· · · · · · ·I, JOHN L. HARMONSON, a Notary Public

·5· ·within and for the District of Columbia, do

·6· ·hereby certify:

·7· · · · · · ·That SHAANAN MEYERSTEIN, M.D., the

·8· ·witness whose deposition is hereinbefore set

·9· ·forth, was duly sworn or affirmed by me and that

10· ·such deposition is a true record of the testimony

11· ·given by such witness.

12· · · · · · ·That if the foregoing pertains to a

13· ·federal case, before completion of the

14· ·proceedings, review and signature of the

15· ·transcript [X] was [ ] was not requested.

16· · · · · · ·I further certify that I am not related

17· ·to any of the parties to this action by blood or

18· ·marriage; and that I am in no way interested in

19· ·the outcome of this matter.

20· · · · · · ·IN WITNESS WHEREOF, I have hereunto set

21· ·my hand this 24th day of February, 2020.

22

23· · · · · · · · · · ·______________________________

24· · · · · · · · · · ·JOHN L. HARMONSON, RPR
· · · · · · · · · · · ·My commission expires: 11/14/20
25

                                                                     Exhibit 27
                     TSG Reporting - Worldwide (877) 702-9580         Page 957
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 686 of 946 Page ID
                                  #:10426




                               Exhibit 28
     REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                   FILED UNDER SEAL
                                                                    Exhibit 28
                                                                     Page 958
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 687 of 946 Page ID
                                   #:10427
                                       &21),'(17,$/


                                                                                      Page 1
 1                   UNITED STATES DISTRICT COURT
 2            IN THE CENTRAL DISTRICT OF CALIFORNIA
 3

 4    ------------------------------x
 5    LUCAS R., et al
 6                         Plaintiffs,                               CASE NO:
 7                   v.                                              2:18-CV-05741-
 8    ALEX AZAR, SECRETARY OF U.S.                                   DMGPLA
 9    DEPARTMENT OF HEALTH AND HUMAN
10    SERVICES, INC.
11                         Defendants.
12    ------------------------------x
13

14                             CONFIDENTIAL
15            TELEPHONIC DEPOSITION OF NIDIA MURRAY
16                               Houston, Texas
17                                    9:14 a.m.
18

19

20

21

22

23    Reported by:
24    Paula J. Eliopoulos
25    JOB NO. 170999

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                 Page 959
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 688 of 946 Page ID
                                   #:10428
                                       &21),'(17,$/


                                                                             Page 46
 1    perhaps something should happen.
 2           Q.       Do you ever recommend what conclusion
 3    or what recommendation the case coordinator should
 4    come to?
 5           A.       No.
 6           Q.       Do you ever actually review the
 7    information and the documents that the case
 8    coordinator is reviewing in coming to their
 9    recommendation?
10           A.       Yes.
11           Q.       What documents are those?
12           A.       First from the child, the UAC portal
13    is where we would find many of our documents.
14    That could be all of the documents in the UAC
15    portal, case reviews, significant incident reports
16    and maybe even home studies.                        But it really does
17    differ from child to child.
18           Q.       Are there any documents outside of
19    what's in the ORR portal that you review or that
20    your case coordinators review?
21           A.       There were times when case managers
22    don't load everything into the portal that they
23    should be so there may be -- maybe a safety plan
24    that's attached to an e-mail, you know, where they
25    let us know this case is ready for review in the

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 960
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 689 of 946 Page ID
                                   #:10429
                                       &21),'(17,$/


                                                                                   Page 47
 1    UAC portal.       He's the safety plan.
 2                    So that may be an example of a time
 3    where we're reviewing something outside.
 4           Q.       Does GDIT have their own portal or
 5    document, I guess, server that they store their
 6    own information and documents on related to
 7    unaccompanied children?
 8           A.       Not documents, no.
 9                    The only -- that I'm aware of, the
10    only database is Share Point and it's really just
11    to keep track, maybe add an administrative note,
12    but to keep track of when the cases are assigned
13    and when recommendations are provided.
14                    I know that data is provided to ORR
15    from that, numbers.
16           Q.       Are there any details about the
17    specific children themselves in Share Point?
18           A.       That really is up to the case
19    coordinator if they add an administrative note or
20    maybe somebody goes on an interview.                               That's about
21    it.
22           Q.       So there could be some information?
23           A.       There may be.
24           Q.       You mentioned that you assign specific
25    cases to your different case coordinators?

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 961
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 690 of 946 Page ID
                                   #:10430
                                       &21),'(17,$/


                                                                                Page 59
 1    coordinators, what training do they receive as the
 2    initial training regarding ORR policy?
 3           A.       We may go over some of the main
 4    points, but what I encourage is read it.                           It's
 5    extremely important to actually review and read
 6    and study it.
 7                    And so I realize that policy changes
 8    quite often but initially the guidance given is to
 9    go ahead and take specific sections of that policy
10    and read them very carefully.
11           Q.       Is it required that they read it, the
12    policy guide?
13           A.       I don't know that it's -- I don't know
14    that there's a written requirement anywhere but I
15    know that as a DOC, yes, I ask them to read it and
16    review it.
17           Q.       Do you followup with them to ask if
18    they do read it?
19           A.       Yes.
20           Q.       Do you know if other DOC supervisors
21    verify that the people they supervise read the
22    policies?
23           A.       I don't know that.
24           Q.       When is the last time that you read
25    the ORR policies?

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 28
                                                                            Page 962
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 691 of 946 Page ID
                                   #:10431
                                       &21),'(17,$/


                                                                             Page 67
 1    case came in after 5:00 and it was noted
 2    incorrectly in Share Point so they may have fixed
 3    something or edited dates and said oh, this was --
 4    the e-mail shows that it was after 5:00 central
 5    time so it should have had a different received
 6    date.        Administrative things.
 7            Q.        Is it anything besides administrative
 8    or logistical details that could be included in
 9    Share Point?
10            A.        There may be interviews that happened
11    with children.          If a case coordinator interviewed
12    a child they may add notes in there, other
13    entries.
14            Q.        Are those notes in the ORR portal as
15    well?
16            A.        No.     They're in Share Point.
17            Q.        Okay.      So what would those notes --
18    what are some examples of what notes regarding
19    interviews look like or detail?
20            A.        They are different from case
21    coordinator to case coordinator but it may just be
22    as simple as, you know, interviewed such and such
23    minor on this date.               No concerns were noted.           And
24    that's it.
25                      Or it could have more details, the

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 963
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 692 of 946 Page ID
                                   #:10432
                                       &21),'(17,$/


                                                                             Page 68
 1    minor said X,Y,Z in the actual note somebody put
 2    in.
 3           Q.       So it could cover things that the
 4    minor said?
 5           A.       Yes, to the case coordinator.
 6           Q.       Could it cover the case coordinator's
 7    impressions of the child?
 8           A.       Yes.
 9           Q.       Could it cover whether the case
10    coordinator thought the child may have a
11    disability?
12           A.       The case coordinator does not
13    determine if the child has a disability.
14           Q.       Right.          But could the case coordinator
15    make a note whether they think there was a
16    disability?
17           A.       They may make a note that the child
18    needs to be either seen by a doctor or gather more
19    information to determine whether the child has a
20    disability.
21           Q.       Does it make note that the child
22    appears like they have full mental capacity or
23    not -- did not have any disabilities?
24           A.       Again it's from case coordinator to
25    case coordinator.            I suppose someone could write

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 964
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 693 of 946 Page ID
                                   #:10433
                                       &21),'(17,$/


                                                                             Page 69
 1    something like that down.
 2                    But most of the interviews are to
 3    determine whether the minor wants to go to the
 4    sponsor.      If the minor makes -- has any concerns
 5    with the sponsor or what their life was like in
 6    their home country, we actually have an interview
 7    template that we use just as a starting point, but
 8    it's not something that we have to use.
 9                    If there is a concern with a
10    disability, I suppose someone could write it in
11    there, but it's again --
12           Q.       Could the notes cover the case
13    coordinator's thoughts on the potential sponsor?
14           A.       If the case coordinator chose to put
15    it in there, perhaps.
16                    But, again, it's sort of a blank space
17    and a case coordinator will choose what they put
18    in there.
19           Q.       Have you ever seen the administrative
20    notes that case coordinators have put in Share
21    Point?
22           A.       Yes.
23           Q.       And anything else besides what you
24    said, have you seen any specific examples related
25    to disabilities or sponsors?

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 965
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 694 of 946 Page ID
                                   #:10434
                                       &21),'(17,$/


                                                                             Page 70
 1                    MS. CHAPUIS:                Objection to form.
 2           A.       Have I seen anything in our Share
 3    Point note?
 4           Q.       Yes.
 5           A.       On disabilities?
 6                    Yes.       If a case coordinator has
 7    received information from a doctor that the minor
 8    meets criteria or has a disability then they may
 9    add the information stating that maybe the case
10    meets the DPI criteria due to that disability.
11           Q.       And we'll talk a little bit more about
12    that in a little bit.
13           A.       Okay.
14           Q.       You mentioned that there's a kind of
15    standard template that can be used for the, I
16    guess the case coordinator's initial assessment?
17           A.       No.
18           Q.       Well, you just mentioned an initial
19    template.      Can you describe what that was?
20           A.       Yes.       For interviews with minors.                If
21    a case coordinator is going to interview a minor
22    then they may be able to use that template.
23                    So I know for any employee I provided
24    that template just as an idea or the suggestion on
25    questions that may be asked.

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 966
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 695 of 946 Page ID
                                   #:10435
                                       &21),'(17,$/


                                                                                 Page 103
 1           Q.       Would the -- what you refer to as the
 2    administrative notes, would those be sent to ORR?
 3           A.       No.
 4           Q.       Does anyone out of GDIT have access to
 5    the administrative notes?
 6           A.       Not that I know of.                        No.
 7           Q.       Are you aware of any time that the
 8    administrative notes were sent to someone else
 9    outside of GDIT?
10           A.       No.      No.        Not that I know of.
11           Q.       Okay.        I want to transition now to
12    talk about the case coordinators.                              Specifically,
13    any kind of -- where they fit into the picture.
14                    Can you just go over again what the
15    case coordinator's role is in regards to an
16    unaccompanied child's case?
17           A.       The role or the responsibility, the
18    main responsibility is to provide a recommendation
19    on reunification to ORR.                    It would be to provide a
20    recommendation of reunification or transfer to
21    ORR.    So they are third-party reviewers.
22                    The -- the facility, the case
23    management of the facility provides a
24    recommendation on whether a minor should reunify
25    with their sponsor or not or step up to a

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 28
                                                                               Page 967
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 696 of 946 Page ID
                                   #:10436
                                       &21),'(17,$/


                                                                                 Page 104
 1    different level of care, step down to a different
 2    level of care.
 3                    The case coordinator is the third
 4    party that either concurs or does not concur with
 5    that recommendation, and provides that to ORR.
 6    ORR makes the final decision.
 7           Q.       What would you or how would you
 8    describe the case coordinator's objective?
 9           A.       It's simply -- the goal is to simply
10    provide a recommendation to ORR.
11           Q.       Okay.
12           A.       And to ensure that the reunification
13    is safe.
14           Q.       You mentioned that case coordinators
15    are independent or third-party, I guess,
16    reviewers.      What makes them independent?
17           A.       They do not work for the facility that
18    houses the immigrant children.                           And although we do
19    have a contract with ORR, we are not required to
20    concur with ORR's final decision.                              So it could be
21    that our decision is different -- I mean our
22    recommendation is different from their decision.
23                    So we are looking at the case facts
24    and not having that close contact with the child
25    or the sponsor.

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 28
                                                                               Page 968
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 697 of 946 Page ID
                                   #:10437
                                       &21),'(17,$/


                                                                              Page 117
 1           A.       Yes.
 2           Q.       Okay.        What does the case coordinator
 3    make recommendations on?                    I believe we touched on
 4    this already.
 5           A.       Yes.
 6           Q.       But I --
 7           A.       Yes.       Of course.
 8                    Reunification and transfers.                       Step up,
 9    step down.      As well as any other recommendations
10    on maybe safety planning or resources in the
11    community or anything like that.
12           Q.       Okay.        And let's talk about Shiloh
13    specifically, just to kind of focus our
14    discussion.
15           A.       Okay.
16           Q.       What information or evidence does the
17    case coordinator review in deciding whether to
18    recommend whether a child should be transferred to
19    or from Shiloh?
20           A.       Anything that's in the UAC portal.
21    Various incident reports.                     Case reviews.        Clinical
22    notes.      Specifically, the recommendation from the
23    psychiatrist.
24           Q.       Why specifically that recommendation?
25           A.       Because the psychiatrist is the one

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 28
                                                                            Page 969
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 698 of 946 Page ID
                                   #:10438
                                       &21),'(17,$/


                                                                                     Page 119
 1    factors.
 2           Q.       Are you able or is the case
 3    coordinator able to request more information if
 4    they -- if he or she wants to?
 5           A.       Yes.       Absolutely.
 6           Q.       What kind of information might a case
 7    coordinator request that they would not receive in
 8    the ordinary process?
 9           A.       For a step up?                  Step down?           Or
10    reunification?
11           Q.       Let's start with a step up.
12           A.       Okay.        Specifically?                   I mean -- okay.
13                    There's a very specific listing in our
14    policy of requirements of documents that need to
15    be included when a step up or step down or
16    transfer or reunification is going to occur.                               All
17    of those things need to be included.                               And so if
18    one of those items is missing or if the case
19    coordinator needs additional information, then,
20    yes, they would request any of that.                               And that's
21    just a very specific list in policy.                               So if any of
22    that information is needed, is missing, if there
23    are any incident reports or anything like that,
24    that can be requested.
25           Q.       Where is that list that you just

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                 Page 970
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 699 of 946 Page ID
                                   #:10439
                                       &21),'(17,$/


                                                                            Page 123
 1    psychiatrist indicating the minor was no longer a
 2    danger to self or others.                     The minor was, let's
 3    say, stepped up to RTC because they were a danger
 4    to self or others.              That would be something to
 5    check for; to make sure that the child was going
 6    to be safe.
 7           Q.       When you were a case coordinator, did
 8    you ever request additional information that was
 9    in addition to the checklist items?
10           A.       I know I always requested to see the
11    psychiatric notes.
12           Q.       Anything else besides that?
13           A.       I can't think of anything.
14           Q.       Can the child submit, directly submit
15    information or evidence directly to the case
16    coordinator?
17           A.       No.
18           Q.       Can the child's attorney do that?
19           A.       No.      We had enough of a hard time
20    getting information from them as it was.
21           Q.       Can the child's family or potential
22    sponsor directly submit evidence or information to
23    the case coordinator?
24           A.       They submit -- no, not to the case
25    coordinator.

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 971
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 700 of 946 Page ID
                                   #:10440
                                       &21),'(17,$/


                                                                                Page 124
 1           Q.       Do you know why none of those three
 2    parties could submit evidence to the case
 3    coordinator?
 4           A.       The -- let's start with the child.
 5           Q.       Sure.
 6           A.       The child actually -- if the child
 7    ever wants to speak to the case coordinator, they
 8    can certainly do that.                  The case coordinator does
 9    speak to the child.               So I would correct that; that
10    the child is able to speak to the case
11    coordinator.       And so information can be shared
12    verbally.
13                    No documents that I've ever seen.
14           Q.       Okay.
15           A.       As far as the sponsor, the sponsor's
16    main contact is the case manager at the facility.
17    And so we only get information from the case
18    manager regarding the sponsor.
19                    And as far as attorneys, we just don't
20    have contact with the attorneys.                             I know that even
21    case managers at times were just trying to get
22    information.       Like, what else needs to be happen?
23    Is there legal relief?                  What is going on?             And the
24    attorneys are usually -- of course, there's, you
25    know, confidential information.

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                              Page 972
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 701 of 946 Page ID
                                   #:10441
                                      CONFIDENTIAL


                                                                                    Page 125
 1           Q.       Sure.
 2           A.       So...
 3           Q.       So is that official policy?                          Is it
 4    official GDIT policy or official ORR policy that
 5    the sponsor cannot directly submit information to
 6    the case coordinator?
 7           A.       It's not because they cannot.                          They
 8    don't even -- we don't even communicate.                              It's not
 9    policy.     It's not written anywhere.                           It's just
10    that the main point of contact is the case
11    manager.
12                    There's a lot of -- there's a lot of
13    care that goes into protecting the sponsors.
14    Especially from fraud.                 And so they are very clear
15    on who their case manager is, so that they can be
16    kept safe.
17           Q.       Do you know what the admission
18    assessment form is?
19           A.       Yes.
20           Q.       For example --
21           A.       Yes.       From Shiloh?
22           Q.       Sure.        At Shiloh.
23           A.       Okay.        Yes.
24           Q.       Does this --
25           A.       I'm going to correct that.

                          TSG Reporting - Worldwide   (877) 702-9580          Exhibit 28
                                                                               Page 973
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 702 of 946 Page ID
                                   #:10442
                                       &21),'(17,$/


                                                                                     Page 128
 1           Q.       What do you mean by "stabilize" a
 2    child?
 3           A.       My understanding of that, from what
 4    I've heard during staffings, is that the minor is
 5    no longer a danger to self or others.
 6           Q.       Do you know if a child can be
 7    transferred or can be -- let me start over.
 8                    Can a child be transferred from Shiloh
 9    before that 30-day psychiatric evaluation is
10    completed?
11           A.       Can you repeat the question?
12           Q.       Sure.
13                    Can a child be transferred from Shiloh
14    before the 30-day psychiatric evaluation is
15    completed?
16           A.       I suppose that if the doctor
17    determined that the child was not a danger to self
18    or others and is stable, then perhaps.                               But I
19    don't -- I don't recall any situation like that.
20           Q.       So, to your knowledge, no child has
21    been placed at Shiloh for less than 30 days.                                 Is
22    that correct?
23                    MS. CHAPUIS:                Objection.             Misstates
24           the testimony.
25           A.       I do not know of every single child at

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 974
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 703 of 946 Page ID
                                   #:10443
                                       &21),'(17,$/


                                                                                    Page 131
 1    evidence or information beyond that which is
 2    submitted by the ORR?
 3            A.        So -- reviewers.                  The evidence or the
 4    information is really mostly submitted by -- by
 5    the facilities which are contracted.                               But it's
 6    only the facilities that provide information on
 7    the minors.
 8                      Once in a while the ORR will provide
 9    information on the minor.                     But it's typically
10    the -- I just wanted to get that flow in the right
11    order.
12            Q.        Okay.
13            A.        But your question was?
14            Q.        Does the case coordinator ever review
15    evidence or information beyond that which is
16    submitted by ORR or the facilities?
17            A.        No.     There's only -- there's only
18    that.        They're the ones that receive the
19    information.        It's in the UAC portal or even
20    sometimes provided by email.                        But that's about
21    all.
22            Q.        Does the case coordinator ever review
23    their own -- oh.           Go ahead.
24            A.        I'm sorry.            I just thought of
25    something.

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 975
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 704 of 946 Page ID
                                   #:10444
                                       &21),'(17,$/


                                                                                 Page 136
 1           A.       At any point during their stay in ORR.
 2    I mean, it could be from the very beginning, which
 3    we try to avoid that.                 Any time.              From the
 4    beginning to even a couple of days before release,
 5    once we're providing a final recommendation.
 6           Q.       Okay.        And so the meeting with the
 7    child would likely occur before the case
 8    coordinator gave the recommendation?
 9           A.       Yes.
10           Q.       Okay.        Who initiates the meeting
11    between the child and the case coordinator?
12           A.       Typically it's the case coordinator
13    that initiates that.
14           Q.       And what's the purpose of the meeting?
15           A.       At one point we were just interviewing
16    all the kids.        That has changed a little bit, and
17    we are now really focusing on interviewing kids
18    where there may be additional questions or any
19    concerns, red flags.                And so those minors who go
20    in an interview, we have a better sense of what's
21    going on.
22           Q.       Have you ever interviewed a child when
23    you were a case coordinator?
24           A.       Yes.
25           Q.       When you were a case coordinator, did

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 28
                                                                               Page 976
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 705 of 946 Page ID
                                   #:10445
                                       &21),'(17,$/


                                                                                    Page 137
 1    the child interview ever change what you thought
 2    would be your recommendation prior to the
 3    interview?
 4           A.       I don't -- I don't know.                           And I've
 5    provided recommendations for probably hundreds of
 6    children.      So it's difficult to think of a time.
 7           Q.       Sure.        Can the child initiate an
 8    interview with the case coordinator?
 9           A.       They could.               If their case manager
10    made them very aware of the entire process, they
11    could.      But it's very, very rare.
12           Q.       Are you aware of any child initiating
13    that interview with the case coordinator?
14           A.       I can't think of one.
15           Q.       Okay.        Are there facilities that are
16    specific to therapeutic care?
17           A.       Yes.
18           Q.       All right.              Which facilities -- or
19    kind of what's the label of those facilities?
20           A.       We have a therapeutic staff secure, a
21    therapeutic group home, and a therapeutic shelter.
22           Q.       And how do those differ from one
23    another?
24           A.       The therapeutic -- the therapeutic
25    staff secure, even though it has the name "staff

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 977
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 706 of 946 Page ID
                                   #:10446
                                       &21),'(17,$/


                                                                            Page 140
 1    facility -- I'm trying to figure out where the
 2    child would be coming from here.
 3            Q.      Okay.        Well --
 4            A.      So let's say that the child was in a
 5    shelter and we were looking for a therapeutic
 6    placement because the minor did not meet criteria
 7    to go and be placed in a residential treatment
 8    center.      They did not have a recommendation from a
 9    psychiatrist.        That psychiatrist or psychologist
10    may have recommended therapeutic placement.                        And
11    so that's when a therapeutic placement would be
12    sought.      So it would be that therapeutic group
13    home.
14                    So therapeutic staff secure, again,
15    just -- because of the minors that they're able to
16    accept, it just -- the staff secure part almost
17    doesn't even meet the criteria for staff secure.
18            Q.      Do therapeutic staff secure facilities
19    and therapeutic group homes have the same
20    staff-to-child ratio generally?
21            A.      I don't know what the ratios are.
22    Sorry.
23            Q.      Which would you say is more
24    restrictive?
25            A.      Out of therapeutic --

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 978
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 707 of 946 Page ID
                                   #:10447
                                       &21),'(17,$/


                                                                                Page 141
 1           Q.       Out of the two.                   Out of therapeutic
 2    staff secure and therapeutic group home.
 3           A.       I don't know.                 I would classify those
 4    probably about the same.
 5           Q.       Okay.        Do you know why they're
 6    classified differently or have different names?
 7           A.       I'm not sure.                 I'm not sure.         It's a
 8    question that I've actually wondered about and
 9    asked why that particular facility that I'm
10    thinking about, therapeutic staff secure, has the
11    staff secure piece in it and they don't accept the
12    children that typically would need to go to staff
13    secure.
14           Q.       What was -- oh.                   Go ahead.
15                    I was going to say:                        What was the
16    response you received to that question?
17           A.       I didn't.
18           Q.       Who did you ask?
19           A.       I don't know.                 It was just in general.
20           Q.       Okay.
21           A.       I mean, we were discussing placements.
22    I don't even remember when.                       But the question has
23    come up why that facility has that name if it
24    really will not accept the children that typically
25    need to be stepped up to staff secure.

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 28
                                                                             Page 979
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 708 of 946 Page ID
                                   #:10448
                                       &21),'(17,$/


                                                                                  Page 156
 1    facility that would approve the transfer of that
 2    minor.
 3           Q.       Right.          And then --
 4           A.       So the receiving FFS, the receiving
 5    facility, would really just -- typically is just
 6    observing what's going on.
 7           Q.       But the FFS at the receiving
 8    facility -- or, excuse me -- the FFS at the
 9    transferring facility and making the decision, are
10    they reviewing the information that the case
11    coordinators receive that the transferring
12    facility sent them?
13                    MS. CHAPIUS:                Objection to form.
14           A.       I -- I'm not sure if they're reviewing
15    the information.           It is my understanding that they
16    would.      But I don't know what, whether they're
17    actually doing that or not.
18           Q.       (By Mr. Scaife) Okay.                          In your
19    experience, has Shiloh refused to receive a child
20    from a secure facility?
21           A.       Yes.       They have denied -- Shiloh has
22    denied placement at Shiloh of kids that are coming
23    from secure facilities in the past.
24           Q.       How many times would you say Shiloh
25    has denied a step-down request?

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 980
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 709 of 946 Page ID
                                   #:10449
                                       &21),'(17,$/


                                                                              Page 158
 1            A.      A run risk or a minor who would be a
 2    risk of running away.
 3            Q.      Are there any other reasons you can
 4    think of?
 5            A.      Not that I can think of.
 6            Q.      If Shiloh denies placement at Shiloh,
 7    what does the secure facility that's seeking to
 8    transfer or step down the child, what do they do
 9    next?
10            A.      What would the sending --
11            Q.      What would the sending facility do
12    next after Shiloh denies the placement?
13            A.      So that would be up to them.                       They can
14    always seek placement at a different RTC, if it's
15    a male child.
16                    They can keep the child.
17                    There is also an option for the child
18    to be transferred to placement outside of the ORR
19    network.      We don't really have much to do with
20    that.
21                    But those are just some options.
22            Q.      How many RTCs are you aware of besides
23    Shiloh?
24            A.      In the ORR network?
25            Q.      In the ORR.

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 28
                                                                            Page 981
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 710 of 946 Page ID
                                   #:10450
                                       &21),'(17,$/


                                                                                Page 164
 1           Q.       Could physical disruptions -- could
 2    the child -- let me rephrase.
 3                    Could it be a sign of a mental health
 4    need if a child makes repetitive -- like physical
 5    disruptions in interacting with others?
 6           A.       I -- that's kind of broad.                         I suppose
 7    that it could be.            And it's really something that
 8    should be asked of maybe a clinician or a
 9    psychiatrist or a psychologist, to see if those
10    symptoms would be related to certain diagnoses.
11           Q.       Could threats of suicide be a sign of
12    mental health needs?
13           A.       Again, it could be.                        It could be.
14    Suicidal ideations or -- suicidal ideations or
15    self-harm in some of the children that are
16    exhibiting -- that have mental health needs.
17           Q.       In your opinion, are secure facilities
18    or RTCs better equipped to handle mental health
19    needs?
20           A.       Your question is which one is better
21    equipped?
22           Q.       Which one is better equipped?
23           A.       I would believe that an RTC is better
24    equipped to handle mental health needs.
25                    (Exhibit 162 marked for

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                              Page 982
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 711 of 946 Page ID
                                   #:10451
                                       &21),'(17,$/


                                                                                   Page 165
 1           identification.)
 2           Q.       (By Mr. Scaife) All right.                          I'm going
 3    to hand you what we marked as Exhibit Number 162.
 4           A.       Okay.
 5           Q.       And specifically I want to ask
 6    you about -- we'll start with Pages 4 and 5 of
 7    that document.
 8           A.       I'm sorry.              What page?
 9           Q.       4 and 5.
10           A.       It starts with --
11           Q.       Sure.        Yeah.          We'll start with
12    Page 00033323.
13                    When you've have a chance to review
14    that, Ms. Murray, just describe what the document
15    is.
16           A.       Can you give me a minute?                          I'm going
17    to start from the beginning.
18           Q.       Sure.
19           A.       (Reviews document.)
20           Q.       Did you have a chance to review it?
21           A.       Yes.       I did have -- give me just a
22    second.     I'm sorry.
23                    I have not read all of it.                          But...
24           Q.       All right.              Ready?
25           A.       Almost.

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 28
                                                                               Page 983
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 712 of 946 Page ID
                                   #:10452
                                       &21),'(17,$/


                                                                             Page 166
 1           Q.       Okay.        Sorry.
 2                    Let's first look at the document
 3    ending in Bates Number 323.                       The number in the
 4    lower right.
 5           A.       Okay.
 6           Q.       Okay.        And on the bottom half of that
 7    page, do you see the email from Mr. Douglas
 8    Plaeger --
 9           A.       Yes.
10           Q.       -- to you?
11           A.       Yes.
12           Q.       Who is Mr. Douglas Plaeger?
13           A.       He is the program director for Shiloh
14    Treatment Center.
15           Q.       And in this email -- what is this
16    email about?
17           A.       He is denying placement of
18                                      from Yolo to Shiloh.
                                        f                                And he
19    provides his reasons.
20           Q.       And Yolo is -- is Yolo a secure
21    facility?
22           A.       Yes.
23           Q.       And so I believe you said earlier that
24    to be placed at an RTC like Shiloh there has to be
25    a psychologist or psychiatrist recommendation.                          Is

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 28
                                                                           Page 984
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 713 of 946 Page ID
                                   #:10453
                                       &21),'(17,$/


                                                                             Page 167
 1    that correct?
 2           A.       (No audible response.)
 3           Q.       Okay.        So does this mean that a
 4    psychologist or a psychiatrist recommended that
 5                be transferred to an RTC?
 6           A.       I do not know.                  I'd have to look to
 7    see if they actually had that.
 8           Q.       Well, if ORR policy was followed,
 9    would a psychologist or psychiatrist have
10    recommended placement at an RTC?
11           A.       If ORR policy was followed, then yes.
12    They would have to have included that.
13           Q.       What are the reasons that Mr. Plaeger
14    denied placement at Shiloh in this email?
15           A.       Here it says that Shiloh responded to
16    Yolo's initial transfer request on 3/20/17 with
17    concerns regarding                                flight risk and
18    aggressive behaviors.                 They indicate that, since
19    that time and with the recent transfer request,
20
 0                continues to engage in physically
21    aggressive, disruptive, and noncompliant
22    behaviors, with the latest incident on 7/8/17,
23    where he manipulated staff by saying he was going
24    to kill himself and then later smeared blood on
25    the door window, disrupting the program, and

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 28
                                                                           Page 985
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 714 of 946 Page ID
                                   #:10454
                                       &21),'(17,$/


                                                                                    Page 168
 1    showing he can do what he wants.                             Shiloh also has
 2    concerns of                     not
                                      n   being receptive to
 3    therapeutic treatment, as evidenced by the
 4    estimated six incidents of medication
 5    noncompliance.
 6           Q.       So if ORR policy was followed,
 7    psychologists or psychiatrists recommended that
 8                be transferred to an RTC.
                  b                                                  Right?
 9           A.       If --
10           Q.       If ORR policy was followed?
11           A.       Right.
12           Q.       And the reason Shiloh denied placement
13    of             at Shiloh was because of his flight
14    risk and aggressive behaviors.                           Is that right?
15           A.       According to the email --
16           Q.       According to --
17           A.       -- it states that.                       Yes.
18           Q.       As well as physically aggressive,
19    disruptive, and noncompliant behaviors.                                 Correct?
20           A.       Yes.       And then it goes on to list an
21    incident.
22           Q.       Where he said he was going to kill
23    himself.      Correct?
24           A.       Actually, it says where he manipulated
25    staff by saying he was going to kill himself.

                          76*5HSRUWLQJ:RUOGZLGH             Exhibit 28
                                                                                  Page 986
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 715 of 946 Page ID
                                   #:10455
                                       &21),'(17,$/


                                                                                    Page 169
 1           Q.       Yes.       Can these factors -- the flight
 2    risk, the aggressive behaviors, the physically
 3    aggressive, disruptive, and noncompliant behaviors
 4    and statements he's going to kill himself be
 5    indicative of mental health needs?
 6           A.       That's really for his psychiatrist to
 7    determine.      I'm not sure of this minor's history
 8    or anything at all.               So I don't know if this is
 9    behavioral, mental health related.                                 It really is
10    up to the psychiatrist.
11           Q.       And if this ORR -- and if ORR policy
12    was followed, a psychiatrist would recommend that
13    he be placed at an RTC.                   Correct?
14           A.       I would think that, if policy was
15    followed, then there should be a recommendation.
16    Somewhere in the packet there should have been.
17           Q.       Okay.        If we look at the document --
18    it's one page over, ending in 322.
19           A.       Okay.
20           A.       At the very top, do you see the email
21    on July 12, 2017, from Ivonne Velazquez?
22           A.       Yes.
23           Q.       Who is Ivonne Velazquez?
24           A.       It does not say.                    On here her
25    signature is not included.                      But she -- yeah.             So I

                          76*5HSRUWLQJ:RUOGZLGH             Exhibit 28
                                                                                  Page 987
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 716 of 946 Page ID
                                   #:10456
                                       &21),'(17,$/


                                                                            Page 170
 1    can't say for sure.
 2           Q.       Okay.        Do you see Ivonne's statement
 3    in the email saying "I have several cases at Yolo
 4    that are in need of RTC, but our RTC keep
 5    rejecting them.          At this point we are looking for
 6    out-of-network placement"?
 7           A.       Yes.
 8           Q.       In your experience as a case
 9    coordinator, was there instances where you viewed
10    RTCs, including Shiloh, as consistently rejecting
11    step-down placements or step-down transfers from a
12    secure facility?
13                    MS. CHAPIUS:                Objection to form.
14           A.       I don't know.                 You're asking whether
15    Shiloh consistently denies placement of kids from
16    secure --
17           Q.       (By Mr. Scaife) From secure
18    facilities.
19           A.       I would not say they consistently deny
20    placement from secure -- or minors from secure
21    placement.
22           Q.       How often would you say?
23           A.       You'd have to go look back and look at
24    numbers.      But I know that they do accept placement
25    from secure facilities.

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                          Page 988
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 717 of 946 Page ID
                                   #:10457
                                       &21),'(17,$/


                                                                                  Page 175
 1    where the shelter sometimes requested a step up to
 2    staff secure.        And I would not agree, because I
 3    did not feel that minor met the criteria.                             And
 4    they didn't transfer.                 That was the decision; not
 5    to transfer the minor.
 6           Q.       When you did not concur with the
 7    transfer request, would you say the transfer
 8    request still went through?                       Or did not go
 9    through?      Or complied with your recommendation as
10    case coordinator or --
11           A.       Sometimes I -- sometimes it would
12    still go through.            It -- really, it was ORR who
13    made the final decision.                    So it just depends on
14    what ORR chooses in the end.
15           Q.       When you were a case coordinator would
16    you feel that your recommendation carried weight
17    when it did not concur with the case manager's
18    recommendation?
19           A.       Sometimes it did.                      Sometimes it
20    didn't.
21           Q.       Okay.        Sometimes it -- can you just
22    explain how it did sometimes and how it did not?
23           A.       So there were times where I would --
24    going back to -- it might have been me reviewing
25    all the documents that were provided and

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                              Page 989
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 718 of 946 Page ID
                                   #:10458
                                       &21),'(17,$/


                                                                                     Page 176
 1    determining this minor -- you know.                                I've reviewed
 2    policy.      This minor does not qualify for step
 3    up -- regardless of what the program is saying,
 4    does not qualify for step up to staff secure.                                  I
 5    would staff that with the FFS.                           Provide my
 6    recommendation.          Say I understand they're
 7    submitting it.         I am just letting you know I don't
 8    agree.      I'm going to document that.
 9                    And a lot of times the FFS would say
10    "I see your point.              I see it does not meet
11    criteria.      Thank you for the information," and
12    would actually make the final decision not to
13    transfer the child.
14                    Other times the child might have been
15    transferred anyway.
16           Q.       Did you ever feel when you were a case
17    coordinator and did not concur with the transfer
18    request that your recommendation was ignored?
19           A.       I don't think it was ignored.                            But
20    there were -- there were times when the placement
21    wasn't what I wanted it to be.                           But if the FFS
22    wanted to make that decision, then they are able
23    to do that.
24           Q.       Did you ever feel that the case
25    manager's recommendation was given more weight

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                 Page 990
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 719 of 946 Page ID
                                   #:10459
                                       &21),'(17,$/


                                                                                Page 177
 1    than your recommendation regarding transfer?
 2           A.       No.      I think it's pretty equal.
 3           Q.       Since you took your new role in I
 4    guess April or maybe November of this year, the
 5    case coordinators you supervise, have they ever
 6    disagreed with the case manager's recommendation
 7    regarding transfer?
 8           A.       Yes.
 9           Q.       How many times?
10           A.       Recommendation for transfer or
11    reunification?         Many.          Like, I can't count them.
12    I don't know how many.                  But yes.
13           Q.       Are you saying since April 2019?
14           A.       Yes.       Since April.
15           Q.       Would you say it's more than 100
16    times?
17           A.       No.      Probably less than that.
18    Maybe -- maybe -- maybe around the 50 mark.                             And
19    I'm just really guessing here.
20           Q.       And of those around 50 times, about
21    how many times did the -- did the case manager's
22    recommendation be carried out rather than the case
23    coordinator's recommendation?
24           A.       Very few.             Very few.              I think that --
25    very few.      I think I see it more where the FFS

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                              Page 991
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 720 of 946 Page ID
                                   #:10460
                                       &21),'(17,$/


                                                                                        Page 184
 1    recommendation by the case manager?
 2            A.      It varies from program to program.
 3            Q.      Okay.        What would you say is the ideal
 4    goal?
 5            A.      Ideally, and according to policy, the
 6    packet should be submitted to a program.                                    And
 7    within one business day that program should
 8    provide a decision.
 9            Q.      The receiving program?
10            A.      The receiving program.                             Sorry.
11            Q.      Okay.
12            A.      Should provide a decision and say
13    whether they accept that minor or not.                                 And that
14    minor should be transferred within a certain -- I
15    don't know that time frame, but should be
16    transferred as soon as possible.
17            Q.      All right.              I'm going to hand you
18    another exhibit.
19            A.      Yes.
20            Q.      This is Deposition Exhibit 163.
21                    (Exhibit 163 marked for
22            identification.)
23            Q.      (By Mr. Scaife) Are you ready?
24            A.      Yes.
25            Q.      Let's start on the page that ends in

                          76*5HSRUWLQJ:RUOGZLGH                Exhibit 28
                                                                                     Page 992
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 721 of 946 Page ID
                                   #:10461
                                       &21),'(17,$/


                                                                                   Page 185
 1    770.    The second-to-last page.
 2           A.        All right.
 3           Q.        All right.             You see towards the top of
 4    the page is an email from Brenda Banda to you?
 5           A.        Uh-hum.          Yes.
 6           Q.        And what is -- what is Brenda telling
 7    you?
 8           A.        Brenda is submitting a transfer
 9    request for lower level of care.                             A shelter
10    placement for                                                            .
11           Q.        So Brenda -- or Shiloh -- or Brenda is
12    the case manager at Shiloh at this time.                             Right?
13           A.        Yes.      That is correct.
14           Q.        Okay.       So Shiloh is submitting a
15    step-down request?
16           A.        Yes.
17           Q.        And you see on that same page, the
18    last paragraph before "Mental Health"?                             It says:
19    "           has made significant progress and has been
20    given the recommendation to step down to a lower
21    level of care by her treating psychiatrist."
22           A.        Yes.
23           Q.        Do you see that?
24           A.        Yes.
25           Q.        And what is the date of that email?

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 28
                                                                                Page 993
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 722 of 946 Page ID
                                   #:10462
                                       &21),'(17,$/


                                                                              Page 186
 1           A.       That is January 12.
 2           Q.       And then on the next page ending in
 3    769, do you see an email from you?
 4           A.       Yes.
 5           Q.       To Bernal Cruz and to other people?
 6           A.       Yes.
 7           Q.       And do you see where you say in that
 8    email -- or end of that first paragraph:                           "Please
 9    submit this case to the following shelters"?
10           A.       Yes.
11           Q.       And you list six shelters?
12           A.       Yes.
13           Q.       And what is the date of that email?
14           A.       January 22.
15           Q.       Which is ten days after the initial
16    transfer request.            Right?
17           A.       Yes.
18           Q.       Do you know why it took ten days to
19    send this email out?
20           A.       I would have to go back to check.                       But
21    I would think that there might have been some
22    documents missing or the packet was not complete
23    or something like that.
24           Q.       What was the purpose of this email
25    being sent out to all these people?

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 28
                                                                            Page 994
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 723 of 946 Page ID
                                   #:10463
                                       &21),'(17,$/


                                                                                      Page 187
 1            A.      Okay.        So the purpose of this email
 2    was to get the packet out to those shelters.                                   The
 3    sending case coordinator to the receiving case
 4    coordinator.       And so these people, the group of
 5    people in the two lines -- Bernal Cruz,
 6    Jennifer Quimi -- are the case coordinators for
 7    the shelters that are listed below.                                Morrison,
 8    Abbott, Crittenton, David and Margaret, Heartland,
 9    and Casa Franklin.
10            Q.      Okay.        All right.                Now let's turn
11    together page ending in 768.                        The page before
12    that?
13            A.      Uh-hum.
14            Q.      Do you see the email from Jenna
15    Lovejoy to you?
16            A.      Yes.
17            Q.      And do you see in that second
18    sentence?      It says:           "David & Margaret will accept
19    this minor, pending the availability of a female
20    bed"?
21            A.      Right.
22            Q.      And what is the date of that email?
23            A.      February 7.
24            Q.      And the email above that one, which is
25    the next email in the thread.

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                 Page 995
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 724 of 946 Page ID
                                   #:10464
                                       &21),'(17,$/


                                                                                   Page 188
 1           A.       Uh-hum.
 2           Q.       Brenda to -- or from you, I'm sorry,
 3    to Brenda.
 4                    Do you see that one?
 5           A.       Yes.
 6           Q.       And it says, second sentence:                         "I will
 7    send out the official transfer email once the bed
 8    is open"?
 9           A.       Yes.
10           Q.       And then on the very first page,
11    ending in 766, what is that?                        Or do you see the
12    email from Micaela to a group of people -- or to
13    you and Brenda?
14           A.       Micaela?            Yes.
15           Q.       And what does that email say?
16           A.       The transfer request has been approved
17    in the UAC portal.
18           Q.       Okay.        What is the date of that email?
19           A.       February 13.
20           Q.       Okay.        And that is over a month after
21    the initial transfer request by Shiloh.                             Right?
22           A.       Yes.
23           Q.       And that date is also a month after
24    the psychiatrist recommended that placement at
25    Shiloh was no longer justified.                            Right?

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                              Page 996
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 725 of 946 Page ID
                                   #:10465
                                       &21),'(17,$/


                                                                                         Page 189
 1           A.       Correct.            Yes.
 2           Q.       Would you say this was timely, this
 3    email?
 4           A.       No.
 5           Q.       Is this timeline -- or how often do
 6    you see a timeline like this when it comes to
 7    step-down transfers?
 8           A.       Often.
 9           Q.       Often?          And why is that?
10           A.       I -- when you asked me the first
11    question, how long should it take?                                 I said
12    ideally.
13           Q.       Right.
14           A.       There's great difficulty in placing or
15    getting acceptance of a minor that is being
16    stepped down from Shiloh at shelters.                                 Even though
17    there's a recommendation for a lower level of care
18    or is indicating that the minor is no longer a
19    danger to self or others, there's still denial
20    after denial from some of these programs.
21                    What you don't see here -- and you
22    might have an idea -- are all the denials we know
23    that came through for this child.                              And so it
24    likely took this long to get acceptance from a
25    program.      And then -- I see the date.                             2018.    I

                          76*5HSRUWLQJ:RUOGZLGH                Exhibit 28
                                                                                     Page 997
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 726 of 946 Page ID
                                   #:10466
                                       &21),'(17,$/


                                                                               Page 190
 1    believe that was a pretty busy time also.                          And
 2    then for an actual bed to become available.                          But
 3    that wasn't too long, if you give it five days or
 4    something like that.
 5                    But programs provide reasons for not
 6    accepting the minors into their shelters.                          And
 7    many of them -- well, you can go through those.
 8    But they list things like they're not able to meet
 9    the minor's needs, et cetera.
10           Q.       And what do they mean, they can't meet
11    the minor's needs?
12           A.       It's a question you have to ask them.
13    Because, according to Shiloh, the minor simply
14    would need therapeutic -- or clinical therapy and
15    a psychiatric visit once a month.
16           Q.       Is it your opinion that the step-down
17    process takes too long?
18           A.       Yes.
19           Q.       How would you -- or let me rephrase.
20                    Are there steps that can be taken to
21    speed up the process?
22           A.       Yes.
23           Q.       And what kind of steps would those be?
24           A.       Proper training to the program.
25    Gathering the information and providing the proper

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 28
                                                                           Page 998
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 727 of 946 Page ID
                                   #:10467
                                       &21),'(17,$/


                                                                                   Page 191
 1    information to their case coordinator.                             Case
 2    coordinators identifying placements that will be
 3    able to meet the needs.                   And then programs giving
 4    these kids a chance.
 5           Q.       Has this concern with the timelessness
 6    of step down, the step-down process been raised to
 7    ORR?
 8           A.       Yes.
 9           Q.       By who?
10           A.       I have.           I've let the FFS -- for
11    example, Micaela was the FFS at the time.
12    Nickie Heimel.         Let them know constantly of the
13    difficulties in stepping down minors from Shiloh
14    into shelter placements.                    As well as I've provided
15    that in my -- there is a weekly report that a case
16    coordinator provides to the FFS.                             When I was case
17    coordinator I would provide that in my weekly
18    report.
19           Q.       And what did -- what was the response
20    that you received when you raised this concern?
21           A.       There's really no response other than,
22    you know, let's keep trying.                        Let's look for other
23    programs.
24                    This shows a list of six -- no.                           Six
25    placements that I referred this particular minor

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                 Page 999
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 728 of 946 Page ID
                                   #:10468
                                       &21),'(17,$/


                                                                                  Page 192
 1    to.    And at the end there, in March and April, I
 2    was referring kids to 20, 25 programs, just to try
 3    to get placement.
 4           Q.       Were any steps taken to try to lower
 5    the time frame after you raised these concerns?
 6           A.       Not that I know of.
 7           Q.       Were there any policy changes that
 8    you're aware of that attempted to expedite this
 9    process?
10           A.       Not that I know of.                        No.
11           Q.       All right.              And so when a child, like
12
 2            in this situation -- or let me rephrase.
13                    While this transfer process is being
14    carried out, the child who is seeking to be
15    transferred, they remain at the current facility
16    that they're placed at.                   Is that correct?
17           A.       Yes.
18           Q.       Okay.        So here,                        remained at
19    Shiloh during this time.                    Right?
20           A.       Yes.
21           Q.       And so do you agree that                              was
22    placed in inappropriate placement for over a month
23    while this process carried out?
24           A.       Yes.       The psychiatrist had provided a
25    recommendation to step down.

                          76*5HSRUWLQJ:RUOGZLGH         Exhibit 28
                                                                             Page 1000
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 729 of 946 Page ID
                                   #:10469
                                       &21),'(17,$/


                                                                                  Page 193
 1            Q.      And do you agree that that means that
 2    there would be a more restrictive placement than
 3    necessary?
 4            A.      Yes.
 5            Q.      In that same document, the page ending
 6    in 768, it says:           "David & Margaret will accept
 7    this minor, pending the availability of a female
 8    bed"?
 9            A.      Yes.
10            Q.      How often is a minor unable to be
11    stepped down due to the unavailability of space at
12    other facilities?
13            A.      I actually do see that quite often,
14    especially with minors that are in shelter and
15    need to be stepped down or need to be placed in a
16    long-term foster care.                  It's a response we get
17    quite often for those.
18                    As it comes to -- from RTC right now?
19    That's not going to be a very typical response.
20    Because ORR, the number of children in ORR custody
21    at this time is very, very low.                            And so that is
22    not going to be something that is going to be an
23    issue right now.           But during times of influx or
24    when the programs are at max capacity, then yes,
25    that might be more of an issue.

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 28
                                                                            Page 1001
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 730 of 946 Page ID
                                   #:10470
                                       &21),'(17,$/


                                                                                   Page 196
 1            Q.        And just generally speaking, how much
 2    of a delay does the unavailability of space cause
 3    in the step-down process?
 4            A.        It can be a big delay.
 5            Q.        What's the longest that you've seen?
 6            A.        Due to space?
 7            Q.        Yes.
 8            A.        I don't know.               Due to space, I don't
 9    know.        That would be probably a long-term foster
10    care situation.          And it would be months where a
11    minor will be in shelter placement because there
12    is no long-term foster care placement or bed.
13            Q.        Would you say more than four months?
14            A.        I've seen more than four months.
15    Yeah.
16            Q.        More than six months?
17            A.        I'm not sure.               Again, due to space.
18            Q.        Are there other reasons that would --
19    all right.        Why do you want to clarify due to
20    space?
21            A.        Because you brought that up.                          I just
22    want to make sure we're clear.
23                      MR. SCAIFE:             All right.               Are you still
24            okay?
25                      THE WITNESS:              I'm fine.

                          76*5HSRUWLQJ:RUOGZLGH            Exhibit 28
                                                                                Page 1002
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 731 of 946 Page ID
                                   #:10471
                                      CONFIDENTIAL


                                                                                     Page 197
 1                    MR. SCAIFE:              Okay.
 2           Q.       (By Mr. Scaife) I want to switch gears
 3    a little bit and talk about the reunification
 4    process.
 5                    What is the -- pardon.                           Let me back
 6    up.
 7                    Does the child have to spend a certain
 8    amount of time at Shiloh before they can be
 9    released to a sponsor?
10           A.       No.      The only -- no.                   The only
11    requirement at that point would be to make sure
12    that they are safe and that the reunification
13    process has been completed or the requirements
14    have been met.
15           Q.       Can a child be released during that
16    30-day psychiatric evaluation that is referenced
17    in the admission assessment forms?
18           A.       I suppose, if the psychiatrist felt
19    the minor was stable.
20           Q.       Has that ever happened, in your
21    experience?
22           A.       Not to -- not to my knowledge.
23           Q.       When a child is stepped up -- or let
24    me back up.
25                    When the reunification process begins

                          TSG Reporting - Worldwide   (877) 702-9580           Exhibit 28
                                                                               Page 1003
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 732 of 946 Page ID
                                   #:10472
                                       &21),'(17,$/


                                                                                    Page 198
 1    at a facility and then that minor is stepped up,
 2    what happens to the reunification process?
 3           A.       It continues.
 4           Q.       Is there any delay from the step up?
 5           A.       There may be a delay.                          Not
 6    because anything stops.                   But because -- for
 7    example, if a minor now requires a home study,
 8    that may make it a little more lengthy.                              Because a
 9    home study will take ten days to complete.
10           Q.       Does anything have to be redone in the
11    process after a step up?
12           A.       The only thing that I can think of
13    that might need to be redone or really would be
14    more of an addendum, would be maybe an addendum to
15    a home study.        Where -- perhaps the home study was
16    completed when the minor was in a shelter.                              And
17    then the minor was stepped up to a staff secure.
18    And an addendum would be completed, just to make
19    sure that the sponsor is really aware of what's
20    going on.      And maybe another visit to the home or
21    something like that.
22           Q.       How much of a delay does this addendum
23    cause to the reunification process?
24           A.       It doesn't necessarily have to be a
25    long time.      The addendum can -- it's not always

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 28
                                                                              Page 1004
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 733 of 946 Page ID
                                   #:10473
                                       &21),'(17,$/


                                                                            Page 211
 1    since it does not meet one of the other criteria.
 2                     My question with those is always what
 3    answers do you want that cannot be answered by
 4    phone?       Why do we have to send someone out to a
 5    home?
 6            Q.       How often -- in your experience, how
 7    often does a discretionary home study occur?
 8            A.       They're not rare, but they're not --
 9    it's not something that happens all the time.
10            Q.       You mentioned the possibility of a lot
11    of people living in the home or a lack of
12    fingerprints could be a reason for a discretionary
13    home study.       What are some other reasons?
14            A.       Maybe the minor having some special
15    needs.       Trying to find out if the sponsor is able
16    to meet those needs.                Or maybe the minor not
17    qualifying or having a disability or being a
18    victim.       But just -- maybe a child who self-harms
19    all the time and we need to know if the sponsor is
20    able to meet their needs.                     That's --
21            Q.       Are you -- go ahead.
22            A.       -- an example.
23            Q.       Are you aware of any children who have
24    been placed at Shiloh who did not have a home
25    study completed?

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                         Page 1005
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 734 of 946 Page ID
                                   #:10474
                                       &21),'(17,$/


                                                                            Page 212
 1           A.       I don't think so.
 2           Q.       Pardon?
 3           A.       I don't recall any that have been
 4    released without a home study.
 5           Q.       Is a home study required for children
 6    placed at Shiloh?
 7           A.       Yes.       Since those minors have been
 8    diagnosed with mental health illness.
 9           Q.       So every child placed at Shiloh has a
10    TVPRA-mandated home study?
11           A.       If they get assigned a sponsor, yes.
12           Q.       Okay.
13           A.       Unless -- unless the sponsor is denied
14    for whatever reason before a home study is
15    completed.
16           Q.       And in that situation there just
17    wouldn't be a home study?
18           A.       Right.          It would just be a denial.
19           Q.       Do you interview the child -- or do
20    case coordinators interview the child as part of
21    the reunification process?
22           A.       At times.             Not every child, but yes.
23           Q.       What would be the reason for the
24    interview?
25           A.       Typically if there are concerns with

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                         Page 1006
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 735 of 946 Page ID
                                   #:10475
                                      CONFIDENTIAL


                                                                                Page 232
 1           A.       Perhaps ongoing therapy or continued
 2    medication monitoring.                 Some examples I've seen in
 3    notes.
 4           Q.       Would a treating psychiatrist or
 5    psychologist have any input on post-release
 6    services?
 7           A.       Again, I think it would be more of
 8    just whether they need to see a psychiatrist or --
 9    outside of placement or therapy.                           Just to give
10    some examples.
11           Q.       When a case coordinator is deciding
12    whether to recommend release to a sponsor, is the
13    case coordinator required to consider the harm to
14    a child's mental health by remaining in ORR
15    custody?
16           A.       No.      We are not required to look at or
17    consider that.         We consider the safety of the
18    minor.      Will the minor be safe in the sponsor's
19    home and will his needs be met?                          Mostly because we
20    consider the minor to be safe in ORR's care.
21           Q.       Do you -- in your experience, is the
22    child always safe in ORR's care?
23           A.       I'm sorry.
24           Q.       In your experience, is the child
25    always safe in ORR's care?

                          TSG Reporting - Worldwide   (877) 702-9580       Exhibit 28
                                                                           Page 1007
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 736 of 946 Page ID
                                   #:10476
                                       &21),'(17,$/


                                                                            Page 286
 1                                 CERTIFICATE
 2    STATE OF MARYLAND )
 3    COUNTY OF BALTIMORE)
 4                    I, PAULA J. ELIOPOULOS, a Notary
 5    Public within and for the State of Maryland, do
 6    hereby certify that NIDIA MURRAY, the witness
 7    whose deposition is hereinbefore set forth, was
 8    duly sworn by me and that such deposition is a
 9    true record of the testimony given by such
10    witness.
11                    I further certify that I am not
12    related to any of the parties to this action by
13    blood or marriage and that I am in no way
14    interested in the outcome of this matter.
15                    In witness whereof, I have hereunto
16    set my hand this 2nd day of January, 2020.
17

18                                 _____________________
19                                    PAULA J. ELIOPOULOS
20

21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                         Page 1008
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 737 of 946 Page ID
                                   #:10477
                                       &21),'(17,$/


                                                                            Page 287
 1                                 CERTIFICATE
 2    STATE OF NEW JERSEY                 )
 3    COUNTY OF MORRIS                    )
 4                  I, JANET HAMILTON, a Registered
 5    Professional Reporter and New Jersey Notary
 6    Public, do hereby certify that:
 7                  I joined this deposition telephonically
 8    after the lunch recess, at 12:41 p.m. CST, and
 9    ended my reporting at 5:45 p.m. CST, at which time
10    the deposition was concluded.
11                  I further certify that I am not related
12    to any of the parties to this action by blood or
13    marriage and that I am in no way interested in the
14    outcome of this matter.
15                  In witness whereof, I have hereunto set
16    my hand this 2nd day of January, 2020.
17

18

19                             ________________________________
                               JANET HALL, RPR, CRC, FPR, NJCCR
20                             NJCCR License 30X100240200
                               Expires 6/30/2020
21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 28
                                                                         Page 1009
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 738 of 946 Page ID
                                  #:10478




                               Exhibit 29
                                                                    Exhibit 29
                                                                    Page 1010
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 739 of 946 Page ID
                                   #:10479
                                 Confidential

                                                                           Page 1
 1                     UNITED STATES DISTRICT COURT
 2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 3

 4                 Case No.    No. 2:18-CV-05741-DMG-PLA
 5

 6   ______________________________
 7   LUCAS R., et al.,                          )
 8                Plaintiffs,                   )
 9           v.                                 )
10   ALEX AZAR, Secretary of U.S.               )
11   Department of Health and                   )
12   Human Services, et al.,                    )
13                Defendants.                   )
14   ______________________________
15

16                          ***CONFIDENTIAL***
17                DEPOSITION OF NITHYA NATHAN-PINEAU, ESQ.
18                            Washington, D.C.
19                          August 20, 2019
20

21

22

23

24   Reported by: BARBARA DE VICO
25   Job No.166052


                  TSG Reporting - Worldwide 877-702-9580             Exhibit 29
                                                                     Page 1011
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 740 of 946 Page ID
                                   #:10480
                                 Confidential

                                                                         Page 13
 1   but not -- or they may not know exactly where they
 2   are going.    They may be notified that they're
 3   leaving but not told of a destination.
 4            Q.       When you say "they," are you
 5   referring to your lawyers, or are you referring to
 6   the children?
 7            A.       What the children have reported to
 8   our lawyers, that they may have said, in our
 9   conversations with them the child may have said I
10   was told I was leaving, I didn't know where I was
11   going.   Or we've also heard children report that
12   they didn't know they were leaving until they were
13   actually transported out of the facility to
14   Shenandoah.
15            Q.       Okay.    So in terms of what you're
16   able to do, has CAIR ever been notified in say, you
17   know, one day in advance of a step-up or two days
18   in advance of a step-up?
19            A.       Usually not that much notice, even
20   when we're the attorney of record for the child.
21            Q.       So what would you say is the amount
22   of notice that CAIR gets when you're attorney of
23   record and there's going to be a step-up?
24            A.       Sometimes it's less than one
25   business day.     Sometimes it's after a child has


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1012
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 741 of 946 Page ID
                                   #:10481
                                 Confidential

                                                                         Page 14
 1   already been moved.
 2            Q.       Okay.    And let's take, for example,
 3   in the circumstances where you've been given notice
 4   at least one business day, is there any sort of
 5   form, setting in which you're able to advocate for
 6   the child, perhaps even to the extent of opposing
 7   step-up?    Is there any process?
 8            A.       Within the ORR system, we have not
 9   been able to advocate for such a step-up.            But we
10   have filed in federal court to have a child
11   transferred back through.        We receive less than one
12   business day notice before that child was
13   transferred to another facility.
14            Q.       Now, in the case of when you have
15   clients stepped up, are you permitted to review the
16   evidence that the government has relied upon to
17   justify the step-up?
18            A.       Typically no.      It hasn't been my
19   experience that we have access to the information
20   that's being reviewed and when that decision is
21   being made.
22            Q.       Okay.
23            Is there also a process for step-down that
24   you mentioned earlier -- well, are you familiar
25   with a provision of the Trafficking Victims


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1013
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 742 of 946 Page ID
                                   #:10482
                                 Confidential

                                                                         Page 15
 1   Protection Act which requires 30-day reviews of a
 2   child placed in a security facility?
 3            A.       I am familiar with that, and in my
 4   experience that was the messaging that children
 5   were receiving that their cases were being reviewed
 6   every 30 days, and so good behavior and other sort
 7   of incentives were attached to a 30-day sort of
 8   time frame.
 9            Q.       Now, when a child at Shenandoah
10   receives one of these reviews, what role, if any,
11   are CAIR lawyers permitted to play in that process?
12            A.       We don't -- we're not permitted to
13   play a role in that process.         That meeting is
14   between the case manager and the child.            And if we
15   would like to learn about what happened in that
16   meeting, we've been instructed that we should ask
17   the child or that we should request an ORR file.
18            Q.       So are you permitted to look at any
19   evidence that's considered in the step-down
20   process?
21            A.       No.
22            Q.       Unless you request the file?
23            A.       Right.    If we request the ORR file,
24   that would be the way in which we could access
25   maybe notes that were made or other things.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1014
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 743 of 946 Page ID
                                   #:10483
                                 Confidential

                                                                         Page 16
 1            Q.       Okay.    Now, when you request an ORR
 2   file, what's the process for doing that?
 3            A.       We have the child sign a written
 4   release form and the G-28 if we don't already have
 5   one, and we submit that through ORR's central file
 6   request process by email.
 7            If it fits into one of the categories where
 8   we can request an expedited file request, perhaps
 9   there's an upcoming hearing or asylum interview,
10   then we'll expedite the request.          Otherwise it goes
11   into sort of the general pipeline of ORR file
12   requests.
13            Q.       Okay.    And in your experience when a
14   file request is not expedited, how long does it
15   take for you to get the child, to receive the
16   child's, your client's file?
17            A.       Anywhere from three months to over a
18   year.
19            Q.       And when it's expedited?
20            A.       When it's expedited, we've seen
21   recently some files come in in two to three weeks.
22            Q.       Now, is the proximity of the 30-day
23   review justification for expediting a file request?
24            A.       Not to my knowledge.
25            Q.       What's your understanding of -- who


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1015
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 744 of 946 Page ID
                                   #:10484
                                 Confidential

                                                                         Page 17
 1   are the actors who decide whether there should be a
 2   step-up?
 3             A.      It's my understanding that the
 4   federal field specialist, the ORR staff person
 5   overseeing the facility in conjunction with the
 6   staff of the facility are involved in that decision
 7   making.
 8             Q.      Okay.    To your knowledge, is the
 9   child involved in the decision-making process?             Is
10   there an interview with the child where the child
11   can explain well, I got into trouble for this
12   reason?
13             A.      I'm not aware of that being a step
14   of the process.
15             Q.      Now, of the facilities that you've
16   mentioned, is there one federal field specialist
17   responsible for all of them, or are there multiple?
18             A.      There are two federal field
19   specialists that cover the facilities in our area.
20   Natasha David is one and Maria Ivall -- I'm not
21   sure of the pronunciation of her last name -- is
22   the other one.
23             Q.      Which of these two is responsible
24   for overseeing children at Shenandoah?
25             A.      Natasha David.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1016
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 745 of 946 Page ID
                                   #:10485
                                 Confidential

                                                                         Page 18
 1            Q.       What kind of ability do you have to
 2   speak with Ms. David in order to advocate for your
 3   clients?
 4            A.       We're able to communicate with her
 5   by email and phone, but we don't have any sort of
 6   regular types of meetings or opportunities for
 7   discussion.
 8            Q.       So in terms of step-up or step-down,
 9   is Ms. David available to speak with you so that
10   you can advocate for your clients' interest in
11   either being stepped down or avoiding a step-up?
12            A.       We have reached out to her, and
13   typically the response is that the decision has
14   already been made.      And so there is not a process
15   for review or change of classification.
16            Q.       Now, other actors, for example, case
17   managers, are you familiar with that term?
18            A.       Yes, I'm familiar with the term.
19            Q.       What's the function of case manager?
20            A.       My understanding of their position
21   is that they work principally to find a child a
22   family member or relative who can serve as a
23   sponsor to allow them leave ORR custody.            And in
24   the alternative, to find the least restrictive
25   appropriate placement for the child within the ORR


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1017
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 746 of 946 Page ID
                                   #:10486
                                 Confidential

                                                                         Page 19
 1   system.
 2             Q.      So least restrictive placement, that
 3   would include a step-down, wouldn't it?
 4             A.      That's correct.
 5             Q.      So the case managers in your
 6   experience are involved in the decisions about
 7   whether to step-up or step-down a child?
 8             A.      I believe so, yes.
 9             Q.      Now, are you able to communicate
10   with case managers at Shenandoah?
11             A.      We have limited communication with
12   the case managers.      We don't do regular, what they
13   would call a staffing update to review sort of the
14   statuses of the case anymore.         So when we have
15   specific questions, we do reach out affirmatively,
16   but we don't have regular communication with the
17   case managers to get the status updates.
18             Q.      So case managers are evaluating
19   potential sponsors for the child, people to whom
20   they can be released, typically relatives; is that
21   right?
22             A.      That's right.
23             Q.      And do the case managers at
24   Shenandoah share with you the names and contact
25   information of potential sponsors?


                 TSG Reporting - Worldwide 877-702-9580
                                                                     Exhibit 29
                                                                 Page 1017-001
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 747 of 946 Page ID
                                   #:10487
                                 Confidential

                                                                         Page 20
 1            A.       I don't -- in my experience we are
 2   typically asked to request that information from
 3   the child.
 4            Q.       Okay.    Now, what about the case
 5   managers at Youth for Tomorrow?          Will they share
 6   the name and contact information of potential
 7   sponsors with you?
 8            A.       Sometimes, but we have been told
 9   more recently that we should request that
10   information from the child and that the child
11   should share that with us.
12            Q.       Was there any explanation as to why
13   they would not provide your lawyers with that
14   information?
15            A.       There was no explanation.         The
16   change happened at Shenandoah first and was
17   explained to me as a change in the procedure.
18            Q.       Okay.    In your experience, do the
19   children themselves always have or uniformly have
20   the name and telephone number, contact information
21   for the proposed sponsors?
22            A.       In my experience, no.        They
23   typically don't have the name, telephone number and
24   address of their sponsor.        They very rarely have
25   that information memorized.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1018
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 748 of 946 Page ID
                                   #:10488
                                 Confidential

                                                                         Page 21
 1            Q.       Do you know who it is that has
 2   implemented that policy at Shenandoah or the Youth
 3   for Tomorrow with respect to not sharing
 4   information about potential sponsors?
 5            A.       It's not clear.      We at one point
 6   were also receiving pushbacks on receiving copies
 7   of birth certificates and notice to appear.            We
 8   were able to restore access to those documents but
 9   have not been able to restore access to sponsor
10   information.     So I'm not sure where that policy
11   comes from.
12            Q.       So of the facilities that you serve,
13   is it your experience that access to case managers
14   and -- let's just start with case managers --
15   varies from facility to facility?
16            A.       Yes, it varies greatly.
17            Q.       So which is the facility of the ones
18   that you mentioned that affords the greatest access
19   to case managers?
20            A.       I would say both Board of Child Care
21   and Bethany allow us to participate in a weekly
22   staffing call where we discuss status updates and
23   we can ask affirmative questions about the progress
24   in the child's reunification case.
25            Q.       And the facility in which you have


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1019
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 749 of 946 Page ID
                                   #:10489
                                 Confidential

                                                                         Page 22
 1   least access to case managers, which would that be?
 2            A.       Shenandoah.
 3            Q.       Are you familiar with what are
 4   called case coordinators?
 5            A.       Yes.
 6            Q.       What's your understanding of their
 7   role?
 8            A.       My understanding is that that's a
 9   third-party, I believe, through GDIT that does a
10   review of a complete reunification packet and
11   offers what's going to be an independent review and
12   opinion of that reunification case.
13            Q.       Is it your understanding that GDIT
14   stands for General Dynamics Information Technology?
15            A.       Yes.
16            Q.       And do you know the names of any of
17   the case coordinators who work with children at
18   these facilities that CAIR also serves?
19            A.       I don't know the current case
20   support leaders for the local facilities.
21            Q.       Have you ever spoken to a case
22   coordinator?
23            A.       I have in the past.       In my first few
24   years at CAIR Coalition there were stakeholder
25   meetings where ORR, GDIT and CAIR Coalition and ICE


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1020
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 750 of 946 Page ID
                                   #:10490
                                 Confidential

                                                                         Page 23
 1   all got together and talked about issues.            Since
 2   those meetings stopped about two and a half years
 3   ago, I have not spoken face-to-face with a GDIT
 4   case coordinator.
 5            Q.       With respect to the children that
 6   CAIR is representing, do you typically know the
 7   name of or identity of the case coordinator
 8   assigned to their release?
 9            A.       We don't.
10            Q.       Now, in terms of the FFSes that you
11   mentioned, Ms. David and Ms. Ivall, is there a
12   difference between them in terms of their openness
13   to receive communication from CAIR attorneys?
14            A.       We have a newer working relationship
15   with Ms. Ivall.      She seems very open to
16   communicating with us.       And with Ms. David, we used
17   to have sort of regular in-person meetings and I
18   think she's become less -- in my experience she's
19   become less open to communicating with us.
20            Q.       Okay.    Now, let's talk a little bit
21   about what it takes to see a client who's detained
22   at Shenandoah.     Are there -- to your knowledge, are
23   there regular attorney visitation hours for
24   children there that CAIR lawyers are able to show
25   up and speak to clients?


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1021
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 751 of 946 Page ID
                                   #:10491
                                 Confidential

                                                                         Page 24
 1            A.       We're not able to show up
 2   unannounced.     We are required at the beginning of
 3   the month to provide all of our visit dates for the
 4   following month.      So, for example, the beginning of
 5   August we send an email saying these are the dates
 6   that we're coming and the specific hours that we
 7   would plan to be there.        Typically it's 10:00 to
 8   2:30 when we have access on our visit days.            But
 9   we're required to provide advanced notice at the
10   beginning of the month for every visit.
11            Q.       What's the process if there's a
12   development in the court case that was, you didn't
13   know about at the beginning of the month, will they
14   allow an attorney-client meeting?
15            A.       They will.     They have made
16   accommodations where an asylum hearing got
17   rescheduled or there's some other need for an
18   attorney-client meeting that we weren't aware at
19   the beginning of the month.
20            And so if we become aware of something like
21   that, we email the case manager with a copy of the
22   hearing notice and ask for a confidential meeting
23   space to be available and tell them the date and
24   time that we would like to meet with the child.
25            Q.       Okay.    So then when you've set up


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1022
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 752 of 946 Page ID
                                   #:10492
                                 Confidential

                                                                         Page 47
 1   interpretation, yes, because the IJ has conducted a
 2   review of the facts and both the child and ORR, HHS
 3   have an opportunity to present arguments that are
 4   considered by the judge in their decision.
 5            But it has still been the response and the
 6   outcome in terms of practical effect that children
 7   are not released or their custody is not changed
 8   right away.
 9            Q.       Okay.    Now, in terms of placement,
10   step-up, step-down, in your experience what impact
11   have immigration judges' decisions finding children
12   not to be too dangerous for release had on their
13   placement?
14            A.       Unfortunately I have not seen a
15   direct impact between the immigration judge's
16   decision that a child is not dangerous and a move
17   to a less restrictive placement or reunification.
18   We have had the immigration judge find that a child
19   was not dangerous or was not a flight risk and they
20   have continued to remain in custody and secure, in
21   a secure facility.
22            Q.       At Shenandoah?
23            A.       At Shenandoah.
24            Q.       I think we've been going now for an
25   hour, yes.    Take a five-minute break, ten minutes.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1023
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 753 of 946 Page ID
                                   #:10493
                                 Confidential

                                                                         Page 55
 1   removed from the room, their clothing was removed
 2   from their room.      And they were kept in there for
 3   periods of time such as a day or a day and a half.
 4            Q.       Are you familiar with the term
 5   "serious incident report" or SIR?
 6            A.       Yes, I have heard that term.
 7            Q.       What's your understanding of what
 8   that refers to?
 9            A.       My understanding is that any time
10   that there is any type of incident related to a
11   child in ORR custody that the staff at the facility
12   are required to make a written report detailing
13   what's occurred.      It could be anything from injury
14   to an altercation with another child.           But there's
15   a list of types of incidents is my understanding
16   that are required to be recorded.
17            Q.       And is it your understanding that
18   ORR may delay reunification with family members for
19   a period say 30 days or 60 days where a child needs
20   to be free of SIRs?
21            A.       That is my understanding.         I've
22   heard -- I've heard that a child, I've heard many
23   children say to us that they have been informed
24   that they're not eligible for reunification if
25   they're not without what they would call a report


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1024
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 754 of 946 Page ID
                                   #:10494
                                 Confidential

                                                                         Page 56
 1   for a specific period of time.
 2            Q.       Now, the term "serious incident
 3   report" suggests that those reports should only be
 4   issued in the event of something that's serious.
 5   But is it your understanding that that's the case,
 6   or has it been what you would consider relatively
 7   minor infractions resulting in the issuance of a
 8   SIR?
 9            A.       We've seen a range of conduct
10   reported in SIRs, things like saying something
11   disrespectful to a teacher, crumpling up paper and
12   throwing it on the ground.        Refusing to follow an
13   instruction, which I would consider for less
14   serious conduct also reported in SIRs; but we have
15   also seen serious conduct like physical altercation
16   recorded in a SIR.      So there's a wide range of
17   what's reported in these reports.
18            Q.       And who is it in your understanding
19   who makes the decision about whether a child has, a
20   child's release should be delayed because of SIRs?
21            A.       It's my understanding that it's the
22   case manager and the physical field specialist and
23   the case coordinators who review those SIRs and
24   weigh them in that process.
25            Q.       What types of force have been


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1025
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 755 of 946 Page ID
                                   #:10495
                                 Confidential

                                                                         Page 60
 1            Q.       The forms that you've seen of these
 2   notice of restrictive placements, have they been in
 3   English or Spanish, or what language have they been
 4   in?
 5            A.       We have seen forms in English and
 6   Spanish, and we've reviewed them with the clients
 7   and asked them if they saw the form or remembered
 8   the form.     And many of the children we speak with
 9   don't remember seeing the form or don't recognize
10   it.
11            Q.       Now, are you familiar with a free
12   legal services list, a list that the government
13   compiles of free legal services available to
14   immigrants in a given geographical area?
15            A.       Yes, I have seen that list, but it
16   is compiled city by city or immigration port by
17   immigration port.
18            Q.       So the immigration port in which you
19   represent children who are detained at Shenandoah,
20   there is such a list?
21            A.       Yes, there is.
22            Q.       In your experience, does Shenandoah
23   or ORR provide children who come to Shenandoah with
24   that list?
25            A.       I have seen children with that list


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1026
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 756 of 946 Page ID
                                   #:10496
                                 Confidential

                                                                         Page 61
 1   in their packet of personal items, but that remains
 2   in the care of their case manager, so it's not
 3   something that they have ready access to in their
 4   pods or in their personal items.
 5            Q.       So in the times that you've been to
 6   Shenandoah Valley Juvenile Center, have you seen
 7   other lawyers, lawyers not with CAIR who have been
 8   there to represent children?
 9            A.       I have not seen other lawyers that
10   provide immigration representation to youth in the
11   ORR program, no.
12            Q.       As far as your recollection goes, if
13   a child is not being represented by CAIR with
14   respect to their immigration status or matters,
15   they're not being represented at all if they're at
16   Shenandoah?
17            A.       The only exception to that, I mean
18   that's, generally the case would be if the child
19   has counsel, another nonprofit legal service
20   provider like us who has decided to stay on the
21   case even though they're not in the same geographic
22   area.   So perhaps they were represented in
23   California or Texas by a nonprofit who has decided
24   to stay on their case even after a transfer to
25   Virginia.     That would be the exception that it


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1027
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 757 of 946 Page ID
                                   #:10497
                                 Confidential

                                                                         Page 62
 1   would cede to other attorneys providing immigration
 2   representation at Shenandoah.
 3            Q.       Why do you think that is?         Is it
 4   because children don't have money to retain
 5   counsel, because people think that CAIR is able to
 6   represent everybody, or what's your sense as to why
 7   CAIR is pretty much exclusively the legal service
 8   provider there?
 9            A.       I'm not sure of all of the reasons.
10   But what I've heard children report is that their
11   families don't have funds to retain private
12   counsel, and that if CAIR Coalition is not able to
13   take their case they wouldn't have another way to
14   access counsel or find an attorney.           And that's the
15   information that children have reported to us.
16            Q.       What's your opinion as to whether
17   children at Shenandoah or any of the other
18   facilities that CAIR covers, what's their ability
19   to represent themselves with respect to release or
20   placement?
21            A.       I think it's extremely challenging
22   for a child to understand the process of
23   reunification or a change in placement.            And so in
24   my experience I haven't seen a young person who was
25   successfully able to advocate on their own for a


                 TSG Reporting - Worldwide 877-702-9580
                                                                     Exhibit 29
                                                                 Page 1027_001
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 758 of 946 Page ID
                                   #:10498
                                 Confidential

                                                                         Page 70
 1            Q.       And so during the period that CAIR
 2   was representing these children, were CAIR lawyers
 3   advised that their clients were being medicated?
 4            A.       No.   We're not, we're typically not
 5   advised in advance, only if a child tells us that
 6   they're on medication.       We always ask
 7   affirmatively, but sometimes the youth are not able
 8   to report that fact accurately.
 9            Q.       So as for youth held at Shenandoah,
10   what's your best estimate as to how many of them
11   are on psychotropic medications?
12            A.       The majority report taking at least
13   one medication.      We don't receive ORR files for
14   every child, so I don't know the types of
15   medication and whether they would all be classified
16   as psychotropic meds, but I think that many youth
17   that we meet, the majority of them report taking
18   medication.
19            Q.       And when they report this, do they
20   report that medication is for anxiety or depression
21   or things of that nature that would suggest it was
22   psychotropic?
23            A.       Yes, we hear youth report that we
24   take medication to make me happy, I take this
25   medication when I feel sad, things like that.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1028
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 759 of 946 Page ID
                                   #:10499
                                 Confidential

                                                                         Page 83
 1            Q.       And who performs the home studies,
 2   do you know?
 3            A.       It's my understanding that there are
 4   contractors, I believe it's Lutheran Immigration
 5   and Refugee Services and USCCB who hold those
 6   contracts, and they subcontract out to local
 7   providers in whatever the geographic location is.
 8            Q.       So when a home study is being
 9   required, are CAIR Coalition lawyers advised of
10   that?
11            A.       If we reach out and ask for that
12   information, we'll be told that a home study is
13   being conducted, but we're not affirmatively
14   notified.
15            Q.       When you learn that a home study is
16   being conducted, are you provided with the name or
17   the contact information of the person who will be
18   conducting the home study?
19            A.       No.
20            Q.       Have CAIR lawyers been, had an
21   opportunity to speak with any persons who are
22   conducting home studies during the process of the
23   home study itself?
24            A.       We haven't, no.
25            Q.       When the results of the home study


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1029
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 760 of 946 Page ID
                                   #:10500
                                 Confidential

                                                                         Page 84
 1   are -- when the home study is completed, are CAIR
 2   lawyers advised of their results?
 3            A.       We are told by the case manager
 4   whether it's a positive or negative recommendation.
 5   But in order to access the report, we have to
 6   request the ORR file to see the written report.
 7            Q.       In your experience, is the child
 8   applying for release or the proposed sponsor given
 9   a copy of the home study report there?
10            A.       I believe the sponsors receive a
11   copy, and if the children receive a copy, it's a
12   possibility, but I don't know if that's a uniform
13   practice.
14            Q.       Okay.    Now, are fingerprints or --
15   yeah, fingerprints typically required of a sponsor
16   or the sponsor's household, people who are living
17   in the sponsor's household as a condition for
18   receiving a child from ORR custody?
19            A.       Yes.    It's my understanding that
20   sponsors are required to submit their fingerprints,
21   and adult household members are required to be
22   fingerprinted.
23            Q.       Now, the people who are seeking to
24   receive children whom CAIR represents, do they all
25   live in this general area here, or are they across


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1030
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 761 of 946 Page ID
                                   #:10501
                                 Confidential

                                                                        Page 110
 1   trust.   They feel incredibly isolated.          They talk
 2   about feeling like they want to give up, they don't
 3   want to stay and continue to fight a case if they
 4   need, they have to remain detained.
 5            They report feeling like they want to leave
 6   detention, like they would rather, you know, go
 7   back to their home country than try to proceed with
 8   a case if it means that they have to stay in
 9   detention.
10            So their ability to sort of make logical
11   well-thought-out decisions is significantly
12   impacted by the length of time that they're in
13   detention.    And that affects the legal strategy
14   that they ask us to pursue.         So they may change
15   their case goals frequently based on the length of
16   detention that they've experienced.
17            Q.       And have you observed that children
18   are more likely to get issued SIRs or be stepped up
19   depending on how long they've been detained?
20            A.       I do think that that is very
21   connected when a child who is in detention for a
22   longer period of time, particularly when they don't
23   see an end to that, they don't see the long-term
24   benefit to maintaining good behavior.           And it
25   becomes like a feedback loop where their behavior


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1031
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 762 of 946 Page ID
                                   #:10502
                                 Confidential

                                                                        Page 111
 1   suffers and then they receive punishment and then
 2   they sort of continue down this path.
 3            Q.       Now, whose responsibility is it to
 4   keep a child informed as to the progress of their
 5   release?
 6            A.       It's my understanding that that's
 7   the case manager's responsibility.
 8            Q.       In your experience, do case managers
 9   do a good job of that?
10            A.       In my understanding I think it
11   depends on the individual case manager.            How
12   communicative they are and how often they
13   communicate with the child.
14            Q.       So are you aware of any requirement
15   that ORR has fixed requiring case managers to
16   communicate at any particular interval with
17   children they are handling?
18            A.       I'm not aware of a specific
19   requirement about frequency of communication.
20            Q.       But you have had clients report to
21   you that they don't know where their reunification
22   process stands?
23            A.       We have heard children report to us
24   directly that they don't know what's happening with
25   their reunification or what's going on with their


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1032
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 763 of 946 Page ID
                                   #:10503
                                 Confidential

                                                                        Page 144
 1

 2                         C E R T I F I C A T E
 3

 4   LUCAS right.          )
 5         v.              )
 6   ALEX AZAR, et al. )
 7

 8

 9          I, BARBARA DeVICO, a Notary Public within and
10    for the District of Columbia, do hereby certify:
11          That NITHYA NATHAN-PINEAU, ESQ., the witness
12    whose deposition is hereinbefore set forth, was
13    duly sworn by me and that such deposition is a
14    true record of the testimony by such witness.
15          I further certify that I am not related to
16    any of the parties to this action by blood or
17    marriage; and that I am in no way interested in
18    the outcome of this matter.
19          IN WITNESS WHEREOF, I have hereunto set my
20    hand this 30th of August, 2019.
21

22

23                             ___________________________
24                                 BARBARA DeVICO
25



                 TSG Reporting - Worldwide 877-702-9580              Exhibit 29
                                                                     Page 1033
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 764 of 946 Page ID
                                  #:10504




                               Exhibit 30
                                                                    Exhibit 30
                                                                    Page 1034
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 765 of 946 Page ID
                                  #:10505
                                    CONFIDENTIAL

                                                                     Page 1

  1                   UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
  2                          WESTERN DIVISION
  3                  CASE NO. 2:18-CV-057441-DMG-PLA
  4      LUCAS R., et al.,
  5             Plaintiffs,
  6      vs.
  7      ALEX AZAR, Secretary of U.S. Department
         of Health and Human Services, et al.,
  8
                Defendants.
  9      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _/
 10
 11                             6355 NW 36th Street
                                Suite 2201
 12                             Miami, Florida
                                Thursday, August 22, 2019
 13                             9:35 a.m. to 2:48 p.m.
 14
 15
 16
 17                            CONFIDENTIAL
 18                    DEPOSITION OF MICHELLE ORTIZ
 19
 20
 21             Taken on behalf of the Plaintiffs before Carol
 22      Hill Weng, FPR, RMR, CRR, CMRS, CPE, CRI, a Notary
 23      Public in and for the State of Florida at Large,
 24      pursuant to Plaintiffs' Notice of Taking Deposition in
 25      the above cause.

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1035
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 766 of 946 Page ID
                                  #:10506
                                    CONFIDENTIAL

                                                                        Page 28

  1           Q.     Now, are you familiar with a process
  2      that's known as family reunification?
  3           A.     Yes.
  4           Q.     What does that process entail?
  5           A.     My understanding of it is that it
  6      entails the child identifying a sponsor and then
  7      the case manager vetting a sponsor and then
  8      recommending a sponsor for family reunification
  9      to the case coordinators and to ORR, who
 10      ultimately make the decision.
 11           Q.     Now, the case managers, what's your
 12      understanding of who employs them?               Is that CHS
 13      or is that ORR?
 14           A.     At Homestead I believe it's CHS.
 15           Q.     And do you know who employs the case
 16      coordinators?
 17           A.     I think that's a third party, GDIT, I
 18      believe.
 19           Q.     Is that an acronym for General
 20      Dynamics Information Technology?
 21           A.     I think so.     I'm not sure.            I don't
 22      remember the exact name.
 23           Q.     Now, in your experience, what was the
 24      ability of AIJ lawyers to speak with case
 25      managers regarding the release of children at

                                   Veritext Legal Solutions             Exhibit 30
      800-726-7007                                                          305-376-8800
                                                                        Page 1036
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 767 of 946 Page ID
                                  #:10507
                                    CONFIDENTIAL

                                                                    Page 29

  1      Homestead?
  2           A.     Absolutely none.
  3           Q.     Were you ever given an explanation as
  4      to why that was prohibited?
  5           A.     We were given various.
  6           Q.     For example?
  7           A.     For example -- well, sometimes we were
  8      given none.    We were at some point told by
  9      Leslie Wood that our communications had to go
 10      directly through her, that we could not
 11      communicate with anyone except her.
 12                  At another point we were told that
 13      there were just simply too many children and
 14      they could not -- they could not facilitate
 15      direct communication between legal and case
 16      managers.    I think the -- it was mostly around
 17      not having capacity to facilitate those
 18      communications.
 19           Q.     But AIJ lawyers were present at the
 20      Homestead site, correct?
 21           A.     Yes.
 22           Q.     And at Homestead were case managers
 23      always present at the site or were some --
 24           A.     No.    Some were remote.
 25           Q.     Were the majority present at the site?

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1037
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 768 of 946 Page ID
                                  #:10508
                                    CONFIDENTIAL

                                                                    Page 30

  1           A.     I think it fluctuated over time, and
  2      I'm not entirely sure since we were not
  3      permitted to communicate with them.
  4           Q.     But on some occasions AIJ lawyers were
  5      present on-site contemporaneously with case
  6      managers, correct?
  7           A.     I'm sure of that, yes.
  8           Q.     So in terms of communicating with
  9      them, was there anything that would have
 10      prevented the AIJ lawyer from simply walking
 11      over to where the case manager was stationed and
 12      speaking about a client?
 13           A.     We didn't know who they were.
 14           Q.     So the policy at Homestead was to not
 15      share with AIJ lawyers the name of the case --
 16      of a client's case manager?
 17                  MR. MOSS:    Objection, misstates former
 18           testimony and foundation.
 19           A.     We did not receive the information
 20      from CHS that way that we receive it at the
 21      permanent shelter.      If we received it, it was
 22      from the child.
 23           Q.     Now, in interviewing children, was it
 24      the practice of AIJ lawyers to inquire as to
 25      family members in the United States or abroad?

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1038
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 769 of 946 Page ID
                                  #:10509
                                    CONFIDENTIAL

                                                                    Page 31

  1           A.     Yes.
  2           Q.     And was it also the practice to ask
  3      them for telephone numbers and names so that the
  4      AIJ lawyers could communicate with their family
  5      members?
  6           A.     Yes.
  7           Q.     To your recollection, did AIJ lawyers
  8      learn about potential sponsors for children in
  9      the United States through that process?
 10           A.     Yes.
 11           Q.     Did Homestead permit AIJ lawyers to
 12      provide information about potential sponsors in
 13      the United States to case managers?
 14           A.     I'm not sure if "permit" is
 15      appropriate, simply because there was not a
 16      channel of communication to facilitate that.
 17           Q.     Okay.   So in effect, when AIJ lawyers
 18      obtain that information, there wasn't -- they
 19      weren't able to provide that to the case
 20      managers as a practical matter?
 21           A.     Correct.
 22           Q.     Were you ever given any explanation as
 23      to why case managers -- you couldn't get that
 24      information through the case managers?
 25           A.     Again, it was addressed multiple times

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1039
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 770 of 946 Page ID
                                  #:10510
                                    CONFIDENTIAL

                                                                     Page 32

  1      when we requested to be able to have
  2      communication with case managers, both to
  3      receive information and to provide information.
  4      We were told the same things as before, either
  5      everything has to go through Leslie Wood or
  6      there's too many children to have those types of
  7      communications.
  8           Q.     What's your recollection as to the
  9      ratio of children to case managers at Homestead?
 10           A.     I'm not sure of that.
 11           Q.     Now, did AIJ lawyers, to your
 12      knowledge, were they ever told the names or the
 13      name of the case coordinators who were in charge
 14      of clients' reunification?
 15           A.     By CHS?    No.
 16           Q.     By ORR?
 17           A.     No.
 18           Q.     So to your recollection, did any AIJ
 19      lawyer ever communicate directly with a case
 20      coordinator?
 21           A.     With a case coordinator?            Not to my
 22      knowledge.
 23           Q.     What's your understanding as to what a
 24      case coordinator does?
 25           A.     My understanding is that a case

                                  Veritext Legal Solutions           Exhibit 30
      800-726-7007                                                       305-376-8800
                                                                     Page 1040
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 771 of 946 Page ID
                                  #:10511
                                    CONFIDENTIAL

                                                                           Page 37

  1      would make a recommendation as to release or not
  2      release?
  3           A.     That's my understanding.
  4           Q.     And is it your understanding that that
  5      recommendation was based on evidence that the
  6      case managers were gathering regarding the
  7      proposed sponsor, the child's needs, information
  8      received from clinicians?
  9           A.     That's my understanding as to how it's
 10      supposed to work.
 11           Q.     And in your -- in AIJ's experience,
 12      how did it work?
 13           A.     It was very inconsistent.               Part of the
 14      challenge here is that we couldn't just speak to
 15      them direct, so we relied on the children and
 16      sometimes the sponsors to tell us what was going
 17      on with the status of the reunification.
 18                  But there were a number of children
 19      who we could not figure out why the child had
 20      not yet been released when, based on the
 21      information that we were able to obtain from the
 22      sponsor and the child there should have been no
 23      delay in release.
 24           Q.     Well, were AIJ lawyers ever provided a
 25      copy of the case manager's recommendation either

                                  Veritext Legal Solutions                 Exhibit 30
      800-726-7007                                                             305-376-8800
                                                                           Page 1041
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 772 of 946 Page ID
                                  #:10512
                                    CONFIDENTIAL

                                                                    Page 38

  1      for or against release?
  2           A.     No.   Not my knowledge.
  3           Q.     And when those recommendations would
  4      go to the case coordinators, was AIJ ever
  5      provided a copy of the recommendation of the
  6      case coordinator with respect to release?
  7           A.     No.   Not to my knowledge.
  8           Q.     And so then after the case
  9      coordinator, the matter would go to the federal
 10      field specialist.
 11                  And did AIJ ever obtain a copy of the
 12      federal field specialist recommendation or
 13      decision in favor of or against release?
 14           A.     Not to my knowledge.
 15           Q.     So, then, how did the children's
 16      lawyers learn that their release had been either
 17      approved or denied?
 18           A.     So multiple ways.        Oftentimes through
 19      the child.    Sometimes through the sponsor.
 20      Sometimes we would do -- we would have to do
 21      individual inquiries to CHS asking for
 22      reunification status updates.           And sometimes
 23      they would respond and sometimes they would tell
 24      us that the sponsor was denied or there was no
 25      sponsor or that they had recommended for

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1042
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 773 of 946 Page ID
                                  #:10513
                                    CONFIDENTIAL

                                                                    Page 39

  1      approval.
  2           Q.     So no written explanation of the
  3      reasons for the decision, that you can recall,
  4      AIJ ever receiving?
  5           A.     Beyond short responses to e-mails, no.
  6           Q.     So were AIJ lawyers ever permitted --
  7      were AIJ lawyers ever privy to the evidence that
  8      case managers had gathered regarding proposed
  9      sponsors' fitness?
 10           A.     No.
 11           Q.     Were AIJ lawyers ever privy to
 12      information that the case coordinators relied on
 13      to recommend for release?
 14           A.     No.
 15           Q.     Were AIJ lawyers ever privy to
 16      information the federal field specialist relied
 17      on in deciding whether to release or not?
 18           A.     No.
 19           Q.     What's your understanding as to the
 20      role of clinicians in the release decision?
 21           A.     I'm not sure what their role is in
 22      release decisions.
 23           Q.     So was it -- is it your recollection
 24      that AIJ lawyers were told that their clients
 25      had undergone psychological evaluations?

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1043
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 774 of 946 Page ID
                                  #:10514
                                    CONFIDENTIAL

                                                                     Page 41

  1           A.     Staff, on occasion, observed -- I
  2      remember one particular instance where they
  3      observed a child that appeared drugged, to them,
  4      and asked the child if he was taking medication.
  5      He confirmed that he was.
  6                  Then we had children who were
  7      thereafter transferred to the permanent
  8      facilities in our service area where we were
  9      able to have more communication with case
 10      managers and such and were informed that a child
 11      had been put on medication while at Homestead.
 12           Q.     Okay.    Now, are you aware of any
 13      process by which an AIJ lawyer could obtain
 14      ORR's file on a child at Homestead?
 15           A.     Yes.    Do an ORR records request.
 16           Q.     Does that entail filling out a form?
 17           A.     Yes.
 18           Q.     And in AIJ's experience how long did
 19      it typically take ORR to provide a copy of the
 20      file?
 21           A.     A number of months.         I'd have to check
 22      with our staff as to how long they've taken most
 23      recently, could be many months.
 24           Q.     Now, have you had occasion to review
 25      the files that ORR has produced in response to a

                                  Veritext Legal Solutions           Exhibit 30
      800-726-7007                                                       305-376-8800
                                                                     Page 1044
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 775 of 946 Page ID
                                  #:10515
                                    CONFIDENTIAL

                                                                    Page 51

  1      a case manager is saying that a sponsor has been
  2      denied because of X, Y and Z reason but we could
  3      not communicate with that case manager to ensure
  4      the child is accurately understanding what was
  5      said or getting the information directly from a
  6      case manager.
  7           Q.     Okay.   So as a consequence of that,
  8      those sorts of difficulties, were AIJ lawyers
  9      required to spend time on nonproductive tasks or
 10      tasks that did not contribute to the zealous
 11      representation of children?
 12                  MR. MOSS:    Objection, vague.
 13           A.     I think it's in the sense that it
 14      limited our ability to most efficiently
 15      distribute our resources.         So where we would --
 16      something that could have been resolved in a
 17      5-minute e-mail or 5-minute call to a case
 18      manager, often required requesting that child,
 19      waiting for that child to come, have the child
 20      personally meet with us, try to get as much
 21      information from that child, then try to get the
 22      sponsor information.
 23                  Then piece together the puzzle through
 24      the child and the sponsor, if possible, rather
 25      than a quick exchange of information as we do

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1045
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 776 of 946 Page ID
                                  #:10516
                                    CONFIDENTIAL

                                                                    Page 52

  1      with the other shelters.
  2           Q.     So AIJ was -- did not have the
  3      resources -- or did AIJ have the resources to
  4      represent every child at Homestead?
  5           A.     No.   But not every child, as I
  6      mentioned before, required representation while
  7      at Homestead, due to the posture of their case.
  8           Q.     But you couldn't determine that a lot
  9      of times because of the lack of information,
 10      correct?
 11           A.     For those whose category for
 12      sponsorship was unclear.
 13           Q.     And so is it fair to say, then, that
 14      the lack of information that AIJ lawyers --
 15      provided to AIJ lawyers resulted in a reduced
 16      ability to represent other children at the
 17      facility?
 18           A.     I would say that it reduced our
 19      ability to advocate for children who needed
 20      representation in the sense that we did not have
 21      the information that we needed to be equipped to
 22      properly advocate for their release or for
 23      transfer.
 24           Q.     With respect to the physical spaces
 25      that AIJ was allowed at Homestead, I believe you

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1046
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 777 of 946 Page ID
                                  #:10517
                                    CONFIDENTIAL

                                                                         Page 59

  1           Q.     Did Homestead ever make similar
  2      accommodation?
  3           A.     I'm not sure that we made the requests
  4      at Homestead.
  5           Q.     Now, do your lawyers have occasion to
  6      speak with case managers for children at either
  7      Boys Town or His House?
  8           A.     Yes.
  9           Q.     And do the facilities permit direct
 10      communication between AIJ lawyers and case
 11      managers?
 12           A.     Yes.
 13           Q.     Do those facilities permit AIJ lawyers
 14      to have the name and telephone number, contact
 15      information for children's proposed sponsors?
 16           A.     Yes.
 17           Q.     What's the process for requesting that
 18      information?
 19           A.     Our staff have very close
 20      relationships with the case managers.               They also
 21      have regular meetings to discuss special cases.
 22      And they -- our staff are in constant
 23      communication, I think, with the case managers
 24      of the permanent facilities.
 25           Q.     So is it your impression that the

                                  Veritext Legal Solutions               Exhibit 30
      800-726-7007                                                           305-376-8800
                                                                         Page 1047
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 778 of 946 Page ID
                                  #:10518
                                    CONFIDENTIAL

                                                                      Page 60

  1      facilities themselves are the ones that get to
  2      decide how much information is going to be
  3      shared with AIJ lawyers?
  4           A.     That's my understanding.
  5           Q.     Do you have any information about
  6      whether the communication between case managers
  7      and/or the facility and AIJ lawyers at Boys Town
  8      and His House is due to state licensing
  9      requirements?
 10           A.     I'm not sure about that.
 11           Q.     Now, when a case manager has gathered
 12      evidence regarding the proposed sponsors for a
 13      child obtained at His House or Boys Town, do AIJ
 14      lawyers have access to knowing what that
 15      evidence is?
 16           A.     So I'm not sure whether they have
 17      access to, like, the physical evidence, but, for
 18      example, if a sponsor is denied because they
 19      refuse to take fingerprints, the case manager
 20      would tell us that.      Right?
 21                  So they would share with us typically
 22      why a sponsor had been not considered or
 23      rejected or what the holdup is.            Right?   So the
 24      sponsor has submitted everything but has not yet
 25      gotten their fingerprints done or whatever it is

                                  Veritext Legal Solutions            Exhibit 30
      800-726-7007                                                        305-376-8800
                                                                      Page 1048
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 779 of 946 Page ID
                                  #:10519
                                    CONFIDENTIAL

                                                                       Page 71

  1      communicating it to us?
  2           Q.     Yes.
  3           A.     I think it was every time they planned
  4      large transfers.
  5           Q.     So when did these -- when you say
  6      "large transfers," how many children are you
  7      referring to?
  8           A.     It varies.    So I'm not sure -- I can't
  9      remember the exact number of children who were
 10      ultimately transferred.       Right?       But I would be
 11      told something like, we're going to be moving
 12      some kids out.     Do you have any children that
 13      you would prefer we not transfer out?               We will
 14      try to accommodate that request.             It usually
 15      went along those lines.
 16                  I'm not sure that I checked the census
 17      every time to see how many kids were ultimately
 18      transferred.    Right?
 19           Q.     But did Homestead -- did CHS also
 20      transfer or did ORR also transfer children out
 21      individually from Homestead to other facilities?
 22           A.     I believe so.
 23           Q.     So were you given advance notice of
 24      those sorts of transfers, individual transfers?
 25           A.     Not if we did not have a G-28 on file

                                  Veritext Legal Solutions             Exhibit 30
      800-726-7007                                                         305-376-8800
                                                                       Page 1049
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 780 of 946 Page ID
                                  #:10520
                                    CONFIDENTIAL

                                                                    Page 72

  1      as their representative and not -- for the
  2      majority of the time Homestead was open we were
  3      not notified, even if we did have a G-28 on
  4      file.
  5           Q.     So what was AIJ's practice with
  6      respect to filing G-28s for children at
  7      Homestead?    When would you file them and when
  8      would you not?
  9           A.     When we were initiating
 10      representation.
 11           Q.     When you say "representation," does
 12      that refer to representing them with respect to
 13      affirmative applications for immigration relief,
 14      such as asylum?
 15           A.     Or advocating for them for transfer or
 16      advocating for other purposes for them.             So I
 17      would say in the majority of cases it was for
 18      representation, but -- in the traditional sense
 19      of immigration proceedings, but not in every
 20      case.
 21                  It was simply so that we could be
 22      recognized as the attorney of record before CHS
 23      to be able to advocate for that child and
 24      represent them in terms of advocating for them
 25      before CHS.

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1050
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 781 of 946 Page ID
                                  #:10521
                                    CONFIDENTIAL

                                                                    Page 77

  1      other part of that is ensuring that children
  2      have access to counsel.       I've heard -- I've been
  3      at meetings where the FFS has stated such,
  4      right, that the kids have to have access to
  5      counsel and be able to talk to the children when
  6      they need to.
  7           Q.     Okay.    Now, what, in your
  8      experience -- how often, in your experience, do
  9      lawyers, other than AIJ lawyers, represent
 10      children -- did they represent children at
 11      Homestead?
 12           A.     Other than pro bono attorneys secured
 13      by AI Justice?
 14           Q.     Yes.
 15           A.     I'm not sure.     Not often, I believe.
 16           Q.     Can you recall seeing any such
 17      attorney at Homestead?
 18           A.     No.
 19           Q.     So -- and would the answer be the same
 20      with respect to children at Boys Town or His
 21      House?
 22           A.     No.    I recall -- I don't recall ever
 23      hearing about a child at Homestead who had an
 24      outside attorney, but I do recall on a few
 25      occasions hearing that a child at Boys Town or

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1051
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 782 of 946 Page ID
                                  #:10522
                                    CONFIDENTIAL

                                                                          Page 110

  1      one sponsor not viable, what recourse does
  2      that -- that would be a parent or guardian,
  3      correct?
  4           A.     Yes.
  5           Q.     What recourse does that parent or
  6      guardian have to challenge ORR's determination
  7      that they're not a qualified custodian?
  8           A.     I'm not entirely familiar with that
  9      process.
 10           Q.     What about a category two custodian,
 11      which would be a close relative, correct, a
 12      grandparent or an adult brother -- adult
 13      sibling?
 14           A.     In my experience, virtually none,
 15      particularly at Homestead.
 16           Q.     And why do you say particularly at
 17      Homestead?    Why was that recourse there even --
 18           A.     Well, we saw a significant number of
 19      category two kids being held for a long time at
 20      Homestead.    Children reported that they didn't
 21      understand why they hadn't been released to the
 22      grandparent or the aunt or uncle.
 23                  I'll give you an example.               We had one
 24      child who the sponsor reached out to me and the
 25      child who had been at Homestead for various

                                  Veritext Legal Solutions                Exhibit 30
      800-726-7007                                                            305-376-8800
                                                                          Page 1052
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 783 of 946 Page ID
                                  #:10523
                                    CONFIDENTIAL

                                                                    Page 111

  1      months and was supposed to have been released to
  2      an aunt who is here in Miami.           And the aunt was
  3      told that she was not a viable sponsor because
  4      they didn't have the same last name.
  5                  So that kid was at Homestead for many
  6      months and then transferred to one of our
  7      permanent facilities.       Once transferred to the
  8      permanent facility, the child was released
  9      within two weeks, and that is a case that I sent
 10      multiple inquiries to the shelter director
 11      about.
 12           Q.     So did the same FFS make the decision
 13      not to release to the aunt and then turn around
 14      and, say, reverse that decision or was it
 15      different?
 16           A.     My understanding, in that particular
 17      case, was that it never even got to the FFS.            My
 18      understanding was that it was the case manager
 19      making that determination that it was not a
 20      viable sponsor, so they were not presenting that
 21      to the FFS.
 22                  And this is what we heard a lot from
 23      the children, that the case manager would say,
 24      oh, no, that sponsor is not going to work.
 25      We're not going to pursue that or this sponsor

                                  Veritext Legal Solutions            Exhibit 30
      800-726-7007                                                        305-376-8800
                                                                      Page 1053
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 784 of 946 Page ID
                                  #:10524
                                    CONFIDENTIAL

                                                                         Page 112

  1      doesn't work.
  2                  So in that particular case my belief
  3      is that it was the case manager who was making
  4      that determination.      And in various other cases,
  5      based on what the children reported to us, it
  6      was -- those cases never got to ORR.                They were
  7      case manager determinations.
  8           Q.     So is it your understanding that that
  9      was consistent with ORR policy?            In other words,
 10      to seed to case managers the authority to
 11      declare a sponsor nonviable and then thereafter
 12      to simply stop the process of evaluating that
 13      proposed sponsor?
 14           A.     My understanding is that the case
 15      managers are charged with doing all the initial
 16      legwork on preparing the reunification packet or
 17      whatever.    So my understanding is that, as part
 18      of that process, the case managers are charged
 19      with identifying viable sponsors, which would, I
 20      think, then also include determining that
 21      someone is not a viable sponsor.
 22           Q.     Okay.   And so case managers, in
 23      essence, exercise discretion to say a particular
 24      proposed sponsor is not viable, therefore, the
 25      process stops there.

                                  Veritext Legal Solutions               Exhibit 30
      800-726-7007                                                           305-376-8800
                                                                         Page 1054
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 785 of 946 Page ID
                                  #:10525
                                    CONFIDENTIAL

                                                                      Page 113

  1           A.     That's my understanding, particularly
  2      at Homestead.
  3           Q.     And that has been, in fact, what has
  4      happened with respect to AIJ clients at
  5      Homestead?
  6           A.     Yes.
  7           Q.     Now, has that been the case with
  8      respect to AIJ clients housed at either of the
  9      permanent shelters?
 10           A.     Yes, but it's quite different because
 11      we're able to have conversations with the case
 12      managers to understand the reasoning behind it,
 13      and we've never been given a reason such as they
 14      have a different last name.
 15                  Typically what we're told is, the
 16      fingerprints came back with a red flag.             Right?
 17      So under the TVPA, they have to do a home study.
 18      They have to do further vetting.             But we have a
 19      level of communication with them that we're able
 20      to understand the process and why a particular
 21      sponsor might not be viable and then try to talk
 22      to the child to see if there may be other
 23      potential sponsors.
 24           Q.     Now, in this case where the Homestead
 25      case manager are rejected the proposed sponsor

                                  Veritext Legal Solutions            Exhibit 30
      800-726-7007                                                        305-376-8800
                                                                      Page 1055
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 786 of 946 Page ID
                                  #:10526
                                    CONFIDENTIAL

                                                                     Page 114

  1      because she did not share the same last name
  2      with your client, what recourse was there to
  3      challenge that in terms of procedure that --
  4      what recourse was available to the child or the
  5      sponsor?
  6           A.     I mean, I just sent multiple e-mail
  7      inquiries asking them to explain to me why this
  8      was happening and why the aunt and the aunt's
  9      attorney were reporting that the case manager
 10      stated this.    The case manager stated it to the
 11      aunt's attorney.
 12                  And I did not get a response.           And I
 13      sent multiple inquiries about this particular
 14      case because there was no reason why someone who
 15      had taken their fingerprints, had clear
 16      fingerprints and gone through the whole process
 17      would have that as a sponsor, then that child
 18      remain at Homestead for at least three months, I
 19      believe.
 20           Q.     So then after three months the child
 21      was transferred to one of the permanent
 22      shelters --
 23           A.     Uh-huh.
 24           Q.     -- and was assigned a different case
 25      manager?

                                  Veritext Legal Solutions           Exhibit 30
      800-726-7007                                                       305-376-8800
                                                                     Page 1056
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 787 of 946 Page ID
                                  #:10527
                                    CONFIDENTIAL

                                                                   Page 115

  1           A.     Uh-huh, yes.
  2           Q.     And that case manager approved release
  3      to the aunt with a different last name?
  4           A.     Right.
  5           Q.     And how long did it take once the
  6      child was transferred to a permanent shelter for
  7      that to happen?
  8           A.     Within two weeks.
  9           Q.     So in total how long was the child
 10      detained?
 11           A.     I believe -- if I'm recalling
 12      correctly, I believe the child got to Homestead
 13      in either March or April and was released in
 14      July, end of July.
 15           Q.     Was there any change in the aunt's
 16      circumstances that would have -- account for a
 17      different decision?
 18           A.     No.
 19           Q.     Were you able to speak with the case
 20      manager who had decided against releasing the
 21      child to the aunt at any point?
 22           A.     No.   We were not permitted to speak to
 23      any case managers.
 24           Q.     And the e-mails you sent objecting to
 25      the decision to continue the child in detention,

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1057
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 788 of 946 Page ID
                                  #:10528
                                    CONFIDENTIAL

                                                                   Page 122

  1      clinicians and our staff.         But I don't recall
  2      whether that was the whole time that we were
  3      providing services at Homestead or not.
  4           Q.     But today here you cannot recall any
  5      instance where an AIJ lawyer had a conversation
  6      with a clinician?
  7           A.     No.
  8           Q.     What's your understanding of the term
  9      "home study"?
 10           A.     What's my understanding of that term?
 11           Q.     Yes.
 12           A.     That ORR or GDIT, I'm not sure --
 13      can't remember who would do it, but a visit is
 14      made to the home to assess the quality and
 15      safety of the home, to make sure that it's
 16      adequate for the child, and that this would be
 17      done if the child has a special need or if
 18      there's another red flag.
 19           Q.     But it's not done in all cases, home
 20      studies?
 21           A.     No.
 22           Q.     And so has AIJ had occasion to be
 23      representing children whose sponsors have been
 24      subjected to home studies?
 25           A.     Yes.

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1058
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 789 of 946 Page ID
                                  #:10529
                                    CONFIDENTIAL

                                                                        Page 140

  1           A.     Leslie Wood, multiple times.
  2           Q.     So if I understand right, AIJ lawyers
  3      had her e-mail address -- had Ms. Wood's e-mail
  4      address and sent her e-mails, right?
  5           A.     We were told that we were not to
  6      communicate with anyone, that everything had to
  7      go through her, that she was the only person who
  8      had reliable, accurate information.                  And then we
  9      were told that we sent too many e-mails.
 10           Q.     So first she told you to e-mail her,
 11      and then you did e-mail her, and then she said
 12      you're e-mailing too much; is that correct?
 13           A.     Absolutely.
 14           Q.     In representing minors in ORR custody,
 15      have AIJ lawyers had the occasion to e-mail
 16      federal field specialists?
 17           A.     Yes.
 18           Q.     And I think you actually testified
 19      about that, happened -- would you say it
 20      happened frequently?
 21           A.     Yes.
 22           Q.     Did you ever hear from FFSs saying you
 23      sent too many e-mails?
 24           A.     No.
 25           Q.     How was your relationship with FFSs?

                                   Veritext Legal Solutions                 Exhibit 30
      800-726-7007                                                              305-376-8800
                                                                            Page 1059
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 790 of 946 Page ID
                                  #:10530
                                    CONFIDENTIAL

                                                                   Page 156

  1      RE:          Lucas R., et al. v. Alex Azar, et al.
         DEPO OF:     Michelle Ortiz
  2      TAKEN:       August 22, 2019
  3
  4                               EXCEPT FOR ANY CORRECTIONS
                                  MADE ON THE ERRATA SHEET BY
  5                               ME, I CERTIFY THIS IS A TRUE
                                  AND ACCURATE TRANSCRIPT.
  6                               FURTHER DEPONENT SAITH NOT.
  7                               ____________________________
                                  Michelle Ortiz
  8
  9      STATE OF FLORIDA         )
                                  )    SS:
 10      COUNTY OF MIAMI-DADE )
 11                  Sworn and subscribed to before me this
 12      __________ day of ___________________, 2019.
 13      PERSONALLY KNOWN __________ or I.D.______________
 14
 15                               ____________________________
                                  Notary Public in and for
 16                               the State of Florida at
                                  Large.
 17
 18      My commission expires:
 19
 20
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions          Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1060
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 791 of 946 Page ID
                                  #:10531
                                    CONFIDENTIAL

                                                                   Page 158

  1                    CERTIFICATE OF OATH OF WITNESS
  2
  3      STATE OF FLORIDA               )
                                          ) SS.
  4      COUNTY OF MIAMI-DADE           )
  5
  6             I, Carol Hill Weng, FPR, RMR, CRR, CMRS, CRI, CPE,
  7      Notary Public in and for the State of Florida at Large,
  8      certify that the witness, Michelle Ortiz, personally
  9      appeared before me on August 22, 2019, and was duly
 10      sworn by me.
 11             WITNESS my hand and official seal this August 31,
 12      2019.
 13
 14
 15                  <%3591,Signature%>
                 Carol Hill Weng, FPR, RMR, CRR, CMRS,
 16              CRI, CPE
                 Notary Public, State of Florida at Large
 17
 18      Notary No.: FF 958116
 19      My Commission Expires:        March 4, 2020
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions         Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1061
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 792 of 946 Page ID
                                  #:10532
                                    CONFIDENTIAL

                                                                   Page 159

  1                  REPORTER'S DEPOSITION CERTIFICATE
  2
  3             I, Carol Hill Weng, FPR, RMR, CRR, CMRS, CPE, CRI,
  4      certify that I was authorized to and did
  5      stenographically report the deposition of Michelle
  6      Ortiz, the witness herein on August 22, 2019; that a
  7      review of the transcript was requested; that the
  8      foregoing pages are a true and complete record of my
  9      stenographic notes of the deposition of said witness;
 10      and that this computer-assisted transcript was prepared
 11      under my supervision.
 12             I further certify that I am not a relative,
 13      employee, attorney or counsel of any of the parties,
 14      nor am I a relative or employee of any of the parties'
 15      attorney or counsel connected with the action.
 16             DATED this August 31, 2019.
 17
 18
                          <%3591,Signature%>
 19                      Carol Hill Weng, FPR, RMR, CRR
                         CMRS, CPE, CRI
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions         Exhibit 30
      800-726-7007                                                      305-376-8800
                                                                    Page 1062
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 793 of 946 Page ID
                                  #:10533




                               Exhibit 31
                                                                    Exhibit 31
                                                                    Page 1063
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 794 of 946 Page ID
                                   #:10534
                                       &21),'(17,$/


                                                                                 Page 1
 1           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                    WESTERN DIVISION
 3
 4    LUCAS R., et al.,
 5

                      Plaintiffs,
 6

                                                               Case No.
 7        vs.                                                  2:18-CV-05741
                                                               DMG PLA
 8

      ALEX AZAR, Secretary of US
 9    Department of Health and
      Human Services, et al.,
10
11                    Defendants.
12
13
14                   C O N F I D E N T I A L
15                DEPOSITION OF JUDETTE PADILLA
16
17              TAKEN ON BEHALF OF THE PLAINTIFFS
18
19                             March 3, 2020
20
21
22
23
24
25    JOB NO. 177836

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 31
                                                                           Page 1064
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 795 of 946 Page ID
                                   #:10535
                                       &21),'(17,$/


                                                                              Page 84
 1               Q.     Who has the authority to make a final
 2    decision to step-up a child from The Villages?
 3               A.     The Villages doesn't have any final
 4    authority.      We make a recommendation.
 5               Q.     And you said it was the case manager
 6    who makes the recommendation?
 7               A.     Correct.
 8               Q.     And who does the case manager make the
 9    recommendation to?
10               A.     The case coordinator.
11               Q.     From GDIT?
12               A.     Yes.
13               Q.     And do you know what happens at that
14    point?
15               A.     She makes a recommendation and then it
16    goes to the federal field specialist to make a
17    decision.
18               Q.     And so does the federal field
19    specialist have the final decision --
20               A.     Right.
21               Q.     -- regarding the step-up?
22                      I'm sorry.
23               A.     Yes.
24               Q.     Have you ever disagreed with the
25    decision to step-up a child from The Villages?

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 31
                                                                         Page 1065
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 796 of 946 Page ID
                                   #:10536
                                       &21),'(17,$/


                                                                              Page 89
 1    a step-up --
 2               A.     Yes.
 3               Q.     -- during these conversations?
 4                      And how are they informed; is it --
 5               A.     Verbal, verbally.
 6               Q.     Are they given a certain amount of
 7    warnings before a step-up occurs?
 8               A.     No.
 9               Q.     Is that at the discretion of the case
10    manager?
11               A.     Yes.
12               Q.     Would a parent, relative or potential
13    sponsor have any role in deciding whether a child
14    will be stepped up?
15               A.     No.
16               Q.     And why not?
17               A.     It's a safety issue for The Villages.
18               Q.     Are they informed about the step-up?
19               A.     Yes.
20               Q.     Are they informed prior to the step-up
21    occurring?
22               A.     No.
23               Q.     So they're informed after the step-up?
24               A.     Yes.
25               Q.     How long after are they typically --

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 31
                                                                         Page 1066
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 797 of 946 Page ID
                                   #:10537
                                       &21),'(17,$/


                                                                                    Page 90
 1               A.     Immediately.
 2               Q.     So is that within the same day or --
 3               A.     The same day.
 4               Q.     Would a child's attorney be involved in
 5    the step-up decision?
 6               A.     Yes, if they have one.
 7               Q.     How so?
 8               A.     If they had one.
 9               Q.     And how would that look?                         Are they
10    involved in multiple conversations or are they just
11    informed and given a chance to opine; how does that
12    play --
13               A.     My answer would be hypothetical.
14    They've never had an attorney.
15               Q.     Okay.         Is there a policy requiring
16    notification of an attorney if a child has one?
17               A.     Yes.
18               Q.     And what is the policy on that?
19               A.     I would have to read the policy.
20               Q.     Do you know if that notification has to
21    happen in advance of the step-up --
22               A.     Yes.
23               Q.     -- during the step-up?
24                      And is that an ORR policy?
25               A.     Yes.

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 31
                                                                              Page 1067
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 798 of 946 Page ID
                                   #:10538
                                       &21),'(17,$/


                                                                               Page 257
 1                                      CERTIFICATE
 2    STATE OF KANSAS                       )
                                            ) ss.
 3    CITY OF TOPEKA                        )
 4

 5                      I, Sarah A. Davison, a Certified Court
 6    Reporter, within and for the State of Kansas, do
 7    hereby certify that the witness whose testimony
 8    appears in the foregoing deposition was duly sworn
 9    by me; that the testimony of said witness was taken
10    by me to the best of my ability and thereafter
11    reduced to typewriting under my direction; that I am
12    neither counsel for, related to, nor employed by any
13    of the parties to the action in which this
14    deposition was taken, and further that I am not a
15    relative or employee of any attorney or counsel
16    employed by the parties thereto, nor financially or
17    otherwise interested in the outcome of the action.
18    DATED: 3-13-2020
19                                 ____________________________
20                                 Sarah A. Davison
                                   CCR #1397-MO                  #1589-KS
21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 31
                                                                            Page 1068
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 799 of 946 Page ID
                                  #:10539




                               Exhibit 32
                                                                    Exhibit 32
                                                                    Page 1069
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 800 of 946 Page ID
                                  #:10540

                                                                          Page 1
                            UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

                            CASE NO. 2:18-CV-05741-DMG-PLA

             LUCAS R., et al.,               )
                                             )
                          Plaintiffs,        )
                                             )
             vs.                             )
                                             )
             ALEX AZAR, et al.,              )
                                             )
                          Defendants.        )
             ________________________________)
             CONFIDENTIAL




                                       DEPOSITION OF
                                       MAE C. QUINN

                           Taken on Behalf of the Defendants

                    DATE TAKEN:       July 27, 2020
                    TIME:             9:30 AM - 5:15 PM
                    PLACE:            VIA ZOOM




                                  MAGNA LEGAL SERVICES
                                     (866) 624-6221
                                     www.magnaLS.com




                                                                    Exhibit 32
                                                                    Page 1070
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 801 of 946 Page ID
                                  #:10541

                                                                         Page 17
        1         Q.     And what were those opinions?
        2         A.     Well, I was asked to review the ORR step-up
        3    policies and practices, and to evaluate them from my
        4    perspective as someone who knows about proceedings in
        5    the domestic juvenile justice system.           So to offer an
        6    opinion relating to those practices and policies
        7    relating to step-up and how they compare to what I
        8    would expect to see in juvenile justice proceedings.
        9                My opinions along those lines are that the
       10    policies and practices that I reviewed and evaluated
       11    were rather confusing, conflicting in parts, and did
       12    not seem to present a clear and coherent set of
       13    procedures that one might follow or expect to see in
       14    the juvenile justice setting.         They also fell short in
       15    terms of the protections that are provided, and the
       16    procedures do not align with what I would expect to see
       17    in the juvenile justice setting and U.S. general
       18    courts.
       19                I was further asked then to offer
       20    recommendations that might align those practices,
       21    policies with what I would expect to see in light of my
       22    experience.
       23         Q.     Okay.    Did you form any other opinions in
       24    this case?
       25         A.     There may be additional opinions I offer




                                                                    Exhibit 32
                                                                    Page 1071
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 802 of 946 Page ID
                                  #:10542

                                                                         Page 34
        1    in detail a little later, so thank you for that.              Okay.
        2                So you identified another opinion, expert
        3    opinion you formed in this case which is that there are
        4    greater levels of security in the facilities that UACs
        5    are stepped up to, and that ORR treats secure, staff
        6    secure and RTC facilities as interchangeable at times.
        7         A.     And if I may just clarify that now having
        8    heard back the way you've summarized what I've said, I
        9    want to be clear.      You know, I'm focusing on the
       10    step-up facilities.       They are, in my mind, akin to
       11    secure settings by and large, the ones I've seen, you
       12    know, secure settings.       I can't offer too many thoughts
       13    on shelters, let's say, or group homes let's say
       14    because they don't -- I didn't have a lot of materials
       15    relating to those except to the extent that the
       16    policies, practices, depositions say ah, this is more
       17    secure.
       18         Q.     Okay.    And when you say akin to secure
       19    settings, what do you mean by "secure settings"?
       20         A.     So the shorthand is the kids can't walk out
       21    the door is like a shorthand.         But there's also can
       22    they leave the property, is there high fencing, are
       23    there constructions and mechanisms in place to retain
       24    kids within that space.        You know, that's -- that's
       25    what makes something secure, at least, you know, under




                                                                    Exhibit 32
                                                                    Page 1072
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 803 of 946 Page ID
                                  #:10543

                                                                         Page 35
        1    the JJDPA and it's commonly understood among
        2    stakeholders.
        3         Q.     Okay.    So that was to be my follow-up
        4    question which is that this understanding of what a
        5    secure setting is that you applied, where does that
        6    understanding come from?
        7         A.     Mostly from the JJDPA and then, you know,
        8    trainings and manuals and documents I've seen over time
        9    sort of articulating the considerations provided for
       10    there.    Some state statutes have embraced that language
       11    although not all.
       12         Q.     And when you say the JJDPA, I believe there's
       13    a definition that you cite in your report.            Are you
       14    referring -- so when you reference the JJDPA as a basis
       15    for your understanding of what a secure setting is
       16    here, is that based on the definition of secure setting
       17    that's in the JJDPA?
       18         A.     Yes.
       19         Q.     Okay.
       20         A.     I'll say there are somewhat do you call them,
       21    you know, guidances or clarifying comments that I've
       22    seen over time.      I don't cite to them here.        You know,
       23    I've read them, they are in the storehouse, you know,
       24    that -- you know, that offer -- that I've seen over
       25    time to offer some further nuance.




                                                                    Exhibit 32
                                                                    Page 1073
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 804 of 946 Page ID
                                  #:10544

                                                                         Page 91
        1    exposed to a secure detention setting for a prolonged
        2    period there needs to be a hearing provided in an
        3    automatic way, that is the youth shouldn't have the
        4    purpose of taking it and in erase the issue of
        5    language, particularly a youth whose language is not
        6    English and maybe get documents that aren't in English,
        7    you know, a hearing before the placement with notice of
        8    the allegations warranting that move with access to the
        9    information upon which the government is relying upon
       10    to make that request, with appointment of counsel prior
       11    to that prolonged placement, with a neutral factfinder,
       12    with an outcome that is in writing and clear, those are
       13    amongst the differences I think that I identified as
       14    compared to what you've mentioned.
       15         Q.     Okay.    In the state juvenile justice systems,
       16    is a standard practice to have the hearing before a
       17    child is moved into a more restrictive setting?
       18         A.     Yeah.    So the -- the hearing generally
       19    happens within two to three days.          So this is that
       20    question of, you know, is it 48 hours, is it 72 hours.
       21    But yeah, you know, the cases come to the court in two
       22    different ways.      You know, there's prior to the move
       23    notice, summons, come to court, and now we're going to
       24    have a detention hearing, proceed with charges against
       25    you, decide if we're going to place you in detention




                                                                    Exhibit 32
                                                                    Page 1074
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 805 of 946 Page ID
                                  #:10545

                                                                        Page 169
        1    requirement reference."
        2          A.    Mm-hmm.
        3          Q.    Did I read that correctly?
        4          A.    You did.    But I will note this is another
        5    area I have tabbed because apparently there's a missing
        6    quote, and I don't know what I did there.            Hopefully I
        7    didn't cut something that was supposed to be there, But
        8    it appears as if there is not a full quote situation.
        9          Q.    Okay.    Where is the closed quote supposed to
       10    go?
       11          A.    I don't know.      I don't know.
       12          Q.    Okay.
       13          A.    Maybe if I had 1.2.4 and 1.4.6 here with me I
       14    could answer that better, but I do not.
       15          Q.    Okay.    Well, that was not the question I was
       16    going to ask.     I actually proofread your report,
       17    Professor Quinn, and I'm here to ask you about all the
       18    typos.
       19          A.    Listen, I have typo problems but I --
       20          Q.    So my actual question about this paragraph is
       21    do you know if in practice ORR provides notice to youth
       22    of the reasons for placement in an RTC facility?
       23          A.    Let me say this.      There seem to be
       24    inconsistency between the written policy and then this
       25    practice manual or whatever -- the manual.            That's as




                                                                    Exhibit 32
                                                                    Page 1075
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 806 of 946 Page ID
                                  #:10546

                                                                        Page 170
        1    written.    As applied, seems to be some inconsistency
        2    based on those depositions I read.          Yeah, I mean I
        3    didn't get into all of that here, but I'm happy to tell
        4    you that, you know, it seems pretty loosey-goosey.
        5    Does that answer your question?
        6         Q.     Well, so I guess, you know, as applied for in
        7    practice do you know if ORR provides notice to youth of
        8    the reasons for placement in RTCs?
        9         A.     I know that it seems pretty inconsistent,
       10    both as applied and in practice.          So, for instance,
       11    what I read in one deposition, you know, there was --
       12    there are inconsistencies about when notice would
       13    happen.    Is it before, is the after, is it way after?
       14    There are facilities I guess that are out of compliance
       15    with doing the notice and -- which is the -- well,
       16    whatever.    I'm jumping ahead.       But -- I've answered the
       17    question.
       18         Q.     Okay.    And so your understanding regarding
       19    whether ORR in practice provides notice is based on
       20    those depositions that you read?
       21         A.     True.    I have not had the pleasure to speak
       22    with all of awful your staff and discuss it in depth.
       23    I have read four, I think four, depositions.
       24         Q.     Okay.    And is that understanding of yours, is
       25    it based upon anything in addition to those




                                                                    Exhibit 32
                                                                    Page 1076
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 807 of 946 Page ID
                                  #:10547

                                                                        Page 243
        1                        CERTIFICATE OF REPORTER
        2
        3    STATE OF FLORIDA                 )
        4    COUNTY OF BROWARD                )
        5
        6              I, Michele Anzivino, Court Reporter, do
             hereby certify that I was authorized to and did
        7    stenographically report the deposition of MAE C. QUINN,
             that a review of the transcript was not requested; and
        8    that the foregoing transcript, pages 1 through
             {End page}, is a true and correct record of my
        9    stenographic notes.
       10
                       I FURTHER CERTIFY that I am not a relative,
       11    employee, or attorney, or counsel of any of the
             parties, nor am I a relative or employee of any of the
       12    parties' attorney or counsel connected with the action,
             nor am I financially interested in the action.
       13
       14              DATED this 27th day of July, 2020.
       15
       16
       17
       18
       19
       20              ____________________________________
                         MICHELE ANZIVINO, Court Reporter
       21                Notary Public - State of Florida
                         My Commission Expires: 02/23/2023
       22                My Commission No.: GG-304081
       23
       24
       25




                                                                    Exhibit 32
                                                                    Page 1077
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 808 of 946 Page ID
                                  #:10548




                               Exhibit 33
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE
                    FILED UNDER SEAL

                                                                    Exhibit 33
                                                                    Page 1078
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 809 of 946 Page ID
                                   #:10549
                                      &21),'(17,$/


                                                                               Page 1
 1                 UNITED STATES DISTRICT COURT
 2                CENTRAL DISTRICT OF CALIFORNIA
 3                       WESTERN DIVISION
 4
 5    _____________________________
                                   )
 6    LUCAS R., et al.,            )
                                   )
 7           Plaintiffs,           )
                                   )                         Case No.
 8    vs.                          )
                                   )                         2:18-cv-05741
 9    ALEX AZAR, Secretary of U.S. )                         DMG-PLA
      Department of Health and     )
10    Human Services, et al.,      )
                                   )
11           Defendants.           )
      _____________________________)
12
13
14                               CONFIDENTIAL
15
16                      DEPOSITION OF FAITH RAY
17                          Washington, DC
18                         October 23, 2019
19
20
21
22
23
24    Reported by: John L. Harmonson, RPR
25    Job No. 170109

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 33
                                                                         Page 1079
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 810 of 946 Page ID
                                   #:10550
                                      &21),'(17,$/


                                                                               Page 76
 1    prepare that request.
 2           Q.      Okay.
 3           A.      Or that recommendation.
 4           Q.      And a facility, some human in that
 5    facility is doing this, right?
 6           A.      That's correct.
 7           Q.      Who?
 8           A.      There is a group of people involved in
 9    decisions related to step-ups.                         So the case
10    manager, the clinician.                  I'm talking about ORR
11    grantees.      The case manager, the clinician, a
12    case coordinator, the federal field specialist,
13    and perhaps a federal field specialist supervisor
14    would come together in what's called when they
15    staff a case.         So if there is a recommendation
16    for a step-up, it should be based on the group's
17    recommendation and the FFS's decision.
18           Q.      So you said -- I'm talking about the
19    ORR grantees.
20           A.      Uh-huh.
21           Q.      Yes?
22           A.      I'm sorry, what's your question?
23           Q.      Well, I was asking if "uh-huh" meant
24    yes.    You said "uh-huh."
25           A.      Let's go back.                What's your question?

                          76*5HSRUWLQJ:RUOGZLGH       Exhibit 33
                                                                           Page 1080
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 811 of 946 Page ID
                                   #:10551
                                      CONFIDENTIAL


                                                                               Page 82
 1    recommendation for the step-up?
 2           Q.      Correct.
 3           A.      It would be either the case manager or
 4    the clinician to make the recommendation.
 5           Q.      Okay.       And do you know why?
 6           A.      It depended on the case.
 7           Q.      Well, wouldn't it be fair to say that
 8    of those people, the case manager and the
 9    clinician are the two of that five that have
10    direct contact with the kid, right?
11           A.      They do have direct contact with the
12    children.
13           Q.      So it's reasonable to assume that they
14    would have more firsthand knowledge about a lot
15    of the factors that are reasons to step up a kid,
16    correct?
17           A.      That's correct.
18           Q.      Okay.       So when you were doing this
19    compliance, the group -- I understood your
20    characterization of the way this process worked
21    was that this group reviewed it but the FFS made
22    the final decision.             Is that correct?
23           A.      That's correct.
24           Q.      And then did the FFS supervisor have
25    input or have to approve the approval?                         Or what

                          TSG Reporting - Worldwide   877-702-9580       Exhibit 33
                                                                         Page 1081
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 812 of 946 Page ID
                                   #:10552
                                       &21),'(17,$/


                                                                            Page 83
 1    was their role?
 2            A.     My understanding is that the FFS
 3    supervisor does not need to approve the FFS's
 4    approval.      The FFS has that authority to -- the
 5    FFS alone has the authority to make placement
 6    decisions for children.
 7                   But my understanding is that if it's a
 8    particularly complex case, then the FFS
 9    supervisor is there for guidance and
10    consultation, an extra layer of review if needed.
11    That's my understanding.
12            Q.     So is it accurate to say that one of
13    the things you were involved in doing compliance
14    review on was whether the minor was informed of
15    the decision to step them up?
16            A.     No.
17            Q.     You didn't have any involvement in
18    that?
19            A.     No.
20            Q.     Okay.        Was that something that you
21    were made aware of in your review of the step-up
22    documentation when you reviewed the UAC portal?
23            A.     What are you asking specifically?
24            Q.     What was your understanding at the
25    time you did this work of whether the minor child

                           76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                        Page 1082
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 813 of 946 Page ID
                                   #:10553
                                      &21),'(17,$/


                                                                             Page 84
 1    was supposed to be notified of a decision to step
 2    them up?
 3            A.     My understanding at the time was that
 4    a minor may or may not be notified that they were
 5    being stepped up to a restrictive setting.
 6            Q.     And there was no requirement to do
 7    that?
 8            A.     So I'm just speaking to secure
 9    facilities because that's what my involvement was
10    in.     But there is no requirement to notify a
11    minor before they're getting stepped up to
12    secure.      No, there's not.
13            Q.     That's your understanding of current
14    policy as well?
15            A.     Yes.
16            Q.     Okay.       So it may or may not have been
17    done at the time?
18            A.     It may or may not have been done.                   My
19    understanding is that there are complex factors
20    at play including child welfare decisions.                       But
21    again, my understanding is that a kid may or may
22    not have been informed that they were getting
23    stepped up to secure.
24            Q.     Okay.       So to your understanding, did
25    the kid have any right to challenge that

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1083
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 814 of 946 Page ID
                                   #:10554
                                      &21),'(17,$/


                                                                                    Page 85
 1    decision?
 2           A.      They do, yes.
 3           Q.      So how would they know to challenge it
 4    if they weren't informed?
 5           A.      So that's what the notice of
 6    placement -- part of the purpose of the notice of
 7    placement form is for.                 The intention is to tell
 8    the minor the reasons why they were placed in a
 9    secure facility and to also tell them how to
10    essentially challenge their placement or request
11    reconsideration of their placement.
12           Q.      So just educate me here.                          I'm having
13    trouble understanding the difference between the
14    notice of a step-up and notice of placement.                              I'm
15    not understanding why that wouldn't be the same
16    thing.
17           A.      I'm not aware that there is notice of
18    a step-up.
19           Q.      Okay.       But if a kid is being stepped
20    up to a different placement, they'll get a notice
21    of placement, right?
22           A.      After they're --
23           Q.      After it's a done deal?
24           A.      After they have already been
25    transferred to the setting.

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 33
                                                                              Page 1084
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 815 of 946 Page ID
                                   #:10555
                                      &21),'(17,$/


                                                                           Page 86
 1           Q.      Got it.
 2           A.      The other setting.
 3           Q.      Okay.       And so any appeal or challenge
 4    to that would be after the fact?
 5           A.      Right.        They can request
 6    reconsideration of their placement or challenge
 7    their placement after they have already been
 8    stepped up.
 9           Q.      So the notice of placement, did you
10    say that's within 48 hours?
11           A.      Yes, within 48 hours.
12           Q.      And that's of an initial placement or
13    a step-up or --
14           A.      That's correct.                 Regardless of whether
15    it's initial or a step-up, they must receive
16    their notice of placement within 48 hours.
17           Q.      Of arrival at the place, the new
18    facility?
19           A.      That's correct, of arrival.
20           Q.      And what was your understanding of the
21    requirement that the notice of placement be in
22    the native language?
23           A.      My understanding was that the July
24    Flores order required that the notice of
25    placement be in a language that the minor

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1085
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 816 of 946 Page ID
                                   #:10556
                                      &21),'(17,$/


                                                                           Page 87
 1    understands, whereas ORR policies and procedures
 2    requires a higher standard that the notice of
 3    placement be in the minor's preferred language.
 4            Q.       So you're saying that the higher
 5    standard that you're describing was already in
 6    place when Judge Gee entered this order on
 7    July 30, 2018?
 8            A.       I don't know.             I was not part of the
 9    program at that time.
10            Q.       So you don't know if it was the
11    practice of ORR to provide foreign language
12    notice of placements prior to your work in this
13    area.        Is that right?
14            A.       That's correct.               I can't speak to that
15    before I joined the policy division.
16            Q.       The current language is still
17    preferred language, right?
18            A.       That's correct.
19            Q.       And you don't know when that policy
20    went into effect?
21            A.       I don't know.             But there is a date on
22    the policy guide, the online policy guide.
23            Q.       Do you know the number?
24            A.       The number of?
25            Q.       That policy.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1086
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 817 of 946 Page ID
                                   #:10557
                                      &21),'(17,$/


                                                                           Page 88
 1           A.      Off the top of my head, no.
 2           Q.      Let me do that at lunch.
 3           A.      It should be in Section 1.
 4           Q.      So if a minor challenges their
 5    placement, who reviews the challenge?
 6           A.      So if a minor for the secure
 7    facilities requests reconsideration, then the ORR
 8    director or his or her designee reviews that
 9    request.
10           Q.      And do you know who the designee has
11    been when you were working in this?
12           A.      My understanding is that the ORR
13    director would review those cases.
14           Q.      So other than the request for
15    reconsideration, what other way or ways would a
16    minor challenge the placement?
17           A.      So for secure, they can file suit in
18    court.
19           Q.      Did you come across that when you were
20    doing compliance review?
21           A.      Did I come across what?
22           Q.      Kids that had filed something in court
23    to challenge their placement.
24           A.      I don't recall that.
25           Q.      Would that have been information that

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1087
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 818 of 946 Page ID
                                   #:10558
                                      &21),'(17,$/


                                                                           Page 89
 1    would have been input into the UAC portal?
 2           A.      I believe so.
 3           Q.      And sitting here today, you don't
 4    recall having come across that in your review?
 5           A.      No, I don't recall.                     No.
 6           Q.      Did that discussion of that type of a
 7    lawsuit come up in the weekly meetings that you
 8    had?
 9           A.      We discussed the rights of the minors
10    to challenge their placement, yes.
11           Q.      And that was included in some of the
12    training that you and Mr.                                did?
13           A.      Yes, that is correct.
14           Q.      Any other context in which that would
15    have been discussed by you and the people in the
16    working group weekly meetings, the federal habeas
17    or lawsuit challenges to placement?
18           A.      We discussed it in the context of the
19    minor's due process rights for their placement in
20    secure facilities.             And we also discussed ways --
21    we discussed whether or not we thought that the
22    minors understood what their rights were.
23           Q.      Okay.       Did you think the minors
24    understood what their rights were?
25           A.      So I can't speak, obviously, for all

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1088
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 819 of 946 Page ID
                                   #:10559
                                      &21),'(17,$/


                                                                                  Page 90
 1    of the minors in secure facilities.                              I did speak
 2    to two of them.          I interviewed two of them when I
 3    visited, and no, they did not understand their
 4    rights.
 5           Q.      Did you speak -- When you did these
 6    interviews, did you speak to these two minors in
 7    their native language?
 8           A.      I did not.            I spoke in English, and
 9    there was a Spanish interpreter.
10           Q.      For both of them?
11           A.      Yes, that's correct.
12                   MR. WHITE:            Off the record.
13                   (Off the record.)
14                   MR. WHITE:            Could you mark that next.
15                   (Exhibit 113 marked for identification
16           and attached hereto.)
17                   MR. SHIEH:            Can we go off the record
18           real quick?
19                   MR. WHITE:            Yeah, that's fine.
20                   (Off the record.)
21    BY MR. WHITE:
22           Q.      Ms. Ray, what number is that exhibit?
23           A.      Exhibit 113.
24           Q.      So have you had a chance to review
25    Exhibit 113?

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 33
                                                                              Page 1089
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 820 of 946 Page ID
                                   #:10560
                                      &21),'(17,$/


                                                                                Page 92
 1           Q.      And was she the FFS supervisor for
 2    Ms.               and Shenandoah?
 3           A.      I believe so.
 4           Q.      So on the topic that we were
 5    discussing before the break -- So just read the
 6    sentence, the first two sentences after the
 7    second bullet point that starts "No staff were."
 8           A.      So I'm reading:                 "No staff were aware
 9    of a minor's right to challenge secure placement
10    either through a review by the ORR director or by
11    bringing suit in a federal court.                            No one has
12    been communicating this right to minors at
13    Shenandoah."
14           Q.      And that statement was accurate when
15    you made it?
16           A.      That was my understanding, yes, when I
17    wrote that.
18           Q.      So how many staff did you communicate
19    with to reach this understanding?
20           A.      I can't remember.
21           Q.      Was it more than three?
22           A.      Yes.
23           Q.      Was it more than eight?
24           A.      It was maybe around eight staff or
25    less, or fewer.

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 33
                                                                            Page 1090
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 821 of 946 Page ID
                                   #:10561
                                      &21),'(17,$/


                                                                             Page 93
 1           Q.      But of those more than three, less
 2    than eight staff, none of them had an awareness
 3    of the kid's right to challenge this?
 4           A.      That was my understanding at the time,
 5    yes.
 6           Q.      Has that understanding changed at all?
 7           A.      Yes, it has.
 8           Q.      So what's your understanding now?
 9           A.      My understanding is that all staff in
10    both secure facilities understand what a minor's
11    rights are.
12           Q.      So that's a different question.                   Has
13    anything changed about the information that you
14    had that at the time, January 11th of 2019, no
15    staff at Shenandoah were aware of this?
16                   MR. SHIEH:            Objection to form.
17    BY MR. WHITE:
18           Q.      Do you understand the question?
19           A.      No, I don't.
20           Q.      So we're talking about two different
21    time frames.
22           A.      Uh-huh.
23           Q.      Is that a yes?
24           A.      Yes.
25           Q.      You have to answer out loud.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1091
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 822 of 946 Page ID
                                   #:10562
                                      &21),'(17,$/


                                                                           Page 94
 1           A.      Yes.
 2           Q.      So the time frames are January 11,
 3    2019 --
 4           A.      Correct.
 5           Q.      -- and October 23, 2019.
 6           A.      Okay.
 7           Q.      I'm not asking about what people know
 8    now at Shenandoah.             I'm asking about what they
 9    knew on January 11th.                And you wrote in an e-mail
10    at the time that nobody knew about a minor's
11    right to challenge secure placement.
12           A.      That's correct.
13           Q.      And that statement as of
14    January 11th is still correct, is it not?
15           A.      On January 11th when I wrote this,
16    that was correct.
17           Q.      Right.        You haven't found out
18    subsequently that this was wrong and that three
19    other people actually knew about this on January
20    11th of 2019?
21           A.      Oh, I understand your question.                   No, I
22    haven't.
23           Q.      Okay.       So it's still accurate as
24    written, that at the time nobody on the staff at
25    Shenandoah that you spoke with were aware of

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1092
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 823 of 946 Page ID
                                   #:10563
                                       &21),'(17,$/


                                                                                Page 95
 1    these rights?
 2           A.      Correct, that I spoke with.                        The staff
 3    were not aware of those rights.
 4           Q.      And about how many staff were there at
 5    the time you did the site visit?
 6           A.      Again, there were around eight.                        There
 7    were a handful of staff.
 8           Q.      Did you speak to all of them?
 9           A.      I did not speak to all of them, no.
10           Q.      Who did you not speak to?
11           A.      I don't know who I did not speak to.
12           Q.      I mean, you don't know the job of any
13    of the people that you didn't -- Did you try to
14    interview as many people as you could when you
15    were there?
16           A.      No.      That was not the purpose of the
17    site visit.
18           Q.      What were the positions of the staff
19    that you did speak to?
20           A.      Clinicians and case managers.
21           Q.      And those are the people that would
22    have been in a position -- that are now in a
23    position and they would have been at the time in
24    a position to advise a minor of their rights to
25    challenge this, right?

                           76*5HSRUWLQJ:RUOGZLGH       Exhibit 33
                                                                            Page 1093
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 824 of 946 Page ID
                                   #:10564
                                       &21),'(17,$/


                                                                                   Page 96
 1           A.      That's correct.
 2           Q.      So is it fair to say that nobody who
 3    needed to know knew at the time that a minor had
 4    a right to challenge secure placement at
 5    Shenandoah?
 6           A.      Of the people that I spoke with, they
 7    said they did not know.
 8           Q.      So this says that you confirmed this
 9    "in the interviews that Aaron and I did with the
10    two youth."
11                   So did you and Aaron participate in
12    the interviews together?
13           A.      We did.
14           Q.      And did Aaron interview other youth?
15           A.      No.
16           Q.      Did Aaron do other site visits?
17           A.      Aaron visited Yolo.
18           Q.      And did the other policy person do
19    site visits?
20           A.      What other policy person?
21           Q.      The one with the last name no one can
22    pronounce.
23           A.                                             ?
24           Q.                     , yes.
25           A.      She did do a site visit.                           I cannot

                           76*5HSRUWLQJ:RUOGZLGH          Exhibit 33
                                                                               Page 1094
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 825 of 946 Page ID
                                   #:10565
                                      &21),'(17,$/


                                                                           Page 127
 1    release services, correct?
 2           A.      Yes.
 3           Q.      And you don't know when that happened?
 4           A.      I don't.
 5           Q.      So what is your understanding of the
 6    part of that requirement that post release
 7    services be required on a particularized needs
 8    basis?
 9           A.      So if a child is particularly
10    vulnerable or if there is a child welfare
11    concern, then they would do an individualized
12    assessment.       And if the FFS in his or her
13    professional judgment thinks that post release
14    services do need to be in place before the child
15    is released, then they can make that
16    determination but it has to be for a particular
17    child welfare concern.
18           Q.      And who imposes the PRS requirement?
19           A.      What do you mean, imposes the PRS
20    requirement?
21           Q.      When we talked about step-ups, you
22    described what I would refer to as a committee,
23    and you had, like, five different members of that
24    that were involved in the recommendation but the
25    FFS had the ultimate approval.                         Correct?

                          76*5HSRUWLQJ:RUOGZLGH    Exhibit 33
                                                                        Page 1095
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 826 of 946 Page ID
                                   #:10566
                                      &21),'(17,$/


                                                                             Page 128
 1           A.      Yes, FFS has the legal authority.
 2           Q.      Okay.       So post release service has to
 3    do with when a kid is released from what we
 4    call -- I don't know.                What do you call it?          I
 5    call it custody or detention.                        What do you call
 6    it?
 7           A.      We call it care and custody.
 8           Q.      So when a kid is released, someone is
 9    deciding whether there be a post release services
10    requirement as a condition of release, correct?
11           A.      So again, a child is not -- is not
12    denied or delayed release if post release
13    services aren't in place unless there's that
14    caveat that's mentioned in the court order.                        ORR
15    is legally mandated to provide post release
16    services for TVPRA cases, but children and their
17    sponsors are not mandated to participate in those
18    support services in the post release services.
19                   MR. WHITE:            Could you read my last
20           question?
21                   (The record was read back by the
22           reporter as follows:
23                   "Question:            So when a kid is released,
24           someone is deciding whether there be a post
25           release services requirement as a condition

                          76*5HSRUWLQJ:RUOGZLGH    Exhibit 33
                                                                        Page 1096
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 827 of 946 Page ID
                                   #:10567
                                      &21),'(17,$/


                                                                               Page 148
 1           Q.      That's a different question.                      My
 2    question is -- it's similar, but did you identify
 3    these particular types of compliance problems
 4    with secure placement in your review?
 5           A.      Yes.      We found the secure facilities
 6    or ORR to be noncompliant with criterion 1, for
 7    example.
 8           Q.      Okay.       And about how many were you
 9    personally made aware of during your five months?
10           A.      How many of what, exactly?
11           Q.      Of a kid who was -- Let me ask a
12    different question.
13                   Yeah, give me an example of a
14    compliance issue that you would have identified
15    under criterion 1.
16           A.      Well, we found a case of a kid who was
17    charged with a crime; I can't remember the exact
18    crime.      But the charges were later dropped, and
19    that was the basis for the child's placement in
20    secure.     And this happened, obviously, outside of
21    ORR custody.       So that case was found to be
22    noncompliant.
23           Q.      And so is it fair to say that the
24    examples that you used in this PowerPoint came
25    from your experience and that of your colleagues?

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 33
                                                                            Page 1097
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 828 of 946 Page ID
                                   #:10568
                                      &21),'(17,$/


                                                                                 Page 152
 1    the two that are there that were not malicious
 2    acts, did either of those come from a real
 3    example of a kid who was placed in secure for
 4    either slapping someone or bumping someone hard?
 5           A.      No, neither of them did.                          But again,
 6    we had questions from care providers on whether a
 7    similar scenario, if a care provider encountered
 8    a situation like this, if that met the criteria
 9    for stepping up to secure.                     So we wanted to be
10    very clear that these examples did not rise to
11    the level of a secure placement.
12           Q.      We're going to move on to another
13    exhibit.
14                   (Exhibit 117 marked for identification
15           and attached hereto.)
16                   THE WITNESS:              Okay, I'm ready.
17    BY MR. WHITE:
18           Q.      Do you remember this incident?
19           A.      Yes, I do remember it.                        I don't
20    remember all the details, but I do remember.
21           Q.      Do you remember what was -- Was the
22    kid stepped down?
23           A.      I don't remember.
24           Q.      And this is an e-mail exchange between
25    you and Elicia Smith, who was the FFS at the time

                          76*5HSRUWLQJ:RUOGZLGH          Exhibit 33
                                                                              Page 1098
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 829 of 946 Page ID
                                   #:10569
                                      &21),'(17,$/


                                                                               Page 153
 1    over the Yolo facility, correct?
 2           A.      Yes, that's correct.
 3           Q.      Regarding a youth that was detained in
 4    Yolo, correct?
 5           A.      That's correct.
 6           Q.      So it appears that he had been at Yolo
 7    for 22 days, from January 24th of 2019, to
 8    February 15th of 2019, based on the information
 9    that's in the long paragraph in Elicia's e-mail
10    to you that starts "Per intake referral."                            Right?
11           A.      Right.
12           Q.      So when you got that e-mail, even
13    though a lot of it is redacted, literally the
14    bottom line in that e-mail was:                          "Is there
15    another reason why he should be in secure that
16    you are aware of?"             Correct?
17           A.      Correct.
18           Q.      So is it accurate to state that the
19    reasons that she states in that long paragraph
20    were not adequate or appropriate for placement in
21    secure?
22           A.      Correct.
23           Q.      And you have no recollection as to any
24    follow-up that Elicia did with you?
25           A.      On this case, I don't remember.

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 33
                                                                            Page 1099
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 830 of 946 Page ID
                                   #:10570
                                      &21),'(17,$/


                                                                                Page 157
 1                   (Exhibit 118 marked for identification
 2            and attached hereto.)
 3    BY MR. WHITE:
 4            Q.     Do you remember this child?
 5            A.     I don't remember the child.                        I
 6    remember the e-mail.
 7            Q.     Can you tell me what Exhibit 118 is?
 8            A.     So it's an e-mail from me to Elicia
 9    Smith who was the FFS for Yolo at the time.
10            Q.     And what was your purpose in sending
11    this?
12            A.     I was doing the weekly compliance
13    review for Yolo, and I could not find enough
14    documentation in the portal to understand why he
15    was placed there.            I couldn't tell if he met the
16    criteria for placement in secure.                            I reviewed
17    some of the significant incident reports, and
18    from what I recall, they also did not speak to
19    dangerousness.
20            Q.     The subject of the e-mail is "Secure
21    Case Inquiry 2."
22            A.     Yes.
23            Q.     Do you know what the secure case
24    inquiry 1 was?
25            A.     No, I don't.

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 33
                                                                            Page 1100
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 831 of 946 Page ID
                                   #:10571
                                      CONFIDENTIAL


                                                                        Page 158
 1           Q.      Do you think it would have been
 2    something similar to this?
 3           A.      It would have been -- it most likely
 4    would have been just another child's case that I
 5    had questions about.
 6           Q.      Okay.
 7           A.      That I probably sent on the same date.
 8           Q.      To Elicia?
 9           A.      Uh-huh.
10           Q.      Is that a yes?
11           A.      Yes, that's a yes.
12           Q.      From the material that you reviewed
13    before you sent Ms. Smith this message, you
14    concluded that, from what you could tell, the kid
15    was more of an annoyance than an actual danger
16    when they got stepped up to Yolo?
17           A.      Yes.
18           Q.      Did you learn anything subsequent to
19    this that shed more light on whether the kid was
20    more of an annoyance than an actual danger?
21           A.      I don't.         I don't remember this
22    particular case, what the follow-up to it was.
23           Q.      Do you think Elicia might have written
24    you back about this?
25           A.      Yes, I do.

                          TSG Reporting - Worldwide   877-702-9580   Exhibit 33
                                                                     Page 1101
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 832 of 946 Page ID
                                   #:10572
                                      &21),'(17,$/


                                                                                  Page 162
 1    working group.
 2           Q.      Got it.
 3                   So which was the most common
 4    noncompliance issue?
 5           A.      I'm trying to remember.                           So from what
 6    I recall, it kind of changed throughout the five
 7    months.     In the beginning I saw noncompliance
 8    issues with kids just being inappropriately
 9    stepped up to secure where they didn't meet the
10    criteria.      Then towards the end of the five
11    months it was more -- more of not enough
12    information, that the step-up might have been
13    allowed under our policy but that there just
14    wasn't enough documentation for me to cross-check
15    that that was an appropriate step-up.
16           Q.      So just so I understand, for that
17    latter situation, once you got into it and probed
18    for the reasons, you felt satisfied that they
19    were there, they just hadn't been noted properly
20    in the portal or on the NOP?
21           A.      So towards the end of the five months
22    I did find a couple of things:                         That the care
23    providers might not have uploaded the
24    documentation but had the documentation in a hard
25    copy, or that they just needed more guidance on

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 33
                                                                               Page 1102
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 833 of 946 Page ID
                                   #:10573
                                      &21),'(17,$/


                                                                          Page 163
 1    how to describe the reasons for the step-up, not
 2    necessarily that the kids were being
 3    inappropriately stepped up.
 4                   So it shifted throughout that time
 5    period.
 6           Q.      So what I'm understanding from that
 7    answer is that towards the end it wasn't that the
 8    kid was inappropriately placed or stepped up in
 9    secure.     It's that there was a lack of
10    documentation and that upon further probing you
11    identified the proper documentation.
12           A.      Right, that was the majority of the
13    cases at the end.            That's correct.
14           Q.      So particularly focusing on the
15    problems that you identified initially where -- I
16    mean, can we agree that that was a significant
17    number of kids who were inappropriately housed in
18    secure at the time?
19           A.      Yes, it was the majority of kids that
20    were inappropriately sheltered.
21           Q.      The majority of the 34 kids in secure
22    placement in around November of 2018 when you
23    first started compliance review were
24    inappropriately placed in secure?
25           A.      Right.        It was 18 out of 34.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1103
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 834 of 946 Page ID
                                   #:10574
                                      &21),'(17,$/


                                                                          Page 164
 1           Q.      And some of those 18 have included
 2    kids that were placed because of suspected gang
 3    activity?
 4           A.      Right.        I answered that before, and
 5    yes, there were a couple of them, a few of them.
 6           Q.      And some were placed based on -- well,
 7    at least one based on an arrest and then
 8    subsequent dismissal of charges?
 9           A.      That's correct.
10           Q.      And another was -- or at least one or
11    more were based on a risk of escape?
12           A.      That's correct.
13           Q.      About how many of those were there?
14           A.      Maybe less than three.
15           Q.      So how were these compliance issues
16    resolved?
17           A.      If the kid was inappropriately placed?
18           Q.      Yes.
19           A.      Then they had to be stepped down
20    immediately.       So the care provider had to find
21    other placement for the child.
22           Q.      Okay.       So did you look at how long
23    these kids had been in secure placement?
24           A.      Yes.
25           Q.      So do you have any kind of

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1104
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 835 of 946 Page ID
                                   #:10575
                                      &21),'(17,$/


                                                                            Page 166
 1    immediately.
 2                   Does that make sense?
 3           Q.      I understand your answer.
 4                   Let's take the kid that was there for
 5    two years.      When you're going through the web
 6    portal, you're looking at every 30-day review, or
 7    just the most recent one?
 8           A.      The most recent.
 9           Q.      You don't go back?
10           A.      I guess it would depend on if there is
11    not enough information.                  But I would look to see
12    if they're currently compliant.
13           Q.      Okay.       And so you wouldn't have --
14    your testimony is you wouldn't have any reason to
15    go back and see how long the person had been
16    there inappropriately?
17           A.      No, that's not what I said.
18           Q.      So would you do that?
19           A.      So for example, with the kid that had
20    been there for almost two years, I recall that
21    there wasn't updated information on him.                         So yes,
22    I would look back through his case file.
23           Q.      So how long was he there
24    inappropriately?           How long?
25           A.      At the time of the review, I believe

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 33
                                                                         Page 1105
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 836 of 946 Page ID
                                   #:10576
                                       &21),'(17,$/


                                                                                     Page 167
 1    that he was in secure -- So it's a little
 2    complicated.         When I first reviewed his case, it
 3    had been a couple of months that there wasn't
 4    updated information on him.
 5           Q.      Okay.        If there is not updated
 6    information --
 7           A.      So at least a couple of months.
 8           Q.      Okay.        I mean, how often did you go
 9    back and look at more than just one 30-day
10    review?
11           A.      It depended on the case.                           I don't
12    recall exactly, but it would depend on the case.
13           Q.      Approximate for me over the five
14    months how often you -- I think you tried to give
15    me a guesstimate or an estimate of the total
16    number of children whose UAC portal information
17    you reviewed during your five months, did you
18    not?
19           A.      No, I didn't give an estimate.
20           Q.      Do you think you could tell me?                              Was
21    it 200?
22           A.      No.
23           Q.      Less?
24           A.      Yes.
25           Q.      Okay.        So would it be more than 50?

                           76*5HSRUWLQJ:RUOGZLGH             Exhibit 33
                                                                                  Page 1106
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 837 of 946 Page ID
                                   #:10577
                                      &21),'(17,$/


                                                                             Page 170
 1    to look at the cases in front of me to be able to
 2    give you an accurate response.
 3           Q.      So in that situation you described,
 4    the change during the 30 days might have resulted
 5    in a continued circumstance where secure
 6    placement was valid and it might have also
 7    changed in a way that secure placement was no
 8    longer appropriate.              Is that right?
 9           A.      Just so I'm clear, so you're asking if
10    during that 30-day period the child's
11    circumstances could have changed where they no
12    longer belong in -- they don't meet the criteria?
13    Yes, that's correct.
14                   Or something happened where they --
15           Q.      Beat somebody up.                   Stabbed a guard.
16    Whatever, right?           That could keep them there?
17           A.      Yes, that's correct.                      So both of those
18    scenarios happened.
19           Q.      And it happened more than once where
20    it changed in a way that secure placement was no
21    longer appropriate but where the kid stayed in
22    secure placement, correct?
23           A.      Correct.
24           Q.      About how many times?
25           A.      I don't remember how many times.

                          76*5HSRUWLQJ:RUOGZLGH      Exhibit 33
                                                                          Page 1107
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 838 of 946 Page ID
                                   #:10578
                                      &21),'(17,$/


                                                                          Page 196
 1           A.       No, I don't think I have anything more
 2    to add.
 3                    MR. WHITE:           I need to take another
 4           break.     I'll try to make it quick, but I
 5           need to consult with these folks.
 6                    MR. SHIEH:           Sure.
 7                    MR. WHITE:           Then we'll hopefully get
 8           you out of here in time to get your kid.
 9                    (Recess taken.)
10    BY MR. WHITE:
11           Q.       Who is responsible for giving a notice
12    of placement to the child within the 48 hours
13    after their placement?
14           A.       The case manager.
15           Q.       And who is responsible for advising
16    the child of their right to challenge that
17    placement?
18           A.       The case manager.
19           Q.       And is it required that the case
20    manager advise the kid of both their right to
21    appeal to the director or file a federal lawsuit
22    about that?
23           A.       Yes.
24           Q.       How is that carried out at the Yolo
25    facility to make sure that that happens, if you

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1108
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 839 of 946 Page ID
                                   #:10579
                                      &21),'(17,$/


                                                                               Page 202
 1    reviewing information on these kids in the UAC
 2    web portal, did you ever find any information
 3    that was submitted by an attorney?
 4           A.      I am trying to recall.                        I don't recall
 5    seeing information from an attorney in the
 6    portal.
 7           Q.      Do you know if attorneys are allowed
 8    to review the web portal?
 9           A.      I don't believe that they are.
10           Q.      Do you know if the children are
11    allowed to review the information on them in the
12    web portal?
13           A.      No, they are not.
14           Q.      And on what do you base that
15    testimony?
16           A.      I have never heard of a child being
17    allowed access to the UAC portal.
18           Q.      But sitting here today, you don't know
19    if it's prohibited or not?
20           A.      I know that it would not be allowed.
21    I don't believe that there is specific policy on
22    a child trying to access the portal.
23           Q.      So let's go back and talk a little bit
24    more about corrective action.                        It was my
25    understanding from your testimony that at least

                          76*5HSRUWLQJ:RUOGZLGH        Exhibit 33
                                                                            Page 1109
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 840 of 946 Page ID
                                   #:10580
                                      &21),'(17,$/


                                                                          Page 212
 1           Q.      Do you recall anything else that you
 2    learned in that five to ten minutes other than
 3    what was documented in that e-mail about what
 4    they had not been advised of?
 5           A.      We asked them how they were being
 6    treated at the Shenandoah facility, and they both
 7    said that they were being treated well.
 8           Q.      But they both indicated problems at
 9    other facilities?
10           A.      That's correct.
11                   We asked them do they know why they
12    were placed there in the first place.
13           Q.      And they didn't?
14           A.      Neither seemed to really understand
15    why they were there.
16           Q.      Do you think a kid can be provided
17    with a notice of placement and still not
18    understand the reasons for their placement?
19           A.      Yes.
20           Q.      Do you think that a kid may receive a
21    notice of placement and still not understand that
22    they have the right to challenge that placement?
23           A.      Yes.
24           Q.      And does that include that they might
25    not be aware of the right to appeal that

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1110
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 841 of 946 Page ID
                                   #:10581
                                      &21),'(17,$/


                                                                                  Page 213
 1    decision?
 2           A.      Yes.
 3           Q.      And they might not understand the
 4    right to file a federal lawsuit?
 5           A.      Yes.
 6           Q.      And why is that?
 7           A.      I think those are very difficult
 8    concepts for children to understand.
 9           Q.      Is that the only reason?
10           A.      In my professional judgment.                        Again,
11    these are very vulnerable children, especially
12    when information is being translated.                            There
13    could be interpretation issues.                          But I think
14    bottom line, these are very difficult concepts
15    for children to understand.
16           Q.      And just so I understand, your
17    professional judgment is based on two interviews,
18    right?
19           A.      My --
20           Q.      What else do you base your
21    professional judgment on, this opinion?
22           A.      My opinion is based on the notice of
23    placement itself and the language in the notice
24    of placement.
25           Q.      Have you been a witness to the reading

                          76*5HSRUWLQJ:RUOGZLGH           Exhibit 33
                                                                               Page 1111
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 842 of 946 Page ID
                                   #:10582
                                      &21),'(17,$/


                                                                          Page 216
 1    violation is something that they're likely not to
 2    find that difficult?
 3           A.      Are you asking if an older teen would
 4    understand if they've been convicted of a crime?
 5           Q.      Or not, yes.
 6           A.      I would think so, yes.
 7           Q.      So I'm trying to understand, what are
 8    the difficult concepts that you describe in the
 9    notice of placement.
10           A.      I don't know if you have the notice of
11    placement form with you, but it has the criteria
12    listed.     But it also has the criteria for the
13    staff secure and the RTC settings and they're
14    different.      So it's a lot of information on the
15    form to begin with.              And the language, it's not
16    child-friendly language.                   It's legalese, so to
17    speak.      And the kids are usually -- the cases
18    I've seen that have been referred to step up to
19    secure, it's more than just one criterion.                       So to
20    really understand what the two criteria are, for
21    example, the two reasons that they've been
22    stepped up, I think that that can be difficult
23    for children to understand, especially if they
24    are dealing with trauma and they're in this
25    restrictive secure setting.

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1112
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 843 of 946 Page ID
                                   #:10583
                                      &21),'(17,$/


                                                                          Page 218
 1    then there should be an explanation of what that
 2    means by the FFS.
 3           Q.      But that's a verbal explanation that's
 4    off the form?        Or is that explanation also
 5    written there?
 6           A.      It should be written on the form.
 7           Q.      So would that be a difficult concept
 8    for most kids in secure placement to understand?
 9           A.      I mean, I'm not sure I understand
10    where this is going because these are
11    hypotheticals.
12           Q.      Well, I mean, I'm just really
13    seriously trying to understand your basis for
14    testifying that these are difficult concepts.
15    And if you can elaborate on that, please do so.
16    If you think you've already told me all the
17    reasons for that opinion, we can move on.
18           A.      I think that the -- I think there are
19    areas for improvement on the form itself and the
20    way the notice of placement is communicated to
21    the child.      Those are topics that we've discussed
22    in the working group.                But I don't know that I
23    have more to add than that.
24           Q.      So would that include areas for
25    improvement to the form itself or just in the

                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1113
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 844 of 946 Page ID
                                   #:10584
                                      &21),'(17,$/


                                                                          Page 221
 1                   ACKNOWLEDGMENT OF DEPONENT
 2

 3           I, FAITH RAY, have read or have had the
 4    foregoing testimony read to me and hereby certify
 5    that it is a true and correct transcription of my
 6    testimony with the exception of any attached
 7    corrections or changes.
 8

 9

10    ______________________________
11    FAITH RAY
12    [ ] No corrections
13    [ ] Correction sheet(s) enclosed
14

15           SUBSCRIBED AND SWORN TO BEFORE ME, the
16    undersigned authority, by the witness, FAITH RAY,
17    on this the _____ day of ___________________,
18    _______.
19

20

21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1114
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 845 of 946 Page ID
                                   #:10585
                                      &21),'(17,$/


                                                                          Page 222
 1                       C E R T I F I C A T E
 2

 3    DISTRICT OF COLUMBIA
 4                  I, JOHN L. HARMONSON, a Notary Public
 5    within and for the District of Columbia, do
 6    hereby certify:
 7                  That FAITH RAY, the witness
 8    whose deposition is hereinbefore set forth, was
 9    duly sworn or affirmed by me and that such
10    deposition is a true record of the testimony
11    given by such witness.
12                  That if the foregoing pertains to a
13    federal case, before completion of the
14    proceedings, review and signature of the
15    transcript [x] was [ ] was not requested.
16                  I further certify that I am not related
17    to any of the parties to this action by blood or
18    marriage; and that I am in no way interested in
19    the outcome of this matter.
20                  IN WITNESS WHEREOF, I have hereunto set
21    my hand this 4th day of November, 2019.
22

23                               ______________________________
24                               JOHN L. HARMONSON, RPR
                                 My commission expires: 11/14/20
25


                          76*5HSRUWLQJ:RUOGZLGH   Exhibit 33
                                                                       Page 1115
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 846 of 946 Page ID
                                  #:10586




                               Exhibit 34
                                                                    Exhibit 34
                                                                    Page 1116
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 847 of 946 Page ID
                                  #:10587

                                                                          Page 1
                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA


             LUCAS R., et al.,                   )   Case No.:
                                                 )   2:18-CV-05741-DMG-PLA
                        Plaintiffs,              )
                                                 )
                  vs.                            )
                                                 )
             ALEX AZAR, et al.,                  )
                                                 )
                        Defendants.              )
             ____________________________ )




                        CONFIDENTIAL VIRTUAL REMOTE DEPOSITION OF
                                       EMILY RYO, Ph.D.
                           Thursday, August 13, 2020; 9:03 a.m.
                                  Los Angeles, California




                                    Magna Legal Services
                              866-624-6221      www.MagnaLS.com



             Reported by Mimi Murray, CSR No. 13985




                                                                    Exhibit 34
                                                                    Page 1117
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 848 of 946 Page ID
                                  #:10588

                                                                         Page 28
        1    later, if you do look at any other pages, we would want
        2    to -- we would want you to memorialize on the record
        3    what those pages are.       But when it comes up, I think it
        4    will be clear.
        5         A     I understand.     Thank you.
        6         Q     Thank you.
        7               Dr. Ryo, did you form any expert opinions in
        8    this case?
        9         A     I did.
       10         Q     What opinions did you form?
       11         A     My expert opinions are summarized in my
       12    report.    If you'd like, I'd be happy to read them to
       13    you.
       14         Q     Before we dive into the report, I want to know
       15    if any of the expert opinions come to mind.
       16         A     Yes.
       17         Q     Of the opinions that you can recall, what
       18    expert opinions did you form in this case?
       19         A     One of them is that the longer the detention
       20    length -- well, there's a positive association between
       21    step-ups and longer custody periods.
       22               There's also a relationship between placement
       23    types and step-ups as defined in the report.
       24               And there's also a relationship between the
       25    prevalence of reunification and voluntary departure and




                                                                    Exhibit 34
                                                                    Page 1118
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 849 of 946 Page ID
                                  #:10589

                                                                         Page 29
        1    step-up and placement types.
        2         Q     Any other -- do you recall any other -- strike
        3    that.
        4               Do you recall forming any other expert
        5    opinions in this case?
        6               MR. HOLGUIN:     Counsel, I'm going to object.
        7    The best evidence of this -- of her conclusions are
        8    contained in the report.        I'm not exactly sure the --
        9    what's to be accomplished by asking -- asking the
       10    witness to recite them from memory.
       11               You know, we'll let it go forward, but I think
       12    the best evidence is the report itself.           And on that
       13    basis, we would object.
       14    BY MR. ROSS:
       15         Q     Dr. Ryo, did you form any other expert
       16    opinions in this case?
       17         A     Not that I can remember at the moment without
       18    referencing my report in terms of specifics.
       19         Q     So I recall from your testimony right now one
       20    of the expert opinions that you formed was that longer
       21    detention lengths have a positive association between
       22    step-up and custody periods.
       23               Did I say that correctly?
       24         A     Yes.   There's a positive relationship between
       25    step-ups and detention length.




                                                                    Exhibit 34
                                                                    Page 1119
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 850 of 946 Page ID
                                  #:10590

                                                                         Page 30
        1         Q     What do you mean by a "positive association"?
        2         A     Step-ups are associated with longer custody
        3    periods or detention length.
        4         Q     Okay.    Can you say that again?
        5         A     Uh-huh.    Step-ups are associated with longer
        6    detention length.
        7         Q     And when you say association -- "associated,"
        8    what do you mean?
        9         A     I mean that there is a relationship that you
       10    see when you look at the data between custody periods
       11    that include step-ups and the custody length.
       12         Q     And so you define an "association" as a
       13    relationship that you observe?
       14         A     Yes.
       15         Q     Is an association the same thing as showing
       16    causation?
       17         A     No, it's not.
       18         Q     Can you explain to me the difference?
       19         A     You can have an association without one thing
       20    causing the other thing.
       21         Q     What do you mean?
       22         A     If you have x and y, let's say a particular
       23    outcome that you're interested in, you might be able to
       24    see that there is a pattern of relationship, whether
       25    positive or negative, between x and y, but the mere




                                                                    Exhibit 34
                                                                    Page 1120
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 851 of 946 Page ID
                                  #:10591

                                                                         Page 31
        1    fact of seeing that relationship would not allow one to
        2    posit that x caused y.
        3         Q     So based on that definition, if I understand
        4    you correctly, that you're not able to, based on the
        5    data that you considered, show that -- it would not
        6    allow you to posit that step-ups and detention lengths
        7    have any other type of correlation; correct?
        8         A     I am not claiming causation in my report.
        9    That's right.
       10         Q     When you say "would not allow one to posit,"
       11    what do you mean by that?
       12         A     I'm sorry.     Could you repeat that question,
       13    please?
       14         Q     Certainly.     You said that you would not be
       15    able -- that when you say "association" in this context
       16    and you said it would not allow you to posit, is there
       17    a certain level of confidence to your -- strike that.
       18               What I'm trying to understand is how
       19    confident -- is there a level of confidence that you
       20    can associate between this association, as you put it,
       21    between step-ups and detention length?
       22         A     I -- I have shown in my report what that
       23    nature of that relationship is and the relationship is
       24    consistent, as shown in the figures that I have
       25    included in the expert report.




                                                                    Exhibit 34
                                                                    Page 1121
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 852 of 946 Page ID
                                  #:10592

                                                                         Page 33
        1         Q     And what's the -- is a relationship the same
        2    thing as a correlation?
        3         A     Yes.
        4         Q     And you said that one of the other
        5    relationships that you formed -- or strike that.
        6               You said that one of the other opinions that
        7    you formed was a relationship between reunification,
        8    voluntary departure, step-ups and placement types.
        9               I think that you may have grouped a couple
       10    different opinions there.
       11               Can you restate that just so I have a better
       12    understanding?
       13         A     Sure.    If I -- if I remember correctly, I
       14    looked at custody periods that ended in reunification,
       15    and I've also looked at custody periods that ended in
       16    voluntary departure.
       17               And among the custody periods that ended in
       18    reunification, I found that increasing detention length
       19    is generally associated with a lower prevalence of
       20    reunification.
       21               Whereas in custody periods that end in
       22    voluntary departure, increasing detention length is
       23    generally associated with a higher percentage of
       24    voluntary departures.
       25               The other finding, to my memory, is the




                                                                    Exhibit 34
                                                                    Page 1122
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 853 of 946 Page ID
                                  #:10593

                                                                         Page 97
        1    impact on my analysis results.
        2               MR. ROSS:    Will the technician please go to
        3    page 6 of Exhibit 319.
        4    BY MR. ROSS:
        5         Q     Dr. Ryo, the -- Figure 1, Program Types By
        6    Less Restrictive to More Restrictive, is a figure that
        7    you include in your report.        And, further, on page 6 at
        8    Note 8, you write, quote:
        9               In considering whether a UAC was ever placed
       10    in any of these program types during the given custody
       11    period, I used the categorizations as they appear in
       12    the ORR data.
       13               Am I understanding correctly that you sorted
       14    the group of UACs in two main groups:           children in less
       15    restrictive care and children in more restrictive care?
       16         A     Well, a given child can be starting out in a
       17    less restrictive care and be, then, placed in a more
       18    restrictive care; or a child could start out in more
       19    restrictive care initially.
       20               So if I wanted to sort by if a child was ever
       21    in more restrictive care, then I could do so.
       22         Q     So -- so the sorting that you employed and
       23    that's represented in Figure 1 is essentially a sorting
       24    by restrictiveness level; correct?
       25         A     Correct, in the sense that it's indicating




                                                                    Exhibit 34
                                                                    Page 1123
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 854 of 946 Page ID
                                  #:10594

                                                                        Page 100
        1         Q     What do you mean by that?
        2         A     I mean if I had been given a different diagram
        3    to work with in terms of less to more restrictive
        4    placements, then, of course, it would be helpful to
        5    apply that scheme.      But I was given this scheme in
        6    conducting my analysis, so I had no choice in that
        7    matter.
        8               MR. ROSS:    If the technician can go to page 9
        9    of Exhibit 319, please.
       10    BY MR. ROSS:
       11         Q     Dr. Ryo, on page 9 of Exhibit 319, you write:
       12               How long is a UAC typically detained by ORR
       13    before the first step-up occurs?
       14               I found that the average length of time to the
       15    first step-up was 67.3 days.         I'd also found that
       16    increasing lengths of custody are associated with
       17    higher percentage of custody periods with step-ups.
       18               Did I read that correctly?
       19         A     Yes.
       20               MR. ROSS:    And if the technician can go to
       21    page 12, please.
       22    BY MR. ROSS:
       23         Q     At the end, under Table 1, you write:
       24               In summary, based on the data I have reviewed,
       25    increasing lengths of custody are associated with




                                                                    Exhibit 34
                                                                    Page 1124
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 855 of 946 Page ID
                                  #:10595

                                                                        Page 102
        1               So that was a restriction that was given to me
        2    by counsel, so looking at -- that's -- that
        3    population -- or sample of custody periods.            Because,
        4    again, it's possible for a custody period to begin with
        5    an initial placement outside a shelter, as we talked
        6    about.
        7               But looking at the custody periods that
        8    started out initially at a shelter, I was asked how
        9    long, you know, is a UAC typically detained by ORR
       10    before they get to experience their first step-up.              So
       11    that was the question I was asked to address.
       12               And when I looked at the length of -- length
       13    of detention or custody and looked at what percentage
       14    of custody periods result in a step-up across these
       15    various lengths of custody categories, what I saw was a
       16    positive relationship, meaning an increasing percentage
       17    of custody periods resulting in step-ups the longer the
       18    custody length or detention length.
       19         Q     Dr. Ryo, do you have experience analyzing data
       20    sets for children moving through systems of care?
       21         A     Do I have experience analyzing data
       22    specifically on migrant children moving through ORR
       23    care?
       24               Is that what you asked?
       25         Q     For children moving through systems of care.




                                                                    Exhibit 34
                                                                    Page 1125
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 856 of 946 Page ID
                                  #:10596

                                                                        Page 106
        1    periods that included step-ups.
        2         Q     In your report, do you record that there is an
        3    association between reunification taking longer and
        4    whether a child was stepped up?
        5         A     In this particular table -- perhaps I'm not
        6    understanding the question.        But in this table and in
        7    my summary statement, that is what I note is that
        8    average time to reunification is higher for those
        9    custody periods that have step-ups compared to those
       10    that do not have step-ups.
       11         Q     I'm not trying to be difficult, but I am
       12    trying to understand.
       13               I don't see where you list -- where you write
       14    that there's an association between reunification
       15    taking longer and whether a child was step-upped.
       16               You've indicated to the table, if I'm correct,
       17    but again, I don't see where you've identified an
       18    association; is that correct?
       19         A     I don't use the term "association" to describe
       20    my findings, but that is what I show in this analysis
       21    is that -- you know, is that the average length of
       22    detention before reunification is greater for custody
       23    periods with step-ups.
       24         Q     Is there any reason why you didn't note that
       25    association in the text of your report?




                                                                    Exhibit 34
                                                                    Page 1126
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 857 of 946 Page ID
                                  #:10597

                                                                        Page 108
        1    I was uncertain whether there was a correlation or
        2    association.     It's just a different choice in use of
        3    words in how you summarize your findings.
        4               So my summary statement that average time to
        5    unification is higher for custody periods with step-ups
        6    compared to custody periods without step-ups is no
        7    different than saying that there is an association
        8    between step-ups and average length of detention.
        9         Q     And just one last question because -- and I'm
       10    not trying to -- I'm really not trying to nail you down
       11    here.
       12               But am I understanding you correctly that you
       13    identify a correlation or an association in your
       14    summary?    Because I don't see that there.          Your summary
       15    on page 9?
       16         A     Oh, I'm sorry.      I'm looking at page 13.
       17    Page 9?
       18         Q     No.   So we are on page 13, where it says "In
       19    Summary."    However, you said in your summary of
       20    findings, and I presumed you meant your summary on
       21    page 9.
       22         A     Oh, I see.
       23         Q     Can you point me to where in your report in
       24    answering Question 2 you describe an association or a
       25    correlation or anything else that would --




                                                                    Exhibit 34
                                                                    Page 1127
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 858 of 946 Page ID
                                  #:10598

                                                                        Page 109
        1         A     Yeah.
        2         Q     -- give meaning to the data?
        3         A     Sure.    It's both on page 9 and page 13, where
        4    I say average time to reunification was higher for
        5    custody periods with step-ups than custody periods
        6    without step-ups.      That is pointing to that association
        7    between step-ups and time to reunification.
        8         Q     Let's proceed to -- yes?
        9         A     I was just going to say, if it makes it easier
       10    to understand, if I may just take another example that,
       11    you know, that might be more familiar to us.
       12               You know, if we say -- if you look at a set of
       13    children and we look at their gender, male or female,
       14    and we measure their level of physical activity per
       15    day, for example, if you see that in boys the average
       16    level of physical activity is higher than in girls,
       17    what I have shown is an association between gender and
       18    level of physical activity.
       19               So for me to summarize that finding by saying
       20    the average level of physical activity is higher among
       21    boys is, in fact, the same thing as saying that there
       22    is a correlation or an association or a positive
       23    relationship between male gender and physical activity.
       24               And that is true here as well, that logic.
       25         Q     Proceeding to page 14, you write below




                                                                    Exhibit 34
                                                                    Page 1128
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 859 of 946 Page ID
                                  #:10599

                                                                        Page 110
        1    Table 3, quote:
        2               In summary, among the placement types without
        3    step-ups, the average times to reunification are higher
        4    for custody periods that include a stint at a
        5    therapeutic group home compared to custody periods that
        6    took place only in shelters.
        7               Among custody periods that included step-ups,
        8    the average times to reunification increase in this
        9    order:    Staff Secure, Secure, Residential Treatment
       10    Center, therapeutic Staff Secure, and out-of-network
       11    facilities.
       12               Did I read that correctly?
       13         A     Yes.
       14         Q     Here again, you didn't use the word
       15    "associated" or "correlated" or any other synonym.
       16               Is that because you did not find an
       17    association between placement type and length of stay?
       18         A     No.    My description in the summary statement
       19    describing my analysis results is that there is a
       20    correlation.
       21               I'm basically being much more explicit about
       22    the direction of that correlation here, which I think
       23    generally is more helpful than saying two variables are
       24    correlated.      I'm pointing to the direction of that
       25    correlation.




                                                                    Exhibit 34
                                                                    Page 1129
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 860 of 946 Page ID
                                  #:10600

                                                                        Page 116
        1               And will the technician please go back to
        2    Exhibit 319, page 17.
        3    BY MR. ROSS:
        4         Q     Dr. Ryo, on page 17 you write:
        5               In summary, among the placement types without
        6    step-ups, the percent of reunifications are higher for
        7    custody periods that took place only in shelters
        8    compared to custody periods that included a stint at a
        9    therapeutic group home.
       10               In addition, the percentage of reunification
       11    was higher for custody periods that took place only in
       12    shelters compared to custody periods that included a
       13    stint at a Residential Treatment Center, therapeutic
       14    group home, Staff Secure, Therapeutic Staff Secure,
       15    Secure and out-of-network facility.
       16               Did I read that correctly?
       17         A     Yes.
       18         Q     Is there any association between placement
       19    type and whether UACs will reunify or elect voluntary
       20    departure?
       21         A     Yes.   Based on my analysis results, there is a
       22    correlation.
       23         Q     If you know, what is the significance of UACs
       24    reunifying or electing voluntary departure?
       25         A     When you say "significance," can you clarify




                                                                    Exhibit 34
                                                                    Page 1130
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 861 of 946 Page ID
                                  #:10601

                                                                        Page 117
        1    what that means for in this context.
        2         Q     Well, why does it matter?        You know, what --
        3    what -- what are -- why does it matter for your report?
        4         A     Well, I was addressing the questions that were
        5    posed by counsel.      But in general, based on my research
        6    and what I know of the immigration process, voluntary
        7    departure is an individual basically choosing to return
        8    back to their country of origin and not pursuing
        9    potential legal relief they might have from removal.
       10               And in this context, that might be a return to
       11    a country where they might have experienced extreme
       12    forms of violence and poverty, versus reunification
       13    allows for a child to proceed with their legal
       14    proceedings to the extent that they are out of custody
       15    of ORR and are now with a sponsor who is able to
       16    support them throughout their process.
       17               So the significance of the overall question,
       18    which -- I mean, that substantive significance and
       19    legal significance, that question has to be posed to
       20    counsel.
       21               But from my point of view, those are distinct
       22    differences in outcome in terms of custodial outcomes
       23    that might be of substantial interest to parties
       24    litigating this case.
       25         Q     You go on to write on page 17, quote:




                                                                    Exhibit 34
                                                                    Page 1131
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 862 of 946 Page ID
                                  #:10602

                                                                        Page 128
        1    Figure 11 includes the time period January 1, 2017
        2    through October of 2017, the analysis is incorrect, and
        3    the results would being wrong as well.
        4               MR. HOLGUIN:     Now, turning to page 13, if we
        5    could have that on the screen, please.
        6    BY MR. HOLGUIN:
        7         Q     And directing your attention to paragraph 44.
        8               This report states that it is a fact that
        9    children who are stepped up to more secure settings
       10    spend more time under ORR custody as compared to
       11    children that remain only in shelters.
       12               And that statement is consistent with your
       13    findings; is that right?
       14         A     Yes, it is.
       15         Q     Okay.    The next sentence says that these
       16    children have additional needs and demonstrate
       17    behaviors that increase their likelihood of placement
       18    in settings more secure than the shelter level.
       19               And let's just take that first statement that
       20    these children have additional needs and demonstrate
       21    behaviors that increase the likelihood of placement in
       22    secure setting -- settings more secure than the shelter
       23    level.
       24               To come to that conclusion, what would be
       25    required of -- of an expert?         What sorts of techniques




                                                                    Exhibit 34
                                                                    Page 1132
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 863 of 946 Page ID
                                  #:10603

                                                                        Page 132
        1         I, Mimi Murray, a licensed Certified Shorthand
        2    reporter, before whom the foregoing deposition was
        3    taken, do hereby certify that the foregoing transcript
        4    is a true and correct record of the testimony given;
        5    that said testimony was taken by me stenographically
        6    and thereafter reduced to writing under my direction;
        7    that reading and signing was requested; and that I am
        8    neither counsel for, related to, nor employed by any of
        9    the parties in this case and have no interest,
       10    financial or otherwise, in its outcome.
       11               IN WITNESS WHEREEOF, I have subscribed my name
       12    this 25th day of August 2020.
       13
       14
       15
       16                           _______________________________
                                     Mimi Murray, CSR No. 13985
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                    Exhibit 34
                                                                    Page 1133
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 864 of 946 Page ID
                                  #:10604

                                                                        Page 133
        1                      DEPOSITION ERRATA SHEET
        2
        3    Assignment No. 602513
             Case Caption:     LUCAS R., et al. vs.
        4    ALEX AZAR, et al.
        5
        6               DECLARATION UNDER PENALTY OF PERJURY
        7
        8         I declare under penalty of perjury that I have read
        9    the entire transcript of my Deposition taken in the
       10    captioned matter, or the same has been read to me, and
       11    the same is true and accurate, save and except for
       12    changes and/or corrections, if any, as indicated by me
       13    on the DEPOSITION ERRATA SHEET hereof, with the
       14    understanding that I offer these changes as if still
       15    under oath.
       16
       17         Signed on the ______ day of ____________, 20___.
       18
       19                           _________________________________
       20                                       EMILY RYO, Ph.D.
       21
       22
       23
       24
       25




                                                                    Exhibit 34
                                                                    Page 1134
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 865 of 946 Page ID
                                  #:10605




                               Exhibit 35
                                                                    Exhibit 35
                                                                    Page 1135
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 866 of 946 Page ID
                                   #:10606
                                       &21),'(17,$/


                                                                               Page 1
 1                 UNITED STATES DISTRICT COURT
 2                CENTRAL DISTRICT OF CALIFORNIA
 3                       WESTERN DIVISION
 4   __________________________________
 5   LUCAS R., et al.,                  )
                                        )
 6               Plaintiffs,            )
                                        )
 7      v.                              ) Case No.
                                        ) 2:18-CV-05741-DMG-PLA
 8   ALEX AZAR, Secretary of U.S.       )
     Department of Health and Human     )
 9   Services, et al.,                  )
                                        )
10                                      )
                                        )
11               Defendants.            )
                                        )
12   ___________________________________)
13
14
15         Confidential Pursuant to the Protective Order
16      Deposition of U.S. Department of Health and Human
17    Services, By and through its Designated Representative,
18                 DEPOSITION OF ELICIA F. SMITH
19                   San Francisco, California
20                   Friday, November 22, 2019
21
22
23   Reported Stenographically by:
     MARY J. GOFF
24   CSR No. 13427
     Job No. 170746
25   PAGES 1-225

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                         Page 1136
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 867 of 946 Page ID
                                   #:10607
                                       CONFIDENTIAL


                                                                             Page 37
 1          Q      Okay.      Similar to these weekly meetings with
 2   the supervisor?
 3          A      No.     Generally the facilitator is going
 4   through a PowerPoint, and then everyone is called in.
 5          Q      Okay.      And you know, in the last year, how
 6   many of these trainings do you think you have
 7   participated in?
 8          A      I -- I -- I don't remember.
 9          Q      More than three times?
10          A      Probably.
11          Q      Okay.      So who -- who typically provides this
12   training?
13          A      The policy trainings are facilitated by the
14   policy team in D.C.
15          Q      And is that the team that's led by Mr. Biswas?
16          A      Yeah.
17          Q      Other than the policy training, what other
18   types of ongoing training do you receive?
19          A      I'm not undergoing any additional training
20   that I can recall.
21          Q      Okay.      Do you remember receiving any training
22   about step-ups?
23          A      I recall learning -- learning about it and
24   reviewing the policy, but not a formal training.
25          Q      So what -- what can you tell me that you

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1137
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 868 of 946 Page ID
                                   #:10608
                                       &21),'(17,$/


                                                                              Page 46
 1          A      They reach out to me generally with any
 2   concerns or issues that they have about specific cases.
 3   They also keep me updated on immigration court and
 4   general regional issues here in San Francisco that may
 5   affect the legal proceedings for the kids.
 6          Q      When you communicate with the Vera grantee
 7   attorneys about specific children's cases, do you enter
 8   that information into the UAC portal?
 9          A      No.
10          Q      Why not?
11          A      I have never been asked to do so.
12          Q      Okay.      Are there other reasons that you
13   communicate with the Vera grantee attorneys, other than
14   the ones you have told me about?
15          A      I don't think so.
16          Q      I'm going to -- when a minor is going to be
17   transferred or stepped up to a restrictive setting, who
18   all do you communicate with from ORR about that?
19          A      As the federal field specialist, who do I
20   communicate with?
21          Q      Yep.
22          A      If I am in agreement with a step-up decision,
23   I will approve it in the portal once the child is
24   accepted at the facility that we have referred them to.
25   That's the only notification that I...

                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                         Page 1138
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 869 of 946 Page ID
                                   #:10609
                                        &21),'(17,$/


                                                                               Page 47
 1          Q      So you wouldn't communicate with anybody then,
 2   other than just entering your approval in the portal?
 3          A      Yeah.      Yes.
 4          Q      So I guess if you disapprove, with whom would
 5   you communicate or would you just enter that into the
 6   portal?
 7          A      If I disagreed with the recommendation to step
 8   a kid up?
 9          Q      Disagreed.
10          A      Yes, I would -- I would not approve it in the
11   portal.     I would disapprove it or deny it in the portal.
12          Q      And then would you -- it sounded to me like
13   that disagreement would be after the child had already
14   been transferred, stepped up?
15          A      No.     The kids can't be moved until there's an
16   FFS approval for the transfer.
17          Q      And is the FFS whose approval is required,
18   the -- think in terms of like sending or receiving.                          Do
19   you understand what I'm getting at there?
20                 Like if the step-up is to Fairfield or Yolo,
21   is your approval required or is it the send -- FFS from
22   the sending location that's -- approval is required?
23          A      The FFS from the sending program is required
24   to approve it, so they are making a referral to another
25   program.

                           76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                          Page 1139
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 870 of 946 Page ID
                                   #:10610
                                       CONFIDENTIAL


                                                                             Page 49
 1   communication or communication about the process in its
 2   entirety?
 3          Q      (BY ATTORNEY WHITE) I want both things, but
 4   the first thing I'm asking is your communication.
 5          A      My communication is to approve the -- approve
 6   the step-up or step-down in the portal.
 7          Q      Okay.      Or perhaps deny it, right?
 8          A      Yes.
 9          Q      Okay.      And what I am getting at -- the first
10   part of the question is:                  You wouldn't typically, like,
11   call somebody to discuss that recommendation or
12   decision; is that right?
13          A      Not at the -- at the point that a referral has
14   come to me.       I would already know it was coming --
15          Q      Got it.
16          A      -- and I would be updated on the case.
17          Q      Okay.      So when you asked about did I want to
18   know about the process, now please tell me about the
19   process.
20                 What communication takes place during that
21   process, the step-up process?
22          A      So bulk of the communication is from the
23   referring care provider and the receiving care provider.
24                 So for here in California, if Fairfield is
25   making a step-up recommendation, they're putting

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1140
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 871 of 946 Page ID
                                   #:10611
                                       CONFIDENTIAL


                                                                              Page 50
 1   together a transfer packet.                       They're -- we have already
 2   wrote -- reviewed that this child is eligible or
 3   appropriate for secure placement.
 4                 The GDIT case coordinator has also concurred,
 5   and we have all agreed in conversation to proceed with a
 6   recommendation.
 7                 And then Yolo would review the transfer
 8   request and either accept or deny that child's
 9   placement.
10          Q      So how does that conversation come about?
11          A      Those are the staffing -- the weekly staffing
12   conversations about the kids' placement needs and case
13   updates.
14          Q      This is the one that you said was facilitated
15   by the GDIT case coordinator?
16          A      Right.
17          Q      Okay.
18          A      Um-hum.
19          Q      And the conversation or communication between
20   the care providers, is -- is that part of the staffing
21   or is that separate?
22          A      That's a separate transfer referral process
23   via e-mail.
24          Q      Okay.      And is there any other communication
25   that takes place typically when there's a step-up as

                           TSG Reporting - Worldwide    (877) 702-9580   Exhibit 35
                                                                         Page 1141
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 872 of 946 Page ID
                                   #:10612
                                        CONFIDENTIAL


                                                                              Page 76
 1          A       Yes.
 2          Q       With input from these other folks?
 3          A       Yes.
 4          Q       Okay.      And what's a project officer or is that
 5   a term that you use?
 6          A       Yes.
 7          Q       What is it?
 8          A       The project officers are, I believe, mostly in
 9   D.C.       The project officer holds the actual cooperative
10   agreement.
11          Q       Do they have input into step-up decisions?
12          A       No.
13          Q       So is the case manager making a recommendation
14   on step-up?          I guess what is the role of the case
15   manager in the step-up decision?
16          A       Yes, they would make the recommendation.
17          Q       Okay.      Do they make a decision on step-up?
18          A       They don't make a final decision, but they
19   have concluded that the child is -- requires a higher
20   level of care.
21          Q       Okay.      So when they make that conclusion, that
22   becomes a recommendation to the FFS or to the case
23   coordinator or where?
24          A       To the case coordinator.
25          Q       Okay.      And does the clinician make a

                            TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                         Page 1142
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 873 of 946 Page ID
                                   #:10613
                                       CONFIDENTIAL


                                                                              Page 78
 1          Q      So I don't understand --
 2          A      -- so it really depends on how much I know
 3   about case at the point that I'm receiving the
 4   recommendation, but...
 5          Q      -- I don't understand how your earlier answer
 6   was -- needed to be qualified.                       The case manager makes a
 7   recommendation about the step-up, correct?
 8          A      The case manager, yes.
 9          Q      Okay.      Are -- you talk about eligibility, but
10   the -- the framework for this, the law requires that the
11   child be held in the least restrictive environment
12   that's appropriate, correct?
13          A      Yes.
14          Q      That's in the best interest of the child,
15   right?
16          A      Yes.
17          Q      So when a -- okay.                  What's the clinician's
18   role in a step-up determination, to your understanding?
19   Do they recommend?
20          A      The care provider team, the clinician, and the
21   case manager would be working together to make a
22   placement recommendation for a minor.
23          Q      Is -- the information that you receive about
24   the clinician's recommendation, does that come to you
25   directly from the clinician or indirectly through the

                           TSG Reporting - Worldwide   (877) 702-9580    Exhibit 35
                                                                         Page 1143
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 874 of 946 Page ID
                                   #:10614
                                       CONFIDENTIAL


                                                                             Page 79
 1   case manager or in some other form?
 2          A      It's the case manager's responsibility to
 3   submit the transfer request packet, which includes the
 4   clinical recommendation and case updates.
 5          Q      And is that always something in writing from
 6   the clinician?
 7          A      The transfer request would include the
 8   clinical updates.
 9          Q      Right.      And who prepares that, the case
10   manager or the clinician?
11          A      I'm not sure in the actual transfer document,
12   if they're both entering or if one of them is
13   responsible -- is taking responsibility for updating all
14   of those items.
15          Q      Okay.      And then what's the case coordinator's
16   role in a step-up determination?
17          A      They would review the transfer request packet
18   to see if -- to verify if the minor met the step-up
19   criteria.
20          Q      And is the transfer request packet information
21   that the case coordinator is reviewing contained in the
22   UAC portal?
23          A      Yes.
24          Q      And that's -- their review of that is in the
25   portal?

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1144
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 875 of 946 Page ID
                                   #:10615
                                       CONFIDENTIAL


                                                                             Page 80
 1           A     That's the piece that I was clarifying
 2   earlier.      I don't believe they're entering anything in
 3   the -- I don't believe the case coordinators are making
 4   any enters in the portal for a transfer request -- for
 5   a --
 6           Q     A step-up?
 7           A     -- for a -- yes.               They will enter, in the
 8   actual transfer request field of the portal, the case
 9   coordinator -- once the kid has been accepted -- so
10   the -- Fairfield does a step-up to Yolo and Yolo accepts
11   them.
12                 Then at that time the case coordinator would
13   go back and enter that the kid was being transferred to
14   Yolo, so yeah.
15           Q     Okay.      So the information the case coordinator
16   is using to evaluate a possible step-up is all
17   information the case coordinator is obtaining from the
18   portal; is that correct?
19           A     Yes.
20           Q     And then they make a recommendation to you or
21   to the FFS about whether the step-up should take place?
22           A     Yes.
23           Q     Okay.      And does that just come to you in an
24   e-mail?
25           A     Yes.     If I haven't been -- if I'm not in

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1145
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 876 of 946 Page ID
                                   #:10616
                                       CONFIDENTIAL


                                                                             Page 82
 1   is that?
 2          A      So the transfer packet would be sent to
 3   whatever care providers are appropriate for the child's
 4   placement needs.          We have many more staff secure
 5   facilities than we do secure, so I was just saying that
 6   I wouldn't -- I wouldn't know the exact destination for
 7   that child until I got an approval for that case.
 8          Q      Okay.      And so when it goes out to multiple
 9   care providers, then more than one of them might approve
10   the child?
11          A      Yes, they -- it may -- the transfer request
12   may come back that multiple people accept the kid.
13                 But once one program accepts them, then the
14   rest are notified that the kid doesn't need placement
15   any longer than.
16          Q      Okay.      And is lack of bed space ever a reason
17   that a step-down does not occur?
18          A      If a care provider doesn't have an available
19   bed, they will deny the transfer request.
20          Q      Okay.      Okay.        And is it ever the case that a
21   kid is eligible to be stepped down and is not stepped
22   down because of lack of available bed space?
23          A      It's not the case now, but bed space could
24   delay a step-down.
25          Q      And it has in the past; is that your

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1146
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 877 of 946 Page ID
                                   #:10617
                                       CONFIDENTIAL


                                                                             Page 83
 1   understanding?
 2           A     I know when we were in influx and all the
 3   facilities were full, it was definitely a longer
 4   timeline, but I don't recall any kids that were not
 5   stepped down.
 6           Q     Okay.      Does a project officer have a role in
 7   step-ups?
 8           A     No.
 9           Q     And step-down?
10           A     No.
11           Q     When is an FFS supervisor included in staffing
12   on case?
13           A     I don't think there's a standard --
14           Q     All right.
15           A     -- for FFS supervisor participation.
16           Q     What would be a likely -- well, what would be
17   an example of when an FFS supervisor would be involved?
18           A     I would invite my supervisor to attend if I
19   wanted her to hear a case update that was maybe a more
20   complex case or...
21           Q     So what would be an example of a more complex
22   case?
23           A     There are some kids who have therapeutic needs
24   that we need to consider placing them in an
25   out-of-network placement, and so I would involve my FFS

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1147
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 878 of 946 Page ID
                                   #:10618
                                       CONFIDENTIAL


                                                                              Page 84
 1   supervisor in that for support in making a referral.
 2          Q      Okay.      And what do you mean by the
 3   term "therapeutic needs"?
 4          A      They may have behavioral or mental health
 5   needs that can't be met in the facility that they're in
 6   or in that -- you know, outpatient services that are
 7   available in that area.
 8          Q      And are there situations where these
 9   therapeutic needs could be met by one of the residential
10   treatment centers?
11          A      If -- if the -- if -- if we can make a
12   transfer to a -- for a child into one of the ORR
13   residential treatment centers, then we would do so, but
14   sometimes the kids aren't accepted at those programs.
15          Q      And why wouldn't they be accepted?                   What would
16   be the reasons given for not accepting a kid in an RTC?
17          A      The most common situation is when the kids --
18   it -- has very recent and ongoing aggressive behaviors
19   along with mental health needs, the RTC programs aren't
20   in a position to manage those behaviors.
21          Q      But some of the out-of-network placements are?
22          A      I have had success in getting children like
23   that placed in out-of-network facilities.
24                 ATTORNEY WHITE:              Could you mark this 148,
25   please?

                           TSG Reporting - Worldwide   (877) 702-9580    Exhibit 35
                                                                         Page 1148
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 879 of 946 Page ID
                                   #:10619
                                        &21),'(17,$/


                                                                               Page 93
 1          Q      (BY ATTORNEY WHITE) -- what I think -- any
 2   reason not to notify the attorney prior to the child's
 3   transfer, to your understanding?
 4          A      No.
 5          Q      Okay.      Can the attorney challenge the
 6   transfer?
 7          A      That's never been my experience.
 8          Q      Could the attorney request that the transfer
 9   be to the local -- more local facility so that the legal
10   representation could continue?
11          A      That's not our job.                   I'm not usually -- the
12   attorneys aren't usually engaging with the transfers in
13   that way.
14          Q      Okay.      And -- and I think that's an answer to
15   a different question than the one that I asked.                        So is
16   it possible for the attorney to challenge a transfer?
17          A      Yes.
18          Q      Okay.      And where is that in the policy?
19          A      I don't know if it is in the policy or not.
20          Q      Okay.      You said that's not typically the way
21   the attorneys engage in the transfer process, correct?
22          A      Yeah.
23          Q      Okay.      So even though it's possible, is it
24   something that's never done?
25          A      I don't recall being -- being notified of an

                           76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                          Page 1149
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 880 of 946 Page ID
                                   #:10620
                                       CONFIDENTIAL


                                                                             Page 95
 1          Q      Okay.      And so the attorney would typically
 2   have that communication with the case manager, not with
 3   the FFS?
 4          A      Correct --
 5          Q      Okay.
 6          A      -- yeah.        It would be included as part of
 7   their legal update in the transfer recommendation.
 8          Q      Got it.       Can a kid be stepped down directly
 9   from secure, staff secure to long-term foster care?
10          A      I don't think so.
11          Q      And why is that?
12          A      Long-term foster care in the least restrictive
13   setting, so I believe the foster care providers would
14   want the child to be coming from a shelter, the lower
15   level of care.
16          Q      So the reason that that can't happen is
17   because the long-term foster care providers won't accept
18   a child from other than a shelter, in your
19   understanding?
20          A      I don't know if that's the only reason, but I
21   don't believe we would be successful in placing a child
22   in long-term foster care from staff secure.
23          Q      Okay.      Is it -- is there something in the
24   policy that prohibits that?
25          A      I'm not sure.

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1150
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 881 of 946 Page ID
                                   #:10621
                                       CONFIDENTIAL


                                                                                   Page 97
 1          A      Not in the final decision to step up or down.
 2          Q      What would the child's involvement be in the
 3   step-up determination?
 4          A      The case manager and the clinician would be in
 5   regular communication with the -- with the child and
 6   sponsor, if there is one, about the behaviors.
 7                 The step-up wouldn't just happen out of
 8   nowhere.      There would be behaviors and rationale for
 9   meeting a step-up criteria, so the child would have been
10   probably on a behavioral plan or working with their case
11   manager to try to mitigate the need to be stepped up.
12          Q      So that plan might look like:                        Behave a
13   certain way or you're going to be stepped up?
14          A      Just being able to identify the triggers that
15   are making you aggressive or -- it would be different
16   for individual...
17          Q      Okay.      If everyone involved in the step-up
18   determination doesn't agree, who makes the final
19   decision about a step-up?
20          A      The FFS.
21          Q      Okay.      How do the people involved in making
22   step-up determinations, you know, arrive at the
23   determination of whether the restrictive placement is
24   necessary?
25          A      I'm not sure how the individual case managers

                           TSG Reporting - Worldwide   (877) 702-9580         Exhibit 35
                                                                              Page 1151
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 882 of 946 Page ID
                                   #:10622
                                      CONFIDENTIAL


                                                                            Page 98
 1   arrive at that decision in --
 2          Q      Do you --
 3          A      -- choose...
 4          Q      -- know what information they're reviewing to
 5   make that determination?
 6          A      They're interacting with the minors and
 7   reviewing any significant incident reports, feedback
 8   from the teachers.
 9          Q      And is all of this information contained in
10   the UAC portal?
11          A      The -- the information necessary to make a
12   step-up decision?
13          Q      Yes.
14          A      Yes.
15          Q      Okay.      So any feedback that the case manager
16   got from the teacher, to the extent that's reflected in
17   the portal, would be input by the case manager?
18          A      Yes, I believe that's who records that
19   information.
20          Q      And any interaction that the case manager has
21   with the youth regarding the step-up determination, to
22   the extent that that's placed in the portal, that's --
23   that's placed there by the case manager as well, right?
24          A      Yes.
25          Q      And the youth don't have any access to the

                          TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                       Page 1152
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 883 of 946 Page ID
                                   #:10623
                                        CONFIDENTIAL


                                                                              Page 99
 1   portal, right?
 2           A      Correct.
 3           Q      And they don't have the right to, like, review
 4   it or approve or rebut information that's placed in
 5   there?
 6           A      To rebut that information is included in their
 7   file?       I don't believe so.
 8           Q      Okay.      So other than what you have already
 9   told me, is the case manager looking at anything else in
10   making a step-up recommendation?
11           A      I don't believe so.
12           Q      Do you, as FFS, interview the child in
13   connection with making a step-up determination?
14           A      No.
15           Q      And you rely exclusively on the documents in
16   the portal?
17           A      Yes.
18           Q      But you might also -- would -- would it be
19   fair to say that you're -- in making your step-up
20   determination, you might also consider matters discussed
21   in the staffing?
22           A      I would be looking to see that anything
23   discussed at staffing that related to being eligible for
24   a step-up was in the documentation that was provided to
25   me.

                            TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                         Page 1153
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 884 of 946 Page ID
                                   #:10624
                                       CONFIDENTIAL


                                                                           Page 100
 1          Q      Okay.      So all that's going to be in the
 2   portal?
 3          A      Yes.
 4          Q      Okay.      And is any aspect of your step-up
 5   determination based on your observation of the child or
 6   exclusively what's in the portal?
 7          A      Exclusively what's in the portal and reported
 8   to me, yeah.
 9          Q      The criteria that ORR uses in making step-up
10   decisions is spelled out in the policy, correct?
11          A      I'm sorry.          Can you repeat that?
12                 ATTORNEY WHITE:              Could you repeat it, please?
13                 (The Reporter read the record as follows:
14          QUESTION:       The criteria that ORR uses in
15          making step-up decisions is spelled out in the
16          policy, correct?)
17          A      The -- yes, the placement criteria for secure
18   and staff secure is in the policy.
19          Q      (BY ATTORNEY WHITE) Is there anything in the
20   UAC MAP about that?
21          A      I'm not certain.
22          Q      Okay.      Are there any other policies besides
23   what is in the policy guide and possibly in the MAP that
24   ORR would follow in making step-up determinations?
25          A      Not to my knowledge.

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1154
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 885 of 946 Page ID
                                   #:10625
                                       CONFIDENTIAL


                                                                           Page 105
 1          A      Facilities at the shelter level -- well, all
 2   of the facilities have their own licensing criteria.
 3   And there are, you know, aggressive behaviors that are
 4   in opposition to licensing criteria at some of the lower
 5   levels of care so -- and some of the expressed behaviors
 6   that meet secure placement criteria are often better
 7   assessed in a more secure setting.
 8          Q      Okay.      Is one of the criteria for step-up to
 9   secure, that the youth is considered a danger to
10   themselves?
11          A      That is a criteria of secure placement, I
12   believe.
13          Q      Okay.      Do you know how ORR assesses danger?
14          A      I don't have a -- I don't believe I have a
15   strict definition of how ORR assesses danger.
16          Q      Okay.      Do you know if they use any kind of
17   like metric or assessment to determine if a child is a
18   danger -- considered a danger to themselves?
19          A      The secure and staff secure facilities do use
20   the Ohio Youth Risk Assessment, OYAS.
21          Q      Are you involved in administering the
22   assessment -- the Ohio assessment?
23          A      I do not administer the assessment.
24          Q      So is your -- is your knowledge of a
25   particular youth's assessment under that system based on

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1155
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 886 of 946 Page ID
                                   #:10626
                                       CONFIDENTIAL


                                                                                   Page 128
 1   what you can glean from the document.
 2           A     It appears he is saying that the case
 3   coordinator, Chris Chavez, stated that the -- Shenandoah
 4   would be a preferred placement.
 5           Q     (BY ATTORNEY WHITE) Okay.                       So he is just
 6   asking for guidance as to whether they want to
 7   continue -- him to continue reviewing the case, right?
 8           A     That's my understanding --
 9           Q     Okay.
10           A     -- yes.
11           Q     So is it common for a minor to be referred to
12   secure placement due to behavioral concerns associated
13   with mental health issues?
14           A     The referral to secure would be if the
15   behaviors meet the secure placement criteria.                           It's not
16   necessarily about their mental health diagnosis.
17           Q     Okay.      So that -- that may or may not play a
18   role?
19           A     Correct.
20           Q     What's a notice of placement?
21           A     It's the document that the kids receive to
22   explain why they're in a secure or staff secure
23   facility.
24           Q     Is there any other reason or any other
25   function that the notice of placement serves?

                           TSG Reporting - Worldwide   (877) 702-9580        Exhibit 35
                                                                             Page 1156
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 887 of 946 Page ID
                                   #:10627
                                       CONFIDENTIAL


                                                                           Page 129
 1          A      The case manager records on the document, the
 2   rationale for placement.
 3          Q      Does it also inform the child of their right
 4   to challenge their placement?
 5          A      I don't recall if that's on that specific
 6   document.
 7          Q      When does the child receive the notice of
 8   placement?
 9          A      When they arrive at the facility and then
10   every 30 days.
11          Q      And is there a specific, like, time that they
12   have to receive it within from their arrival?
13          A      I don't know the ex -- the specific time frame
14   that's outlined in the policy, but it's happening within
15   the first 48 hours, I think.
16          Q      Okay.      Do you know what happens if a child
17   does not receive a notice of placement within that time?
18          A      No.
19          Q      Do you know who provides the notice of
20   placement to the child?
21          A      The case manager.
22          Q      Do you have any experience that would inform
23   whether the children understand the contents of the
24   notice of placement?
25          A      The case manager is meant to provide the

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1157
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 888 of 946 Page ID
                                   #:10628
                                       CONFIDENTIAL


                                                                           Page 132
 1          A      I think they understand who I am in
 2   relationship to the federal government, but I don't know
 3   if they understand my role as, like, making decisions on
 4   the specific cases.
 5          Q      (BY ATTORNEY WHITE) What do you think they
 6   understood about your position with the federal
 7   government?
 8          A      That they're in ORR custody and that I work
 9   for ORR.
10          Q      Okay.      So -- all right.
11                 Let's -- how often do children challenge their
12   restrictive placement by seeking review from the ORR
13   director of that placement?
14          A      Not often.
15          Q      All right.          Have you seen it?
16          A      Not recently, no.
17          Q      But have you ever seen it?
18          A      Yeah.
19          Q      Okay.      And in the case or cases that you have
20   seen it, was this something that the kid did on their
21   own or did they do it with, like, a legal
22   representative?
23          A      I usually -- I think I was made aware of it
24   by, like, the lead case manager, so I don't know if it
25   was -- if the kid made the decision to request that with

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1158
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 889 of 946 Page ID
                                   #:10629
                                      CONFIDENTIAL


                                                                               Page 138
 1   to the director.
 2          Q      Okay.      So other than receiving that
 3   notification and the forwarding of documents, do you
 4   have any other direct involvement in the specific
 5   consent process?
 6          A      I -- not that I recall --
 7          Q      Okay.
 8          A      -- no.
 9          Q      So do you know if a -- a child being stepped
10   up to secure placement --
11                 ATTORNEY WHITE:               Do you need a break?
12                 ATTORNEY VERBY:               No.       Just shifting.
13                 ATTORNEY WHITE:               That's okay.
14          Q      (BY ATTORNEY WHITE) Does being stepped up to
15   secure result in a mandatory home study?
16          A      No.
17          Q      Has it been your experience that children at
18   Yolo, their sponsors have been required to undergo
19   discretionary home study?
20          A      Yes.
21          Q      And why is that?
22          A      The case managers often request a home study.
23   It could be re -- related to lots of different things.
24   Either the -- possibly something in the sponsor's
25   background.         Oftentimes it's to ensure that the sponsor

                          TSG Reporting - Worldwide   (877) 702-9580        Exhibit 35
                                                                            Page 1159
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 890 of 946 Page ID
                                   #:10630
                                       CONFIDENTIAL


                                                                                       Page 139
 1   is equipped with all the resources to support the minor,
 2   the reasons -- related to the reasons that the kid is in
 3   secure placement.
 4          Q      So is it your experience that kids in secure
 5   placement might require greater resources on the part of
 6   a potential sponsor than kids who are in other
 7   placements?
 8          A      Sometimes, yes.
 9          Q      And why is that?
10          A      It's -- it's case by case.                           But if --
11   sometimes the reasons that the kids are in secure is a
12   history of -- if they have a history of gang
13   involvement, we want to make sure that both the family
14   and the kid are -- get access to, like, gang prevention
15   classes, so make sure that all of that was in place in
16   the community.
17          Q      So the nature of the reasons that many of
18   these youth are housed in secure are also factors that
19   would support the discretionary home study in any
20   circumstances?
21          A      Sometimes, yes.
22          Q      Okay.      Is it more often than not, do you
23   think?
24          A      That we do home studies in secure?
25          Q      Right.

                           TSG Reporting - Worldwide   (877) 702-9580               Exhibit 35
                                                                                    Page 1160
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 891 of 946 Page ID
                                   #:10631
                                       CONFIDENTIAL


                                                                           Page 140
 1           A     Yes.
 2           Q     Okay.      So does a home study result in
 3   prolonged detention?
 4           A     Sometimes it -- it can.
 5           Q     Okay.      And any particular reason why it could?
 6           A     Sometimes the home studies come back with a
 7   positive recommendation, but with qualifications, so
 8   they have identified a few things that the sponsor needs
 9   further support on that they are recommending be in
10   place before we release the child.
11           Q     Do they sometimes come back positive without
12   qualifications?
13           A     Yes.
14           Q     And in that circumstance, does it delay
15   release?
16           A     No.
17           Q     Okay.      So the circumstances in which it can
18   prolong detention are when these qualifications come
19   back?
20           A     And the sponsor's ability -- you know, the
21   timeline that it takes the sponsor to respond and --
22           Q     Meet the qualifications?
23           A     -- yes.
24           Q     Okay.      How long does a home study take, on
25   average?

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1161
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 892 of 946 Page ID
                                   #:10632
                                       CONFIDENTIAL


                                                                            Page 144
 1   to release the child or to deny the sponsor at that
 2   point --
 3          Q      Okay.      So if it's --
 4          A      -- for the most part.
 5          Q      -- if it's typically the last thing that
 6   happens, it can delay the release decision, right?
 7          A      Yes --
 8          Q      The --
 9          A      -- if there's a lot of conditions.
10          Q      Okay.      Okay.        Have you ever seen any instances
11   where secure placement has led to the deterioration of
12   the mental health of a minor?
13          A      Yes.
14          Q      Can you explain your answer?
15          A      The care provider team -- the clinician and
16   the case manager -- have definitely reported that to me.
17   I can't remember specific cases, but they have used that
18   exact terminology.
19          Q      So when there is this deterioration of mental
20   health, what happens to the -- to the child?                       Are they
21   kept in secure?
22          A      Well, it's -- part of the conversation is
23   trying to figure out how to -- they would be making a
24   placement recommendation, usually asking to step them
25   down or transfer them to a therapeutic setting depending

                           TSG Reporting - Worldwide   (877) 702-9580    Exhibit 35
                                                                         Page 1162
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 893 of 946 Page ID
                                   #:10633
                                       CONFIDENTIAL


                                                                           Page 149
 1          Q      And I just don't understand if -- is the --
 2   that's not included in the portal; is that right?
 3          A      What isn't included in the portal?
 4          Q      Well, is there information that's contained in
 5   the transfer request that is not included in the UAC
 6   portal?
 7          A      No.     The transfer request is a -- has its own
 8   place in the portal.
 9          Q      So every bit of information -- written
10   information that's being utilized to make a step-down
11   determination is contained somewhere in the UAC portal
12   on a kid?
13          A      Yes.
14          Q      In your decision on step-down, do you ever
15   interview children?
16          A      I don't believe I have ever interviewed a
17   child for a step-down --
18          Q      Do --
19          A      -- decision.
20          Q      -- you ever observe a child when making a
21   step-down determination?
22          A      No.
23          Q      So is your determination -- do you rely
24   exclusively on the documentation in the UAC portal?
25          A      Yes.     For my final decision, yes.

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1163
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 894 of 946 Page ID
                                   #:10634
                                      CONFIDENTIAL


                                                                              Page 156
 1   MAP -- are ORR staff following any other policies or
 2   procedures in making step-down determinations?
 3          A      Not to my knowledge.
 4          Q      Do you know if any child's step-down
 5   determination has ever been made outside the established
 6   policies and procedures?
 7          A      No.
 8          Q      Do you know if there's a -- there's a
 9   requirement that a child must have 30 days of good
10   behavior in order to be stepped down?
11          A      I know that there is not a requirement.
12          Q      How do you know that?
13          A      Because I cover secure facility.                     Because I
14   come up against that belief often, and I have to
15   advocate the children are step-down -- when they are
16   eligible for step-down.                Sometimes that's not 30 days
17   without an SIR.
18          Q      And when you come up against that, who --
19   who -- who has that mistaken belief that you are coming
20   up against?
21          A      There's been a lot of effort to mitigate that,
22   so I don't come up against it very often.                         The policy
23   team has done a lot of work to clarify not only the
24   placement criteria --
25          Q      Ms. Smith, I need you to answer my question.

                          TSG Reporting - Worldwide   (877) 702-9580       Exhibit 35
                                                                           Page 1164
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 895 of 946 Page ID
                                   #:10635
                                       CONFIDENTIAL


                                                                           Page 157
 1          A      Sorry.
 2          Q      When you come up against this, who -- who have
 3   you come up against it who -- who has had this mistaken
 4   belief?
 5          A      Sometimes the facilities that receive a
 6   transfer request will deny it, and they will deny it and
 7   ask that the minor have 30 days of nonincident behavior
 8   before they may reconsider the transfer.
 9          Q      And what facilities have made that mistake?
10          A      I don't remember specific facilities but...
11          Q      Okay.      In your -- you -- you have had this
12   experience in an attempt to step someone down from Yolo?
13          A      Yes.
14          Q      And you have had that experience in an attempt
15   to step someone down from BCFS?
16          A      Yes.
17          Q      Okay.      And in your discussion of these efforts
18   to mitigate against this, you believe this process is
19   less prevalent than it used to be?
20          A      That's been my experience, yes.
21          Q      Okay.      Do you have any idea where these people
22   got this mistaken belief that there is a 30-day good
23   behavior policy?
24          A      I don't know.
25          Q      Do you know if that's ever been a part of ORR

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1165
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 896 of 946 Page ID
                                   #:10636
                                       CONFIDENTIAL


                                                                            Page 158
 1   practice?
 2          A      I don't know if it's been an ORR practice, but
 3   it's definitely been something in the -- from the care
 4   providers that they have come back requesting.
 5          Q      Okay.      But you -- you aren't aware of it ever
 6   having been in any kind of written policy, are you?
 7          A      I don't remember that, no.
 8          Q      So how is good behavior evaluated?
 9          A      Like when the programs are considering a
10   transfer request?
11          Q      Yes.
12          A      I think generally they're looking at the
13   significant incident reports.
14          Q      Okay.      So if -- the lack of a significant
15   incident report in a child's file would indicate good
16   behavior?
17          A      Generally, yes.
18          Q      Okay.      Do you know if that good behavior is
19   evaluated differently for children with disabilities?
20          A      No.
21          Q      Do you know if that's ever been the case?
22          A      No.
23          Q      You're not aware of any change in that
24   requirement?
25          A      A change in?            Sorry.         What was the question?

                           TSG Reporting - Worldwide   (877) 702-9580    Exhibit 35
                                                                         Page 1166
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 897 of 946 Page ID
                                   #:10637
                                      CONFIDENTIAL


                                                                              Page 159
 1           Q     Any change in the requirement that the
 2   evaluation of good behavior is different for children
 3   with disabilities?
 4                 ATTORNEY VERBY:             Could you be a little --
 5   clarify about disabilities?                      Is it mental?     Physical?
 6   Both?
 7           Q     (BY ATTORNEY WHITE) I just have disabilities,
 8   so that's --
 9                 ATTORNEY VERBY:             Okay.
10           Q     (BY ATTORNEY WHITE) -- the question for now.
11                 Do you know of any policy change in that
12   regard?
13           A     Regarding assessing good behavior for kids
14   with disabilities?
15           Q     Correct.
16           A     No.
17           Q     Are you aware of children still being told
18   they have to maintain 30 days of good behavior in order
19   to be stepped down?
20           A     No.
21           Q     So in this process, is there ever a
22   determination as to whether a child is, quote, stable?
23           A     The clinicians do use that language sometimes.
24           Q     What's your understanding of what it means
25   when they use it?

                          TSG Reporting - Worldwide    (877) 702-9580      Exhibit 35
                                                                           Page 1167
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 898 of 946 Page ID
                                   #:10638
                                      CONFIDENTIAL


                                                                            Page 160
 1          A      Generally it's being used when they are
 2   describing the child making progress and being able to
 3   self-regulate and make positive decisions.
 4          Q      In your experience, does that factor into the
 5   decision about step-down, whether a child would be
 6   stepped down?
 7          A      If it affects their eligible -- if it -- if it
 8   helps them towards meeting, like, step-down placement
 9   criteria.
10                 (Ben Ross left the deposition room at
11   3:17 p.m.)
12          Q      (BY ATTORNEY WHITE) So some of the step-down
13   placement criteria would coincide with whether or not a
14   child is considered stable?
15          A      I think the discussion around stabilization is
16   more about affirming that the care provider has
17   mitigated -- like at Yolo, that -- the conditions where
18   the child met secure placement criteria, they have
19   stabilized their behavior, meaning they're no longer a
20   danger to themselves or others.                       And then yes, they
21   would be eligible for step-down to staff secure.
22          Q      So in that instance being stable would
23   coincide with eligibility for those step-down criteria
24   then, correct?
25          A      Yes, in that -- in that --

                          TSG Reporting - Worldwide   (877) 702-9580     Exhibit 35
                                                                         Page 1168
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 899 of 946 Page ID
                                   #:10639
                                       CONFIDENTIAL


                                                                           Page 161
 1          Q      So --
 2          A      -- instance.
 3          Q      -- does that -- do you believe that
 4   determination of whether a kid is stable factors into
 5   case manager recommendations for step-down?
 6          A      It could.
 7          Q      Would the mental health status of a child be
 8   similarly considered as a factor by a case manager in
 9   recommending step-down?
10          A      Possibly, if their -- if that mental health
11   issue was impacting their behaviors.
12          Q      Okay.      Their stabilization, as you referred to
13   it earlier, can that mental health status affect that?
14          A      I don't -- I don't understand the question.
15          Q      Okay.      Well, does that -- when you
16   say "possibly," would that also possibly affect your
17   determination in step-down, the child's mental health
18   status?
19          A      No.     If -- not if -- if they meet step-down
20   placement criteria, I -- I wouldn't.
21          Q      Okay.      So then is it your testimony that the
22   mental health status has nothing to do with whether they
23   meet the placement criteria or not?
24          A      I don't think either secure or staff secure
25   placement criteria refers to their mental health status

                           TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                        Page 1169
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 900 of 946 Page ID
                                   #:10640
                                      CONFIDENTIAL


                                                                          Page 162
 1   specifically.
 2          Q      Okay.      And understanding that, can it affect
 3   whether or not they meet those criteria?
 4          A      I'm never looking at their mental health
 5   status on its own when thinking about step-down
 6   eligibility.
 7                 I'm looking at the whole picture and needing
 8   to make sure that they meet the placement criteria for
 9   the facility.
10          Q      And my question is whether, in some
11   circumstances, the status of their mental health can
12   affect whether or not they meet those criteria or not.
13          A      If part of their mental health issue is
14   behavioral and causes them to be a danger to themselves
15   or others, then possibly, yeah.
16          Q      Okay.      So does bed space availability have an
17   impact on the ability to step-down from secure to staff
18   secure?
19          A      Yes.
20          Q      And in what way?
21          A      If -- if a child in secure is needing to be
22   stepped down to staff secure and all of the facilities
23   were full, then they wouldn't --
24          Q      And how --
25          A      -- be --

                          TSG Reporting - Worldwide   (877) 702-9580   Exhibit 35
                                                                       Page 1170
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 901 of 946 Page ID
                                   #:10641
                                       CONFIDENTIAL


                                                                                Page 163
 1          Q      -- frequently does that happen?
 2                 THE COURT STENOGRAPHER:                      Then they wouldn't
 3   be?
 4          A      -- they wouldn't be able to accept another
 5   child if all of their beds were full.
 6                 I do not recall a child not being eventually
 7   stepped down because of bed capacity, but it can delay
 8   the process.
 9          Q      (BY ATTORNEY WHITE) And in your experience,
10   how long can it delay the process?
11          A      I don't recall specific timelines but...
12                 ATTORNEY WHITE:              Let's take a five-minute
13   break.
14                 ATTORNEY VERBY:              Sure.
15                 (A break was taken from 3:24 p.m. to
16   3:37 p.m.)
17          Q      (BY ATTORNEY WHITE) Okay.                       What mental health
18   services are available to children at Yolo?
19          A      There are -- there's a clinical team, and they
20   assess the mental health needs of the kids and make the
21   necessary referrals.
22          Q      Okay.      What mental health services are
23   available to children at Yolo?
24          A      I didn't just answer that question?
25          Q      No.     You told me there's a clinical team that

                           TSG Reporting - Worldwide   (877) 702-9580        Exhibit 35
                                                                             Page 1171
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 902 of 946 Page ID
                                   #:10642
                                       &21),'(17,$/


                                                                            Page 223
 1

 2

 3

 4          I, ELICIA F. SMITH, do hereby declare under penalty
 5   of perjury that I have read the foregoing transcript;
 6   that I have made any corrections as appear noted, in
 7   ink, initialed by me, or attached hereto; that my
 8   testimony as contained herein, as corrected, is true and
 9   correct.
10          EXECUTED this_______ day of_________________,
11   20____, at___________________, ___________________.
                   (City)                                 (State)
12

13

14                                 _______________________
                                   ELICIA F. SMITH
15

16

17

18

19

20

21

22

23

24

25


                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                         Page 1172
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 903 of 946 Page ID
                                   #:10643
                                       &21),'(17,$/




 1          I, MARY J. GOFF, CSR No. 13427, Certified Shorthand
 2   Reporter of the State of California, certify;
 3          That the foregoing proceedings were taken before me
 4   at the time and place herein set forth, at which time
 5   the witness declared under penalty of perjury; that the
 6   testimony of the witness and all objections made at the
 7   time of the examination were recorded stenographically
 8   by me and were thereafter transcribed under my direction
 9   and supervision; that the foregoing is a full, true, and
10   correct transcript of my shorthand notes so taken and of
11   the testimony so given;
12          That before completion of the deposition, review of
13   the transcript (          ) was (           ) was not requested:       (XX)
14   that the witness has failed or refused to approve the
15   transcript.
16          I further certify that I am not financially
17   interested in the action, and I am not a relative or
18   employee of any attorney of the parties, nor of any of
19   the parties.
20          I declare under penalty of perjury under the laws
21   of California that the foregoing is true and correct,
22   dated this 6th day of December, 2019.
23                                 _________________________
                                   MARY J. GOFF
24

25


                          76*5HSRUWLQJ:RUOGZLGH     Exhibit 35
                                                                         Page 1173
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 904 of 946 Page ID
                                  #:10644




                               Exhibit 36
                                                                    Exhibit 36
                                                                    Page 1174
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 905 of 946 Page ID
                                  #:10645



                         IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
                            CAUSE NO. 2:18-CV-05741 DMG PLA


             LUCAS R., et al.,                       )
                                                     )
                                  Plaintiffs,        )
                                                     )
                         vs.                         )
                                                     )
             ALEX AZAR, Secretary of U.S.            )
             Department of Health and                )
             Human Services, et al. ,                )
                                                     )
                                  Defendants.        )


                  THE DEPOSITION UPON ORAL EXAMINATION OF

                           M E G A N S T U A R T,
             the deponent produced and sworn before me,
             Lindsay N. Bola, Notary Public in and for
             the County of Hamilton, State of Indiana, taken
             on behalf of the defendants, at the Office of
             the U.S. Attorney, 10 West Market Street, Suite
             2100, Indianapolis, Marion County, Indiana, on the
             9th day of July 2019, commencing at approximately
             9:30 a.m., pursuant to the Indiana Rules of Trial
             Procedure, with written notice as to the
             time and place.



                                   Magna Legal Services
                                       866-624-6221
                                     www.MagnaLS.com




                                                                    Exhibit 36
                                                                    Page 1175
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 906 of 946 Page ID
                                  #:10646

                                                                         Page 57
        1    A.    Three.
        2    Q.    Looking at the last sentence of paragraph 12,
        3          "At best, ORR's policies and procedures for
        4          determining whether to release a juvenile" --
        5    A.    It's that they're not based on any set
        6          standards, they're just at the whim of the
        7          FFS, like, do they like the client, do they
        8          not like the client.
        9    Q.    Okay.    You said you have read the policies and
       10          procedures?
       11    A.    At the time.
       12    Q.    Do you have an example of, like, deviating
       13          from the policy?
       14    A.    I mean, the policy doesn't specify -- the
       15          policy specifies the mechanics at the time,
       16          based on my best recollection, it specified
       17          the procedures for release, right, so if a
       18          sponsor has been approved, sponsor puts forth
       19          what steps do they have to go through, doesn't
       20          really talk about how that sponsor's approved,
       21          and then upon release what does that process
       22          look like.     So it's the gap between, like, how
       23          does ORR make that determination about whether
       24          or not to release.
       25    Q.    Okay.




                                                                    Exhibit 36
                                                                    Page 1176
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 907 of 946 Page ID
                                  #:10647

                                                                        Page 100
        1          facility, were you given any advance notice of
        2          that by ORR or by anyone else?
        3    A.    No.     In one instance when my client was in
        4          Sandy Pines and was being moved to Shenandoah,
        5          his child advocate had found out that they
        6          were planning on transferring him, and I think
        7          I had three days or maybe a week, not even, to
        8          try to advocate to keep him placed there
        9          because it was a treatment center and that was
       10          unsuccessful.
       11    Q.    Now, in your experience -- sorry?
       12    A.    I said it was unsuccessful.
       13    Q.    Now, in your experience did ORR ever disclose
       14          any of the evidence that it was relying on to
       15          justify a transfer to a more restrictive
       16          placement?
       17    A.    No.
       18    Q.    In your experience were your clients available
       19          to testify or otherwise offer evidence on
       20          their behalf in contesting, rejecting to a
       21          transfer to more restrictive placement?
       22    A.    No.   That would be amazing though.
       23    Q.    Okay.    And in speaking with -- I mean,
       24          informing yourself about others advocating for
       25          children in ORR custody, how common was it for




                                                                    Exhibit 36
                                                                    Page 1177
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 908 of 946 Page ID
                                  #:10648

                                                                        Page 118
        1          think there is a mention today of government
        2          employees who may or may not be supervisory as
        3          well as names of government contractors'
        4          employees, and the official capacity
        5          defendants are going to go ahead and designate
        6          those names also.       I think that's probably
        7          covered it.     I think this is just redundant,
        8          but out of caution.
        9                      MS. STEVENSON:     I think the entire
       10          deposition was designated confidential.
       11                     MR. MOSS:     Those are all the
       12          questions that we have.
       13                     MS. STEVENSON:      I think we'll close
       14          this deposition if that's everything from
       15          everyone.     Thank you all very much.
       16                     AND FURTHER THE DEPONENT SAITH NOT.
       17
       18                     ____________________________________
       19                                   MEGAN STUART
       20
       21
       22
       23
       24
       25




                                                                    Exhibit 36
                                                                    Page 1178
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 909 of 946 Page ID
                                  #:10649

                                                                        Page 119
        1          STATE OF INDIANA          )
                                             )    SS:
        2          COUNTY OF HAMILTON        )
        3
        4         I, Lindsay N. Bola, Notary Public in Hamilton
             County, Indiana, do hereby certify that the
        5    deponent was by me sworn to tell the truth in the
             aforementioned matter;
        6         That the deposition was taken on behalf of the
             defendants at the time and place heretofore
        7    mentioned with counsel present as noted;
                  That the deposition was taken down by means of
        8    Stenograph notes, reduced to typewriting under my
             direction and is a true record of the testimony
        9    given by said deponent and was thereafter presented
             to the deponent for signature.
       10         I do further certify that I am a disinterested
             person in this cause of action; that I am not a
       11    relative or attorney of any of the parties or
             otherwise interested in the event of this action
       12    and am not in the employ of the attorneys for the
             respective parties.
       13
       14         IN WITNESS WHEREOF, I have hereunto set my
             hand and affixed my notarial seal this ______ day
       15    of July 2019.
       16
       17
       18
       19                          _____________________________
                                   Lindsay N. Bola, Notary Public
       20
       21          County of Residence: Hamilton
       22          My Commission Expires: March 16, 2024
       23
       24
       25




                                                                    Exhibit 36
                                                                    Page 1179
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 910 of 946 Page ID
                                  #:10650




                               Exhibit 37
                                                                    Exhibit 37
                                                                    Page 1180
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 911 of 946 Page ID
                                   #:10651
                                 Confidential

                                                                           Page 1
 1                   UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 3

 4                 Case No.    No. 2:18-CV-05741-DMG-PLA
 5

 6   ______________________________
 7   LUCAS R., et al.,                          )
 8                Plaintiffs,                   )
 9           v.                                 )
10   ALEX AZAR, Secretary of U.S.               )
11   Department of Health and                   )
12   Human Services, et al.,                    )
13                Defendants.                   )
14   ______________________________             )
15                              CONFIDENTIAL
16                     DEPOSITION OF JALLYN SUALOG
17                            Washington, D.C.
18                             August 21, 2019
19

20

21

22

23

24   Reported by: BARBARA DE VICO
25   Job No. 166053


                  TSG Reporting - Worldwide 877-702-9580             Exhibit 37
                                                                     Page 1181
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 912 of 946 Page ID
                                   #:10652
                                 Confidential

                                                                         Page 52
 1   residential treatment near Manvel, Texas?
 2            A.       Yes.
 3            Q.       Is one of them at Mercy First in
 4   Syosset, New York?
 5            A.       Yes.
 6            Q.       Are case managers at both of those
 7   RTCs?
 8            A.       Yes.
 9            Q.       And those case managers within,
10   would be in a position to decide whether a child
11   should be stepped down or not based upon the
12   reports of their stability, mental stability?
13                        MR. SHIEH:     Object to the form.
14            A.       Case managers do not decide.          Case
15   managers as part of the facility can recommend.
16            Q.       Okay.    And the recommendation for a
17   step-down from an RTC, does that go first to a case
18   coordinator?
19            A.       The routing of any change in
20   placement such as a transfer is routed to a case
21   coordinator.
22            Q.       And then from the case coordinator,
23   it would be routed to the federal field specialist?
24            A.       Yes.
25            Q.       And the federal field specialist


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1182
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 913 of 946 Page ID
                                   #:10653
                                 Confidential

                                                                         Page 53
 1   would have the final word on whether to approve the
 2   step-down from a residential treatment center,
 3   correct?
 4            A.       Yes.
 5            Q.       Are you aware of any training that
 6   ORR has given to federal field specialists on when
 7   children should be removed from residential
 8   treatment centers?
 9            A.       I'm not aware of what training the
10   federal field specialists are provided.
11            Q.       Are you aware of the qualifications
12   that a federal field specialist must have in terms
13   of education to be hired into that position?
14            A.       I don't recall what it is.
15            Q.       Did you ever work as a federal field
16   specialist yourself?
17            A.       No.
18            Q.       And the same question with respect
19   to experience.     Are you aware of what experience
20   someone must have to be hired into the federal
21   field specialist position?
22            A.       I don't know specifically.         I know
23   that federal field specialists are federal
24   employees and based on their GS level meet the
25   minimum requirement.       But specific to FFSs, I do


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1183
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 914 of 946 Page ID
                                   #:10654
                                 Confidential

                                                                        Page 101
 1   that state and local child protective services are
 2   inadequate to ensure their safety or care?
 3            A.       I don't know why they wouldn't.
 4            Q.       Okay.
 5                        MR. HOLGUIN:     We can break now.
 6                               (Recess)
 7   BY MR. HOLGUIN:
 8            Q.       Okay.    What is ORR's policy with
 9   respect to allowing lawyers access to case
10   managers?
11            A.       We don't have any specific policy, I
12   believe, regarding that.        But the primary point of
13   contact for attorneys are case managers.
14            Q.       Okay.    So who would decide whether a
15   lawyer gets to speak with a case manager?
16            A.       I don't -- all I can say is ORR is
17   not making those determinations.          There's nothing
18   that limits interaction between attorneys and case
19   managers or requests or any, anything that says
20   that a case manager and an attorney needs or has
21   permission to interact.
22            Q.       Does ORR have any policy to require
23   case managers to interact with children's lawyers?
24            A.       I think that ORR may have policies
25   and procedures regarding ensuring that case


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1184
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 915 of 946 Page ID
                                   #:10655
                                 Confidential

                                                                        Page 114
 1            A.       I will admit that I -- my knowledge,
 2   exact knowledge of what the TVPRA is not as
 3   thorough as that.
 4            Q.       So you've never seen a memorandum or
 5   anything in writing in which ORR has interpreted
 6   what legal matter, matters or proceedings are?
 7            A.       I don't recall looking at such a
 8   document.
 9            Q.       Okay.    In terms of the Vera
10   Institute of Justice, what is your role with
11   respect to the work that they do for ORR?
12            A.       They don't have a role, specific
13   role to their work.
14            Q.       Who within ORR supervises Vera
15   Institute of Justice's work?
16            A.       The contracting officer
17   representative assigned to that contract would.
18            Q.       And what's that person' name?
19            A.       I believe currently it is Stacey
20   Terrell.
21            Q.       Have you ever had occasion to
22   supervise or oversee Vera Institute of Justice's
23   contractor work?
24            A.       Yes.
25            Q.       When was that?


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1185
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 916 of 946 Page ID
                                   #:10656
                                 Confidential

                                                                        Page 119
 1            Q.       Okay.    In terms of children's
 2   lawyers' access to federal field specialists, is
 3   there any policy that you're aware of that ORR has
 4   adopted?
 5            A.       No.
 6            Q.       Would it be fair to say that the
 7   FFSs then have discretion to speak with children's
 8   lawyers or not?
 9                        MR. SHEIH:     Objection to form.
10            A.       We have no policy prohibiting any
11   contact between FFS and their attorneys.            As a part
12   of -- as part of the program, to me, it seems like
13   there is a lot -- there is communication between
14   those two parties.      I don't know if there's
15   anything that says that what level of discretion
16   is, is exercised.
17            Q.       As a general matter when ORR does
18   not have a policy on a particular subject and
19   there's a decision to be made about that subject,
20   isn't that -- doesn't that decision become
21   discretionary?
22                        MR SHEIH:    Objection.
23               Mischaracterizes testimony.
24            A.       I don't know if I would agree with
25   that statement.      I think it's very -- you're asking


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1186
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 917 of 946 Page ID
                                   #:10657
                                 Confidential

                                                                        Page 130
 1            A.       They gather information, they staff
 2   cases weekly, the facility staff, so they know they
 3   have information about sponsors through the case
 4   manager and the clinician at the facility level.
 5            Q.       Do case coordinators also collect
 6   information independently, for example, around a
 7   proposed sponsor's prior history with respect to
 8   receiving children from ORR care?
 9                        MR. SHEIH:     Objection to form.
10            A.       Do case coordinators collect
11   independent information?
12            Q.       Yes.    Do they conduct -- for
13   example, they do additional checks on proposed
14   sponsors that would indicate that this given
15   proposed sponsor has previously received a child
16   from ORR?
17            A.       They do not independently collect
18   that information.      That information is in the, in
19   the, in the ORR database.
20            Q.       But do they search for it?
21            A.       I do not know if they search for it.
22   It's there.
23            Q.       Okay.    But going back to my prior
24   question, is there any ORR policy that says case
25   coordinators should share information that they are


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1187
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 918 of 946 Page ID
                                   #:10658
                                 Confidential

                                                                        Page 131
 1   privy to with children's lawyers?
 2                        MR. SHEIH:     Objection to form.
 3            A.       I don't know of any such policies.
 4            Q.       Okay.    Now, is there any policy that
 5   requires ORR to share information with children's
 6   lawyers regarding their taking psychotropic
 7   medications?
 8            A.       I do not know.
 9            Q.       Does ORR have any policy that
10   requires facilities to share information with
11   children's lawyers when they are about to be
12   stepped up?
13            A.       I do not know.
14            Q.       Is there any -- does ORR have any
15   policy with respect to requiring facilities to
16   inform children's lawyers when they're going to be
17   stepped down or being considered for step-down?
18            A.       I'm not aware, I don't know what
19   those policies and procedures surrounding step-ups
20   or step-downs are.      I don't -- as a normal course
21   of the work I do, I don't see that.
22            Q.       Okay.    What is ORR's policy with
23   respect to -- if it has one -- with respect to
24   allowing children to leave facilities to go to the
25   lawyer's office for interviews?


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1188
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 919 of 946 Page ID
                                   #:10659
                                 Confidential

                                                                        Page 136
 1            Q.       But sitting here today, do you think
 2   there would be any adverse impact on ORR if
 3   attorneys were to be told who the case coordinator
 4   is and allowed to communicate with them?
 5                        MR SHEIH:    Objection.     Calls for
 6               speculation.
 7            A.       I think attorneys know who the case
 8   coordinators are.      I don't think that the
 9   information is at all withheld from attorneys.
10            Q.       So there is no adverse impact to the
11   agency from informing attorneys who the case
12   coordinator is for their client, correct?
13                        MR SHEIH:    Objection.
14               Mischaracterizes the testimony.
15            A.       Whether or not it causes an adverse
16   effect, I couldn't say without, without anything
17   knowing what it is specifically, doing something
18   and thinking about it and looking, you know, and
19   consulting other parts of ORR on what the impact,
20   if any, of that is.
21            Q.       But sitting here today, you can't
22   think of any?
23            A.       I don't know any.
24            Q.       Okay.    Would there be any adverse
25   impact that you can think of sitting here today


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1189
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 920 of 946 Page ID
                                   #:10660
                                 Confidential

                                                                        Page 137
 1   were ORR to adopt a policy requiring FFSs to have
 2   regular communication with children's lawyers?
 3                        MR. SHEIH:     Objection to form.
 4            A.       The only adverse effect would be I
 5   don't know if FFSs know enough about each child's
 6   case to have regular contact with their attorneys.
 7            Q.       Okay.    Now, the FFSs are the ones
 8   who make a final decision regarding release;
 9   correct?
10            A.       Correct.
11            Q.       And so what adverse impact would
12   there be, if any, were attorneys allowed to speak
13   with the FFSs prior to their making a decision on
14   the release?
15                        MR. PINCHAS:     Objection.
16               Incomplete hypothetical.
17            A.       So, yes, in this hypothetical --
18   maybe you can clarify it about.
19            Q.       Well, what down side to ORR would
20   there be if attorneys were permitted to contact
21   FFSs before they make a decision on release?
22            A.       The only down side would be it's a
23   potential for increasing the length of care,
24   because ORR, ORR releases a large number of
25   children on a daily basis.        And if the attorneys,


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1190
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 921 of 946 Page ID
                                   #:10661
                                 Confidential

                                                                        Page 138
 1   if the FFSs were required to speak to attorneys
 2   prior to every decision for discharge, that could
 3   potentially delay the discharge.
 4             Q.      Okay.    What about if they were
 5   required to speak with attorneys prior to every
 6   denial of discharge?       How would that adversely
 7   affect the agency, if at all, that you can think of
 8   sitting here today?
 9             A.      I don't know enough about how many
10   denials of discharges realistically that the field
11   does to be able to I think accurately answer that.
12             Q.      But you can't think of any adverse
13   impact sitting here today?
14                        MR SHEIH:    Objection.
15               Mischaracterizes testimony.
16             A.      I don't know enough about the
17   process to tell you that there's any adverse
18   impact.
19             Q.      What is ORR's policy with respect to
20   allowing children to telephone their attorneys?
21             A.      Children can telephone their
22   attorneys whenever they want.
23             Q.      Is that in the MAP, is it in the
24   cooperative agreement?       Where have you seen that
25   policy?


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1191
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 922 of 946 Page ID
                                   #:10662
                                 Confidential

                                                                        Page 139
 1             A.      I believe it's in the MAP.
 2             Q.      Okay.    And so your understanding is
 3   that children are permitted to call their attorneys
 4   any time of the day whenever they want?
 5             A.      Yes.
 6             Q.      Okay.    And what would be the
 7   consequence if a facility were to disallow a child
 8   an opportunity to call his or her lawyer?
 9             A.      It would be a noncompliance with ORR
10   requirements.     I would suppose that ORR would hear
11   from attorneys that they are not, their clients
12   were not allowed to contact them at will.
13             Q.      Okay.    Have you ever, do you recall
14   ever seeing a notice of noncompliance when a
15   facility has barred a child from calling his or her
16   lawyer?
17             A.      I don't recall any, seeing anything
18   regarding that specifically.
19             Q.      Okay.    Do you believe that there
20   would be, that -- does ORR have any policy with
21   respect to allowing children's lawyers expedited
22   access to a copy of the ORR file?
23                        MR SHEIH:    Objection.     Calls for
24               speculation.
25             A.      A couple things.       I don't know, I


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1192
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 923 of 946 Page ID
                                   #:10663
                                 Confidential

                                                                        Page 140
 1   think the answer is that I don't know what the
 2   process, the policies are regarding giving
 3   attorneys access to the file.         That's one.
 4            Secondly, are you referring to during the
 5   case file request process?
 6            Q.       Yes.
 7            A.       I don't know -- I don't know what
 8   the time frame it takes are, but I know that there
 9   is a process for expedited access to -- expedited
10   provision of case files.
11            Q.       Okay.    But is one of the grounds for
12   expediting production of a case file to your
13   knowledge that a child's attorney is requesting it?
14                        MR. SHEIH:     Objection to form.
15            A.       You're asking me if the process is
16   expedited because it's the child's attorney?
17            Q.       Yes.
18            A.       No, that is not a -- I don't believe
19   that is an accurate, being expedited.
20            Q.       Okay.    Are you aware of any child
21   who has sued ORR in federal court over their
22   treatment in, during ORR custody?
23                        MR. SHEIH:     Objection to form.
24            A.       I don't recall any, but I want to
25   say that just because I don't recall it doesn't


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1193
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 924 of 946 Page ID
                                   #:10664
                                 Confidential

                                                                        Page 153
 1   a set of needs that he -- any child that's younger,
 2   a four-year-old might have a different set of
 3   needs.   That's what the age of the child would
 4   impact that.
 5                        MR. HOLGUIN:     I'd like to show the
 6               witness what'sbeen marked as Plaintiffs'
 7               Exhibit 4, please.
 8            A.       (Witness complies with request.)
 9            Q.       Could you describe what your
10   understanding of this document is.
11            A.       It's an email chain regarding an
12   attorney's request to interview a clinician
13   regarding a case.
14            Q.       Okay.    Is there anything about this
15   email exchange that strikes you as being contrary
16   to ORR policy?
17                        MR SHEIH:    Objection.     Lack of
18               foundation.
19            A.       I don't think so, no.
20            Q.       Thank you.     Now, with respect to
21   evaluation of proposed sponsors, does ORR maintain
22   oversight of how long it's taking for facilities to
23   make a recommendation regarding release?
24            A.       Yes.
25            Q.       How does it do that?


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1194
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 925 of 946 Page ID
                                   #:10665
                                 Confidential

                                                                        Page 154
 1            A.       The FFS and other ORR staff, the
 2   contractor field staff, interacts with, on a
 3   regular basis, with case coordinators in general to
 4   see how the flow is at the facility.           They can also
 5   look at the database, and it has on a status page
 6   that looks at all essential, the unification
 7   milestones to see what the progress of that is and
 8   then follow up with case managers.
 9            Q.       And is there -- does ORR generate
10   regular aging reports or reports that would
11   indicate that so many children have remained in
12   custody for particular lengths of time, something
13   of that nature?
14            A.       Regular reports?
15            Q.       Yes.
16            A.       I believe the field gets specific
17   reports about the kids that are in their facilities
18   that have been in care over X amount of days.             And
19   they use it as a follow-up or as a tool to follow
20   up with the programs.
21            Q.       Okay.    And who gets these reports?
22            A.       I believe the FFS supervisors get
23   them, and they disseminate them to the FFS staff.
24            Q.       How many FFS supervisors are there?
25            A.       There are nine supervisory FFSs.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1195
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 926 of 946 Page ID
                                   #:10666
                                 Confidential

                                                                        Page 210
 1             Q.      Does ORR have any time limit on how
 2   long it can take the grantee to initiate a home
 3   study?
 4                        MR. SHEIH:     Objection to form.
 5             A.      ORR has received the requirements
 6   for the home study grantees.         I'm unaware of the
 7   specifics on that.
 8             Q.      Okay.    Does ORR have particular
 9   qualifications, minimum qualifications it requires
10   for individuals who conduct home studies?
11             A.      Yes.
12             Q.      Where are those written?
13             A.      In the cooperative agreement.
14             Q.      The cooperative agreement between
15   ORR and the --
16             A.      Grantee that provides home studies.
17             Q.      Okay.    What access do detained
18   children have to the individuals who conduct home
19   studies, if any?
20             A.      The children's access?
21             Q.      Yes.
22             A.      I don't believe that they have
23   access.
24             Q.      What access do children's lawyers
25   have to the individuals who perform home studies,


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1196
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 927 of 946 Page ID
                                   #:10667
                                 Confidential

                                                                        Page 211
 1   if any?
 2             A.      I don't know of any access they have
 3   to home study.
 4             Q.      When a home study is completed, is
 5   the child -- first of all, is the home study
 6   memorialized in writing?
 7             A.      Yes.
 8             Q.      So there's a written report?
 9             A.      Yes.
10             Q.      And who receives the written report?
11             A.      The ORR does in terms of the
12   facility, the facility that the child is placed
13   with.   It is uploaded into the ORR system.
14             Q.      So the case manager would see the
15   home study report?
16             A.      Yes.
17             Q.      And would the case coordinator see
18   the home study report?
19             A.      Yes.
20             Q.      Would the federal field specialist
21   see the home study report?
22             A.      Yes.
23             Q.      Would the child's lawyer see the
24   home study report?
25             A.      I am unsure, but in the portal


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1197
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 928 of 946 Page ID
                                   #:10668
                                 Confidential

                                                                        Page 214
 1   dangerousness.     But since home study doesn't assess
 2   a child's dangerousness and the reason for denying
 3   release was something that was in the home study
 4   report, I'm wondering what recourse a child has to
 5   contest the home study's conclusions, if any.
 6                        MR. SHEIH:     Objection to form.
 7            A.       I do not know how often a decision
 8   to release relies solely on information in a home
 9   study.   And I do not know of any requirements that
10   allows the child to review the home study report.
11            Q.       Okay.    Now, in making a release
12   decision, does ORR have any written policy that
13   requires case managers to take into account the
14   role that detention-induced trauma, the role of
15   detention-induced trauma.        In other words -- let me
16   go back.
17            Does ORR have any policy that requires case
18   managers to consider the impacts of prolonged
19   detention on a child's welfare in making a release
20   decision?
21            A.       ORR has no such policies.
22            Q.       Does ORR track what are called SIRs?
23            A.       Yes.
24            Q.       What does that stand for?
25            A.       Significant incident report.


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1198
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 929 of 946 Page ID
                                   #:10669
                                 Confidential

                                                                        Page 219
 1            Does ORR track incidents where children
 2   released from its custody have been abused,
 3   neglected or abandoned?
 4            A.       ORR does not have a means to collect
 5   that information for every case, but ORR is
 6   sometimes contacted by child welfare entities or a
 7   child will make contact to the national call center
 8   to ask for resources regarding that or a sponsor.
 9            Q.       Is that recorded in a database
10   anywhere as in incidents of post-release abuse,
11   abandonment or neglect?
12            A.       No.
13            Q.       Does ORR have -- has it conducted
14   any studies regarding the incidents of post-release
15   abuse, abandonment or neglect of children formerly
16   in its custody?
17            A.       No.   ORR does not have the means to
18   collect that information after discharge, thirty
19   days after discharge.
20            Q.       So within 30 days of discharge, the
21   agency, ORR does have the ability to collect
22   information about children who have been abused,
23   abandoned or neglected?
24            A.       So ORR conducted a 30-day
25   post-release call to sponsors and children to check


                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1199
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 930 of 946 Page ID
                                   #:10670
                                   Confidential

                                                                        Page 232
 1                         C E R T I F I C A T E
 2

 3   LUCAS right.              )
 4         v.                  )
 5   ALEX AZAR, et al.,        )
 6

 7

 8          I, BARBARA DeVICO, a Notary Public within and
 9    for the District of Columbia , do hereby certify:
10          That JALLYN SUALOG, the witness whose
11    deposition is hereinbefore set forth, was duly
12    sworn by me and that such deposition is a true
13    record of the testimony by such witness.
14          I further certify that I am not related to
15    any of the parties to this action by blood or
16    marriage; and that I am in no way interested in
17    the outcome of this matter.
18          IN WITNESS WHEREOF, I have hereunto set my
19    hand this 3rd of September, 2019.
20

21

22                           ___________________________
23                                  BARBARA DeVICO
24

25



                 TSG Reporting - Worldwide 877-702-9580              Exhibit 37
                                                                     Page 1200
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 931 of 946 Page ID
                                  #:10671




                               Exhibit 38
                                                                    Exhibit 38
                                                                    Page 1201
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 932 of 946 Page ID
                                 Confidential
                                   #:10672
                                                                             Page 1
·1· · · · · · UNITED STATES DISTRICT COURT
·2· · · · · CENTRAL DISTRICT OF CALIFORNIA
·3· · · · · · · · · WESTERN DIVISION
·4
·5· · LUCAS R., et al.,· · ·)
·6· · · · · · ·Plaintiffs,· )· Case No.
·7· · · · vs.· · · · · · · ·)· 2:18-CV-05741 DMG PLA
·8· · ALEX AZAR, Secretary· )
·9· · of U.S. Department· · )
10· · of Health and Human· ·)
11· · Services, et al.,· · ·)
12· · · · · · ·Defendants.· )
13
14
15· · · · · · · · · · CONFIDENTIAL
16· · · · · DEPOSITION OF STEPHANIE TREVINO
17· · · · · · · · ·Chicago, Illinois
18· · · · · · · Thursday, March 5, 2020
19
20
21
22
23· ·Reported by:
24· ·ELIA E. CARRIÓN, CSR, RPR, CRR, CRC
25· ·JOB NO. 177122

                                                                     Exhibit 38
                      TSG Reporting - Worldwide· · 877-702-9580      Page 1202
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 933 of 946 Page ID
                                 Confidential
                                   #:10673
                                                                            Page 95
·1· · · · A.· ·No.
·2· · · · Q.· ·If you do communicate with a
·3· ·physician, would that communication be
·4· ·documented somewhere?
·5· · · · A.· ·Yes.
·6· · · · Q.· ·Where would it be documented?
·7· · · · A.· ·Email.
·8· · · · Q.· ·And as we sit here, can you think
·9· ·of any instances where you've communicated
10· ·with a physician?
11· · · · A.· ·I cannot remember.
12· · · · Q.· ·Do you communicate directly with
13· ·children's family members or sponsors?
14· · · · A.· ·No.
15· · · · Q.· ·Why not?
16· · · · A.· ·That's not my role.
17· · · · Q.· ·Okay.· Whose role is it to
18· ·communicate directly with children's family
19· ·members or sponsors?
20· · · · A.· ·The case manager.
21· · · · Q.· ·Do you communicate with attorneys
22· ·for children?
23· · · · A.· ·Yes.
24· · · · Q.· ·What do you communicate with them
25· ·about?

                                                                     Exhibit 38
                      TSG Reporting - Worldwide· · 877-702-9580      Page 1203
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 934 of 946 Page ID
                                 Confidential
                                   #:10674
                                                                           Page 100
·1· · · · stakeholder meetings.
·2· · · · Q.· ·And I believe your answer was yes?
·3· · · · A.· ·Yes.
·4· · · · Q.· ·Do you keep a copy of the minutes
·5· ·from any stakeholder meetings you attend?
·6· · · · A.· ·Yes.
·7· · · · Q.· ·And are you required to attend
·8· ·stakeholder meetings?
·9· · · · A.· ·I'm not sure.
10· · · · Q.· ·Are you aware of any ORR policies
11· ·or procedures related to how you're supposed
12· ·to communicate with attorneys?
13· · · · A.· ·No.
14· · · · Q.· ·Are you aware of any policies --
15· ·ORR policies or procedures related to what
16· ·information you can share with attorneys?
17· · · · A.· ·I cannot remember.
18· · · · Q.· ·Other than the people that we've
19· ·discussed, do you communicate with anyone
20· ·else for work purposes?
21· · · · A.· ·I cannot remember.
22· · · · Q.· ·Have you ever been or are you
23· ·currently a member of any committees, task
24· ·forces, or working groups related to your
25· ·work as an FFS?

                                                                     Exhibit 38
                      TSG Reporting - Worldwide· · 877-702-9580      Page 1204
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 935 of 946 Page ID
                                 Confidential
                                   #:10675
                                                                           Page 393
·1· · · · · · · REPORTER'S CERTIFICATION

·2

·3· · · · · · ·I, ELIA E. CARRIÓN, CSR, RPR, CRR,

·4· ·CRC, a Certified Shorthand Reporter in and

·5· ·for the state of Illinois, do hereby certify:

·6· · · · · · ·That the foregoing witness was by

·7· ·me duly sworn; that the deposition was then

·8· ·taken before me at the time and place herein

·9· ·set forth; that the testimony and proceedings

10· ·were reported stenographically by me and

11· ·later transcribed into typewriting under my

12· ·direction; that the foregoing is a true

13· ·record of the testimony and proceedings taken

14· ·at that time.

15· · · · · · ·That before the conclusion of the

16· ·deposition, the witness has requested a

17· ·review of this transcript pursuant to Rule

18· ·30(e)(1).

19· · · · · · ·IN WITNESS WHEREOF, I do hereunto

20· ·set my hand of office at Chicago, Illinois,

21· ·this 18th day of March, 2020.

22

23· ·__________________________________
· · ·ELIA E. CARRIÓN
24· ·C.S.R. Certificate No. 084.004641.

25

                                                                     Exhibit 38
                      TSG Reporting - Worldwide· · 877-702-9580      Page 1205
Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 936 of 946 Page ID
                                  #:10676




                               Exhibit 39
                                                                    Exhibit 39
                                                                    Page 1206
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 937 of 946 Page ID
                                 Confidential
                                   #:10677
                                                                             Page 1
·1· · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · · CENTRAL DISTRICT OF CALIFORNIA

·3· · · · · · · · ·WESTERN DIVISION

·4· ·-----------------------------

·5·   ·LUCAS R., et al.,
· ·   · · · · · · · · · · Plaintiffs,
·6
· ·   ·vs.· · · · · · · · · · · · · · · ·Case No.
·7·   · · · · · · · · · · · · · ·2:18-cv-05741 DMG PLA

·8· ·ALEX AZAR, Secretary of U.S.
· · ·Department of Health and
·9· ·Human services, et al.,

10· · · · · · · · · · · Defendants.
· · ·------------------------------
11

12

13

14

15· ·TELECONFERENCE DEPOSITION OF MICAELA VERGARA

16· · · · · · · June 9, 2020

17

18· · · · · · ***CONFIDENTIAL***

19

20

21

22

23

24· ·Reported by:· Susan S. Klinger, RMR-CRR, CSR

25· ·Job No. 180316

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1207
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 938 of 946 Page ID
                                 Confidential
                                   #:10678
                                                                            Page 97
·1· ·shelters receive mental health services?
·2· · · · A.· · The minimum requirement is once a
·3· ·week.
·4· · · · Q.· · And what is the minimum requirement
·5· ·for children at RTC to receive mental health
·6· ·services?
·7· · · · A.· · My understanding at Shiloh it is
·8· ·twice a week therapy services at a minimum.
·9· · · · Q.· · Is Shiloh an acute care facility?
10· · · · A.· · No.
11· · · · Q.· · Are you familiar with therapeutic
12· ·staff secure placement?
13· · · · A.· · Not really.
14· · · · Q.· · Do you know whether there are any
15· ·therapeutic staff secure placements in the ORR
16· ·network?
17· · · · A.· · I wouldn't know.· I would have to
18· ·look it up.
19· · · · Q.· · Have you ever received any training
20· ·on therapeutic staff secure placements?
21· · · · A.· · I can't remember, I can't remember.
22· · · · Q.· · Do you know whether any of the FFSs
23· ·that you supervise have received training about
24· ·therapeutic staff secure placement?
25· · · · A.· · I don't remember.

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1208
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 939 of 946 Page ID
                                 Confidential
                                   #:10679
                                                                           Page 113
·1· · · · A.· · I haven't had that experience, so I
·2· ·don't know.
·3· · · · Q.· · If a child or a child's sponsor
·4· ·obtained a second opinion as to whether the
·5· ·child should be stepped down, would you or
·6· ·Nikki consider that second opinion in the
·7· ·determination to step a child down or not?
·8· · · · A.· · Sure, yes.
·9· · · · Q.· · Has anyone -- are you aware --
10· ·excuse me, I will start again.
11· · · · · · · Are you aware of whether anyone at
12· ·Shiloh has ever informed a child or their
13· ·sponsor as to whether they can obtain a second
14· ·opinion regarding whether a child should be
15· ·stepped down from Shiloh?
16· · · · A.· · I don't know.
17· · · · Q.· · Are there requirements that must be
18· ·met in order for a child to be stepped down
19· ·from Shiloh?
20· · · · A.· · The only requirement that I am aware
21· ·of at this time is that they have to -- they
22· ·cannot be a danger to self or others.
23· · · · Q.· · And does anyone besides Dr. Ruiz
24· ·assess whether the child is a danger to
25· ·themselves or others?

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1209
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 940 of 946 Page ID
                                 Confidential
                                   #:10680
                                                                           Page 120
·1· ·or unstable to describe a child at Shiloh?
·2· · · · A.· · I guess I don't understand what you
·3· ·are trying to ask.
·4· · · · Q.· · I'm wondering whether you have ever
·5· ·talked about whether a child has been
·6· ·stabilized or is stable when referring to a
·7· ·child at Shiloh?
·8· · · · A.· · Mental health practitioners use
·9· ·different terminology.· It will -- it could be
10· ·that I use that term stable to describe that,
11· ·you know, the child is no longer -- the child
12· ·is no longer being a danger to self or others.
13· · · · Q.· · Does anyone at ORR confirm that Dr.
14· ·Ruiz's recommendations to step-down a child is
15· ·consistent with ORR criteria?
16· · · · A.· · I don't know.
17· · · · Q.· · Do you know whether anyone at ORR
18· ·monitors Dr. Ruiz's decision to recommend that
19· ·a child be stepped down from Shiloh?
20· · · · A.· · I don't know.
21· · · · Q.· · Does ORR require that Dr. Ruiz make
22· ·a new finding every 30 days that a child is a
23· ·danger to themselves or others?
24· · · · A.· · I don't understand the question.
25· · · · Q.· · Is Dr. Ruiz required to make a

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1210
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 941 of 946 Page ID
                                 Confidential
                                   #:10681
                                                                           Page 130
·1· · · · · · · And so basically what happens is
·2· ·within one or two weeks, sometimes it is a
·3· ·little bit longer, but the child will get step
·4· ·down to another facility.
·5· · · · Q.· · What is the longest amount of time
·6· ·that you recall a child has remained at Shiloh
·7· ·pending step down?
·8· · · · A.· · I don't remember.
·9· · · · Q.· · You said that sometimes it can take
10· ·longer than two weeks between a step-down
11· ·approval decision and an actual placement in a
12· ·new facility.· Could that period of time be
13· ·more than a month?
14· · · · A.· · Currently, no.
15· · · · Q.· · Could it have ever been more than a
16· ·month in the past?
17· · · · A.· · Yes.
18· · · · Q.· · Could it have ever been more than
19· ·six months?
20· · · · A.· · Not that I recall.
21· · · · Q.· · Could it have ever been more than
22· ·two months?
23· · · · A.· · I don't remember.
24· · · · Q.· · Have there been cases where no
25· ·facility will agree to admit the child who has

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1211
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 942 of 946 Page ID
                                 Confidential
                                   #:10682
                                                                           Page 159
·1· ·possible for a sponsor to complete a positive
·2· ·home study and then the child is sent to Shiloh
·3· ·and the sponsor may need to complete another
·4· ·home study?
·5· · · · A.· · What do you mean a positive home
·6· ·study, what do you mean by that?
·7· · · · Q.· · So for example, if a child was in a
·8· ·shelter placement and the sponsor completed a
·9· ·discretionary home study and received a
10· ·positive recommendation, and then the child was
11· ·later transferred to Shiloh, could that sponsor
12· ·then need to go through another home study?
13· · · · A.· · Not necessarily another home study,
14· ·but maybe an addendum.· So there would be an
15· ·addendum to the original home study and then
16· ·this time it would be deemed as a TVPRA
17· ·mandatory home.· The designation would change,
18· ·but it would be an addendum.· It would not be a
19· ·whole another home study report.
20· · · · Q.· · What do home study addendums
21· ·include, what do they require?
22· · · · A.· · So they require assessment of the --
23· ·of the criteria so if it is under abuse.· So if
24· ·we learn about physical or sexual abuse of the
25· ·child that time that wasn't known before, they

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1212
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 943 of 946 Page ID
                                 Confidential
                                   #:10683
                                                                           Page 222
·1· · · · Q.· · Earlier you were asked about whether
·2· ·children at Shiloh who were not meeting
·3· ·treatment goals can be stepped down.· Do you
·4· ·recall that testimony?
·5· · · · A.· · Yes.
·6· · · · Q.· · Let's say a child is not meeting
·7· ·treatment goals but the child is no longer a
·8· ·danger to self or others.· Does that child get
·9· ·stepped down?
10· · · · A.· · Yes, the child would get stepped
11· ·down.
12· · · · Q.· · If there is an approved, say,
13· ·sponsor and the child is not meeting treatment
14· ·goals but the child is not a danger to self or
15· ·others, does that child get released?
16· · · · A.· · Yes.
17· · · · Q.· · Earlier I think you mentioned the
18· ·word stable, and I just want to make sure I
19· ·understand what that means.· I think you
20· ·described stable as shorthand to mean the child
21· ·is no longer a danger to themself or others.
22· · · · · · · Did I get that right?
23· · · · A.· · Yes.
24· · · · Q.· · Previously you testified about a
25· ·child who didn't want to leave Shiloh and

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1213
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 944 of 946 Page ID
                                 Confidential
                                   #:10684
                                                                           Page 257
·1· ·placement.
·2· · · · · · · Would you say that the time it takes
·3· ·for a child to be approved for step down and
·4· ·then actually transferred to the less
·5· ·restrictive placement is a delayed process?
·6· · · · A.· · Like I mentioned before, that once
·7· ·the recommendation is made for a child is no
·8· ·longer a danger to self or others, that at this
·9· ·point in time, it takes roughly about two weeks
10· ·that child to be stepped down.
11· · · · Q.· · In the past -- you testified earlier
12· ·today, you testified that in the past the
13· ·amount of time between an approval for step
14· ·down and actual transfer of a child to a less
15· ·restrictive placement could be longer than two
16· ·weeks.· And I'm wondering if you think that in
17· ·those circumstances there was a delay in the
18· ·child being transferred to the less restrictive
19· ·placements?
20· · · · · · · MR. MOSS:· Objection, beyond the
21· · · · scope of the government's examination.· The
22· · · · government's examination was related to
23· · · · unification not delay in transfers.
24· · · · · · · MR. ROSS:· Mr. Moss, some of your
25· · · · basis cutout.

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1214
                                                                                      YVer1f
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 945 of 946 Page ID
                                 Confidential
                                   #:10685
                                                                           Page 263
·1· · · · · · · (Deposition adjourned at 7:28 p.m.)
·2
·3
·4· · · · · · · · · · · _________________________
·5· · · · · · · · · · · MICAELA VERGARA
·6
·7· ·Subscribed and sworn to before me
·8· ·this· · · day of· · · · · · · 2020.
·9
10· ·---------------------------------
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1215
 Case 2:18-cv-05741-DMG-PLA Document 272-2 Filed 10/02/20 Page 946 of 946 Page ID
                                 Confidential
                                   #:10686
                                                                           Page 264
·1· · · · · · · C E R T I F I C A T E
·2
·3· · · · I, SUSAN S. KLINGER, a certified shorthand
·4· ·reporter within and for the State of Texas, do
·5· ·hereby certify:
·6· · · · That MICAELA VERGARA, the witness whose
·7· ·deposition is hereinbefore set forth, was duly
·8· ·sworn by me and that such deposition is a true
·9· ·record of the testimony given by such witness.
10· · · · I further certify that I am not related to
11· ·any of the parties to this action by blood or
12· ·marriage; and that I am in no way interested in
13· ·the outcome of this matter.
14· · · · IN WITNESS WHEREOF, I have hereunto set my
15· ·hand this 19th of June, 2020.
16
17· · · · · · · · · · · · ·_________________________
18· · · · · · · · · · · · ·Susan S. Klinger,
19· · · · · · · · · · · · ·RMR-CRR, CSR
20· · · · · · · · · · · · ·Texas CSR# 6531
21
22
23
24
25

                                                                     Exhibit 39
                     TSG Reporting - Worldwide· · 877-702-9580       Page 1216
